Exhibit 10.03

EXECUTION VERSION

COLLATERAL AGREEMENT

made by

TENNECO INC.,

as Company and as a Borrower,

and certain of its Subsidiaries

in favor of

WILMINGTON TRUST, NATIONAL ASSOCIATION

not individually but solely as Collateral Trustee

Dated as of October 1, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1    DEFINED TERMS   

Section 1.01.

  Definitions      3  

Section 1.02.

  Other Definitional Provisions      11  

ARTICLE 2

GRANTS OF SECURITY INTERESTS

     

Section 2.01.

  Grants of Security Interests      11  

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

  

Section 3.01.

  Title; No Other Liens      12  

Section 3.02.

  Perfected Security Interests      12  

Section 3.03.

  Perfection Certificate      12  

Section 3.04.

  Farm Products      12  

Section 3.05.

  Pledged Securities      12  

Section 3.06.

  Intellectual Property      13  

Section 3.07.

  Deposit Accounts      13  

Section 3.08.

  Material Government Contracts      13  

Section 3.09.

  Commercial Tort Claims      13  

Section 3.10.

  Pledged Promissory Notes      14  

ARTICLE 4

COVENANTS

     

Section 4.01.

  Delivery of Instruments, Certificated Securities and Chattel Paper      14  

Section 4.02.

  [Reserved]      14  

Section 4.03.

  [Reserved]      14  

Section 4.04.

  Maintenance of Perfected Security Interests      14  

Section 4.05.

  Changes in Locations, Name, etc.      14  

Section 4.06.

  Notices      14  

Section 4.07.

  Investment Property      15  

Section 4.08.

  Intellectual Property      16  

Section 4.09.

  Deposit Accounts      17  

Section 4.10.

  Receivables      17  

Section 4.11.

  Material Government Contracts      18  

Section 4.12.

  Commercial Tort Claims      18  

 

 

i



--------------------------------------------------------------------------------

ARTICLE 5

REMEDIAL PROVISIONS

     

Section 5.01.

  Investment Property, Including Pledged Stock      18  

Section 5.02.

  Proceeds To Be Turned Over to Collateral Trustee      19  

Section 5.03.

  Application of Proceeds      19  

Section 5.04.

  UCC and Other Remedies      20  

Section 5.05.

  Certain Matters Relating to Receivables      21  

Section 5.06.

  Certain Matters Relating to Material Government Contracts      21  

Section 5.07.

  Grant of License to Use Intellectual Property      21  

ARTICLE 6

THE COLLATERAL TRUSTEE

     

Section 6.01.

  Collateral Trustee’s Appointment as Attorney-in-fact, etc.      22  

Section 6.02.

  Duty of Collateral Trustee      23  

Section 6.03.

  Execution of Financing Statements      24  

Section 6.04.

  Authority of Collateral Trustee      25  

ARTICLE 7

MISCELLANEOUS

     

Section 7.01.

  Amendments in Writing      25  

Section 7.02.

  Notices      25  

Section 7.03.

  No Waiver by Course of Conduct; Cumulative Remedies      25  

Section 7.04.

  Successors and Assigns      26  

Section 7.05.

  Counterparts      26  

Section 7.06.

  Severability      26  

Section 7.07.

  Section Headings      26  

Section 7.08.

  Governing Law      26  

Section 7.09.

  Submission to Jurisdiction; Waivers      26  

Section 7.10.

  Acknowledgements      27  

Section 7.11.

  Additional Grantors      27  

Section 7.12.

  Termination of Security Interests; Release of Collateral      27  

Section 7.13.

  Excluded Subsidiaries      30  

Section 7.14.

  Waiver of Jury Trial      30  

Section 7.15.

  Collateral Trust Agreement and Pari Passu Intercreditor Agreement      30  

Section 7.16.

  The Administrative Agent      31  

Section 7.17.

  Consent of Certain Grantors      31  

Section 7.18.

  Extensions      31  

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND ANNEXES Schedule 1.01A    Pledged Promissory Notes Schedule 1.01B
   Pledged Stock Schedule 1.01C    Excluded Joint Ventures Schedule 3.02   
Perfection Matters Schedule 3.06    Intellectual Property Schedule 3.07   
Deposit Accounts Schedule 3.09    Commercial Tort Claims Schedule 4.01   
Certain Certificated Securities Exhibit A    Assumption Agreement Exhibit B   
Deposit Account Control Agreement Exhibit C    Perfection Certificate Exhibit
D-1    List of Material Government Contracts Exhibit D-2    Assignment of
Government Contracts Exhibit D-3    Notice of Assignment of Government Contracts

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

COLLATERAL AGREEMENT, dated as of October 1, 2018, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Wilmington Trust,
National Association, as Collateral Trustee (in such capacity, the “Collateral
Trustee”), for the benefit of the Credit Facility Secured Parties (such term,
and each other capitalized term used herein, having the meaning assigned thereto
in Article 1 hereof).

RECITALS

A. Reference is made to that certain Credit Agreement, dated as of October 1,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tenneco Inc., a Delaware corporation (the “Company”),
Tenneco Automotive Operating Company Inc., a Delaware corporation and a
Subsidiary of the Company, any other Subsidiary Borrowers (as defined in the
Credit Agreement) from time to time parties thereto, the Lenders (as defined in
the Credit Agreement), and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”).

B. Reference is made (I) to that certain Amended and Restated Collateral Trust
Agreement, dated as of April 15, 2014 (as amended, supplemented or otherwise
modified from time to time (including pursuant to those certain Collateral Trust
Joinders (as defined below) and the Collateral Trustee Resignation and
Appointment Agreements (as defined below)), the “Collateral Trust Agreement”),
among the Company, Federal-Mogul LLC, the other Subsidiaries of the Company
party thereto, the Collateral Trustee and each of JPMorgan Chase Bank, N.A. and
the Existing Notes Trustees as First Priority Representatives (as therein
defined) and (II) to that certain Pari Passu Intercreditor Agreement, dated as
of March 30, 2017 (as amended, supplemented or otherwise modified from time to
time (including pursuant to the Joinders to Pari Passu Intercreditor Agreement
(as defined below)), the “Pari Passu Intercreditor Agreement”), among the
Existing Notes Trustees and JPMorgan Chase Bank, N.A. (each as an Authorized
Representative, as therein defined), the Collateral Trustee, and acknowledged
and agreed to by the Company and the Guarantors party thereto.

C. Reference is made (I) to that certain Collateral Trust Joinder, dated as of
March 30, 2017, among Citibank, N.A., as Collateral Trustee (the “Initial
Collateral Trustee”) and Wilmington Trust, National Association, as trustee
under the Target March 2017 Indenture (the “March 2017 Notes Trustee”) (such
joinder, the “March 2017 Notes Collateral Trust Joinder”), pursuant to which the
March 2017 Notes Trustee became a party to the Collateral Trust Agreement as a
First Priority Representative (as therein defined), (II) to that certain
Collateral Trust Joinder, dated as of June 29, 2017, among the Initial
Collateral Trustee and The Bank of New York Mellon, London Branch, as trustee
under the Target June 2017 Indenture (the “June 2017 Notes Trustee” and,
together with the March 2017 Notes Trustee, the “Existing Notes Trustees”) (such
joinder, the “June 2017 Notes Collateral Trust Joinder”), pursuant to which the
June 2017 Notes Trustee became a party to the Collateral Trust Agreement as a
First Priority Representative (as therein defined) and (III) to that certain
Collateral Trust Joinder, dated as of the date hereof, among the Collateral
Trustee and JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement (such joinder, the “Credit Facility Collateral Trust Joinder” and
together with the March 2017 Notes Collateral Trust Joinder and the June 2017
Notes Collateral Trust Joinder, the “Collateral Trust Joinders”), pursuant to
which the Administrative Agent shall become a party to the Collateral Trust
Agreement as a First Priority Representative (as therein defined).



--------------------------------------------------------------------------------

D. Reference is made (I) to that certain Collateral Trustee Resignation and
Appointment Agreement, dated as of February 23, 2018, entered into by and among
Bank of America, N.A. (“BANA”), Citibank, N.A. (“Citibank”), each Existing Notes
Trustee, in its capacity as a PP&E First Lien Agent (as defined in the
Collateral Trust Agreement) and the other parties thereto, pursuant to which
BANA replaced Citibank as successor Collateral Trustee under the Collateral
Trust Agreement and under each other Collateral Trust Security Document (as
defined in the Collateral Trust Agreement) (the “Prior Collateral Trustee
Resignation and Appointment Agreement”) and (II) to that certain Collateral
Trustee Resignation and Appointment Agreement, dated as of October 1, 2018,
entered into by and among Wilmington Trust, National Association (“Wilmington”),
Bank of America, N.A. (“BANA”), each Existing Notes Trustee, in its capacity as
a PP&E First Lien Agent (as defined in the Collateral Trust Agreement), the
Administrative Agent, in its capacity as a PP&E First Lien Agent (as defined in
the Collateral Trust Agreement) and the other parties thereto, pursuant to which
Wilmington shall replace BANA as successor Collateral Trustee under the
Collateral Trust Agreement and under each other Collateral Trust Security
Document (as defined in the Collateral Trust Agreement) (the “New Collateral
Trustee Resignation and Appointment Agreement” and, together with the Prior
Collateral Trustee Resignation and Appointment Agreement, the “Collateral
Trustee Resignation and Appointment Agreements”).

E. Reference is made (I) to that certain Joinder No. 1, dated as of June 29,
2017, to the Pari Passu Intercreditor Agreement, among the Initial Collateral
Trustee, Credit Suisse AG, Cayman Islands Branch and each Existing Notes Trustee
(“Joinder No. 1 to Pari Passu Intercreditor Agreement”), pursuant to which the
June 2017 Notes Trustee became a party to the Pari Passu Intercreditor Agreement
(as an Additional Senior Class Debt Representative, as therein defined) and
(II) to that certain Joinder No. 2, dated as of October 1, 2018, to the Pari
Passu Intercreditor Agreement, among the Collateral Trustee, each Existing Notes
Trustee and the Administrative Agent (“Joinder No. 2 to Pari Passu Intercreditor
Agreement” and, together with Joinder No. 1 to Pari Passu Intercreditor
Agreement, the “Joinders to Pari Passu Intercreditor Agreement”), pursuant to
which the Administrative Agent shall become a party to the Pari Passu
Intercreditor Agreement (as an Additional Senior Class Debt Representative, as
therein defined).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as provided herein.

 

2



--------------------------------------------------------------------------------

ARTICLE 1

DEFINED TERMS

Section 1.01. Definitions.

(a) Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

(b) Terms Defined in UCC. Each of the following terms are used herein as defined
in the New York UCC: Accounts, Authenticate, Certificated Security, Chattel
Paper, Commercial Tort Claim, Documents, Equipment, Farm Products, Instruments,
Inventory and Letter-of-Credit Rights, Record and Security.

(c) Additional Definitions. The following additional terms shall have the
following meanings:

“Agreement” shall mean this Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Applicable Notice of Event of Default” shall have the meaning set forth in the
Collateral Trust Agreement.

“Applicable Representative” shall have the meaning set forth in the Collateral
Trust Agreement.

“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. Section 3727 and 41 U.S.C. 6305.

“Closing Date” shall mean October 1, 2018.

“Collateral” shall mean, with respect to each Grantor, all of the following in
which such Grantor now has or may hereafter acquire any right, title or
interest: all Accounts, Chattel Paper, Commercial Tort Claims, Copyright
Licenses, Copyrights, Deposit Accounts, Documents, Equipment, General
Intangibles, Instruments, Intellectual Property, Intercompany Loans,
Intercompany Notes, Inventory, Investment Property, Letter-of-Credit Rights,
Patent Licenses, Patents, Pledged Stock, Trademark Licenses, Trademarks and all
other personal property, whether tangible or intangible, not described above in
this definition, all books and records pertaining to any of the foregoing and,
to the extent not otherwise included in the foregoing, all Proceeds and products
of any and all of the foregoing and all collateral, guarantees and other
supporting obligations given by any Person with respect to any of the foregoing;
provided that (i) Collateral shall in any event not include any Excluded Assets
of such Grantor and (ii) so long as such assets do not constitute collateral
securing the Existing Indenture Secured Obligations or any Other First Lien
Obligations (as defined in the Pari Passu Intercreditor Agreement), the term
“Collateral” shall not include, and the grant of a security interest as provided
hereunder shall not extend to (I) (x) accounts receivable and related assets
transferred or purportedly transferred pursuant to, and in accordance with, a
Permitted Receivables Financing (it being understood that each account
receivable and related asset of a Grantor that is not transferred or purported
to have been transferred pursuant to a Permitted Receivables Financing shall
constitute “Collateral” hereunder) and (y) any Deposit Account that is used to
hold collections on any of such accounts receivable and related assets described
in the foregoing clause (x) or (II) any Company Stock.

“Collateral Trust Agreement” shall have the meaning set forth in the preamble
hereto.

 

3



--------------------------------------------------------------------------------

“Collateral Trustee” shall have the meaning set forth in the preamble hereto.

“Company” shall have the meaning set forth in the preamble hereto.

“Controlled Deposit Account” shall mean, with respect to each Grantor, a Deposit
Account maintained by such Grantor (i) that is subject to a Deposit Account
Control Agreement or (ii) as to which the Collateral Trustee is the Depositary
Bank’s “customer” (as defined in UCC Section 4-104).

“Copyright Licenses” shall mean, with respect to each Grantor, any written
agreement naming such Grantor as licensor or licensee (including, without
limitation, those listed in Schedule 3.06), granting any right under any
Copyright, including, without limitation, the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights” shall mean, (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 3.06), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

“Credit Facility Secured Obligations” shall mean with respect to any Grantor,
the collective reference to its Primary Obligations and Guarantor Obligations.

“Credit Facility Secured Parties” shall mean the holders of the Credit Facility
Secured Obligations, including, without limitation, the Collateral Trustee, the
Administrative Agent and the Lenders from time to time.

“Credit Facility Security Interests” shall have the meaning set forth in
Section 2.01 hereto.

“Deposit Account” shall have the meaning set forth in the UCC of any applicable
jurisdiction and, in any event, shall include, without limitation, any demand,
time, savings, passbook or like account maintained with a depositary
institution. Notwithstanding the foregoing, demand, time, savings, passbook or
like accounts established or maintained pursuant to and solely for the purposes
of the BMG Cash Pooling Arrangement shall not constitute “Deposit Accounts” of
any Group Member.

“Deposit Account Control Agreement” shall mean, with respect to any Deposit
Account of any Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit B (with any changes or in such other form that the Collateral
Trustee shall have approved at the direction of the Applicable Representative
among such Grantor, the Collateral Trustee and the relevant Depositary Bank,
(i) providing that such Depositary Bank will comply with instructions originated
by the Collateral Trustee directing disposition of the funds in such Deposit
Account without further consent by such Grantor and (ii) subordinating to the
Credit Facility Security Interests granted hereunder all claims of the
Depositary Bank to such Deposit Account (except its right to deduct its normal
operating charges and any uncollected funds previously credited thereto), in
each case as amended, supplemented or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

“Depositary Bank” shall mean a bank at which a Controlled Deposit Account is
maintained.

“Discharge of Credit Facility Secured Obligations” means (a) payment in full of
the Loans, the Reimbursement Obligations and the other Obligations (other than
obligations under or in respect of Hedge Agreements and other than contingent
indemnity obligations not due and payable), (b) termination of the Commitments
and (c) that no Letters of Credit shall be outstanding (other than Letters of
Credit that are cash collateralized or backstopped on terms reasonably
satisfactory to the applicable Issuing Lender).

“Event of Default” shall mean any “Event of Default” under (and as such term is
defined in) any Specified Agreement.

“Excluded Assets” shall mean, collectively, with respect to each Grantor,
(a) any contract, General Intangible, Copyright License, Patent License or
Trademark License (“Intangible Assets”), in each case to the extent the grant by
such Grantor of a security interest pursuant to this Agreement in such Grantor’s
right, title and interest in such Intangible Asset (i) is prohibited by any
contract, agreement, instrument or indenture governing such Intangible Asset,
(ii) would give any other party to such contract, agreement, instrument or
indenture the right to terminate its obligations thereunder or (iii) is
permitted only with the consent of another party, if such consent has not been
obtained (except, in the case of clauses (i), (ii) and (iii), to the extent such
prohibition, right of termination, or requirement of consent, as applicable, is
rendered ineffective by the applicable provisions of the New York UCC or other
applicable law); provided that any Receivable or any money or other amounts due
or to become due under any such contract, agreement, instrument or indenture
shall not be Excluded Assets, (b) any intent-to-use Trademark application prior
to the filing of a “Statement of Use” or an “Amendment to Allege Use” with
respect thereto, solely to the extent, if any, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (c) all Securitization
Assets, (d) Receivables that have been disposed of by a Grantor pursuant to a
Factoring Arrangement, (e) Excluded Deposit Accounts, (f) Excluded Joint
Ventures, (g) any assets specifically described in Section 7.13 as not being
subject to pledge under the Loan Documents and (h) the Capital Stock of any
Excluded Subsidiary other than 66  2⁄3% of the issued and outstanding voting
Capital Stock and 100% of the issued and outstanding nonvoting Capital Stock of
(A) each wholly owned Domestic Subsidiary that is described in clause (v) or
(vi) of the definition of “Excluded Subsidiary” that is directly owned by the
Company or any Grantor and (B) each wholly owned Foreign Subsidiary that is
directly owned by the Company or any Grantor.

“Excluded Deposit Account” shall mean, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll (including salaries and
wages and workers’ compensation), payroll taxes and other compensation and
benefits (and similar expenses) or for administering foreign tax credits, and
(b) any Deposit Account the funds in which consist solely of (i) funds held by
Company or any Subsidiary in trust for any director, officer or employee of
Company or any Subsidiary or any employee benefit plan maintained by Company or
any Subsidiary or (ii) funds representing deferred compensation for the
directors, officers and employees of Company and its Subsidiaries. As of the
Closing Date, all Excluded Deposit Accounts are listed on Schedule 3.07.

 

5



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” shall mean at any time (i) any Foreign Subsidiary
of a Grantor (other than a Wholly Owned Subsidiary) where such Grantor is
prohibited from pledging its ownership interests in such Foreign Subsidiary
without the consent of the other owner or owners of such Foreign Subsidiary,
(ii) any Foreign Subsidiary where the consent of a Governmental Authority is
required for a Grantor to pledge the Capital Stock of such Foreign Subsidiary
owned by the Grantor and such consent has not been obtained, which for the
avoidance of doubt shall include all Foreign Subsidiaries and Joint Ventures
organized under the law of the People’s Republic of China other than Tenneco
(China) Co., Ltd., (iii) any Foreign Subsidiary where the Grantors collectively
directly own less than 1% of the Capital Stock of such Foreign Subsidiary,
(iv) any Foreign Subsidiary with respect to which the Company and the
Administrative Agent reasonably determine that the time and expense of
implementing a security arrangement is excessive in relation to the benefits of
the Lenders in obtaining the same, and (v) any Foreign Subsidiary of a Grantor
having total assets (as determined in accordance with GAAP) in an amount of less
than 1% of Consolidated Total Assets of the Company; provided, however, that the
total assets (as so determined) of all Excluded Foreign Subsidiaries referenced
in the foregoing clause (v) shall not exceed 5% of Consolidated Total Assets of
the Company. In the event that the total assets of all Excluded Foreign
Subsidiaries referenced in clause (v) of the foregoing sentence exceed 5% of
Consolidated Total Assets of the Company, the Company will designate in writing
to the Administrative Agent Foreign Subsidiaries which would otherwise
constitute Excluded Foreign Subsidiaries to be excluded as Excluded Foreign
Subsidiaries until such 5% threshold is met.

“Excluded Joint Venture” shall mean (a) each joint venture listed on Schedule
1.01C and (b) each joint venture of a Grantor to the extent the grant by such
Grantor of a security interest pursuant to this Agreement in such Grantor’s
right, title and interest in such joint venture (i) is prohibited by any
contract, agreement, instrument or indenture governing such joint venture,
(ii) would give any other party to such contract, agreement, instrument or
indenture the right to terminate its obligations thereunder or (iii) is
permitted only with the consent of another party, if such consent has not been
obtained; provided, that the foregoing exclusions shall not apply to the extent
that any such prohibition, right to terminate, consent right or other term would
be ineffective pursuant to the UCC.

“Existing Indenture Secured Obligations” shall mean all Obligations under the
Target Indentures and under the Target Notes, including, in each case, all
amounts accruing on or after the commencement of any Insolvency or Liquidation
Proceeding relating to any Grantor and all amounts that would have accrued or
become due under the terms of the Target Indentures or the Target Notes but for
the effect of the Insolvency or Liquidation Proceeding and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency or Liquidation Proceeding.

“Existing Indenture Secured Parties” shall mean the holders of the Existing
Indenture Secured Obligations, including, without limitation, the Collateral
Trustee, the Existing Notes Trustees and the holders of the Target Notes from
time to time.

 

6



--------------------------------------------------------------------------------

“Existing Notes Collateral Agreements” shall mean (i) the Collateral Agreement,
dated as of March 30, 2017, made by Federal-Mogul LLC and certain of its
Subsidiaries in favor of Citibank, N.A., as Collateral Trustee and (ii) the
Collateral Agreement, dated as of June 30, 2017, made by Federal-Mogul LLC and
certain of its Subsidiaries in favor of Citibank, N.A., as Collateral Trustee,
in each case as amended, supplemented or otherwise modified from time to time.

“Existing Notes Trustees” shall have the meaning set forth in the recitals
hereto.

“Existing Security Interests” shall have the meaning set forth in Section 2.01
hereto.

“Factoring Arrangements” shall mean any arrangements between a Group Member and
a third party (other than an Affiliate) under which the Receivables of such
Group Member are factored on a non-recourse basis.

“Federal Government” shall mean the federal government of the United States or
any agency or instrumentality thereof.

“Final Release Date” shall mean the date on which the Discharge of Credit
Facility Secured Obligations shall have occurred.

“Foreign Subsidiary” shall mean any Subsidiary organized under the laws of any
jurisdiction outside the United States.

“Foreign Subsidiary Voting Stock” shall mean the voting Capital Stock of any
Foreign Subsidiary.

“General Intangibles” shall mean, with respect to each Grantor, all “general
intangibles” as such term is defined in Article 9 of the New York UCC and, in
any event, including, without limitation, with respect to such Grantor, all
contracts, agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented
or otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.

“Grantor” shall have the meaning set forth in the preamble hereto.

“Group Members” shall mean Company and its Subsidiaries.

“Guarantor Obligations” shall have the meaning provided in the Guarantee
Agreement.

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, service marks, trademark and
service mark licenses, trade names, technology, know-how, trade secrets and
processes, all registrations and applications for registration of any of the
foregoing, all goodwill associated with any of the foregoing, and all rights to
sue at law or in equity for any infringement or other impairment or violation of
any of the foregoing, including the right to receive all proceeds and damages
therefrom.

 

7



--------------------------------------------------------------------------------

“Intercompany Loans” shall mean the collective reference to all loans and
advances, whether or not evidenced by any promissory note or other instrument,
made by any Grantor to any Subsidiary, other than such loans and advances in
respect of which the pledge thereof would, in the good faith judgment of
Company, result in adverse tax consequences to any Group Member.

“Intercompany Notes” shall mean any promissory note or other instrument
evidencing an Intercompany Loan that may be issued to, or held by, any Grantor
while this Agreement is in effect (including, without limitation, those
promissory notes evidencing Intercompany Loans included on Schedule 1.01A).

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Article 9 of the New York UCC (other than
any voting stock of any Excluded Subsidiary or Capital Stock of any Excluded
Joint Venture excluded from the definition of “Pledged Stock”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Securities.

“Investment Property Issuer” shall mean with respect to any Investment Property,
each issuer of such Investment Property.

“Material Government Contract” shall mean, with respect to each Grantor, a
contract between such Grantor and either (i) the Federal Government or (ii) a
state or local government of the United States or any agency or instrumentality
thereof, that provides for payments to such Grantor in an aggregate amount
exceeding $2,000,000.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Collateral Trustee on the Mortgaged Property,
in form and substance reasonably satisfactory to the Collateral Trustee and the
Administrative Agent.

“Mortgaged Property” means each parcel of real estate required to be encumbered
by a Mortgage pursuant to Schedule 5(a) of the Perfection Certificate.

“New York UCC” shall mean the UCC as from time to time in effect in the State of
New York.

“Notice of Event of Default” shall have the meaning set forth in the Collateral
Trust Agreement.

“Pari Passu Intercreditor Agreement” shall have the meaning set forth in the
recitals hereto.

“Patent License” shall mean, with respect to each Grantor, all agreements,
whether written or oral, providing for the grant by or to such Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.06.

 

8



--------------------------------------------------------------------------------

“Patents” shall mean, (i) all letters patent of the United States, all reissues
and extensions thereof and all goodwill associated therewith, including, without
limitation, any of the foregoing referred to in Schedule 3.06, (ii) all
applications for letters patent of the United States and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 3.06, and (iii) all rights to
obtain any reissues or extensions of the foregoing.

“Perfection Certificate” shall mean, with respect to each Grantor that is a
Domestic Subsidiary, a certificate substantially in the form of Exhibit C,
completed and supplemented with the schedules contemplated thereby, and signed
by an officer of the Company on behalf of such Grantor.

“Permitted Liens” shall mean (i) the Existing Security Interests, (ii) the
Credit Facility Security Interests and (iii) any other Liens on the Collateral
not prohibited by any Specified Agreement.

“Permitted Securitization Transaction” shall mean one or more securitization
transactions permitted under each of the Specified Agreements pursuant to which
any Group Member securitizes Receivables and Related Security, including without
limitation, as a result of the sale or granting of a Lien on such Receivables
and Related Security to any SPV and the contribution of Receivables and Related
Security to such SPV.

“Pledged Securities” shall mean the collective reference to the Pledged Stock
and the Intercompany Notes.

“Pledged Stock” shall mean the shares of Capital Stock listed on Schedules 1.01B
and 1.01C, together with any other shares, stock certificates, options or rights
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided, however, that (i) in no event shall more than 66  2⁄3% of the
total outstanding voting and 100% of the total outstanding non-voting Capital
Stock of any Excluded Subsidiary constitute Pledged Stock hereunder and under
the other Loan Documents, (ii) no Capital Stock of any Excluded Joint Venture
shall constitute Pledged Stock hereunder and under the other Loan Documents and
(iii) no Capital Stock of any Excluded Foreign Subsidiary shall constitute
Pledged Stock hereunder and under the other Loan Documents so long as such
Capital Stock does not constitute collateral securing the Existing Indenture
Secured Obligations or any Other First Lien Obligations (as defined in the Pari
Passu Intercreditor Agreement).

“Primary Obligations” shall mean, with respect to any Grantor, the collective
reference to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Grantor
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Lender Hedge Agreement (as defined
in the Guarantee Agreement) or Cash

 

9



--------------------------------------------------------------------------------

Management Obligations, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, any Lender Hedge Agreement (including any guarantees of any Borrower of
any Lender Hedge Agreements entered into by any Subsidiary), any Cash Management
Obligation (including any guarantees of any Borrower of any Cash Management
Obligations entered into by any Subsidiary) or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders) that are
required to be paid by any Grantor pursuant to the terms of any of the foregoing
agreements.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
New York UCC and, in any event, shall include, without limitation, all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Related Security” shall mean, with respect to any Receivables, (a) all Liens
and property subject thereto from time to time securing or purporting to secure
the payment of such Receivable by the Person obligated thereon, (b) all
guaranties, indemnities and warranties, insurance policies, financing statements
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable, (c) all right, title and
interest of any Group Member or any SPV in and to any goods (including returned,
repossessed or foreclosed goods) the sale of which gave rise to such Receivable;
provided that Related Security will not include returned goods only to the
extent that all amounts required to be paid pursuant to Securitization
Transactions in respect of such goods have been paid, (d) all collections with
respect to any of the foregoing, (e) all records with respect to any of the
foregoing, and (f) all proceeds of such Receivable or with respect to any of the
foregoing.

“Securitization Assets” shall mean (i) all Securitized Receivables; (ii) all
Related Security with respect to all Securitized Receivables; (iii) all cash
collections and other cash proceeds of Securitized Receivables, including,
without limitation, cash proceeds of all Related Security with respect to all
Securitized Receivables; (iv) each concentration account, depositary account,
lockbox account or similar account in which any cash collections or cash
proceeds described in the preceding clause (iii) are collected or deposited and
all balances, checks, money orders and other instruments from time to time
therein; and (v) all documentation evidencing any Permitted Securitization
Transaction.

“Securitized Receivables” shall mean all Receivables that have been sold,
transferred or assigned pursuant to a Permitted Securitization Transaction.

“Security Documents” shall mean, collectively (i) the “Security Documents” as
defined in the Credit Agreement and (ii) each Deposit Account Control Agreement.

“Specified Agreements” shall mean, collectively, the Credit Agreement, the
Target Indentures and the Pari Passu Intercreditor Agreement.

 

10



--------------------------------------------------------------------------------

“SPV” shall mean a wholly-owned Subsidiary of Company which is created for the
sole purpose of purchasing Receivables from any Group Member as part of a
Permitted Securitization Transaction, which engages in no activities other than
in connection with the financing of Receivables and which is designated as an
SPV by the board of directors of Company.

“Subsidiary Grantors” shall mean, collectively, each Grantor other than the
Company.

“Trademark License” shall mean, with respect to any Grantor, any agreement,
whether written or oral, providing for the grant by or to such Grantor of any
right to use any Trademark, including, without limitation, any of the foregoing
referred to in Schedule 3.06.

“Trademarks” shall mean, (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any State thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 3.06, and (ii) the
right to obtain all renewals thereof.

Section 1.02. Other Definitional Provisions. (a) The words. “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

ARTICLE 2

GRANTS OF SECURITY INTERESTS

Section 2.01. Grants of Security Interests. Each Grantor, pursuant to the
Existing Notes Collateral Agreements, has granted to the Collateral Trustee for
the benefit of the Existing Indenture Secured Parties as security for such
Grantors’ Existing Secured Obligations, a security interest in all right, title
and interest of such Grantor in all Collateral, whether then existing or
thereafter acquired (the “Existing Security Interests”). Pursuant to this
Agreement, each Grantor hereby grants to the Collateral Trustee for the benefit
of the Credit Facility Secured Parties, as security for such Grantor’s Credit
Facility Secured Obligations, a security interest in all right, title and
interest of such Grantor in all Collateral, whether now existing or hereafter
acquired (the security interests granted hereby to secure the Credit Facility
Secured Obligations, the “Credit Facility Security Interests”).

 

11



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to the Collateral Trustee and the
Credit Facility Secured Parties that:

Section 3.01. Title; No Other Liens. Such Grantor owns or has rights in each
item of its Collateral free and clear of any and all Liens or claims of others
other than Permitted Liens. To the knowledge of each Grantor, no financing
statement, security agreement, mortgage or other public notice, in any such case
authorized by any such Grantor, with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed with respect to Permitted Liens.

Section 3.02. Perfected Security Interests.

(a) Each Credit Facility Security Interest, upon execution and delivery of the
Collateral Trust Joinder and completion of the filings and other actions
specified on Schedule 3.02 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the Collateral
Trustee in completed and duly executed form) will constitute valid, perfected
(to the extent it can be perfected by the completion of such filings and other
applicable actions under applicable law), separate and distinct security
interests in all of the Collateral in favor of the Collateral Trustee, for the
benefit of the Credit Facility Secured Parties that are secured parties with
respect to the Credit Facility Security Interests, as collateral security for
the Credit Facility Secured Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor.

(b) The Credit Facility Security Interests are prior to all other Liens on the
Collateral except for other Permitted Liens described in clauses (i) and (ii) of
the definition thereof which have priority over, or parity with, the Credit
Facility Security Interests by operation of law; provided that no
representations are made with respect to the requirements of any laws of any
jurisdiction other than the United States or any State thereof with respect to
the perfection or priority of the Credit Facility Security Interests.

Section 3.03. Perfection Certificate. Such Grantor (if a Domestic Subsidiary)
has delivered a Perfection Certificate to the Collateral Trustee. The
information set forth therein is correct and complete as of the date hereof.

Section 3.04. Farm Products. None of the Collateral of such Grantor constitutes,
or is the Proceeds of, Farm Products.

Section 3.05. Pledged Securities. (a) The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Investment Property Issuer owned by such
Grantor; provided that with respect to each Investment Property Issuer which is
an Excluded Subsidiary, not more than 66 2⁄3% of the voting and 100% of the
nonvoting stock of any such Investment Property Issuer is pledged hereunder.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and non-assessable.

 

12



--------------------------------------------------------------------------------

(c) Each of the Intercompany Notes, when issued, will constitute the legal,
valid and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and Permitted Liens.

Section 3.06. Intellectual Property. (a) Schedule 3.06 lists all Intellectual
Property consisting of United States Patents, Trademarks and Copyrights,
applications for United States Patents, and applications for registration of
United States Trademarks and Copyrights, and each Patent License, Trademark
License and Copyright License in respect of which the annual license payment is
greater than $2,000,000, in each case owned by such Grantor in its own name (or
in the name of a predecessor entity or in a prior name) on the date hereof.

(b) Each Grantor owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property by such Grantor or the validity or
effectiveness of any Intellectual Property owned by such Grantor, nor does
Company know of any valid basis for any such claim. To the knowledge of Company,
the use of Intellectual Property by each Grantor does not infringe on the rights
of any Person in any material respect.

(c) Except as set forth in Schedule 3.06, on the date hereof, none of the
Intellectual Property is the subject of any material licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

Section 3.07. Deposit Accounts. On the date hereof, all Deposit Accounts
(including Excluded Deposit Accounts) of such Grantor are listed in Schedule
3.07.

Section 3.08. Material Government Contracts. (a) Exhibit D-1 lists all Material
Government Contracts to which such Grantor is a party as of the date hereof.
Such Grantor has executed and delivered to the Collateral Trustee assignments
and notices of assignment, substantially in the forms of Exhibits D-2 and D-3,
with respect to each of its Material Government Contracts with the Federal
Government.

(b) When any notice of assignment referred to in Section 3.08(a) or
Section 4.11(a) is filed with the governmental authority or agency or other
office described therein, the Credit Facility Security Interests will constitute
a valid assignment of the Material Government Contract identified therein, to
the extent that such validity is governed by the Assignment of Claims Act.

Section 3.09. Commercial Tort Claims. On the date hereof, all Commercial Tort
Claims held by such Grantor are listed in Schedule 3.09.

 

13



--------------------------------------------------------------------------------

Section 3.10. Pledged Promissory Notes. On the date hereof, all promissory notes
evidencing amounts owed to any Grantor are set forth on Schedule 1.01A.

ARTICLE 4

COVENANTS

Each Grantor covenants and agrees with the Collateral Trustee and the Credit
Facility Secured Parties that, from and after the Closing Date until the Final
Release Date:

Section 4.01. Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Collateral Trustee, duly indorsed to the Collateral
Trustee, to be held as Collateral pursuant to this Agreement.

Section 4.02. [Reserved].

Section 4.03. [Reserved].

Section 4.04. Maintenance of Perfected Security Interests. Such Grantor shall
maintain each of the Credit Facility Security Interests as perfected security
interests having at least the priority described in Section 3.02 and shall
defend the Credit Facility Security Interests against the claims and demands of
all Persons whomsoever (other than with respect to claims and demands by the
beneficiaries of any Credit Facility Security Interests granted or permitted
hereunder). Without limiting the generality of the foregoing, such Grantor
agrees to record and file, at its own expense, financing statements (and
continuation statements when applicable) with respect to the Collateral now
existing or hereafter created meeting the requirements of applicable state or
federal law in such manner and in such jurisdictions as are necessary to
perfect, and maintain perfected the Credit Facility Security Interests in the
Collateral, and to deliver a file stamped copy of each such financing statement
or other evidence of filing to the Collateral Trustee promptly after each such
filing. The Collateral Trustee shall be under no obligation whatsoever to file
such financing or continuation statements or to make any other filing under the
UCC or any other applicable law in connection with the Collateral.

Section 4.05. Changes in Locations, Name, etc. Such Grantor will not, except
upon prior written notice to the Collateral Trustee and delivery to the
Collateral Trustee of all additional executed financing statements and other
documents that are necessary, or that are reasonably requested by the Collateral
Trustee to maintain the validity, perfection and priority of the security
interests provided for herein: (i) change its jurisdiction of organization or
the location of its chief executive office or sole place of business from that
referred to in Section 3.03, or (ii) change its name, identity or corporate or
other organizational structure.

Section 4.06. Notices. Promptly after having knowledge thereof, such Grantor
will notify in writing the Collateral Trustee and the Administrative Agent, in
reasonable detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect, in a material respect, the ability of the Collateral Trustee
to exercise any of its remedies hereunder; and

 

14



--------------------------------------------------------------------------------

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

Section 4.07. Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Investment Property Issuer pledged by a Grantor, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
Investment Property, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Collateral Trustee, hold the same in trust for the
Collateral Trustee and deliver the same forthwith to the Collateral Trustee in
the exact form received, duly indorsed by such Grantor to the Collateral
Trustee, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor (if required to perfect the
Collateral Trustee’s Lien over such Investment Property), to be held by the
Collateral Trustee, subject to the terms hereof, as additional collateral
security for the Credit Facility Secured Obligations of such Grantor. At all
times while an event of default has occurred and is continuing under the
provisions of the Credit Agreement or any other Loan Documents and subject to
the Pari Passu Intercreditor Agreement, any sums paid upon or in respect of the
Investment Property pledged by such Grantor upon the liquidation or dissolution
of any Investment Property Issuer shall be paid over to the Collateral Trustee
to be held by it hereunder as additional collateral security for the Credit
Facility Secured Obligations of such Grantor, and in case any distribution of
capital shall be made on or in respect of the Investment Property pledged by
such Grantor or any property shall be distributed upon or with respect to the
Investment Property pledged by such Grantor pursuant to the recapitalization or
reclassification of the capital of any Investment Property Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Trustee, be
delivered to the Collateral Trustee to be held by it hereunder as additional
collateral security for the Credit Facility Secured Obligations of such Grantor.
If any sums of money or property so paid or distributed in respect of the
Investment Property pledged by a Grantor shall be received by such Grantor while
an event of default has occurred and is continuing under the provisions of the
Loan Documents, such Grantor shall, until such money or property is paid or
delivered to the Collateral Trustee, hold such money or property in trust for
the Collateral Trustee, segregated from other funds of such Grantor, as
additional collateral security for the Credit Facility Secured Obligations of
such Grantor, in each case subject to the Pari Passu Intercreditor Agreement.

(b) In the case of each Grantor which is an Investment Property Issuer, such
Investment Property Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Trustee promptly in writing of the occurrence of any of the events
described in Section 4.07(a) with respect to the Investment Property issued by
it and (iii) the terms of Section 5.01(b) shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 5.01(b) with respect to the Investment Property issued by it.

 

15



--------------------------------------------------------------------------------

Section 4.08. Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark owned by such Grantor that is
material to Company and its Subsidiaries, taken as a whole (a “Material
Trademark”) in order to maintain such Material Trademark in full force free from
any claim of abandonment for non-use, (ii) use such Material Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law and (iii) not (and not permit any licensee or
sub-licensee thereof to) knowingly do any act or knowingly omit to do any act
whereby such Material Trademark may become invalidated or impaired in any
material respect.

(b) Such Grantor (either itself or through licensees) will not knowingly do any
act, or knowingly omit to do any act, whereby any Patent owned by such Grantor
that is material to Company and its Subsidiaries, taken as a whole (a “Material
Patent”) may become forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) will not knowingly do any
act or knowingly omit to do any act whereby any Copyright owned by such Grantor
that is material to Company and its Subsidiaries, taken as a whole (a “Material
Copyright”) may become invalidated or otherwise impaired. Such Grantor will not
(either itself or through licensees) knowingly do any act whereby any Material
Copyright may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not knowingly do any
act or omit to do any act if the performance or nonperformance of such act could
reasonably be expected to result in a material infringement to the Intellectual
Property of any Person.

(e) Such Grantor will notify the Collateral Trustee and the Administrative Agent
immediately if it knows that any application or registration relating to any
Intellectual Property owned by such Grantor that is material to Company and its
Subsidiaries, taken as a whole (“Material Intellectual Property”), may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) challenging such Grantor’s ownership of, or the validity of, any
such Material Intellectual Property or such Grantor’s right to register the same
or to own and maintain the same.

(f) If during any fiscal quarter such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file an application for a Patent
with the United States Patent and Trademark Office, or an application for the
registration of any Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office, respectively,
(ii) otherwise acquire any Patent or Trademark issued by, registered with, or
applied for in the United States Patent and Trademark Office, or any Copyright
registered with or applied for in the United States Copyright Office, or
(iii) file a “Statement of Use” or an “Amendment to Allege Use” with respect to
any intent-to-use Trademark application owned by such Grantor, such Grantor
shall report such acquisition or filing to the Collateral Trustee and the
Administrative Agent within 45 days after the last day of such fiscal quarter.
Upon request of the Collateral Trustee (acting at the direction of the
Administrative Agent), such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Collateral Trustee may reasonably request to evidence the Collateral Trustee’s
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 

16



--------------------------------------------------------------------------------

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the Material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

(h) In the event that any Material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Material Intellectual Property (which may include
the grant of a license to such third party).

Section 4.09. Deposit Accounts. Each Grantor will ensure that (i) each Deposit
Account (other than Excluded Deposit Accounts) of such Grantor in existence on
the Closing Date (or on the date on which such Grantor becomes a “Grantor”
hereunder, as the case may be) shall at all times be a Controlled Deposit
Account and (ii) each Deposit Account (other than Excluded Deposit Accounts) of
such Grantor established after the Closing Date (or after the date on which such
Grantor becomes a “Grantor” hereunder, as the case may be) shall be a Controlled
Deposit Account within 20 days after such Deposit Account is established (or
such longer period of time as the Collateral Trustee shall agree in its
reasonable discretion); provided however that the foregoing shall be subject to
any post-close periods following the Closing Date permitted in the Credit
Agreement for execution of control agreements with respect to the Deposit
Accounts.

Section 4.10. Receivables.

(a) While an Applicable Notice of Event of Default shall be in effect, the
Collateral Trustee shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Collateral Trustee, acting at the direction of the Applicable
Representative, may require in connection with such test verifications.

(b) [Reserved].

(c) Subject to the provisions of Section 5.05, each Grantor is authorized to
continue to collect such Grantor’s Receivables in accordance with its customary
practices, at its own expense, and to adjust, settle or compromise the amount or
payment of any Receivable, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon, all in accordance with
its customary practices.

(d) At the Collateral Trustee’s request (acting at the direction of the
Administrative Agent), each Grantor shall deliver to the Collateral Trustee all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

 

17



--------------------------------------------------------------------------------

(e) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Trustee nor any Credit Facility
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by any Credit Facility Secured Party of any payment relating
thereto.

Section 4.11. Material Government Contracts.

(a) Each Grantor will promptly amend and supplement Exhibit D-1 to include each
Material Government Contract entered into by it after the Closing Date, by
delivering to the Collateral Trustee a supplemental schedule of Material
Government Contracts. Concurrently therewith, such Grantor will execute and
deliver to the Collateral Trustee assignments and notices of assignment,
substantially in the forms of Exhibits D-2 and D-3, with respect to each
Material Government Contract with the Federal Government listed on such
supplemental schedule.

(b) Each Grantor will, from time to time, execute and file (and deliver copies
thereof to the Collateral Trustee) all assignments, notices of assignment and
other documents required to be filed with any state or local government or
agency to insure that such Grantor’s Material Government Contracts with such
government or agency are validly assigned to the Collateral Trustee to the
extent that such validity is governed by applicable provisions of state or local
law.

Section 4.12. Commercial Tort Claims. Each Grantor agrees that within 10 days of
the identification of the existence of any Commercial Tort Claim, such Grantor
shall notify the Collateral Trustee of such Commercial Tort Claim, and shall
execute such additional documents as shall be required to ensure that such
Commercial Tort Claim is subject to each of the Credit Facility Security
Interests hereunder.

ARTICLE 5

REMEDIAL PROVISIONS

Section 5.01. Investment Property, Including Pledged Stock. (a) Unless an
Applicable Notice of Event of Default shall be in effect and the Collateral
Trustee shall have given notice to the relevant Grantor of the Collateral
Trustee’s intent to exercise its corresponding rights pursuant to
Section 5.01(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Investment Property, paid in the ordinary course of
business of the relevant Investment Property Issuer, to the extent permitted
under the Specified Agreements, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which, as the Collateral Trustee shall be advised by the
Administrative Agent, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of this Agreement or any
Specified Agreement.

 

18



--------------------------------------------------------------------------------

(b) If an Applicable Notice of Event of Default shall be in effect and the
Collateral Trustee shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, subject to the Pari Passu Intercreditor
Agreement, (i) the Collateral Trustee shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Investment
Property pledged by a Grantor and make application thereof as specified in
Section 3.04 of the Collateral Trust Agreement, and (ii) any or all of the
Investment Property pledged by a Grantor shall be registered in the name of the
Collateral Trustee or its nominee, and the Collateral Trustee or its nominee may
(but shall not be obligated to) during such period exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Investment Property Issuer or Investment
Property Issuers or otherwise and (y) any and all rights of conversion, exchange
and subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Investment Property Issuer, or upon the exercise
by any Grantor or the Collateral Trustee of any right, privilege or option
pertaining to such Investment Property, and in connection therewith, the right
to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Trustee may determine), all without
liability except to account for property actually received by it, but the
Collateral Trustee shall have no duty to any Grantor or Secured Party to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Investment Property Issuer
of any Investment Property pledged by such Grantor hereunder to, subject to the
Pari Passu Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Trustee in writing that (x) states that an Applicable
Notice of Event of Default is in effect and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Investment Property Issuer shall be
fully protected in so complying, and (ii) if an Applicable Notice of Event of
Default is in effect, pay any dividends or other payments with respect to such
Investment Property directly to the Collateral Trustee.

Section 5.02. Proceeds To Be Turned Over to Collateral Trustee. If an Applicable
Notice of Event of Default shall be in effect, all Proceeds paid in respect of
any Collateral received by any Grantor consisting of cash, checks and other
similar items shall be held by such Grantor in trust for the Collateral Trustee,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Trustee in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral
Trustee, if required) subject to the Pari Passu Intercreditor Agreement.

Section 5.03. Application of Proceeds.

(a) All Proceeds of the Collateral received by the Collateral Trustee hereunder
shall be held and applied in accordance with Section 3.04 of the Collateral
Trust Agreement.

(b) At such intervals as may be agreed upon by the Company and the
Administrative Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds received by the
Administrative Agent from the Collateral Trustee in accordance with Section 3.04
of the Collateral Trust Agreement in payment of the Obligations in the following
order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

19



--------------------------------------------------------------------------------

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Lenders according to the amounts of the Obligations then due
and owing and remaining unpaid to the Lenders;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

Fourth, any balance remaining after the Obligations shall have been paid in full
(other than obligations under or in respect of Hedge Agreements and other than
contingent indemnity obligations not due and payable), no Letters of Credit
shall be outstanding and the Commitments shall have terminated shall be paid
over to the Company or to whomsoever may be lawfully entitled to receive the
same.

Section 5.04. UCC and Other Remedies. If an Applicable Notice of Event of
Default is in effect, the Collateral Trustee, on behalf of the Credit Facility
Secured Parties, may (but shall not be obligated to) exercise (subject to the
Pari Passu Intercreditor Agreement, and in accordance with the Collateral Trust
Agreement), in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Credit Facility Secured Obligations, all rights and remedies of
a secured party under the New York UCC or any other applicable law. Without
limiting the generality of the foregoing, the Collateral Trustee, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Trustee or any Credit Facility Secured Party or elsewhere upon
such terms and conditions and prices as it may deem advisable, for cash or on
credit or for future delivery without assumption of any credit risk. The
Collateral Trustee or any Credit Facility Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Trustee’s request, to assemble the Collateral and make
it available to the Collateral Trustee at places which the Collateral Trustee
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Trustee shall apply the net proceeds of any action taken by it
pursuant to this Section 5.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights

 

20



--------------------------------------------------------------------------------

of the Collateral Trustee and the Credit Facility Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Credit Facility Secured Obligations, in
the order specified in the Collateral Trust Agreement, and only after such
application and after the payment by the Collateral Trustee of any other amount
required by any provision of law, including, without limitation, Article 9 of
the New York UCC, shall the Collateral Trustee account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Collateral Trustee or
any Credit Facility Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

Section 5.05. Certain Matters Relating to Receivables. While an Applicable
Notice of Event of Default shall be in effect, each Grantor will, if requested
to do so by the Collateral Trustee, promptly notify (and such Grantor authorizes
the Collateral Trustee so to notify) each account debtor in respect of any of
its Receivables that such Receivables have been assigned to the Collateral
Trustee hereunder, and that any payments due or to become due in respect of such
Receivables are to be made directly to the Collateral Trustee or its designee,
as instructed by the Collateral Trustee.

Section 5.06. Certain Matters Relating to Material Government Contracts. While
an Applicable Notice of Event of Default shall be in effect, the Collateral
Trustee may, at the Grantors’ expense: (i) cause to be filed, delivered and
recorded with the Federal Government in accordance with the Assignment of Claims
Act any or all assignments and/or notices of assignment executed and delivered
to the Collateral Trustee pursuant to Section 3.08(a) and Section 4.11(a); and
(ii) cause to be filed, delivered and/or recorded with the relevant state or
local government or agency any or all assignments, notices of assignment and/or
other documents executed and delivered to the Collateral Trustee pursuant to
Section 4.11(b).

Section 5.07. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Trustee to exercise rights and remedies under this
Agreement, and in accordance with the Pari Passu Intercreditor Agreement, each
Grantor, solely during the continuance of an Event of Default, grants to the
Collateral Trustee an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located,
solely in connection with Collateral Trustee’s exercise of its rights to the
Collateral; provided, however, that nothing in this Section 5.07 shall require a
Grantor to grant any license that (a) violates the terms of any agreement
between a Grantor and a third party governing the applicable Grantor’s use of
such Collateral consisting of Intellectual Property, or gives such third party
any right of acceleration, modification or cancellation therein, or (b) is
prohibited by any Requirements of Law; provided further that such licenses to be
granted hereunder with respect to Trademarks shall be subject to the maintenance
of quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. The
use of such license by the Collateral Trustee may only be exercised, at the
option of the Collateral Trustee, during the continuation of an Event of
Default; provided further that any license, sublicense or other transaction
entered into by the Collateral Trustee in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.

 

21



--------------------------------------------------------------------------------

ARTICLE 6

THE COLLATERAL TRUSTEE

Section 6.01. Collateral Trustee’s Appointment as Attorney-in-fact, etc.
(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Trustee and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact while an Applicable Notice of Event of
Default is in effect, with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Trustee the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following while an
Applicable Notice of Event of Default is in effect:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise as the Collateral Trustee
(acting at the direction of the Applicable Representative) may deem as necessary
for the purpose of collecting any and all such moneys due under any Receivable
or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Trustee may reasonably request to evidence the Collateral Trustee’s
and the Credit Facility Secured Parties’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.04, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Trustee or as the Collateral Trustee shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts,

 

22



--------------------------------------------------------------------------------

drafts against debtors, assignments, verifications, notices and other documents
in connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Trustee
(acting at the direction of the Applicable Representative) may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Trustee
(acting in consultation with the Applicable Representative) shall in its
reasonable discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Trustee were the absolute owner
thereof for all purposes, and do, at the Collateral Trustee’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Trustee may reasonably deem necessary to protect, preserve or
realize upon the Collateral and the Collateral Trustee’s and the Credit Facility
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Trustee, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 6.01, together with interest thereon at a
rate per annum equal to 2%, from the date of payment by the Collateral Trustee
to the date reimbursed by the relevant Grantor, shall be promptly paid by such
Grantor to the Collateral Trustee on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.02. Duty of Collateral Trustee. (a) The Collateral Trustee’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Article 9 of the New York UCC or otherwise,
shall be as provided in the Collateral Trust Agreement. Neither the Collateral
Trustee, any Credit Facility Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Trustee and the Credit Facility Secured Parties
hereunder are solely to protect the Collateral Trustee’s and the Credit Facility
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Collateral Trustee or any Credit Facility Secured Party to exercise any such
powers. The Collateral Trustee and the Credit Facility Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

23



--------------------------------------------------------------------------------

(b) Any other provision of this Agreement notwithstanding, neither the
Collateral Trustee nor the Administrative Agent shall be responsible for filing
any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral.

(c) Neither the Collateral Trustee nor the Administrative Agent shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Credit Facility
Security Interests in any of the Collateral, whether impaired by operation of
law or by reason of any of any action or omission to act on its part hereunder,
except to the extent such action or omission constitutes gross negligence, or
willful misconduct on the part of the Collateral Trustee, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of any Grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral.

(d) The Collateral Trustee shall be under no obligation to exercise any of its
rights or powers vested in it by this Agreement (subject to the Pari Passu
Intercreditor Agreement), at the request, order or direction of the
Administrative Agent or Credit Facility Secured Party, pursuant to the
provisions of this Agreement, unless the Administrative Agent or Credit Facility
Secured Party shall have offered to the Collateral Trustee security or indemnity
satisfactory to the Collateral Trustee against the losses costs, expenses and
liabilities (including, without limitation, reasonable attorneys’ fees) which
might be incurred therein or thereby.

(e) The Collateral Trustee shall have no duty to act outside of the United
States in respect of any Collateral located in any jurisdiction other than the
United States (“Foreign Collateral”) but shall, at the specific request of the
Administrative Agent, appoint a person or persons to act on behalf of the Credit
Facility Secured Parties with respect to such Foreign Collateral. Such person or
persons (provided the same are reasonably acceptable to the Collateral Trustee)
and the Collateral Trustee shall enter into a collateral assignment pledge
agreement, mortgage, enforcing document or other security agreement purporting
to relate to the Credit Facility Security Interest in such item of Foreign
Collateral pursuant to which such person or persons shall exercise the rights
and remedies of the Collateral Trustee and the Credit Facility Secured Parties
in the Foreign Collateral for their respective benefit.

(f) In exercising any right, power or discretion under this Agreement and any
other Security Document, the Collateral Trustee shall be entitled to seek the
direction of the Administrative Agent.

Section 6.03. Execution of Financing Statements. Pursuant to Article 9 of the
New York UCC and any other applicable law, each Grantor authorizes the
Collateral Trustee to file or record, or cause to be filed or recorded,
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as shall be appropriate to perfect the security interests of the
Collateral Trustee under this Agreement. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

24



--------------------------------------------------------------------------------

Section 6.04. Authority of Collateral Trustee. Each Grantor acknowledges that
the rights and responsibilities of the Collateral Trustee under this Agreement
with respect to any action taken by the Collateral Trustee or the exercise or
non-exercise by the Collateral Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Trustee and the Credit
Facility Secured Parties, be governed by the Collateral Trust Agreement, the
Pari Passu Intercreditor Agreement, and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Trustee and the Grantors, the Collateral Trustee shall be
conclusively presumed to be acting as agent for the Credit Facility Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority. The Grantors and the Credit Facility Secured Parties
acknowledge that the rights, privileges, protections, immunities and benefits
given to the Collateral Trustee under the Collateral Trust Agreement, including,
without limitation, its right to be indemnified, are hereby incorporated herein
by reference thereto as if set forth herein in full.

ARTICLE 7

MISCELLANEOUS

Section 7.01. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by
an instrument in writing executed by the Grantors and by the Collateral Trustee
(pursuant to instructions given in accordance with the Collateral Trust
Agreement).

Section 7.02. Notices. All notices, requests and demands to or upon the
Collateral Trustee or any Grantor hereunder shall be effected in the manner
provided for in Section 6.01 of the Collateral Trust Agreement; provided that
any such notice, request or demand to or upon any Subsidiary Grantor shall be
addressed to such Subsidiary Grantor c/o Company and that any such notice,
request or demand to or upon the Collateral Trustee shall be addressed to the
Collateral Trustee at its notice address set forth in the Collateral Trust
Agreement.

Section 7.03. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Trustee nor any Credit Facility Secured Party shall by any act
(except by a written instrument pursuant to Section 7.01), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Trustee or any Credit
Facility Secured Party, any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Trustee or
any Credit Facility Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Trustee or such Credit Facility Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

25



--------------------------------------------------------------------------------

Section 7.04. Successors and Assigns. This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Collateral Trustee and the Credit Facility Secured Parties and their
successors and permitted assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Collateral Trustee or as otherwise expressly
permitted in the Credit Agreement.

Section 7.05. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 7.06. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 7.07. Section Headings. The Section headings used in this Agreement are
solely for convenience of reference only and shall not constitute a part of this
Agreement or affect the meaning, construction or effect of any provision hereof.

Section 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7.09. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Security Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof; provided, that
nothing contained herein or in any other Security Document will prevent the
Collateral Trustee or any Credit Facility Secured Party from bringing any action
to enforce any award or judgment or exercise any right under the Security
Documents or against the Collateral or any other property of any Grantor in any
other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 7.02 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

 

26



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.09 any special, exemplary, punitive or consequential damages.

Section 7.10. Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Credit Agreement and the other Security Documents to which
it is a party;

(b) neither the Collateral Trustee nor any Credit Facility Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, the Specified Agreements or the other Security
Documents, and the relationship between the Grantors, on the one hand, and the
Collateral Trustee and Credit Facility Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by any of the Specified Agreements or
other Security Documents, or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Facility Secured Parties or among the
Grantors and the Credit Facility Secured Parties.

Section 7.11. Additional Grantors. Each Subsidiary of Company that is required
to become a party to this Agreement pursuant to any Specified Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Exhibit A hereto.
For the avoidance of doubt, only Domestic Loan Parties shall be parties to this
Agreement (unless the Administrative Agent and the Company otherwise agree, in
which case this Agreement shall be amended in accordance with Sections 2.29(d)
and Section 10.1(b)(iii) of the Credit Agreement to reflect such terms and
limitations with respect to any Foreign Loan Parties (subject to applicable
legal, tax, accounting, regulatory and other similar considerations) as the
Administrative Agent and the Company shall reasonably agree).

Section 7.12. Termination of Security Interests; Release of Collateral.

(a) The Credit Facility Security Interests shall terminate on the Final Release
Date.

(b) Notwithstanding anything herein to the contrary, this Agreement shall not
apply and shall cease to be effective, without delivery of any instrument or
performance of any act by any party, upon the occurrence and during the
continuation of a Suspension Period Event; provided that this Agreement shall be
automatically reinstated and shall become immediately effective, without
delivery of any instrument or performance of any act by any party, at any time
that the requirements of a Suspension Period Event are no longer satisfied.

 

27



--------------------------------------------------------------------------------

(c) [Reserved].

(d) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement (but other
than to any other Grantor), including pursuant to Section 7.5(t) or
Section 7.5(z) thereof in connection with or in contemplation of the Spin-Off,
then the Credit Facility Security Interests on such Collateral (but not on any
Proceeds thereof) shall be automatically released upon the consummation of such
sale, transfer or other disposition. The Collateral Trustee, at the request and
sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable to evidence the
release of the Credit Facility Security Interests on such Collateral effected
pursuant to this Section 7.12(d); provided that as a condition precedent to the
execution of any such releases or other documents, Company shall have delivered
to the Collateral Trustee and to the Administrative Agent, at least 10 Business
Days prior to the date of the relevant proposed release pursuant to this
Section 7.12(d), a written request for release identifying the relevant Grantor,
together with a certification by Company stating that such transaction is in
compliance with the Credit Agreement.

(e) If (x)(i) all the Capital Stock of a Subsidiary Grantor shall be sold,
transferred or otherwise disposed of (but other than to any other Grantor), (ii)
a Subsidiary Grantor shall enter into any merger, consolidation or amalgamation
with a Person that is not a Grantor (and is not required to be a Grantor) and
such Subsidiary Grantor is not the survivor of such merger, consolidation or
amalgamation, or (iii) a Subsidiary Grantor shall liquidate, wind up or dissolve
itself (or be liquidated or dissolved), in the case of each of clauses (i), (ii)
and (iii) pursuant to a transaction permitted by the Credit Agreement, including
pursuant to Section 7.5(t) or Section 7.5(z) thereof in connection with or in
contemplation of the Spin-Off, or (y) a Subsidiary Grantor is designated an
“Unrestricted Subsidiary” in accordance with Section 6.10 of the Credit
Agreement and the definition of “Unrestricted Subsidiary” in the Credit
Agreement, in each case such Subsidiary Grantor shall be automatically released
from its obligations hereunder. The Collateral Trustee, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable to evidence the release of
the Credit Facility Security Interests on such Collateral effected pursuant to
this Section 7.12(e); provided that as a condition precedent to the execution of
any such releases or other documents, Company shall have delivered to the
Collateral Trustee and to the Administrative Agent, at least 10 Business Days
prior to the date of the relevant proposed release pursuant to this
Section 7.12(e), a written request for release identifying the relevant
Subsidiary Grantor, together with a certification by Company stating that such
transaction is in compliance with the Credit Agreement.

(f) Upon the termination of any Credit Facility Security Interests in accordance
with any of clauses (a), (d) and (e) above and upon the occurrence and during
the continuation of a Suspension Period Event in accordance with clause
(b) above, the Collateral shall be released from such Credit Facility Security
Interests, all without delivery of any instrument or performance of any act by
any party; provided that, to the extent such Collateral was released from the
Credit Facility Security Interests upon the occurrence and during the
continuation of a Suspension Period Event in accordance with clause (b) above,
such Credit Facility Security Interests shall be automatically reinstated,
granted and shall become immediately effective, all without delivery of any
instrument or performance of any act by any party, at any time that the
requirements of a

 

28



--------------------------------------------------------------------------------

Suspension Period Event are no longer satisfied. Upon the occurrence of the
Final Release Date, this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Trustee and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the relevant Grantors. At the request and sole expense of any Grantor
following the Final Release Date, the Collateral Trustee shall deliver to such
Grantor any Collateral held by the Collateral Trustee hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination. In addition, the Collateral Trustee shall release
the Collateral as provided in Section 6.10 of the Collateral Trust Agreement.

(g) Upon the termination of any Credit Facility Security Interests in accordance
with clause (a) above and upon the occurrence and during the continuation of a
Suspension Period Event in accordance with clause (b) above, at the request and
sole expense of any Grantor, the Collateral Trustee shall execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination of the Credit Facility Security Interests; provided that, to
the extent such Credit Facility Security Interests were terminated upon the
occurrence and during the continuation of a Suspension Period Event in
accordance with clause (b) above, within fifteen (15) Business Days after the
first date that the requirements of such Suspension Period Event are no longer
satisfied, each Grantor shall (i) execute and deliver to the Collateral Trustee
such amendments to this Agreement or such other documents as are necessary or
advisable to grant to the Collateral Trustee, for the benefit of the Credit
Facility Secured Parties, a security interest in the Collateral and (ii) take
all actions necessary or advisable to grant to the Collateral Trustee, for the
benefit of the Credit Facility Secured Parties, a perfected security interest in
the Collateral having at least the priority described in Section 3.02, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by this Agreement or by law or as may be reasonably requested
by the Administrative Agent or the Collateral Trustee.

(h) The Collateral Trustee will, at any time, upon the written instruction of
the Administrative Agent, at the sole expense of the relevant Grantor, execute
and deliver to the relevant Grantor all releases or other documents reasonably
necessary or desirable for any release contemplated above in this Section 7.12
of the Credit Facility Security Interests securing the Credit Facility Secured
Obligations with respect to which the Administrative Agent is the Administrative
Agent in the Collateral specified by the Administrative Agent in such
instruction; provided that, to the extent such Credit Facility Security
Interests were released upon the occurrence and during the continuation of a
Suspension Period Event in accordance with clause (b) above, within fifteen
(15) Business Days after the first date that the requirements of such Suspension
Period Event are no longer satisfied, each Grantor shall (i) execute and deliver
to the Collateral Trustee such amendments to this Agreement or such other
documents as are necessary or advisable to grant to the Collateral Trustee, for
the benefit of the Credit Facility Secured Parties, a security interest in the
Collateral and (ii) take all actions necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Credit Facility Secured Parties, a
perfected security interest in the Collateral having at least the priority
described in Section 3.02, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by this Agreement
or by law or as may be reasonably requested by the Administrative Agent or the
Collateral Trustee.

 

29



--------------------------------------------------------------------------------

(i) By acceptance of the benefits hereof, each Credit Facility Secured Party
acknowledges and consents to the provisions of this Section 7.12, agrees that
the Collateral Trustee shall incur no liability whatsoever to any Credit
Facility Secured Party for any release effected by the Collateral Trustee in
accordance with this Section 7.12 and agrees that the Administrative Agent shall
not incur any liability whatsoever to any Credit Facility Secured Party for any
release directed or consented to by it in accordance with the applicable
Specified Agreement.

(j) If any Subsidiary becomes an Excluded Subsidiary, (i) such Excluded
Subsidiary shall be automatically released from its obligations hereunder as a
Grantor, (ii) any Security Interest on the Capital Stock of such Excluded
Subsidiary shall be automatically released except to the extent that this
agreement otherwise permits a Security Interest on the Capital Stock of an
Excluded Subsidiary and (iii) any Security Interest on the assets of such
Excluded Subsidiary shall be automatically released.

Section 7.13. Excluded Subsidiaries. (a) Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, except with respect to any
Foreign Loan Party, no pledges or other security documentation governed by the
law of any jurisdiction other than the United States of America (or any
political subdivision thereof) shall be required with respect to any Capital
Stock of any Foreign Subsidiary that is evidenced by a certificate delivered to
the Collateral Trustee.

(b) If any Grantor delivers Certificated Securities to the Collateral Trustee
representing in excess of 66 2⁄3% of the voting and 100% of the non-voting
Capital Stock of any Excluded Subsidiary (“Excess Securities”) in order to
facilitate compliance with Section 4.01, the Collateral Trustee agrees that
(i) such Excess Securities shall not constitute Pledged Stock or Collateral,
(ii) the Collateral Trustee shall have no right, title or interest in or to such
Excess Securities (including, without limitation, voting rights) and (iii) the
Collateral Trustee shall hold such Excess Securities solely as a nominee for the
benefit of such Grantor.

Section 7.14. Waiver of Jury Trial. EACH OF THE GRANTORS, AND, BY ACCEPTANCE OF
THE BENEFITS HEREOF, EACH OF THE COLLATERAL TRUSTEE AND THE CREDIT FACILITY
SECURED PARTIES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER SECURITY
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 7.15. Collateral Trust Agreement and Pari Passu Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the liens and security
interests granted pursuant to this Agreement and the exercise of any right or
remedy with respect thereto are subject to the provisions of the Pari Passu
Intercreditor Agreement and the Collateral Trust Agreement. In the event of any
conflict or inconsistency between the provisions of the Pari Passu Intercreditor
Agreement and this Agreement, the provisions of the Pari Passu Intercreditor
Agreement shall control, and between the Collateral Trust Agreement and this
Agreement, the provisions of the Collateral Trust Agreement shall control. Each
Credit Facility Secured Party, by acceptance of the benefits hereof, hereby
acknowledges that it is subject to and bound by the provisions of the Pari Passu
Intercreditor Agreement in its capacity as a holder of Additional Senior
Class Debt (as defined in the Pari Passu Intercreditor Agreement).

 

30



--------------------------------------------------------------------------------

Section 7.16. The Administrative Agent. The Grantors and the Credit Facility
Secured Parties acknowledge that when acting hereunder, including without
limitation, when exercising any discretion or right to direct the Collateral
Trustee, the Administrative Agent shall be entitled to all of the rights,
privileges, protections, immunities and benefits given to the Administrative
Agent under the Credit Agreement, including, without limitation, its right to be
indemnified.

Section 7.17. Consent of Certain Grantors. Each of (i) F-M Motorparts TSC LLC,
in its capacity as member of F-M TSC Real Estate Holdings LLC,
(ii) Federal-Mogul Motorparts LLC, in its capacity as member of each of
Muzzy-Lyon Auto Parts LLC, Federal-Mogul Chassis LLC, Federal-Mogul Filtration
LLC, Federal-Mogul World Wide LLC, Carter Automotive Company LLC, Beck Arnley
Holdings LLC, Federal-Mogul Products US LLC and F-M Motorparts TSC LLC,
(iii) Federal-Mogul Valve Train International LLC, in its capacity as member of
Federal-Mogul Sevierville, LLC, (iv) Federal-Mogul Powertrain LLC, in its
capacity as member of Federal-Mogul Piston Rings, LLC, Federal-Mogul Powertrain
IP LLC, Felt Products MFG. CO. LLC, Federal-Mogul Ignition LLC and Federal-Mogul
Value Train International LLC, and (v) Tenneco Inc., in its capacity as member
of Federal-Mogul Motorparts LLC and Federal-Mogul Powertrain LLC, hereby
acknowledge and agree that this Agreement shall constitute a waiver of the
provisions of Section 12.9 (or, with respect to Federal-Mogul Chassis LLC,
Section 13.9) of each such Grantor’s limited liability company agreement and, to
the extent applicable, constitute satisfaction and fulfillment of the
requirement that the member of each such Grantor consent to the acquisition by
the Collateral Trustee, the Administrative Agent and any other Secured Party, as
creditors of such Grantor or the member of Grantor under the Credit Agreement,
of a membership interest or interest in the profits or property of such Grantor
as required pursuant to the second sentence thereof.

Section 7.18. Extensions. Notwithstanding anything to the contrary set forth in
this Agreement or the other Loan Documents, the Collateral Trustee may, at the
direction of the Administrative Agent (which shall give such direction in the
Administrative Agent’s sole discretion), grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets of any Loan Party (including extensions beyond the Closing Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Closing Date).

[SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

TENNECO INC. By:  

/s/ Paul D. Novas

  Name: Paul D. Novas   Title: Vice President, Finance TENNECO AUTOMOTIVE
OPERATING COMPANY INC. By:  

/s/ Paul D. Novas

  Name: Paul D. Novas   Title: Vice President, Finance TENNECO INTERNATIONAL
HOLDING CORP. By:  

/s/ Paul D. Novas

  Name: Paul D. Novas   Title: Vice President, Finance THE PULLMAN COMPANY By:  

/s/ Paul D. Novas

  Name: Paul D. Novas   Title: Vice President, Finance



--------------------------------------------------------------------------------

TENNECO GLOBAL HOLDINGS INC. By:  

/s/ Paul D. Novas

  Name: Paul D. Novas   Title: Vice President Finance CLEVITE INDUSTRIES INC.
By:  

/s/ Paul D. Novas

  Name: Paul D. Novas   Title: Vice President, Finance TMC TEXAS INC. By:  

/s/ Paul D. Novas

  Name: Paul D. Novas   Title: Vice President, Finance CARTER AUTOMOTIVE COMPANY
LLC By:  

/s/ James Zabriskie

  Name: James Zabriskie   Title: President FEDERAL-MOGUL WORLD WIDE LLC By:  

/s/ James Zabriskie

  Name: James Zabriskie   Title: President



--------------------------------------------------------------------------------

FELT PRODUCTS MFG. CO. LLC By:  

/s/ David Jachcik

  Name: David Jachcik   Title: President MUZZY-LYON AUTO PARTS LLC By:  

/s/ James Zabriskie

  Name: James Zabriskie   Title: President FEDERAL-MOGUL POWERTRAIN LLC By:  

/s/ David Jachcik

  Name: David Jachcik   Title: President FEDERAL-MOGUL POWERTRAIN IP LLC By:  

/s/ David Jachcik

  Name: David Jachcik   Title: President FEDERAL-MOGUL PISTON RINGS, LLC By:  

/s/ David Jachcik

  Name: David Jachcik   Title: President

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL IGNITION LLC By:  

/s/ David Jachcik

  Name: David Jachcik   Title: President FEDERAL-MOGUL MOTORPARTS LLC By:  

/s/ James Zabriskie

  Name: James Zabriskie   Title: President FEDERAL-MOGUL CHASSIS LLC By:  

/s/ James Zabriskie

  Name: James Zabriskie   Title: President F-M MOTORPARTS TSC LLC By:  

/s/ James Zabriskie

  Name: James Zabriskie   Title: President F-M TSC REAL ESTATE HOLDINGS LLC By:
 

/s/ Michael Proud

  Name: Michael Proud   Title: President

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL VALVE TRAIN INTERNATIONAL LLC By:  

/s/ David Jachcik

  Name: David Jachcik   Title: President FEDERAL-MOGUL SEVIERVILLE, LLC By:  

/s/ David Jachcik

 

Name: David Jachcik

 

Title: President

BECK ARNLEY HOLDINGS LLC By:  

/s/ James Zabriskie

  Name: James Zabriskie   Title: President FEDERAL-MOGUL FILTRATION LLC By:  

/s/ James Zabriskie

 

Name: James Zabriskie

 

Title: President

FEDERAL-MOGUL FINANCING CORPORATION By:  

/s/ David Jachcik

  Name: David Jachcik   Title: Assistant Treasurer

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL PRODUCTS US LLC By:  

/s/ David Jachcik

  Name: David Jachcik   Title: President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Gene R. Riego de Dios

Name:

  Gene R. Riego de Dios

Title:

  Executive Director



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

/s/ Jane Y. Schweiger

  Name: Jane Y. Schweiger   Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01A

PLEDGED PROMISSORY NOTES

 

    

Title

  

Date

  

Payor

  

Payee

   Principal Amount  

1.

   Promissory Note No. 1    6/30/2000    Tenneco Automotive Brasil Ltda.   
The Pullman Company    $ 10,000,000.00  

2.

   Promissory Note No. 2    11/19/2001    Tenneco Automotive Brasil Ltda.    The
Pullman Company    $ 35,000,000.00  

3.

   Loan Agreement    9/15/2016    Tenneco Management (Europe) Limited    Tenneco
Automotive Operating Company Inc.    $ 250,000,000.00  

4.

   Loan Agreement    2/13/2008    Federal-Mogul World Trade (Asia) Ltd   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 870,000.00  

5.

   Loan Agreement    4/16/2008    Federal-Mogul World Trade (Asia) Ltd   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 10,000,000.00  

6.

   Loan Agreement    7/16/2008    Federal-Mogul World Trade (Asia) Ltd   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 10,000,000.00  

7.

   Loan Agreement    12/1/2008    Federal-Mogul World Trade (Asia) Ltd   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 1,100,000.00  

8.

   Loan Agreement    1/14/2013    Federal-Mogul World Trade (Asia) Ltd   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 15,000,000.00  

9.

   Loan Agreement    10/28/2008    Federal-Mogul Sistemas Automotivos Ltda.
(successor by merger to Federal-Mogul do Brazil Ltda.)    Federal-Mogul LLC
(f/k/a Federal-Mogul Corporation)    $ 1,285,000.00  

10.

   Loan Agreement    12/2/2008    Federal-Mogul Sistemas Automotivos Ltda.
(successor by merger to Federal-Mogul do Brazil Ltda.)    Federal-Mogul LLC
(f/k/a Federal-Mogul Corporation)    $ 284,935.00  

11.

   Loan Agreement    2/5/2013    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 730,000.00  

12.

   Loan Agreement    3/11/2013    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 1,000,000.00  

13.

   Loan Agreement    4/30/2013    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 1,500,000.00  

14.

   Loan Agreement    8/2/2013    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 1,000,000.00  



--------------------------------------------------------------------------------

    

Title

  

Date

  

Payor

  

Payee

   Principal Amount  

15.

   Loan Agreement    9/10/2013    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 2,940,000.00  

16.

   Loan Agreement    12/20/2013    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 4,250,000.00  

17.

   Loan Agreement    1/14/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 2,510,000.00  

18.

   Promissory Note    6/30/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 3,000,000.00  

19.

   Loan Agreement    6/19/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 775,000.00  

20.

   Loan Agreement    7/23/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 515,000.00  

21.

   Loan Agreement    7/23/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 8,700,000.00  

22.

   Loan Agreement    10/1/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 2,455,000.00  

23.

   Loan Agreement    10/28/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 4,000,000.00  

24.

   Loan Agreement    11/26/2014    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 6,600,000.00  

25.

   Loan Agreement    1/29/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 3,000,000.00  

26.

   Loan Agreement    2/26/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 3,000,000.00  

27.

   Loan Agreement    4/17/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 1,110,000.00  

28.

   Loan Agreement    4/22/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 2,000,000.00  

29.

   Loan Agreement    5/1/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 600,000.00  

30.

   Loan Agreement    5/8/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 1,023,000.00  

31.

   Loan Agreement    6/10/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 985,000.00  



--------------------------------------------------------------------------------

    

Title

  

Date

  

Payor

  

Payee

   Principal Amount  

32.

   Loan Agreement    6/22/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 1,600,000.00  

33.

   Loan Agreement    11/23/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 420,000.00  

34.

   Loan Agreement    3/27/2015    Federal-Mogul Sistemas Automotivos Ltda.   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 3,150,000.00  

35.

   Intercompany Note    3/1/2015    Federal-Mogul Motorparts LLC (f/k/a
Federal-Mogul Motorparts Corporation)    Federal-Mogul Ignition Company    $
54,418,839.00  

36.

   Intercompany Note    3/1/2015    Federal-Mogul Motorparts LLC (f/k/a
Federal-Mogul Motorparts Corporation)    Federal-Mogul Products, Inc.    $
391,581,161.00  

37.

   Intercompany Note    7/8/2014    Federal-Mogul Motorparts LLC (f/k/a
Federal-Mogul Motorparts Corporation)    Federal-Mogul LLC (f/k/a Federal-Mogul
Corporation)    $ 2,000,000.00  

38.

   Intercompany Note    5/1/2014    Federal-Mogul Motorparts LLC (f/k/a
Federal-Mogul Motorparts Corporation)    Federal-Mogul LLC (f/k/a Federal-Mogul
Corporation)    $ 148,908,000.00  

39.

   Loan Agreement    12/17/2008    Federal-Mogul Materias de Friccao Ltd (Now
Federal-Mogul Sistemas Automotivos Ltda)    Federal-Mogul LLC (f/k/a
Federal-Mogul Corporation)    $ 9,270,000.00  

40.

   Loan Agreement    6/9/2010    Federal-Mogul Holding Sweden AB   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)      EUR 31,050,000.00  

41.

   Loan Agreement    7/8/98
(Restated 7/3/14)    Federal-Mogul Holding Deutschland GmbH    Federal-Mogul LLC
(f/k/a Federal-Mogul Corporation)      EUR 312,409,865.88  

42.

   Loan Agreement    1/22/2013    Federal-Mogul Finance 1 LLC    Federal-Mogul
LLC (f/k/a Federal-Mogul Corporation)    $ 400,000,000.00  

43.

   Loan Agreement    1/30/15 (amended 9/15/16)    Federal-Mogul Componentes de
Motores Ltda.    Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $
25,407,395.93  

44.

   Promissory Note    1/1/2001    Federal Mogul Argentina S.A. (f/k/a In-De-Co
H. Minoli SAIC)    Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $
12,007,078.00  



--------------------------------------------------------------------------------

    

Title

  

Date

  

Payor

  

Payee

   Principal Amount  

45.

   Offer Letter    2/2/2012    Federal Mogul Argentina S.A.    Federal-Mogul LLC
(f/k/a Federal-Mogul Corporation)    $ 2,500,000.00  

46.

   Loan Agreement    8/21/12
(effective as of 6/28/12)    Carter Automotive Company LLC (f/k/a Carter
Automotive Company, Inc.)    Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)
   $ 2,500,000.00  

47.

   Loan Agreement    4/5/2017    Federal-Mogul Argentina SA    Federal-Mogul
Motorparts LLC    $ 615,000.00  

48.

   Loan Agreement    11/28/2017    Federal-Mogul Argentina SA    Federal-Mogul
Motorparts LLC    $ 340,000.00  

49.

   Loan Agreement    3/6/2018    Federal-Mogul Argentina SA    Federal-Mogul
Motorparts LLC    $ 1,000,000.00  

50.

   Loan Agreement    3/26/2018    Federal-Mogul Argentina SA    Federal-Mogul
Motorparts LLC    $ 197,767.00  

51.

   Loan Agreement    4/26/2018    Federal-Mogul Argentina SA    Federal-Mogul
Motorparts LLC    $ 1,000,000.00  

52.

   Loan Agreement    5/22/2018    Federal-Mogul Argentina SA    Federal-Mogul
Motorparts LLC    $ 1,000,000.00  

53.

   Loan Agreement    5/29/2018    Federal-Mogul Argentina SA    Federal-Mogul
Motorparts LLC      EUR 598,262.12  

54.

   Loan Agreement    1/1/2001    Federal-Mogul LLC    T & N Industries LLC    $
53,222,750.00  

55.

   Loan Agreement    12/18/1998    Federal-Mogul LLC    Federal-Mogul Powertrain
LLC    $ 58,430,655.27  

56.

   Loan Agreement    2/28/2013    Federal-Mogul Powertrain LLC    Ferodo America
LLC    $ 1,500,000.00  

57.

   Loan Agreement    5/1/2001    Federal-Mogul Motorparts Corporation    Ferodo
America LLC    $ 41,597,121.43  

58.

   Loan Agreement    12/13/2007    Federal-Mogul LLC (f/k/a Federal-Mogul
Corporation)    Federal-Mogul Finance 2 LLC      GBP 97,771,983  

59.

   Loan Agreement    4/16/2008    Federal-Mogul World Trade (Asia) Ltd   
Federal-Mogul LLC (f/k/a Federal-Mogul Corporation)    $ 870,000.00  



--------------------------------------------------------------------------------

SCHEDULE 1.01B

PLEDGED STOCK

 

Grantor

  

Issuer

*Denotes that Pledged Stock

has also been pledged pursuant

to a Foreign Pledge Agreement

   Stock
Certificate
No.  

If Certificate,

Number of

Shares and
Class

of Stock

   Percentage
Ownership
Represented by
the Pledged
Shares     Total Percentage of
the Issuer Owned by
the Grantor   Tenneco Inc.    Tenneco Automotive Operating Company Inc.
(Delaware)    9   231 common      100 %      100 %     Tenneco Automotive Inc.
(Nevada)    1   200 common      100 %      100 %     Tenneco GmbH (Germany)   
31   30,000      100 %      5.4 %  Tenneco Automotive Operating Company Inc.   
Precision Modular Assembly Corp. (Delaware)    3   200 common      100 %     
100 %     Tenneco Asheville Inc. (Delaware)    5   200 common      100 %     
100 %     Tenneco Asia Inc. (Delaware)    5   200 common      100 %      100 % 
   Tenneco Automotive RSA Company (Delaware)    3   200 common      100 %     
100 %     Tenneco Automotive Second RSA Company (Delaware)    1   100 common   
  100 %      100 %     Tenneco Automotive Trading Company (Delaware)    5  
1,000 common      100 %      100 %     Tenneco Brake Inc. (Delaware)    7  
1,000 common      100 %      100 % 

 

1 

There is no stock certificate.



--------------------------------------------------------------------------------

Grantor

  

Issuer

*Denotes that Pledged Stock

has also been pledged pursuant

to a Foreign Pledge Agreement

   Stock
Certificate
No.   

If Certificate,

Number of

Shares and
Class

of Stock

   Percentage
Ownership
Represented by
the Pledged
Shares     Total Percentage of
the Issuer Owned by
the Grantor      Tenneco Europe Limited (Delaware)    7    200 common      100
%      100 %     Tenneco International Holding Corp. (Delaware)    16   
818.18072 common      100 %      100 %     The Pullman Company (Delaware)   
NC-5    221 common      100 %      100 %     Maco Inversiones S.A. (Argentina)2
   4    214,500 common      3.58 %      3.58 %     TMC Texas Inc. (Delaware)   
4    200 common      100 %      100 %     Walker Electronic Silencing Inc.
(Delaware)    6    200 common      100 %      100 %     Walker Europe Inc.
(Delaware)    7    200 common      100 %      100 %     Walker Manufacturing
Company (Delaware)    7    200 common      100 %      100 %     Tenneco
Automotive Walker Inc. (Delaware)    1    1,000 common      100 %      100 %    
Tenneco (MUSA) (California)3    1, 3    25,000 common      100 %      100 %    
Tenneco (China) Co. Ltd. 4    n/a    43,470,068      64.99 %      100 %  Tenneco
International Holding Corp.    Tenneco Global Holdings Inc. (Delaware)    3   
315,000 common      100 %      100 % 

 

2 

A local law pledge agreement is to be completed post-closing.

3 

This entity was formerly known as Marzocchi U.S.A.

4 

No. of Shares and Issued. Authorized Total No. of Shares is based on registered
capital of Tenneco (China) Co. Ltd. A local law pledge agreement is to be
completed post-closing.



--------------------------------------------------------------------------------

Grantor

  

Issuer

*Denotes that Pledged Stock

has also been pledged pursuant

to a Foreign Pledge Agreement

   Stock
Certificate
No.   

If Certificate,

Number of

Shares and
Class

of Stock

   Percentage
Ownership
Represented by
the Pledged
Shares     Total Percentage of
the Issuer Owned by
the Grantor      Tenneco Canada Inc. (Ontario)    2    1,287 common      66 %   
  100 %  Tenneco Global Holdings Inc.    Fric-Rot S.A.I.C. (Argentina)5    1, 3,
5, 6
& 7    913,288 common      63.96 %      63.96 %     Tenneco Automotive Iberica,
S.A. (Spain)    1    233,647 common      65.99 %      100 %     Maco Inversiones
S.A. (Argentina)6    1    3,685,499 common      61.42 %      61.42 %     Tenneco
International Luxembourg SA (Luxembourg)    n/a    165,693,500      100 %     
100 %  The Pullman Company    Clevite Industries Inc. (Delaware)    NC-1   
1,000 common      100 %      100 %     Pullman Standard Inc. (Delaware)    NC-1
   1,000 common      100 %      100 %     Tenneco Brazil Ltda. (Brazil)    n/a
   1,567,119,612.5      65 %      65 %  Federal-Mogul LLC    Federal-Mogul
Financing Corporation    3    100,000 common      100 %      100 %    
Federal-Mogul Powertrain LLC    n/a    n/a      100 %      100 %    
Federal-Mogul Motorparts LLC    n/a    n/a      100 %      100 %    
Federal-Mogul Valvetrain    1    1 ordinary share      65 %      100 % 

 

5 

A local law pledge agreement is to be completed post-closing.

6 

A local law pledge agreement is to be completed post-closing.



--------------------------------------------------------------------------------

Grantor

  

Issuer

*Denotes that Pledged Stock

has also been pledged pursuant

to a Foreign Pledge Agreement

   Stock
Certificate
No.   

If Certificate,

Number of

Shares and
Class

of Stock

   Percentage
Ownership
Represented by
the Pledged
Shares     Total Percentage of
the Issuer Owned by
the Grantor      Limited (United Kingdom    3    30,355,001 ordinary shares     
      4    16,344,999 ordinary shares         Coventry Assurance, Ltd. (Bermuda)
   20    79,200 common      65 %      100 %     Cooperatief Federal-Mogul Dutch
Investments B.A. (“Dutch Co-Op”) (Netherlands)*    n/a    n/a      65 %     
96.89 %     Federal-Mogul Holding Sweden AB (Sweden)    1-330    330 shares     
65 %      100 %     Federal-Mogul Automotive Verwaltungs GmbH (Germany)    n/a
   n/a      5.1 %      5.1 %     Federal-Mogul Motorparts (Thailand) Limited
(Thailand)    7    195,000 shares      65 %      99.98 %     Federal-Mogul
Canada Limited (Canada)    C-8    447,590 common      65 %      100 %    
Federal-Mogul de Costa Rica, S.A. (Costa Rica)7    X    650 shares      65 %   
  100 % 

 

7 

In the process of being updated to correct holder’s name.



--------------------------------------------------------------------------------

Grantor

  

Issuer

*Denotes that Pledged Stock

has also been pledged pursuant

to a Foreign Pledge Agreement

   Stock
Certificate
No.   

If Certificate,

Number of

Shares and
Class

of Stock

   Percentage
Ownership
Represented by
the Pledged
Shares     Total Percentage of
the Issuer Owned by
the Grantor      Federal-Mogul de Guatemala, S.A. (Guatemala)8    4    163
shares      65 %      99.99 %     Federal-Mogul Powertrain (Netherlands) B.V.
(Netherlands)*9    n/a    n/a      65 %      100 %     Federal-Mogul Powertrain
(Motorparts) B.V. (Netherlands)*10    n/a    n/a      65 %      100 % 
Federal-Mogul World Wide LLC    Federal-Mogul Distribucion de Mexico S. de R.L.
de C.V. (Mexico)    5    1 Series B-1 Equity Part      4.41 %      4.41 % 
Federal-Mogul Powertrain LLC    Federal-Mogul Powertrain IP LLC    n/a    n/a   
  100 %      100 %     Federal-Mogul Piston Rings, LLC    n/a    n/a      100 % 
    100 %     Federal-Mogul Ignition LLC (f/k/a Federal-Mogul Ignition Company)
   n/a    n/a      100 %      100 % 

 

8 

In the process of being updated to correct holder’s name.

9 

A local law pledge agreement is to be completed post-closing.

10 

A local law pledge agreement is to be completed post-closing.



--------------------------------------------------------------------------------

Grantor

  

Issuer

*Denotes that Pledged Stock

has also been pledged pursuant

to a Foreign Pledge Agreement

   Stock
Certificate
No.   

If Certificate,

Number of

Shares and
Class

of Stock

   Percentage
Ownership
Represented by
the Pledged
Shares     Total Percentage of
the Issuer Owned by
the Grantor      Felt Products MFG. CO. LLC    n/a    n/a      100 %      100 % 
   Federal-Mogul Valve Train International LLC    n/a    n/a      100 %      100
%     T&N Industries LLC    n/a    n/a      100 %      100 %  Federal-Mogul
Ignition LLC (f/k/a Federal-Mogul Ignition Company)    Federal-Mogul Valve Train
S. de R.L. de C.V. (Mexico)    n/a    n/a      0.03 %      0.03 %  Federal-Mogul
Products Company LLC (f/k/a Federal-Mogul Products, Inc.)    Productos de Frenos
Automotrices de Calidad S.A. de C.V. (Mexico)    See Schedule 4.01   
See Schedule 4.01      65 %      100 %  Federal-Mogul Motorparts LLC    Carter
Automotive Company LLC    n/a    n/a      100 %      100 %     Federal-Mogul
World Wide LLC    n/a    n/a      100 %      100 %     Muzzy-Lyon Auto Parts LLC
   n/a    n/a      100 %      100 %     Federal-Mogul Chassis LLC    n/a    n/a
     100 %      100 % 



--------------------------------------------------------------------------------

Grantor

  

Issuer

*Denotes that Pledged Stock

has also been pledged pursuant

to a Foreign Pledge Agreement

   Stock
Certificate
No.   

If Certificate,

Number of

Shares and
Class

of Stock

   Percentage
Ownership
Represented by
the Pledged
Shares     Total Percentage of
the Issuer Owned by
the Grantor      F-M Motorparts TSC LLC    n/a    n/a      100 %      100 %    
Beck Arnley Holdings LLC    n/a    n/a      100 %      100 %     Federal-Mogul
Filtration LLC    n/a    n/a      100 %      100 %     Federal-Mogul Transaction
LLC    n/a    n/a      100 %      100 %     FM International, LLC    n/a    n/a
     65 %      100 %     Federal-Mogul Iberica, S.L. (Spain)*    n/a    n/a     
64.5 %      64.5 %     Speyside Real Estate LLC    n/a    n/a      100 %     
100 %     Federal-Mogul Products US LLC    n/a    n/a      100 %      100 %  F-M
Motorparts TSC LLC    F-M TSC Real Estate Holdings LLC    n/a    n/a      100 % 
    100 %  Federal-Mogul Valve Train International LLC    Federal-Mogul
Sevierville, LLC    n/a    n/a      100 %      100 %     Forjas y Maquinas S. de
R.L. de C.V. (Mexico)    See Schedule 4.01    See Schedule 4.01      0.01 %     
0.01 % 



--------------------------------------------------------------------------------

SCHEDULE 1.01C

EXCLUDED JOINT VENTURES

 

    

Joint Venture Name

  

Country

  

% Ownership by Grantor

1.    Tenneco-Eberspacher (Dalian) Exhaust System Co. Ltd.    China    30% 2.   
Tenneco FAWSN (Changchun) Automobile Parts Co. Ltd.    China    41% 3.   
Federal-Mogul Anand Bearings India Limited    India    51.0% (Federal-Mogul LLC)
4.    Frenos Hidraulicos Automotrices, S.A. de C.V.    Mexico    49.0%
(Federal-Mogul Ignition LLC (f/k/a Federal-Mogul Ignition Company)) 5.   
Federal-Mogul TP Liners Inc.    United States    46.0% (Federal-Mogul Powertrain
LLC) 6.    United Piston Ring, Inc.    United States    6.85% (Federal-Mogul
Powertrain LLC) 7.    Componentes Venezolanos de Direccsion, S.A.    Venezuela
   40.0% (Federal-Mogul Valve Train International LLC) 8.    Federal-Mogul
Aftermarket Espana SA    Spain    51.0% (Federal-Mogul Motorparts LLC) 9.   
Parts Zone (Thailand) Co., Ltd.    Thailand    50.11% (Federal-Mogul Motorparts
LLC)



--------------------------------------------------------------------------------

SCHEDULE 3.02

PERFECTION MATTERS

Capitalized terms used in this Schedule shall have the meanings assigned to such
terms in the Credit Agreement or, to the extent not defined therein, the
Collateral Agreement.

UCC-1 Filings

The Loan Parties will file UCC-1 Financing Statements against each Person set
forth below, in each case describing the collateral as “all personal property”
or similar, in the applicable filing office in each of the specified
jurisdictions.

 

Entity

  

Jurisdiction

  

Role

Tenneco Inc.    DE    Borrower Tenneco Automotive Operating Company Inc.    DE
   Borrower Tenneco International Holding Corp.    DE    Guarantor The Pullman
Company    DE    Guarantor Tenneco Global Holdings Inc.    DE    Guarantor
Clevite Industries Inc.    DE    Guarantor TMC Texas Inc.    DE    Guarantor
Carter Automotive Company LLC    DE    Guarantor Federal-Mogul World Wide LLC   
MI    Guarantor Felt Products MFG. CO. LLC    DE    Guarantor Muzzy-Lyon Auto
Parts LLC    DE    Guarantor Federal-Mogul Powertrain LLC    MI    Guarantor
Federal-Mogul Powertrain IP, LLC    DE    Guarantor Federal-Mogul Piston Rings,
LLC    DE    Guarantor



--------------------------------------------------------------------------------

Federal-Mogul Ignition LLC    DE    Guarantor Federal-Mogul Motorparts LLC    DE
   Guarantor Federal-Mogul Chassis LLC    DE    Guarantor F-M Motorparts TSC LLC
   DE    Guarantor F-M TSC Real Estate Holdings LLC    DE    Guarantor
Federal-Mogul Valve Train International LLC    DE    Guarantor Federal-Mogul
Sevierville, LLC    TN    Guarantor Beck Arnley Holdings LLC    DE    Guarantor
Federal-Mogul Filtration LLC    DE    Guarantor Federal-Mogul Financing
Corporation    DE    Guarantor Federal-Mogul Products US LLC    MO    Guarantor

Physical Collateral

The Collateral Trustee will take possession of the physical collateral set forth
in Schedule 1.01(A) and Schedule 1.01(B), in each case, to the extent required
by the Collateral Agreement, except that the Loan Parties shall have 90 days
from October 1, 2018 to deliver any stock certificates and intercompany notes
not previously delivered to the Collateral Trustee.

Deposit Accounts

The applicable Loan Parties have entered into account control agreements (or
amendments to account control agreements) with respect to the Deposit Accounts
as set forth on Schedule 3.07 to the Collateral Agreement (other than any
Deposit Account labeled Excluded Deposit Account); except that the Loan Parties
shall have 90 days from October 1, 2018 to enter into any such deposit account
control agreements or amendments.

Intellectual Property

The applicable Loan Parties will file notices of their respective interests in
(i) Copyrights (and related property) with the United States Copyright Office
within 30 days after October 1, 2018 and (ii) Patents and Trademarks (and, in
each case, related property) with the United States Patent and Trademark Office
within 90 days after October 1, 2018.



--------------------------------------------------------------------------------

Actions Pursuant to Foreign Law

To be determined and completed within 120 days after October 1, 2018.

Mortgage Filings/Recordings/Endorsements

To be determined and completed within 90 days after October 1, 2018.



--------------------------------------------------------------------------------

SCHEDULE 3.06

INTELLECTUAL PROPERTY

[Attached Separately]



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ALBANIA    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-
320341    252    9/26/1992    5451    7/7/1993    12 ALBANIA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-
320630    148    10/15/1992    5642    4/12/1994    12 ALBANIA   
MONROE & Design (New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-
320866    147    10/15/1992    5641    4/12/1994    12 ALBANIA    MONROE REFLEX
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-
321174    ALT0000483    11/1/2000    8911    12/12/2001    12 ALBANIA   
OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING    77115-
421828-AL    1385233    11/21/2017          012 ALBANIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-
321369    ALM9500896    9/22/1995    7418    11/15/1998    12 ALBANIA   
TENNECO & Design (Horizon)   

LOGO [g627204112.jpg]

   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-
321881    9500897    9/22/1995    7419    11/15/1998    12 ALGERIA    GAS-MATIC
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-
320342    4085    12/28/1984    048493    1/16/1985    12 ALGERIA    MONROE   
   Tenneco Automotive Operating Company Inc.    PENDING    77115-
422252-DZ    1386972    12/6/2017          12 ALGERIA    MONROE & Design (New
Wing) (Refile)    LOGO [g627204111.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-
402631    DZT20016003943    9/25/2016    99550    10/3/2017    07 ALGERIA   
OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING    77115-
421828-DZ    1385233    11/21/2017          012 ALGERIA    SENSA-TRAC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-
321983    950570    5/24/1995    049070    5/24/1995    12

 

Page 1 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ALGERIA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
  

77115-

321373

   092139    7/15/2009    77900    7/15/2009    07, 12 ALGERIA   
TENNECO & Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

321882

   951136    9/20/1995    049619    9/20/1995    12 ARGENTINA    AUTOK RED DE
SERVICOS MONROE & Design    LOGO [g627204121.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

320031

   2967820    11/3/1998    1771713    1/24/2000    37 ARGENTINA    DESIGN (Firm
Grip)    LOGO [g627204122.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320114

   1793350    3/5/1991    1948721    5/31/1993    12 ARGENTINA    DYNOMAX &
Design    LOGO [g627204123.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320147

   2777972    10/9/2007    2252398    10/3/2008    07 ARGENTINA    FRIC ROT   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320263

   2120165    12/11/1997    1924762    4/30/2003    6 ARGENTINA    FRIC ROT   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320265

   1919915    12/11/1997    2596745    3/27/2003    12 ARGENTINA    FRIC ROT   
   Fric-Rot S.A.I.C.    REGISTERED   

77115-

335909

   2893890    2/10/2009    2358843    4/14/2010    03 ARGENTINA    FRIC ROT   
   Fric-Rot S.A.I.C.    REGISTERED   

77115-

335910

   2893891    2/10/2009    2358844    4/14/2010    14 ARGENTINA    FRIC ROT   
   Fric-Rot S.A.I.C.    REGISTERED   

77115-

335911

   2893892    2/10/2009    2358846    4/14/2010    15 ARGENTINA    FRIC ROT   
   Fric-Rot S.A.I.C.    REGISTERED   

77115-

335912

   2913286    5/6/2009    2375172    6/7/2010    25 ARGENTINA    FRIC ROT      
Fric-Rot S.A.I.C.    REGISTERED   

77115-

335913

   2893893    2/10/2009    2359482    4/14/2010    32 ARGENTINA    FRIC ROT   
   Fric-Rot S.A.I.C.    REGISTERED   

77115-

335914

   2893894    2/10/2009    2358848    4/14/2010    33

 

Page 2 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ARGENTINA    FRIC ROT       Fric-Rot S.A.I.C.    REGISTERED   

77115-

335915

   2893911    2/10/2009    2359481    4/14/2010    34 ARGENTINA    FRIC ROT   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

336581

   3236333    12/11/1997    2601655    4/4/2003    09 ARGENTINA   
FRIC ROT MAX 2       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

326708

   3029817    9/10/2010    2617399    12/20/2013    07 ARGENTINA    FRIC ROT MAX
2       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

326709

   3029819    9/10/2010    2533114    10/19/2012    09 ARGENTINA    FRIC ROT MAX
2       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

326710

   3029820    9/10/2010    2525704    9/12/2012    12 ARGENTINA    FRIC ROT MAX
2       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

326711

   3029822    9/10/2010    2533115    10/19/2012    35 ARGENTINA    FRIC ROT MAX
2       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

326712

   3029823    9/10/2010    2533116    10/19/2012    37 ARGENTINA    FRIC ROT MAX
2       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

326713

   3029824    9/10/2010    2533117    10/19/2012    41 ARGENTINA   
FRIC-ROT GABRIEL & Design    LOGO [g627204131.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

320271

   2928269    12/15/1995    2465641    7/22/1999    12 ARGENTINA    GAS-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320343

   2666817    10/14/1985    2170014    3/5/1986    12 ARGENTINA    GP (Label)   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320427

   2866531    10/15/2008    2322629    10/20/2009    12 ARGENTINA    MONROE   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320631

   520751    9/6/1963    2201017    11/12/1963    12 ARGENTINA    MONROE &
Design (Capital M&E)    LOGO [g627204132.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

320862

   3311506    12/27/1937    2697984    12/27/1937    12 ARGENTINA   
MONROE & Design (New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

320867

   2534718    2/6/1994    3512653    9/30/1994    12

 

Page 3 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ARGENTINA    MONROE SAFE CHECK & Design    LOGO [g627204141.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321217

   3027863    9/2/2010    2532280    10/19/2012    12 ARGENTINA    MONRO-MAGNUM
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321225

   2588373    9/11/1981    2843097    5/31/1985    12 ARGENTINA    MONRO-MATIC
      Tenneco Automotive Operating Company Inc.    PENDING   

77115-

434094

   3715304    6/7/2018          12 ARGENTINA    MYRIDE       Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

321318

   2790815    12/5/2007    2322132    10/15/2009    009 ARGENTINA    OESPECTRUM
      Tenneco Automotive Operating Company Inc.    PENDING   

77115-

421838

   3663112    11/23/2017          12 ARGENTINA    RANCHO       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

321937

   2876067    8/11/1997    2408978    11/18/1998    12 ARGENTINA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321939

   2913287    5/6/2009    2465642    9/26/2011    37 ARGENTINA    RANCHO
PATAGONIA & Design    LOGO [g627204142.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

322289

   2694557    8/10/2006    2268409    1/22/2009    12 ARGENTINA    RANCHO QUICK
LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322290

   2718011    12/5/2006    2204119    12/26/2007    12 ARGENTINA    SENSA-TRAC
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321985

   1962995    2/24/1995    2201018    12/14/1995    12 ARGENTINA    SOLID SCR   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321394

   3076825    4/1/2011    2521716    8/29/2012    07 ARGENTINA    T.R.U.E.-CLEAN
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321572

   3077297    4/5/2011    2509319    6/15/2012    07 ARGENTINA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321377

   1315946    2/17/1982    2200624    11/28/1996    12 ARGENTINA    TENNECO   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321378

   1315945    2/17/1982    1982693    11/12/1982    07 ARGENTINA    TENNECO &
Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

321883

   2000541    9/18/1995    2197922    7/31/1996    12 ARGENTINA    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322341

   2326903    2/7/2001    2556353    10/17/2002    007

 

Page 4 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ARGENTINA    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

322342

   2326904    2/7/2001    2165414    6/21/2007    007 ARGENTINA   
WALKER ARGENTINA       Tenneco Automotive Operating Company Inc.    REGISTERED
  

77115-

321765

   2839615    3/19/1997    2299446    7/15/1998    012 ARGENTINA    WALKER
ARGENTINA       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321769

   2838712    3/19/1997    2285875    7/15/1998    006 ARGENTINA   
WALKER ARGENTINA       Fric-Rot S.A.I.C.    REGISTERED   

77115-

335908

   2838711    7/14/2008    2285873    5/8/2009    01 ARGENTINA    XNOX      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321865

   3039429    10/19/2010    2473606    11/4/2011    07 ARIPO    MONROE & Design
(New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive Operating Company Inc.
   PENDING   

77115-

422238

   APM2017003218    12/11/2017          12 ARMENIA    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

320632

   20000722    10/25/2000    6628    2/27/2002    07, 12 ARMENIA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321942

   20000724    10/25/2000    6630    2/27/2002    07, 12 ARMENIA    TENNECO   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321380

   950918    11/20/1995    3073    5/12/1998    12 ARMENIA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321382

   1309    2/16/1996    1882    6/11/1997    07, 12 ARMENIA    TENNECO & Design
(Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

321889

   950919    11/20/1995    3074    5/12/1998    12 ARMENIA    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322343

   20000723    10/25/2000    6629    2/27/2002    007 ARUBA    DYNOMAX & Design
   LOGO [g627204123.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320148

   96092714    9/27/1996    18199    11/11/1996    07 ARUBA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

422229

   IM17120722    12/7/2017    34489    2/8/2018    12 ARUBA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321944

   IM2007112111    11/21/2007    26971    2/6/2008    12 AUSTRALIA    CARGO COIL
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320047

   B412951    8/6/1984    412951    7/27/1987    12

 

Page 5 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

AUSTRALIA    DESIGN (Firm Grip)    LOGO [g627204161.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

320116

   716864    9/9/1996    716864    8/29/1997    12 AUSTRALIA    DYNOMAX & Design
   LOGO [g627204162.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320150

   716124    8/28/1996    716124    9/19/1997    07 AUSTRALIA    GAS RISER      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320273

   606350    7/6/1993    606350    3/28/1996    12 AUSTRALIA    GAS-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320275

   597087    3/1/1993    597087    7/29/1996    12 AUSTRALIA    GASMATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320339

   434123    10/3/1985    434123    10/3/1992    12 AUSTRALIA    GT GAS      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320432

   551976    3/13/1991    551976    11/14/1995    12 AUSTRALIA    HIRISER      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320434

   323802    11/7/1978    323802    7/31/1981    12 AUSTRALIA    KINETIC      
Kinetic Pty Ltd    REGISTERED   

77115-

322569

   1203846    10/9/2007    1203846    10/9/2007    12, 42 AUSTRALIA    KINETIC
      Kinetic Pty Ltd    REGISTERED   

77115-

322706

   616459    11/17/1993    616459    11/17/1993    12 AUSTRALIA    KINETIC
(Stylized)    LOGO [g627204163.jpg]    Kinetic Pty Ltd    REGISTERED   

77115-

322570

   1203847    10/9/2007    1203847    10/9/2007    12, 42 AUSTRALIA    KINETIC
(Stylized) and KINETIC - Series Mark    LOGO [g627204164.jpg]    Kinetic Pty Ltd
   REGISTERED   

77115-

320446

   616459    11/17/1993    616459    11/17/1993    12 AUSTRALIA    MAX LIFT   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320606

   555157    5/1/1991    555157    11/29/1993    12 AUSTRALIA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320633

   359435    4/23/1981    B359435    3/21/1985    12

 

Page 6 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

AUSTRALIA    MONROE & Design (New Wing)    LOGO [g627204171.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320869

   359975    5/7/1981    359975    11/22/1984    12 AUSTRALIA    MONROE FORMULA
GTI & Design    LOGO [g627204172.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED   

77115-

321116

   503357    1/20/1989    A503357    6/27/1991    12 AUSTRALIA    MONROE REFLEX
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321175

   854799    10/25/2000    854799    12/3/2001    12 AUSTRALIA    MONRO-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321237

   359974    5/7/1981    359974    11/22/1984    12 AUSTRALIA    MUFFLER BAR   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321307

   532056    4/4/1990    532056    9/7/1992    12 AUSTRALIA    OESpectrum      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

421828-AU

   1385233    11/21/2017    1385233    11/21/2017    012 AUSTRALIA    PREMIUM GT
GAS       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321716

   551975    3/13/1991    551975    2/15/1996    12 AUSTRALIA    QUICK STRUT &
Design    LOGO [g627204173.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

321766

   1110812    4/27/2006    1110812    8/21/2006    12 AUSTRALIA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321947

   744167    9/18/1997    744167    11/11/1998    12 AUSTRALIA    RANCHO QUICK
LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322292

   1150709    12/5/2006    1150709    4/30/2007    12 AUSTRALIA    RANCHO
SUSPENSION       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321971

   524586    12/4/1989    524586    6/29/1992    12 AUSTRALIA    RIDE-LEVELER   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322134

   320860    8/9/1978    320860    4/30/1982    12

 

Page 7 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

AUSTRALIA    SAFETY TRIANGLE & Design (BRAKES TYRES SHOCK ABSORBERS)    LOGO
[g627204181.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322320

   995935    3/31/2004    995935    11/15/2004    12 AUSTRALIA    SAFETY
TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO [g627204182.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322322   
1338928    12/24/2009    1338928    7/30/2010    12 AUSTRALIA    SENSA-TRAC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321988   
653643    2/22/1995    653643    5/30/1996    12 AUSTRALIA    STRUT-MATE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321553   
551974    3/13/1991    551974    3/13/1991    12 AUSTRALIA    TDT       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321361    1012452   
7/23/2004    1012452    3/14/2005    12 AUSTRALIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321383    381903   
9/30/1982    381903    11/22/1984    07 AUSTRALIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321384    381905   
9/30/1982    381905    11/22/1984    12 AUSTRALIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321386    673129   
9/22/1995    673129    4/9/1997    12 AUSTRALIA    TENNECO & Design (Horizon)   
LOGO [g627204183.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321891    673119    9/22/1995    673119    4/9/1997    04, 12 AUSTRALIA
   WALKER & Design    LOGO [g627204184.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321767    640025    9/9/1994    640025   
5/17/1996    07

 

Page 8 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

AUSTRALIA    WYLIE & Design    LOGO [g627204191.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321841   
A361276    6/10/1981    361276    9/25/1987    007 AUSTRIA    DESIGN (Firm Grip
Logo)    LOGO [g627204192.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320069    AM224590    5/2/1990    132731    9/26/1990    12,
37 AUSTRIA    DESIGN (Firm Grip)    LOGO [g627204122.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320095    AM224690    5/2/1990   
132732    9/26/1990    12, 37 AUSTRIA    LOAD-LEVELER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320453    2156/81    9/9/1981   
98480    12/16/1981    12 AUSTRIA    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320634    AM76572    8/12/1982    72433   
9/30/1992    12, 37 AUSTRIA    MONROE ADVENTURE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320957    AM41702000    6/5/2000
   193802    2/1/2001    12 AUSTRIA    MONROE REFLEX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321176    AM83042000    11/15/2000
   194783    3/14/2001    12 AUSTRIA    RIDE-LEVELER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322137    AM120172    5/23/1972   
73214    12/31/1992    12 AUSTRIA    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321387    AM32982    2/8/1982    99472   
4/21/1982    07, 12, 29, 31 AUSTRIA    VAN-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322416    AM84492    2/20/1992   
149750    10/27/1993    012 AUSTRIA    WALKER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322344    AM231378    9/12/1978    89983   
12/27/1978    012 AUSTRIA    WALKER & Design    LOGO [g627204184.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321770    117680   
4/22/1980    94754    8/1/1980    08, 12 AZERBAIJAN    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320635    20000550   
10/24/2000    20010335    8/27/2001    07, 12

 

Page 9 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

AZERBAIJAN    RANCHO      

Tenneco Automotive Operating

Company Inc.

   REGISTERED   

77115-

321949

   20000552    10/24/2000    N20010336    8/28/2001    07, 12 AZERBAIJAN   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321389    1125IIPT    4/23/1982    N20001103    10/24/2000    12, 7
AZERBAIJAN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321390    951928    9/22/1995    N991211    11/8/1999    04,
06, 12, 16, 21, 35, 37, 39, 41, 42 AZERBAIJAN    TENNECO & Design (Horizon)   
LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321899    9519273    9/22/1995    N991210    11/8/1999    04, 06, 12,
16, 21, 35, 37, 39, 41, 42 AZERBAIJAN    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322345    20000551    10/24/2000
   N20010337    8/28/2001    007, 012 BAHAMAS    DYNOMAX & Design    LOGO
[g627204123.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320154    19145    12/18/1996    19145    10/16/1997    06 BAHAMAS   
DYNOMAX & Design    LOGO [g627204123.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320155    19146    12/18/1996    19146   
8/22/1997    13 BAHAMAS    MONRO-MATIC       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321238    4715    3/23/1966    4715   
4/26/1966    06 BAHAMAS    SAFETY TRIANGLE & Design (STEERING
STOPPING STABILITY)    LOGO [g627204204.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322323    30965    9/28/2007    30965   
6/27/2013    39

 

Page 10 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BAHAMAS    SAFETY TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO
[g627204204.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322324

   30964    9/28/2007    30964    6/27/2013    22 BAHAMAS    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321391

   10767    11/25/1982    10767    9/2/1982    06 BAHAMAS    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321393

   10769    11/25/1982    10769    6/13/1983    13 BAHAMAS    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321397

   17798    9/22/1995    17798    4/29/1997    14 BAHRAIN    SENSA-TRAC      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321994

   114295    8/27/1995    19277    9/1/1998    12 BAHRAIN    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321399

   63188    9/15/1988    11915    9/15/1988    07 BAHRAIN    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321401

   63288    9/15/1988    11916    5/30/1989    12 BAHRAIN    TENNECO & Design
(Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

321902

   123895    9/20/1995    19350    7/7/1998    12 BANGLADESH    MONRO-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321241

   858    4/8/1965    858    6/28/1977    12 BANGLADESH    RANCHO       Tenneco
Automotive Operating Company Inc.    PENDING   

77115-

321951

   109684    11/8/2007          12 BANGLADESH    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

321405

   18278    11/9/1982    18278    11/9/1982    07 BANGLADESH    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321408

   18279    11/9/1982    18279    11/9/1982    12 BANGLADESH    TENNECO & Design
(Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

321903

   44881    9/21/1995    44881    9/21/1995    12 BARBADOS    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320636

   816659    5/8/1998    816659    5/8/1998    12

 

Page 11 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BARBADOS    MONROE & Design (New Wing)    LOGO [g627204111.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

320872

   816660    5/8/1998    816660    5/8/1998    12 BARBADOS    SAFETY TRIANGLE &
Design (STEERING STOPPING STABILITY)    LOGO [g627204204.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

322325

   022964    4/20/2007    8122964    9/22/2009    12 BARBADOS    SAFETY
TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO [g627204204.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322326

   022965    4/20/2007    8122965    9/22/2009    41 BARBADOS    TENNECO &
Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating
Company Inc.    PENDING   

77115-

321906

   P2862    9/22/1995          12 BELARUS    GAS-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

320345

   76151417SU    12/3/1993    3490    3/1/1995    12 BELARUS    MICHEL ALU      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320624

   20000043    1/19/2000    15161    4/5/2002    12 BELARUS    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320637

   20001789    10/27/2000    16512    1/30/2003    06, 07, 12 BELARUS    MONROE
REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321177

   20001866    11/14/2000    16515    1/30/2003    12 BELARUS    OESpectrum   
   Tenneco Automotive Operating Company Inc.    PENDING   

77115-

421828-BY

   1385233    11/21/2017          012 BELARUS    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

321954

   20001790    10/27/2000    16513    1/30/2003    06, 07, 12

 

Page 12 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BELARUS    RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

322294

   20064040    12/5/2006    31486    1/14/2010    12 BELARUS    SENSA-TRAC      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321997

   950700    5/10/1995    7024    9/22/1997    12 BELARUS    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321410

   93950    11/18/1993    1757    11/18/1993    07, 12 BELARUS    TENNECO &
Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

321908

   951303    9/22/1995    7981    2/9/1998    04, 06, 12, 16, 21, 35, 37, 41, 42
BELARUS    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

322421

   2728    6/7/1994    6553    7/3/1997    12 BELARUS    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

322346

   20001791    10/27/2000    16417    1/20/2003    006, 007 BELIZE    MONROE   
   Tenneco Automotive Operating Company Inc.    PENDING   

77115-

422230

   n/a    1/30/2018          12 BELIZE    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

370587

   1175115    4/15/2015    1175115    10/26/2015    07 BENELUX    DESIGN (Firm
Grip Logo)    LOGO [g627204232.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

320070

   0069786    5/2/1990    0482758    4/2/1991    12 BENELUX    DESIGN (Firm
Grip)    LOGO [g627204122.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320096

   0069787    5/2/1990    0474616    10/1/1990    12 BENELUX    DYNOMAX & Design
   LOGO [g627204123.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320156

   877365    8/23/1996    0602029    8/1/1997    07 BENELUX    GAS-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320276

   683951    5/21/1986    418892    5/21/1986    12

 

Page 13 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BENELUX    KINETIC (Stylized) and KINETIC - Series Mark    LOGO [g627204164.jpg]
   Kinetic Pty Ltd    REGISTERED   

77115-

322576-BX

   829372    2/4/2004    829372    2/4/2004    09, 12 BENELUX    LOAD-LEVELER   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320454

   0019932    11/30/1971    0077819    12/1/1973    12 BENELUX    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320727

   0019454    10/9/1959    0076071    11/26/1971    12 BENELUX    MONROE &
Design (New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

320873

   077525    6/14/1994    0556902    5/2/1995    12 BENELUX    MONROE ADVENTURE
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320958

   0966311    6/6/2000    0693092    12/3/2001    12 BENELUX    MONROE REFLEX   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321178

   0976541    10/27/2000    0687562    10/1/2001    12 BENELUX    MONRO-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321242

   0019931    11/30/1971    0077818    11/30/1971    12 BENELUX    RANCHO      
Rancho Industries Europe B.V.    REGISTERED   

77115-

321957

   0729743    6/2/1989    0462055    6/2/1989    12 BENELUX    RANCHO SUSPENSION
      Rancho Industries Europe B.V.    REGISTERED   

77115-

321973

   0729742    6/2/1989    0463952    6/2/1989    12 BENELUX    RIDE-LEVELER   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322138

   0645021    9/8/1981    0377280    7/1/1982    12 BENELUX    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321413

   648145    2/10/1982    0378502    2/10/1982    07, 12 BENELUX    TENNECO   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321417

   0855825    9/22/1995    0582665    9/22/1995    12 BENELUX    TENNECO &
Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

321911

   0855826    9/22/1995    0582666    9/22/1995    12 BENELUX    VAN-MAGNUM   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322422

   0776276    2/20/1992    0511830    10/1/1992    012 BENELUX    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322348

   587494    12/31/1971    106506    12/31/1971    007

 

Page 14 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BENELUX    WALKER & Design    LOGO [g627204184.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

321773

   0635842    4/1/1980    0365137    4/1/1980    07, 08, 12 BERMUDA    SAFETY
TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO [g627204204.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322327

   46795    4/26/2007    46795    8/26/2008    41 BERMUDA    SAFETY TRIANGLE &
Design (STEERING STOPPING STABILITY)    LOGO [g627204204.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

322328

   46794    4/26/2007    46794    8/6/2008    12 BERMUDA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321420

   10003    11/22/1982    10003    6/1/1984    12 BERMUDA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321429

   10001    11/22/1982    10001    6/1/1984    07 BERMUDA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321431

   27947    6/7/1996    27947    2/12/1997    07 BOLIVIA    GAS-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320347

   014508    10/18/1995    44940C    7/21/1986    12 BOLIVIA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320728

   39472011    9/28/1949    83022A    9/28/1949    12 BOLIVIA    MONRO-MATIC
(Refile)       Tenneco Automotive Operating Company Inc.    PENDING   

77115-

418571

   20170913365    9/15/2017          12 BOLIVIA    MYRIDE       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

321325

   SM007008    1/4/2008    128675C    7/21/2011    09 BOLIVIA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321960

   0013735    9/22/1997    73449C    7/19/1999    12 BOLIVIA    RANCHO QUICK
LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322295

   SM53672006    12/29/2006    116615C    12/9/2008    12 BOLIVIA    SENSA-TRAC
      Tenneco Automotive Inc.    REGISTERED   

77115-

322010

   SR176306    2/23/1995    62951C    2/20/1997    12 BOLIVIA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321432

   41620    4/21/1982    A87153    11/5/1982    07 BOLIVIA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321435

   41622    4/21/1982    A87154    11/5/1982    12

 

Page 15 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BOLIVIA    TENNECO & Design (Horizon)    LOGO [g627204112.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

321986

   235507    9/22/1995    65547C    3/17/1998    12 BOLIVIA    WALKER      
Tenneco Automotive Operating Company Inc.    PENDING   

77115-

370591

   SM017812015    4/15/2015          07 BOSNIA    MONROE       Tenneco
Automotive Operating Company Inc.    PENDING   

77115-

422252-BA

   1386972    12/6/2017          12 BOSNIA    OESpectrum       Tenneco
Automotive Operating Company Inc.    PENDING   

77115-

421828-BA

   1385233    11/21/2017          012 BOSNIA    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

321439

   BAZ026015A    6/18/2002    BAZ026015    8/7/2007    07, 12 BOSNIA    WALKER
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322351

   BAZ972517A    11/26/1997    BAZ972517    3/28/2003    007 BOSNIA    WALKER &
Design (New)    LOGO [g627204261.jpg]    Tenneco Automotive Operating Company
Inc.    PENDING   

77115-

422357

   BAZ1720665A    12/28/2017          07 BOTSWANA    MONROE       Tenneco
Automotive Operating Company Inc.    PENDING   

77115-

422252-BW

   1386972    12/6/2017          12 BOTSWANA    OESpectrum       Tenneco
Automotive Operating Company Inc.    PENDING   

77115-

421828-BW

   1385233    11/21/2017          012 BOTSWANA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

321440

   SA11647    9/29/1982    SA11647    7/22/1991    07 BOTSWANA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321441

   SA11648    9/29/1982    SA11648    7/22/1991    12 BRAZIL    DESIGN (Firm
Grip)    LOGO [g627204122.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320117

   816109915    4/2/1991    816109915    6/23/1992    7

 

Page 16 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BRAZIL    DYNOMAX & Design    LOGO [g627204271.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

320158

   819872431    4/2/1997    819872431    7/27/1999    07 BRAZIL    GAS-PREMIUM
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320425

   816968411    11/27/1992    816968411    12/19/1995    12 BRAZIL    LIMITED
EDITION       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320449

   818012854    8/29/1994    818012854    6/22/1999    37 BRAZIL    LOAD-LEVELER
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320455

   868440    7/11/1968    007104502    7/25/1979    12 BRAZIL    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320729

   003049965    1/2/1953    003049965    2/3/1965    07 BRAZIL    MONROE &
Design (New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

320875

   810709880    12/8/1981    810709880    8/30/1983    07 BRAZIL    MONROE &
Design (New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive Operating
Company Inc.    PUBLISHED   

77115-

422239

   914372475             12 BRAZIL    MONROE GAS-MATIC & Design    LOGO
[g627204272.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321121

   814899455    6/14/1989    814899455    5/21/1991    12 BRAZIL    MONROE SAFE
CHECK & Design    LOGO [g627204273.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED   

77115-

321218

   900865202    4/17/2008    900865202    9/19/2017    09

 

Page 17 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BRAZIL    MONROE SAFE CHECK & Design    LOGO [g627204141.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

321219

   900864397    4/17/2008    900864397    1/21/2014    12 BRAZIL    MONRO-MAGNUM
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321226

   810651602    10/19/1981    810651602    7/19/1983    07 BRAZIL    MONRO-MATIC
      Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321244

   583210    3/15/1963    004519957    1/21/1984    07 BRAZIL    MONRO-MAX      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321301

   19175M71    11/4/1971    007027826    11/25/1979    07 BRAZIL    MYRIDE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321326

   829495290    1/16/2008    829495290    5/2/2012    09 BRAZIL    OESPECTRUM
(Stylized)       Tenneco Automotive Operating Company Inc.    PENDING   

77115-

335755

   840385161    1/8/2013          012 BRAZIL    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

321962

   819340901    7/5/1996    819340901    4/27/2004    12 BRAZIL    SENSA-TRAC   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322011

   829677895    5/6/2008    829677895    9/8/2010    12 BRAZIL    SOLID SCR   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321406

   830932763    4/6/2011    830932763    12/19/2017    12 BRAZIL   
T.R.U.E.-CLEAN       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321574

   830931635    4/1/2011    830931635    7/22/2014    07 BRAZIL    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321442

   810819783    4/16/1982    810819783    11/1/1983    12 BRAZIL    TENNECO   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321443

   810819775    4/16/1982    810819775    11/1/1983    07 BRAZIL    TENNECO &
Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

321992

   818783516    9/22/1995    818783516    3/23/2004    12 BRAZIL    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322353   
964172    6/13/1972    006675905    5/10/1978    07 BRAZIL    XNOX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321885    830774696   
10/25/2010    830774696    4/1/2014    007 BRITISH VIRGIN ISLANDS    MYRIDE   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321555   
5413    3/2/2011    5413    6/12/2011    09

 

Page 18 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BRITISH VIRGIN ISLANDS

   SAFETY TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO
[g627204204.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321976

   4731    7/25/2007    4731    4/6/2008    06

BRITISH VIRGIN ISLANDS

   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321875

   1631    10/9/1995    2933    8/12/1996    21, 39, 50 BRUNEI    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321445

   25316    9/25/1995    20582    9/25/1995    12 BRUNEI    TENNECO & Design
(Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

321996

   25313    9/25/1995    20767    9/25/1995    12 BULGARIA    DESIGN (Firm Grip)
   LOGO [g627204122.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320071

   17647    11/13/1991    21149    7/26/1993    12 BULGARIA    DYNOMAX & Design
   LOGO [g627204123.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320159

   35955    8/28/1996    31117    7/21/1997    07 BULGARIA    GAS-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320277

   25688    11/30/1993    24166    7/6/1994    12 BULGARIA    LOAD-LEVELER LEVEL
LIGHT & Design    LOGO [g627204291.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED   

77115-

320486

   24475    6/18/1993    22671    2/10/1994    12 BULGARIA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320730

   17648    11/13/1991    21150    7/26/1993    12

 

Page 19 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

BULGARIA    MONROE & Design (New Wing)    LOGO [g627204111.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

320876

   17646    11/13/1991    21148    7/26/1993    12 BULGARIA    MONROE REFLEX   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321214

   51981    10/31/2000    41378    2/1/2002    12 BULGARIA    RIDE-LEVELER      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322141

   25686    11/30/1993    24356    8/11/1994    12 BULGARIA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321447

   444    4/26/1982    13692    12/1/1982    07, 12 BULGARIA    VAN-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322424

   24298    5/31/1993    22219    12/3/1993    012 BULGARIA    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322355

   16457    9/12/1991    23403    10/3/1994    006 BULGARIA    WALKER & Design
   LOGO [g627204184.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

321779

   16456    9/12/1991    23402    10/3/1994    06 BURUNDI    GAS-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320348

   814866455    11/7/1985    2126BUR    3/4/1985    12 BURUNDI    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321452

   1096    10/25/1982    1096    10/25/1982    01 BURUNDI    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321453

   3045BUR    9/25/1995    3045BUR    9/25/1995    06, 21, 35, 37, 39, 41, 42
CAMBODIA    MONROE       Tenneco Automotive Operating Company Inc.    PENDING   

77115-

422252-KH

   1386972    12/6/2017          12 CAMBODIA    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED   

77115-

321964

   2969207    12/20/2007    2833308    4/8/2008    12 CANADA    4 MORE & Design
   LOGO [g627204301.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED   

77115-

320013

   1397797    6/2/2008    TMA757369    1/20/2010    * CANADA    ABSORBITE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320023   
543529    6/10/1985    TMA314502    5/23/1986    *

 

Page 20 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    ALUMINOX (Stylized)    LOGO [g627204311.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-330196    0883545    7/8/1998   
TMA536816    11/7/2000    *, * CANADA    CALCAT       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320045    1533757    6/29/2011   
TMA841372    1/28/2013*    CANADA    CARLINE       Tenneco Canada Inc.   
REGISTERED    77115-320049    282264    5/11/1964    TMA138379    12/4/1964   
*, ** CANADA    CARLINE & Design    LOGO [g627204312.jpg]    Tenneco Canada Inc.
   REGISTERED    77115-320050    437884    4/3/1979    TMA265231    12/18/1981
   *, ** CANADA    CARLINE & Design    LOGO [g627204313.jpg]    Tenneco Canada
Inc.    REGISTERED    77115-320052    437885    4/3/1979    TMA268294   
4/16/1982    *, ** CANADA    DESIGN (Bird Head)    LOGO [g627204314.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320065   
378404    9/3/1974    TMA207694    6/20/1975*    CANADA    DNX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-D    1167316   
2/7/2003    TMA641699    6/9/2005    *, * CANADA    DNX & Design    LOGO
[g627204315.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-A    1167457    2/10/2003    TMA665684    6/6/2006    *, * CANADA    DRIV
      Tenneco Automotive Operating Company Inc.    ALLOWED    77115-369714   
1718016    3/5/2015          12, 42

 

Page 21 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    DYNOMAX       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320134    1351223    6/12/2007    TMA725279    10/3/2008    * CANADA   
DYNOMAX & Design    LOGO [g627204321.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320160    824846    10/2/1996    TMA483943
   10/10/1997    * CANADA    ECONO-MATIC       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320235    1456961    10/28/2009    TMA779662
   10/13/2010    * CANADA    EXHAUST MATE & Design    LOGO [g627204322.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320241   
1498424    10/4/2010    TMA836128    11/9/2012    * CANADA    EXHAUST-MATE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320245   
1503659    11/12/2010    TMA836131    11/9/2012    * CANADA    EXPERT PLUS      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320250   
1391678    4/16/2008    TMA800799    6/23/2011    *, ** CANADA    EXPERT PLUS   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-422639   
1044216    1/27/2000    TMA562430    5/23/2002    35 CANADA    GAS-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320278   
1476808    4/13/2010    TMA807114    9/21/2011    * CANADA    GAS-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320350   
496581    12/21/1982    TMA291639    6/8/1984    * CANADA    GRIPPER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320429   
1110339    7/23/2001    TMA654631    12/7/2005    * CANADA    HUSH       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320437    342496   
5/6/1971    TMA194083    9/14/1973    * CANADA    HUSH THRUSH       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320438    1390962   
4/11/2008    TMA746311    8/26/2009    * CANADA    HUSH THRUSH TURBO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320441   
563472    5/28/1986    TMA330693    7/31/1987    * CANADA    IMX       Tenneco
Canada Inc.    REGISTERED    77115-320445    614039    8/29/1988    TMA364207   
1/12/1990    * CANADA    KINETIC       Kinetic Pty Ltd    REGISTERED   
77115-322571    1205766    2/9/2004    TMA697835    10/3/2007    * CANADA   
KINETIC       Kinetic Pty Ltd    PENDING    77115-433263    1905258    6/20/2018
         12 CANADA    LOAD-LEVELER       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320457    250091    3/25/1959    TMA115787   
10/30/1959    * CANADA    MAD HOT       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320564    1542282    9/6/2011    TMA873532   
3/18/2014    * CANADA    MAGNUM       Tenneco Automotive Operating Company Inc.
   PENDING    77115-336192    1877383    1/12/2018          12 CANADA    MAKING
HOT RODS HOTTER, SINCE 1966       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320568    1390961    4/11/2008    TMA746309    8/26/2009   
*

 

Page 22 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    MAX-AIR       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320600    361487    2/15/1973    TMA208651    8/8/1975    * CANADA   
MAX-LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320607    721180    1/25/1993    TMA426521    4/22/1994    * CANADA   
MEGA-CLAMP       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320615    1093509    2/21/2001    TMA597078    12/10/2003    * CANADA   
MEGA-FLOW       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320618    1137832    4/17/2002    TMA608036    4/20/2004    * CANADA   
MEGA-FLOW NOISE BRAKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320622    1101330    4/27/2001    TMA628573    12/17/2004   
* CANADA    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320731    306460    7/17/1967    TMA155588    2/16/1968    * CANADA   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320732    1181765    6/17/2003    TMA656387    1/11/2006    * CANADA   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320733    1432872    3/30/2009    TMA770330    6/21/2010    * CANADA   
MONROE & Design (New Wing)    LOGO [g627204g33a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320878    395158    3/1/1976   
TMA220668    5/20/1977    * CANADA    MONROE & Design (New Wing)    LOGO
[g627204g33a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320879    1181766    6/17/2003    TMA659014    2/15/2006    * CANADA   
MONROE & Design (New Wing)    LOGO [g627204g33a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320880    1275054    10/7/2005   
TMA725690    10/9/2008    * CANADA    MONROE & Design (New Wing)    LOGO
[g627204g33a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320881    1432871    3/30/2009    TMA770337    6/21/2010    *

 

Page 23 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    MONROE BRAKES & Design (New Wing)    LOGO [g627204g34a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321090    1360072   
8/16/2007    TMA729931    12/2/2008    * CANADA    MONROE CERAMICS       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321095    1257228   
5/11/2005    TMA672112    9/7/2006    12 CANADA    MONROE DYNAMICS       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321100    1257226   
5/11/2005    TMA716959    6/19/2008    * CANADA    MONROE GRIPPER & Design (New
Wing)    LOGO [g627204g34b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321123    0467467    3/25/1981    TMA267600    3/26/1982   
* CANADA    MONROE HEAVY DUTY & Design    LOGO [g627204g34c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321124    1172248   
4/14/2003    TMA652819    11/16/2005    * CANADA    MONROE INVISION      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321166   
1374839    12/5/2007    TMA729664    11/27/2008    * CANADA    MONROE
PROSOLUTION & Design    LOGO [g627204g34d.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-330870    1592496    8/31/2012    TMA911912
   8/20/2015    12 CANADA    MONROE REFLEX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321179    1476804    4/13/2010    TMA807115
   9/21/2011    * CANADA    MONROE SAFETY CENTERS       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321220    1275055    10/7/2005   
TMA724177    9/23/2008    * CANADA    MONRO-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321227    407377    2/16/1977   
TMA235241    8/17/1979    * CANADA    MONRO-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321245    306464    7/17/1967   
155589    2/16/1968    * CANADA    MONRO-MAX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321302    347054    10/18/1971    TMA208516
   8/1/1975    *

 

Page 24 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    OUR MISSION IS GO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321632    1142923    6/5/2002    TMA683576    3/14/2007    *
CANADA    PRO PLUS       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321725    536612    2/18/1985    315415    6/20/1986    * CANADA   
QUICK STRUT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321838    1188712    8/27/2003    TMA666454    6/21/2006    * CANADA   
QUICK STRUT & Design    LOGO [g627204g35a.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321772    1299350    4/26/2006    TMA738744
   4/24/2009    * CANADA    QUICK-FIT       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-332275    1595668    9/25/2012    TMA861216   
9/25/2013    * CANADA    QUICKLIFT       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-336337    1611250    1/24/2013    TMA878400   
5/22/2014    * CANADA    QUIETCRAWLER       Tenneco Automotive Operating Company
Inc.    ALLOWED    77115-380675    1758194    12/7/2015          07 CANADA   
QUIET-FLOW       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321853    1476803    4/13/2010    TMA806502    9/12/2011    * CANADA   
RADIAL-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321864    402684    9/28/1976    TMA235385    8/24/1979    * CANADA   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321966    858932    10/17/1997    508681    3/2/1999    * CANADA    RANCHO
QUICK LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322296    1330211    1/4/2007    TMA747701    9/15/2009    * CANADA   
RANCHO RS5000 X-LANDER & Design    LOGO [g627204g35b.jpg]    Tenneco Automotive
Operating Company Inc.    PENDING    77115-422636    1872990    12/14/2017      
   12 CANADA    RANCHO SUSPENSION & Design    LOGO [g627204g35c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322109    0616174   
9/29/1988    TMA362353    11/3/1989    WAR CANADA    RATTLER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-380632    1755697   
11/19/2015    TMA973249    6/12/2017    * CANADA    REFLEX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322122    1489723   
7/22/2010    TMA806713    9/14/2011    * CANADA    ROCKGEAR       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-341746    1629121   
5/31/2013    TMA909596    7/28/2015    012 CANADA    RS5000       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-332271    1611148   
1/24/2013    TMA878398    5/22/2014    *

 

Page 25 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    RS7000       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-336340    1611296    1/25/2013    TMA878401    5/22/2014    * CANADA   
RS9000       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-336331    1611147    1/24/2013    TMA885891    9/16/2014    1 CANADA   
SAFE & SOUND       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322270    1387410    3/14/2008    TMA747753    9/16/2009    * CANADA   
SAFETY TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO [g627204g36a.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322329   
1275048    10/7/2005    TMA725688    10/9/2008    * CANADA    SAFETY TRIANGLE &
Design (STEERING STOPPING STABILITY)    LOGO [g627204g36a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322330    1189569   
9/3/2003    TMA715485    5/29/2008    *, ** CANADA    SENSA-TRAC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322016    776058   
2/22/1995    TMA452261    12/22/1995    WAR CANADA    SEVERE SOLUTION      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-331892   
1594123    9/13/2012    TMA914658    9/21/2015    * CANADA    SIGNATURE SOUND   
   Tenneco Automotive Operating Company Inc.    ALLOWED    77115-353266   
1663102    2/7/2014          *, ** CANADA    SOUNDFX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-333131    1598678    10/18/2012   
TMA871530    2/18/2014    * CANADA    STARLA       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321484    1401648    7/2/2008    TMA780463
   10/25/2010    * CANADA    STREET LETHAL       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321487    1188711    8/27/2003    TMA648587
   9/20/2005    * CANADA    STRUT-MATE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321556    1476809    4/13/2010    TMA807113
   9/21/2011    * CANADA    SUPER TURBO (Refile)       Tenneco Automotive
Operating Company Inc.    PENDING    77115-389255    1768394    2/18/2016      
   * CANADA    TECH-FIT       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-345019    1638582    8/7/2013    TMA947053    8/23/2016   
37 CANADA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321455    296379    4/15/1966    TMA164560    8/8/1969    *
CANADA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321456    475960    9/24/1981    TMA271239    7/23/1982    * CANADA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321457    475962    9/24/1981    TMA271058    7/16/1982    * CANADA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321458    793228    9/22/1995    TMA501483    9/30/1998    * CANADA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321459    1432867    3/30/2009    TMA824738    5/24/2012    *

 

Page 26 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    TENNECO & Design (Horizon)    LOGO [g627204g37a.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322001    793227    9/21/1995    501705    10/2/1998    *
CANADA    TENNECO & Design (Horizon)    LOGO [g627204g37a.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322002    1432869    3/30/2009    TMA824739    5/24/2012
   * CANADA    TENNECO T3CHTOUR & Design    LOGO [g627204g37b.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322363    1436439    4/29/2009    TMA790931    2/16/2011
   * CANADA    TENNECO TECHNOLOGY TOUR      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322368    1436436    4/29/2009    TMA790932    2/16/2011
   * CANADA    THE ROAD SENSING ONE      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322377    726227    4/7/1993    TMA424850    3/4/1994   
12 CANADA    THE ROAD SENSING ONE & Design    LOGO [g627204g37c.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322380    738013    9/30/1993    TMA439201    2/10/1995
   12 CANADA    THIS BIRD IS LOUD AND PROUD      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-380629    1755698    11/19/2015    TMA973259    6/12/2017
   * CANADA    THRUSH      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322385    193068    11/9/1965    TMA147024    9/9/1966   
* CANADA    THRUSH CLASSIC      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322393    546712    7/30/1985    TMA340187    5/13/1988
   * CANADA    TRU FIT      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-322403    470271    5/21/1981    TMA267126    3/5/1982   
*

 

Page 27 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    TWIN TECHNOLOGY ACTIVE CONTROL SYSTEM & Design    LOGO
[g627204g38a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-336008    1609774    1/14/2013    TMA879883    6/11/2014    * CANADA   
ULTRA FLO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-336335    1611295    1/25/2013    TMA861141    9/25/2013    * CANADA   
VINTAGE SOUND...TODAY’S POWER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322476    1390963    4/11/2008    TMA758058    1/27/2010   
* CANADA    WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322357    245008    3/28/1958    TMA135847    5/22/1964    * CANADA   
WALKER & Design    LOGO [g627204184.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321782    283559    7/15/1964    TMA143874   
2/11/1966    * CANADA    WALKER & Design (New) (black background)    LOGO
[g627204g60a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-334379    1611658    1/29/2013    TMA885884    9/16/2014    1, 1 CANADA   
WALKER ADVANTAGE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321746    543528    6/10/1985    TMA314451    5/23/1986    * CANADA   
WALKER HEAVY DUTY & Design    LOGO [g627204g38d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321778    1172249    4/14/2003   
TMA652831    11/16/2005    *

 

Page 28 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CANADA    WALKER HEAVY DUTY MONROE & Design    LOGO [g627204g39a.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-321798    1172250    4/14/2003    TMA652832    11/16/2005
   * CANADA    WALKER INVISION      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-321809    1387196    3/13/2008    TMA746307    8/26/2009
   * CANADA    WALKER ULTRA and Design    LOGO [g627204g39b.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-321821    1525578    4/29/2011    TMA832169    9/18/2012
   * CANADA    X-LANDER      

Tenneco Automotive

Operating Company Inc.

   PENDING    77115-422634    1872989    12/14/2017          12 CANADA    XNOX
(Refile)      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-346921    1645387    9/26/2013    TMA966467    3/22/2017
   *, ** CHILE    DYNOMAX & Design    LOGO [g627204123.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-320161    354196    9/4/1996    800470    6/4/1997    07
CHILE    FRIC-ROT       Fric-Rot S.A.I.C.    REGISTERED    77115-320269   
810017    10/10/1997    839734    1/27/1998    06, 07, 09, 12, 17 CHILE   
MONROE      

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-320734    12658B    8/6/1963    1069077    11/28/1963   
12 CHILE    MONROE & Design (New Wing)    LOGO [g627204111.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-422241    1274209    12/5/2017    1275922    5/31/2018   
12 CHILE    MONROE MAGNUM PLUS & Design    LOGO [g627204g39c.jpg]   

Tenneco Automotive

Operating Company Inc.

   REGISTERED    77115-321173    572069    1/17/1992    639453    6/19/1992   
12

 

Page 29 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHILE    MONRO-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321246    12659    8/6/1963    696274    11/28/1963    12
CHILE    OESPECTRUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-421840    1274207    12/5/2017    1275921    5/31/2018    12
CHILE    RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321968    336014    3/4/1996    1246740    1/20/1997    12 CHILE    RANCHO
QUICK LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322297    754912    12/12/2006    791870    7/10/2007    12 CHILE   
SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322019    300324    2/24/1995    1224060    1/22/1996    12 CHILE   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321460    101744    2/12/1982    691587    4/5/1982    07, 12 CHILE   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321461    834463    9/22/1995    841623    10/23/1998    06, 12 CHILE   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321462    923491    6/21/2000    578663    10/10/2000    07, 12 CHILE   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-370571    1149047    4/1/2015    1191610    1/6/2016    07 CHINA    AXIOS
      Tenneco Automotive Operating Company Inc.    PENDING    77115-421215   
27401828    11/10/2017          12 CHINA    CLEANEGR       Tenneco Automotive
Operating Company Inc.    PENDING    77115-418587    27625101    11/22/2017   
      07 CHINA    DYNOMAX & Design    LOGO [g627204271.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320162    960111598   
10/3/1996    1163088    3/28/1998    12 CHINA    GAS-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320279    4192594   
7/28/2004    4192594    1/7/2007    12 CHINA    GAS-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320281    4192587   
7/28/2004    4192587    1/7/2007    07 CHINA    GAS-MAGNUM (in Chinese
Characters)    LOGO [g627204g40a.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320317    4192588    7/28/2004    4192588   
11/14/2006    07 CHINA    GAS-MAGNUM (in Chinese Characters)    LOGO
[g627204g40a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320318    4192595    7/28/2004    4192595    11/14/2006    12

 

Page 30 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED
  

77115-

320352

   4270752    9/15/2004    4270752    2/28/2007    012 CHINA    KINETIC
(Stylized) and KINETIC - Series Mark    LOGO [g627204164.jpg]    Kinetic Pty Ltd
   REGISTERED   

77115-

322576-CN

   829372    2/4/2004    829372    2/4/2004    09, 12 CHINA    MAX-LIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320608

   9800029617    4/2/1998    1327076    10/21/1999    12 CHINA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320735

   8844094    12/5/1988    503684    11/10/1989    12 CHINA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320736

   90022569    6/11/1990    555935    6/20/1991    12 CHINA    MONROE      
Tenneco Automotive Operating Company Inc.    PUBLISHED   

77115-

421388

   27483937    11/15/2017          12 CHINA    MONROE & Design (in New Chinese)
   LOGO [g627204g41b.jpg]    Tenneco Automotive Operating Company Inc.   
PENDING   

77115-

432457

   30992188    5/18/2018          12 CHINA    MONROE & Design (New Wing)    LOGO
[g627204111.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320883

   90022559    6/11/1990    555936    6/20/1991    12 CHINA    MONROE & Design
(New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

330008

   11275279    7/30/2012    11275279    2/21/2015    07 CHINA    MONROE & Design
(New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

330009

   11275278    7/30/2012    11275278    1/14/2014    12

 

Page 31 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    MONROE & Design (New Wing)    LOGO [g627204111.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-330010   
11275277    7/30/2012    11275277    12/28/2013    42 CHINA    MONROE & Design
(New Wing)    LOGO [g627204111.jpg]    Tenneco Automotive Operating Company Inc.
   PUBLISHED    77115-421389    27483936    11/15/2017          12 CHINA   
MONROE & Design (New Wing) (in New Chinese 蒙诺)    LOGO [g627204g41b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320947   
1119148    10/14/1997    1119148    10/14/1997    12 CHINA    MONROE (In Chinese
Characters 万里路)    LOGO [g627204g42d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320949    4192578    7/28/2004   
4192578    11/14/2006    12 CHINA    MONROE (In Chinese Characters 万里路)    LOGO
[g627204g42d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-330011    11372378    8/20/2012    11372378    4/21/2014    07 CHINA   
MONROE (In Chinese Characters 万里路)    LOGO [g627204g42d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-330012   
11372377    8/20/2012    11372377    6/28/2016    12

 

Page 32 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    MONROE (In Chinese Characters 万里路)    LOGO [g627204g42d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-330013    11353284   
8/15/2012    11353284    1/14/2014    42 CHINA    MONROE (In Mandarin) (Chinese)
   LOGO [g627204g43b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320952    46032    11/10/1989    503685    11/10/1989    12
CHINA    MONROE (In Meng Nuo 蒙诺 ) (Chinese)    LOGO [g627204g43c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320954    960110165   
9/28/1996    1119149    10/14/1997    12 CHINA    MONROE (in New Chinese)   
LOGO [g627204g43d.jpg]    Tenneco Automotive Operating Company Inc.    PENDING
   77115-432456    30992187    5/18/2018          12 CHINA    MONROE (Meng Nuo
In Complex Chinese)    LOGO [g627204g43d.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320863    9800111395    9/29/1998    1388329
   4/21/2000    12 CHINA    MONROE (Meng Nuo In Simplified Chinese 蒙诺)    LOGO
[g627204g43d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320956    9800111398    9/29/1998    1388330    4/21/2000    12

 

Page 33 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    MONROE AXIOS & Design    LOGO [g627204g44a.jpg]    Tenneco Automotive
Operating Company Inc.    PENDING    77115-421225    27401829    11/10/2017   
      12 CHINA    MONROE REFLEX & Design (refile)    LOGO [g627204g44b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-350286   
13791061    12/24/2013    13791061    12/21/2015    12 CHINA    Monroe Wings
Logo    LOGO [g627204g44c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-342297    12788858    6/21/2013    12788858    2/14/2015   
07 CHINA    Monroe Wings Logo    LOGO [g627204g44c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-342298    12788857    6/21/2013   
12788857    2/14/2015    12 CHINA    MONRO-MATIC PLUS       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-369766    19191231    3/2/2016   
19191231    4/7/2017    12 CHINA    MYRIDE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321329    6430275    12/11/2007    6430275
   3/28/2010    09 CHINA    OESpectrum       Tenneco Automotive Operating
Company Inc.    PENDING    77115-421828-CN    1385233    11/21/2017          012
CHINA    RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321970    2001071011    4/29/2001    1803142    7/7/2002    07 CHINA   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321972    2001085454    5/24/2001    2023216    9/14/2004    12

 

Page 34 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    RANCHO (in Chinese characters)    LOGO [g627204g45a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322286    4192602   
7/28/2004    4192602    11/14/2006    07 CHINA    RANCHO (in Chinese characters)
   LOGO [g627204g45a.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322287    4192593    7/28/2004    4192593    11/14/2006   
12 CHINA    RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322298    5770533    12/7/2006    5770533    9/14/2009    12
CHINA    RANCHO SUSPENSION       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321974    2001071024    4/29/2001    2023878    4/21/2005   
07 CHINA    RANCHO SUSPENSION       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321975    2001085455    5/24/2001    2023208    9/14/2004   
12 CHINA    REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321136    10368218    12/29/2011    10368218    12/14/2015    12 CHINA
   ROADMATIC & Design    LOGO [g627204g45b.jpg]    Tenneco Automotive Operating
Company Inc.    PENDING    77115-418783    26480367    9/19/2017          12
CHINA    ROADMATIC & Design (refile)    LOGO [g627204g45b.jpg]    Tenneco
Automotive Operating Company Inc.    PENDING    77115-436604    N/A    8/14/2018
         12 CHINA    ROADMATIC (Chinese characters)    LOGO [g627204g45c.jpg]   
Tenneco Automotive Operating Company Inc.    PUBLISHED    77115-412117   
25253714    7/11/2017          12

 

Page 35 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    SAFETY TRIANGLE & Design (without Steering Stopping Stability)    LOGO
[g627204ofi46a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-341093    12765856    6/18/2013    12765856    12/14/2014    35 CHINA
   Safety Triangle Design (with no words)    LOGO [g627204ofi46b.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-341092    12765857   
6/18/2013    12765857    12/14/2014    12 CHINA    SENSA-TRAC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322021    950126686   
10/10/1995    982555    4/14/1997    12 CHINA    SENSA-TRAC (In Chinese
Characters)    LOGO [g627204ofi46c.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322275    4192577    7/28/2004    4192577   
11/14/2006    12 CHINA    SENSA-TRAC (In Chinese Characters)    LOGO
[g627204ofi46d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322276    4192603    7/28/2004    4192603    11/14/2006    07 CHINA   
SIGNATURE SOUND       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-353283    14132416    3/7/2014    14132416    8/7/2015    07 CHINA   
SMARTSOUND       Tenneco Automotive Operating Company Inc.    PENDING   
77115-418590    27625100    11/22/2017          07 CHINA    SOLID SCR      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321422   
9308181    4/7/2011    9308181    11/28/2012    07 CHINA    T.R.U.E.-CLEAN      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321578   
8309689    5/19/2010    8309689    2/28/2012    07 CHINA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321463   
93111845    11/17/1993    780582    10/7/1995    12 CHINA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321464   
95014797    2/15/1995    904147    11/28/1996    17 CHINA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321465   
950119469    9/21/1995    982558    4/14/1997    12 CHINA    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321466   
4192590    7/28/2004    4192590    1/21/2009    07

 

Page 36 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    TENNECO & Design (Horizon)    LOGO [g627204ofi47a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322004    950119479   
9/21/1995    982556    4/14/1997    12 CHINA    TENNECO & Design (Horizon) (In
Chinese)    LOGO [g627204ofi47b.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322252    950119484    9/21/1995    982557   
4/14/1997    12 CHINA    TENNECO (in Chinese characters)    LOGO
[g627204ofi47c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322350    4192576    7/28/2004    4192576    1/21/2009    012 CHINA   
TENNECO (in Chinese characters)    LOGO [g627204ofi47d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322352    4192589   
7/28/2004    4192589    11/14/2006    007 CHINA    TENNECO (In Chinese)    LOGO
[g627204ofi47e.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322354    950119474    9/21/1995    982559    4/14/1997    12 CHINA   
TENNECO SIGNATURE SOUND       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-353286    14132415    3/7/2014    14132415    8/7/2015    07
CHINA    THRUSH       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320383    10308495    12/15/2011    10308495    3/28/2013    12 CHINA   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322360    4192599    7/28/2004    4192599    12/21/2006    007 CHINA   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-325030    10553632    3/1/2012    10553632    4/7/2014    07 CHINA   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-343494    12884950    7/9/2013    12884950    10/21/2015    12

 

Page 37 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    WALKER & Design    LOGO [g627204184.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-325031    10553631    3/1/2012   
10553631    4/7/2014    07 CHINA    WALKER & Design (in Chinese characters)   
LOGO [g627204ofi48b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321735    960050164    4/22/1996    1060554    7/21/1997   
12 CHINA    WALKER & Design (New) (black background)    LOGO [g627204ofi48c.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-346947   
13305808    9/29/2013    13305808    2/14/2015    07 CHINA    WALKER & Design
(New) (black background)    LOGO [g627204ofi48d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-346948    13305807    9/29/2013   
13305807    8/14/2015    12 CHINA    WALKER (in Chinese characters)    LOGO
[g627204ofi48e.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321741    960050165    4/22/1996    1060555    7/21/1997    012 CHINA
   WALKER (In Chinese Characters)    LOGO [g627204ofi48f.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-362013    15226530   
8/26/2014    15226530    4/21/2017    07

 

Page 38 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CHINA    WAN LI LU & Design (MONROE in Chinese 万里路)    LOGO [g627204ofi49a.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321827   
913155    1/1/1991    578249    1/10/1992    012 CHINA    XNOX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321893    8666657   
9/14/2010    8666657    9/28/2011    007 COLOMBIA    AXIOS       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320032    03007023   
1/31/2003    285879    7/29/2004    12 COLOMBIA    DESIGN (Firm Grip)    LOGO
[g627204ofi49b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320118    339374    4/5/1991    145250    11/17/1993    12 COLOMBIA   
DESIGN (Firm Grip)    LOGO [g627204ofi49c.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320119    339373    4/5/1991    145249   
11/17/1993    37 COLOMBIA    DYNOMAX & Design    LOGO [g627204ofi49d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320163   
96046887    9/3/1996    203117    11/19/1997    07 COLOMBIA    GAS-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320353   
249260    9/27/1985    126062    12/6/1988    12 COLOMBIA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320738   
92151686    2/17/1960    46794    8/23/1960    12 COLOMBIA    MONROE & Design
(New Wing)    LOGO [g627204ofi49e.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320886    92325158    7/11/2000    109825   
7/11/1985    12 COLOMBIA    MONRO-MATIC       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321247    92291348    8/13/1993    55316   
10/29/1993    12

 

Page 39 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

COLOMBIA    OESpectrum       Tenneco Automotive Operating Company Inc.   
PENDING    77115-421828-CO    1385233    11/21/2017          012 COLOMBIA   
RADIAL-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321867    92319563    5/20/1981    107892    4/11/1985    12 COLOMBIA   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321927    97058254    10/6/1997    211348    8/11/1998    12 COLOMBIA   
RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322299    06127437    12/20/2006    335175    7/5/2007    12 COLOMBIA
   SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322023    95007845    2/28/1995    176456    6/30/1995    12 COLOMBIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321467    208837    2/10/1982    110093    10/9/1984    07 COLOMBIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321468    208838    2/11/1982    106947    8/30/1984    12 COLOMBIA   
TENNECO & Design (Horizon)    LOGO [g627204ofi50a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322006    95044551    9/26/1995   
188344    8/15/1996    12 COLOMBIA    WALKER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-370573    2015074218    4/1/2015    567515
   7/6/2017    07 COSTA RICA    DYNOMAX & Design    LOGO [g627204ofi50b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320164   
100363    8/22/1996    100363    3/14/1997    07 COSTA RICA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320739    65952
   11/28/1985    65952    11/28/1985    12 COSTA RICA    MONRO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321248   
20020005337    8/6/2002    171789    12/3/2007    12 COSTA RICA    MYRIDE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321331   
20080004369    5/9/2008    181150    10/24/2008    09 COSTA RICA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321932   
19970008187    11/4/1997    107800    6/10/1998    12 COSTA RICA    RANCHO QUICK
LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322300    20070000495    1/18/2007    193281    7/31/2009    12 COSTA RICA
   SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322025    128999    8/18/1995    96091    8/14/1996    12 COSTA RICA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321474    19950006660    9/22/1995    98077    12/2/1996    12 COSTA RICA
   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321476    20060003708    5/3/2006    189468    4/30/2009    07 COSTA RICA
   WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-370575    2015003337    4/9/2015    245930    8/20/2015    07

 

Page 40 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CROATIA    LOAD-LEVELER LEVEL LIGHT & Design    LOGO [g627204291.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320487    014139   
9/6/1993    Z932682    1/27/1997    12 CROATIA    VAN-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322426   
381-04/93-01/4140    9/6/1993    Z932683    2/28/1997    12 CUBA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320740   
196599    12/11/1959    106108    4/1/1963    12 CUBA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321478    25086   
6/25/1986    116330    6/25/1986    07 CUBA    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321489    25186    6/25/1986   
116331    6/25/1986    12 CURACAO    DYNOMAX & Design    LOGO [g627204271.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-407993   
07243    2/3/1997    07243    3/7/1997    12 CURACAO    MONRO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-410009    09465
   3/8/1966    09465    4/12/1966    12 CURACAO    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115—321641A    07244   
3/3/1983    07244    3/3/1983    07, 12 CURACAO    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-392375    07245   
9/22/1995    07245    9/4/1996    12 CURACAO    TENNECO & Design (Horizon)   
LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-392376    07242    9/22/1995    07242    9/4/1996    12 CYPRUS   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321934    73898    6/11/2007    73898    11/21/2011    12 CYPRUS   
SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322027    44091    12/4/1995    44091    4/2/1999    12 CYPRUS    TENNECO
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321490   
23043    10/5/1982    23043    10/5/1982    12 CYPRUS    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321491    44942   
4/2/1996    44942    3/3/2000    07

 

Page 41 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CYPRUS    TENNECO & Design (Horizon)    LOGO [g627204112.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322007    43466   
9/22/1995    43466    10/22/1998    12 CYPRUS    TENNECO & Design (Horizon)   
LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322009    43828    11/13/1995    43828    2/26/1999    07 CZECH
REPUBLIC    DESIGN (Firm Grip Logo)    LOGO [g627204232.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320072    65670   
12/31/1991    176081    5/4/1994    12 CZECH REPUBLIC    DYNOMAX & Design   
LOGO [g627204271.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320165    120702    3/24/1997    210576    6/29/1998    007 CZECH
REPUBLIC    GAS-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320291    9382161    8/26/1993    188794    3/19/1996    12
CZECH REPUBLIC    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320355    65699    1/3/1992    173469    9/2/1993    012
CZECH REPUBLIC    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320356    9382160    8/26/1993    188793    3/19/1996    12
CZECH REPUBLIC    LOAD-LEVELER       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320458    9382158    8/26/1993    188791    3/19/1996   
12 CZECH REPUBLIC    MICHEL ALU       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320625    150825    1/13/2000    231299    2/21/2001   
12 CZECH REPUBLIC    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320741    65666    12/31/1991    176077    5/4/1994    12

 

Page 42 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

CZECH REPUBLIC    MONROE & Design (New Wing)    LOGO [g627204111.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320887    65668   
12/31/1991    176078    5/4/1994    12 CZECH REPUBLIC    MONROE REFLEX      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321180   
O160560    10/31/2000    240180    1/25/2002    12 CZECH REPUBLIC   
RADIAL-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321870    65669    12/31/1991    176079    5/4/1994    12 CZECH REPUBLIC
   RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322143    9382159    8/26/1993    188792    3/19/1996    12 CZECH REPUBLIC
   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321492    52760    7/22/1982    166351    10/13/1986    01, 02, 03, 04,
05, 07, 09, 12, 13, 14, 16, 20, 21, 24, 25, 27, 29, 31 CZECH REPUBLIC   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322428    81859    8/12/1993    189342    4/29/1996    12 CZECH REPUBLIC
   WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322367    63582    9/6/1991    174573    1/12/1994    006 CZECH REPUBLIC
   WALKER & Design    LOGO [g627204184.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321793    63583    9/6/1991    174572   
1/12/1994    06 DEM REPUBLIC OF CONGO    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321472    NP554RDC2003   
12/19/2003    100302003    7/3/2004    12 DENMARK    DESIGN (Firm Grip Logo)   
LOGO [g627204232.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320073    VA199003504    5/1/1990    VR199101566    3/8/1991    12
DENMARK    DESIGN (Firm Grip)    LOGO [g627204122.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320097    VA199003505    5/1/1990
   VR199101567    3/8/1991    12 DENMARK    GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320292    318186    5/20/1986   
VR198703243    10/2/1987    12

 

Page 43 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

DENMARK    LOAD-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320459    VA027711962    8/14/1962    VR196300775   
4/6/1993    12 DENMARK    LOAD-LEVELER LEVEL LIGHT & Design    LOGO
[g627204291.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320489    VA198706992    10/22/1987    VR198905394    9/15/1989    12
DENMARK    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-422252-DK    1386972    12/6/2017    1386972    12/6/2017    12 DENMARK
   MONROE ADVENTURE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320960    VA200002467    6/2/2000    VR200004041   
8/29/2000    12 DENMARK    MONROE REFLEX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321181    VA 004568 2000    11/1/2000    VR
000174 2001    1/9/2001    012 DENMARK    OESpectrum       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-421828-DK    1385233    11/21/2017
   1385233    11/21/2017    012 DENMARK    RADIAL-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321872    VA198103771    9/9/1981
   VR198201042    3/5/1992    12 DENMARK    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321935    066571989    9/11/1989
   VR199209471    10/16/1992    12 DENMARK    RIDE-LEVELER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322148    VR197103570
   9/21/1971    VR197203155    9/29/1992    12 DENMARK    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321493    VA198200543
   2/8/1992    VR198202985    8/20/1982    07, 12 DENMARK    TENNECO & Design
(Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322013    VA069381995    9/15/1995    VR199506531   
9/29/1995    12 DENMARK    VAN-MAGNUM       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322430    VA199201179    2/18/1992    VR199401801   
3/18/1994    12 DENMARK    WALKER       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322371    38491978    9/12/1978    20531979   
7/13/1979    12 DENMARK    WALKER & Design    LOGO [g627204184.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321800    VA198001643
   4/14/1980    VR198004414    11/27/1980    008, 012

 

Page 44 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

DOMINICAN REPUBLIC    DYNOMAX & Design    LOGO [g627204271.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320167    94164   
9/25/1996    94164    12/15/1997    07 DOMINICAN REPUBLIC    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320743    11214
   2/20/1960    11214    3/8/1960    12 DOMINICAN REPUBLIC    MONRO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321249    12632
   4/4/1963    12632    4/4/1963    25 DOMINICAN REPUBLIC    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321938   
200741096    11/13/2007    165543    1/29/2008    12 DOMINICAN REPUBLIC   
TENNECO & Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322015    81518    9/23/1995   
81518    1/15/1996    12 ECUADOR    AUTOK (Stylized)    LOGO [g627204g55a.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320028   
137939    10/6/2003    9452    1/23/2004    37 ECUADOR    AUTOK (Stylized)   
LOGO [g627204g55a.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320029    137937    10/6/2003    9450    1/23/2004    42
ECUADOR    DESIGN (Firm Grip)    LOGO [g627204122.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320120    23823    1/23/1991   
297691    11/26/1991    20

 

Page 45 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ECUADOR    DYNOMAX & Design    LOGO [g627204271.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320168    71233    8/23/1996   
873SENADI    2/11/1998    07 ECUADOR    GAS-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320359    291085    11/22/1985   
404986    5/21/1986    12 ECUADOR    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320744    161    8/30/1963    342   
6/29/1964    12 ECUADOR    MONROE & Design (New Wing)    LOGO [g627204111.jpg]
   Tenneco Automotive Operating Company Inc.    PUBLISHED    77115-422242   
IEPI201780675    12/7/2017          12 ECUADOR    MONROE CLUB       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321098    137938   
10/6/2003    9451    1/23/2004    35 ECUADOR    MONRO-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321250    160   
8/30/1963    341-64    6/29/1964    07 ECUADOR    OESPECTRUM       Tenneco
Automotive Operating Company Inc.    PUBLISHED    77115-421841    IEPI201777780
   11/22/2017          12 ECUADOR    RANCHO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321941    65738    9/22/1997    65   
12/29/1998    12 ECUADOR    RANCHO QUICK LIFT       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322301    178725    12/14/2006    7385   
10/9/2007    12 ECUADOR    SENSA-TRAC       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322033    54565    2/23/1995    142-97    2/26/1997
   12 ECUADOR    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321495    750    4/15/1982    1381    9/2/1982    12 ECUADOR
   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321496    740    4/15/1982    1365    9/2/1982    07 ECUADOR    TENNECO &
Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322018    61277    9/22/1995    1278   
4/28/1997    12 ECUADOR    WALKER       Tenneco Automotive Operating Company
Inc.    PUBLISHED    77115-371051    IEPI201513799    4/10/2015          07
EGYPT    GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320360    65131    1/15/1985    65131    4/14/1988    12 EGYPT   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-342464    293301    9/30/2013    293301    1/17/2016    12

 

Page 46 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

EGYPT    MONROE & Design (New Wing)       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-342465    293300    9/30/2013    293300    2/4/2016
   12 EGYPT    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322035    152131    6/23/2002    152131    4/18/2007    12
EGYPT    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321497    60908    6/14/1982    60908    6/14/1982    07 EGYPT   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321498    60909    6/14/1982    60909    6/14/1982    12 EGYPT   
TENNECO & Design (Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322022    97518    9/21/1995   
97518    1/16/2002    12 EL SALVADOR    DESIGN (Firm Grip)    LOGO
[g627204122.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320121    E115091    5/27/1991    26Book75    4/21/1998    35 EL SALVADOR
   DYNOMAX & Design    LOGO [g627204271.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320169    363196    8/23/1996    179Bk60   
9/12/1997    07 EL SALVADOR    MONROE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320745    E7658508    5/21/2008    153Book139   
1/21/2009    12 EL SALVADOR    MONRO-MATIC       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321251    None    5/3/1963    11637   
10/5/1964    12 EL SALVADOR    SENSA-TRAC       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322037    117995    5/9/1995    157 Book 54
   5/26/1997    12 EL SALVADOR    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321499    20060085147    4/25/1994   
22Book79    11/8/1996    07 EL SALVADOR    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321500    200600085145   
4/25/1994    118L63F237238    11/8/1996    12 EL SALVADOR    TENNECO & Design
(Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322024    1995004191    9/22/1995    111L74F223224   
1/14/1997    12

 

Page 47 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

EL SALVADOR    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-370579    E1427332015    4/14/2015    21/271    1/6/2016   
07 ESTONIA    DYNOMAX & Design    LOGO [g627204271.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320170    9601949    10/1/1996   
25431    3/27/1998    07 ESTONIA    MONROE REFLEX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321182    M200001617    10/26/2000
   35445    12/19/2001    12 ESTONIA    SENSA-TRAC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322041    9501099    5/15/1995   
22156    1/29/1997    12 ESTONIA    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321501    9303201    3/31/1993    10188   
4/22/1994    07, 12 ESTONIA    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321502    9502062    9/22/1995    22924   
3/26/1997    06, 12, 16, 21, 35, 37, 39, 41, 42 ESTONIA    TENNECO & Design
(Horizon)    LOGO [g627204112.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322026    9502061    9/22/1995    22923    3/26/1997   
04, 06, 12, 16, 21, 35, 37, 39, 41, 42 EUROPEAN UNION (EUTM & RCD)    ACOCAR   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-370603   
013884036    3/27/2015    013884036    7/31/2015    12 EUROPEAN UNION (EUTM &
RCD)    ALUMINOX (Stylized)    LOGO [g627204311.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-330195    000154476    4/1/1996   
000154476    12/3/1998    12, 39, 7 EUROPEAN UNION (EUTM & RCD)    CLEANEGR   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-418586   
017380965    10/24/2017    17380965    2/22/2018    07 EUROPEAN UNION (EUTM &
RCD)    CLEVEBALL       The Pullman Company    REGISTERED    77115-320055   
000357467    9/10/1996    000357467    3/16/1999    07, 12, 37 EUROPEAN UNION
(EUTM & RCD)    DRIV       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-369715    013802715    3/6/2015    013802715    7/3/2015   
12, 42 EUROPEAN UNION (EUTM & RCD)    DYNOMAX & Design    LOGO [g627204271.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-368161   
013645312    1/15/2015    013645312    5/11/2015    07, 25, 42

 

Page 48 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

EUROPEAN UNION (EUTM & RCD)    FONOS MF & Design    LOGO [g627204g59a.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-330198   
000154492    4/1/1996    000154492    3/29/1999    12, 37, 39, 7 EUROPEAN UNION
(EUTM & RCD)    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-360600    13084876    7/15/2014    013084876    11/26/2014
   12 EUROPEAN UNION (EUTM & RCD)    KINETIC       Kinetic Pty Ltd    REGISTERED
   77115-322575-EU    980516    4/9/2008    980516    10/29/2009    12, 42
EUROPEAN UNION (EUTM & RCD)    KINETIC (Logo)    LOGO [g627204163.jpg]   
Kinetic Pty Ltd    REGISTERED    77115-322590-EU    980515    4/9/2008    980515
   10/29/2009    12, 42 EUROPEAN UNION (EUTM & RCD)    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320746    003306041   
8/11/2003    003306041    3/24/2005    07, 12, 25 EUROPEAN UNION (EUTM & RCD)   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-421250    017456237    11/9/2017    17456237    5/22/2018    12 EUROPEAN
UNION (EUTM & RCD)    MONROE & Design (New Wing)    LOGO [g627204111.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320889   
003309184    8/11/2003    003309184    3/3/2005    12, 25, 7 EUROPEAN UNION
(EUTM & RCD)    MONROE & Design (New Wing)    LOGO [g627204111.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-421249    017448549   
11/9/2017    17448549    5/22/2018    12 EUROPEAN UNION (EUTM & RCD)    MONROE
ADVENTURE       Tenneco Automotive Operating Company Inc.    PUBLISHED   
77115-436531    017937987    8/1/2018          12 EUROPEAN UNION (EUTM & RCD)   
MONROE REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321183    001925890    10/27/2000    001925890    1/14/2002    12 EUROPEAN
UNION (EUTM & RCD)    OESpectrum       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-421828-EU    1385233    11/21/2017    1385233   
11/21/2017    012

 

Page 49 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

EUROPEAN UNION (EUTM & RCD)    QUICK-STRUT       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321840    008447088    7/23/2009   
008447088    5/27/2011    12 EUROPEAN UNION (EUTM & RCD)    RANCHO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321946    006409668   
11/6/2007    006409668    10/17/2008    12 EUROPEAN UNION (EUTM & RCD)    RANCHO
QUICK LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322302    005524855    12/5/2006    005524855    1/18/2008    12 EUROPEAN
UNION (EUTM & RCD)    ROADMATIC       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-421791    017509746    11/21/2017    17509746   
3/15/2018    12 EUROPEAN UNION (EUTM & RCD)    SAFETY TRIANGLE & Design
(Steering Stopping Stability)    LOGO [g627204204.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322331    002572444    2/11/2002
   002572444    5/2/2003    12, 41 EUROPEAN UNION (EUTM & RCD)    SENSA-TRAC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-363220   
013228771    9/4/2014    013228771    1/22/2015    12 EUROPEAN UNION (EUTM &
RCD)    SIGNATURE SOUND       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-353271    12581492    2/10/2014    012581492    10/14/2014
   07, 09, 12, 42 EUROPEAN UNION (EUTM & RCD)    SMARTSOUND       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-418589    017381021   
10/24/2017    017381021    2/22/2018    07 EUROPEAN UNION (EUTM & RCD)    SOLID
SCR       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321428    009862012    4/1/2011    009862012    9/5/2011    7 EUROPEAN
UNION (EUTM & RCD)    T.R.U.E.-CLEAN       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321581    007475701    12/9/2008    007475701   
7/24/2009    07 EUROPEAN UNION (EUTM & RCD)    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-345067    012053542    8/8/2013   
012053542    2/18/2014    07, 12, 35, 36, 37, 40, 41, 42 EUROPEAN UNION (EUTM &
RCD)    TENNECO & Design (Horizon)       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-345068    012053559    8/8/2013    012053559   
2/18/2014    07, 12, 35, 36, 37, 40, 41, 42 EUROPEAN UNION (EUTM & RCD)    THE
SIXTH SENSE FOR YOUR DRIVE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-372567    014091193    5/18/2015    014091193    9/21/2015
   12, 35, 37 EUROPEAN UNION (EUTM & RCD)    VAN-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-347852    12260014    10/28/2013
   012260014    3/24/2014    12 EUROPEAN UNION (EUTM & RCD)    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-340994   
011826377    5/17/2013    011826377    12/5/2013    06, 07, 12, 42 EUROPEAN
UNION (EUTM & RCD)    WALKER & Design (New) (black background)    LOGO
[g627204g60a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-340995    011826351    5/17/2013    011826351    12/5/2013    06, 07, 12,
42

 

Page 50 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

EUROPEAN UNION (EUTM & RCD)    WALKER ALUMINOX & Design    LOGO [g62720461a.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-330197   
000260638    5/24/1996    000260638    3/29/1999    12, 39, 7 EUROPEAN UNION
(EUTM & RCD)    XNOX       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321897    009376369    9/15/2010    009376369    2/28/2011
   007 FIJI    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320171    28135    9/4/1996   
38970    11/23/1999    06 FIJI    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320747    24426    3/8/1993    36221   
1/5/1995    22 FIJI    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320890    24424
   3/8/1993    24424    10/8/1996    22 FIJI    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321504    27169    10/10/1995   
38136    9/10/1998    06 FIJI    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321505    27173    10/10/1995    38135   
9/25/1998    13 FIJI    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322030    27176
   10/10/1995    38138    9/25/1998    06 FIJI    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322032    27175    10/10/1995    38137    10/28/1998    05

 

Page 51 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

FIJI    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322034    27177   
10/10/1995    38134    9/25/1998    13 FINLAND    DESIGN (Firm Grip Logo)   
LOGO [g627204img62a.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320074    229890    5/2/1990    117366    3/5/1992    12
FINLAND    DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320098    229990    5/2/1990   
117367    3/5/1992    012 FINLAND    DYNOMAX & Design    LOGO [g62720461b.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320172   
T199701055    3/12/1997    214534    6/30/1999    07 FINLAND    GAS-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320294   
T198601950    5/22/1986    103250    2/6/1989    12 FINLAND    LOAD-LEVELER
LEVEL LIGHT & Design    LOGO [g627204img62c.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320513    T198704383    10/20/1987    108440
   8/20/1990    12 FINLAND    MONROE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320748    636384    9/2/1963    43633    12/10/1964
   12 FINLAND    MONROE ADVENTURE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320961    T2OOOO1657    6/7/2000    222313   
11/30/2001    12 FINLAND    MONROE FORMULA GP       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321112    252889    5/17/1989    114965   
11/20/1991    12 FINLAND    MONROE REFLEX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321184    200003642    10/31/2000    222989
   2/15/2002    12

 

Page 52 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

FINLAND    RADIAL-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321876    406681    9/10/1981    86674    8/22/1983    12
FINLAND    RIDE-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322152    533871    10/19/1971    63962    6/26/1975    12
FINLAND    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321506    T198205310    9/24/1982    89390    7/5/1984    07, 12
FINLAND    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321507    T199505436    9/22/1995    206490    6/30/1997    06, 12, 21,
35, 37, 39, 41, 42 FINLAND    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322036    T199505437    9/22/1995    206491    6/30/1997    12 FINLAND   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322433    T199200851    2/20/1992    127126    7/20/1993    12 FINLAND   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322378    T19784049    9/12/1978    78729    9/7/1981    012 FINLAND   
WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321806    186980    3/31/1980    81638   
5/5/1982    12, 8 FRANCE    CONTROL 4       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320058    023161372    4/24/2002    023161372   
4/24/2002    12 FRANCE    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320075   
206702    5/2/1990    1739960    5/2/1990    12 FRANCE    DESIGN (Firm Grip)   
LOGO [g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320099    206703    5/2/1990    1590126    5/2/1990    12

 

Page 53 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

FRANCE    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320173    96643898    10/1/1996   
96643898    10/1/1996    07 FRANCE    GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320295    796089    5/14/1986   
1354767    5/14/1986    12 FRANCE    KINETIC (Logo)    LOGO [g627204img64a.jpg]
   Kinetic Pty Ltd    REGISTERED    77115-322573    3225582    5/16/2003   
3225582    5/16/2003    12 FRANCE    LOAD-LEVELER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320461    073521514    8/28/2007
   073521514    8/28/2007    12 FRANCE    MONROE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320749    201404    10/27/1975   
1328356    10/27/1975    12 FRANCE    MONROE & Design (New Wing)    LOGO
[g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320893    94523288    6/6/1994    94523288    6/6/1994    12 FRANCE   
MONROE ADVENTURE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320962    003033149    6/7/2000    003033149    6/7/2000    12 FRANCE
   MONROE REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321185    3062023    11/3/2000    3062023    11/3/2000    12 FRANCE   
RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322158    1693159    9/13/1991    1693159    9/13/1991    12 FRANCE   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321508    95589254    9/22/1995    95589254    9/22/1995    06, 12 FRANCE
   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321509    023140592    1/8/2002    023140592    1/8/2002    07, 12 FRANCE
   TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322038    95589255    9/22/1995   
95589255    3/1/1996    06, 12

 

Page 54 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

FRANCE    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322435    92406564    2/20/1992    92406564    2/20/1992   
12 FRANCE    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322390    918930    4/7/1988    1459300    4/7/1988    12
FRENCH POLYNESIA    MONROE & Design (New Wing)       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-377925          94523288   
6/6/1994    GEORGIA    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320750    AM2000015689    10/26/2000    M14160    12/4/2001
   07, 12 GEORGIA    MONROE REFLEX       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321186    AM015704    10/30/2000    M14163   
12/4/2001    12 GEORGIA    MYRIDE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321346    AM046174    12/10/2007    M19061   
1/28/2009    09 GEORGIA    OESpectrum       Tenneco Automotive Operating Company
Inc.    PENDING    77115-421828-GE    1385233    11/21/2017          012 GEORGIA
   RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321950    AM2000015687    10/26/2000    M14161    12/4/2001    07, 12
GEORGIA    RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322303    AM041143    12/6/2006    M18052    11/13/2007   
12 GEORGIA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321511    00354203    7/31/1996    2346    6/12/1996    07,
12 GEORGIA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322039    00930603   
9/22/1995    3128    9/16/1996    06, 12, 16, 21, 35, 37, 39, 41, 42 GEORGIA   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322436    00698303    1/10/1994    7457    11/11/1997    12 GEORGIA   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322404    628203    7/31/1993    8477    2/27/1998    06 GEORGIA    WALKER
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322409   
AM2000015688    10/26/2000    M14959    1/30/2003    07, 12 GEORGIA    WALKER &
Design (New) (black background)    LOGO [g627204new65.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321811    01099303    7/31/1993   
8476    2/7/1998    006 GERMANY    CONTROL 4       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320059    302194274    4/22/2002   
302194274    5/6/2002    12

 

Page 55 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

GERMANY    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320100    M6732012WZ   
5/2/1990    1181254    10/2/1991    12 GERMANY    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320076    M6731912WZ    5/2/1990    1178195    6/24/1991    12 GERMANY
   DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320175    396395732    9/11/1996    39639573
   2/4/1997    07 GERMANY    G GILLET (Stylized)    LOGO [g627204img66.jpg]   
Tenneco GmbH    REGISTERED    77115-359842    395240301    6/9/1995    39524030
   10/20/1995    07 GERMANY    GAS-MAGNUM       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320296    M5853612WZ    5/14/1986    1105271
   4/23/1987    12 GERMANY    GILLET       Tenneco GmbH    REGISTERED   
77115-354790    394049896    12/5/1994    39404989    8/16/1995    07 GERMANY   
LOAD-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320462    M19826    6/22/1982    791276    8/2/1992    12 GERMANY   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320751    M1578510Wz    12/11/1959    744952    1/23/1961    12 GERMANY   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320894    M7808312WZ    6/7/1994
   2095625    4/26/1995    12 GERMANY    MONROE ADVENTURE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320963    30041943012
   6/2/2000    30041943    10/16/2000    12

 

Page 56 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

GERMANY    MONROE EXPERT SIGN    LOGO [g627204img67a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321108    M35562/12WZ    3/30/1972
   910051    9/24/1973    12 GERMANY    MONROE EXPERT SIGN    LOGO
[g627204img67a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321109    M5198812Wz    9/22/1982    1048175    9/22/1992    12 GERMANY
   MONROE REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321187    3008082831    11/2/2000    30080828    2/12/2001    12
GERMANY    RIDE-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322162    M5032812    9/17/1981    1044486    2/7/1983    12
GERMANY    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321513    T215567WZ    2/3/1982    1050536    7/5/1983    07, 12, 29,
31 GERMANY    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321514    643998    4/21/1982    643998    4/21/1992    07,
12 GERMANY    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321515    395388422    9/22/1995    39538842    3/26/1997   
12 GERMANY    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322040    395388384   
9/22/1995    39538838    3/18/1998    12 GERMANY    THRUSH       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322386    30254231012
   11/8/2002    30254231    3/14/2003    012 GERMANY    VAN-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322438    M176412WZ   
2/17/1992    2033728    3/31/1993    012 GERMANY    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322417    T138277Wz   
6/3/1970    891189    3/7/1972    006, 007, 011, 012

 

Page 57 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

GERMANY    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321816    T202478Wz    4/2/1980   
1013096    4/2/1980    08, 12 GHANA    MONROE       Tenneco Automotive Operating
Company Inc.    PENDING    77115-422252-GH    1386972    12/6/2017          12
GHANA    MONRO-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321252    None    4/3/1963    12246    6/3/1963    13 GHANA
   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321517    29403    12/9/1998    29403    8/22/2003    12 GHANA   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322042    26787    9/22/1995   
26787    10/1/2002    12 GREECE    DESIGN (Firm Grip Logo)    LOGO
[g627204new63.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320077    100842    10/1/1990    100842    6/17/1994    12 GREECE   
DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320101    100843    10/1/1990    100843   
6/17/1994    12 GREECE    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320176    130498   
8/29/1996    130498    12/17/1998    07 GREECE    GAS-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320298    82947   
6/13/1986    82947    6/12/1996    12

 

Page 58 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

GREECE    LOAD-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320463    70848    1/19/1982    70848    1/19/1992    12
GREECE    MONROE ADVENTURE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320964    145270    9/13/2000    145270    7/17/2003    12
GREECE    MONROE REFLEX       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321188    145677    11/22/2000    145677    6/18/2002    12
GREECE    RADIAL-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321890    70849    1/19/1982    70849    1/19/1992    12
GREECE    RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321953    94385    6/28/1989    94385    7/17/1992    12 GREECE   
RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322167    48380    5/8/1972    48380    7/17/1973    12 GREECE    TENNECO
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321518   
71663    4/21/1982    71663    4/21/1982    07, 12 GREECE    VAN-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322440   
108028    3/4/1992    108028    12/19/1994    012 GREECE    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322420    62335   
11/23/1978    62335    11/23/1978    12 GUATEMALA    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320122    2856    6/6/1991    70516    3/27/1994    12 GUATEMALA   
DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320177    R0000202009    7/22/1997    093311
   1/7/1999    07 GUATEMALA    MONROE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320754    57440    4/19/1979    20620    5/4/1989   
12 GUATEMALA    MONRO-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321253    200903387    11/25/1988    60008    1/31/1990   
12 GUATEMALA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321519    71255    9/1/1981    45177    10/10/1983    12
GUATEMALA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321520    71254    9/1/1981    45175    10/10/1983    07
GUATEMALA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322046    20063476   
9/21/1995    82415    12/23/1996    06

 

Page 59 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

GUATEMALA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322048    200903402   
9/29/1995    100602    2/1/2000    12 GUATEMALA    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-370580    2015004361   
5/12/2015    215457    6/22/2016    07 GUYANA    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320365    12345A   
9/23/1985    12345A    4/8/1987    12 GUYANA    MONRO-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321254    941966   
3/10/1966    6256A    5/25/1966    12 GUYANA    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321521    A11825    11/12/1982   
11825A    11/12/1982    07 GUYANA    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321522    A11826    11/12/1982    11826A   
11/12/1982    12 GUYANA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322050   
15138A    9/22/1995    15138A    4/18/2000    12 HAITI    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322055    398E    3/31/2009    92Reg173    8/26/2009   
12 HONDURAS    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320178    1096296    10/16/1996   
68734    5/12/1997    07 HONDURAS    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321525    Unknown    6/25/1980    40892   
10/11/1982    12

 

Page 60 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

HONDURAS    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322059    877195   
9/22/1995    64610    3/15/1996    12 HONDURAS    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-370578    135592015   
4/7/2015    135138    12/10/2015    07 HONG KONG    DYNOMAX & Design    LOGO
[g62720461b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320179    1166696    9/18/1996    199901817    9/18/1996    07 HONG KONG
   MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320755    9302489    3/17/1993    127431998    12/7/1998    12 HONG KONG
   MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320896    9302490    3/17/1993   
127441998    12/7/1998    12 HONG KONG    MONROE (In Complex Chinese)    LOGO
[g627204img71a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320950    9812687    9/24/1996    199909114    7/16/1999    12 HONG
KONG    RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322304    300773064    12/5/2006    300773064    12/5/2006
   12 HONG KONG    SENSA-TRAC (In Chinese Characters)    LOGO
[g627204img71b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322277    9812688    9/24/1998    2000B01114    1/18/2000    12 HONG
KONG    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321528    681983    1/7/1983    19831684    7/26/1983    07 HONG KONG   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321529    68A1983    1/7/1983    19831685    7/26/1983    12

 

Page 61 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

HONG KONG    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322063    9511907   
9/22/1995    018041999    2/11/1999    12 HUNGARY    DESIGN (Firm Grip Logo)   
LOGO [g627204new63.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320102    M9200577    1/30/1992    139312    1/30/1992    12
HUNGARY    DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320078    M9104523    10/18/1991
   134290    10/18/1991    12 HUNGARY    DYNOMAX & Design    LOGO
[g62720461b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320180    M9602808    8/27/1996    153622    9/9/1998    07 HUNGARY   
GAS-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320299    M9303982    8/27/1993    141199    8/27/1993    12 HUNGARY   
LOAD-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320464    M9303979    8/27/1993    142336    2/12/1997    12 HUNGARY   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320756    M9104527    10/18/1991    134306    10/18/1991    12 HUNGARY   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320897    M9104525    10/18/1991
   134291    10/18/1991    12 HUNGARY    MONROE REFLEX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321189    M0005956    11/13/2000
   175685    6/10/2003    012 HUNGARY    RADIAL-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321894    M9104529    10/18/1991
   134293    10/18/1991    12

 

Page 62 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

HUNGARY    RIDE-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322171    M9303980    8/27/1993    142323    2/12/1997    12
HUNGARY    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321530    M8200647    4/8/1992    123938    4/8/1982    01, 02, 04, 05,
07, 12, 16 HUNGARY    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322441    M9302778    6/10/1993    141507    12/5/1996   
12 HUNGARY    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322423    400691    9/11/1991    134033    4/20/1993    06
HUNGARY    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321819    400591    9/11/1991   
134034    4/20/1993    006 ICELAND    GAS-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320366    4241984    8/24/1984   
1331985    3/25/1985    12 ICELAND    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-422252-IS    1386972    12/6/2017    1386972
   12/6/2017    12 ICELAND    MONROE ADVENTURE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321064    19902000    6/2/2000   
12052000    10/2/2000    12 ICELAND    MONROE REFLEX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321191    40162000    11/10/2000
   1672001    2/1/2001    12 ICELAND    OESpectrum       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-421828-IS    1385233    11/21/2017
   1385233    11/21/2017    012 ICELAND    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321958    4371989    6/8/1989   
8101989    10/4/1989    12 ICELAND    RANCHO SUSPENSION       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321982    4381989    6/8/1989   
8111989    10/4/1989    12 ICELAND    SENSA-TRAC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322056    3201995    2/23/1995   
8191995    7/27/1995    12 ICELAND    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321532    4351981    12/16/1981    1501982
   6/28/1982    07, 12 ICELAND    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321533    11711995    9/22/1995    1881996
   2/22/1996    12 ICELAND    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322066    11721995    9/22/1995    1891996    2/22/1996    12 INDIA   
DYNOMAX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320136    1616603    10/31/2007    1616603    3/30/2010    7

 

Page 63 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

INDIA    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    PENDING    77115-320181    733236    9/11/1996      
   07 INDIA    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320367    463392    11/20/1986    463392    6/13/1995    12
INDIA    MAX-LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320610    793195    2/27/1998    793195    5/14/2005    12 INDIA   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320758    429074    10/29/1984    429074    10/29/1984    12 INDIA   
MONROE       Tenneco Automotive Operating Company Inc.    PENDING   
77115-421248    3690000    11/29/2017          12 INDIA    MONROE & Design
(New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320898    368071    10/30/1980    368071    10/30/1987   
12 INDIA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    PENDING    77115-421247    3690001   
11/29/2017          12 INDIA    MONROE GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321117    463391    11/20/1986   
463391    11/20/1986    12 INDIA    MONROE SUPER STRUT       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321222    463388    11/20/1986   
463388    11/20/1986    12 INDIA    MONRO-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321228    463390    11/20/1986   
463390    11/20/1986    12 INDIA    MONRO-MATIC       Tenneco Automotive
Operating Company Inc.    PENDING    77115-434093-IN    1418260    6/7/2018   
      12 INDIA    MOTORMATIC       Tenneco Automotive Operating Company Inc.   
PENDING    77115-422580    3701313    12/13/2017          12 INDIA    OESpectrum
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-421828-IN
   1385233    11/21/2017    1385233    11/21/2017    012 INDIA    QUIET-FLOW   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321857   
787795    1/15/1998    787795    1/15/1998    12 INDIA    RADIAL-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321896   
463389    11/20/1986    463389    3/12/1991    12

 

Page 64 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

INDIA    RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322053    1619014    11/6/2007    1619014    3/31/2009    12 INDIA   
SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322058    681724    9/27/1995    681724    9/27/1995    12 INDIA   
SIGNATURE SOUND       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-353268    2675480    2/10/2014    2675480    8/11/2016    07, 42 INDIA   
SOLID SCR       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321433    2126790    4/7/2011    1129606    11/8/2013    07 INDIA   
T.R.U.E.-CLEAN       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321583    2122691    3/29/2011    2122691    9/11/2016    12 INDIA   
T.R.U.E.-CLEAN       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321585    2131337    4/18/2011    2131337    4/14/2018    7 INDIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321534    1417549    1/30/2006    1417549    3/26/2010    07 INDIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321535    1417550    1/30/2006    1417550    1/30/2006    12 INDIA   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322068    681162    9/22/1995   
681162    1/3/2006    12 INDIA    WALKER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322425    791735    2/17/1998    791735   
9/25/2006    12 INDIA    WALKER & Design (New) (black background)    LOGO
[g627204img75.jpg]    Tenneco Automotive Inc.    REGISTERED    77115-321738   
791736    2/17/1998    791736    2/17/1998    012 INDIA    XNOX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321905    2062167   
12/1/2010    2062167    1/3/2014    007 INDONESIA    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320759    325429   
6/23/1992    IDM000362904    1/6/1995    12 INDONESIA    MONROE & Design (New
Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
PUBLISHED    77115-422243    D002017064886    12/7/2017          12 INDONESIA   
MONRO-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321256    None    6/25/1986    IDM000078102    6/25/1986    12

 

Page 65 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

INDONESIA    OESPECTRUM       Tenneco Automotive Operating Company Inc.   
PUBLISHED    77115-421834    D002017062885    11/28/2017          12 INDONESIA
   QUICK STRUT & Design    LOGO [g627204img76.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321775    D002006013573   
5/1/2006    IDM000152143    1/7/2008    12 INDONESIA    RANCHO (Re-file)      
Tenneco Automotive Operating Company Inc.    PENDING    77115-402665   
D002016044678    9/21/2016          12 INDONESIA    RANCHO QUICK LIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322306   
D002007001664    1/18/2007    IDM000179965    10/13/2008    12 INDONESIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321536    168472    5/17/1982    IDM000394367    12/7/1982    12 INDONESIA
   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321537    03324    12/7/1982    IDM000403025    12/7/1982    07 INDONESIA
   TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322070    R002005002900   
9/22/1995    IDM00148580    5/30/1996    12 IRAN    MONROE & Design (New Wing)
   LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-371279    84030531    5/29/2005    169245    11/18/2009   
12, 39 IRAN    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-373305    84051957   
8/16/2005    131675    5/15/2006    12 IRAN    MONRO-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321257    34187   
2/19/1964    25434    2/19/1964    12 IRAN    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-363360    139350140001024535   
9/15/2014    229816    6/27/2015    12 IRAN    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321539    80839    5/24/1982   
55348    10/3/1982    07, 12, 29, 31 IRAQ    MONROE       Tenneco Automotive
Operating Company Inc.    MAILED    77115-422231                12

 

Page 66 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

IRELAND    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320182    964883    8/22/1996   
203083    8/22/1996    07 IRELAND    GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320300    156486    5/16/1986   
122505    5/11/1988    12 IRELAND    LOAD-LEVELER LEVEL LIGHT & Design    LOGO
[g627204img77.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320519    125294    10/20/1987    125294    10/20/1987    12 IRELAND   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320760    8273    1/11/1973    81578    6/25/1976    12 IRELAND   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320899    943283    5/31/1994   
166698    4/23/1997    12 IRELAND    MONROE ADVENTURE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321065    200002039    6/2/2000   
218759    6/2/2000    12 IRELAND    MONROE LOAD-LEVELER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321170    255281    9/9/1981   
116038    9/18/1986    12 IRELAND    MONROE REFLEX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321192    200003996    11/1/2000
   222499    9/27/2002    12 IRELAND    MONROE RIDE-LEVELER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321215    255181   
9/9/1981    B116037    9/18/1986    12 IRELAND    RADIAL-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321898    255381   
9/9/1981    B104716    8/3/1984    12 IRELAND    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322061    973421    9/17/1997   
208971    2/15/2000    12 IRELAND    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321540    362782    12/20/1982    108252   
4/10/1985    07 IRELAND    TENNECO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321541    362982    12/20/1982    108254   
4/10/1985    12 IRELAND    TENNECO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321543    964388    7/15/1996    202611    1/7/1999
   07

 

Page 67 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

IRELAND    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322072    956619   
9/21/1995    176713    9/21/1995    12 IRELAND    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322073    964389    7/15/1996    202612    1/7/1999    07 IRELAND   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322443    90692    2/18/1992    149034    5/19/1994    12 IRELAND   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322427    501396    9/2/1996    202546    9/2/1996    07 IRELAND   
WALKER & Design (New)    LOGO [g627204img78.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321824    501496    9/2/1996    202547   
9/2/1996    007 ISRAEL    GAS-MATIC       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320369    60111    12/19/1984    60111    8/31/1988
   12 ISRAEL    MONROE       Tenneco Automotive Operating Company Inc.   
PENDING    77115-422252-IL    1386972    12/6/2017          12 ISRAEL   
MONRO-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321258    21684    2/4/1963    21684    2/5/1963    12 ISRAEL    RANCHO   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322080   
115088    9/29/1997    115088    3/8/1999    12 ISRAEL    SENSA-TRAC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322062    98559
   5/12/1995    98559    2/4/1997    12 ISRAEL    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321544    100979   
9/22/1995    100979    9/4/1997    12

 

Page 68 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ISRAEL    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321546    109805    1/21/1997    109805    1/6/1998    07 ISRAEL   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322075    100989    9/22/1995   
100989    9/4/1997    12 ISRAEL    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322077    109806    1/21/1997    109806    1/6/1998    07 ITALY    DESIGN
(Firm Grip Logo)    LOGO [g627204new63.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320079    MI2010C003201    5/2/1990   
0001291246    12/9/1992    12 ITALY    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320103    MI2010C003198    5/2/1990    0001291244    12/9/1992    12
ITALY    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320183    MI2006C009007   
9/11/1996    0001211837    12/18/1998    07, 12

 

Page 69 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ITALY    GAS-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320301    TO2006C001780    5/21/1986    362016000051934   
5/30/1987    12 ITALY    KINETIC (Stylized) and KINETIC—Series Mark    LOGO
[g627204img80.jpg]    Kinetic Pty Ltd    REGISTERED    77115-322576-IT    829372
   2/4/2004    829372    2/4/2004    09, 12 ITALY    LOAD-LEVELER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320465    MI2002C007117
   8/23/1962    0001006441    12/28/1962    12 ITALY    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320761    MI2010C009839
   12/3/1960    1350881    11/5/1980    12 ITALY    MONROE & Design (New Wing)
   LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320901    MI2004C001112    6/29/1994    0001080422   
12/18/1996    12 ITALY    MONROE ADVENTURE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321067    MI2010C003190    6/6/2000   
0001291240    10/27/2003    12 ITALY    MONROE REFLEX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321193    MI2010C009840   
11/21/2000    1350882    11/21/2000    012 ITALY    RIDE-LEVELER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322176    MI2011C006688
   10/23/1971    1460579    5/21/1973    12 ITALY    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321547    MI2010C009847
   10/3/1980    1350885    10/1/1986    07, 12 ITALY    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322079    MI2005C009136    9/22/1995    0001137020   
7/17/1998    12 ITALY    VAN-MAGNUM       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322444    MI2002C001876    2/26/1992    1474679   
12/19/1994    012 ITALY    WALKER       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322429    MI2011C009565    3/22/1972    1464914   
4/16/1974    01, 03, 07, 08, 12

 

Page 70 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ITALY    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321828    MI2010C002969   
4/15/1980    0001291127    10/6/1986    008, 012 JAMAICA    DYNOMAX & Design   
LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320184    7505    8/29/1996    29204    8/29/1996    07 JAMAICA   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320903    121623    3/16/1993   
B26032    3/16/1993    12 JAMAICA    MONRO-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321259    671    7/18/1966   
11401    7/18/1987    06 JAMAICA    RANCHO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322084    51179    11/20/2007    51179   
10/6/2008    12 JAMAICA    SAFETY TRIANGLE & Design (STEERING STOPPING
STABILITY)    LOGO [g627204img81b.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322332    50115    4/20/2007    50115    4/20/2007
   12, 35 JAMAICA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321548    7340    1/6/1983    20835    10/11/1985    07
JAMAICA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321550    12415    1/6/1983    20844    10/14/1985    12 JAMAICA   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322082    12714    9/22/1995   
36357    12/1/2000    12

 

Page 71 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

JAPAN    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320185    2002064431    7/30/2002
   4717650    10/10/2003    07 JAPAN    KINETIC       Kinetic Pty Ltd   
REGISTERED    77115-322575-JP    980516    4/9/2008    980516    5/28/2010    12
JAPAN    KINETIC & KINETIC In Katakana (Logo)       Kinetic Pty Ltd   
REGISTERED    77115-322588    200343940    5/29/2003    4796793    8/20/2004   
12 JAPAN    KINETIC (Logo)    LOGO [g627204img64a.jpg]    Kinetic Pty Ltd   
REGISTERED    77115-322590-JP    980515    4/9/2008    980515    5/28/2010    12
JAPAN    KINETIC (Logo)    LOGO [g627204img64a.jpg]    Kinetic Pty Ltd   
REGISTERED    77115-322591    200340252    5/16/2003    4798625    8/27/2004   
12 JAPAN    LOAD-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320466    S58055842    6/17/1983    1890216    9/29/1986   
12 JAPAN    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320762    538037285    4/14/1965    680950    7/14/1965    12 JAPAN   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320907    3966082    5/12/1982   
1867657    6/27/1986    06, 07, 12 JAPAN    MONROE (In Katakana)    LOGO
[g627204img82.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320951    205621982    3/12/1982    2029327    3/30/1988    06, 07, 12

 

Page 72 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

JAPAN    MONRO-MATIC       Tenneco Automotive Operating Company Inc.    PENDING
   77115-434093-JP    1418260    6/7/2018          12 JAPAN    MYRIDE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321360   
2007122731    12/11/2007    5302691    2/19/2010    12 JAPAN    OESpectrum      
Tenneco Automotive Operating Company Inc.    PENDING    77115-421828-JP   
1385233    11/21/2017          012 JAPAN    QUICK STRUT & Design    LOGO
[g627204img76.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321789    2006040350    5/1/2006    4979418    8/18/2006    12 JAPAN   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322087    1037471988    9/12/1988    2375555    1/31/1992    06, 09, 12,
13, 19, 22 JAPAN    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322089    477398    1/22/1998    4334976    11/12/1999    07
JAPAN    RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322308    2006113265    12/7/2006    5044270    4/27/2007   
12 JAPAN    RANCHO SUSPENSION       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321984    1037481988    9/12/1988    2682679    6/29/1994   
12 JAPAN    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322067    2528195    3/15/1995    3307883    5/16/1997    12
JAPAN    SIGNATURE SOUND       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-353277    201410423    2/13/2014    5688742    7/25/2014   
07 JAPAN    SOLID SCR       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321436    201124116    4/6/2011    5464451    1/20/2012   
07 JAPAN    T.R.U.E.-CLEAN       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321587    201124115    4/6/2011    5491901    5/11/2012   
07 JAPAN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321552    71798795    1/29/1982    1818000    10/31/1985   
07, 12 JAPAN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321554    686482    3/29/1982    1760313    4/23/1985    12
JAPAN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322083    981421995   
9/22/1995    4011686    6/13/1997    06 JAPAN    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322085    981431995    9/22/1995    4021198    7/4/1997    12

 

Page 73 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

JAPAN    TENNECO & Design (Horizon) (In Katakana)    LOGO [g627204img84.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322259   
981531995    9/22/1995    4021200    7/4/1997    12 JAPAN    TENNECO (In
Katakana)       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322358    687082    1/29/1982    1760314    4/23/1985    12 JAPAN   
TENNECO (In Katakana)       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322359    686982    1/29/1982    1818002    10/31/1985   
07, 12 JAPAN    THE SIXTH SENSE FOR YOUR DRIVE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-372566    2015047820    5/21/2015
   5862971    7/1/2016    35 JAPAN    WALKER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322432    2251664    5/21/1964    688883   
11/5/1965    12 JAPAN    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321833    S39-022517   
5/21/1964    688884    11/5/1965    012 JAPAN    XNOX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321910    201077614    10/5/2010
   5409647    4/28/2011    07 JORDAN    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321558    39278    9/21/1995   
39278    6/1/1996    12 JORDAN    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322086    39274    9/21/1995    39274    6/1/1996    12 KAZAKHSTAN   
GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320371    151417    1/31/1992    3672    10/21/1993    12 KAZAKHSTAN   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320763    16607    10/24/2000    12917    1/17/2002    07, 12 KAZAKHSTAN
   RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322104    16606    10/24/2000    12808    12/28/2001    07, 12 KAZAKHSTAN
   SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322071    7413    5/5/1995    5746    4/23/1997    12 KAZAKHSTAN   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321560    1687    8/19/1993    1055    4/5/1995    07, 12 KAZAKHSTAN   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321563    7851    9/22/1995    6949    5/13/1998    04, 06, 12, 21, 35,
37, 39, 41, 42

 

Page 74 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

KAZAKHSTAN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322088    7853   
9/22/1995    6950    5/13/1998    12 KAZAKHSTAN    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322434    16608   
10/24/2000    12809    12/28/2001    07, 12 KENYA    DESIGN (Firm Grip Logo)   
LOGO [g627204img62a.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320080    61189    5/15/2007    61189    5/20/2008    12
KENYA    KINETIC (Stylized) and KINETIC - Series Mark    LOGO [g627204img80.jpg]
   Kinetic Pty Ltd    REGISTERED    77115-322576-KE    829372    2/4/2004   
829372    2/4/2004    09, 12 KENYA    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320764    61190    5/15/2007    61190   
5/18/2009    12 KENYA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320908    61191
   5/15/2007    61191    9/8/2008    12 KENYA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321566    30583   
11/26/1982    30583    11/26/1982    07 KENYA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321567    30584   
11/26/1982    30584    11/26/1982    12 KENYA    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322090    043088    9/22/1995    KET1995043088    8/27/1997    12

 

Page 75 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

KOSOVO    DESIGN (Firm Grip Logo)    LOGO [g627204img62a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320081    7507   
11/5/1991    1396    2/10/1995    12 KOSOVO    GAS-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320302    7206   
8/24/1993    1437    6/19/1997    12 KOSOVO    LOAD-LEVELER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320467    7587   
8/24/1993    1538    6/19/1997    12 KOSOVO    MONROE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320766    6608    10/14/1991   
1372    1/10/1995    12 KOSOVO    MONROE & Design (New Wing)    LOGO
[g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320910    7585    10/14/1991    1537    1/10/1995    12 KOSOVO   
MONROE-REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321224    7202    11/22/2000    3525    4/22/2004    12 KOSOVO   
RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322185    7195    8/24/1993    1581    6/19/1997    12 KOSOVO    TENNECO
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321573   
7628    4/12/1982    3723    3/25/1986    01, 07, 12 KOSOVO    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322437    6968a
   9/3/1991    13762010    12/13/1994    06 KOSOVO    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322439    6970   
11/24/1997    14112010    5/31/2010    07 KOSOVO    WALKER & Design    LOGO
[g627204img63a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321835    6843    9/3/1991    32202011    12/13/1994    06 KOSOVO   
WALKER & Design (New)    LOGO [g627204img78.jpg]    Tenneco Automotive Operating
Company Inc.    PUBLISHED    77115-422358    KSM20171513    12/18/2017         
07 KUWAIT    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320372    17948    4/30/1985    16788    4/30/1985    12

 

Page 76 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

KUWAIT    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320767    12514    9/17/1980    11616    9/17/1980    12 KUWAIT   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-366421    160980    12/2/2014    138109    12/2/2014    12 KUWAIT   
SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322076    32058    10/7/1995    29899    9/1/1999    12 KUWAIT    TENNECO
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321575   
31867    9/20/1995    30052    7/1/1999    12 KUWAIT    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322092    31876    9/20/1995    30054    7/1/1999    12
KYRGYZSTAN    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320769    200039423    10/24/2000    6044    3/29/2002   
07, 12 KYRGYZSTAN    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322111    200039443    10/24/2000    6007    2/28/2002   
07, 12 KYRGYZSTAN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321577    9510583    5/19/1995    3492    6/28/1996    07,
12 KYRGYZSTAN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321579    9512473    9/22/1995    3996    9/30/1997    06,
12, 16, 21, 35, 37, 39, 41, 42 KYRGYZSTAN    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322093    9512483    9/22/1995    3997    9/30/1997    04, 06, 12, 16, 21,
35, 37, 39, 41, 42 KYRGYZSTAN    WALKER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322442    200039433    10/24/2000    6217   
7/31/2002    07, 12 LATVIA    DYNOMAX & Design    LOGO [g62720461b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320187   
M961381    9/18/1996    M41877    8/20/1998    07 LATVIA    LOAD-LEVELER LEVEL
LIGHT & Design    LOGO [g627204img77.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320523    M937947    9/2/1993    M34000   
10/20/1996    12

 

Page 77 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

LATVIA    MONROE REFLEX       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321195    M001555    10/26/2000    M48623    11/20/2001   
12 LATVIA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321580    M934422    4/30/1993    M15783    6/20/1994    07,
12 LATVIA    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322446    M937946    9/2/1993    M33846    8/20/1996    012
LATVIA    WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322450    M963828    6/30/1993    M33930    10/20/1996    06 LATVIA   
WALKER & Design (New) (black background)    LOGO [g627204new65.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321839    M937324   
7/16/1993    M33113    6/20/1996    006 LEBANON    SENSA-TRAC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322081    754376516   
8/24/1995    127968    8/24/1995    12 LEBANON    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321584    66988   
9/22/1995    12930    9/22/1995    12 LEBANON    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322095    66989    9/22/1995    127969    9/22/1995    012 LESOTHO   
MONROE       Tenneco Automotive Operating Company Inc.    PENDING   
77115-422252-LS    1386972    12/6/2017          12 LESOTHO    OESpectrum      
Tenneco Automotive Operating Company Inc.    PENDING    77115-421828-LS   
1385233    11/21/2017          012 LESOTHO    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321586    LSM9500734    9/22/1995
   LSM9500734    9/20/2000    04, 06, 12, 16, 21, 35, 37, 39, 41, 42 LESOTHO   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322096    LSM9500728    8/23/1995
   LSM9500728    3/24/1999    012, 04, 06, 16, 21, 35, 37, 39, 41, 42 LIBERIA   
GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320374    None    12/6/1984    0015099    12/6/1984    12 LIBERIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321590    67822358    6/29/1982    7797475    6/29/1982    07 LIBERIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321591    139822603    9/13/1982    001502012    9/13/1982    12

 

Page 78 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

LIBERIA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321593    22995385    9/22/1995    001502010    9/22/1995    12 LIBERIA
   TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322097    22995386    9/22/1995   
001512010    9/22/1995    012 LIECHTENSTEIN    MONROE       Tenneco Automotive
Operating Company Inc.    PENDING    77115-422252-LI    1386972    12/6/2017   
      12 LITHUANIA    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320188    962145   
9/10/1996    32143    3/8/1999    07 LITHUANIA    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320378    ZP9645   
7/16/1993    22854    5/27/1996    12 LITHUANIA    MONROE REFLEX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321196    20001997   
10/27/2000    42864    5/21/2001    12 LITHUANIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321596    RL8272   
5/28/1993    10139    3/24/1994    07, 12 LITHUANIA    VAN-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322447    ZP9506   
7/9/1993    22855    2/5/1997    12 LITHUANIA    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322455    11477    9/17/1993   
12279    3/20/1997    06 LITHUANIA    WALKER & Design    LOGO
[g627204img63a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321843    RL11477    9/17/1993    12278    3/20/1997    006 MACAO   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321597    216759    12/18/1987    3392M    7/13/1990    12 MACAO   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322100    15243M    9/22/1995   
15243M    6/6/1997    004, 006, 012, 016, 021, 035, 037, 039, 041, 042

 

Page 79 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MACEDONIA    LOAD-LEVELER LEVEL LIGHT & Design    LOGO [g627204img77.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320525    35093
   8/11/1993    00145    8/11/1993    12 MACEDONIA    MONROE       Tenneco
Automotive Operating Company Inc.    PENDING    77115-422252-MK    1386972   
12/6/2017          12 MACEDONIA    OESpectrum       Tenneco Automotive Operating
Company Inc.    PENDING    77115-421828-MK    1385233    11/21/2017          012
MACEDONIA    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322448    161280    8/11/1993    00211    8/11/1993    12
MACEDONIA    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322458    Z77997    11/24/1997    08070    12/26/2001    07
MACEDONIA    WALKER & Design (New)    LOGO [g627204img78.jpg]    Tenneco
Automotive Operating Company Inc.    PUBLISHED    77115-422359    TM20171224   
12/18/2017          07 MADAGASCAR    MONROE       Tenneco Automotive Operating
Company Inc.    PENDING    77115-422252-MG    1386972    12/6/2017          12
MADAGASCAR    OESpectrum       Tenneco Automotive Operating Company Inc.   
PENDING    77115-421828-MG    1385233    11/21/2017          012 MALAWI   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321598    40995    9/22/1995    199500409    3/5/1997    12 MALAWI   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322101    41395    9/22/1995   
41395    10/11/1996    012 MALAYSIA    DYNOMAX & Design    LOGO [g62720461b.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320189   
9611497    9/24/1996    96011497    7/20/2006    07 MALAYSIA    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320770   
MA380284    8/16/1984    84003802    8/16/1991    12

 

Page 80 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MALAYSIA   

MONROE & Design

(New Wing)

   LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320911    MA454084    9/25/1984    84004540    9/25/1991   
12 MALAYSIA    MONROMATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321233    M39474    3/23/1963    M39474    3/23/1963    12
MALAYSIA    MONRO-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321273    272784    6/14/1984    84002727    6/14/1991    12
MALAYSIA    OESPECTRUM       Tenneco Automotive Operating Company Inc.   
PUBLISHED    77115-421835    2017073297    11/22/2017          12 MALAYSIA   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322114    9603651    4/10/1996    96003651    12/10/2004    12 MALAYSIA   
RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322312    06022099    12/4/2006    06022099    9/10/2008    12 MALAYSIA
   SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322155    9504215    5/4/1995    95004215    6/16/1997    12 MALAYSIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321600    29383    10/1/1983    8300293    10/1/1983    07 MALAYSIA   
TENNECO       Tennessee Gas Pipeline Company    REGISTERED    77115-321601   
29483    10/1/1983    8300294    10/1/1983    12 MALAYSIA    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322103    95099997    9/23/1995    95009997    8/13/1997
   012 MALAYSIA    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-373826    2015059947    6/24/2015    2015059947    9/14/2016
   07 MALAYSIA    WALKER & Design (New)    LOGO [g627204img78.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-373827    2015059951   
6/24/2015    2015059951    3/2/2017    07 MALTA    SENSA-TRAC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322159    24326   
5/8/1995    24326    4/30/1996    12

 

Page 81 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MALTA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321602    15849    8/12/1983    15849    8/12/1983    12 MALTA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321604    15848    8/12/1983    15848    8/12/1983    07 MALTA    TENNECO
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321606   
24787    9/22/1995    24787    9/30/1996    06 MALTA    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322105    24790    9/22/1995    24790    7/30/1996    006
MALTA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322106    24791   
9/22/1995    24791    11/29/1996    012 MAURITIUS    MONROE       Tenneco
Automotive Operating Company Inc.    PUBLISHED    77115-422232    MUM201826485
   1/10/2018          12 MAURITIUS    OESPECTRUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-421832    MUM201826484   
1/10/2018    236612018    1/10/2018    12 MEXICO    DESIGN (Bird Head)    LOGO
[g627204img92a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320067    0673621    8/25/2004    882271    5/25/2005    12 MEXICO   
DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320124    480510    4/10/2001    792270   
5/23/2003    9 MEXICO    DYNOMAX       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320138    861428    6/14/2007    1014313    11/28/2007   
07 MEXICO    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320190    275716    10/2/1996   
678057    11/27/2000    07, 11

 

Page 82 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MEXICO    ECONO-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320236    1044272    10/29/2009    1142560    2/11/2010   
12 MEXICO    ERIS       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320239    482017    4/24/2001    727478    12/11/2001    9 MEXICO   
EXHAUST MATE & Design    LOGO [g627204img93.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320242    1126590    10/12/2010    1203608
   2/24/2011    06 MEXICO    EXHAUST MATE & Design    LOGO [g627204img93.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320243   
1126589    10/12/2010    1198825    1/26/2011    17 MEXICO    EXHAUST-MATE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320246   
1135777    11/19/2010    1244396    10/17/2011    17 MEXICO    EXHAUST-MATE   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320247   
1135779    11/19/2010    1244397    10/17/2011    06 MEXICO    EXHAUST-MATE   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320248   
1189622    6/24/2011    1245937    10/19/2011    07 MEXICO    EXPERT PLUS      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320251   
928124    4/21/2008    1045757    6/19/2008    35 MEXICO    GAS-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320303   
132085    2/4/1992    464201    6/22/1994    12 MEXICO    GAS-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320380   
124540    10/15/1991    403944    1/20/1992    12 MEXICO    GRIPPER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320430   
498003    7/25/2001    778395    2/13/2003    07 MEXICO    HUSH THRUSH      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320439   
927549    4/17/2008    1070786    11/7/2008    07 MEXICO    LOAD-LEVELER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320468   
124541    10/15/1991    415642    6/5/1992    12 MEXICO    MAD HOT       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320566    1210066   
9/8/2011    1267221    2/10/2012    07 MEXICO    MAGNUM       Tenneco Automotive
Operating Company Inc.    PENDING    77115-336193    1997529    1/17/2018      
   12 MEXICO    MAX-AIR       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320601    152877    9/25/1979    246690    6/25/1980    12
MEXICO    MEGA-CLAMP       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320616    472335    2/22/2001    721685    10/31/2001    06
MEXICO    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320772    94665    9/5/1960    111229    12/18/1962    12

 

Page 83 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MEXICO    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320773    1015837    6/25/2009    1111726    7/22/2009    12 MEXICO   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320912    1015835    6/25/2009   
1253188    11/22/2011    12 MEXICO    MONROE & Design (New Wing)    LOGO
[g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320913    208933    11/18/1982    284098    2/2/1983    19 MEXICO   
MONROE BRAKES       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321084    1116818    9/2/2010    1196771    1/14/2011    12 MEXICO   
MONROE BRAKES & Design (New Wing)    LOGO [g627204img126.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321092    0875449   
8/15/2007    1047793    6/30/2008    12 MEXICO    MONROE CERAMICS       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321096    0716848   
5/11/2005    891814    7/26/2005    12 MEXICO    MONROE DYNAMICS       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321106    0716849   
5/11/2005    891815    7/26/2005    12

 

Page 84 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MEXICO    MONROE HEAVY DUTY & Design    LOGO [g627204img95a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321126    597728   
4/22/2003    831752    4/21/2004    40 MEXICO    MONROE INVISION       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321168    901191   
12/10/2007    1063742    9/30/2008    09 MEXICO    MONROE OESPECTRUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-361175   
1511256    7/30/2014    1501600    12/9/2014    12 MEXICO    MONROE REFLEX      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-361174   
1511255    7/30/2014    1500517    12/5/2014    12 MEXICO    MONRO-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321229   
132086    2/4/1992    415655    6/5/1992    12 MEXICO    MONRO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321274   
124542    10/15/1991    403945    1/20/1992    12 MEXICO    MONRO-MATIC PLUS   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321298   
124204    10/10/1991    405249    2/7/1992    12 MEXICO    PROSOLUTION      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-330810   
1301041    8/17/2012    1337794    12/10/2012    12 MEXICO    QUICK STRUT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321844   
0617924    9/5/2003    809751    10/13/2003    12 MEXICO    QUICKLIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-336338   
1343840    1/29/2013    1371875    5/30/2013    12 MEXICO    QUIETCRAWLER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-380676   
1688934    12/7/2015    1622305    3/18/2016    07 MEXICO    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322117   
312278    10/27/1997    566837    12/15/1997    12 MEXICO    RANCHO QUICK LIFT
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322313   
824389    12/11/2006    1034325    4/11/2008    12 MEXICO    RANCHO RS5000 X &
Design    LOGO [g627204img95b.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-375648    1659738    9/22/2015    1618419    3/2/2016   
12 MEXICO    RANCHO RS7000 MT (Stylized)    LOGO [g627204img95c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-361064    1510573   
7/28/2014    1563714    8/14/2015    12

 

Page 85 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MEXICO    RANCHO RS9000 XL & Design    LOGO [g627204img96a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-366535    1554780   
12/2/2014    1589793    11/17/2015    12 MEXICO    RATTLER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-380633    1682468   
11/19/2015    1608214    3/22/2016    07 MEXICO    ROADMATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-421792    1976344   
11/23/2017    1847979    2/20/2018    12 MEXICO    ROCKGEAR       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-341745    1383234   
6/14/2013    1455393    5/19/2014    012 MEXICO    SAFETY TRIANGLE & Design
(STEERING STOPPING STABILITY)    LOGO [g627204img81b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322333    617923    9/5/2003   
816018    12/4/2003    35 MEXICO    SAFETY TRIANGLE & Design (STEERING STOPPING
STABILITY)    LOGO [g627204img81b.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322334    0617922    9/5/2003    887629    6/23/2005
   12 MEXICO    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322164    124543    10/15/1991    403946    1/20/1992    12
MEXICO    SIGNATURE SOUND       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-353274    1456026    2/11/2014    1544732    6/8/2015    07
MEXICO    STARLA       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321485    0948268    7/17/2008    1087001    2/24/2009    07 MEXICO   
STRUT-MATE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321559    124544    10/15/1991    403947    1/20/1992    12 MEXICO   
T.R.U.E.-CLEAN       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321592    1166926    3/29/2011    1230031    7/27/2011    07 MEXICO   
TECH-FIT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-345020    1402342    8/12/2013    1415342    11/28/2013    37 MEXICO   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321607    206765    12/9/1976    206765    12/9/1976    06, 12, 22 MEXICO
   TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321609    107156    12/9/1976    216989    8/21/1978    07, 08, 09, 11,
12, 16, 20, 21 MEXICO    TENNECO       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321613    243771    9/22/1995    542719    2/27/1997   
12 MEXICO    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321616    1015832    6/25/2009    1159896    5/25/2010    12

 

Page 86 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MEXICO    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322108    243768   
9/22/1995    513406    12/15/1995    012 MEXICO    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322110    1015827    6/25/2009    1127606    10/27/2009    012 MEXICO
   TENNECO T3CHTOUR & Design    LOGO [g627204img97.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322365    1000976    4/14/2009   
1114811    8/12/2009    041 MEXICO    TENNECO TECHNOLOGY TOUR       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322370    1000978   
4/14/2009    1115384    8/14/2009    041 MEXICO    THIS BIRD IS LOUD AND PROUD
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-380630   
1682473    11/19/2015    1602696    1/13/2016    07 MEXICO    THRUSH      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322387   
0672719    8/19/2004    851951    9/21/2004    012 MEXICO    TOTAL SOLUTIONS   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322399   
0802268    8/24/2006    958799    10/24/2006    012 MEXICO    TRU-FIT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322408   
922591    3/26/2008    1103161    5/29/2009    007 MEXICO    ULTRA FLO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322415   
856334    5/23/2007    994128    7/23/2007    007 MEXICO    VINTAGE SOUND
TODAY’S POWER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322477    931523    5/6/2008    1051935    7/31/2008    007 MEXICO   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322461    126002    11/4/1991    429866    1/25/1993    08 MEXICO   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322462    128819    12/11/1991    407520    3/10/1992    06 MEXICO   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322463    107593    9/24/2001    920947    2/24/2006    12

 

Page 87 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MEXICO    WALKER & Design    LOGO [g627204img65a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321611    107592    2/28/1991   
521707    4/30/1996    012 MEXICO    WALKER & Design    LOGO [g627204img65a.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321618   
126003    11/4/1991    470108    8/18/1994    008 MEXICO    WALKER & Design   
LOGO [g627204img65a.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321628    128820    12/11/1991    466216    7/12/1994    006
MEXICO    WALKER & Design (New) (black background)    LOGO [g627204new65.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-341497   
1428108    10/31/2013    1508277    1/22/2015    07 MEXICO    WALKER & Design
(New) (black background)    LOGO [g627204new65.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-348408    1427547    10/30/2013   
1442187    3/24/2014    40

 

Page 88 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MEXICO    WALKER HEAVY DUTY & Design    LOGO [g627204img99a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321790    597726   
4/22/2003    796648    6/25/2003    40 MEXICO    WALKER HEAVY DUTY MONROE &
Design    LOGO [g627204img99b.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321802    597727    4/22/2003    831751    4/21/2004   
040 MEXICO    WALKER INVISION       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321813    0919234    3/7/2008    1063964    9/30/2008    009
MEXICO    XNOX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321916    1139345    12/2/2010    1248988    11/7/2011    007 MOLDOVA   
GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320381    003824    12/28/1994    2R4128    10/15/1996    12 MOLDOVA   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320774    009717    10/25/2000    R8183    8/6/2001    07, 12 MOLDOVA   
OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING   
77115-421828-MD    1385233    11/21/2017          012 MOLDOVA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322121   
009719    10/25/2000    R8233    9/3/2001    07, 12 MOLDOVA    RANCHO QUICK LIFT
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322314   
020438    12/5/2006    16337    4/21/2008    12 MOLDOVA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321617    186   
9/15/1993    R57    4/8/1994    07, 12 MOLDOVA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321620    004917   
9/22/1995    2R4731    6/5/1997    12 MOLDOVA    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322112    004919    9/22/1995    2R4732    6/5/1997    012 MOLDOVA   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322449    001161    4/12/1994    2R3643    3/21/1996    12 MOLDOVA   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322464    009718    10/25/2000    8306    10/4/2001    07, 12 MONACO   
MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-422252-MC    1386972    12/6/2017    1386972    12/6/2017    12

 

Page 89 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MONACO    OESpectrum       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-421828-MC    1385233    11/21/2017    1385233    11/21/2017
   012 MONACO    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321622    016576    9/22/1995    R9516512    9/22/1995   
06, 12 MONACO    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322113    16577   
9/22/1995    R9516513    11/3/1995    006, 012 MONTENEGRO    DESIGN (Firm Grip
Logo)    LOGO [g627204img62a.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320082    Z19912194    11/5/1991    04036PP    2/10/1995
   12 MONTENEGRO    DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320104    Z19912151   
10/31/1991    04040PP    1/12/1995    12 MONTENEGRO    GAS-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320304    Z1993559   
8/24/1993    02370PP    6/19/1997    12 MONTENEGRO    LOAD-LEVELER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320470    Z19930561   
8/24/1993    02340PP    6/19/1997    12 MONTENEGRO    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320776    Z19912045   
10/14/1991    04048PP    1/10/1995    12 MONTENEGRO    MONROE & Design (New
Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320914    Z19910244    10/14/1991    04041PP    1/10/1995   
12

 

Page 90 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MONTENEGRO    MONROE REFLEX       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321197    Z20001062    11/22/2000    46991    4/22/2004   
12 MONTENEGRO    MYRIDE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321374    Z2008971    11/5/2008    02572    8/16/2011    09
MONTENEGRO    RIDE-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322195    Z19930560    8/24/1993    02338PP    6/19/1997   
12 MONTENEGRO    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321624    Z1982181    4/12/1982    02337PP    3/25/1986   
01, 07, 12 MONTENEGRO    WALKER       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322466    Z19911785    9/3/1991    02208PP    12/13/1994
   006 MONTENEGRO    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322467    27316660    11/24/1997    02727PP    7/13/2000   
007 MONTENEGRO    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321631    Z19911784   
9/3/1991    02771PP    12/13/1994    006 MONTENEGRO    WALKER & Design (New)   
LOGO [g627204img78.jpg]    Tenneco Automotive Operating Company Inc.   
PUBLISHED    77115-422360    Z2017502    12/19/2017          07 MOROCCO   
GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320382    35713    12/28/1984    93804    12/28/1984    12 MOROCCO   
KINETIC (Stylized) and KINETIC - Series Mark    LOGO [g627204img80.jpg]   
Kinetic Pty Ltd    REGISTERED    77115-322576-MA    829372    2/4/2004    829372
   2/4/2004    09, 12 MOROCCO    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320777    PV16    12/10/1959    67480   
12/10/1959    12 MOROCCO    OESpectrum       Tenneco Automotive Operating
Company Inc.    PENDING    77115-421828-MA    1385233    11/21/2017          012
MOROCCO    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322169    56879    6/14/1995    568791R    6/14/1995    12
MOROCCO    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321627    32224    5/3/1982    32224    5/3/1982    01, 02, 04, 05, 07,
12, 16, 29, 31 MOROCCO    TENNECO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321629    57529    9/22/1995    57529    10/11/1995
   06, 21, 35, 37, 39, 41, 42

 

Page 91 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

MOROCCO    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322116    57528   
9/22/1995    57528    10/11/1995    004, 006, 012, 016, 021, 035, 037, 039, 041,
042 MOZAMBIQUE    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320778    4752000    3/22/2000    36382000    6/14/2002   
12 MOZAMBIQUE    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320915    4762000   
3/22/2000    36392000    6/14/2002    12 MOZAMBIQUE    OESpectrum       Tenneco
Automotive Operating Company Inc.    PENDING    77115-421828-MZ    1385233   
11/21/2017          012 MYANMAR    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321633    498897    9/18/1997    63972018   
10/6/1997    04, 06, 12, 16, 21, 35, 37, 39, 41, 42 MYANMAR    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322118    41581995    9/22/1995    109442013    9/22/1995
   006, 012, 016, 021 NAMIBIA (S.W. AFRICA)    MONROE       Tenneco Automotive
Operating Company Inc.    PENDING    77115-422252-NA    1386972    12/6/2017   
      12 NAMIBIA (S.W. AFRICA)    OESpectrum       Tenneco Automotive Operating
Company Inc.    PENDING    77115-421828-NA    1385233    11/21/2017          012
NEPAL    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321635    Unknown    9/22/1995    11245052    12/24/1995    12 NEPAL   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322120    na    9/22/1995   
11255052    12/17/1995    012

 

Page 92 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

NEW ZEALAND    DESIGN (Firm Grip)    LOGO [g627204img103a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320126    266774   
9/9/1996    266774    5/22/1997    12 NEW ZEALAND    DNX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-E    683165   
7/18/2003    683165    1/13/2005    07 NEW ZEALAND    DNX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-F    683166   
7/18/2003    683166    1/13/2005    12 NEW ZEALAND    DNX & Design       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-G    683168   
7/18/2003    683168    1/13/2005    07 NEW ZEALAND    DNX & Design       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-H    683169   
7/18/2003    683169    1/13/2005    12 NEW ZEALAND    DYNOMAX & Design    LOGO
[g62720461b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320192    266178    8/22/1996    266178    3/18/1997    07 NEW ZEALAND   
GAS RISER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320274    228300    7/7/1993    228300    7/7/1993    12 NEW ZEALAND   
GAS-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320305    225150    2/25/1993    225150    2/25/1993    12 NEW ZEALAND   
GAS-MATIC       MONROE AUSTRALIA PTY LTD    REGISTERED    77115-320384    162759
   12/19/1985    162759    8/14/1992    12 NEW ZEALAND    HIRISER & Design   
LOGO [g627204img103b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320435    152686    5/11/1984    152686    7/18/1988    12
NEW ZEALAND    KINETIC       Kinetic Pty Ltd    REGISTERED    77115-322580   
707727    2/4/2004    707727    2/4/2004    12 NEW ZEALAND    MAX LIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320611   
209817    4/29/1991    209817    4/29/1991    12 NEW ZEALAND    MAX-AIR      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320603   
137073    5/7/1981    B137073    4/2/1984    12

 

Page 93 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

NEW ZEALAND    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320780    136855    4/22/1981    136855    4/22/1981    12
NEW ZEALAND    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320916    137072   
5/7/1981    137072    5/7/1981    12 NEW ZEALAND    MONROE REFLEX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321199    625820   
10/26/2000    625820    2/5/2002    12 NEW ZEALAND    MONRO-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321277    137071   
5/7/1981    137071    5/7/1981    12 NEW ZEALAND    OESpectrum       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-421828-NZ    1385233   
11/21/2017    1385233    11/21/2017    012 NEW ZEALAND    QUICK STRUT & Design
   LOGO [g627204img76.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321801    746977    4/27/2006    746977    11/2/2006    12
NEW ZEALAND    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322124    779138    11/7/2007    779138    8/12/2008    12
NEW ZEALAND    SAFETY TRIANGLE & Design (BRAKES TYRES SHOCK ABSORBERS)    LOGO
[g627204img104.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322321    710411    3/31/2004    710411    9/30/2004    12

 

Page 94 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

NEW ZEALAND    SAFETY TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO
[g627204img105.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322335    817879    12/24/2009    817879    6/24/2010    12 NEW ZEALAND
   SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322177    246070    2/22/1995    246070    2/4/1997    12 NEW ZEALAND   
STRUT-MATE       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321261    208819    3/13/1991    208819    3/13/1991    12 NEW ZEALAND   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321649    145945    2/11/1983    145945    8/30/1988    12 NEW ZEALAND   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321651    145944    2/11/1983    145944    8/30/1988    07 NEW ZEALAND   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322125    253792    9/21/1995   
253792    7/8/1997    012 NEW ZEALAND    WALKER & Design    LOGO
[g627204img63a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321645    B270227    11/29/1996    270227    8/26/1998    07 NICARAGUA
   DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320193    9603510    10/3/1996    R35106CC
   9/1/1997    07 NICARAGUA    MONROE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320781    990569    2/23/1960    10493    7/26/1960
   12 NICARAGUA    MONRO-MATIC       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321279    None    2/20/1963    13246    4/10/1964    12
NICARAGUA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321656    6620    8/11/1982    R14733CC    12/3/1982    12

 

Page 95 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

NICARAGUA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322128    9502756   
9/22/1995    35924CC    11/27/1997    012 NICARAGUA    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-370577    2015001283   
4/16/2015    2015111829LM    10/26/2015    07 NIGERIA    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320385    4654385   
2/21/1985    46543    2/21/1985    12 NIGERIA    MONROE       Tenneco Automotive
Operating Company Inc.    PUBLISHED    77115-422234    FTMO2017122830   
12/7/2017          12 NIGERIA    MONROE & Design (New Wing)    LOGO
[g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    PENDING   
77115-422244    FTMO2017122829    12/7/2017          12 NIGERIA    MONRO-MATIC
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321280   
312634    3/21/1977    14307    3/21/1991    13 NIGERIA    OESPECTRUM      
Tenneco Automotive Operating Company Inc.    PUBLISHED    77115-421831   
FTMO2017122541    11/30/2017          12 NIGERIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321660    43403834   
12/18/1983    43403    12/18/1983    12 NIGERIA    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322130    TP25078    9/22/1995    65899    6/7/2005    012 NORWAY   
DESIGN (Firm Grip Logo)    LOGO [g627204img62a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320083    19902253    5/2/1990   
147682    11/21/1991    12 NORWAY    GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320306    200102356    2/20/2001
   211506    11/1/2001    12 NORWAY    GAS-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320386    842973    8/29/1984   
121997    8/22/1985    12

 

Page 96 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

NORWAY    LOAD-LEVELER LEVEL LIGHT & Design    LOGO [g627204img62c.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320527   
19874338    10/23/1987    143392    11/22/1990    12 NORWAY    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320782    80291
   8/28/1963    63171    1/3/1964    12 NORWAY    MONROE & Design (New Wing)   
LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320918    943102    6/2/1994    169972    11/2/1995    12 NORWAY   
MONROE ADVENTURE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321068    200006483    6/6/2000    207996    4/19/2001    12 NORWAY   
MONROE REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321200    200013071    10/25/2000    217755    2/20/2003    12 NORWAY   
OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING   
77115-421828-NO    1385233    11/21/2017          012 NORWAY    RADIAL-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321904   
812475    9/10/1981    116112    3/29/1984    12 NORWAY    RIDE-LEVELER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322200   
110874    5/9/1972    86278    11/2/1972    12 NORWAY    SENSA-TRAC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322180   
19951200    2/22/1995    176620    9/5/1996    12 NORWAY    T.R.U.E.-CLEAN      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321595   
201107430    6/27/2011    262669    11/23/2011    07 NORWAY    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321669   
19821136    4/13/1982    115178    12/22/1983    07, 12 NORWAY    TENNECO &
Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322132    955870    9/22/1995    178127   
11/21/1996    004, 006, 012, 016, 021, 035, 037, 039, 041, 042 NORWAY   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322451    9920892    2/24/1992    167915    5/24/1995    012

 

Page 97 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

NORWAY    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321662    19800966    4/1/1980   
116561    5/10/1984    008 NORWAY    XNOX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321917    201103502    3/25/2011    261540
   9/16/2011    07 OAPI    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320254   
3200901799    9/15/2009    62634    6/30/2010    12 OAPI    GAS-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320340    75233
   1/15/1985    25166    1/25/1985    12 OAPI    MONROE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320629    3200901797    9/15/2009
   62632    6/30/2010    12 OAPI    MONROE & Design (New Wing)    LOGO
[g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320864    3200901798    9/15/2009    62633    6/30/2010    12 OAPI   
OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING   
77115-421828-OA    1385233    11/21/2017          012 OAPI    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321936   
3200901822    9/18/2009    64722    12/15/2010    12 OAPI    RANCHO & Design   
LOGO [g627204img108.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322284    3200901849    9/18/2009    62678    6/30/2010   
12 OAPI    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321363    73209    11/1/1982    23160    11/1/1982    07, 12 OAPI   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321366    84971    9/22/1995    35496    9/22/1995    12

 

Page 98 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

OAPI    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321880    84970   
9/22/1995    35495    10/9/1996    12 OAPI    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322340    3200902253    11/4/2009
   62983    7/15/2010    06, 07, 12 OAPI    WALKER & Design    LOGO
[g627204img63a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321762    3200902252    11/4/2009    62982    7/15/2010    06, 07, 12
OMAN    MONROE       Tenneco Automotive Operating Company Inc.    PENDING   
77115-422252-OM    1386972    12/6/2017          12 OMAN    RANCHO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322127    47714   
11/10/2007    47714    8/26/2008    12 OMAN    SENSA-TRAC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322183    11565   
5/8/1995    11565    4/23/2002    12 OMAN    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321671    5766    7/9/1991    5766
   12/28/2003    07 OMAN    TENNECO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321676    5767    7/9/1991    5767    12/28/2003   
12 OMAN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322135    12245   
9/20/1995    12245    6/26/2004    012 PAKISTAN    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320783    82828   
5/3/1984    82828    1/21/1986    12 PAKISTAN    MONROE & Design (New Wing)   
LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320919    72873    11/9/1980    72873    11/9/1987    12 PAKISTAN   
MONRO-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321282    43261    4/8/1965    43261    4/11/1968    12

 

Page 99 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

PAKISTAN    OESPECTRUM       Tenneco Automotive Operating Company Inc.   
PUBLISHED    77115-421836    476482    11/22/2017          12 PAKISTAN    RANCHO
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322131   
243298    11/7/2007    243298    10/21/2011    12 PAKISTAN    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321679    96069
   10/15/1987    96069    10/15/1987    07 PAKISTAN    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321682    96072   
10/15/1987    96072    10/15/1987    12 PAKISTAN    TENNECO & Design (Horizon)
   LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322140    132328    10/8/1995    132328    4/19/2000    12
PANAMA    DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320127    057496    7/21/1991   
57496    4/18/1994    12 PANAMA    DYNOMAX & Design    LOGO [g62720461b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320194    90884
   10/29/1997    90884    10/29/1997    07 PANAMA    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320784    2304801   
6/28/1978    23048    2/23/1979    12 PANAMA    MONROE & Design (New Wing)   
LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    PUBLISHED
   77115-422245    26278401    12/7/2017          12 PANAMA    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322133    90886
   10/29/1997    90886    6/14/1999    12 PANAMA    RANCHO QUICK LIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322315   
15829801    1/15/2007    14089    9/17/2007    12 PANAMA    SENSA-TRAC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322190   
200627633    10/19/1995    077890    11/12/1996    12

 

Page 100 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

PANAMA    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322196    200627632    10/19/1995    077889    11/12/1996   
12 PANAMA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321684    198666    12/23/1969    67636    2/18/1971    07
PANAMA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321688    34907    1/26/1984    34907    10/15/1984    12 PANAMA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321689    38872    7/9/1985    38872    6/30/1986    12 PANAMA    WALKER
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-370574   
240669    5/12/2015    240669    11/23/2015    07 PAPUA NEW GUINEA    DYNOMAX &
Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320195    59719    9/4/1996    A59719    9/4/1996    07
PAPUA NEW GUINEA    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320786    57619    3/9/1993    57619    3/9/1993    12 PAPUA
NEW GUINEA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320920    57620   
3/9/1993    B57620    3/9/1993    12 PAPUA NEW GUINEA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321693    59061   
9/25/1995    A59061    9/25/1995    12 PAPUA NEW GUINEA    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322145    59051    9/25/1995    A59051    8/6/1997    012
PARAGUAY    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320196    728789    8/23/1996   
312914    8/19/1997    07 PARAGUAY    FRIC-ROT       Fric-Rot S.A.I.C.   
REGISTERED    77115-320270    199824493    10/29/1998    376289    2/27/2013   
12 PARAGUAY    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320387    01434    10/14/1985    299914    4/19/1996    12
PARAGUAY    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320787    1487    9/11/1963    271561    8/10/1964    12

 

Page 101 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

PARAGUAY    MONRO-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321284    437    3/20/1963    270566    12/28/1963    12
PARAGUAY    MYRIDE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321396    00191    1/4/2008    324386    9/30/2009    09 PARAGUAY   
OESPECTRUM       Tenneco Automotive Operating Company Inc.    PENDING   
77115-421842    904432017    11/24/2017          12 PARAGUAY    RANCHO
SUSPENSION & Design    LOGO [g627204img112a.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321989    23136       321371    9/22/1998   
12 PARAGUAY    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322199    29815    2/23/1995    287333    12/27/1995    12
PARAGUAY    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321694    104114    4/1/1982    255460    10/27/1982    12
PARAGUAY    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321696    Unknown    4/1/1982    255528    10/27/1982    07
PARAGUAY    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322149    19580   
9/22/1995    445232    11/26/1996    012 PARAGUAY    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-370590    151082015   
4/8/2015    456659    4/13/2018    07 PERU    AUTOK (Stylized)    LOGO
[g627204img112b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320030    195856    11/17/2003    00035379    5/21/2004    037 PERU   
DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320128    183184    3/27/1991    92783   
8/21/1991    12

 

Page 102 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

PERU    DYNOMAX & Design    LOGO [g62720461b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320211

   020644    9/9/1996    36320    6/9/1997    07 PERU    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

320389

   095357    10/17/1985    0061013    3/19/1986    12 PERU    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320789

   166186    3/11/1960    35234    3/11/1960    12 PERU    MONROE CLUB      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321099

   195858    11/17/2003    00035380    5/21/2004    35 PERU    MONRO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321285

   114982    2/23/1963    17445    2/23/1963    12 PERU    OESPECTRUM      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

421843

   728638    11/22/2017    00260685    1/29/2018    12 PERU    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322136

   5650    5/14/1996    26817    7/1/1996    12 PERU    RANCHO QUICK LIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322316

   03010952006    12/26/2006    00125913    3/30/2007    12 PERU    TENNECO   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321698

   58867    7/14/1982    46739    12/9/1982    07 PERU    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

321702

   58866    7/14/1982    46738    12/9/1982    12 PERU    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

322151

   279756    9/22/1995    24861    4/8/1996    12 PHILIPPINES    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320790

   42008014690    12/4/2008    42008014690    11/19/2009    12 PHILIPPINES   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    PENDING   

77115-

422247

   42017019918    12/11/2017          12 PHILIPPINES    MONRO-MATIC (Refile)   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322734

   42012000445    1/11/2012    42012000445    4/12/2012    12 PHILIPPINES   
OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING   

77115-

421828-PH

   1385233    11/21/2017          012 PHILIPPINES    RANCHO       Tenneco
Automotive Operating Company Inc.    REGISTERED   

77115-

322139

   42009006176    6/23/2009    42009006176    12/9/2010    12 PHILIPPINES   
RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.    REGISTERED
  

77115-

322317

   42006500513    12/6/2006    42006500513    1/21/2010    12

 

Page 103 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

PHILIPPINES    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322205    42006005008    5/11/2006    42006005008   
11/10/2008    12 PHILIPPINES    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321706    42007005425    5/29/2007   
42007005425    9/1/2011    12 PHILIPPINES    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322154    41996105061    1/4/1996    41996105061    4/16/2004    012
POLAND    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320084    Z106188   
2/18/1992    R80625    2/20/1995    12 POLAND    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320105    Z106189    2/18/1992    R80478    1/30/1995    12 POLAND   
DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320213    Z165125    10/8/1996    115129   
4/21/2000    07 POLAND    GAS-MAGNUM       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320307    Z126986    11/23/1993    R84445   
8/16/1995    12 POLAND    GAS-MATIC       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320390    Z104934    1/10/1992    R77305   
6/16/1994    12 POLAND    MONROE       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320792    Z105003    1/13/1992    R76862    5/19/1994   
12 POLAND    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320921    Z105001   
1/13/1992    R76860    1/13/1992    12

 

Page 104 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

POLAND    MONROE ADVENTURE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321069    219424    6/5/2000    157178    7/28/2005    12
POLAND    MONROE REFLEX       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321201    Z227491    11/20/2000    153264    11/17/2004   
12 POLAND    RADIAL-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321907    Z105002    1/13/1992    R76861    5/19/1994    12
POLAND    RIDE-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322203    Z126987    11/23/1993    R86720    10/25/1995   
012 POLAND    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321709    Z80511    6/3/1982    R59304    6/3/1982    07, 12
POLAND    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322452    Z121898    5/28/1993    R93971    4/24/1997    12
POLAND    WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322468    Z102059    9/23/1991    74408    10/14/1993    06 POLAND   
WALKER & Design    LOGO [g627204img65a.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321665    Z102057    9/23/1991    74407   
2/15/1994    06 PORTUGAL    AUTOK (Stylized) (Establishment Insignia)    LOGO
[g627204img115.jpg]    TENNECO AUTOMOTIVE PORTUGAL COMP. PARA AUTO.,S.A.   
REGISTERED    77115-B    13517    7/4/2001    13517    11/18/2002    PORTUGAL   
DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320106    286946    10/26/1992   
286946    7/12/1994    12 PORTUGAL    DYNOMAX & Design    LOGO [g62720461b.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320214   
319170V    9/11/1996    319170    6/9/1997    07 PORTUGAL    GAS-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320308   
235194    5/27/1986    235194    12/5/1991    12 PORTUGAL    GAS-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320391   
226950G    9/28/1984    226950    6/15/1990    12

 

Page 105 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

PORTUGAL    KINETIC (Stylized) and KINETIC - Series Mark    LOGO
[g627204img80.jpg]    Kinetic Pty Ltd    REGISTERED   

77115-

322576-PT

   829372    2/4/2004    829372    2/4/2004    09, 12 PORTUGAL    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320794

   163088S    12/15/1959    163088S    10/13/1960    12 PORTUGAL    MONROE
ADVENTURE       Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321071

   347598    6/19/2000    347598    6/4/2001    12 PORTUGAL    MONROE REFLEX   
   Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321202

   351023H    11/2/2000    351023    10/17/2001    12 PORTUGAL    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321712

   216759    6/24/1982    216759    4/18/1989    12 PORTUGAL    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321714

   216758    6/24/1982    216758    4/18/1989    07 PORTUGAL    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED   

77115-

322156

   312666    9/22/1995    312666    1/15/1997    004, 006, 012, 016, 021, 035,
037, 039, 042, 41 PORTUGAL    VAN-MAGNUM       Tenneco Automotive Operating
Company Inc.    REGISTERED   

77115-

322453

   281049    3/6/1992    281049    11/25/1993    12 PUERTO RICO    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

320796

   163    10/13/1961    12044    1/5/1962    12 PUERTO RICO    MONRO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

321288

   14594    6/13/1979    22391    10/9/1979    12 PUERTO RICO    RANCHO      
Tenneco Automotive Operating Company Inc.    REGISTERED   

77115-

322146

   59366    11/13/2007    74876    11/13/2007    12

 

Page 106 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

PUERTO RICO    SAFETY TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO
[g627204img81b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322336    70680    4/25/2007    213608    4/25/2007    35 PUERTO RICO
   SAFETY TRIANGLE & Design (STEERING STOPPING STABILITY)    LOGO
[g627204img81b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322337    58193    4/25/2007    73779    3/22/2010    12 QATAR   
MONROE       Tenneco Automotive Operating Company Inc.    PUBLISHED   
77115-422235    119086    12/6/2017          12 QATAR    SENSA-TRAC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322213    13665
   7/9/1995    13665    7/2/2002    12 QATAR    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321718    7864    2/15/1990   
7864    2/15/1990    12 QATAR    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321720    7863    2/15/1990    7863   
2/15/1990    07 QATAR    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322160    13926
   9/20/1995    13926    2/4/2003    012 ROMANIA    DESIGN (Firm Grip Logo)   
LOGO [g627204new63.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320107    26283    2/4/1992    18125    2/4/1992    12

 

Page 107 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ROMANIA    DYNOMAX & Design    LOGO [g62720461b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320215    41074
   10/1/1996    2R030012    9/29/1999    007 ROMANIA    GAS-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320309    30391   
11/17/1993    R21536    11/17/1993    12 ROMANIA    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320396    26183   
1/4/1992    2R021319    1/4/1992    12 ROMANIA    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320798    26284   
2/4/1992    18126    2/4/1992    12 ROMANIA    MONROE & Design (New Wing)   
LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320923    26286    2/4/1992    18128    2/4/1992    12 ROMANIA   
MONROE REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321203    M200004544    10/26/2000    R047066    10/26/2000    12 ROMANIA
   RADIAL-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321912    26285    2/4/1992    2R018127    2/4/1992    12 ROMANIA   
RIDE-LEVELLER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322208    30390    11/17/1993    R21535    11/17/1993    12 ROMANIA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321723    12593    7/28/1982    2R12634    7/28/1982    07, 12 ROMANIA   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322454    29498    6/24/1993    2R025763    10/31/1998    12 ROMANIA   
WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321664    25613    11/21/1991    R19493    6/22/1996    06 ROMANIA   
WALKER & Design    LOGO [g627204img65a.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321677    25614    11/12/1991    R19494   
6/22/1996    06

 

Page 108 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

RUSSIA    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320085   
145938    11/19/1991    108792    10/16/1992    12 RUSSIA    DYNOMAX & Design   
LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320216    96711621    9/10/1996    166919    8/18/1998    07 RUSSIA   
GILLET       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320426    2003718590    9/25/2003    278839    11/23/2004    12, 7 RUSSIA
   KINETIC       Kinetic Pty Ltd    REGISTERED    77115-322575-RU    980516   
4/9/2008    980516    4/9/2008    12, 42 RUSSIA    KINETIC (Logo)    LOGO
[g627204img64a.jpg]    Kinetic Pty Ltd    REGISTERED    77115-322590-RU   
980515    4/9/2008    980515    4/9/2008    12 RUSSIA    LOAD-LEVELER LEVEL
LIGHT & Design    LOGO [g627204img77.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320532    93041316    8/23/1993    127512   
6/16/1995    12

 

Page 109 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

RUSSIA    MICHEL ALU       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320626    2000700578    1/12/2000    203482    7/9/2001   
12 RUSSIA    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320799    145945    11/19/1991    108361    10/12/1992    12
RUSSIA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320925    145947   
11/19/1991    108793    10/16/1992    12 RUSSIA    MONROE ADVENTURE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321073   
2000713311    6/5/2000    211664    4/25/2002    12 RUSSIA    MONROE REFLEX   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321204   
2000727156    10/26/2000    223115    9/27/2002    12 RUSSIA    RADIAL-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321915   
145946    11/19/1991    107660    9/1/1992    12 RUSSIA    RANCHO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322150    97714285   
9/24/1997    265490    3/18/2004    12 RUSSIA    RANCHO QUICK LIFT       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322318    2006735487   
12/6/2006    342166    1/25/2008    012 RUSSIA    SENSA-TRAC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322218    95704623   
4/25/1995    143180    6/17/1996    12 RUSSIA    SOLID SCR       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321471    2011709719   
4/1/2011    456508    3/15/2012    07 RUSSIA    T.R.U.E.-CLEAN       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321599    2011709380   
3/30/2011    459669    4/17/2012    12 RUSSIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321727    93950   
4/23/1982    72903    4/23/1982    07, 12 RUSSIA    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321729    95710691   
9/22/1995    166908    8/18/1998    06, 12, 16, 21, 35, 37, 39, 41, 42 RUSSIA   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322165    95710694    9/22/1995   
166909    8/18/1998    06, 12, 16, 21, 35, 37, 39, 41, 42 RUSSIA    VAN-MAGNUM
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322456   
93041317    8/23/1993    127513    6/16/1995    12 RUSSIA    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321668   
142750    9/16/1991    105962    6/29/1992    06

 

Page 110 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

RUSSIA    WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321674    2000726427    10/19/2000    263570    2/11/2004    07, 12
RUSSIA    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321681    142749    9/16/1991   
105961    6/29/1992    06 RUSSIA    XNOX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321919    2010731589    10/1/2010    442732
   8/11/2011    007 RWANDA    GAS-MATIC       Monroe Auto Equipment Company   
REGISTERED    77115-320398    N/A    1/11/1985    2039DRK    1/11/1985    12
SAUDI ARABIA    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320800    91291    8/1/2004    81043    10/22/2005    07
SAUDI ARABIA    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320802    91292    8/1/2004    81044    10/22/2005    12
SAUDI ARABIA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320926    91294   
8/1/2004    81090    10/22/2005    12 SAUDI ARABIA    MONROE & Design (New Wing)
   LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320927    91293    8/1/2004    81523    12/2/2005    07
SAUDI ARABIA    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322153    116385    4/15/2007    101269    9/17/2008    12
SAUDI ARABIA    RANCHO QUICK LIFT       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322319    111862    12/9/2006    122409    1/14/2011
   12 SAUDI ARABIA    SENSA-TRAC       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322222    36239    6/17/1995    141603788    12/10/1995
   12 SAUDI ARABIA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321730    84114031    11/16/1982    11820    12/4/1985   
07, 12 SAUDI ARABIA    TENNECO       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321733    30983    9/20/1995    141604243    10/15/1996
   12

 

Page 111 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SAUDI ARABIA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322168    30992   
9/20/1995    141604251    10/15/1996    12 SERBIA    DESIGN (Firm Grip Logo)   
LOGO [g627204new63.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320086    Z19912194    11/5/1991    38702    2/1/1995    12
SERBIA    DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320108    Z19912151    10/31/1991
   38662    1/12/1995    12 SERBIA    GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320310    Z19930559    8/24/1993
   40212    6/19/1997    12 SERBIA    LOAD-LEVELER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320475    Z19930561    8/24/1993
   40214    6/19/1997    12 SERBIA    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320803    Z19912045    10/14/1991    38631
   1/10/1995    12 SERBIA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320928   
Z204491    10/14/1991    38630    1/10/1995    12 SERBIA    MONROE REFLEX      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321205   
Z20001062    11/22/2000    46991    4/22/2004    12 SERBIA    OESpectrum      
Tenneco Automotive Operating Company Inc.    PENDING    77115-421828-RS   
1385233    11/21/2017          012 SERBIA    RIDE-LEVELER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322212    Z19930560   
8/24/1993    40213    6/19/1997    12 SERBIA    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321734    Z18182    4/12/1982   
28732    3/25/1986    01, 07, 12 SERBIA    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321680    Z178591    9/3/1991   
38556    12/13/1994    06 SERBIA    WALKER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321687    Z132197    11/24/1997    43371   
7/13/2000    07

 

Page 112 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SERBIA    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321685    Z178491    9/3/1991   
38555    12/13/1994    06 SERBIA    WALKER & Design (New)    LOGO
[g627204img78.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-422361    Z20172004    12/19/2017    74760    4/20/2018    07 SINGAPORE   
DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320218    S940096    9/3/1996    T9609400F
   9/3/1996    07 SINGAPORE    MONROE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320804    T8301484Z    3/25/1983    T8301484Z   
3/25/1983    12 SINGAPORE    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320930   
140893    2/26/1993    T9301408SG    2/26/1993    12 SINGAPORE    MONRO-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321289   
32439    3/19/1963    T6332429H    3/19/1963    12 SINGAPORE    OESpectrum      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-421828-SG   
1385233    11/21/2017    1385233    11/21/2017    012 SINGAPORE    QUICK STRUT &
Design    LOGO [g627204img76.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321822    T0608107D    4/28/2006    T0608107D   
4/28/2006    12 SINGAPORE    RANCHO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322157    S1224997    10/6/1997    T9712249F   
10/6/1997    12

 

Page 113 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SINGAPORE    RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321940    T0626565E    12/4/2006    T0626565E   
12/4/2006    12 SINGAPORE    SENSA-TRAC       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322225    T9501782B    2/27/1995   
T9501782B    2/27/1995    12 SINGAPORE    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321737    499483    9/20/1983   
T8304994E    9/20/1983    12 SINGAPORE    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321739    499383    9/20/1983   
T8304993G    9/20/1983    07 SINGAPORE    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322172    905795    9/22/1995    T9509057J    9/22/1995    12 SLOVAK
REPUBLIC    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320087    65670   
12/31/1991    174518    5/15/1995    12 SLOVAK REPUBLIC    DYNOMAX & Design   
LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320219    P0Z223596    8/27/1996    185549    5/25/1999    007 SLOVAK
REPUBLIC    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320400    172128    1/3/1992    172128    11/16/1993    12
SLOVAK REPUBLIC    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320401    153493    8/30/1993    189252    2/15/2000    12
SLOVAK REPUBLIC    LOAD-LEVELER       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320476    153293    8/30/1993    179185    12/19/1997   
12 SLOVAK REPUBLIC    LOAD-LEVELER LEVEL LIGHT & Design    LOGO
[g627204img62c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320535    142393    8/19/1993    178712    11/25/1997    12 SLOVAK
REPUBLIC    MICHEL ALU       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320627    832000    1/17/2000    195621    6/18/2001    07
SLOVAK REPUBLIC    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320806    65666    12/31/1991    174524    5/16/1995    12

 

Page 114 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SLOVAK REPUBLIC    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320931    65668
   12/31/1991    174552    5/18/1995    12 SLOVAK REPUBLIC    MONROE REFLEX   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321206   
33022000    11/7/2000    199417    6/11/2002    12 SLOVAK REPUBLIC   
RADIAL-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321918    65669    12/31/1991    174517    5/15/1995    12 SLOVAK REPUBLIC
   RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322216    153393    8/30/1993    179246    8/30/1993    12 SLOVAK REPUBLIC
   VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322457    142293    8/19/1993    178711    11/25/1997    12 SLOVAK
REPUBLIC    WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321691    6358291    9/6/1991    175013    6/23/1995    06 SLOVAK
REPUBLIC    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321700    6358391    9/6/1991   
175012    6/23/1995    06 SLOVENIA    LOAD-LEVELER LEVEL LIGHT & Design    LOGO
[g627204img62c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320536    30467936541    8/11/1993    9370723    5/21/1998    12
SLOVENIA    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322459    3046793654    8/11/1993    9370724    2/9/1996   
012 SOMALIA    GAS-MATIC       Monroe Auto Equipment Inc.    REGISTERED   
77115-320402    3352    4/16/1985    3352    4/16/1985    12 SOUTH AFRICA   
ARMSTRONG (Stylized)    LOGO [g627204img125.jpg]    Armstrong Hydraulics SA
(Pty) Limited    REGISTERED    77115-351074    200104270    3/13/2001   
200104270    3/13/2001    35

 

Page 115 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SOUTH AFRICA    ARMSTRONG (Stylized)    LOGO [g627204img125.jpg]    Armstrong
Hydraulics SA (Pty) Limited    REGISTERED    77115-352194    200104271   
3/13/2001    200104271    4/30/2014    37 SOUTH AFRICA    DYNOMAX & Design   
LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320220    199611919    8/23/1996    199611919    3/2/2000    07 SOUTH
AFRICA    GAS-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320311    9601197    1/31/1996    199601197    1/10/2000   
12 SOUTH AFRICA    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320403    9601198    1/31/1996    199601198    1/28/1999   
12 SOUTH AFRICA    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320807    195904281    12/17/1959    195904281    4/26/1962
   12 SOUTH AFRICA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320932   
9601200    1/31/1996    199601200    1/31/1996    12 SOUTH AFRICA    MONROE
GAS-MATIC & Design    LOGO [g627204img126.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321122    439089    5/18/1989    894390   
5/18/1993    12 SOUTH AFRICA    OESPECTRUM       Tenneco Automotive Operating
Company Inc.    PENDING    77115-421829    201734111    11/22/2017          12
SOUTH AFRICA    RADIAL-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321920    9601199    1/31/1996    199601199    1/28/1999   
12 SOUTH AFRICA    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322161    200725669    11/6/2007    200725669    8/6/2010   
12 SOUTH AFRICA    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322233    955296    5/9/1995    199505926    3/23/1998    12

 

Page 116 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SOUTH AFRICA    STRONGARM       Armstrong Hydraulics SA (Pty) Limited    PENDING
   77115-352191    841239    2/15/1984          12 SOUTH AFRICA    STRONGARM   
   Armstrong Hydraulics SA (Pty) Limited    PENDING    77115-352192    841237   
2/15/1984          06 SOUTH AFRICA    STRONGARM       Armstrong Hydraulics SA
(Pty) Limited    PENDING    77115-352193    841238    2/15/1984          07
SOUTH AFRICA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321744    198207624    9/29/1982    198207624    6/15/1984
   07 SOUTH AFRICA    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321747    198207625    9/29/1982    198207625    9/29/1982
   12 SOUTH AFRICA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322178   
9512650    9/22/1995    9512650    1/21/1999    012 SOUTH AFRICA    VAN-MAGNUM
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322460   
9601201    1/31/1996    199601201    1/21/1999    012 SOUTH AFRICA    WALKER   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321697   
753183    6/23/1975    B197503183    2/4/1977    12 SOUTH KOREA    DYNOMAX &
Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320186    427681996    9/23/1996    399481    3/16/1998   
12 SOUTH KOREA    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320765    20080022193    12/12/1987    0168592    2/21/1989
   12 SOUTH KOREA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320909   
24751988    2/5/1988    171477    6/7/1989    07, 12 SOUTH KOREA    MONRO-MATIC
      Tenneco Automotive Operating Company Inc.    PENDING    77115-434093-KR   
1418260    6/7/2018          12 SOUTH KOREA    OESpectrum       Tenneco
Automotive Operating Company Inc.    PENDING    77115-421828-KR    1385233   
11/21/2017          012

 

Page 117 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SOUTH KOREA    QUICK STRUT & Design    LOGO [g627204img76.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321795    4020060023204
   5/1/2006    400703909    3/26/2007    12 SOUTH KOREA    RANCHO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322107    221942008   
2/13/1998    0436656    12/30/1998    12 SOUTH KOREA    RANCHO QUICK LIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322310   
20060062302    12/8/2006    400726916    10/30/2007    12 SOUTH KOREA   
SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322074    4019950008843    3/10/1995    360235    4/21/1997    07, 12
SOUTH KOREA    SIGNATURE SOUND       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-353280    4020149366    2/11/2014    401120114   
7/28/2015    09, 12 SOUTH KOREA    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321571    924029    4/30/1982    88588   
2/4/1983    07, 12 SOUTH KOREA    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322091    5020070013799    9/25/1995    400373072    8/25/1997    12 SOUTH
KOREA    WALKER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-334166    40201271643    11/19/2012    401000387    10/11/2013    12 SOUTH
KOREA    XNOX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321913    4020100050894    10/4/2010    400896209    12/26/2011    007
SPAIN    ALUMINOX PRO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320027    M26260123    12/3/2004    2626012    11/18/2005   
07 SPAIN    CONTROL 4       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320061    2474520    5/8/2002    2474520    11/5/2002    12
SPAIN    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320089    1565990   
5/3/1990    1565990    5/5/1993    12 SPAIN    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320109    1565991    5/3/1990    1565991    5/5/1993    12

 

Page 118 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SPAIN    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320221    2049007    9/25/1996   
2049007    12/22/1997    12 SPAIN    GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320312    1147900    5/23/1986   
1147900    5/5/1988    12 SPAIN    KINETIC (Stylized) and KINETIC - Series Mark
   LOGO [g627204img80.jpg]    Kinetic Pty Ltd    REGISTERED    77115-322576-ES
   829372    2/4/2004    829372    2/4/2004    09, 12 SPAIN    LOAD-LEVELER   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320477   
407313    8/16/1962    MO407313    12/11/1962    12 SPAIN    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320808   
430305    9/5/1963    0430305    1/3/1964    12 SPAIN    MONROE & Design (New
Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320933    1916440    8/1/1994    1916440    3/3/1995    12
SPAIN    MONROE ADVENTURE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321075    2324791    6/14/2000    2324791    6/14/2000    12
SPAIN    MONROE REFLEX       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321207    2358621    11/20/2000    2358621    6/5/2001    12
SPAIN    RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322166    2505443    9/26/2002    2505443    9/5/2003    07, 12 SPAIN   
RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322220    0656470    10/20/1971    0656470    3/1/1973    12 SPAIN   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321748    1007710    5/31/1982    M1007710    6/6/1983    12 SPAIN   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321752    1007709    5/31/1982    M1007709    6/6/1983    07 SPAIN   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322181    1986593    9/22/1995   
1986593    3/5/1997    012

 

Page 119 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SPAIN    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322469    1688217    3/4/1992    MI1688217    11/5/1993   
012 SPAIN    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321701    0661459    12/17/1971    0661459    11/12/1973   
12 SPAIN    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321711    938636    4/9/1980   
938636    12/5/1981    012 SPAIN    WALKER ALUMINOX & Design    LOGO
[g62720461a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321761    2031999    5/30/1996    2031999    7/7/1997    07 SRI LANKA   
DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320222    86410    12/29/1997    86410   
9/8/2004    07 SRI LANKA    MONROE       Tenneco Automotive Operating Company
Inc.    PENDING    77115-320810    158333    10/4/2010          12 SRI LANKA   
MONRO-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321290    24396    3/19/1963    24396    3/18/1991    12 SRI LANKA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321753    48284    10/5/1984    48284    2/22/1990    07 SRI LANKA   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321757    48285    10/5/1984    48285    10/5/1984    12 SRI LANKA   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322182    75821    9/22/1995   
75821    10/23/2006    012

 

Page 120 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ST MAARTEN    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-407994    07243    2/3/1997   
06051    3/7/1997    12 ST MAARTEN    TENNECO    LOGO [g627204img131.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-392373         
06053       12 ST MAARTEN    TENNECO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321641B    06052    3/3/1983    06052    3/3/1983   
07, 12 ST MAARTEN    TENNECO & Design (Horizon)    LOGO [g627204img131.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-392374         
06050       12 SUDAN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322186    35396
   5/20/2006    35396    5/3/2012    012 SURINAME    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320405    11649   
10/1/1985    11649    10/1/1985    12 SURINAME    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321764    14577   
9/22/1995    14568    9/22/1995    12 SURINAME    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322189    14586    9/22/1995    14581    9/22/1995    12

 

Page 121 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SWEDEN    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320091    9004222   
5/9/1990    229959    1/31/1992    12 SWEDEN    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320110    9004223    5/9/1990    229960    1/31/1992    12 SWEDEN   
DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320224    967634    8/22/1996    321961   
2/28/1997    07 SWEDEN    GAS-MAGNUM       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-320313    387786    5/21/1986    205366    4/10/1987
   12 SWEDEN    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320811    9502200    2/23/1995    314659    6/28/1996    12
SWEDEN    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320934    976246   
7/2/1997    332641    8/27/1999    12 SWEDEN    MONROE ADVENTURE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321076    0004449   
6/5/2000    353141    3/8/2002    12 SWEDEN    MONROE REFLEX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321208    0008259   
10/31/2000    349516    10/19/2001    12 SWEDEN    RADIAL-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321924    814725   
9/10/1981    180203    2/19/1992    12 SWEDEN    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322170    895379    6/5/1989   
251759    9/17/1993    12 SWEDEN    RIDE-LEVELER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322224    814726    9/10/1981   
187477    7/29/1983    12 SWEDEN    STARLA       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-339295    200802917    3/26/2008    0398511
   10/31/2008    07 SWEDEN    TENNECO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321768    822262    4/7/1982    195884    4/26/1985
   12 SWEDEN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321774    9510741    9/22/1995    329070    11/27/1998   
06, 12

 

Page 122 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SWEDEN    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321777    961519    2/9/1996    315330    7/26/1996    07 SWEDEN   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322192    9510742    9/22/1995   
329071    11/27/1998    06, 12 SWEDEN    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322194    951520    2/9/1996    315331    7/26/1996    07 SWEDEN   
VAN-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322470    922435    3/11/1992    246357    2/5/1993    012 SWEDEN   
WALKER & Design (New)    LOGO [g627204img78.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321715    172872    4/18/1972    151726   
6/19/1975    08, 12 SWITZERLAND    DESIGN (Firm Grip Logo)    LOGO
[g627204new63.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320092    334719905    5/2/1990    P385584    10/2/1991    12 SWITZERLAND
   DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320111    334819907    5/2/1990   
P385585    10/2/1991    12

 

Page 123 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SWITZERLAND    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320225    063531996    9/3/1996   
443014    7/21/1997    07 SWITZERLAND    GAS-MAGNUM       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320314    031301986    5/16/1986
   P352200    5/2/1987    12 SWITZERLAND    KINETIC (Stylized) and KINETIC -
Series Mark    LOGO [g627204img80.jpg]    Kinetic Pty Ltd    REGISTERED   
77115-322576-CH    829372    2/4/2004    829372    2/4/2004    09, 12
SWITZERLAND    LOAD-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320480    4582    9/17/1962    323134    10/31/1962    12
SWITZERLAND    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320812    5278    9/19/1983    327899    2/20/1984    12
SWITZERLAND    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320935    367019947   
6/1/1994    P425239    7/18/1996    12 SWITZERLAND    MONROE ADVENTURE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321077   
065802000    6/2/2000    P478696    11/20/2000    12 SWITZERLAND    MONROE
REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321209    127922000    10/26/2000    P484039    4/26/2001    12
SWITZERLAND    MONRO-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321230    031311986    5/16/1986    352201    5/16/1986   
12 SWITZERLAND    OESpectrum       Tenneco Automotive Operating Company Inc.   
PENDING    77115-421828-CH    1385233    11/21/2017          012 SWITZERLAND   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322174    638602007    12/6/2007    570025    4/4/2008    12 SWITZERLAND
   RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322227    072081991    10/25/1991    393580    6/10/1992    12 SWITZERLAND
   SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322242    32319950    1/17/1995    P425350    7/18/1996    012 SWITZERLAND
   SOLID SCR       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321475    539912011    4/1/2011    621441    10/14/2011    07 SWITZERLAND
   T.R.U.E.-CLEAN       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321355    537912011    3/29/2011    618394    8/17/2011    07
SWITZERLAND    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321780    3403    6/13/1983    326808    12/23/1983    03,
07, 12, 29, 31

 

Page 124 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

SWITZERLAND    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322197    112161995   
9/22/1995    431836    12/3/1996    12 SWITZERLAND    VAN-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322471    171692   
2/24/1992    397928    1/20/1993    12 SWITZERLAND    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321704    171419920   
2/24/1992    398941    2/24/1992    001, 006, 007, 008, 009, 012, 017
SWITZERLAND    WALKER & Design    LOGO [g627204img63a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321722    2842    6/5/1980   
307818    6/5/1980    07, 08, 12 SWITZERLAND    XNOX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321922    630922010    12/1/2010
   612881    3/10/2011    007 SYRIA    MONROE       Tenneco Automotive Operating
Company Inc.    PENDING    77115-422252-SY    1386972    12/6/2017          12
SYRIA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321781    30188    5/8/1982    41805/41806    5/8/1982    07, 12, 29,
31 TAIWAN    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320226    8547220    9/18/1996   
828995    12/1/1998    12 TAIWAN    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320813    7028881    8/27/1981    187384   
8/16/1982    12 TAIWAN    MONROE       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320815    None    7/1/1989    00447886    7/1/1989    82
TAIWAN    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-422248    106077216   
12/6/2017    01935496       12

 

Page 125 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

TAIWAN    MONROE (In Mandarin)    LOGO [g627204img136.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320953    077046032    10/6/1988
   00447886    7/1/1989    82 TAIWAN    MONROE (In Meng Nuo) (Chinese)    LOGO
[g627204img136b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320955    87049465    10/9/1998    00963143    10/1/2001    12 TAIWAN
   QUICK STRUT & Design    LOGO [g627204img76.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321825    095021768    4/28/2006
   01248931    2/1/2007    12 TAIWAN    RANCHO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322179    097031228    7/2/2008   
01355864    4/1/2009    12 TAIWAN    RANCHO QUICK LIFT       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321943    95061127    12/7/2006   
01274717    8/16/2007    12 TAIWAN    SENSA-TRAC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322247    848726    2/28/1995   
00740538    12/16/1996    12 TAIWAN    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321785    7117119    5/26/1982   
215844    7/1/1983    90 TAIWAN    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321787    84052190    10/19/1995    819359
   10/1/1998    12 TAIWAN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322198   
84047860    9/21/1995    819358    10/1/1998    12

 

Page 126 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

TAIWAN    TENNECO & Design (Horizon) (In Chinese)    LOGO [g627204img137a.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322256   
84053224    10/24/1995    00797803    3/1/1998    12 TAIWAN    TENNECO (In
Chinese)    LOGO [g627204img137b.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322356    84052184    10/19/1995    00797687   
3/1/1998    12 TAIWAN    WAN LI LU & Design (MONROE in Chinese, 万里路)    LOGO
[g627204img137c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321832    90047547    11/21/2001    1026828    12/16/2002    012
TAJIKISTAN    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320407    94002411    12/29/1994    TJ1728    12/29/1994   
12 TAJIKISTAN    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320816    00005618    10/26/2000    TJ5261    12/14/2001   
07, 12 TAJIKISTAN    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322184    0278    10/26/2000    5262    12/14/2001    07, 12
TAJIKISTAN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321788    95003193    6/22/1995    TJ2184    6/22/1995   
07, 12 TAJIKISTAN    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321791    95003363    9/22/1995    TJ3177    8/4/1998    04,
06, 12, 16, 21, 35, 37, 39, 41, 42 TAJIKISTAN    TENNECO & Design (Horizon)   
LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322201    95003364    9/22/1995    TJ3178    8/4/1998    04, 06, 12,
16, 21, 35, 37, 39, 41, 42 TAJIKISTAN    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321708    00005619    10/26/2000
   5279    12/21/2001    07, 12

 

Page 127 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

THAILAND    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320227    319585    10/10/1996   
Kor77786    9/10/1998    12 THAILAND    MONROE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320817    410570    2/13/1980   
Kor111240    12/20/1982    12 THAILAND    MONROE & Design (New Wing)    LOGO
[g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    PENDING   
77115-422249    170143510    12/14/2017          12 THAILAND    MONROE & Design
(New Wing) (in Thai)    LOGO [g627204img138.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320948    316888    11/11/1986    Kor60325
   7/1/1987    12 THAILAND    MONROMATIC       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321234    247665    7/12/1963    Kor5126   
7/12/1963    12 THAILAND    OESPECTRUM       Tenneco Automotive Operating
Company Inc.    PENDING    77115-421837    170142272    12/1/2017          12
THAILAND    QUICK STRUT & Design    LOGO [g627204img76.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321829    624934   
4/28/2006    Kor263164    6/21/2007    12 THAILAND    RANCHO (Stylized) (Red)   
LOGO [g627204img138a.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322288    413005    3/5/1990    Kor112209    3/5/1990    12

 

Page 128 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

THAILAND    RANCHO SUSPENSION    LOGO [g627204img139.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322005    413006    3/5/1990   
Kor112213    3/5/1990    12 THAILAND    SENSA-TRAC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322253    284538    4/26/1995   
Kor39076    12/21/1995    12 THAILAND    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321792    293998    9/22/1995   
Kor48306    8/16/1996    12 THAILAND    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322204    294007    9/22/1995    Kor48305    8/16/1996    12 THAILAND   
TENNECO & Design (Horizon) (in Thai)    LOGO [g627204img139a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322349    294027   
9/22/1995    Kor48319    8/16/1996    012 THAILAND    TENNECO (In Thai)      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322361   
294017    9/22/1995    Kor48008    8/9/1996    12 TRINIDAD & TOBAGO    MONROE   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320818   
21590    4/29/1993    B21590    8/10/1995    06 TRINIDAD & TOBAGO    MONROE &
Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320937    21588    4/29/1993    21588   
8/13/1998    06 TRINIDAD & TOBAGO    MONROMATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321235    4120    1/6/1981   
B4120    1/6/1981    22 TRINIDAD & TOBAGO    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321796    14101    6/10/1983   
14101    6/10/1983    13 TRINIDAD & TOBAGO    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321797    14100    6/10/1983   
14100    7/8/1986    07 TRINIDAD & TOBAGO    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321799    14099    6/10/1983   
14099    7/8/1986    06 TRINIDAD & TOBAGO    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321807    38821    8/8/2007   
38821    3/4/2009    12

 

Page 129 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

TRINIDAD & TOBAGO    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322206    41502
   10/8/2009    41502    12/9/2010    012 TUNISIA    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320408    EE991836   
11/4/1999    EE84355    12/26/1984    12 TUNISIA    MONROE       Tenneco
Automotive Operating Company Inc.    PENDING    77115-422252-TN    1386972   
12/6/2017          12 TUNISIA    OESpectrum       Tenneco Automotive Operating
Company Inc.    PENDING    77115-421828-TN    1385233    11/21/2017          012
TUNISIA    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322257    EE950677    5/9/1995    EE092722    5/9/1995    12
TUNISIA    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321812    EE101902    9/22/1995    EE101902    9/22/1995    06, 12
TUNISIA    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322209    TNE19951270
   9/22/1995    TNE19951270    9/22/1995    006, 012 TURKEY    DYNOMAX & Design
   LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320229    14310    9/30/1996    193852    9/30/1996    07,
12 TURKEY    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320410    4158485    8/5/1985    88469    8/5/1985    12
TURKEY    LOAD-LEVELER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320481    81073087    12/21/1981    131154    12/21/1981   
12 TURKEY    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320819    24240    2/13/1960    84163    5/3/1960    06, 07,
12 TURKEY    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320938    969210   
6/25/1996    188949    6/25/1996    12

 

Page 130 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

TURKEY    MONROE ADVENTURE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321079    200012990    6/28/2000    200012990    6/28/2000
   12 TURKEY    MONROE REFLEX       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321210    200023833    11/2/2000    200023833    11/2/2000
   12 TURKEY    OESpectrum       Tenneco Automotive Operating Company Inc.   
PUBLISHED    77115-421828-TR    1385233    11/21/2017          012 TURKEY   
RADIAL-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321930    1256882    2/10/1982    132172    2/10/1982    12 TURKEY   
RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322187    200759443    11/16/2007    200759443    9/25/2008    12 TURKEY
   RIDE-LEVELER       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322230    81073702    12/21/1981    131207    12/21/1981    12 TURKEY   
SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322260    472995    5/22/1995    160651    5/22/1995    12 TURKEY   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321815    90695    9/15/1982    136877    9/15/1982    07, 12, 29, 31
TURKEY    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321818    95010401    9/21/1995    167954    9/21/1995    04, 06, 12,
16, 21 TURKEY    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322211    95010403   
9/21/1995    168274    9/21/1995    04, 06, 12, 16, 21 TURKEY    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-391127   
201641474    5/6/2016    201641474    2/1/2017    07, 12 TURKEY    WALKER &
Design (New)    LOGO [g627204img78.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-394951    201641491    5/6/2016    201641491   
12/8/2016    07, 12 TURKMENISTAN    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320821    20000368    10/24/2000    7626   
3/1/2002    07, 12 TURKMENISTAN    RANCHO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322191    20000370    10/24/2000    7625   
3/1/2002    07, 12 TURKMENISTAN    RANCHO QUICK LIFT       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321952    20060490    12/5/2006   
9668    2/1/2008    12 TURKMENISTAN    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321820    1884    6/9/1995    673
   6/27/1997    07, 12 TURKMENISTAN    TENNECO       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321826    3880    9/22/1995   
4652    7/4/2000    04, 06, 12, 16, 21, 35, 37, 39, 41, 42

 

Page 131 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

TURKMENISTAN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322214    3879   
9/22/1995    4651    7/4/2000    04, 06, 12, 16, 21, 35, 37, 39, 41, 42
TURKMENISTAN    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321713    20000369    10/24/2000    7716    4/12/2002   
007, 012 UKRAINE    DESIGN (Firm Grip Logo)    LOGO [g627204new63.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320112   
95030698T    3/17/1995    9286    12/25/1997    12 UKRAINE    DYNOMAX & Design
   LOGO [g62720461b.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320230    96092148T    9/16/1996    16549    10/16/2000   
07 UKRAINE    GAS-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320315    95030686T    3/15/1995    13013    7/19/1999    12
UKRAINE    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320413    9503068T    3/15/1995    13014    7/19/1999    12
UKRAINE    MICHEL ALU       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320628    2000010193    1/20/2000    26066    7/15/2002   
12 UKRAINE    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320822    95050685T    3/15/1995    9285    12/25/1997    12
UKRAINE    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320823    2000104729    10/23/2000    29871    2/17/2003    12 UKRAINE
   MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320939    95030700T    3/17/1995
   9288    12/25/1997    12 UKRAINE    MONROE REFLEX       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321211    2000104848    10/27/2000
   29888    2/17/2003    12 UKRAINE    OESpectrum       Tenneco Automotive
Operating Company Inc.    PENDING    77115-421828-UA    1385233    11/21/2017   
      012 UKRAINE    RADIAL-MATIC       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321933    95030688T    3/15/1995    13015   
7/19/1999    12

 

Page 132 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UKRAINE    RANCHO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-322241    2000104731    10/23/2000    29873    2/17/2003    12 UKRAINE
   RANCHO QUICK LIFT       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321955    M200619979    12/18/2006    93914    7/10/2008   
12 UKRAINE    SENSA-TRAC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322262    95051640    5/6/1995    13445    8/30/1999    12
UKRAINE    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321830    72903    6/18/1993    4386    4/15/1994    07, 12 UKRAINE   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321831    95113204T    11/16/1995    15316    12/15/2000    12 UKRAINE   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322217    95092785    9/22/1995   
19154    4/16/2001    06, 12, 16, 21 UKRAINE    VAN-MAGNUM       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322472    93126194T   
12/28/1993    10296    8/31/1998    012 UKRAINE    WALKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321717    T3602962   
9/16/1991    6629    6/29/1992    006 UKRAINE    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321719    2000104730    10/23/2000
   29872    2/17/2003    12 UKRAINE    WALKER & Design    LOGO
[g627204img63a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321726    T3602963    9/16/1991    6628    6/29/1992    006 UNITED ARAB
EMR    GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320414    24354    11/19/1997    50626    1/11/2005    12 UNITED ARAB
EMR    MONROE       Tenneco Automotive Operating Company Inc.    PUBLISHED   
77115-422236    286125    1/17/2018          12 UNITED ARAB EMR    MONROE &
Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive Operating
Company Inc.    PUBLISHED    77115-422250    286126    1/17/2018          12
UNITED ARAB EMR    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322244    24355    11/19/1997    48463    9/13/2004    12
UNITED ARAB EMR    RANCHO QUICK LIFT       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321959    88210    12/6/2006    88603    5/18/2008
   12 UNITED ARAB EMR    SENSA-TRAC       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322263    13156    10/8/1995    13860    3/1/1998   
12 UNITED ARAB EMR    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321842    12798    9/20/1995    12551    10/19/1997    12

 

Page 133 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED ARAB EMR    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321845    13886    11/20/1995    8728    2/24/1997    12
UNITED ARAB EMR    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321847    13885    11/20/1995    8727    2/24/1997    07
UNITED ARAB EMR    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Management Company    REGISTERED    77115-322219    12808    9/20/1995
   12602    10/19/1997    12 UNITED KINGDOM    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320094    1425699    5/2/1990    1425699    8/9/1991    12 UNITED
KINGDOM    DYNOMAX       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320144    1551524    10/25/1993    1551524    8/12/1994    12 UNITED
KINGDOM    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320231    2109796    9/11/1996   
2109796    5/16/1997    07 UNITED KINGDOM    KINETIC       Kinetic Pty Ltd   
REGISTERED    77115-322568    Unknown    3/22/1994    1566341    11/17/1993   
12 UNITED KINGDOM    KINETIC (Stylized) and Series Mark    LOGO
[g627204img80.jpg]    Kinetic Pty Ltd    REGISTERED    77115-320447    1566341
   3/22/1994    1566341    5/16/1997    12 UNITED KINGDOM    MONROE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320824   
1012217    6/4/1973    1012217    6/4/1973    12

 

Page 134 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED KINGDOM    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320940    1574072   
6/2/1994    1574072    3/29/1996    12 UNITED KINGDOM    MONROE ADVENTURE      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321080   
2235118    6/6/2000    2235118    11/10/2000    12 UNITED KINGDOM    MONROE
GAS-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321118    1261579    2/28/1986    1261579    2/28/1993    12 UNITED
KINGDOM    MONROE LOAD-LEVELER LEVEL LIGHT & Design    LOGO [g627204img145.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321172   
1323857    10/13/1987    1323857    3/27/1990    12 UNITED KINGDOM    MONROE
REFLEX       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321212    2250602    10/31/2000    2250602    12/21/2001    12 UNITED
KINGDOM    OESpectrum       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-421828-GB    1385233    11/21/2017    1385233    11/21/2017
   012 UNITED KINGDOM    RANCHO       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322250    1401288    6/8/1989    1401288    7/30/1993   
12 UNITED KINGDOM    RANCHO SUSPENSION       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322098    1401289    6/8/1989    1401289   
7/30/1993    12 UNITED KINGDOM    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321849    1075934    3/21/1977    1075934   
3/21/1977    12 UNITED KINGDOM    TENNECO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321851    1125271    12/6/1979    1125271   
12/6/1979    07 UNITED KINGDOM    TENNECO & Design (Horizon)    LOGO
[g62720461d.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322223    2038109    9/20/1995    2038109B    11/29/1996    012 UNITED
KINGDOM    VAN-MAGNUM       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322473    1491257    2/17/1992    1491257    11/5/1993    12
UNITED STATES    171504       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-319999    77/456,046    4/23/2008    4,014,058    8/16/2011
   12 UNITED STATES    171615       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320001    77/456,035    4/23/2008    4,014,054    8/16/2011
   12 UNITED STATES    171616       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320003    77/456,030    4/23/2008    4,014,052    8/16/2011
   12 UNITED STATES    171661       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320004    77/456,040    4/23/2008    4,014,056    8/16/2011
   12

 

Page 135 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    171672       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320005    77/456,031    4/23/2008    4,014,053    8/16/2011
   12 UNITED STATES    171878       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320007    77/470,209    5/9/2008    4,010,607    8/9/2011   
12 UNITED STATES    171880       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320008    77/456,044    4/23/2008    4,014,057    8/16/2011
   12 UNITED STATES    171920       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320009    77/456,051    4/23/2008    4,014,059    8/16/2011
   12 UNITED STATES    171994       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320011    77/456,036    4/23/2008    4,014,055    8/16/2011
   012 UNITED STATES    4 MORE & Design    LOGO [g627204img146a.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320012    77/485,740   
5/29/2008    3,628,499    5/26/2009    041 UNITED STATES    901940       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320014    77/481,462   
5/22/2008    3,756,534    3/9/2010    012 UNITED STATES    901944       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320015    77/481,458   
5/22/2008    3,649,651    7/7/2009    012 UNITED STATES    902941       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320016    77/481,493   
5/22/2008    3,649,652    7/7/2009    012 UNITED STATES    902949       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320017    77/481,453   
5/22/2008    3,649,650    7/7/2009    012 UNITED STATES    902973       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320018    77/481,497   
5/22/2008    3,756,538    3/9/2010    012 UNITED STATES    902999       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320020    77/481,471   
5/22/2008    3,756,535    3/9/2010    012 UNITED STATES    903900       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320021    77/481,485   
5/22/2008    3,756,537    3/9/2010    012 UNITED STATES    904919       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320022    77/481,477   
5/22/2008    3,756,536    3/9/2010    012 UNITED STATES    BLACKJACK HEADERS &
Design    LOGO [g627204img146b.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320034    73/158,357    2/13/1978    1,108,544   
12/12/1978    12

 

Page 136 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    C & Design    LOGO [g627204img147.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-388392    86/915,270    2/22/2016
   5,282,048    9/5/2017    012 UNITED STATES    CALCAT       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320046    77/512,590    7/1/2008
   3,632,924    6/2/2009    007 UNITED STATES    CLEANEGR       Tenneco
Automotive Operating Company Inc.    PENDING    77115-418585    87/651,384   
10/19/2017          07 UNITED STATES    CLEVEBLOC       The Pullman Company   
REGISTERED    77115-320057    76/364,225    1/22/2002    2,850,130    6/8/2004
   012 UNITED STATES    DESIGN (Bird Head)    LOGO [g627204img92a.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320068   
73/031,015    9/3/1974    1,028,585    12/30/1975    012 UNITED STATES    DRIV
      Tenneco Automotive Operating Company Inc.    ALLOWED    77115-369713   
86/552,590    3/4/2015          12, 40 UNITED STATES    DYNOMAX       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320145    77/194,261   
5/31/2007    3,380,783    2/12/2008    007 UNITED STATES    DYNOMAX      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-332967   
85/752,727    10/12/2012    4,309,233    3/26/2013    18, 25

 

Page 137 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    DYNOMAX & Design    LOGO [g62720461b.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320232    76/287,113    7/18/2001
   2,538,253    2/12/2002    007 UNITED STATES    DYNOMAX VT       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320234    77/879,453   
11/24/2009    3,927,456    3/8/2011    007 UNITED STATES    ECONO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320237   
77/854,118    10/21/2009    3,839,264    8/24/2010    012 UNITED STATES    ERIS
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320240   
76/236,170    4/5/2001    2,636,998    10/15/2002    009 UNITED STATES   
EXHAUST MATE & Design    LOGO [g627204img148a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320244    85/094,422    7/28/2010
   4,064,282    11/29/2011    07 UNITED STATES    EXHAUST-MATE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320249    85/094,419   
7/28/2010    4,071,468    12/13/2011    007 UNITED STATES    EXPERT PLUS      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320252   
77/416,341    3/7/2008    3,508,519    9/30/2008    035 UNITED STATES   
GAS-MAGNUM       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320316    73/568,605    11/14/1985    1,396,687    6/10/1986    012 UNITED
STATES    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320416    74/079,767    7/19/1990    1,645,144    5/21/1991
   012 UNITED STATES    GRIPPER       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320431    78/071,716    6/29/2001    2,897,979   
10/26/2004    007 UNITED STATES    HARRIS (Stylized)    LOGO
[g627204img148b.jpg]    The Pullman Company    REGISTERED    77115-320433   
71/630,268    5/26/1952    593,886    8/17/1954    17 UNITED STATES    HUSH
THRUSH       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320440    77/423,951    3/17/2008    3,737,619    1/12/2010    007 UNITED
STATES    KINETIC       Kinetic Pty Ltd    REGISTERED    77115-322575-US   
79/060,267    4/9/2008    4,000,433    7/26/2011    12, 42 UNITED STATES   
KINETIC       Kinetic Pty Ltd    REGISTERED    77115-322585    74/546,509   
7/7/1994    2,125,913    12/30/1997    012

 

Page 138 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    KINETIC (Logo)    LOGO [g627204img64a.jpg]    Kinetic Pty Ltd
   REGISTERED    77115-322590-US    79/060,266    4/9/2008    4,000,432   
7/26/2011    12, 42 UNITED STATES    MAD HOT       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320567    85/410,737    8/30/2011   
4,265,389    12/25/2012    007 UNITED STATES    MAGNUM (refile)       Tenneco
Automotive Operating Company Inc.    ALLOWED    77115-424376    87/751,629   
1/11/2018          12 UNITED STATES    MAX-AIR       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320604    72/422,435    4/25/1972
   1,000,678    12/31/1974    12 UNITED STATES    MAX-LIFT       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320612    74/323,127   
10/19/1992    1,884,826    3/21/1995    012 UNITED STATES    MEGA-CLAMP      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320617   
76/114,385    8/22/2000    2,664,081    12/17/2002    06 UNITED STATES   
MEGA-FLOW       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320619    76/326,615    10/17/2001    2,656,230    12/3/2002    007 UNITED
STATES    MEGA-FLOW NOISE BRAKER       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320623    76/158,162    10/27/2000    2,784,634   
11/18/2003    007 UNITED STATES    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320825    71/560,639    7/2/1948    526,842
   6/27/1950    12 UNITED STATES    MONROE       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-320827    74/542,869    6/27/1994   
1,927,531    10/17/1995    012 UNITED STATES    MONROE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320828    77/694,437    3/19/2009
   3,765,163    3/23/2010    012 UNITED STATES    MONROE & Design (New Wing)   
LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320941    74/533,655    6/6/1994    1,914,781    8/29/1995    12

 

Page 139 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320942    75/411,270   
12/29/1997    2,228,132    3/2/1999    12 UNITED STATES    MONROE & Design (New
Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320943    77/694,439    3/19/2009    3,765,164    3/23/2010
   012 UNITED STATES    MONROE BRAKES       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321086    85/106,942    8/13/2010    3,944,164   
4/12/2011    12 UNITED STATES    MONROE BRAKES & Design (New Wing)    LOGO
[g627204img150a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321094    77/244,518    8/1/2007    3,432,480    5/20/2008    12 UNITED
STATES    MONROE PROSOLUTION       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-319828    85/311,714    5/4/2011    4,258,464    12/11/2012
   012 UNITED STATES    MONROE REFLEX       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321213    76/059,225    5/22/2000    2,584,470   
6/25/2002    012 UNITED STATES    MONROE TOTAL SOLUTION       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321223    85/311,718    5/4/2011
   4,672,040    1/13/2015    012 UNITED STATES    MONRO-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-422362    87/712,227   
12/7/2017    5,481,156    5/29/2018    012 UNITED STATES    MONRO-MATIC
(Stylized)    LOGO [g627204img150b.jpg]    Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321297    71/623,558    1/14/1952    575,157   
6/2/1953    12 UNITED STATES    MONRO-MATIC PLUS       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321299    74/396,777    6/1/1993
   1,829,341    4/5/1994    012 UNITED STATES    NOISEBRAKER       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-349211    86/131,181   
11/27/2013    4,563,983    7/8/2014    007 UNITED STATES    OESPECTRUM
(Stylized)       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321561    77/600,231    10/24/2008    3,737,925    1/12/2010    012 UNITED
STATES    PRO-FIT       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321742    73/237,768    11/2/1979    1,153,083    5/5/1981    012

 

Page 140 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    QUICK STRUT & Design    LOGO [g627204img151.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321834    78/744,304   
11/1/2005    3,153,807    10/10/2006    012 UNITED STATES    QUICK-FIT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-332274   
85/748,249    10/8/2012    4,313,162    4/2/2013    007 UNITED STATES   
QUICKLIFT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-336336    85/831,481    1/24/2013    4,395,792    9/3/2013    012 UNITED
STATES    QUICK-STRUT       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321850    78/283,198    8/5/2003    3,046,796    1/17/2006
   012 UNITED STATES    QUIETCRAWLER       Tenneco Automotive Operating Company
Inc.    ALLOWED    77115-380674    86/825,534    11/19/2015          07 UNITED
STATES    QUIET-FLOW       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321862    75/364,043    9/26/1997    2,237,776    4/6/1999
   007 UNITED STATES    RANCHO       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322255    75/152,390    8/19/1996    2,083,927   
7/29/1997    012 UNITED STATES    RANCHO & Design    LOGO [g627204img151a.jpg]
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322285   
75/643,076    2/16/1999    2,384,940    9/12/2000    012 UNITED STATES    RANCHO
RS5000 X-LANDER & Design    LOGO [g6272041g2.jpg]    Tenneco Automotive
Operating Company Inc.    ALLOWED    77115-422635    87/720,134    12/13/2017   
      12 UNITED STATES    RATTLER       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-380631    86/824,321    11/18/2015    4,997,396   
7/12/2016    007 UNITED STATES    REFLEX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322129    77/655,425    1/23/2009   
3,854,449    9/28/2010    12

 

Page 141 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    RIDE SAFE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-328895    85/675,462    7/12/2012    4,352,855    6/18/2013
   035 UNITED STATES    ROADMATIC       Tenneco Automotive Operating Company
Inc.    PUBLISHED    77115-429055    87/837,743    3/16/2018          12 UNITED
STATES    ROCKGEAR       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-336991    85/844,355    2/8/2013    4,450,306    12/17/2013    006,
007, 012 UNITED STATES    RS5000       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-332270    85/831,492    1/24/2013    4,500,477   
3/25/2014    012 UNITED STATES    RS7000       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-336339    85/831,499    1/24/2013   
4,395,794    9/3/2013    012 UNITED STATES    RS9000       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-336330    85/831,502    1/24/2013
   4,500,478    3/25/2014    012 UNITED STATES    SAFE & SOUND       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322274    77/279,998   
9/14/2007    3,511,024    10/7/2008    36 UNITED STATES    SAFETY TRIANGLE &
Design (STEERING STOPPING STABILITY)    LOGO [g627204img81b.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322338    76/345,945   
12/7/2001    2,940,417    4/12/2005    012, 035 UNITED STATES    SENSA-TRAC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322267   
74/061,389    5/21/1990    1,672,986    1/21/1992    12 UNITED STATES   
SENSA-TRAC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322269    74/637,865    2/24/1995    1,949,008    1/16/1996    12

 

Page 142 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    SEVERE SOLUTION       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-331890    85/727,187    9/12/2012    4,389,546   
8/20/2013    012 UNITED STATES    SHOCKTOBER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322278    85/132,384    9/17/2010   
3,938,112    3/29/2011    035 UNITED STATES    SIGNATURE SOUND       Tenneco
Automotive Operating Company Inc.    ALLOWED    77115-353264    86/187,694   
2/7/2014          009, 042 UNITED STATES    SILENTBLOC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322280    78/307,419    9/30/2003
   2,982,899    8/9/2005    007, 017 UNITED STATES    SLE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321368    76/231,018   
3/14/2001    2,976,636    7/26/2005    017 UNITED STATES    SMARTSOUND      
Tenneco Automotive Operating Company Inc.    PUBLISHED    77115-418588   
87/651,385    10/19/2017          07 UNITED STATES    SOUND SOLUTION      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321482   
85/028,597    5/3/2010    3,919,213    2/15/2011    007 UNITED STATES   
SOUNDFIT       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321483    85/227,485    1/27/2011    4,047,020    10/25/2011    007 UNITED
STATES    SOUNDFX       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-333130    85/755,230    10/16/2012    4,295,834    2/26/2013    007
UNITED STATES    STARLA       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321486    77/433,414    3/27/2008    3,611,274    4/28/2009
   007 UNITED STATES    STRUT-MATE       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321562    73/720,915    4/7/1988    1,510,877   
11/1/1988    012 UNITED STATES    SUPER TURBO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-336333    85/831,506    1/24/2013   
4,438,967    11/26/2013    007 UNITED STATES    TECH-FIT       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-345018    86/031,417   
8/7/2013    4,739,797    5/19/2015    035 UNITED STATES    TENNECO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-321852    73/359,176   
4/12/1982    1,251,601    9/20/1983    012 UNITED STATES    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321855   
74/731,906    9/13/1995    2,080,683    7/22/1997    012

 

Page 143 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321858    77/694,430    3/19/2009    3,765,161    3/23/2010
   012 UNITED STATES    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322226   
74/731,464    9/13/1995    2,192,498    9/29/1998    007, 012 UNITED STATES   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322228    77/694,434    3/19/2009
   3,765,162    3/23/2010    012 UNITED STATES    THE SIXTH SENSE FOR YOUR DRIVE
      Tenneco Automotive Operating Company Inc.    ALLOWED    77115-367387   
86/483,485    12/18/2014          012, 035, 040 UNITED STATES    THE TOTAL
SOLUTION!       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-322383    77/510,243    6/27/2008    3,569,945    2/3/2009    012 UNITED
STATES    THIS BIRD IS LOUD AND PROUD       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-380628    86/824,313    11/18/2015    4,997,394   
7/12/2016    007 UNITED STATES    THRUSH       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322391    72/258,807    11/16/1966   
839,099    11/21/1967    012 UNITED STATES    TOTAL SOLUTION       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322398    85/334,136   
5/31/2011    4,667,864    1/6/2015    012 UNITED STATES    TRU-FIT       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-318509    72/172,958   
7/12/1963    772,766    7/7/1964    07 UNITED STATES    TWIN TECHNOLOGY ACTIVE
CONTROL SYSTEM & Design    LOGO [g627204img154.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-329121    85/682,580    7/20/2012
   4,341,401    5/28/2013    012 UNITED STATES    ULTRA       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322413    78/438,459    6/21/2004
   3,412,649    4/15/2008    007 UNITED STATES    ULTRA FLO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-336334    85/831,509   
1/24/2013    4,435,275    11/19/2013    007

 

Page 144 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UNITED STATES    VINTAGE SOUND TODAY’S POWER       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322339    77/417,287    3/10/2008   
3,601,287    4/7/2009    007 UNITED STATES    WALKER       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321745    72/150,376    8/1/1962
   759,594    11/5/1963    07 UNITED STATES    WALKER & Design    LOGO
[g627204img63a.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321732    72/156,346    10/31/1962    765,014    2/18/1964    06, 07,
08 UNITED STATES    WALKER & Design (New) (black background)    LOGO
[g627204new65.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-334380    85/832,899    1/25/2013    4,745,886    6/2/2015    007 UNITED
STATES    WALKER HEAVY DUTY MONROE & Design    LOGO [g627204img155.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321805   
78/204,379    1/17/2003    3,059,398    2/14/2006    040 UNITED STATES    WALKER
SOUNDFX MUFFLERS & Design    LOGO [g627204img155a.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321817    76/482,035    1/13/2003
   2,812,519    2/10/2004    007 UNITED STATES    X-LANDER       Tenneco
Automotive Operating Company Inc.    PENDING    77115-422633    87/720,124   
12/13/2017          12 UNITED STATES    XNOX       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-346135    86/059,148    9/9/2013   
4,498,168    3/18/2014    007, 042

 

Page 145 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

URUGUAY    DESIGN (Firm Grip)    LOGO [g627204img62b.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320129   
412001    2/28/1991    242521    8/17/2000    12, 16, 19, 6 URUGUAY    GAS-MATIC
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320417   
207955    9/24/1985    474280    5/22/1986    12 URUGUAY    MONROE       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320829    137777   
10/29/1965    472272    3/22/1966    12 URUGUAY    MONROE & Design (New Wing)   
LOGO [g62720461c.jpg]    Tenneco Automotive Operating Company Inc.    PUBLISHED
   77115-422251    489872    12/6/2017          12 URUGUAY    MONRO-MATIC      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321292    96121
   9/10/1975    472401    4/21/1976    12 URUGUAY    OESPECTRUM       Tenneco
Automotive Operating Company Inc.    PUBLISHED    77115-421844    489758   
12/1/2017          12 URUGUAY    RANCHO       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322281    409220    5/9/1997    289319   
4/11/2000    12 URUGUAY    RANCHO QUICK LIFT       Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-321963    376915    12/29/2006    376915   
3/5/2008    12 URUGUAY    SENSA-TRAC       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-322271    374299    2/24/1995    374299    1/15/1997
   12 URUGUAY    TENNECO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321860    185080    5/4/1982    467925    9/10/1985    07,
12 URUGUAY    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322231    281341   
9/22/1995    378733    6/5/1997    12 UZBEKISTAN    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320418    9300974.4   
1/31/1992    3888    1/31/1992    12 UZBEKISTAN    LOAD-LEVELER LEVEL LIGHT &
Design    LOGO [g627204img62c.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-320540    MBGU93008273    10/29/1993    4010    4/9/1996
   12 UZBEKISTAN    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320831    MGU20000957    10/24/2000    MGU10728   
10/11/2001    07, 12

 

Page 146 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

UZBEKISTAN    RANCHO       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-322282    MGU20000956    10/24/2000    MGU10725    10/5/2001
   07, 12 UZBEKISTAN    TENNECO       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321863    MBGU93027073    11/12/1993    1486    9/26/1994
   07, 12 UZBEKISTAN    TENNECO       Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-321866    MBG95016823    9/22/1995    UZ6392    6/9/1997
   12, 42 UZBEKISTAN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322232   
95016813    9/22/1995    UZ6393    6/9/1997    12, 42 UZBEKISTAN    VAN-MAGNUM
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322475   
MBGU93012633    11/16/1993    4000    4/8/1996    012 UZBEKISTAN    WALKER      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321751   
MGU20000955    10/24/2000    MGU11112    4/11/2002    07, 12 VANUATU (NEW
HEBRIDES)    MONROE       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320832    775    6/4/1973    775    6/4/1973    12 VANUATU
(NEW HEBRIDES)    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320944    946   
6/2/1994    946    6/2/1994    12 VANUATU (NEW HEBRIDES)    TENNECO      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321868    902
   3/26/1996    902    3/26/1996    12 VANUATU (NEW HEBRIDES)    TENNECO &
Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating
Company Inc.    REGISTERED    77115-322234    10295    9/20/1995    10295   
9/20/1995    06, 12, 16, 21 VENEZUELA    DESIGN (Firm Grip)    LOGO
[g627204img62b.jpg]    Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320130    00138791    1/29/1991    165167F    7/18/1994    8 VENEZUELA
   GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320419    2007023693    10/1/2007    P288072    8/13/2008    12 VENEZUELA
   MAX-AIR       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320605    6159    5/4/1973    76351F    8/6/1974    12 VENEZUELA    MONROE
      Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320859   
15299    9/18/1959    F39540    3/8/1961    19

 

Page 147 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

VENEZUELA    MONROE & Design (New Wing)    LOGO [g62720461c.jpg]   
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-320945    3806
   5/20/1982    F113975    9/20/1985    23 VENEZUELA    MONRO-MAGNUM      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321232   
200114130    8/7/2001    P261851    9/26/2005    12 VENEZUELA    MONRO-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321294   
1986017177    12/4/1986    F141151    3/4/1991    19 VENEZUELA    MONRO-MATIC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321295   
200113194    7/26/2001    P259107    4/15/2005    12 VENEZUELA    MONRO-MAX   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321304   
829571    8/31/1987    F070278    9/6/1972    12 VENEZUELA    OESPECTRUM      
Tenneco Automotive Operating Company Inc.    PUBLISHED    77115-421845   
2017020269    11/24/2017          12 VENEZUELA    RANCHO       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322283    00324596   
3/12/1996    226923P    1/13/2000    12 VENEZUELA    RANCHO QUICK LIFT      
Tenneco Automotive Operating Company Inc.    REGISTERED    77115-321967   
200629885    12/27/2006    P281135    9/5/2007    12 VENEZUELA    SENSA-TRAC   
   Tenneco Automotive Operating Company Inc.    REGISTERED    77115-322272   
9512838    8/25/1995    P193672    1/3/1997    12 VENEZUELA    TENNECO & Design
(Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive Operating Company Inc.
   REGISTERED    77115-322237    1995014624    9/21/1995    196994    5/9/1997
   12 VENEZUELA    WALKER       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-321756    08-7597    4/22/2008    290965P    12/30/2008   
007 VIETNAM    GAS-MATIC       Tenneco Automotive Operating Company Inc.   
REGISTERED    77115-320421    4199002181    7/10/1990    2085    1/10/1991    12
VIETNAM    MONROE       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-320860    4199002182    7/10/1990    2086    1/10/1991    12 VIETNAM   
MONROE & Design (New Wing)    LOGO [g62720461c.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-320946    4199002179    7/10/1990
   2083    1/10/1991    12 VIETNAM    MONRO-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-321296    4199002180    7/10/1990
   2084    1/10/1991    12 VIETNAM    OESpectrum       Tenneco Automotive
Operating Company Inc.    PENDING    77115-421828-VN    1385233    11/21/2017   
      012

 

Page 148 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

VIETNAM    TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED
   77115-321871    22719    4/29/1995    19166    11/23/1995    12 VIETNAM   
TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-322239    24988    9/22/1995   
21123    6/19/1996    12 WIPO    KINETIC       Kinetic Pty Ltd    REGISTERED   
77115-322575          980516    4/9/2008    12, 42 WIPO    KINETIC (Logo)   
LOGO [g627204img64a.jpg]    Kinetic Pty Ltd    REGISTERED    77115-322590      
   980515    4/9/2008    12, 42 WIPO    KINETIC (Stylized) and KINETIC - Series
Mark    LOGO [g627204img80.jpg]    Kinetic Pty Ltd    REGISTERED    77115-322576
         829372    2/4/2004    09, 12 WIPO    MONROE       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-422252    1386972    12/6/2017   
1386972    12/6/2017    12 WIPO    MONRO-MATIC       Tenneco Automotive
Operating Company Inc.    REGISTERED    77115-434093    1418260       1418260   
6/7/2018    12 WIPO    OESpectrum       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-421828    1385233    11/21/2017    1385233   
11/21/2017    012 YEMEN    TENNECO       Tenneco Automotive Operating Company
Inc.    REGISTERED    77115-321877    7417    9/21/1995    5920    12/23/1996   
12 YEMEN    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322245    7427   
9/21/1995    5930    12/23/1996    12 ZAMBIA    GAS-MATIC       Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-320422    3785   
2/13/1985    3785    10/4/1985    12 ZAMBIA    MONROE       Tenneco Automotive
Operating Company Inc.    PENDING    77115-422252-ZM    1386972    12/6/2017   
      12

 

Page 149 of 150



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE OPERATING COMPANY INC.

and related entities

Active Trademarks

September 13, 2018

 

Country

  

Mark

  

Image

  

Owner Name

  

Status

  

Ref#

  

App#

  

File Date

  

Reg#

  

Reg Date

  

Classes

ZAMBIA    OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING
   77115-421828-ZM    1385233    11/21/2017          012 ZIMBABWE (RHODESIA)   
GAS-MATIC       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-320424    285    1/2/1985    TMT19852    4/9/1985    12 ZIMBABWE
(RHODESIA)    MONROE       Tenneco Automotive Operating Company Inc.    PENDING
   77115-422252-ZW    1386972    12/6/2017          12 ZIMBABWE (RHODESIA)   
OESpectrum       Tenneco Automotive Operating Company Inc.    PENDING   
77115-421828-ZW    1385233    11/21/2017          012 ZIMBABWE (RHODESIA)   
TENNECO       Tenneco Automotive Operating Company Inc.    REGISTERED   
77115-321878    136095    9/22/1995    TMT19951360    7/1/1996    12 ZIMBABWE
(RHODESIA)    TENNECO & Design (Horizon)    LOGO [g62720461d.jpg]    Tenneco
Automotive Operating Company Inc.    REGISTERED    77115-322248    137095   
9/22/1995    137095    6/24/1996    12

 

Page 150 of 150



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application

Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

Pullman   1316C-000066/US   TORQUE ROD BEARING ASSEMBLY   United States  
Granted   Patent   09/190477   Nov-12-1998   6231264   May-15-2001   Nov-12-2018
Pullman   1316C-000069/US   HEADED SOLID ROD FOR TORQUE ROD SPACER   United
States   Granted   Patent   09/340370   Jun-28-1999   6267526   Jul-31-2001  
Jun-28-2019 Pullman   1316C-100069/DE   HEADED SOLID ROD FOR TORQUE ROD SPACER  
Germany   Granted   Patent   10031454.6   Jun-28-2000   DE10031454B4  
May-31-2012   Jun-28-2020 Pullman   1316C-000070/US   CRIMPED BUSHING   United
States   Granted   Patent   09/346836   Jul-02-1999   6430774   Aug-13-2002  
Jul-02-2019 Pullman   1316C-000071/US   Torque Rod Apex Mount   United States  
Granted   Patent   09/348152   Jul-06-1999   6270282   Aug-07-2001   Jul-06-2019
Pullman  

1316C-

000073/US/CPA

  NON-SLIP STA-BAR BUSHING   United States   Granted   Patent   10/075062  
Feb-13-2002   6755403   Jun-29-2004   Feb-13-2022 Pullman  

1316C-

000073/US/CPB

  NON-SLIP STA-BAR BUSHING   United States   Granted   Patent   10/878622  
Jun-28-2004   7114712   Oct-03-2006   Jun-28-2024 Pullman   1316C-100073/MX/01  
NON-SLIP STA-BAR BUSHING   Mexico   Granted   Patent   PA/a/2003/001214  
Feb-10-2003   236778   May-11-2006   Feb-10-2023 Pullman   1316C-000074/US   ONE
PIECE TRAILING ARM FOR TORSIONAL SPRINGS   United States   Granted   Patent  
09/549796   Apr-14-2000   6588778   Jul-08-2003   Apr-14-2020 Pullman  
1316C-100074/MX   ONE PIECE TRAILING ARM FOR TORSIONAL SPRINGS   Mexico  
Granted   Patent   PAa2001002761   Mar-16-2001   223569   Oct-19-2004  
Mar-16-2021 Pullman   1316C-000075/US   UPPER SHOCK MOUNT ISOLATOR WITH INTEGRAL
AIR SPRING HOUSING PIVOT BEARING   United States   Granted   Patent   10/348125
  Jan-21-2003   6843472   Jan-18-2005   Jan-21-2023 Pullman   1316C-100075/DE  
UPPER SHOCK MOUNT ISOLATOR WITH INTEGRAL AIR SPRING HOUSING PIVOT BEARING  
Germany   Granted   Patent   10 2004 002 432.4   Jan-09-2004   102004002432  
Nov-06-2008   Jan-09-2024 Pullman   1316C-000077/US   LOW TORQUE PIVOT BUSHING  
United States   Granted   Patent   10/074944   Feb-12-2002   6854917  
Feb-15-2005   Feb-12-2022 Pullman   1316C-000078/US   HIGH COMPLIANCE MULTIPLE
CHAMBER PISTON FOR FLUID DAMPED ELASTOMER DEVICES   United States   Granted  
Patent   10/128902   Apr-24-2002   6698731   Mar-02-2004   Apr-24-2022 Pullman  
1316C-000080/US   EXHAUST ISOLATOR SYSTEM   United States   Granted   Patent  
10/079037   Feb-20-2002   6758300   Jul-06-2004   Feb-20-2022 Pullman  
1316C-100080/BR   EXHAUST ISOLATOR SYSTEM   Brazil   Granted   Patent  
P10300383-3   Feb-18-2003   PI03003833   Jun-24-2014   Jun-24-2024 Pullman  
1316C-100080/DE   EXHAUST ISOLATOR SYSTEM   Germany   Granted   Patent  
10307506-2   Feb-21-2003   DE10307506B4   May-31-2012   Feb-21-2023 Pullman  
1316C-100080/MX   EXHAUST ISOLATOR SYSTEM   Mexico   Granted   Patent  
PAa2003001369   Feb-14-2003   237812   Jun-15-2006   Feb-14-2023 Pullman  
1316C-000081/US   HINGED/SPLIT REINFORCED CLAM SHELL BUSHING   United States  
Granted   Patent   10/202287   Jul-24-2002   6513801   Feb-04-2003   Jul-24-2022
Pullman   1316C-000088/US   HYDRAULICALLY DAMPED BODY MOUNT WITH BOLT-THROUGH
CONSTRUCTION   United States   Granted   Patent   11/340208   Jan-26-2006  
7584944   Sep-08-2009   Jan-26-2026 Pullman  

1316C-

000088/US/DVA

  HYDRAULICALLY DAMPED BODY MOUNT WITH BOLT-THROUGH CONSTRUCTION   United States
  Granted   Patent   12/501618   Jul-13-2009   7922156   Apr-12-2011  
Jul-13-2029 Pullman   1316C-100088/BR   HYDRAULICALLY DAMPED BODY MOUNT WITH
BOLT-THROUGH CONSTRUCTION   Brazil   Pending   Patent   PI0600179.3  
Jan-26-2006       Jan-26-2026 Pullman   1316C-100088/DE   HYDRAULICALLY DAMPED
BODY MOUNT WITH BOLT-THROUGH CONSTRUCTION   Germany   Granted   Patent   102006
003938.6   Jan-26-2006   102006003938   Jun-01-2017   Jan-26-2026 Pullman  
1316C-100088/MX   HYDRAULICALLY DAMPED BODY MOUNT WITH BOLT-THROUGH CONSTRUCTION
  Mexico   Granted   Patent   PA/a/2006/001001   Jan-25-2006   266928  
May-22-2009   Jan-25-2026 Pullman   1316C-000091/US/01   SPLIT OUTER TUBE
ANTI-WALKOUT BUSHING   United States   Granted   Patent   11/342928  
Jan-30-2006   7451967   Nov-18-2008   Jan-30-2026 Pullman   1316C-100091/MX/01  
SPLIT OUTER TUBE ANTI-WALKOUT BUSHING   Mexico   Granted   Patent  
PA/a/2006/001924   Feb-17-2006   266927   May-22-2009   Feb-17-2026 Pullman  

1316C-

000092/US/RCE

  Two Ring Intermediate Tube With Interlock   United States   Granted   Patent  
11/507313   Aug-21-2006   8038132   Oct-18-2011   Aug-21-2026 Pullman  
1316C-100092/BR/01   Two Ring Intermediate Tube With Interlock   Brazil  
Pending   Patent   PI0616117.0   Aug-29-2006       Aug-29-2026 Pullman  
1316C-100092/CN/01   Two Ring Intermediate Tube With Interlock   China   Granted
  Patent   2006 80031680.7   Aug-29-2006   ZL2006800316807   Dec-15-2010  
Aug-29-2026 Pullman   1316C-100092/DE/01   Two Ring Intermediate Tube With
Interlock   Germany   Granted   Patent   11 2006 002 321.7   Aug-29-2006  
112006002321.7   May-28-2015   Aug-29-2026 Pullman   1316C-000093/US   ISOLATOR
  United States   Granted   Patent   11/233283   Sep-22-2005   7644911  
Jan-12-2010   Sep-22-2025

 

Page 1



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

Pullman   1316C-100093/BR/01   Shear Hub Void Design   Brazil   Pending   Patent
  PI0616334.3   Sep-06-2006       Sep-06-2026 Pullman   1316C-100093/CN/01  
Shear Hub Void Design   China   Granted   Patent   2006 80033454.2   Sep-06-2006
 

ZL 2006

80033454.2

  Jun-06-2012   Sep-06-2026 Pullman   1316C-100093/DE/01   Shear Hub Void Design
  Germany   Granted   Patent   11 2006 002536.8   Sep-06-2006   1120060025368  
Feb-22-2018   Sep-06-2026 Pullman   1316C-100093/JP/01   Shear Hub Void Design  
Japan   Granted   Patent   2008-532250   Sep-06-2006   4874338   Dec-02-2011  
Sep-06-2026 Pullman   1316C-100093/KR/01   Shear Hub Void Design   South Korea  
Granted   Patent   10-2008-7004539   Sep-06-2006   101315694   Oct-01-2013  
Sep-06-2026 Pullman   1316C-000094/US   Exhaust Isolator With Improved Method Of
Mounting   United States   Granted   Patent   11/511664   Aug-29-2006   7510043
  Mar-31-2009   Aug-29-2026 Pullman   1316C-100094/BR/01   Exhaust Isolator With
Improved Method Of Mounting   Brazil   Pending   Patent   PI0716217.0  
Jun-28-2007       Jun-28-2027 Pullman   1316C-100094/CN/01   Exhaust Isolator
With Improved Method Of Mounting   China   Granted   Patent   PCT/US2007/015121
  Jun-28-2007   ZL200780032240.8   Jun-05-2013   Jun-28-2027 Pullman  
1316C-100094/DE/01   Exhaust Isolator With Improved Method Of Mounting   Germany
  Pending   Patent   PCT/US2007/015121   Jun-28-2007       Jun-28-2027 Pullman  
1316C-100094/JP/01   Exhaust Isolator With Improved Method Of Mounting   Japan  
Granted   Patent   PCT/US2007/015121   Jun-28-2007   4872000   Nov-25-2011  
Jun-28-2027 Pullman   1316C-100094/KR/01   Exhaust Isolator With Improved Method
Of Mounting   South Korea   Pending   Patent   PCT/US2007/015121   Jun-28-2007  
101624731   May-20-2016   Jun-28-2027 Pullman   1316C-100094/KR/02.   Exhaust
Isolator With Improved Method Of Mounting   South Korea   Granted   Patent  
10-2016-7013489   May-20-2016   101698733   Jan-16-2017   May-20-2036 Pullman  
1316C-000095/US/01   Very High Damping Body Mount   United States   Granted  
Patent   11/827075   Jul-19-2006   7637486   Dec-29-2009   Jul-19-2026 Pullman  

1316C-

000095/US/CPB

  Very High Damping Body Mount, Subframe Mount Or Engine Mount With Bolt-Through
Construction   United States   Granted   Patent   12/393052   Jul-19-2006  
8177201   May-15-2012   Jul-19-2026 Pullman  

1316C-

000095/US/CPC

  Very High Damping Body Mount   United States   Granted   Patent   12/380793  
Jul-19-2006   8231115   Jul-31-2012   Jul-19-2026 Pullman   1316C-100095/BR/01  
Very High Damping Body Mount, Subframe Mount Or Engine Mount With Bolt-Through
Construction   Brazil   Pending   Patent   PI0714830.5   Jul-12-2007      
Jul-12-2027 Pullman   1316C-100095/CN/01   Very High Damping Body Mount,
Subframe Mount Or Engine Mount With Bolt-Through Construction   China   Granted
  Patent   2007 80026967.5   Jul-12-2007   ZL200780026967.5   Nov-27-2013  
Jul-12-2027 Pullman   1316C-100095/DE/01   Very High Damping Body Mount,
Subframe Mount Or Engine Mount With Bolt-Through Construction   Germany  
Granted   Patent   60 2007 035 680.6   Jul-12-2007   2047137   Mar-19-2014  
Jul-12-2027 Pullman   1316C-100095/EP/01   Very High Damping Body Mount,
Subframe Mount Or Engine Mount With Bolt-Through Construction   European Patent
  Granted   Patent   07810369.4   Jul-12-2007   2047137   Mar-19-2014  
Jul-12-2027 Pullman   1316C-100095/TH   Very High Damping Body Mount   Thailand
  Pending   Patent   0701003546   Jul-16-2007       Jul-16-2027 Pullman  
1316C-000100/US   End plated shear hub ISOLATOR   United States   Granted  
Patent   12/043498   Mar-06-2008   8066266   Nov-29-2011   Mar-06-2028 Pullman  

1316C-

000101/US/COC

  External Shear Hub Isolator   United States   Granted   Patent   13/682799  
Nov-21-2012   8646761   Feb-11-2014   Mar-10-2028 Pullman  

1316C-

000101/US/CPA

  External Shear Hub Isolator   United States   Granted   Patent   12/369024  
Feb-11-2009   8376331   Feb-19-2013   Mar-10-2028 Pullman   1316C-100101/BR/02  
External Shear Hub Isolator   Brazil   Pending   Patent   PI0909309.5  
Mar-10-2009       Mar-10-2029 Pullman   1316C-100101/CN/02   External Shear Hub
Isolator   China   Granted   Patent   200980108381.2   Mar-10-2009  
200980108381-2   Dec-12-2012   Mar-10-2029 Pullman   1316C-100101/DE/02  
External Shear Hub Isolator   Germany   Granted   Patent   11 2009 000 528.4  
Mar-10-2009   1120090005284   Feb-23-2017   Mar-10-2029

 

Page 2



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

Pullman   1316C-100101/JP/02   External Shear Hub Isolator   Japan   Granted  
Patent   2010-550812   Mar-10-2009   5417348   Nov-22-2013   Mar-10-2029 Pullman
  1316C-100101/KR/02   External Shear Hub Isolator   South Korea   Granted  
Patent   2010-7020847   Mar-10-2009   2010-7020847   Jun-17-2016   Mar-10-2029
Pullman   1316C-100101/KR/03   External Shear Hub Isolator   South Korea  
Pending   Patent   10-2015-7016762   Sep-17-2010       Mar-10-2029 Pullman  
1316C-000103/US   Curled Bushing with Torsional Slip Feature   United States  
Granted   Patent   12/061798   Apr-03-2008   8037573   Oct-18-2011   Apr-03-2028
Pullman   1316C-100103/BR/01   Curled Bushing with Torsional Slip Feature  
Brazil   Pending   Patent   PI0911275.8   Apr-01-2009       Apr-01-2029 Pullman
  1316C-100103/CN/01   Curled Bushing with Torsional Slip Feature   China  
Granted   Patent   200980112301.0   Apr-01-2009   ZL200980112301.0   Apr-30-2014
  Apr-01-2029 Pullman   1316C-100103/EP/01   Curled Bushing with Torsional Slip
Feature   European Patent   Pending   Patent   09727207.4   Apr-01-2009      
Apr-01-2029 Pullman   1316C-100103/KR/01   Curled Bushing with Torsional Slip
Feature   South Korea   Granted   Patent   10-2010-7024624   Apr-01-2009  
101538422   Jul-15-2015   Apr-01-2029 Pullman   1316C-000105/US   Vehicle
Stabilizer Assembly with Elastomer Articulation (Heavy Truck Sway-bar)   United
States   Granted   Patent   12/619792   Nov-17-2009   7883097   Feb-08-2011  
Nov-17-2029 Pullman   1316C-000108/US   2816 Tracked Vehicle backer Pad & Test
method   United States   Granted   Patent   12/849915   Aug-04-2010   8347702  
Jan-08-2013   Aug-04-2030 Pullman   1316C-000110/US   COMPACT COULOMB DAMPER  
United States   Granted   Patent   13/050032   Mar-17-2011   8794585  
Aug-05-2014   Mar-17-2031 Pullman  

1316C-

000110/US/CPB

  COMPACT COULOMB DAMPER   United States   Granted   Patent   13/209613  
Aug-15-2011   8794586   Aug-05-2014   Mar-17-2031 Pullman   1316C-100110/BR/01  
COMPACT COULOMB DAMPER   Brazil   Pending   Patent   112013005050.0  
Jul-11-2011       Jul-11-2031 Pullman   1316C-100110/CN/01   COMPACT COULOMB
DAMPER   China   Granted   Patent   2011 80032879.2   Jul-11-2011  
ZL201180032879.2   Aug-19-2015   Jul-11-2031 Pullman   1316C-100110/TH/01  
COMPACT COULOMB DAMPER   Thailand   Pending   Patent   1301000954   Jul-11-2011
      Jul-11-2031 Pullman   1316C-100110-DE-01   COMPACT COULOMB DAMPER  
Germany   Pending   Patent   11 2011 102983.7   Jul-11-2011       Jul-11-2031
Pullman   1316C-000114/US   Isolator having Push & Turn Mounting   United States
  Granted   Patent   13/008978   Jan-19-2011   8608117   Dec-17-2013  
Jan-19-2031 Pullman   1316C-100114/BR/01   Push & Turn Mounting   Brazil  
Pending   Patent   112013016463.8   Dec-15-2011       Dec-15-2031 Pullman  
1316C-100114/CN/01   Push & Turn Mounting   China   Granted   Patent   2011
80059618.X   Dec-15-2011   ZL201180059618X   Sep-16-2015   Dec-15-2031 Pullman  
1316C-100114/DE/01   Push & Turn Mounting   Germany   Granted   Patent   11 2011
104 740.1   Dec-15-2011   1120117047401   Oct-06-2016   Dec-15-2031 Pullman  
1316C-100114/JP/01   Push & Turn Mounting   Japan   Granted   Patent  
2013-550470   Dec-15-2011   6012631   Sep-30-2016   Dec-15-2031 Pullman  
1316C-100114/MX/01   Push & Turn Mounting   Mexico   Granted   Patent  
MX/a/2013/005558   Dec-15-2011       Dec-15-2031 Pullman   1316C-100114/TH/01  
Push & Turn Mounting   Thailand   Pending   Patent   1301003940   Dec-15-2011  
    Dec-15-2031 Pullman   1316C-000115/US   Isolator Having Socket Mounting  
United States   Granted   Patent   13/008998   Jan-19-2011   8366069  
Feb-05-2013   Jan-19-2031 Pullman   1316C-100115/BR/01   Isolator Having Socket
Mounting   Brazil   Pending   Patent   112013016521.9   Dec-15-2011      
Dec-15-2031 Pullman   1316C-100115/CN/01   Isolator Having Socket Mounting  
China   Granted   Patent   PCT/US2011/065103   Dec-15-2011   ZL2011800596550  
Sep-30-2015   Dec-15-2031 Pullman   1316C-100115/DE/01   Isolator Having Socket
Mounting   Germany   Granted   Patent   PCT/US2011/065103   Dec-15-2011  
112011047428   Nov-03-2016   Dec-15-2031 Pullman   1316C-100115/TH/01   Isolator
Having Socket Mounting   Thailand   Pending   Patent   PCT/US2011/065103  
Dec-15-2011       Dec-15-2031 Pullman   1316C-000116/US   Cab Suspension with
Stabilizer Bar   United States   Granted   Patent   13/899900   May-22-2013  
9283993   Mar-15-2016   May-22-2033 Pullman   1316C-000117/US   Axially damped
mount with bolt through construction and de-coupler   United States   Granted  
Patent   14/028606   Sep-17-2013   9097310   Aug-04-2015   Sep-17-2033

 

Page 3



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

Pullman  

1316C-

000117/US/COC

  Axially damped mount with bolt through construction and de-coupler   United
States   Granted   Patent   15/239,415   Aug-17-2016   9,850,977   Dec-26-2017  
Sep-17-2033 Pullman  

1316C-

000117/US/DVB

  Bolt Through Hydraulic Mount with and without a Decoupler   United States  
Granted   Patent   14/754740   Jun-30-2015   9441704   Sep-13-2016   Sep-17-2033
Pullman   1316C-100117/BR/01   Axially damped mount with bolt through
construction and de-coupler   Brazil   Pending   Patent   112015005012.3  
Sep-18-2013       Sep-18-2033 Pullman   1316C-100117/CN/01   Bolt Through
Hydraulic Mount with and without a Decoupler   China   Granted   Patent  
201380046735.1   Sep-18-2013   ZL201380046735.1   Jul-14-2017   Sep-18-2033
Pullman   1316C-100117/DE/01   Bolt Through Hydraulic Mount with and without a
Decoupler   Germany   Pending   Patent   112013004566.4   Sep-18-2013      
Sep-18-2033 Pullman   1316C-100117/JP/01   Bolt Through Hydraulic Mount With And
Without A Decoupler   Japan   Pending   Patent   2015532161   Sep-18-2013      
Sep-18-2033 Pullman   1316C-100117/KR/01   Axially damped mount with bolt
through construction and de-coupler   South Korea   Pending   Patent  
1020157005705   Sep-18-2013       Sep-18-2033 Pullman   1316C-100117/TH/01  
Axially damped mount with bolt through construction and de-coupler   Thailand  
Pending   Patent   1501001479   Sep-18-2013       Sep-18-2033 Pullman  
1316C-000118/US   2829 Thin Wall Mixed Material Torque Rod   United States  
Granted   Patent   13/678933   Nov-16-2012   8777245   Jul-15-2014   Nov-16-2032
Pullman   1316C-100119/CN/01   Elastomeric Bushing Assembly With Interchangeable
Bar Pin   China   Pending   Patent   201480015662-4   Feb-28-2014      
Feb-28-2034 Pullman   1316C-000120/US   Improved Hydroelastic Fluids   United
States   Granted   Patent   14/021164   Sep-09-2013   9133903   Sep-15-2015  
Sep-09-2033 Pullman   1316C-000121/US   Suspended Ring Bumper   United States  
Granted   Patent   14/190547   Feb-26-2014   9068620   Jun-30-2015   Feb-26-2034
Pullman   1316C-000123/US   Tuned Vibration Absorber   United States   Granted  
Patent   14/282519   May-20-2014   9297435   Mar-29-2016   May-20-2034 Pullman  
1316C-000125/US   Socket Isolator Mounting Apparatus   United States   Granted  
Patent   14/678377   Apr-03-2015   9650939   May-16-2017   Apr-03-2035 Pullman  

1316C-

000125/US/COB

  Socket Isolator Mounting   United States   Granted   Patent   15/481765  
Apr-07-2017   10030569   Jul-24-2018   Apr-09-2035 Pullman   1316C-100125/CN/01
  Clamp-on Isolator Bracket   China   Pending   Patent   PCT/IB2016/053287  
Jun-03-2016       Jun-03-2036 Pullman   1316C-100125/DE/01   Clamp-on Isolator
Bracket   Germany   Pending   Patent   PCT/IB2016/053287   Jun-03-2016      
Jun-03-2036 Pullman   1316C-000126/US   Rubber Lockout Stopper   United States  
Granted   Patent   15/261185   Sep-09-2016   9976620   May-22-2018   Nov-22-2036
Pullman   1316C-100126/CN   Rubber Lockout Stopper   China   Pending   Patent  
201610874011.1   Sep-30-2016       Sep-30-2036 Pullman   1316C-100126/DE  
Rubber Lockout Stopper   Germany   Pending   Patent   102016118625.2  
Sep-30-2016       Sep-30-2036 Pullman   1316C-100126-CN   Rubber Lockout Stopper
  China   Pending   Patent   201610874011.1   Sep-30-2016       Sep-30-2036
Pullman   1316C-000127/US   Micro Shear-hub Isolator   United States   Granted  
Patent   15/091210   Apr-05-2016   9845720   Dec-19-2017   Apr-05-2036 Pullman  

1316C-

000127/WO/POA

  Micro Shear-hub Isolator   WO   Pending   Patent   PCT/US2016/036876  
Jun-10-2016       Feb-11-2019 Pullman   1316C-100127/DE-01   Micro Shear-hub
Isolator   Germany   Pending   Patent   PCT/US2016/036876   Jun-10-2016      
Jun-10-2036 Pullman   1316C-100127/IN/01   Micro Shear-hub Isolator   India  
Pending   Patent     Jun-10-2016       Jun-10-2036 Pullman   1316C-100127/KR/01
  Micro Shear-hub Isolator   South Korea   Pending   Patent   1020187002540  
Jan-25-2018       Jan-25-2038 Pullman   1316C-100127-CN-01   Micro Shear-hub
Isolator   China   Pending   Patent   PCT/US2016/036876   Jun-10-2016      
Jun-10-2036 Pullman   1316C-000128/US   Top Mount Integral Anti-Vibration  
United States   Pending   Patent   15/615174   Jun-06-2017       Jun-06-2037
Pullman   1316C-100128/CN   Top Mount Assembly with Bushing Having Integral
Anti-Vibration Feature   China   Pending   Patent   201710545862.6   Jul-06-2017
      Jul-06-2037 Pullman   1316C-100128/DE   Top Mount Assembly with Bushing
Having Integral Anti-Vibration Feature   Germany   Pending   Patent  
102017114527.3   Jun-29-2017       Jun-29-2037 Pullman   1316C-000129-US  
Vertical Hanger Isolator Assembly   United States   Pending   Patent   15/181764
  Jun-14-2016       Jun-14-2036 Pullman   1316C-100129/DE   Vertical Hanger
Isolator Assembly   Germany   Pending   Patent   102016110978.9   Jun-15-2016  
    Jun-15-2036 Pullman   1316C-000130/US   Elastomer Formulation Using a
Combination of Polymers to Create Ozone Resistance without Addition of Wax  
United States   Pending   Patent   15/666948   Aug-02-2017       Aug-02-2037
Pullman   1316C-100130/CN   A Method of Making a Rubber Composition and a Shaped
Article Formed   China   Pending   Patent   201710770310.5   Aug-31-2017      
Aug-31-2037

 

Page 4



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

Pullman   1316C-100130/DE   Elastomer Formulation Using a Combination of
Polymers to Create Ozone Resistance without Addition of Wax   Germany   Pending
  Patent   102017119673.0   Aug-28-2017       Aug-28-2037 Pullman  
1316C-000131-US   Vehicle Suspension Bushing Assembly and Method of Assembling
The Same   United States   Pending   Patent   15/480873   Apr-06-2017      
Apr-06-2037 Pullman   1316C-000132/US   Hydraulic Body Mount   United States  
Pending   Patent   15/667941   Aug-03-2017       Aug-03-2037 Pullman  

1316C-

000132/US/CPA

  Hydraulic Body Mount With Compressible Bumper   United States   Pending  
Patent   15/896648   Feb-14-2018       Aug-03-2037 Pullman   1316C-000132-WO-
POB   Hydraulic Body Mount   WO   Pending   Patent   PCT/US2018/043813  
Jul-26-2018       Feb-03-2021 Pullman   1316C-000133-US   EXHAUST SYSTEM
ISOLATOR MOUNT WITH ANTI- ROTATION FEATURE   United States   Pending   Patent  
16/103154   Aug-14-2018       Aug-14-2038 Pullman   2001P-101697/CN/01   Leaf
Spring Bracket   China   Granted   Patent   201280027885.3   May-10-2012  
ZL2012800278853   Aug-24-2016   May-10-2032 Pullman   2001P-101697/CN/02   A
System for Mounting A Catalytic Converter of an Exhaust System   China   Pending
  Patent   201610585608.4   May-10-2012       May-10-2032 Pullman  
2001P-101697/DE/01   Leaf Spring Bracket   Germany   Pending   Patent   11 2012
002 385.4   May-10-2012       May-10-2032 Pullman   2001P-101697/IN/01   Leaf
Spring Bracket   India   Pending   Patent   6/DELNP/2014   May-10-2012      
May-10-2032 Pullman   2001P-101697/JP/01   Leaf Spring Bracket   Japan   Pending
  Patent   2014-514464   May-10-2012       May-10-2032 Pullman  
2001P-101697/KR/01   Leaf Spring Bracket   South Korea   Pending   Patent  
10-2014-7000244   May-10-2012       May-10-2032 Pullman   2001P-101697/TH/01  
Leaf Spring Bracket   Thailand   Pending   Patent   1301006904   May-10-2012    
  May-10-2032 TAOC   01259-0004/US   Passive NOx Adsorber   United States  
Pending   Patent   15/848390   Dec-20-2017       Dec-20-2037 TAOC  
01259-0006/US   SYSTEM FOR REMOVING WATER AND PARTICULATES FROM ENGINE EXHAUST  
United States   Pending   Patent   15/893313   Feb-09-2018       Feb-09-2038
TAOC   065730-00012/US   Impact Reinforced Composite Spring Seat for a Shock
Absorber   United States   Granted   Patent   15/006363   Jan-26-2016   9849746
  Dec-26-2017   Jan-26-2036 TAOC   065730-00013-CN   Impact Reinforced Composite
Spring Seat for a Shock Absorber   China   Pending   Patent   PCT/US2016/014851
  Jan-26-2016       Jan-26-2036 TAOC   065730-00013-DE   Impact Reinforced
Composite Spring Seat for a Shock Absorber   Germany   Pending   Patent  
PCT/US2016/014851   Jan-26-2016       Jan-26-2036 TAOC   065730-00009/US   SHOCK
ABSORBERS HAVING A COMPOSITE BASE ASSEMBLY WITH AXIAL FLEXIBILITY COMPENSATION  
United States   Granted   Patent   14/952047   Nov-25-2015   10,006516  
Jun-26-2018   Dec-25-2035 TAOC   065730-00020-CN   SHOCK ABSORBERS HAVING A
COMPOSITE BASE ASSEMBLY WITH AXIAL FLEXIBILITY COMPENSATION   China   Pending  
Patent   14/952047   Nov-25-2015       Nov-25-2035 TAOC   065730-00021   SHOCK
ABSORBERS HAVING A COMPOSITE BASE ASSEMBLY WITH AXIAL FLEXIBILITY COMPENSATION  
Germany   Pending   Patent   112015005306.9   Nov-25-2015       Nov-25-2035 TAOC
  065730-00008/US   Shock Absorbers having a Composite Base Assembly with an
Over-Molded Closure Insert   United States   Granted   Patent   14/952058  
Nov-25-2015   9718322   Aug-01-2017   Nov-25-2035 TAOC   065730-00018   Shock
Absorbers having a Composite Base Assembly with an Over-Molded Closure Insert  
China   Pending   Patent   201580064386.5   Nov-25-2015       Nov-25-2035 TAOC  
065730-00019   Shock Absorbers having a Composite Base Assembly with an
Over-Molded Closure Insert   Germany   Pending   Patent   112015005299.2  
Nov-25-2015       Nov-25-2035 TAOC   065730-00014/US   Secondary Dampening
Assembly for Shock Absorber   United States   Granted   Patent   15/014625  
Feb-03-2016   9605726   Mar-28-2017   Feb-03-2036 TAOC   065730-00022  
Secondary Dampening Assembly for Shock Absorber   Germany   Pending   Patent  
112016000579.2   Feb-03-2016       Feb-03-2036 TAOC   065730-00023   Secondary
Dampening Assembly for Shock Absorber   China   Pending   Patent  
201680007419.7   Feb-03-2016       Feb-03-2036

 

Page 5



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   065730-00016/US   Secondary Dampening Assembly for Shock Absorber  
United States   Granted   Patent   15/017056   Feb-05-2016   9822837  
Nov-21-2017   Feb-05-2036 TAOC   065730-00024   Secondary Dampening Assembly for
Shock Absorber   China   Pending   Patent   201680012973.4   Feb-05-2016      
Feb-05-2036 TAOC   065730-00025   Secondary Dampening Assembly for Shock
Absorber   Germany   Pending   Patent   112016000630.6   Feb-05-2016      
Feb-05-2036 TAOC   1316C-000101/US   External Shear Hub Isolator   United States
  Granted   Patent   12/045139   Mar-10-2008   8152146   Apr-10-2012  
Mar-10-2028 TAOC   1316C-100110/JP/02   COMPACT COULOMB DAMPER   Japan   Pending
  Patent   2014166832   Jul-11-2011       Jul-11-2031 TAOC   1316C-100110/KR/01
  COMPACT COULOMB DAMPER   South Korea   Pending   Patent   10-2013-7008494  
Jul-11-2011       Jul-11-2031 TAOC   1316C-100110-DE-02   COMPACT COULOMB DAMPER
  Germany   Pending   Patent   11-2011-106-143.9   Nov-03-2017       Jul-11-2031
TAOC   1316C-000111/US   Through Hole Apex WITH Mold integrated seal & cushion  
United States   Granted   Patent   13/021797   Feb-07-2011   8453787  
Jun-04-2013   Feb-07-2031 TAOC   1316C-100111/BR/01   Through Hole Apex WITH
Mold integrated seal & cushion   Brazil   Pending   Patent   112013020043.0  
Jan-18-2012       Jan-18-2032 TAOC   1316C-100111/CN/01   Through Hole Apex WITH
Mold integrated seal & cushion   China   Granted   Patent   2012 80007929.6  
Jan-18-2012   ZL201280007929.6   Sep-16-2015   Jan-18-2032 TAOC  
1316C-100111/DE/01   Through Hole Apex WITH Mold integrated seal & cushion  
Germany   Pending   Patent   11 2012 000 705.0   Jan-18-2012       Jan-18-2032
TAOC   1316C-100111/IN/01   Through Hole Apex WITH Mold integrated seal &
cushion   India   Pending   Patent   6348/DELNP/2013   Jan-18-2012      
Jan-18-2032 TAOC   1316C-100111/JP/01   Through Hole Apex WITH Mold integrated
seal & cushion   Japan   Granted   Patent   2013-553447   Jan-18-2012   5972289
  Jul-22-2016   Jan-18-2032 TAOC   1316C-100111/KR/01   Through Hole Apex WITH
Mold integrated seal & cushion   South Korea   Pending   Patent  
10-2013-7019986   Jan-18-2012       Jan-18-2032 TAOC   1316C-100111/TH/01  
Through Hole Apex WITH Mold integrated seal & cushion   Thailand   Pending  
Patent   1301004349   Jan-18-2012       Jan-18-2032 TAOC   1316C-000112/US  
Elastomeric Bushing with Multi-Piece Bar Pin   United States   Granted   Patent
  12/911812   Oct-26-2010   8226100   Jul-24-2012   Oct-26-2030 TAOC  
1316C-100112/MX/01   Elastomeric Bushing with Multi-Piece Bar Pin   Mexico  
Granted   Patent   MX/a/2013/002284   Aug-22-2011   331767   Jul-21-2015  
Aug-22-2031 TAOC   1316C-100112/TH/01   Elastomeric Bushing with Multi-Piece Bar
Pin   Thailand   Pending   Patent   1301002157   Aug-22-2011       Aug-22-2031
TAOC   1316C-000113/US   Hybrid Cross Axis Ball Joint Bushing ( contact Jim
Lewis before spending further prosecution funds)   United States   Granted  
Patent   13/114149   May-24-2011   8616773   Dec-31-2013   May-24-2031 TAOC  
1316C-100113/JP/01   Hybrid Cross Axis Ball Joint Bushing   Japan   Granted  
Patent   2013-534905   Aug-22-2011   5693739   Feb-13-2015   Aug-22-2031 TAOC  
1316C-100113/KR/01   Hybrid Cross Axis Ball Joint Bushing   South Korea  
Pending   Patent   10-2013-7006980   Aug-22-2011       Aug-22-2031 TAOC  
1316C-100113/MX/01   Hybrid Cross Axis Ball Joint Bushing   Mexico   Granted  
Patent   MX/a/2013/002285   Aug-22-2011   331574   Jul-14-2015   Aug-22-2031
TAOC   1316C-100131-CN   Controlled torque bushing with pre-load washer   China
  Pending   Patent   201810284816X   Apr-02-2018       Apr-02-2038 TAOC  
1316C-100131-DE   Controlled torque bushing with pre-load washer   Germany  
Pending   Patent   102018105175.1   Mar-07-2018       Mar-07-2038 TAOC  
1316E-000002/US   SYSTEM & METHOD FOR REDUCING NOx IN COMBUSTION EXHAUST STREAMS
  United States   Granted   Patent   10/298981   Nov-18-2002   6865881  
Mar-15-2005   Nov-18-2022 TAOC   1316E-000003/US   METHODS & APPARATUS FOR
INJECTING ATOMIZED FLUID   United States   Granted   Patent   11/112039  
Apr-22-2005   7467749   Dec-23-2008   Apr-22-2025 TAOC  

1316E-

000003/US/CPD

  METHODS & APPARATUS FOR INJECTING ATOMIZED FLUID   United States   Granted  
Patent   12/275539   Nov-21-2008   8047452   Nov-01-2011   Nov-21-2028 TAOC  

1316E-

100003/EP/01/DE

  METHODS & APPARATUS FOR INJECTING ATOMIZED FLUID   Germany   Granted   Patent
  05 741 327.0   Apr-25-2005   1751407   Jan-04-2012   Apr-25-2025

 

Page 6



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316E-100003/JP/05   METHODS & APPARATUS FOR INJECTING ATOMIZED FLUID  
Japan   Granted   Patent   2011-537448   Sep-30-2009   5728387   Apr-10-2015  
Sep-30-2029 TAOC   1316E-000004/US/01   Methods And Apparatus For Injecting
Atomized Fluid at a Low Flow Rate   United States   Granted   Patent   11/754872
  May-29-2007   7861520   Jan-04-2011   May-29-2027 TAOC   1316E-100004/CN/01  
Methods And Apparatus For Injecting Atomized Fluid at a Low Flow Rate   China  
Granted   Patent   2007 80019816.7   May-29-2007   ZL2007 800198167  
May-04-2011   May-29-2027 TAOC   1316E-100004/EP/01   Methods And Apparatus For
Injecting Atomized Fluid at a Low Flow Rate   European Patent   Granted   Patent
  07 777 292.9   May-29-2007   2032809   Aug-21-2013   May-29-2027 TAOC  
1316E-100004/EP/03   Methods And Apparatus For Injecting Atomized Fluid at a Low
Flow Rate   European Patent   Granted   Patent   13004119.7   May-29-2007  
2700792   Nov-16-2016   May-29-2027 TAOC   1316E-100004/EP/03- DE   Methods And
Apparatus For Injecting Atomized Fluid at a Low Flow Rate   Germany   Granted  
Patent   13004119.7   May-29-2007   2700792   Nov-16-2016   May-29-2027 TAOC  
1316E-100004/IN/01   Methods And Apparatus For Injecting Atomized Fluid at a Low
Flow Rate   India   Granted   Patent   6308/CHENP/2008   May-29-2007   273696  
Jun-23-2016   May-29-2027 TAOC   1316E-100004/JP/01   Methods And Apparatus For
Injecting Atomized Fluid at a Low Flow Rate   Japan   Granted   Patent  
2009-513217   May-29-2007   5161207   Dec-21-2012   May-29-2027 TAOC  
1316E-100004/KR/01   Methods And Apparatus For Injecting Atomized Fluid at a Low
Flow Rate   South Korea   Granted   Patent   10-2008-028862   May-29-2007  
101460967   Nov-06-2014   May-29-2027 TAOC   1316E-000005/US/01   Dual Injector
System for Diesel Emissions Control   United States   Granted   Patent  
11/870012   Oct-10-2007   8109077   Feb-07-2012   Oct-10-2027 TAOC  
1316E-100005/CN/01   Dual Injector System for Diesel Emissions Control   China  
Granted   Patent   2007 80038145.9   Oct-11-2007   2007800381459   Mar-06-2013  
Oct-11-2027 TAOC   1316E-100005/IN/01   Dual Injector System for Diesel
Emissions Control   India   Pending   Patent   1944/CHENP/2009   Oct-11-2007    
  Oct-11-2027 TAOC   1316E-100005/KR/01   Dual Injector System for Diesel
Emissions Control   South Korea   Granted   Patent   10-2009-7007509  
Oct-11-2007   101399049   May-19-2014   Oct-11-2027 TAOC   1316E-100005/TH/01  
Dual Injector System for Diesel Emissions Control   Thailand   Pending   Patent
  0701005136   Oct-10-2007       Oct-10-2027 TAOC   1316E-000007/US/01  
Pressure Swirl Flow Injector With Reduced Flow Variability And Return Flow  
United States   Granted   Patent   13/023870   Feb-09-2011   8998114  
Apr-07-2015   Feb-09-2031 TAOC  

1316E-

000007/US/CPB

  Gen 3 Injector   United States   Granted   Patent   13/164976   Jun-21-2011  
8740113   Jun-03-2014   Feb-09-2031 TAOC  

1316E-

000007/US/CPC

  Gen 3 Injector (Flux Bridge)   United States   Granted   Patent   13/220980  
Aug-30-2011   8973895   Mar-10-2015   Feb-09-2031 TAOC  

1316E-

000007/US/CPF

  Gen 3 Injector   United States   Granted   Patent   14/641820   Mar-09-2015  
9683472   Jun-20-2017   Feb-09-2031 TAOC   1316E-100007/CN/01   Gen 3 Injector  
China   Granted   Patent   PCT/US2011/024208   Feb-09-2011   ZL201180018411.8  
Mar-18-2015   Feb-09-2031 TAOC   1316E-100007/CN/02   Gen 3 Injector   China  
Pending   Patent   201510076022.0   Feb-09-2011       Feb-09-2031 TAOC  
1316E-100007/CN/04   Gen 3 Injector   China   Granted   Patent   201280022018.0
  Jun-05-2012   201280022018-0   Feb-15-2017   Jun-05-2032 TAOC  
1316E-100007/CN/05   Gen 3 Injector   China   Granted   Patent   201280042283.5
  Aug-28-2012   201280042283-5   Aug-17-2016   Aug-28-2032 TAOC  
1316E-100007/DE/01   Gen 3 Injector   Germany   Pending   Patent  
PCT/US2011/024208   Feb-09-2011       Feb-09-2031 TAOC   1316E-100007/DE/04  
Gen 3 Injector   Germany   Pending   Patent   11 2012 002 573.3   Jun-05-2012  
    Jun-05-2032 TAOC   1316E-100007/DE/05   Gen 3 Injector   Germany   Pending  
Patent   11 2012 003 626.3   Aug-28-2012       Aug-28-2032 TAOC  
1316E-100007/IN/01   Gen 3 Injector   India   Pending   Patent  
PCT/US2011/024208   Feb-09-2011       Feb-09-2031 TAOC   1316E-100007/IN/04  
Gen 3 Injector   India   Pending   Patent   8373/DELNP/2013   Jun-05-2012      
Jun-05-2032

 

Page 7



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316E-100007/IN/05   Gen 3 Injector   India   Pending   Patent  
963/DELNP/2014   Aug-28-2012       Aug-28-2032 TAOC   1316E-100007/JP/01   Gen 3
Injector   Japan   Granted   Patent   PCT/US2011/024208   Feb-09-2011   5748781
  May-22-2015   Feb-09-2031 TAOC   1316E-100007/JP/04   Gen 3 Injector   Japan  
Granted   Patent   2014-516985   Jun-05-2012   6097746   Feb-24-2017  
Jun-05-2032 TAOC   1316E-100007/JP/05   Gen 3 Injector   Japan   Pending  
Patent   2014-528507   Aug-28-2012       Aug-28-2032 TAOC   1316E-100007/KR/01  
Gen 3 Injector   South Korea   Granted   Patent   1020127023283   Feb-09-2011  
101767284   Aug-04-2017   Feb-09-2031 TAOC   1316E-100007/KR/04   Gen 3 Injector
  South Korea   Pending   Patent   10-2013-7033892   Jun-05-2012      
Jun-05-2032 TAOC   1316E-100007/KR/05   Gen 3 Injector   South Korea   Pending  
Patent   10-2014-7008019   Aug-28-2012       Aug-28-2032 TAOC  
1316E-100007/TH/01   Gen 3 Injector   Thailand   Pending   Patent  
PCT/US2011/024208   Feb-09-2011       Feb-09-2031 TAOC   1316E-100007/TH/04  
Gen 3 Injector   Thailand   Pending   Patent   1301007148   Jun-05-2012      
Jun-05-2032 TAOC   1316E-100007/TH/05   Gen 3 Injector   Thailand   Pending  
Patent   1401000999   Aug-28-2012       Aug-28-2032 TAOC   1316E-000008-US  
Reagent Injector With Flux Bridge   United States   Pending   Patent   16/106891
  Aug-21-2018       Aug-21-2038 TAOC   1316N-001606/US   DAMPER WITH EXTERNALLY
MOUNTED SEMI- ACTIVE SYSTEM   United States   Granted   Patent   09/318301  
May-25-1999   6321888   Nov-27-2001   May-25-2019 TAOC   1316N-001631/US  
STROKE DEPENDENT DAMPING   United States   Granted   Patent   09/168034  
Oct-07-1998   6352145   Mar-05-2002   Oct-07-2018 TAOC  

1316N-

001632/US/CPA

  ACCELERATION SENSITIVE DAMPING FOR AUTOMOTIVE DAMPERS   United States  
Granted   Patent   09/443236   Nov-18-1999   6290035   Sep-18-2001   Nov-18-2019
TAOC   1316I-101633/BR/01   SOLENOID ACTUATED CONTINUOUSLY VARIABLE SERVO VALVE
FOR ADJUSTING DAMPING IN SHOCK ABSORBERS AND STRUTS   Brazil   Granted   Patent
  PI 0417400.3   Oct-07-2004   PI04174003   May-10-2016   May-10-2026 TAOC  
1316I-101633/CN/01   SOLENOID ACTUATED CONTINUOUSLY VARIABLE SERVO VALVE FOR
ADJUSTING DAMPING IN SHOCK ABSORBERS AND STRUTS   China   Granted   Patent  
2004-80036379.6   Oct-07-2004   ZL200480036379.6   Apr-08-2009   Oct-07-2024
TAOC   1316I-101633/DE/01   SOLENOID ACTUATED CONTINUOUSLY VARIABLE SERVO VALVE
FOR ADJUSTING DAMPING IN SHOCK ABSORBERS AND STRUTS   Germany   Granted   Patent
  11 2004 002 411.0   Oct-07-2004   1120040024110   Jan-21-2016   Oct-07-2024
TAOC   1316I-101633/IN/01   SOLENOID ACTUATED CONTINUOUSLY VARIABLE SERVO VALVE
FOR ADJUSTING DAMPING IN SHOCK ABSORBERS AND STRUTS   India   Granted   Patent  
3189/DELNP/2006   Oct-07-2004   254148   Sep-24-2012   Oct-07-2024 TAOC  
1316N-001633/US   SOLENOID ACTUATED CONTINUOUSLY VARIABLE SERVO VALVE FOR
ADJUSTING DAMPING IN SHOCK ABSORBERS AND STRUTS   United States   Granted  
Patent   10/730560   Dec-08-2003   7438164   Oct-21-2008   Dec-08-2023 TAOC  
1316I-101634/DE   Single Piece Piston   Germany   Granted   Patent   10035640.0
  Jul-21-2000   10035640   Nov-16-2006   Jul-21-2020 TAOC   1316I-101634/JP  
Single Piece Piston   Japan   Pending   Patent   2000-224707   Jul-26-2000      
Jul-26-2020 TAOC   1316N-001634/US   Single Piece Piston   United States  
Granted   Patent   09/360570   Jul-26-1999   6464053   Oct-15-2002   Jul-26-2019
TAOC   1316N-001636/US   Stroke Dependent Bypass   United States   Granted  
Patent   09/306343   May-06-1999   6220409   Apr-24-2001   May-06-2019 TAOC  
1316I-101637/JP   FULCRUM BLOW OFF VALVE FOR USE IN A SHOCK ABSORBER   Japan  
Granted   Patent   2000163954   Jun-01-2000   3660857   Mar-25-2005  
Jun-01-2020 TAOC   1316N-001637/US   FULCRUM BLOW OFF VALVE FOR USE IN A SHOCK
ABSORBER   United States   Granted   Patent   09/328576   Jun-09-1999   6371264
  Apr-16-2002   Jun-09-2019 TAOC   1316N-001639/US   FREQUENCY DEPENDANT DAMPER
  United States   Granted   Patent   09/159722   Sep-24-1998   6148969  
Nov-21-2000   Sep-24-2018 TAOC  

1316N-

001639/US/CPA

  FREQUENCY DEPENDANT DAMPER   United States   Granted   Patent   09/399537  
Sep-20-1999   6382373   May-07-2002   Sep-24-2018 TAOC  

1316N-

001639/US/CPB

  FREQUENCY DEPENDANT DAMPER   United States   Granted   Patent   09/703012  
Oct-31-2000   6364075   Apr-02-2002   Sep-24-2018 TAOC   1316N-001640/US   LINK
ASSEMBLY FOR MOTOR VEHICLE SUSPENSION   United States   Granted   Patent  
09/414115   Oct-08-1999   6354614   Mar-12-2002   Oct-08-2019

 

Page 8



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316N-001641/US   AXLE SHAFT SPACER MEMBER   United States   Granted  
Patent   09/415406   Oct-08-1999   6267197   Jul-31-2001   Oct-08-2019 TAOC  
1316I-101643/DE/02   Air Pressure Proportional Damper   Germany   Granted  
Patent   11 2004 002412.9   Sep-27-2004   1120040024129   Jul-10-2014  
Sep-27-2024 TAOC   1316I-101643/IN/02   Air Pressure Proportional Damper   India
  Granted   Patent   3257/DELNP/2006   Sep-27-2004   261646   Jul-04-2014  
Sep-27-2024 TAOC   1316N-001643/US   Air Pressure Proportional Damper  
United States   Granted   Patent   10/738341   Dec-17-2003   7252181  
Aug-07-2007   Dec-17-2023 TAOC   1316N-001647/US   VARIABLE BLEED ORIFICE
VALVING   United States   Granted   Patent   09/552125   Apr-19-2000   6672436  
Jan-06-2004   Apr-19-2020 TAOC   1316N-001648/US   INDEPENDENTLY TUNABLE
VARIABLE BLEED ORIFICE   United States   Granted   Patent   09/575900  
May-22-2000   6460664   Oct-08-2002   May-22-2020 TAOC   1316N-001651/US  
FLOATING PORT BLOCKER   United States   Granted   Patent   09/992316  
Nov-19-2001   6644445   Nov-11-2003   Nov-19-2021 TAOC   1316I-101653/CN/01  
Thermal Expansion Compensation Shock Absorber   China   Granted   Patent  
2004/80028025.7   Sep-21-2004   ZL2004 80028025.7   Apr-08-2009   Sep-21-2024
TAOC   1316I-101653/EP/01   Thermal Expansion Compensation Shock Absorber  
European Patent   Granted   Patent   04784599.5   Sep-21-2004   1664584  
Jan-03-2018   Sep-21-2024 TAOC   1316I-101653/IN/01   Thermal Expansion
Compensation Shock Absorber   India   Granted   Patent   1591/DELNP/2006  
Sep-21-2004   261738   Jul-11-2014   Sep-21-2024 TAOC   1316N-001653/US  
Thermal Expansion Compensation Shock Absorber   United States   Granted   Patent
  10/671354   Sep-25-2003   7004293   Feb-28-2006   Sep-25-2023 TAOC  
1316N-001654/US   Frequency Dependent Damper   United States   Granted   Patent
  09/778455   Feb-07-2001   7070028   Jul-04-2006   Feb-07-2021 TAOC  
1316I-101655/EP/DE   Air Spring Assembly On Shock Absorber with Combined Seal  
Germany   Granted   Patent   02011389-0   May-24-2002   60241436-9   Nov-02-2011
  May-24-2022 TAOC   1316N-001655/US   Air Spring Assembly On Shock Absorber
with Combined Seal   United States   Granted   Patent   09/867297   May-29-2001
  6443436   Sep-03-2002   May-29-2021 TAOC  

1316N-

001656/US/DVB

  Electronically Controlled Frequency Dependent Damping   United States  
Granted   Patent   11/900606   Feb-10-2004   8210330   Jul-03-2012   Feb-10-2024
TAOC   1316I-101659/BR   ACCELERATION SENSITIVE DAMPING FOR AUTOMOTIVE DAMPERS  
Brazil   Granted   Patent   PI 0206325.5   Nov-19-2002   PI0206325.5  
Dec-17-2013   Dec-17-2023 TAOC   1316I-101659/DE   ACCELERATION SENSITIVE
DAMPING FOR AUTOMOTIVE DAMPERS   Germany   Granted   Patent   602 08 619.1-08  
Nov-19-2002   1312828   Jan-11-2006   Nov-19-2022 TAOC   1316I-101659/EP  
ACCELERATION SENSITIVE DAMPING FOR AUTOMOTIVE DAMPERS   European Patent  
Granted   Patent   02025876-0   Nov-19-2002   1312828   Jan-11-2006  
Nov-19-2022 TAOC   1316I-101659/EP/FR   ACCELERATION SENSITIVE DAMPING FOR
AUTOMOTIVE DAMPERS   France   Granted   Patent   02025876-0   Nov-19-2002  
1312828   Jan-11-2006   Nov-19-2022 TAOC   1316N-001659/US   ACCELERATION
SENSITIVE DAMPING FOR AUTOMOTIVE DAMPERS   United States   Granted   Patent  
09/992309   Nov-19-2001   6581733   Jun-24-2003   Nov-19-2021 TAOC  

1316N-

001659/US/DVA

  ACCELERATION SENSITIVE DAMPING FOR AUTOMOTIVE DAMPERS   United States  
Granted   Patent   10/425127   Apr-28-2003   6793049   Sep-21-2004   Nov-19-2021
TAOC   1316I-101662/CN/01   Adjustable Damper with Valve Mounted In-Line   China
  Granted   Patent   200480031042.6   Sep-10-2004   ZL200480031042.6  
Feb-04-2009   Sep-10-2024 TAOC   1316N-001662/US   Adjustable Damper with Valve
Mounted In-Line   United States   Granted   Patent   10/667555   Sep-22-2003  
6959796   Nov-01-2005   Sep-22-2023 TAOC   1316I-101663/CN/01   AIR PRESSURE
PORPORTIONAL DAMPER FOR SHOCK ABSORBER   China   Granted   Patent   2005 8000
4600.4   Jan-18-2005   ZL200580004600.4   Dec-10-2008   Jan-18-2025 TAOC  
1316I-101669/EP/01   Stroke Dependent Bypass   European Patent   Granted  
Patent   04782103.8   Aug-25-2004   1664578   Apr-27-2016   Aug-25-2024 TAOC  
1316I-101669/EP/01- DE   Stroke Dependent Bypass   Germany   Granted   Patent  
04782103.8   Aug-25-2004   6020040492035   Apr-27-2016   Aug-25-2024 TAOC  
1316N-001669/US   Stroke Dependent Bypass   United States   Granted   Patent  
10/666051   Sep-17-2003   6918473   Jul-19-2005   Sep-17-2023 TAOC  
1316I-101675/DE   TWIN PISTON SHOCK ABSORBER   Germany   Granted   Patent  
102004013881.8   Mar-20-2004   102004013881.8   Aug-26-2010   Mar-20-2024 TAOC  
1316N-001675/US   TWIN PISTON SHOCK ABSORBER   United States   Granted   Patent
  10/464192   Jun-18-2003   6776269   Aug-17-2004   Jun-18-2023 TAOC  
1316I-101677/CN/01   Integrated Tagging System for an Electronic Shock Absorber
  China   Granted   Patent   PCT/US2004/023403   Jul-20-2004   ZL2004 80030073.X
  Oct-22-2008   Jul-20-2024 TAOC   1316I-101677/EP/01   Integrated Tagging
System for an Electronic Shock Absorber   European Patent   Granted   Patent  
04778756.9   Jul-20-2004   EP1664583 B1   Feb-16-2011   Jul-20-2024 TAOC  

1316I-

101677/EP/01/DE

  Integrated Tagging System for an Electronic Shock Absorber   Germany   Granted
  Patent   04778756.9   Jul-20-2004   6020040314374   Feb-16-2011   Jul-20-2024

 

Page 9



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316N-001677/US   Integrated Tagging System for an Electronic Shock
Absorber   United States   Granted   Patent   10/662546   Sep-15-2003   6964325
  Nov-15-2005   Sep-15-2023 TAOC   1316I-101680/IN/01   Extra Support Area for
Valve Disc on Piston   India   Pending   Patent   1640/DELNP/2006   Sep-15-2004
      Sep-15-2024 TAOC   1316I-101682/CN/01   Adjustable Damper with Control
Valve, Mounted in an External Collar   China   Granted   Patent   200480030695.2
  Jul-19-2004   ZL200480030695.2   Aug-05-2009   Jul-19-2024 TAOC  
1316I-101682/EP/01   Adjustable Damper with Control Valve, Mounted in an
External Collar   European Patent   Pending   Patent   04757120.3   Jul-19-2004
      Jul-19-2024 TAOC   1316N-001682/US   Adjustable Damper with Control Valve,
Mounted in an External Collar   United States   Granted   Patent   10/666196  
Sep-17-2003   6978871   Dec-27-2005   Sep-17-2023 TAOC   1316I-101684/IN/01  
BOOSTER TO ADAPT AIR SPRING PRESSURE FOR FDD SHOCK ABSORBER   India   Pending  
Patent   1459/DELNP/2006   Sep-08-2004       Sep-08-2024 TAOC  
1316I-101690/BR/01   Monotube Piston Valving System with Selective Bleed  
Brazil   Granted   Patent   PI0414400.7   Aug-25-2004   PI04144007   Nov-21-2017
  Nov-21-2027 TAOC   1316I-101690/CN/01   Monotube Piston Valving System with
Selective Bleed   China   Granted   Patent   2004 80029842.4   Aug-25-2004  
ZL2004800298424   May-12-2010   Aug-25-2024 TAOC   1316I-101690/CN/02   Monotube
Piston Valving System with Selective Bleed   China   Granted   Patent   2008
10186691.3   Aug-25-2004   ZL2008101866913   Feb-09-2011   Aug-25-2024 TAOC  
1316I-101690/DE/02   Monotube Piston Valving System with Selective Bleed  
Germany   Granted   Patent   11161224.8   Aug-25-2004   2333373   Oct-28-2015  
Aug-25-2024 TAOC   1316I-101690/DE/03   Monotube Piston Valving System with
Selective Bleed   Germany   Granted   Patent   111612263   Aug-25-2004  
602004046052-4   Oct-22-2014   Aug-25-2024 TAOC   1316I-101690/DE/04   Monotube
Piston Valving System with Selective Bleed   Germany   Granted   Patent  
11161229.7   Aug-25-2004   2360390   Aug-03-2016   Aug-25-2024 TAOC  
1316I-101690/EP/01   Monotube Piston Valving System with Selective Bleed  
European Patent   Granted   Patent   04782227.5   Aug-25-2004   1664579  
Oct-03-2012   Aug-25-2024 TAOC   1316I-101690/EP/02   Monotube Piston Valving
System with Selective Bleed   European Patent   Granted   Patent   11161224.8  
Aug-25-2004   2333373   Oct-28-2015   Aug-25-2024 TAOC   1316I-101690/EP/03  
Monotube Piston Valving System with Selective Bleed   European Patent   Granted
  Patent   11161226.3   Aug-25-2004   2362114   Oct-22-2014   Aug-25-2024 TAOC  
1316I-101690/EP/04   Monotube Piston Valving System with Selective Bleed  
European Patent   Granted   Patent   11161229.7   Aug-25-2004   2360390  
Aug-03-2016   Aug-25-2024 TAOC   1316I-101690/EP/DE   Monotube Piston Valving
System with Selective Bleed   Germany   Granted   Patent   04782227.5  
Aug-25-2004   6020040395692   Oct-03-2012   Aug-25-2024 TAOC  
1316I-101690/IN/01   Monotube Piston Valving System with Selective Bleed   India
  Granted   Patent   878/KOLNP/06   Aug-25-2004   258950   Feb-21-2014  
Aug-25-2024 TAOC   1316I-101690/IN/02   Monotube Piston Valving System with
Selective Bleed   India   Pending   Patent   3283/KOLNP/2011   Aug-25-2004      
Aug-25-2024 TAOC   1316N-001690/US   Monotube Piston Valving System with
Selective Bleed   United States   Granted   Patent   10/662544   Sep-15-2003  
7070029   Jul-04-2006   Sep-15-2023 TAOC   1316I-101691/TH   NEW TOP CAP
CRIMPING FOR AIR SPRING SUSPENSION   Thailand   Pending   Patent   0701006272  
Dec-12-2007       Dec-12-2027 TAOC   1316I-101695/CN/01   Rod Guide and Seal
System for Gas Filled Shock Absorbers   China   Granted   Patent  
200580004808-6   Jan-26-2005   ZL200580004808-6   Dec-07-2011   Jan-26-2025 TAOC
  1316I-101695/DE/01   Rod Guide and Seal System for Gas Filled Shock Absorbers
  Germany   Granted   Patent   11 2005 000363.9   Jan-26-2005   1120050003639  
Oct-22-2015   Jan-26-2025 TAOC   1316I-101695/JP/01   Rod Guide and Seal System
for Gas Filled Shock Absorbers   Japan   Granted   Patent   2006-553141  
Jan-26-2005   4890272   Dec-22-2011   Jan-26-2025 TAOC   1316N-001695/US   Rod
Guide and Seal System for Gas Filled Shock Absorbers   United States   Granted  
Patent   10/779592   Feb-13-2004   7011193   Mar-14-2006   Feb-13-2024 TAOC  
1316I-101697/BR   SHOCK ABSORBER HAVING A HYDRAULIC STOP   Brazil   Pending  
Patent   PI0503647.0   Sep-08-2005       Sep-08-2025 TAOC   1316I-101697/DE  
SHOCK ABSORBER HAVING A HYDRAULIC STOP   Germany   Pending   Patent   10 2005
040 584.3   Aug-22-2005       Aug-22-2025

 

Page 10



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316N-001697/US   SHOCK ABSORBER HAVING A HYDRAULIC STOP   United States
  Granted   Patent   10/937838   Sep-09-2004   7032727   Apr-25-2006  
Sep-09-2024 TAOC  

1316N-

001697/US/DVA

  SHOCK ABSORBER HAVING A HYDRAULIC STOP   United States   Granted   Patent  
11/330277   Jan-11-2006   7156213   Jan-02-2007   Jan-11-2026 TAOC  
1316I-101698/IN/01   STROKE DEPENDENT DAMPING   India   Pending   Patent  
2478/DELNP/2007   Sep-23-2005       Sep-23-2025 TAOC   1316I-101698/KR/01  
STROKE DEPENDENT DAMPING   South Korea   Granted   Patent   2007 7012019  
Sep-23-2005   101204432   Nov-19-2012   Sep-23-2025 TAOC   1316I-101699/BR  
AUTOMATIC ORIENTATION OF THE TOP MOUNT   Brazil   Pending   Patent   PI0504591.6
  Sep-09-2005       Sep-09-2025 TAOC   1316I-101699/DE   AUTOMATIC ORIENTATION
OF THE TOP MOUNT   Germany   Pending   Patent   10 2005 043191.7   Sep-09-2005  
    Sep-09-2025 TAOC   1316N-001699/US   AUTOMATIC ORIENTATION OF THE TOP MOUNT
  United States   Granted   Patent   11/222343   Sep-08-2005   7314224  
Jan-01-2008   Sep-08-2025 TAOC   1316I-101702/CN/01   AMPLITUDE CONTROLLED
ORIFICE VALVING   China   Granted   Patent   2005 80035366.1   Oct-13-2005  
ZL2005800353661   Jan-30-2013   Oct-13-2025 TAOC   1316I-101702/DE/01  
AMPLITUDE CONTROLLED ORIFICE VALVING   Germany   Granted   Patent   11-2005 002
549.7   Oct-13-2005   112005002549.7   Mar-26-2015   Oct-13-2025 TAOC  
1316I-101702/IN/01   AMPLITUDE CONTROLLED ORIFICE VALVING   India   Pending  
Patent   2659/DELNP/2007   Oct-13-2005       Oct-13-2025 TAOC   1316N-001702/US
  AMPLITUDE CONTROLLED ORIFICE VALVING (MAD)   United States   Granted   Patent
  11/248102   Oct-14-2004   7216747   May-15-2007   Oct-14-2024 TAOC  
1316I-101708/CN   FOUR PIECE PISTON FOR MTBO   China   Granted   Patent   2006
10138978.X   Jun-21-2006   2006 10138978X   Apr-18-2012   Jun-21-2026 TAOC  
1316I-101708/DE   FOUR PIECE PISTON FOR MTBO   Germany   Pending   Patent   10
2006 028745.2   Jun-20-2006       Jun-20-2026 TAOC   1316I-101708/IN   FOUR
PIECE PISTON FOR MTBO   India   Pending   Patent   1464/DEL/2006   Jun-21-2006  
    Jun-21-2026 TAOC   1316N-001708/US   FOUR PIECE PISTON FOR MTBO  
United States   Granted   Patent   11/472261   Jun-21-2006   7703586  
Apr-27-2010   Jun-21-2026 TAOC   1316I-101709/CN   SEMI-ACTIVE ANTI-ROLL SYSTEM
  China   Granted   Patent   2006.10086446.6   Jun-21-2006   ZL2006100864466  
Dec-15-2010   Jun-21-2026 TAOC   1316I-101709/DE   SEMI-ACTIVE ANTI-ROLL SYSTEM
  Germany   Pending   Patent   10 2006 028511.5   Jun-21-2006       Jun-21-2026
TAOC   1316I-101709/IN   SEMI-ACTIVE ANTI-ROLL SYSTEM   India   Granted   Patent
  1460/DEL/2006   Jun-20-2006   295070   Mar-27-2018   Jun-20-2026 TAOC  
1316I-101709/JP/01   SEMI-ACTIVE ANTI-ROLL SYSTEM   Japan   Granted   Patent  
2006-171060   Jun-21-2006   5106797   Oct-12-2012   Jun-21-2026 TAOC  
1316N-001709/US   SEMI-ACTIVE ANTI-ROLL SYSTEM   United States   Granted  
Patent   11/471311   Jun-20-2006   7751959   Jul-06-2010   Jun-20-2026 TAOC  
1316I-101715/BR/01   Continuously Variable Semi Active Valve For Shock Absorbers
  Brazil   Pending   Patent   PI0719780.2   Oct-10-2007       Oct-10-2027 TAOC  
1316I-101715/CN/01   Continuously Variable Semi Active Valve For Shock Absorbers
  China   Granted   Patent   2007 80038088.4   Oct-10-2007   ZL2007 800380884  
May-30-2012   Oct-10-2027 TAOC   1316I-101715/CN/02   Continuously Variable Semi
Active Valve For Shock Absorbers   China   Granted   Patent   2011 10201479.1  
Oct-10-2007   2011102014791   Apr-09-2014   Oct-10-2027 TAOC  
1316I-101715/DE/01   Continuously Variable Semi Active Valve For Shock Absorbers
  Germany   Pending   Patent   11 2007 002377.5   Oct-10-2007       Oct-10-2027
TAOC   1316I-101715/IN/01   Continuously Variable Semi Active Valve For Shock
Absorbers   India   Pending   Patent   01961/CHENP/2009   Oct-10-2007      
Oct-10-2027 TAOC   1316I-101715/JP/01   Continuously Variable Semi Active Valve
For Shock Absorbers   Japan   Pending   Patent   2009-532392   Oct-10-2007      
Oct-10-2027 TAOC   1316I-101715/TH   Continuously Variable Semi Active Valve For
Shock Absorbers   Thailand   Granted   Patent   0701005113   Oct-10-2007   46027
  Sep-22-2015   Oct-10-2027 TAOC   1316N-001715/US   Continuously Variable Semi
Active Valve For Shock Absorbers   United States   Granted   Patent   11/546501
  Oct-11-2006   7743896   Jun-29-2010   Oct-11-2026 TAOC   1316I-101716/CN/01  
SHOCK ABSORBER HAVING A CONTINUOUSLY VARIABLE VALVE WITH SOFT VALVING   China  
Granted   Patent   2008 80011856.1   Apr-15-2008   ZL2008 80011856.1  
Jan-09-2013   Apr-15-2028 TAOC   1316I-101716/CN/02   SHOCK ABSORBER HAVING A
CONTINUOUSLY VARIABLE VALVE WITH SOFT VALVING   China   Granted   Patent  
2012105130498   Apr-15-2008   ZL2012105130498   Jul-01-2015   Apr-15-2028 TAOC  
1316I-101716/DE/01   SHOCK ABSORBER HAVING A CONTINUOUSLY VARIABLE VALVE WITH
SOFT VALVING   Germany   Pending   Patent   1120080006660   Apr-15-2008      
Apr-15-2028 TAOC   1316I-101716/IN/01   SHOCK ABSORBER HAVING A CONTINUOUSLY
VARIABLE VALVE WITH SOFT VALVING   India   Pending   Patent   1697/MUMP/2009  
Apr-15-2008       Apr-15-2028

 

Page 11



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101716/JP/03   SHOCK ABSORBER HAVING A CONTINUOUSLY VARIABLE VALVE
WITH SOFT VALVING   Japan   Pending   Patent   2014243996   Apr-15-2008      
Apr-15-2028 TAOC   1316I-101716/JP/04   SHOCK ABSORBER HAVING A CONTINUOUSLY
VARIABLE VALVE WITH SOFT VALVING   Japan   Granted   Patent   2014244002  
Apr-15-2008   6174000   Jul-14-2017   Apr-15-2028 TAOC   1316N-001716/US   SHOCK
ABSORBER HAVING A CONTINUOUSLY VARIABLE VALVE WITH SOFT VALVING   United States
  Granted   Patent   11/787452   Apr-16-2007   7926632   Apr-19-2011  
Apr-16-2027 TAOC  

1316N-

001716/US/COB

  SHOCK ABSORBER HAVING A CONTINUOUSLY VARIABLE VALVE WITH SOFT VALVING   United
States   Granted   Patent   13/034050   Feb-24-2011   8256586   Sep-04-2012  
Apr-16-2027 TAOC  

1316N-

001716/US/COC

  SHOCK ABSORBER HAVING A CONTINUOUSLY VARIABLE VALVE WITH SOFT VALVING   United
States   Granted   Patent   13/477142   May-22-2012   8511444   Aug-20-2013  
Apr-16-2027 TAOC   1316I-101717/CN/01   USE OF SHOCK ABSORBER DIRT SHIELD AS
DYNAMIC VIBRATION DAMPER   China   Granted   Patent   2007 80052884.3  
Oct-30-2007   ZL2007800528843   May-22-2013   Oct-30-2027 TAOC  
1316I-101717/DE/01   USE OF SHOCK ABSORBER DIRT SHIELD AS DYNAMIC VIBRATION
DAMPER   Germany   Granted   Patent   07839850.0   Oct-30-2007   6020070445906  
Jan-13-2016   Oct-30-2027 TAOC   1316I-101717/EP/01   USE OF SHOCK ABSORBER DIRT
SHIELD AS DYNAMIC VIBRATION DAMPER   European Patent   Granted   Patent  
07839850.0   Oct-30-2007   2122193   Jan-13-2016   Oct-30-2027 TAOC  
1316I-101717/IN/01   USE OF SHOCK ABSORBER DIRT SHIELD AS DYNAMIC VIBRATION
DAMPER   India   Pending   Patent   5396/CHENP/2009   Oct-30-2007      
Oct-30-2027 TAOC   1316I-101717/MX/01   USE OF SHOCK ABSORBER DIRT SHIELD AS
DYNAMIC VIBRATION DAMPER   Mexico   Pending   Patent   MX/a/2009/009836  
Oct-30-2007       Oct-30-2027 TAOC   1316N-001717/US   USE OF SHOCK ABSORBER
DIRT SHIELD AS DYNAMIC VIBRATION DAMPER   United States   Granted   Patent  
11/724640   Mar-15-2007   7896142   Mar-01-2011   Dec-24-2027 TAOC  
1316I-101718/CN/01   Semi Third Tube Design   China   Granted   Patent   2008
8010 1547.3   Jul-17-2008   ZL200880101547.3   Nov-14-2012   Jul-17-2028 TAOC  
1316I-101718/DE/01   Semi Third Tube Design   Germany   Granted   Patent   11
2008 001 980.0   Jul-17-2008   1120080019800   Feb-04-2016   Jul-17-2028 TAOC  
1316I-101718/IN/01   Semi Third Tube Design   India   Pending   Patent  
189/MUMNP/2010   Jul-17-2008       Jul-17-2028 TAOC   1316N-001718/US   Semi
Third Tube Design   United States   Granted   Patent   11/888079   Jul-31-2007  
7950506   May-31-2011   Jul-31-2027 TAOC   1316I-101719/BR/01   Disc Spring
Intake   Brazil   Pending   Patent   PI0816091.0   Aug-12-2008       Aug-12-2028
TAOC   1316I-101719/CN/01   Disc Spring Intake   China   Granted   Patent   2008
80107319.7   Aug-12-2008   200880107319.7   Aug-22-2012   Aug-12-2028 TAOC  
1316I-101719/DE/01   Disc Spring Intake   Germany   Granted   Patent   11 2008
002335.2   Aug-12-2008   112008002335.2   Feb-04-2016   Aug-12-2028 TAOC  
1316I-101719/IN/01   Disc Spring Intake   India   Pending   Patent  
345/MUMNP/2010   Aug-12-2008       Aug-12-2028 TAOC   1316I-101719/JP/01   Disc
Spring Intake   Japan   Granted   Patent   2010-522897   Aug-12-2008   5211166  
Mar-01-2013   Aug-12-2028 TAOC   1316I-101719/TH   Disc Spring Intake   Thailand
  Pending   Patent   0801004429   Aug-27-2008       Aug-27-2028 TAOC  
1316N-001719/US   Disc Spring Intake   United States   Granted   Patent  
11/897201   Aug-29-2007   8083039   Dec-27-2011   Aug-29-2027 TAOC  
1316I-101720/BR/01   Improved Rod Assembly Weld   Brazil   Pending   Patent  
PI0810529.4   Apr-15-2008       Apr-15-2028 TAOC   1316I-101720/CN/01   Improved
Rod Assembly Weld   China   Granted   Patent   2008 80012441.6   Apr-15-2008  
ZL200880012441-6   May-30-2012   Apr-15-2028 TAOC   1316I-101720/EP/01  
Improved Rod Assembly Weld   European Patent   Pending   Patent   08742910.6  
Apr-15-2008       Apr-15-2028 TAOC   1316I-101720/IN/01   Improved Rod Assembly
Weld   India   Pending   Patent   6346/DELNP/2009   Apr-15-2008      
Apr-15-2028 TAOC   1316N-001720/US   Improved Rod Assembly Weld   United States
  Granted   Patent   11/787447   Apr-16-2007   7743897   Jun-29-2010  
Apr-16-2027 TAOC   1316I-101721/BR/01   Velocity Progressive Valving   Brazil  
Pending   Patent   112012011811.0   Nov-16-2010       Nov-16-2030 TAOC  
1316I-101721/CN/01   Velocity Progressive Valving   China   Granted   Patent  
2010 80052234.0   Nov-16-2010   ZL2010800522340   Dec-31-2014   Nov-16-2030 TAOC
  1316I-101721/CN/02   Velocity Progressive Valving   China   Granted   Patent  
201410221704.1   Nov-16-2010   ZL2014102217041   Dec-07-2016   Nov-16-2030

 

Page 12



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101721/DE/01   Velocity Progressive Valving   Germany   Pending  
Patent   11 2010 004474.0   Nov-16-2010       Nov-16-2030 TAOC  
1316I-101721/IN/01   Velocity Progressive Valving   India   Pending   Patent  
3767/DELNP/2012   Nov-16-2010       Nov-16-2030 TAOC   1316I-101721/TH/01  
Velocity Progressive Valving   Thailand   Pending   Patent   1201002321  
Nov-16-2010       Nov-16-2030 TAOC   1316N-001721/US   Velocity Progressive
Valving   United States   Granted   Patent   12/620618   Nov-18-2009   8794407  
Aug-05-2014   Nov-18-2029 TAOC   1316I-101722/CN/01   Positioning Feature and
Method for Precise Vehicle Heights   China   Granted   Patent   2008 80005436.2
  Feb-19-2008   ZL2008 80005436.2   Dec-21-2011   Feb-19-2028 TAOC  
1316I-101722/CN/02   Positioning Feature and Method for Precise Vehicle Heights
  China   Pending   Patent   2011 103191717   Feb-19-2008       Feb-19-2028 TAOC
  1316I-101722/CN/03   Positioning Feature and Method for Precise Vehicle
Heights   China   Granted   Patent   2011 103188502   Feb-19-2008  
ZL2011103188502   Jul-01-2015   Feb-19-2028 TAOC   1316I-101722/DE/01  
Positioning Feature and Method for Precise Vehicle Heights   Germany   Pending  
Patent   11 2008 0003351   Feb-19-2008       Feb-19-2028 TAOC  
1316I-101722/IN/01   Positioning Feature and Method for Precise Vehicle Heights
  India   Pending   Patent   1452/MVMNP/2009   Feb-19-2008       Feb-19-2028
TAOC   1316I-101722/JP/01   Positioning Feature and Method for Precise Vehicle
Heights   Japan   Granted   Patent   2009-550898   Feb-19-2008   5797377  
Aug-28-2015   Feb-19-2028 TAOC   1316I-101722/TH   Positioning Feature and
Method for Precise Vehicle Heights   Thailand   Pending   Patent   0801000855  
Feb-22-2008       Feb-22-2028 TAOC   1316N-001722/US/01   Positioning Feature
and Method for Precise Vehicle Heights   United States   Granted   Patent  
12/070536   Feb-19-2008   7988166   Aug-02-2011   Feb-19-2028 TAOC  

1316N-

001722/US/DVB

  Positioning Feature and Method for Precise Vehicle Heights   United States  
Granted   Patent   13/164890   Jun-21-2011   8196942   Jun-12-2012   Feb-19-2028
TAOC   1316I-101723/BR/01   JUNCTION BLEED as feature for closed bleed valve
design   Brazil   Pending   Patent   PI0813425.1   Jul-17-2008       Jul-17-2028
TAOC   1316I-101723/CN/01   JUNCTION BLEED as feature for closed bleed valve
design   China   Granted   Patent   2008 80102145.5   Jul-17-2008  
200880102145.5   May-21-2014   Jul-17-2028 TAOC   1316I-101723/EP/01   JUNCTION
BLEED as feature for closed bleed valve design   European Patent   Granted  
Patent   08788897.0   Jul-17-2008   2158416   May-30-2018   Jul-17-2028 TAOC  
1316I-101723/EP/01- DE   JUNCTION BLEED as feature for closed bleed valve design
  Germany   Granted   Patent   08788897.0   Jul-17-2008   2158416   May-30-2018
  Jul-17-2028 TAOC   1316I-101723/IN/01   JUNCTION BLEED as feature for closed
bleed valve design   India   Granted   Patent   7419/CHENP/2009   Jul-17-2008  
272771   Apr-26-2016   Jul-17-2028 TAOC   1316I-101723/JP/01   JUNCTION BLEED as
feature for closed bleed valve design   Japan   Granted   Patent   2010-512806  
Jul-17-2008   5350372   Aug-30-2013   Jul-17-2028 TAOC   1316N-001723/US  
JUNCTION BLEED as feature for closed bleed valve design   United States  
Granted   Patent   11/821121   Jun-21-2007   8069964   Dec-06-2011   Jun-21-2027
TAOC   1316I-101724/CN/01   Global Valve 2: disc spring blow-off valve   China  
Granted   Patent   200880104744.0   Aug-29-2008   ZL200880104744.0   Apr-20-2016
  Aug-29-2028 TAOC   1316I-101724/DE/01   Global Valve 2: disc spring blow-off
valve   Germany   Pending   Patent   11 2008 002332.8   Aug-29-2008      
Aug-29-2028 TAOC   1316I-101724/IN/01   Global Valve 2: disc spring blow-off
valve   India   Pending   Patent   344/MUMNP/2010   Aug-29-2008      
Aug-29-2028 TAOC   1316I-101724/JP/01   Global Valve 2: disc spring blow-off
valve   Japan   Pending   Patent   2010-522966   Aug-29-2008       Aug-29-2028
TAOC   1316N-001724/US   Shock Absorber having a full displacement valve
assembly (Global Valve)   United States   Granted   Patent   11/897351  
Aug-30-2007   8997953   Apr-07-2015   Aug-30-2027 TAOC   1316I-101725/CN/01  
Nested Check High Speed Valve / Flow sensitive support washer /Belleville port
blocker / 2nd piston high speed restriction   China   Granted   Patent   2009
80120860.6   Jun-05-2009   200980120860.6   Jan-29-2014   Jun-05-2029 TAOC  
1316I-101725/CN/02   Nested Check High Speed Valve / Flow sensitive support
washer /Belleville port blocker / 2nd piston high speed restriction   China  
Granted   Patent   201310196623.6   Jun-05-2009   ZL2013101966236   Aug-19-2015
  Jun-05-2029

 

Page 13



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101725/CN/03   Nested Check High Speed Valve / Flow sensitive
support washer /Belleville port blocker / 2nd piston high speed restriction  
China   Granted   Patent   201310197019.5   Jun-05-2009   ZL2013101970195  
Jul-08-2015   Jun-05-2029 TAOC   1316I-101725/CN/04   Nested Check High Speed
Valve / Flow sensitive support washer /Belleville port blocker / 2nd piston high
speed restriction   China   Granted   Patent   201310197161.X   Jun-05-2009  
ZL201310197161.X   May-13-2015   Jun-05-2029 TAOC   1316I-101725/CN/05   Nested
Check High Speed Valve / Flow sensitive support washer /Belleville port blocker
/ 2nd piston high speed restriction   China   Granted   Patent   201310196527.1
  Jun-05-2009   201310196527-1   May-13-2015   Jun-05-2029 TAOC  
1316I-101725/DE/01   Nested Check High Speed Valve / Flow sensitive support
washer /Belleville port blocker / 2nd piston high speed restriction   Germany  
Pending   Patent   112009001375.9   Jun-05-2009       Jun-05-2029 TAOC  
1316I-101725/IN/01   Nested Check High Speed Valve / Flow sensitive support
washer /Belleville port blocker / 2nd piston high speed restriction   India  
Pending   Patent   8194/DELNP/2010   Jun-05-2009       Jun-05-2029 TAOC  
1316I-101725/JP/01   Nested Check High Speed Valve / Flow sensitive support
washer /Belleville port blocker / 2nd piston high speed restriction   Japan  
Granted   Patent   2011-512678   Jun-05-2009   5420646   Nov-29-2013  
Jun-05-2029 TAOC   1316I-101725/JP/02   Nested Check High Speed Valve / Flow
sensitive support washer /Belleville port blocker / 2nd piston high speed
restriction   Japan   Granted   Patent   2013-175213   Jun-05-2009   5797242  
Aug-28-2015   Jun-05-2029 TAOC   1316I-101725/KR/01   Nested Check High Speed
Valve / Flow sensitive support washer /Belleville port blocker / 2nd piston high
speed restriction   South Korea   Granted   Patent   10 2010 702 945.0  
Jun-05-2009   1629307   Jun-03-2016   Jun-05-2029 TAOC   1316I-101725/KR/02  
Nested Check High Speed Valve   South Korea   Granted   Patent   1020157021044  
Jan-05-2009   101622685   May-13-2016   Jun-05-2029 TAOC  

1316N-

001725/US/DVB

  Nested Check High Speed Valve / Flow sensitive support washer /Belleville port
blocker / 2nd piston high speed restriction   United States   Granted   Patent  
13/564944   Aug-02-2012   8714320   May-06-2014   Jun-05-2028 TAOC  

1316N-

001725/US/DVC

  Nested Check High Speed Valve / Flow sensitive support washer /Belleville port
blocker / 2nd piston high speed restriction   United States   Granted   Patent  
13/564954   Aug-02-2012   8590678   Nov-26-2013   Jun-05-2028 TAOC  

1316N-

001725/US/DVD

  Nested Check High Speed Valve / Flow sensitive support washer /Belleville port
blocker / 2nd piston high speed restriction   United States   Granted   Patent  
13/564964   Aug-02-2012   8668061   Mar-11-2014   Jun-05-2028 TAOC  

1316N-

001725/US/DVE

  Nested Check High Speed Valve / Flow sensitive support washer /Belleville port
blocker / 2nd piston high speed restriction   United States   Granted   Patent  
13/564973   Aug-02-2012   8511446   Aug-20-2013   Aug-02-2032 TAOC  

1316N-

001725/US/RCE

  Nested Check High Speed Valve / Flow sensitive support washer /Belleville port
blocker / 2nd piston high speed restriction   United States   Granted   Patent  
12/133448   Jun-05-2008   8297418   Oct-30-2012   Jun-05-2028 TAOC  
1316N-001727/US   Inverted strut comprising an air damper combined with a
hydraulic stop   United States   Granted   Patent   12/547582   Aug-26-2009  
8701846   Apr-22-2014   Aug-26-2029 TAOC   1316I-101728/CN/01   A Triple tube
shock absorber having a shortened intermediate tube   China   Granted   Patent  
2010 80006848.5   Jan-26-2010   ZL2010800068485   Jun-18-2014   Jan-26-2030 TAOC
  1316I-101728/DE/01   A Triple tube shock absorber having a shortened
intermediate tube   Germany   Pending   Patent   11 2010 000707.1   Jan-26-2010
      Jan-26-2030 TAOC   1316I-101728/IN/01   A Triple tube shock absorber
having a shortened intermediate tube   India   Pending   Patent  
6654/DELNP/2011   Jan-26-2010       Jan-26-2030 TAOC   1316I-101728/KR/01   A
Triple tube shock absorber having a shortened intermediate tube   South Korea  
Granted   Patent   10-2011-7019576   Jan-26-2010   10-1633651   Jun-21-2016  
Jan-26-2030 TAOC   1316N-001728/US   A Triple tube shock absorber having a
shortened intermediate tube   United States   Granted   Patent   12/366106  
Feb-05-2009   8511447   Aug-20-2013   Feb-05-2029 TAOC   1316I-101730/CN/01  
HIGH VELOCITY DAMPING VALVE   China   Granted   Patent   2009 80137909.9  
Sep-09-2009   ZL2009801379099   Nov-05-2014   Sep-09-2029

 

Page 14



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101730/DE/01   HIGH VELOCITY DAMPING VALVE   Germany   Pending  
Patent   11 2009002270.7   Sep-09-2009       Sep-09-2029 TAOC  
1316I-101730/KR/01   HIGH VELOCITY DAMPING VALVE   South Korea   Granted  
Patent   10-2011-7009436   Sep-09-2009   101649930   Aug-16-2016   Sep-09-2029
TAOC   1316N-001730/US   HIGH VELOCITY DAMPING VALVE   United States   Granted  
Patent   12/496964   Jul-02-2009   9033121   May-19-2015   Jul-02-2029 TAOC  

1316N-

001730/US/CPB

  HIGH Velocity Compression DAMPING VALVE   United States   Granted   Patent  
14/326490   Jul-09-2014   9285011   Mar-15-2016   Jul-02-2029 TAOC  
1316I-101731/BR/01   Damper with Digital Valve   Brazil   Pending   Patent  
112012008013.0   Sep-22-2010       Sep-22-2030 TAOC   1316I-101731/CN/01  
Damper with Digital Valve   China   Granted   Patent   PCT/US2010/049813  
Sep-22-2010   CN102574440B   Jan-07-2015   Sep-22-2030 TAOC   1316I-101731/CN/02
  Damper with Digital Valve   China   Pending   Patent   2014102086168  
Sep-22-2010       Sep-22-2030 TAOC   1316I-101731/DE/01   Damper with Digital
Valve   Germany   Pending   Patent   PCT/US2010/049813   Sep-22-2010      
Sep-22-2030 TAOC   1316I-101731/DE-02   Damper with Digital Valve   Germany  
Pending   Patent   PCT/US2010/049813   Sep-22-2010       Sep-22-2030 TAOC  
1316I-101731/IN/01   Damper with Digital Valve   India   Pending   Patent  
PCT/US2010/049813   Sep-22-2010       Sep-22-2030 TAOC   1316I-101731/JP/01  
Damper with Digital Valve   Japan   Granted   Patent   PCT/US2010/049813  
Sep-22-2010   5616455   Sep-19-2014   Sep-22-2030 TAOC   1316I-101731/JP/02  
Damper with Digital Valve   Japan   Granted   Patent   2014095719   Sep-22-2010
  5710048   Mar-13-2015   Sep-22-2030 TAOC   1316I-101731/KR/01   Damper with
Digital Valve   South Korea   Granted   Patent   PCT/US2010/049813   Sep-22-2010
  101336917   Nov-28-2013   Sep-22-2030 TAOC   1316I-101731/TH/01   Damper with
Digital Valve   Thailand   Pending   Patent   PCT/US2010/049813   Sep-22-2010  
    Sep-22-2030 TAOC   1316N-001731/US   Damper with Digital Valve   United
States   Granted   Patent   12/573911   Oct-06-2009   8616351   Dec-31-2013  
Oct-06-2029 TAOC  

1316N-

001731/US/COC

  Damper with Digital Valve   United States   Granted   Patent   14/849092  
Sep-09-2015   9695900   Jul-04-2017   Oct-06-2029 TAOC  

1316N-

001731/US/COD

  Damper with Digital Valve   United States   Granted   Patent   15/450885  
Mar-06-2017   9810282   Oct-10-2017   Oct-06-2029 TAOC  

1316N-

001731/US/DVB

  Damper with Digital Valve   United States   Granted   Patent   14/134390  
Dec-19-2013   9150077   Oct-06-2015   Oct-06-2029 TAOC   1316I-101732/CN/01  
Front cab damper with double path mount   China   Granted   Patent  
PCT/US2011/032830   Apr-18-2011   ZL2011800196721   Sep-23-2015   Apr-18-2031
TAOC   1316I-101732/DE/01   Front cab damper with double path mount   Germany  
Pending   Patent   PCT/US2011/032830   Apr-18-2011       Apr-18-2031 TAOC  
1316I-101732/IN/01   Front cab damper with double path mount   India   Pending  
Patent   PCT/US2011/032830   Apr-18-2011       Apr-18-2031 TAOC  
1316I-101732/JP/01   Front cab damper with double path mount   Japan   Granted  
Patent   PCT/US2011/032830   Apr-18-2011   5896988   Mar-11-2016   Apr-18-2031
TAOC   1316I-101732/KR/01   DOUBLE PATH MOUNT FOR CAB SUSPENSION WITH TILTING
FUNCTION   South Korea   Pending   Patent   PCT/US2011/032830   Apr-18-2011    
  Apr-18-2031 TAOC   1316I-101732/TH/01   Front cab damper with double path
mount   Thailand   Pending   Patent   PCT/US2011/032830   Apr-18-2011      
Apr-18-2031 TAOC   1316N-001732/US   Front cab damper with double path mount  
United States   Granted   Patent   12/772446   May-03-2010   8371562  
Feb-12-2013   May-03-2030 TAOC   1316I-101733/CN/01   Multi stage valve &
Hydraulic Damped Valve   China   Granted   Patent   2011 80020859.3  
May-09-2011   ZL201180020859.3   Dec-16-2015   May-09-2031 TAOC  
1316I-101733/DE/01   Multi stage valve & Hydraulic Damped Valve   Germany  
Pending   Patent   11 2011 101 883.5   May-09-2011       May-09-2031 TAOC  
1316I-101733/IN/01   Multi stage valve & Hydraulic Damped Valve   India  
Pending   Patent   8467/DELNP/2012   May-09-2011       May-09-2031 TAOC  
1316I-101733/TH/01   Multi stage valve & Hydraulic Damped Valve   Thailand  
Pending   Patent   1201006209   May-09-2011       May-09-2031 TAOC  
1316N-001733/US   Multi stage valve & Hydraulic Damped Valve   United States  
Granted   Patent   12/791036   Jun-01-2010   8627933   Jan-14-2014   Jun-01-2030

 

Page 15



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101734/CN/01   Multipart spring seat design   China   Granted  
Patent   2011 80005449.1   Apr-18-2011   ZL2011800054491   Jun-03-2015  
Apr-18-2031 TAOC   1316I-101734/DE/01   Multipart spring seat design   Germany  
Pending   Patent   11 2011 101 557.7   Apr-18-2011       Apr-18-2031 TAOC  
1316I-101734/IN/01   Multipart spring seat design   India   Pending   Patent  
5009/DELNP/2012   Apr-18-2011       Apr-18-2031 TAOC   1316I-101734/JP/01  
Multipart spring seat design   Japan   Granted   Patent   2013-509087  
Apr-18-2011   5781155   Jul-24-2015   Apr-18-2031 TAOC   1316N-001734/US  
Multipart spring seat design   United States   Granted   Patent   12/772459  
May-03-2010   8196941   Jun-12-2012   May-03-2030 TAOC   1316I-101735/CN/01  
Damper Tubel Reinforcement Sleeve for Shock Absorber   China   Granted   Patent
  2011 80064447.X   Dec-15-2011   ZL201180064447.X   Jun-03-2015   Dec-15-2031
TAOC   1316I-101735/CN/02   Damper Tubel Reinforcement Sleeve for Shock Absorber
  China   Granted   Patent   201280020687.4   Jun-21-2012   ZL2012800206874  
Aug-05-2015   Jun-21-2032 TAOC   1316I-101735/DE/01   Damper Tubel Reinforcement
Sleeve for Shock Absorber   Germany   Pending   Patent   11 2011 104 729.0  
Dec-15-2011       Dec-15-2031 TAOC   1316I-101735/DE/02   Damper Tubel
Reinforcement Sleeve for Shock Absorber   Germany   Pending   Patent  
112012002602.0   Jun-21-2012       Jun-21-2032 TAOC   1316I-101735/IN/01  
Damper Tubel Reinforcement Sleeve for Shock Absorber   India   Pending   Patent
  4862/DELNP/2013   Dec-15-2011       Dec-15-2031 TAOC   1316I-101735/IN/02  
Damper Tubel Reinforcement Sleeve for Shock Absorber   India   Pending   Patent
  8396/DELNP/2013   Jun-21-2012       Jun-21-2032 TAOC   1316I-101735/JP/02  
Damper Tubel Reinforcement Sleeve for Shock Absorber   Japan   Granted   Patent
  2014-517150   Jun-21-2012   5997268   Sep-02-2016   Jun-21-2032 TAOC  
1316I-101735/TH/02   Damper Tubel Reinforcement Sleeve for Shock Absorber  
Thailand   Pending   Patent   1301007078   Jun-21-2012       Jun-21-2032 TAOC  
1316N-001735/US   Damper Tubel Reinforcement Sleeve for Shock Absorber   United
States   Granted   Patent   13/007718   Jan-17-2011   8408569   Apr-02-2013  
Jan-17-2031 TAOC  

1316N-

001735/US/CPA

  Damper Tubel Reinforcement Sleeve for Shock Absorber   United States   Granted
  Patent   13/167056   Jun-23-2011   8434772   May-07-2013   Jan-17-2031 TAOC  
1316I-101736/CN/01   Support Washer for Shock Absorber Valve with Blow-Off
Tunability (hold 6-1-08)   China   Granted   Patent   201280006470.8  
Jan-18-2012   ZL201280006470.8   Mar-25-2015   Jan-18-2032 TAOC  
1316I-101736/DE/01   Support Washer for Shock Absorber Valve with Blow-Off
Tunability (hold 6-1-08)   Germany   Pending   Patent   11 2012 000 683.6  
Jan-18-2012       Jan-18-2032 TAOC   1316I-101736/IN/01   Support Washer for
Shock Absorber Valve with Blow-Off Tunability (hold 6-1-08)   India   Pending  
Patent   5896/DELNP/2013   Jan-18-2012       Jan-18-2032 TAOC  
1316I-101736/JP/01   Support Washer for Shock Absorber Valve with Blow-Off
Tunability (hold 6-1-08)   Japan   Granted   Patent   2013-552543   Jan-18-2012
  5908926   Apr-01-2016   Jan-18-2032 TAOC   1316I-101736/KR/01   Support Washer
for Shock Absorber Valve with Blow-Off Tunability (hold 6-1-08)   South Korea  
Granted   Patent   10-2013-7019694   Jan-18-2012   101465677   Nov-20-2014  
Jan-18-2032 TAOC   1316I-101736/TH/01   Support Washer for Shock Absorber Valve
with Blow-Off Tunability (hold 6-1-08)   Thailand   Pending   Patent  
1301004313   Jan-18-2012       Jan-18-2032 TAOC   1316N-001736/US   Support
Washer for Shock Absorber Valve with Blow-Off Tunability (hold 6-1-08)   United
States   Granted   Patent   13/020822   Feb-04-2011   8739948   Jun-03-2014  
Feb-04-2031 TAOC   1316I-101737/CN/01   Low Noise Compression/Rebound Valve
Assembly   China   Granted   Patent   201280030069.8   Jul-11-2012  
ZL201280030069.8   Jun-09-2017   Jul-11-2032 TAOC   1316I-101737/DE/01   Low
Noise Compression/Rebound Valve Assembly   Germany   Pending   Patent  
112012003051.6   Jul-11-2012       Jul-11-2032 TAOC   1316I-101737/IN/01   Low
Noise Compression/Rebound Valve Assembly   India   Pending   Patent  
9931/DELPN/2013   Jul-11-2012       Jul-11-2032 TAOC   1316I-101737/JP/01   Low
Noise Compression/Rebound Valve Assembly   Japan   Granted   Patent  
2014-521656   Jul-11-2012   5972370   Jul-22-2016   Jul-11-2032 TAOC  
1316I-101737/KR/01   Low Noise Compression/Rebound Valve Assembly   South Korea
  Pending   Patent   10-2013-7034211   Jul-11-2012       Jul-11-2032 TAOC  
1316I-101737/TH/01   Low Noise Compression/Rebound Valve Assembly   Thailand  
Pending   Patent   1401000271   Jul-11-2012       Jul-11-2032

 

Page 16



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316N-001737/US   Low Noise Compression/Rebound Valve Assembly   United
States   Granted   Patent   13/187647   Jul-21-2011   9169890   Oct-27-2015  
Jul-21-2031 TAOC   1316I-101738/CN/01   Energy harvesting passive & active
suspension   China   Granted   Patent   201280052390.6   Oct-09-2012  
201280052390.6   Aug-17-2016   Oct-09-2032 TAOC   1316I-101738/DE/01   Energy
harvesting passive & active suspension   Germany   Pending   Patent   DE 11 2012
004 573.4   Oct-09-2012       Oct-09-2032 TAOC   1316I-101738/IN/01   Energy
harvesting passive & active suspension   India   Pending   Patent  
2630/DELNP/2014   Oct-09-2012       Oct-09-2032 TAOC   1316I-101738/JP/01  
Energy harvesting passive & active suspension   Japan   Granted   Patent  
2014-538816   Oct-09-2012   6169584   Jul-07-2017   Oct-09-2032 TAOC  
1316I-101738/KR/01   Energy harvesting passive & active suspension   South Korea
  Pending   Patent   10-2014-7013676   Oct-09-2012       Oct-09-2032 TAOC  
1316I-101738/TH/01   Energy harvesting passive & active suspension   Thailand  
Pending   Patent   1401002287   Oct-09-2012       Oct-09-2032 TAOC  
1316N-001738/US   Energy harvesting passive & active suspension   United States
  Granted   Patent   13/286457   Nov-01-2011   8966889   Mar-03-2015  
Nov-01-2031 TAOC  

1316N-

001738/US/COB

  Energy harvesting passive & active suspension   United States   Granted  
Patent   14/616112   Feb-06-2015   9784288   Oct-10-2017   Nov-01-2031 TAOC  
1316I-101740/CN/01   Piston Assembly With Open Bleed   China   Granted   Patent
  201480015152-7   Feb-28-2014   ZL201480015152.7   Jun-23-2017   Feb-28-2034
TAOC   1316I-101740/DE/01   Piston Assembly With Open Bleed   Germany   Pending
  Patent   112014001485-0   Feb-28-2014       Feb-28-2034 TAOC  
1316I-101740/DE/02   Monotube Blow Off piston Assembly with Open Bleed   Germany
  Pending   Patent   112014007303.2   Feb-14-2018       Feb-28-2034 TAOC  
1316I-101740/JP/01   Piston Assembly With Open Bleed   Japan   Pending   Patent
  2016500500   Feb-28-2014       Feb-28-2034 TAOC   1316I-101740-JP-02  
Monotube Blow Off piston Assembly with Open Bleed   Japan   Pending   Patent  
2018-038258   Mar-05-2018       Feb-28-2034 TAOC   1316I-101740-KR-01   Piston
Assembly With Open Bleed   South Korea   Pending   Patent   1020157025187  
Feb-28-2014       Feb-28-2034 TAOC   1316I-101740-KR-02   Monotube Blow Off
piston Assembly with Open Bleed   South Korea   Pending   Patent  
10-2018-7006513   Mar-06-2018       Feb-28-2034 TAOC   1316N-001740/US  
Monotube Blow Off piston Assembly with Open Bleed   United States   Granted  
Patent   14/191538   Feb-27-2014   9067471   Jun-30-2015   Feb-27-2034 TAOC  
1316I-101741/BR/01   Active suspension with energy recuperation option   Brazil
  Pending   Patent   112015015885.4   Dec-31-2013       Dec-31-2033 TAOC  
1316I-101741/CN/01   Passive and Active Suspension with Optimization of Energy
Use   China   Granted   Patent   201380069821.4   Dec-31-2013   ZL2013800698214
  Aug-08-2017   Dec-31-2033 TAOC   1316I-101741/DE/01   Passive and Active
Suspension with Optimization of Energy Use   Germany   Pending   Patent  
112013006374.3   Dec-31-2013       Dec-31-2033 TAOC   1316I-101741/IN/01  
Active suspension with energy recuperation option   India   Pending   Patent  
5322/DELNP/2015   Dec-31-2013       Dec-31-2033 TAOC   1316I-101741/JP/01  
Passive And Active Suspension Wtih Optimization Of Energy Usage   Japan  
Pending   Patent   2015551742   Dec-31-2013       Dec-31-2033 TAOC  
1316I-101741/KR/01   Passive And Active Suspension With Optimization Of Energy
Usage   South Korea   Pending   Patent   1020157021257   Dec-31-2013      
Dec-31-2033 TAOC   1316N-001741/US   Active suspension with energy recuperation
option   United States   Granted   Patent   13/736269   Jan-08-2013   9481221  
Nov-01-2016   Jan-08-2033 TAOC   1316I-101742/BR/01   Spring Seat Manufacturing
Installation Land or Stop Formed Into Seat   Brazil   Pending   Patent  
112014013414-6   Nov-06-2012       Nov-06-2032 TAOC   1316I-101742/DE/01  
Spring Seat Manufacturing Installation Land or Stop Formed Into Seat   Germany  
Pending   Patent   112012005129.7   Nov-06-2012       Nov-06-2032 TAOC  
1316I-101742/IN/01   Spring Seat Manufacturing Installation Land or Stop Formed
Into Seat   India   Pending   Patent   3956/DELNP/2014   Nov-06-2012      
Nov-06-2032 TAOC   1316I-101742/KR/01   Spring Seat Manufacturing Installation
Land or Stop Formed Into Seat   South Korea   Pending   Patent   10-2014-7014568
  Nov-06-2012       Nov-06-2032

 

Page 17



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101742/TH/01   Spring Seat Manufacturing Installation Land or Stop
Formed Into Seat   Thailand   Pending   Patent   1401002972   Nov-06-2012      
Nov-06-2032 TAOC   1316N-001742/US   Spring Seat Manufacturing Installation Land
or Stop Formed Into Seat   United States   Granted   Patent   13/314314  
Dec-08-2011   8696004   Apr-15-2014   Dec-08-2031 TAOC   1316I-101743/CN/01  
Multi Tuneable Degressive Valve   China   Granted   Patent   201380046349.2  
Apr-09-2013   ZL2013800463492   May-17-2017   Apr-09-2033 TAOC  
1316I-101743/DE/01   Multi Tuneable Degressive Valve   Germany   Pending  
Patent   112013004396.3   Apr-09-2013       Apr-09-2033 TAOC  
1316I-101743/IN/01   Multi Tuneable Degressive Valve   India   Pending   Patent
  840/DELNP/2015   Apr-09-2013       Apr-09-2033 TAOC   1316I-101743/JP/01  
Multi Tuneable Degressive Valve   Japan   Pending   Patent   2015531066  
Apr-09-2013       Apr-09-2033 TAOC   1316I-101743/KR/01   Multi Tuneable
Degressive Valve   South Korea   Pending   Patent   10-2015-7007042  
Apr-09-2013       Apr-09-2033 TAOC   1316N-001743/US   Multi Tuneable Degressive
Valve   United States   Granted   Patent   13/606039   Sep-07-2012   9080629  
Jul-14-2015   Sep-07-2032 TAOC   1316I-101745/CN/01   Rod Guide Arrangement For
Electronically Controlled Valve Applications   China   Pending   Patent  
201480015734.5   Feb-28-2014       Feb-28-2034 TAOC   1316I-101745/EP/01   Rod
Guide Arrangement For Electronically Controlled Valve Applications   European
Patent   Pending   Patent   PCT/US2014/19307   Feb-28-2014       Feb-28-2034
TAOC   1316I-101745/IN/01   Rod Guide Arrangement For Electronically Controlled
Valve Applications   India   Pending   Patent   PCT/US2014/19307   Feb-28-2014  
    Feb-28-2034 TAOC   1316I-101745/JP/01   Rod Guide Arrangement For
Electronically Controlled Valve Applications   Japan   Pending   Patent  
PCT/US2014/19307   Feb-28-2014       Feb-28-2034 TAOC   1316I-101745/KR/01   Rod
Guide Arrangement For Electronically Controlled Valve Applications   South Korea
  Pending   Patent   PCT/US2014/19307   Feb-28-2014       Feb-28-2034 TAOC  
1316N-001745/US   Rod guide arrangement for digital valve applications   United
States   Granted   Patent   13/947169   Jul-22-2013   9163691   Oct-20-2015  
Jul-22-2033 TAOC   1316I-101746/CN/01   Two Position Valve With Face Seal And
Pressure Relief Port   China   Granted   Patent   201480015691-0   Mar-14-2014  
ZL2014800156910   Oct-24-2017   Mar-14-2034 TAOC   1316I-101746/CN/02   Two
Position Valve with Face Seal and Pressure Relief Port   China   Pending  
Patent   201710864984.1   Mar-14-2014       Mar-14-2034 TAOC  
1316I-101746/EP/01   Two Position Valve With Face Seal And Pressure Relief Port
(DRiV)   European Patent   Pending   Patent   14763013.1   Mar-14-2014      
Mar-14-2034 TAOC   1316I-101746/IN/01   Two Position Valve With Face Seal And
Pressure Relief Port   India   Pending   Patent   7659/DELNP/2015   Mar-14-2014
      Mar-14-2034 TAOC   1316I-101746/JP/01   Two Position Valve With Face Seal
And Pressure Relief Port   Japan   Pending   Patent   2016502714   Mar-14-2014  
    Mar-14-2034 TAOC   1316I-101746/KR/01   Two Position Valve With Face Seal
And Pressure Relief Port   South Korea   Pending   Patent   1020157025614  
Mar-14-2014       Mar-14-2034 TAOC   1316N-001746/US   Two Position Valve
Arrangements for Shock Absorber   United States   Granted   Patent   14/208410  
Mar-13-2014   9879748   Jan-30-2018   Mar-13-2034 TAOC   1316I-101747/BR/01  
Recuperating Passive and Active Suspension   Brazil   Pending   Patent  
112015008918.6   Oct-23-2013       Oct-23-2033 TAOC   1316I-101747/CN/01  
Recuperating Passive and Active Suspension   China   Granted   Patent  
201380055743.2   Oct-23-2013   ZL201380055743.2   Jun-30-2017   Oct-23-2033 TAOC
  1316I-101747/DE/01   Active suspension system with hydraulic energy
recuperation, storage and reuse with chamber decoupling and hydraulic boost.  
Germany   Pending   Patent   112013005150.8   Oct-23-2013       Oct-23-2033 TAOC
  1316I-101747/IN/01   Recuperating Passive and Active Suspension   India  
Pending   Patent   2835/DELNP/2015   Oct-23-2013       Oct-23-2033 TAOC  
1316I-101747/JP/01   Recuperating Passive and Active Suspension   Japan  
Granted   Patent   2015-539745   Oct-23-2013   6301943   Mar-09-2018  
Oct-23-2033 TAOC   1316I-101747/KR/01   Recuperating Passive and Active
Suspension   South Korea   Pending   Patent   1020157011441   Oct-23-2013      
Oct-23-2033

 

Page 18



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316N-001747/US   Active suspension system with hydraulic energy
recuperation, storage and reuse with chamber decoupling and hydraulic boost.  
United States   Granted   Patent   13/660234   Oct-25-2012   8820064  
Sep-02-2014   Oct-25-2032 TAOC   1316I-101748/CN/01   Dual Range Damping System
for a Shock Absorber   China   Granted   Patent   201380032521.9   May-09-2013  
201380032521.9   Jun-08-2016   May-09-2033 TAOC   1316I-101748/DE/01   Dual
Range Damping System   Germany   Pending   Patent   112013003335.6   May-09-2013
      May-09-2033 TAOC   1316I-101748/IN/01   Dual Range Damping System for a
Shock Absorber   India   Pending   Patent   9910/DELNP/2014   May-09-2013      
May-09-2033 TAOC   1316I-101748/JP/01   Dual Range Damping System for a Shock
Absorber   Japan   Granted   Patent   2015-520184   May-09-2013   6212551  
Dec-22-2017   May-09-2033 TAOC   1316I-101748/KR/01   Dual Range Damping System
for a Shock Absorber   South Korea   Pending   Patent   10-2015-7000727  
May-09-2013       May-09-2033 TAOC   1316N-001748/US   Dual Range Damping System
for a Shock Absorber   United States   Granted   Patent   13/849581  
Mar-25-2013   9074651   Jul-07-2015   Mar-25-2033 TAOC   1316I-101749/BR/01  
Jounce Bumper Nose Retaining Feature For A Shock Absorber   Brazil   Pending  
Patent   112015021424.0   Mar-04-2014       Mar-04-2034 TAOC  
1316I-101749/CN/01   Jounce bumper nose retaining feature for a Shock Absorber  
China   Granted   Patent   201480012634.7   Mar-04-2014   ZL2014800126347  
Oct-03-2017   Mar-04-2034 TAOC   1316I-101749/CN/02   Jounce bumper nose
retaining feature for Shock Absorber   China   Pending   Patent   201710877461.0
  Mar-14-2014       Mar-04-2034 TAOC   1316I-101749/DE/01   Jounce bumper nose
retaining feature for a Shock Absorber   Germany   Pending   Patent  
112014001146.0   Mar-04-2014       Mar-04-2034 TAOC   1316I-101749/IN/01  
Jounce bumper nose retaining feature for a Shock Absorber   India   Pending  
Patent   7225/DELNP/2015   Mar-04-2014       Mar-04-2034 TAOC  
1316I-101749/JP/01   Jounce bumper nose retaining feature for a Shock Absorber  
Japan   Pending   Patent   2015561547   Mar-04-2014       Mar-04-2034 TAOC  
1316I-101749/KR/01   Jounce Bumper Nose Retaining Feature For A Shock Absorber  
South Korea   Pending   Patent   1020157023795   Mar-04-2014       Mar-04-2034
TAOC   1316N-001749/US   Jounce Bumper Nose Retaining feature for a Shock
Absorber   United States   Granted   Patent   13/787941   Mar-07-2013   9004470
  Apr-14-2015   Mar-07-2033 TAOC   1316I-101750/CN/01   Valve Switching Controls
For Adjustable Damper   China   Granted   Patent   PCT/US2014/019426  
Feb-28-2014   ZL2014800111341   Jun-06-2017   Feb-28-2034 TAOC  
1316I-101750/EP/01   Valve Switching Controls For Adjustable Damper  
European Patent   Granted   Patent   PCT/US2014/019426   Feb-28-2014   2962011  
Feb-21-2018   Feb-28-2034 TAOC   1316I-101750/EP/02   Integrated Electronics, or
Printed Circuit Board Assembly (PCBA), for an adjustable hydraulic damper  
European Patent   Pending   Patent   17207671.3   Feb-28-2014       Feb-28-2034
TAOC   1316I-101750/IN/01   Valve Switching Controls For Adjustable Damper  
India   Pending   Patent   PCT/US2014/019426   Feb-28-2014       Feb-28-2034
TAOC   1316I-101750/JP/01   Valve Switching Controls For Adjustable Damper  
Japan   Pending   Patent   PCT/US2014/019426   Feb-28-2014       Feb-28-2034
TAOC   1316I-101750/KR/01   Valve Switching Controls For Adjustable Damper  
South Korea   Pending   Patent   1020157023797   Feb-28-2014       Feb-28-2034
TAOC   1316N-001750/US   Valve Switching Controls for Adjustable Damper   United
States   Granted   Patent   14/191885   Feb-27-2014   9217483   Dec-22-2015  
Feb-27-2034 TAOC  

1316N-

001750/US/COC

  Integrated Electronics, or Printed Circuit Board Assembly (PCBA), for an
adjustable hydraulic damper   United States   Pending   Patent   15/872451  
Jan-16-2018       Feb-27-2034 TAOC  

1316N-

001750/US/DVB

  Valve Switching Controls for Adjustable Damper   United States   Granted  
Patent   14/947222   Nov-20-2015   9925842   Mar-27-2018   Aug-18-2034 TAOC  
1316I-101751/CN/01   Rod Guide Assembly With Multi-Piece Valve Assembly   China
  Granted   Patent   201480015694   Mar-14-2014   ZL2014800156944   Aug-15-2017
  Mar-14-2034 TAOC   1316I-101751/EP/01   Rod Guide Assembly With Multi-Piece
Valve Assembly   European Patent   Pending   Patent   14762991.9   Mar-14-2014  
    Mar-14-2034

 

Page 19



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101751/IN/01   Rod Guide Assembly With Multi-Piece Valve Assembly  
India   Pending   Patent   8020/DELNP/2015   Mar-14-2014       Mar-14-2034 TAOC
  1316I-101751/JP/01   Rod Guide Assembly With Multi-Piece Valve Assembly  
Japan   Pending   Patent   2016502773   Mar-14-2014       Mar-14-2034 TAOC  
1316I-101751/KR/01   Rod Guide Assembly With Multi-Piece Valve Assembly   South
Korea   Pending   Patent   1020157024166   Mar-14-2014       Mar-14-2034 TAOC  
1316N-001751/US   Rod Guide Assembly with Multi-Piece Valve Assembly, Single
Coil Overmold Assembly, Circuit Board Assembly, and Oil Seal Located above the
Upper Rod Guide   United States   Granted   Patent   14/211318   Mar-14-2014  
9404551   Aug-02-2016   Mar-14-2034 TAOC   1316I-101753/CN/01   Suspension
Leveling System   China   Granted   Patent   201480020380-3   Apr-10-2014  
ZL201480020380.3   Jul-04-2017   Apr-10-2034 TAOC   1316I-101753/DE/01  
Suspension Leveling System   Germany   Pending   Patent   1120140019046  
Apr-10-2014       Apr-10-2034 TAOC   1316I-101753/JP/01   Suspension Leveling
System   Japan   Pending   Patent   2016507653   Apr-10-2014       Apr-10-2034
TAOC   1316I-101753/KR/01   Suspension Leveling System   South Korea   Pending  
Patent   1020157028613   Apr-10-2014       Apr-10-2034 TAOC   1316N-001753/US  
Suspension Leveling System   United States   Granted   Patent   14/249461  
Apr-10-2014   9272598   Mar-01-2016   Apr-10-2034 TAOC   1316I-101754/CN/01  
Recuperating Passive And Active Suspension   China   Granted   Patent  
2014800406742   May-21-2014   ZL2014800406742   Dec-26-2017   May-21-2034 TAOC  
1316I-101754/CN-2   Vehicle Leveling System   China   Pending   Patent  
201711128586.X   Nov-15-2017       May-21-2034 TAOC   1316I-101754/DE/01  
Recuperating Passive And Active Suspension   Germany   Pending   Patent  
112014003382.0   May-21-2014       May-21-2034 TAOC   1316I-101754/JP/01  
Recuperating Passive And Active Suspension   Japan   Pending   Patent  
PCT/US2014/38884   May-21-2014       May-21-2034 TAOC   1316I-101754/KR/01  
Recuperating Passive And Active Suspension   South Korea   Pending   Patent  
1020167001343   May-21-2014       May-21-2034 TAOC   1316N-001754/US   Hydraulic
leveling in combination with an active suspension system   United States  
Granted   Patent   13/950379   Jul-25-2013   9108484   Aug-18-2015   Jul-25-2033
TAOC  

1316N-

001754/US/DVB

  Recuperating Passive and Active Suspension   United States   Granted   Patent
  14/793866   Jul-08-2015   9586456   Mar-07-2017   Jul-25-2033 TAOC  
1316I-101755/DE/01   Frequency dependant passive valve working in rebound and
compression   Germany   Pending   Patent   112014002982.3   May-21-2014      
May-21-2034 TAOC   1316N-001755/US   Frequency dependant passive valve working
in rebound and compression   United States   Granted   Patent   13/950423  
Jul-25-2013   9080634   Jul-14-2015   Jul-25-2033 TAOC   1316I-101756/CN/01  
Shock Absorber with Frequency Dependent Passive Valve   China   Pending   Patent
  PCT/US2015/016571   Feb-19-2015       Feb-19-2035 TAOC   1316I-101756/DE/01  
Shock Absorber with Frequency Dependent Passive Valve   Germany   Pending  
Patent   112015001028.9   Feb-19-2015       Feb-19-2035 TAOC  
1316I-101756/IN-01   Shock Absorber with Frequency Dependent Passive Valve  
India   Pending   Patent   PCT/US2015/016571   Feb-19-2015       Feb-19-2035
TAOC   1316I-101756/JP/01   Shock Absorber with Frequency Dependent Passive
Valve   Japan   Pending   Patent   PCT/US2015/016571   Feb-19-2015      
Feb-19-2035 TAOC   1316I-101756/KR/01   Shock Absorber with Frequency Dependent
Passive Valve   South Korea   Pending   Patent   PCT/US2015/016571   Feb-19-2015
      Feb-19-2035 TAOC   1316N-001756/US   Frequency dependant passive valve
working in rebound and compression   United States   Granted   Patent  
14/193102   Feb-28-2014   9500255   Nov-22-2016   Jul-05-2034 TAOC  
1316I-101757/CN/01   Shock Absorber With Frequency Dependent Passive Valve  
China   Granted   Patent   201480044217.0   May-21-2014   ZL2014800442170  
Oct-03-2017   May-21-2034 TAOC   1316I-101757/EP/01   Frequency dependant
passive valve working in rebound or in compression   European Patent   Pending  
Patent   14839704.5   May-21-2014       May-21-2034 TAOC   1316I-101757/IN/01  
Frequency dependant passive valve working in rebound or in compression   India  
Pending   Patent   201617000442   May-21-2014       May-21-2034 TAOC  
1316I-101757/KR/01   Shock Absorber With Frequency Dependent Passive Valve  
South Korea   Pending   Patent   1020167002922   May-21-2014       May-21-2034

 

Page 20



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   1316N-001757/US   Frequency dependant passive valve working in rebound or
in compression   United States   Granted   Patent   13/975454   Aug-26-2013  
9239092   Jan-19-2016   Aug-26-2033 TAOC  

1316N-

001757/US/CPB

  SHOCK ABSORBER WITH FREQUENCY DEPENDENT PASSIVE VALVE   United States  
Granted   Patent   14/878397   Oct-08-2015   9638280   May-02-2017   Aug-26-2033
TAOC   1316N-101757/JP-01   Frequency dependant passive valve working in rebound
or in compression   Japan   Pending   Patent   PCT/US2014/38874   May-21-2014  
    May-21-2034 TAOC   1316I-101758/CN/01   Orifice disc for regulating flow in
a damper   China   Granted   Patent   2014800270386   May-13-2014  
ZL201480027038.6   Jul-04-2017   May-13-2034 TAOC   1316I-101758/DE/01   Orifice
disc for regulating flow in a damper   Germany   Pending   Patent  
1120140011231   May-13-2014       May-13-2034 TAOC   1316I-101758/KR/01  
Orifice disc for regulating flow in a damper   South Korea   Pending   Patent  
1020157027898   May-13-2014       May-13-2034 TAOC   1316N-001758/US   Orifice
disc for regulating flow in a damper   United States   Granted   Patent  
14/275235   May-12-2014   9441699   Sep-13-2016   May-12-2034 TAOC  
1316I-101759/CN/01   Low pressure high compression damping mono tube shock  
China   Granted   Patent   201480043924.8   Aug-14-2014   ZL201480043924.8  
Jul-28-2017   Aug-14-2034 TAOC   1316I-101759/DE/01   Low pressure high
compression damping mono tube shock   Germany   Pending   Patent  
PCT/US2014/51062   Aug-14-2014       Aug-14-2034 TAOC   1316I-101759/IN/01   Low
Pressure High Compression Damping Monotube Shock Absorber   India   Pending  
Patent   201617002923   Aug-14-2014       Aug-14-2034 TAOC   1316I-101759/KR/01
  Low Pressure High Compression Damping Monotube Shock Absorber   South Korea  
Pending   Patent   1020167002921   Aug-14-2014       Aug-14-2034 TAOC  
1316N-001759/US   Low pressure high compression damping monotube shock absorber
  United States   Granted   Patent   14/459394   Aug-14-2014   9533538  
Jan-03-2017   Aug-14-2034 TAOC   1316N-101759/JP/01   Low pressure high
compression damping mono tube shock   Japan   Pending   Patent  
PCT/US2014/51062   Aug-14-2014       Aug-14-2034 TAOC   1316I-101761/CN/01  
Damper with Integrated Electronics   China   Granted   Patent   201480010828.3  
Feb-28-2014   ZL2014800108283   May-04-2018   Feb-28-2034 TAOC  
1316I-101761/CN/02   Damper with Integrated Electronics   China   Pending  
Patent   201611165897.9   Dec-16-2016       Feb-28-2034 TAOC  
1316I-101761/EP/01   Damper with Integrated Electronics   European Patent  
Pending   Patent   14756361.3   Feb-28-2014       Feb-28-2034 TAOC  
1316I-101761/IN/01   Damper with Integrated Electronics   India   Pending  
Patent   7362/DELNP/2015   Feb-28-2014       Feb-28-2034 TAOC  
1316I-101761/JP/01   Damper with Integrated Electronics   Japan   Pending  
Patent   2015560364   Feb-28-2014       Feb-28-2034 TAOC   1316I-101761/KR/01  
Damper with Integrated Electronics   South Korea   Pending   Patent  
1020157023799   Feb-28-2014       Feb-28-2034 TAOC   1316N-001761/US   Damper
with Integrated Electronics (In Guide)   United States   Granted   Patent  
14/193879   Feb-28-2014   9399383   Jul-26-2016   Feb-28-2034 TAOC  

1316N-

001761/US/COC

  Damper with Integrated Electronics   United States   Granted   Patent  
15/218501   Jul-25-2016   10000104   Jun-19-2018   Feb-28-2034 TAOC  

1316N-

001761/US/CPB

  Damper with Integrated Electronics (In Cap)   United States   Granted   Patent
  14/303943   Jun-13-2014   9802456   Oct-31-2017   Feb-28-2034 TAOC  
1316I-101763/CN/01   Autonomous Control Damper   China   Pending   Patent  
201480010846-1   Feb-28-2014       Feb-28-2034 TAOC   1316I-101763/EP/01  
Autonomous Control Damper   European Patent   Pending   Patent   14757104.6  
Feb-28-2014       Feb-28-2034 TAOC   1316I-101763/IN/01   Autonomous Control
Damper   India   Pending   Patent   7519/DELNP/2015   Feb-28-2014      
Feb-28-2034 TAOC   1316I-101763/JP/01   Autonomous Control Damper   Japan  
Pending   Patent   2015560348   Feb-28-2014       Feb-28-2034 TAOC  
1316I-101763/KR/01   Autonomous Control Damper   South Korea   Pending   Patent
  1020157023846   Feb-28-2014       Feb-28-2034 TAOC   1316N-001763/US  
Autonomous Control Damper   United States   Granted   Patent   14/192173  
Feb-27-2014   9884533   Feb-06-2018   Feb-27-2034 TAOC   1316I-101765/EP-01  
Rod Guide System and Method with Multiple Solenoid Valve Cartridges and Multiple
Pressure Regulated Valve Assemblies   European Patent   Pending   Patent  
PCT/US2015/035568   Jun-12-2015       Jun-12-2035

 

Page 21



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant
Number

 

Grant Date

 

Expiration
Date

TAOC   1316I-101765-CN-01   Rod Guide System and Method with Multiple Solenoid
Valve Cartridges and Multiple Pressure Regulated Valve Assemblies   China  
Pending   Patent   PCT/US2015/035568   Jun-12-2015       Jun-12-2035 TAOC  
1316I-101765-IN-01   Rod Guide System and Method with Multiple Solenoid Valve
Cartridges and Multiple Pressure Regulated Valve Assemblies   India   Pending  
Patent   PCT/US2015/035568   Jun-12-2015       Jun-12-2035 TAOC  
1316I-101765-JP-01   Rod Guide System and Method with Multiple Solenoid Valve
Cartridges and Multiple Pressure Regulated Valve Assemblies   Japan   Pending  
Patent   PCT/US2015/035568   Jun-12-2015       Jun-12-2035 TAOC  
1316I-101765-KR-01   Rod Guide System and Method with Multiple Solenoid Valve
Cartridges and Multiple Pressure Regulated Valve Assemblies   South Korea  
Pending   Patent   PCT/US2015/035568   Jun-12-2015       Jun-12-2035 TAOC  
1316N-001765/US   Rod Guide System and Method with Multiple Solenoid Valve
Cartridges and Multiple Pressure Regulated Valve Assemblies   United States  
Granted   Patent   14/738332   Jun-12-2015   9879746   Jan-30-2018   Nov-11-2035
TAOC   1316I-101766/CN/01   Electromagnetic Flywheel Damper and Method Therefor
  China   Pending   Patent   201580039548.X   Jul-15-2015       Jul-15-2035 TAOC
  1316I-101766/DE/01   Electromagnetic Flywheel Damper and Method Therefor  
Germany   Pending   Patent   112015003485.4   Jul-15-2015       Jul-15-2035 TAOC
  1316I-101766/JP/01   Electromagnetic Flywheel Damper and Method Therefor  
Japan   Pending   Patent   2017503986   Jul-15-2015       Jul-15-2035 TAOC  
1316N-001766/US   Electromagnetic Flywheel Damper and Method Therefor   United
States   Granted   Patent   14/799179   Jul-14-2015   9624998   Apr-18-2017  
Jul-14-2035 TAOC   1316I-101767/DE   Integrated Crash Structure for Plastic
Spring Seat   Germany   Pending   Patent   102015112099.2   Jul-24-2015      
Jul-24-2035 TAOC   1316N-001767/US   Plastic Spring Seat Having Integrated Crash
Member   United States   Granted   Patent   14/806776   Jul-23-2015   9802454  
Oct-31-2017   Jul-23-2035 TAOC   1316I-101769/CN/01   SHOCK ABSORBER WITH
FREQUENCY DEPENDENT PASSIVE VALVE   China   Pending   Patent   PCT/US2015/038413
  Jun-30-2015       Jun-30-2035 TAOC   1316I-101769/DE/01   SHOCK ABSORBER WITH
FREQUENCY DEPENDENT PASSIVE VALVE   Germany   Pending   Patent  
PCT/US2015/038413   Jun-30-2015       Jun-30-2035 TAOC   1316I-101769/JP/01  
SHOCK ABSORBER WITH FREQUENCY DEPENDENT PASSIVE VALVE   Japan   Pending   Patent
  2017-507693   Jun-30-2015       Jun-30-2035 TAOC   1316N-001769/US   SHOCK
ABSORBER WITH FREQUENCY DEPENDENT PASSIVE VALVE   United States   Granted  
Patent   14/459513   Aug-14-2014   9441700   Sep-13-2016   Aug-14-2034 TAOC  
1316I-101770/CN/01   SHOCK ABSORBER WITH FREQUENCY DEPENDENT PASSIVE VALVE  
China   Pending   Patent   PCT/US2015/038416   Jun-30-2015       Jun-30-2035
TAOC   1316I-101770/DE/01   SHOCK ABSORBER WITH FREQUENCY DEPENDENT PASSIVE
VALVE   Germany   Pending   Patent   PCT/US2015/38416   Jun-30-2015      
Jun-30-2035 TAOC   1316I-101770/JP-01   SHOCK ABSORBER WITH FREQUENCY DEPENDENT
PASSIVE VALVE   Japan   Pending   Patent   2017508521   Jun-30-2015      
Jun-30-2035 TAOC   1316N-001770/US   SHOCK ABSORBER WITH FREQUENCY DEPENDENT
PASSIVE VALVE   United States   Granted   Patent   14/459589   Aug-14-2014  
9222539   Dec-29-2015   Aug-14-2034 TAOC   1316I-101771/CN/01   Shock Absorber
having Orifice Check Disc   China   Pending   Patent   201580062911.X  
Nov-23-2015       Nov-23-2035 TAOC   1316I-101771/DE/01   Shock Absorber having
Orifice Check Disc   Germany   Pending   Patent   112015005308.5   Nov-23-2015  
    Nov-23-2035 TAOC   1316N-001771/US   Shock Absorber Having Orifice Check
Disc   United States   Granted   Patent   14/553118   Nov-25-2014   9500251  
Nov-22-2016   Nov-25-2034 TAOC   1316N-001772/US   Double Tube Damper With
Structural Pressure Tube   United States   Granted   Patent   14/991306  
Jan-08-2016   9739330   Aug-22-2017   Jan-08-2036 TAOC   1316I-101773/CN-01  
System and Method For Attaching A Control Element Of An Air Spring With Internal
Height Regulating Valve   China   Pending   Patent   PCT/US2015/049324  
Sep-10-2015       Sep-10-2035 TAOC   1316N-001773/US   System and Method For
Attaching A Control Element Of An Air Spring With Internal Height Regulating
Valve   United States   Granted   Patent   14/849005   Sep-09-2015   9579944  
Feb-28-2017   Sep-09-2035

 

Page 22



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant
Number

 

Grant Date

 

Expiration
Date

TAOC   1316N-101773/DE-01   System and Method For Attaching A Control Element Of
An Air Spring With Internal Height Regulating Valve   Germany   Pending   Patent
  PCT/US2015/049324   Sep-10-2015       Sep-10-2035 TAOC   1316I-101774/DE/01  
Variable Radius Spring Disc for Vehicle Shock Absorber   Germany   Pending  
Patent   112015001234.6   May-20-2015       May-20-2035 TAOC  
1316I-101774-CN-01   Variable Radius Spring Disc for Vehicle Shock Absorber  
China   Pending   Patent   PCT/US2015/031700   May-20-2015       May-20-2035
TAOC   1316N-001774/US   Helical Blow-off Disc   United States   Granted  
Patent   14/716048   May-19-2015   9587703   Mar-07-2017   May-19-2035 TAOC  

1316N-

001774/US/COB

  Variable Pressure Area Non-Concentric Land Piston   United States   Pending  
Patent   15/402813   Jan-10-2017       May-19-2035 TAOC   1316I-101775/CN  
Shock Absorber Having Check Disc for Orifice Passage   China   Pending   Patent
  201710077365.8   Feb-14-2017       Feb-14-2037 TAOC   1316I-101775/DE   Shock
Absorber Having Check Disc for Orifice Passage   Germany   Pending   Patent  
102017101840.9   Jan-31-2017       Jan-31-2037 TAOC   1316N-001775/US   Shock
Absorber Having Check Disc for Orifice Passage   United States   Granted  
Patent   15/046566   Feb-18-2016   9845839   Dec-19-2017   Feb-18-2036 TAOC  
1316I-101777/CN   Monotube Active Suspension System Having Different System
Layouts for Controlling Pump Flow Distribution   China   Pending   Patent  
201710103616.5   Feb-24-2017       Feb-24-2037 TAOC   1316I-101777/DE   Monotube
Active Suspension System Having Different System Layouts for Controlling Pump
Flow Distribution   Germany   Pending   Patent   102017103915.5   Feb-24-2017  
    Feb-24-2037 TAOC   1316N-001777/US   Monotube Active Suspension System
Having Different System Layouts for Controlling Pump Flow Distribution   United
States   Pending   Patent   15/434435   Feb-16-2017       Feb-16-2037 TAOC  
1316N-001778/US   System for Active Control of Suspension   United States  
Pending   Patent   15/440059   Feb-23-2017       Feb-23-2037 TAOC  

1316N-

001778/WO/POA

  System and Method for Controlling Dampers of an Active Suspension System   WO
  Pending   Patent   PCT/US2017/019330   Feb-24-2017       Aug-24-2019 TAOC  
1316I-101779/DE   Damper Having Reinforced Catcher   Germany   Pending   Patent
  102017105424.3   Mar-14-2017       Mar-14-2037 TAOC   1316I-101779/IN   Damper
Having Reinforced Catcher   India   Pending   Patent   201714008995  
Mar-15-2017       Mar-15-2037 TAOC   1316N-001779/US   Damper Having Reinforced
Catcher   United States   Granted   Patent   15/077214   Mar-22-2016   9873303  
Jan-23-2018   Mar-22-2036 TAOC   1316N-101779/CN   Damper Having Reinforced
Catcher   China   Pending   Patent   201710155977.4   Mar-16-2017      
Mar-16-2037 TAOC   1316N-101779/JP   Damper Having Reinforced Catcher   Japan  
Pending   Patent   2017-055650   Mar-22-2017       Mar-22-2037 TAOC  
1316I-101780/AU   Single Piece Steering Stabalizer for Motor Vehicle   Australia
  Pending   Patent   2017204212   Jun-21-2017       Jun-21-2037 TAOC  
1316I-101780/CN   Steering Stabalizer for Motor Vehicle   China   Pending  
Patent   201710475012.3   Jun-21-2017       Jun-21-2037 TAOC   1316I-101780/DE  
Steering Stabalizer for Motor Vehicle   Germany   Pending   Patent  
102017113299.6   Jun-16-2017       Jun-16-2037 TAOC   1316N-001780/US   Single
Piece Steering Stabalizer for Motor Vehicle   United States   Pending   Patent  
15/189574   Jun-22-2016       Jun-22-2036 TAOC   1316N-001780-US- CON1   Single
Piece Steering Stabalizer for Motor Vehicle   United States   Pending   Patent  
16/109992   Aug-23-2018       Jun-22-2036 TAOC   1316N-001781/US   Method of
Alerting Driver to Condition of Suspension System   United States   Pending  
Patent   15/716671   Sep-27-2017       Sep-27-2037 TAOC   1316N-001781-WO- POA  
Method of Alerting Driver to Condition of Suspension System   WO   Pending  
Patent   US2017/054704   Oct-02-2017       Apr-03-2020 TAOC   1316N-001782/US  
Baffle Tube for Damper with Electromechanical Valve   United States   Granted  
Patent   15/380468   Dec-15-2016   10054182   Aug-21-2018   Dec-15-2036 TAOC  
1316I-101783/IN   Frequency Dependent Damper   India   Pending   Patent  
201621040502   Nov-28-2016       Nov-28-2036 TAOC   1316N-001783/WO- POA  
Frequency Dependent Damper   WO   Pending   Patent   PCT/US2017/062211  
Nov-17-2017       May-28-2020 TAOC   1316N-001783/WO- POB   Frequency Dependent
Damper   WO   Pending   Patent   PCT/US2017/062841   Nov-21-2017      
May-28-2020 TAOC   1316N-001784/CN   Quad FET for Power and Accuracy   China  
Pending   Patent   201810229838.6   Mar-20-2018       Mar-20-2038 TAOC  
1316N-001784/DE   Quad FET for Power and Accuracy   Germany   Pending   Patent  
1020181061277   Mar-16-2018       Mar-16-2038 TAOC   1316N-001784/US   Damper
with Power Drive Electronics   United States   Pending   Patent   15/464735  
Mar-21-2017       Mar-21-2037 TAOC   1316N-001785/US   Interlinked Active
Suspension   United States   Pending   Patent   15/613398   Jun-05-2017      
Jun-05-2037

 

Page 23



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC  

1316N-

001785/WO/POA

  Aconetic   WO   Pending   Patent   PCT/US2018/035866   Jun-04-2018      
Dec-05-2020 TAOC   1316I-101786/CN/01   A Reinforcement Fabric For Reinforcement
Of An Impact Resistant Or Structural Composite Part   China   Pending   Patent  
201480083174.7   Nov-04-2014       Nov-04-2034 TAOC   1316I-101786/DE/01   A
Reinforcement Fabric For Reinforcement Of An Impact Resistant Or Structural
Composite Part   Germany   Pending   Patent   112014007131.5   Nov-04-2014      
Nov-04-2034 TAOC   1316N-001787/US   Damper with Volume Reducing Insert   United
States   Pending   Patent   16/009592   Jun-15-2018       Jun-15-2038 TAOC  
1316N-001787/WO   Damper with Volume Reducing Insert   WO   Pending   Patent  
PCT/US2018/039708   Jun-27-2018       Dec-28-2020 TAOC   1316I-101788/CN  
Damper With Printed Circuit Board Carrier   China   Pending   Patent  
201810510326.7   May-24-2018       May-24-2038 TAOC   1316I-101788/DE   Damper
With Printed Circuit Board Carrier   Germany   Pending   Patent   102018111907.0
  May-17-2018       May-17-2038 TAOC   1316I-101788/IN   Damper With Printed
Circuit Board Carrier   India   Pending   Patent   20182401934   May-29-2018    
  May-29-2038 TAOC   1316N-001788/US   Damper With Printed Circuit Board Carrier
  United States   Pending   Patent   15/615053   Jun-06-2017       Jun-06-2037
TAOC   1316N-001790/US   Systems and methods for integrated chassis control in
ground vehicles   United States   Pending   Patent   15/843369   Dec-15-2017    
  Dec-15-2037 TAOC   1316N-001791/US   Systems And Methods For Ride Control
Blending In Electric Vehicles   United States   Pending   Patent   15/843395  
Dec-15-2017       Dec-15-2037 TAOC   1316N-001792/US   Damper with
Electro-magnetic Actuator   United States   Pending   Patent   15/903571  
Feb-23-2018       Feb-23-2038 TAOC   1316N-001793/US   Damper with Valve Preload
Limiter   United States   Pending   Patent   15/933951   Mar-23-2018      
Mar-23-2038 TAOC   1316N-001794/US   Damper with Floating Piston Bleed Channel  
United States   Pending   Patent   15/933993   Mar-23-2018       Mar-23-2038
TAOC   1316N-001795/US   BAFFLE FOR DAMPER WITH ELECTROMECHANICAL VALVE   United
States   Pending   Patent   15/843340   Dec-15-2017       Dec-15-2037 TAOC  
1316N-001796/US   Active Damper System Actuator Arrangement   United States  
Pending   Patent   15/903415   Feb-23-2018       Feb-23-2038 TAOC  
1316N-001797/US   Damper With Internal Hydraulic Stop   United States   Pending
  Patent   15/966056   Apr-30-2018       Apr-30-2038 TAOC   1316N-001798/US  
Damper Bumper Cap with Labyrinth Air Passageway   United States   Pending  
Patent   15/964317   Apr-27-2018       Apr-27-2038 TAOC   1316N-001800/US  
Active Tire Force Vector   United States   Pending   Patent   16/110025  
Aug-23-2018       Aug-23-2038 TAOC   2001E-001625/US   ACOUSTIC SYSTEM
IDENTIFICATION USING ACOUSTIC MASKING   United States   Granted   Patent  
09/195294   Nov-18-1998   6594365   Jul-15-2003   Nov-18-2018 TAOC  
2001U-001626/US   STRAIGHT THROUGH MUFFLER WITH CONICALLY- ENDED OUTPUT PASSAGE
  United States   Granted   Patent   09/339996   Jun-25-1999   6158546  
Dec-12-2000   Jun-25-2019 TAOC   2001U-001630/US   METHOD AND APPRATUS FOR
SEALING CANISTERS   United States   Granted   Patent   09/568632   May-10-2000  
6446322   Sep-10-2002   May-10-2020 TAOC   2001U-001637/US   EMBOSSED SHELL FOR
SPUN MUFFLERS   United States   Granted   Patent   10/373821   Feb-25-2003  
6892855   May-17-2005   Feb-25-2023 TAOC   2001P-101639/CN/01   COMBINED MUFFLER
/ HEAT EXCHANGER   China   Granted   Patent   200580020805.1   Jun-21-2005  
ZL200580020805.1   May-13-2009   Jun-21-2025 TAOC   2001P-101639/DE/01  
COMBINED MUFFLER / HEAT EXCHANGER   Germany   Granted   Patent   11 2005 001
444.4   Jun-21-2005   11 2005 001 444   Mar-01-2012   Jun-21-2025 TAOC  
2001P-101639/IN/01   COMBINED MUFFLER / HEAT EXCHANGER   India   Granted  
Patent   7035/DELNP/2006   Jun-21-2005   271335   Feb-17-2016   Jun-21-2025 TAOC
  2001P-101639/JP/01   COMBINED MUFFLER / HEAT EXCHANGER   Japan   Granted  
Patent   2007-518178   Jun-21-2005   4621735   Nov-05-2010   Jun-21-2025 TAOC  
2001P-101639/KR/01   COMBINED MUFFLER / HEAT EXCHANGER   South Korea   Granted  
Patent   10-2006-7026182   Jun-21-2005   10-1177763   Aug-22-2012   Jun-21-2025
TAOC   2001U-001639/US   COMBINED MUFFLER / HEAT EXCHANGER   United States  
Granted   Patent   10/876242   Jun-24-2004   7063134   Jun-20-2006   Jun-24-2024
TAOC   2001P-101644/IN/01   POST CALIBRATION CATALYTIC CONVERTER CANNING
APPARATUS AND METHOD   India   Pending   Patent   4944/DELNP/2007   Jan-12-2006
      Jan-12-2026 TAOC   2001U-001647/US   Selective catalyst reduction of
nitrogen oxides with hydrogen   United States   Granted   Patent   11/269124  
Nov-08-2005   7712308   May-11-2010   Nov-08-2025 TAOC   2001P-101658/BR/04  
Snap action valve for Exhaust system   Brazil   Pending   Patent   PI0908042.2  
Jan-13-2009       Jan-13-2029 TAOC   2001P-101658/BR/06   SNAP-ACTION VALVE FOR
EXHAUST SYSTEM   Brazil   Pending   Patent   112013013079.2   Nov-28-2011      
Nov-28-2031 TAOC   2001P-101658/CN/01   Snap action valve for Exhaust system  
China   Granted   Patent   200780052009.5   Nov-02-2007   ZL2007800520095  
Mar-28-2012   Nov-02-2027

 

Page 24



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101658/CN/06   SNAP-ACTION VALVE FOR EXHAUST SYSTEM   China  
Pending   Patent   US2011062179   Nov-28-2011   ZL2011800571341   Oct-19-2016  
Nov-28-2031 TAOC   2001P-101658/DE/01   Snap action valve for Exhaust system  
Germany   Granted   Patent   11 2007 003 404.1   Nov-02-2007   1120070034041  
Mar-19-2015   Nov-02-2027 TAOC   2001P-101658/DE/04   Snap action valve for
Exhaust system   Germany   Granted   Patent   11 2009 000 440.7   Jan-13-2009  
112009000440   Oct-23-2014   Jan-13-2029 TAOC   2001P-101658/DE/06   SNAP-ACTION
VALVE FOR EXHAUST SYSTEM   Germany   Granted   Patent   US2011062179  
Nov-28-2011   2646661   Sep-20-2017   Nov-28-2031 TAOC   2001P-101658/EP/06  
SNAP-ACTION VALVE FOR EXHAUST SYSTEM   European Patent   Granted   Patent  
US2011062179   Nov-28-2011   2646661   Sep-20-2017   Nov-28-2031 TAOC  
2001P-101658/IN/04   Snap action valve for Exhaust system   India   Granted  
Patent   5793/DELNP/2010   Jan-13-2009   289053   Oct-31-2017   Jan-13-2029 TAOC
  2001P-101658/IN/06   SNAP-ACTION VALVE FOR EXHAUST SYSTEM   India   Pending  
Patent   US2011062179   Nov-28-2011       Nov-28-2031 TAOC   2001P-101658/JP/01
  Snap action valve for Exhaust system   Japan   Granted   Patent   2009-553559
  Nov-02-2007   5281022   May-31-2013   Nov-02-2027 TAOC   2001P-101658/JP/04  
Snap action valve for Exhaust system   Japan   Granted   Patent   2010-549681  
Jan-13-2009   5377524   Oct-04-2013   Jan-13-2029 TAOC   2001P-101658/KR/04  
Snap action valve for Exhaust system   South Korea   Granted   Patent  
10-2010-7019826   Jan-13-2009   10-1504894   Mar-17-2015   Jan-13-2029 TAOC  
2001P-101658/KR/07   SNAP-ACTION VALVE FOR EXHAUST SYSTEM   South Korea  
Pending   Patent   US2011062179   Nov-28-2011   101570971   Nov-17-2015  
Nov-28-2031 TAOC   2001U-001658/US   Snap action valve for Exhaust system  
United States   Granted   Patent   11/687151   Mar-16-2007   7434570  
Oct-14-2008   Mar-16-2027 TAOC  

2001U-

001658/US/COC

  Snap action valve for Exhaust system   United States   Granted   Patent  
12/139637   Jun-16-2008   8215103   Jul-10-2012   Jun-16-2028 TAOC  

2001U-

001658/US/CPB

  Snap action valve for Exhaust system   United States   Granted   Patent  
12/041114   Mar-03-2008   7775322   Aug-17-2010   Mar-03-2028 TAOC  

2001U-

001658/US/CPE

  Snap action valve for Exhaust system   United States   Granted   Patent  
12/955199   Nov-29-2010   8468813   Jun-25-2013   Nov-29-2030 TAOC  
2001U-001660/TH   Catalytic Converter Mid Bed Insulation Ring   Thailand  
Pending   Patent   0701006108   Nov-30-2007       Nov-30-2027 TAOC  
2001U-001660/US/01   Catalytic Converter Mid Bed Insulation Ring   United States
  Granted   Patent   11/856931   Sep-18-2007   7897117   Mar-01-2011  
Sep-18-2027 TAOC   2001P-101661/IN/01   Diesel Particulate filter in-line
application for large displacement engines   India   Pending   Patent  
403MUMNP2020   Aug-07-2008       Aug-07-2028 TAOC   2001P-101662/CN/01   Exhaust
Gas Cooling Pipe Design   China   Granted   Patent   200880104847.7  
Aug-28-2008   ZL200880104847.7   Oct-17-2012   Aug-28-2028 TAOC  
2001P-101662/DE/01   Exhaust Gas Cooling Pipe Design   Germany   Granted  
Patent   11 2008 002 339.5   Aug-28-2008   11 2008 002 339   May-22-2014  
Aug-28-2028 TAOC   2001P-101662/IN/01   Exhaust Gas Cooling Pipe Design   India
  Pending   Patent   867CHENP2010   Aug-28-2008       Aug-28-2028 TAOC  
2001P-101662/KR/01   Exhaust Gas Cooling Pipe Design   South Korea   Granted  
Patent   10 2010-7004447   Aug-28-2008   10-1388625   Apr-17-2014   Aug-28-2028
TAOC   2001U-001662/US/01   Exhaust Gas Cooling Pipe Design   United States  
Granted   Patent   12/200012   Aug-28-2008   7845465   Dec-07-2010   Aug-28-2028
TAOC   2001P-101663/DE/01   Chair Air Bypass for Aftertreatment Combustion Air
Supply   Germany   Pending   Patent   11 2009 000 424.5   Jan-13-2009      
Jan-13-2029 TAOC   2001P-101663/IN/01   Charged Air Bypass for Aftertreatment
Combustion Air Supply   India   Pending   Patent   5792/DELNP/2010   Jan-13-2009
      Jan-13-2029 TAOC   2001P-101663/JP/01   Charged Air Bypass for
Aftertreatment Combustion Air Supply   Japan   Pending   Patent   2010-549682  
Jan-13-2009       Jan-13-2029 TAOC   2001U-001663/US   Charged Air Bypass for
Aftertreatment Combustion Air Supply   United States   Granted   Patent  
12/041943   Mar-04-2008   7980061   Jul-19-2011   Mar-04-2028 TAOC  

2001U-

001663/US/COB

  Charged Air Bypass for Aftertreatment Combustion Air Supply   United States  
Granted   Patent   13/171947   Jun-29-2011   8776504   Jul-15-2014   Oct-15-2028
TAOC   2001P-101665/BR/01   Snap Action Valve with Bumper Pad   Brazil   Pending
  Patent   PI1006433.8   Mar-22-2010       Mar-22-2030

 

Page 25



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101665/CN/01   Snap Action Valve with Bumper Pad   China   Granted
  Patent   201080016686.3   Mar-22-2010   ZL201080016686.3   Apr-02-2014  
Mar-22-2030 TAOC   2001P-101665/IN/01   Snap Action Valve with Bumper Pad  
India   Pending   Patent   7240/CHENP/2011   Mar-22-2010       Mar-22-2030 TAOC
  2001P-101665/JP/01   Snap Action Valve with Bumper Pad   Japan   Granted  
Patent   2012-506043   Mar-22-2010   5638061   Oct-31-2014   Mar-22-2030 TAOC  
2001P-101665/KR/01   Snap Action Valve with Bumper Pad   South Korea   Pending  
Patent   10-2011-7023933   Mar-22-2010       Mar-22-2030 TAOC  
2001P-101665/KR/02   Rotary Valve Assembly   South Korea   Granted   Patent  
10-2016-7008403   Mar-30-2016   101652958   Aug-25-2016   Mar-30-2036 TAOC  
2001U-001665/US   Snap Action Valve with Bumper Pad   United States   Granted  
Patent   12/424915   Apr-16-2009   8191572   Jun-05-2012   Apr-16-2029 TAOC  
2001P-101666/BR/01   SNAP ACTION VALVE WITH INERTIAL DAMPER   Brazil   Pending  
Patent   PI1007720.0   May-07-2010       May-07-2030 TAOC   2001P-101666/CN/01  
SNAP ACTION VALVE WITH INERTIAL DAMPER   China   Granted   Patent  
201080022088.7   May-07-2010   ZL201080022088.7   May-21-2014   May-07-2030 TAOC
  2001P-101666/DE/01   SNAP ACTION VALVE WITH INERTIAL DAMPER   Germany  
Granted   Patent   11 2010 002 064.7   May-07-2010   1120100020647   Jan-04-2018
  May-07-2030 TAOC   2001P-101666/IN/01   SNAP ACTION VALVE WITH INERTIAL DAMPER
  India   Pending   Patent   7749/CHENP/2011   May-07-2010       May-07-2030
TAOC   2001P-101666/JP/01   SNAP ACTION VALVE WITH INERTIAL DAMPER   Japan  
Granted   Patent   2012-511884   May-07-2010   5801797   Sep-04-2015  
May-07-2030 TAOC   2001P-101666/KR/01   SNAP ACTION VALVE WITH INERTIAL DAMPER  
South Korea   Pending   Patent   10-2011-7027830   May-07-2010       May-07-2030
TAOC   2001P-101666/KR/02   SNAP ACTION VALVE WITH INERTIAL DAMPER   South Korea
  Granted   Patent   10-2015-7016675   May-07-2010   10-1609629   Mar-31-2016  
May-07-2030 TAOC   2001P-101666/KR/03   SNAP ACTION VALVE WITH INERTIAL DAMPER  
South Korea   Pending   Patent   PCT/US2010/034061   May-07-2010      
May-07-2030 TAOC   2001U-001666/DE/02   SNAP ACTION VALVE WITH INERTIAL DAMPER  
Germany   Granted   Patent   PCT/US2010/034061   May-07-2010   202010018591.2  
Jan-07-2018   May-07-2030 TAOC   2001U-001666/US   SNAP ACTION VALVE WITH
INERTIAL DAMPER   United States   Granted   Patent   12/470560   May-22-2009  
7896130   Mar-01-2011   May-22-2029 TAOC   2001P-101667/BR/01   METHOD OF
INSTALLING SNAP ACTION VALVE IN A CONDUIT   Brazil   Pending   Patent  
PI1006594.6   Mar-22-2010       Mar-22-2030 TAOC   2001P-101667/CN/01   METHOD
OF INSTALLING SNAP ACTION VALVE IN A CONDUIT   China   Granted   Patent  
201080016938.2   Mar-22-2010   ZL 201080016938.2   Jan-15-2014   Mar-22-2030
TAOC   2001P-101667/DE/01   METHOD OF INSTALLING SNAP ACTION VALVE IN A CONDUIT
  Germany   Granted   Patent   11 2010 001 634.8   Mar-22-2010   1120100016348  
Feb-21-2013   Mar-22-2030 TAOC   2001P-101667/IN/01   METHOD OF INSTALLING SNAP
ACTION VALVE IN A CONDUIT   India   Pending   Patent   7369/CHENP/2011  
Mar-22-2010       Mar-22-2030 TAOC   2001P-101667/JP/01   METHOD OF INSTALLING
SNAP ACTION VALVE IN A CONDUIT   Japan   Granted   Patent   2012-506045  
Mar-22-2010   5498567   Mar-14-2014   Mar-22-2030 TAOC   2001P-101667/KR/01  
METHOD OF INSTALLING SNAP ACTION VALVE IN A CONDUIT   South Korea   Granted  
Patent   10-2011-7024199   Mar-22-2010   10513238   Apr-13-2015   Mar-22-2030
TAOC   2001U-001667/US   METHOD OF INSTALLING SNAP ACTION VALVE IN A CONDUIT  
United States   Granted   Patent   12/424783   Apr-16-2009   8381401  
Feb-26-2013   Apr-16-2029 TAOC   2001P-101668/CN/01   Snapper Valve for Hot End
Systems with Burners   China   Granted   Patent   201180008119.8   Feb-23-2011  
ZL2011800081198   Jun-24-2015   Feb-23-2031 TAOC   2001P-101668/DE/01   Snapper
Valve for Hot End Systems with Burners   Germany   Pending   Patent   11 2011
100697.7   Feb-23-2011       Feb-23-2031 TAOC   2001P-101668/IN/01   Snapper
Valve for Hot End Systems with Burners   India   Pending   Patent  
5788/CHENP/2012   Feb-23-2011       Feb-23-2031 TAOC   2001P-101668/TH/01  
Snapper Valve for Hot End Systems with Burners   Thailand   Pending   Patent  
1201004244   Feb-23-2011       Feb-23-2031 TAOC   2001U-001668/US   Snapper
Valve for Hot End Systems with Burners   United States   Granted   Patent  
12/712395   Feb-25-2010   8353153   Jan-15-2013   Feb-25-2030 TAOC  
2001P-101669/CN/01   09-0370 Ultrasonic Acoustic Emissions to Detect Substrate
Fracture   China   Pending   Patent   201180025387.0   May-13-2011      
May-13-2031

 

Page 26



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101669/IN/01   09-0370 Ultrasonic Acoustic Emissions to Detect
Substrate Fracture   India   Pending   Patent   9258/CHENP/2012   May-13-2011  
    May-13-2031 TAOC   2001U-001669/US   09-0370 Ultrasonic Acoustic Emissions
to Detect Substrate Fracture   United States   Granted   Patent   12/788882  
May-27-2010   8281661   Oct-09-2012   May-27-2030 TAOC   2001P-101671/BR/02   On
Vehicle NOx aftertreatment system   Brazil   Pending   Patent   112012019611.1  
Feb-16-2011       Feb-16-2031 TAOC   2001P-101671/IN/02   On Vehicle NOx
aftertreatment system   India   Pending   Patent   7634/CHENP/2012   Feb-16-2011
      Feb-16-2031 TAOC   2001U-001671/US   On Vehicle NOx aftertreatment system
  United States   Granted   Patent   12/773314   May-04-2010   8381514  
Feb-26-2013   May-04-2030 TAOC   2001P-101672/TH/01   Inverted Exhaust Gas
Treatment Injector   Thailand   Pending   Patent   1201005772   May-02-2011    
  May-02-2031 TAOC   2001P-101673/IN/01   Exhaust Gas Stream Vortex Breaker  
India   Pending   Patent   2445/CHENP/2013   Oct-18-2011       Oct-18-2031 TAOC
  2001P-101673/TH/01   Exhaust Gas Stream Vortex Breaker   Thailand   Pending  
Patent   1301002084   Oct-18-2011       Oct-18-2031 TAOC   2001U-001673/US/01  
Exhaust Gas Stream Vortex Breaker   United States   Granted   Patent   12/907421
  Oct-19-2010   8438839   May-14-2013   Oct-19-2030 TAOC   2001P-101676/IN/01  
HIGH VOLUME EXHAUST GAS TREATMENT SYSTEM   India   Pending   Patent  
2897/CHENP/2013   Oct-18-2011       Oct-18-2031 TAOC   2001P-101676/KR/01   HIGH
VOLUME EXHAUST GAS TREATMENT SYSTEM   South Korea   Pending   Patent  
10-2013-7010696   Oct-18-2011       Oct-18-2031 TAOC   2001P-101676/KR/02   HIGH
VOLUME EXHAUST GAS TREATMENT SYSTEM   South Korea   Granted   Patent  
1020157015585   Jun-11-2015   101548494   Aug-25-2015   Jun-11-2035 TAOC  
2001P-101677/BR/01   Exhaust Treatment Device Insulation System   Brazil  
Pending   Patent   112013013280.9   Nov-15-2011       Nov-15-2031 TAOC  
2001P-101677/CN/01   Exhaust Treatment Device Insulation System   China  
Pending   Patent   201180057343.6   Nov-15-2011       Nov-15-2031 TAOC  
2001P-101677/IN/01   Exhaust Treatment Device Insulation System   India  
Pending   Patent   3650/CHENP/2013   Nov-15-2011       Nov-15-2031 TAOC  
2001U-001677/DE   Exhaust Treatment Device Insulation System   Germany   Pending
  Patent     Nov-15-2011       Nov-15-2031 TAOC   2001P-101679/BR/01   Inlet for
Exhaust Treatment Device   Brazil   Pending   Patent   112013012354.0  
Nov-15-2011       Nov-15-2031 TAOC   2001P-101679/DE/01   Inlet for Exhaust
Treatment Device   Germany   Pending   Patent   11 2011 103 815.1   Nov-15-2011
      Nov-15-2031 TAOC   2001P-101679/IN/01   Inlet for Exhaust Treatment Device
  India   Pending   Patent   3618/CHENP/2013   Nov-15-2011       Nov-15-2031
TAOC   2001U-001679/US   Inlet for Exhaust Treatment Device   United States  
Granted   Patent   12/948974   Nov-18-2010   8464516   Jun-18-2013   Nov-18-2030
TAOC   2001P-101680/IN/01   Axial Exhaust Inlet / Outlet Configuration for
T.R.U.E.-Clean   India   Pending   Patent   5680/CHENP/2013   Jan-27-2012      
Jan-27-2032 TAOC   2001P-101680/KR/01   Axial Exhaust Inlet / Outlet
Configuration for T.R.U.E.-Clean   South Korea   Granted   Patent  
10-2013-7019637   Jan-27-2012   101551618   Sep-03-2015   Jan-27-2032 TAOC  
2001P-101680/TH/01   Axial Exhaust Inlet / Outlet Configuration for
T.R.U.E.-Clean   Thailand   Pending   Patent   1301004247   Jan-27-2012      
Jan-27-2032 TAOC   2001U-001680/US   Co Axial Exhaust Inlet / Outlet
Configuration for T.R.U.E.-Clean   United States   Granted   Patent   13/316872
  Dec-12-2011   8656708   Feb-25-2014   Dec-12-2031 TAOC  

2001U-

001680/US/COB

  Axial Exhaust Inlet / Outlet Configuration for T.R.U.E.-Clean   United States
  Granted   Patent   14/177255   Feb-11-2014   9140158   Sep-22-2015  
Dec-12-2031 TAOC   2001P-101682/CN/01   Tank Air Interchange Normalizing Tube  
China   Granted   Patent   201180058572.X   Dec-07-2011   ZL201180058572.X  
Jul-22-2015   Dec-07-2031 TAOC   2001P-101682/DE/01   Tank Air Interchange
Normalizing Tube   Germany   Granted   Patent   11 2011 104 219.1   Dec-07-2011
  1120111042191   Aug-04-2016   Dec-07-2031 TAOC   2001P-101682/IN/01   Tank Air
Interchange Normalizing Tube   India   Pending   Patent   3765/CHENP/2013  
Dec-07-2011       Dec-07-2031 TAOC   2001P-101682/JP/01   Tank Air Interchange
Normalizing Tube   Japan   Granted   Patent   2013-543296   Dec-07-2011  
5736466   Apr-24-2015   Dec-07-2031

 

Page 27



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101682/TH/01   Tank Air Interchange Normalizing Tube   Thailand  
Granted   Patent   1301002980   Dec-07-2011   42285   Dec-09-2014   Dec-07-2031
TAOC   2001U-001682/US   Reagent Tank Normalizing System   United States  
Granted   Patent   13/274408   Oct-17-2011   8402750   Mar-26-2013   Oct-17-2031
TAOC   2001P-101683/CN/01   Exhaust Aftertreatment Device With Integrated Shell
And Baffle   China   Granted   Patent   201280011773.9   Feb-27-2012  
ZL20180011739   Jun-29-2016   Feb-27-2032 TAOC   2001P-101683/IN/01   Exhaust
Aftertreatment Device With Integrated Shell And Baffle   India   Pending  
Patent   1570/MUMNP/2013   Feb-27-2012       Feb-27-2032 TAOC  
2001P-101683/JP/01   Exhaust Aftertreatment Device With Integrated Shell And
Baffle   Japan   Granted   Patent   2013-557748   Feb-27-2012   5796093  
Aug-21-2015   Feb-27-2032 TAOC   2001P-101683/KR/01   Exhaust Aftertreatment
Device With Integrated Shell And Baffle   South Korea   Granted   Patent  
10-2013-7025693   Feb-27-2012   101521965   May-14-2015   Feb-27-2032 TAOC  
2001P-101683/TH/01   Exhaust Aftertreatment Device With Integrated Shell And
Baffle   Thailand   Pending   Patent   1301004844   Feb-27-2012      
Feb-27-2032 TAOC   2001U-001683/US   Exhaust Aftertreatment Device With
Integrated Shell And Baffle   United States   Granted   Patent   13/040623  
Mar-04-2011   8609030   Dec-17-2013   Mar-04-2031 TAOC  

2001U-

001683/US/COB

  Exhaust Aftertreatment Device With Integrated Shell And Baffle   United States
  Granted   Patent   14/075095   Nov-08-2013   8784742   Jul-22-2014  
Nov-08-2033 TAOC  

2001U-

001683/US/COC

  Exhaust Aftertreatment Device With Integrated Shell And Baffle   United States
  Granted   Patent   14/326727   Jul-09-2014   9005535   Apr-14-2015  
Jul-09-2034 TAOC   2001P-101684/CN/01   Tri-Flow Exhaust Treatment Device with
Reductant Mixing Tube   China   Granted   Patent   201280012298.7   Feb-27-2012
  201800122987   May-25-2016   Feb-27-2032 TAOC   2001P-101684/IN/01   Tri-Flow
Exhaust Treatment Device with Reductant Mixing Tube   India   Pending   Patent  
1572/MUMNP/2013   Feb-27-2012       Feb-27-2032 TAOC   2001P-101684/JP/01  
Tri-Flow Exhaust Treatment Device with Reductant Mixing Tube   Japan   Granted  
Patent   2013-557749   Feb-27-2012   5675028   Jan-09-2015   Feb-27-2032 TAOC  
2001P-101684/JP/02   Tri-Flow Exhaust Treatment Device With Reductant Mixing
Tube   Japan   Granted   Patent   2014-259596   Feb-27-2012   5987050  
Aug-12-2016   Feb-27-2032 TAOC   2001P-101684/KR/01   Tri-Flow Exhaust Treatment
Device with Reductant Mixing Tube   South Korea   Granted   Patent  
10-2013-7026509   Feb-27-2012   101531603   Jun-19-2015   Feb-27-2032 TAOC  
2001P-101684/TH/01   Tri-Flow Exhaust Treatment Device with Reductant Mixing
Tube   Thailand   Pending   Patent   1301004922   Feb-27-2012       Feb-27-2032
TAOC   2001U-001684/US   Tri-Flow Exhaust Treatment Device with Reductant Mixing
Tube   United States   Granted   Patent   13/043889   Mar-09-2011   8776509  
Jul-15-2014   Mar-09-2031 TAOC  

2001U-

001684/US/COB

  Tri-Flow Exhaust Treatment Device with Reductant Mixing Tube   United States  
Granted   Patent   14/326739   Jul-09-2014   9759108   Sep-12-2017   Mar-09-2031
TAOC   2001P-101685/CN/01   Poka-Yoke Mounting System for an Exhaust Treatment
Device   China   Granted   Patent   201280011526.9   Feb-27-2012   201800115269
  May-18-2016   Feb-27-2032 TAOC   2001P-101685/CN/02   DPF Box with Poki Yoke  
China   Pending   Patent   201610239346.6   Apr-18-2016       Feb-27-2032 TAOC  
2001P-101685/IN/01   Poka-Yoke Mounting System for an Exhaust Treatment Device  
India   Pending   Patent   1571/MUMNP/2013   Feb-27-2012       Feb-27-2032 TAOC
  2001P-101685/JP/01   Poka-Yoke Mounting System for an Exhaust Treatment Device
  Japan   Granted   Patent   2013-556760   Feb-27-2012   5689187   Feb-06-2015  
Feb-27-2032 TAOC   2001P-101685/TH/01   Poka-Yoke Mounting System for an Exhaust
Treatment Device   Thailand   Pending   Patent   1301004823   Feb-27-2012      
Feb-27-2032 TAOC   2001U-001685/US   Poka-Yoke Mounting System for an Exhaust
Treatment Device   United States   Granted   Patent   13/039559   Mar-03-2011  
8561395   Oct-22-2013   Mar-03-2031 TAOC  

2001U-

001685/US/COC

  Poka-Yoke Mounting System for an Exhaust Treatment Device   United States  
Granted   Patent   14/823161   Aug-11-2015   9664101   May-30-2017   Oct-21-2033
TAOC  

2001U-

001685/US/DVB

  Poka-Yoke Mounting System for an Exhaust Treatment Device   United States  
Granted   Patent   14/058342   Oct-21-2013   9151198   Oct-06-2015   Oct-21-2033
TAOC   2001P-101694/CN/01   Reductant Injection Control System   China   Granted
  Patent   201280038254.1   Jul-19-2012   ZL2012800382541   Mar-08-2017  
Jul-19-2032 TAOC   2001P-101694/DE/01   RReductant Injection Control System  
Germany   Pending   Patent   11 2012 003 259.4   Jul-19-2012       Jul-19-2032

 

Page 28



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101694/IN/01   RReductant Injection Control System   India  
Pending   Patent   713/CHENP/2014   Jul-19-2012       Jul-19-2032 TAOC  
2001P-101694/KR/01   RReductant Injection Control System   South Korea   Granted
  Patent   10-2014-7005754   Jul-19-2012   101551773   Sep-03-2015   Jul-19-2032
TAOC   2001P-101694/TH/01   RReductant Injection Control System   Thailand  
Pending   Patent   1401000542   Jul-19-2012       Jul-19-2032 TAOC  
2001U-001694/US   Reductant Injection Control System   United States   Granted  
Patent   13/198952   Aug-05-2011   8635854   Jan-28-2014   Aug-05-2031 TAOC  
2001U-001697/US   Leaf Spring Bracket   United States   Granted   Patent  
13/154529   Jun-07-2011   8690115   Apr-08-2014   Jun-07-2031 TAOC  
2001P-101698/CN/01   Pre-Injection Flow Modifier   China   Granted   Patent  
201280043884.8   Aug-29-2012   ZL2012800438848   Aug-01-2017   Aug-29-2032 TAOC
  2001P-101698/CN/02   Pre-Injection Flow Modifier   China   Pending   Patent  
2017105849121   Aug-29-2012       Aug-29-2032 TAOC   2001P-101698/CN/03  
In-Line Flow Diverter   China   Pending   Patent   PCT/US2015/017220  
Feb-24-2015       Feb-24-2035 TAOC   2001P-101698/CN-04   Pre-Injection Flow
Modifier   China   Pending   Patent   201611110849.X   Dec-02-2016      
Dec-02-2036 TAOC   2001P-101698/DE/01   Pre-Injection Flow Modifier   Germany  
Pending   Patent   11 2012 003 742.1   Aug-29-2012       Aug-29-2032 TAOC  
2001P-101698/DE/03   In-Line Flow Diverter   Germany   Pending   Patent  
PCT/US2015/017220   Feb-24-2015       Feb-24-2035 TAOC   2001P-101698/IN/01  
Pre-Injection Flow Modifier   India   Pending   Patent   967/CHENP/2014  
Aug-29-2012       Aug-29-2032 TAOC   2001P-101698/IN/03   In-Line Flow Diverter
  India   Pending   Patent   PCT/US2015/017220   Feb-24-2015       Feb-24-2035
TAOC   2001P-101698/JP/01   Pre-Injection Flow Modifier   Japan   Pending  
Patent   2014-529765   Aug-29-2012       Aug-29-2032 TAOC   2001P-101698/KR/01  
Pre-Injection Flow Modifier   South Korea   Granted   Patent   10-2014-7008739  
Aug-29-2012   10-1610707   Apr-04-2016   Aug-29-2032 TAOC   2001P-101698/TH/01  
Pre-Injection Flow Modifier   Thailand   Pending   Patent   1401001124  
Aug-29-2012       Aug-29-2032 TAOC   2001U-001698/DE/04   Pre-Injection Flow
Modifier   Germany   Pending   Patent   1020161233137   Dec-02-2016      
Dec-02-2036 TAOC   2001U-001698/IN/04   Pre-Injection Flow Modifier   India  
Pending   Patent   201624041122   Dec-01-2016       Dec-01-2036 TAOC  
2001U-001698/US   Pre-Injection Flow Modifier   United States   Granted   Patent
  13/227952   Sep-08-2011   8677738   Mar-25-2014   Sep-08-2031 TAOC  

2001U-

001698/US/CPB

  Pre-Injection Flow Modifier   United States   Granted   Patent   14/193499  
Feb-28-2014   9347355   May-24-2016   Feb-28-2034 TAOC  

2001U-

001698/US/CPD

  Pre-Injection Flow Modifier   United States   Granted   Patent   14/956727  
Dec-02-2015   9726063   Aug-08-2017   Feb-28-2034 TAOC  

2001U-

001698/US/DVE

  Pre-Injection Flow Modifier   United States   Granted   Patent   15/148179  
May-06-2016   10077702   Sep-18-2018   Feb-28-2034 TAOC   2001P-101700/CN/01  
Exhaust Gas Aftertreatment System for Engines Equipped with Exhaust Gas
Recirculation EQUIPPED WITH EXHAUST GAS RECIRCULATION   China   Pending   Patent
  PCT/US2012/053633   Sep-04-2012       Sep-04-2032 TAOC   2001P-101702/CN/01  
ExhausTreatment Device with Integral Mount   China   Granted   Patent  
201280053844.1   Sep-04-2012   ZL2012800538441   Feb-17-2017   Sep-04-2032 TAOC
  2001P-101702/CN/04   ExhausTreatment Device with Integral Mount   China  
Pending   Patent   PCT/US2015/027908   Apr-28-2015       Apr-28-2035 TAOC  
2001P-101702/DE/01   ExhausTreatment Device with Integral Mount   Germany  
Pending   Patent   11 2012 004 198.4   Sep-04-2012       Sep-04-2032 TAOC  
2001P-101702/DE/04   ExhausTreatment Device with Integral Mount   Germany  
Granted   Patent   PCT/US2015/027908   Apr-28-2015   1120120041984   Feb-22-2018
  Apr-28-2035 TAOC   2001P-101702/IN/01   ExhausTreatment Device with Integral
Mount   India   Pending   Patent   574/MUMNP/2014   Sep-04-2012      
Sep-04-2032

 

Page 29



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101702/JP/01   ExhausTreatment Device with Integral Mount   Japan  
Granted   Patent   2014-534570   Sep-04-2012   5985647   Aug-12-2016  
Sep-04-2032 TAOC   2001P-101702/KR/01   ExhausTreatment Device with Integral
Mount   South Korea   Granted   Patent   10-2014-7011523   Sep-04-2012  
10-1623511   May-17-2016   Sep-04-2032 TAOC  

2001P-

101702/WO/POD-IN

  ExhausTreatment Device with Integral Mount   India   Pending   Patent  
PCT/US2015/027908   Apr-28-2015       Apr-28-2035 TAOC  

2001P-

101702/WO/POD-JP

  ExhausTreatment Device with Integral Mount   Japan   Pending   Patent  
PCT/US2015/027908   Apr-28-2015       Apr-28-2035 TAOC   2001U-001702/US  
ExhausTreatment Device with Integral Mount   United States   Granted   Patent  
13/268124   Oct-07-2011   8721977   May-13-2014   Oct-07-2031 TAOC  

2001U-

001702/US/COC

  ExhausTreatment Device with Integral Mount   United States   Granted   Patent
  14/619613   Feb-11-2015   9140174   Sep-22-2015   Oct-07-2031 TAOC  

2001U-

001702/US/CPB

  ExhausTreatment Device with Integral Mount   United States   Granted   Patent
  14/274818   May-12-2014   9163549   Oct-20-2015   Oct-07-2031 TAOC  
2001P-101703/CN/01   Threaded Mount for injectors   China   Pending   Patent  
201280057185.9   Nov-20-2012       Nov-20-2032 TAOC   2001P-101703/KR/01  
Threaded Mount for injectors   South Korea   Pending   Patent   10-2014-7016598
  Nov-20-2012       Nov-20-2032 TAOC   2001P-101703/TH/01   Threaded Mount for
injectors   Thailand   Pending   Patent   1401002696   Nov-20-2012      
Nov-20-2032 TAOC   2001P-101704/CN/01   XNOX Common rail   China   Granted  
Patent   201380032123.7   Jun-05-2013   ZL2013800321237   Aug-08-2017  
Jun-05-2033 TAOC   2001P-101704/IN/01   Common Rail Reductant Injection System  
India   Pending   Patent   8276/CHENP/2014   Jun-05-2013       Jun-05-2033 TAOC
  2001P-101704/JP/01   Common Rail Reductant Injection System   Japan   Pending
  Patent   2015518423   Jun-05-2013       Jun-05-2033 TAOC   2001P-101704/KR/01
  XNOX Common rail 1   South Korea   Pending   Patent   10-2014-7033098  
Jun-05-2013       Jun-05-2033 TAOC   2001P-101704/TH/01   Common Rail Reductant
Injection System   Thailand   Pending   Patent   1401007395   Jun-05-2013      
Jun-05-2033 TAOC   2001P-101705/BR/01   Peak and Hold Voltage Peak and Hold
Threshold Control   Brazil   Pending   Patent   112014013884.2   Nov-20-2012    
  Nov-20-2032 TAOC   2001P-101705/CN/01   Peak and Hold Voltage Peak and Hold
Threshold Control   China   Granted   Patent   201280059848.0   Nov-20-2012  
201280059848.0   Jun-22-2016   Nov-20-2032 TAOC   2001P-101705/DE/01   Peak and
Hold Voltage Peak and Hold Threshold Control   Germany   Pending   Patent   11
2012 005 108.5   Nov-20-2012       Nov-20-2032 TAOC   2001P-101705/IN/01   Peak
and Hold Voltage Peak and Hold Threshold Control   India   Pending   Patent  
3630/CHENP/2014   Nov-20-2012       Nov-20-2032 TAOC   2001P-101705/JP/01   Peak
and Hold Voltage Peak and Hold Threshold Control   Japan   Pending   Patent  
2014-545926   Nov-20-2012       Nov-20-2032 TAOC   2001P-101705/KR/01   Peak and
Hold Voltage Peak and Hold Threshold Control   South Korea   Granted   Patent  
10-2014-7015136   Nov-20-2012   101590927   Jan-27-2016   Nov-20-2032 TAOC  
2001P-101705/KR/02   Peak and Hold Voltage Peak and Hold Threshold Control  
South Korea   Granted   Patent   1020167002350   Jan-27-2016   10-1661631  
Sep-26-2016   Jan-27-2036 TAOC   2001P-101705/TH/01   Peak and Hold Voltage Peak
and Hold Threshold Control   Thailand   Pending   Patent   1401003109  
Nov-20-2012       Nov-20-2032 TAOC   2001U-001705/US   Reagent Injector Control
System   United States   Granted   Patent   13/311806   Dec-06-2011   8701389  
Apr-22-2014   Dec-06-2031 TAOC   2001P-101706/CN/01   Exhaust Treatment
Secondary Air Supply System   China   Pending   Patent   201380013925.3  
Jan-30-2013       Jan-30-2033 TAOC   2001P-101706/IN/01   Exhaust Treatment
Secondary Air Supply System   India   Pending   Patent   6456/CHENP/2014  
Jan-30-2013       Jan-30-2033 TAOC   2001P-101706/JP/01   Exhaust Treatment
Secondary Air Supply System   Japan   Pending   Patent   2014-560915  
Jan-30-2013       Jan-30-2033 TAOC   2001P-101706/KR/01   Exhaust Treatment
Secondary Air Supply System   South Korea   Pending   Patent   10-2014-7025352  
Jan-30-2013       Jan-30-2033

 

Page 30



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001U-001706/TH/01   Exhaust Treatment Secondary Air Supply System  
Thailand   Pending   Patent   1401005393   Jan-30-2013       Jan-30-2033 TAOC  
2001U-001706/US   Exhaust Treatment Secondary Air Supply System   United States
  Granted   Patent   13/420982   Mar-15-2012   9133743   Sep-15-2015  
Mar-15-2032 TAOC   2001P-101707/BR/01   Pitot tube connection for thermal growth
  Brazil   Pending   Patent   112014013885.0   Dec-07-2012       Dec-07-2032
TAOC   2001P-101707/CN/01   Pitot tube connection for thermal growth   China  
Pending   Patent   201280060481.4   Dec-07-2012       Dec-07-2032 TAOC  
2001P-101707/DE/01   Pitot tube connection for thermal growth   Germany  
Pending   Patent   11 2012 005 121.1   Dec-07-2012       Dec-07-2032 TAOC  
2001P-101707/IN/01   Pitot tube connection for thermal growth   India   Pending
  Patent   3628/CHENP/2014   Dec-07-2012       Dec-07-2032 TAOC  
2001P-101707/JP/01   Pitot tube connection for thermal growth   Japan   Pending
  Patent   2014-546127   Dec-07-2012       Dec-07-2032 TAOC   2001P-101707/KR/01
  Pitot tube connection for thermal growth   South Korea   Pending   Patent  
10-2014-7015226   Dec-07-2012       Dec-07-2032 TAOC   2001P-101707/TH/01  
Pitot tube connection for thermal growth   Thailand   Pending   Patent  
1401003070   Dec-07-2012       Dec-07-2032 TAOC   2001P-101709/CN/01   Fully
insulated Exhaust Treatment Device   China   Granted   Patent  
PCT/US2013/020020   Jan-03-2013   ZL2013800046776   Dec-14-2016   Jan-03-2033
TAOC   2001P-101709/IN/01   Fully insulated Exhaust Treatment Device   India  
Pending   Patent   PCT/US2013/020020   Jan-03-2013       Jan-03-2033 TAOC  
2001P-101709/JP/01   Fully insulated Exhaust Treatment Device   Japan   Pending
  Patent   PCT/US2013/020020   Jan-03-2013       Jan-03-2033 TAOC  
2001P-101709/KR/01   Fully insulated Exhaust Treatment Device   South Korea  
Pending   Patent   PCT/US2013/020020   Jan-03-2013       Jan-03-2033 TAOC  
2001P-101709/TH/01   Fully insulated Exhaust Treatment Device   Thailand  
Pending   Patent   PCT/US2013/020020   Jan-03-2013       Jan-03-2033 TAOC  
2001P-101711/CN/01   Coaxial Flow Injector   China   Pending   Patent  
201380024479.6   Apr-24-2013       Apr-24-2033 TAOC   2001P-101711/CN/02  
Coaxial Flow Injector   China   Pending   Patent   201710433058.9   Apr-24-2013
      Apr-24-2033 TAOC   2001P-101711/DE/01   Coaxial Flow Injector with Coaxial
Supply and Return Lines.pdf   Germany   Granted   Patent   112013002372.5  
Apr-24-2013   112013002372.5   Dec-11-2017   Apr-24-2033 TAOC  
2001P-101711/IN/01   Coaxial Flow Injector with Coaxial Supply and Return
Lines.pdf   India   Pending   Patent   7243/CHENP/2014   Apr-24-2013      
Apr-24-2033 TAOC   2001P-101711/JP/01   Coaxial Flow Injector with Coaxial
Supply and Return Lines.pdf   Japan   Granted   Patent   2015-511496  
Apr-24-2013   6085672   Feb-03-2017   Apr-24-2033 TAOC   2001P-101711/KR/01  
Coaxial Flow Injector with Coaxial Supply and Return Lines.pdf   South Korea  
Pending   Patent   10-2014-7028258   Apr-24-2013       Apr-24-2033 TAOC  
2001P-101711/TH/01   Coaxial Flow Injector with Coaxial Supply and Return
Lines.pdf   Thailand   Pending   Patent   1401006631   Apr-24-2013      
Apr-24-2033 TAOC   2001U-001711/US   Coaxial Flow Injector with Coaxial Supply
and Return Lines.pdf   United States   Granted   Patent   13/468614  
May-10-2012   8910884   Dec-16-2014   May-10-2032 TAOC  

2001U-

001711/US/COB

  Coaxial Flow Injector with Coaxial Supply and Return Lines.pdf   United States
  Granted   Patent   14/564450   Dec-09-2014   9759113   Sep-12-2017  
May-10-2032 TAOC   2001P-101712/CN/01   Fluid injector with an inlet below the
coil for non- compromised flux and flow paths   China   Granted   Patent  
201380022496.6   Apr-24-2013   ZL201380022496.6   Jun-30-2017   Apr-24-2033 TAOC
  2001P-101712/DE/01   Fluid injector with an inlet below the coil for non-
compromised flux and flow paths   Germany   Pending   Patent   US2013037939  
Apr-24-2013       Apr-24-2033 TAOC   2001P-101712/IN/01   Fluid injector with an
inlet below the coil for non- compromised flux and flow paths   India   Pending
  Patent   US2013037939   Apr-24-2013       Apr-24-2033 TAOC  
2001P-101712/JP/01   Reagent Injector   Japan   Granted   Patent   US2013037939
  Apr-24-2013   5947457   Dec-10-2016   Apr-24-2033

 

Page 31



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101712/JP/02   Fluid injector with an inlet below the coil for non-
compromised flux and flow paths   Japan   Pending   Patent   PCT/US2013/037939  
Apr-24-2013       Apr-24-2033 TAOC   2001P-101712/KR/01   Fluid injector with an
inlet below the coil for non- compromised flux and flow paths   South Korea  
Pending   Patent   US2013037939   Apr-24-2013       Apr-24-2033 TAOC  
2001P-101712/TH/01   Fluid injector with an inlet below the coil for non-
compromised flux and flow paths   Thailand   Pending   Patent   US2013037939  
Apr-24-2013       Apr-24-2033 TAOC   2001U-001712/US   Reagent Injector   United
States   Granted   Patent   13/465281   May-07-2012   8978364   Mar-17-2015  
May-07-2032 TAOC  

2001U-

001712/US/COB

  Reagent Injector   United States   Pending   Patent   14/619543   Feb-11-2015
      May-07-2032 TAOC   2001P-101713/CN/01   DPF Thermal slip joint   China  
Pending   Patent   201380044473.5   Jul-12-2013       Jul-12-2033 TAOC  
2001P-101713/IN/01   Exhaust Component Mounting System   India   Pending  
Patent   912/CHENP/2015   Jul-12-2013       Jul-12-2033 TAOC  
2001P-101713/JP/01   Exhaust Component Mounting System   Japan   Pending  
Patent   2015-528467   Jul-12-2013       Jul-12-2033 TAOC   2001P-101713/KR/01  
Exhaust Component Mounting System   South Korea   Pending   Patent  
10-2015-7006336   Jul-12-2013       Jul-12-2033 TAOC   2001P-101713/TH/01  
Exhaust Component Mounting System   Thailand   Pending   Patent   1501000906  
Jul-12-2013       Jul-12-2033 TAOC   2001P-101714/CN/01   Method for Mixing an
Exhaust Gas Flow   China   Granted   Patent   201380042168.2   Jul-24-2013  
ZL2013800421682   Sep-05-2017   Jul-24-2033 TAOC   2001P-101714/CN/02  
Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)   China   Pending   Patent  
201710676165.4   Aug-09-2017       Jul-24-2033 TAOC   2001P-101714/CN/04  
Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)   China   Granted   Patent  
PCT/US2014/066355   Nov-19-2014   201480064128-2   Jul-17-2018   Nov-19-2034
TAOC   2001P-101714/DE/01   Method for Mixing an Exhaust Gas Flow   Germany  
Pending   Patent   112013004008.5   Jul-24-2013       Jul-24-2033 TAOC  
2001P-101714/DE/04   Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)  
Germany   Pending   Patent   PCT/US2014/066355   Nov-19-2014       Nov-19-2034
TAOC   2001P-101714/IN/01   Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)
  India   Pending   Patent   PCT/US2013/051773   Jul-24-2013       Jul-24-2033
TAOC   2001P-101714/JP/01   Method for Mixing an Exhaust Gas Flow   Japan  
Granted   Patent   2015-526555   Jul-24-2013   6114391   Mar-24-2017  
Jul-24-2033 TAOC   2001P-101714/JP/02   Improvement to EUEC 2 stage mixer ref (
EUEC- 9100)   Japan   Granted   Patent   PCT/US2013/051773   Jul-24-2013  
6298493   Mar-02-2018   Jul-24-2033 TAOC   2001P-101714/KR/01   Method for
Mixing an Exhaust Gas Flow   South Korea   Granted   Patent   10-2015-7005667  
Jul-24-2013   101696203   Jan-09-2017   Jul-24-2033 TAOC   2001P-101714/KR/02  
Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)   South Korea   Granted  
Patent   1020177000038   Jul-24-2013   KR101808162   Dec-06-2017   Jul-24-2033
TAOC   2001P-101714/KR/03   Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)
  South Korea   Pending   Patent   10-2017-7034383   Nov-28-2017      
Jul-24-2033 TAOC   2001P-101714/TH/01   Method for Mixing an Exhaust Gas Flow  
Thailand   Pending   Patent   1501000690   Jul-24-2013       Jul-24-2033 TAOC  
2001U-001714/US   Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)   United
States   Granted   Patent   13/571542   Aug-10-2012   8939638   Jan-27-2015  
Apr-21-2029 TAOC  

2001U-

001714/US/COE

  Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)   United States   Granted
  Patent   14/799081   Jul-14-2015   9975093   May-22-2018   Apr-21-2029 TAOC  

2001U-

001714/US/CPB

  Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)   United States   Granted
  Patent   14/089822   Nov-26-2013   9095827   Aug-04-2015   Apr-21-2029 TAOC  

2001U-

001714/US/DVC

  Improvement to EUEC 2 stage mixer ref ( EUEC- 9100)   United States   Granted
  Patent   14/325460   Jul-08-2014   9440204   Sep-13-2016   Apr-21-2029 TAOC  
2001P-101715/CN/01   Reagent Injector with Crimped Pintle   China   Pending  
Patent   201380046615.1   Jul-12-2013       Jul-12-2033 TAOC  
2001P-101715/IN/01   Reagent Injector with Crimped Pintle   India   Pending  
Patent   812/CHENP/2015   Jul-12-2013       Jul-12-2033

 

Page 32



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101715/KR/01   Reagent Injector with Crimped Pintle   South Korea  
Pending   Patent   10-2015-7004768   Jul-12-2013       Jul-12-2033 TAOC  
2001P-101715/TH/01   Reagent Injector with Crimped Pintle   Thailand   Pending  
Patent   1501001256   Jul-12-2013       Jul-12-2033 TAOC   2001U-001715/US  
Reagent Injector with Crimped Pintle   United States   Granted   Patent  
13/606409   Sep-07-2012   8998116   Apr-07-2015   Sep-07-2032 TAOC  
2001P-101716/CN/01   Injector With Capillary Aerosol Generator   China   Pending
  Patent   201380056388.0   Oct-22-2013       Oct-22-2033 TAOC  
2001P-101716/IN/01   Injector With Capillary Aerosol Generator   India   Pending
  Patent   2228/CHENP/2015   Oct-22-2013       Oct-22-2033 TAOC  
2001P-101716/JP/01   Injector with Capillary Aerosol Generator   Japan   Pending
  Patent   2015539705   Oct-22-2013       Oct-22-2033 TAOC   2001P-101716/KR/01
  Injector With Capillary Aerosol Generator   South Korea   Pending   Patent  
1020157013985   Oct-22-2013       Oct-22-2033 TAOC   2001P-101716/TH/01  
Injector With Capillary Aerosol Generator   Thailand   Pending   Patent  
1501002319   Oct-22-2013       Oct-22-2033 TAOC   2001P-101718/BR/01   Exhaust
Component Mounting Structure   Brazil   Pending   Patent   112015012778.9  
Nov-13-2013       Nov-13-2033 TAOC   2001P-101718/CN/01   Exhaust Component
Mounting Structure   China   Granted   Patent   201380063058.4   Nov-13-2013  
ZL2013800630584   May-24-2017   Nov-13-2033 TAOC   2001P-101718/DE/01   Large
Engine Mounting structure attachment   Germany   Pending   Patent  
PCT/US2013/069821   Nov-13-2013       Nov-13-2033 TAOC   2001P-101718/IN/01  
Exhaust Component Mounting Structure   India   Pending   Patent  
PCT/US2013/069821   Nov-13-2013       Nov-13-2033 TAOC   2001P-101718/JP/01  
Exhaust Component Mounting Structure   Japan   Pending   Patent  
PCT/US2013/069821   Nov-13-2013       Nov-13-2033 TAOC   2001P-101718/KR/01  
Exhaust Component Mounting Structure   South Korea   Granted   Patent  
1020157017653   Nov-13-2013   101698906   Jan-17-2017   Nov-13-2033 TAOC  
2001P-101718/TH/01   Exhaust Component Mounting Structure   Thailand   Pending  
Patent   PCT/US2013/069821   Nov-13-2013       Nov-13-2033 TAOC  
2001U-001718/US   12-0708 Large Engine Mounting structure attachment  
United States   Granted   Patent   13/692127   Dec-03-2012   9057316  
Jun-16-2015   Dec-03-2032 TAOC  

2001U-

001718/US/COB

  Exhaust Component Mounting Structure   United States   Granted   Patent  
14/731770   Jun-05-2015   9291086   Mar-22-2016   Dec-03-2032 TAOC  
2001P-101719/BR/01   Reductant Injection Control System   Brazil   Pending  
Patent   1120150122558   Nov-12-2013       Nov-12-2033 TAOC   2001P-101719/CN/01
  Reductant Injection Control System   China   Pending   Patent   201380062514.3
  Nov-12-2013       Nov-12-2033 TAOC   2001P-101719/IN/01   Reductant Injection
Control System   India   Pending   Patent   3419/CHENP/2015   Nov-12-2013      
Nov-12-2033 TAOC   2001P-101719/KR/01   Reductant Injection Control System  
South Korea   Pending   Patent   1020157016627   Nov-12-2013       Nov-12-2033
TAOC   2001P-101719/TH/01   Reductant Injection Control System   Thailand  
Pending   Patent   1501002913   Nov-12-2013       Nov-12-2033 TAOC  
2001U-001719/US   Reductant Injection Control System   United States   Granted  
Patent   13/690090   Nov-30-2012   9080487   Jul-14-2015   Nov-30-2032 TAOC  
2001P-101721/CN/01   Urea Common Rail   China   Granted   Patent  
201480010930.3   Feb-14-2014   ZL201480010930-3   Apr-17-2018   Feb-14-2034 TAOC
  2001P-101721/IN/01   Urea Common Rail injection   India   Pending   Patent  
2232/MUMNP/2015   Feb-14-2014       Feb-14-2034 TAOC   2001P-101721/JP/01   Urea
Common Rail   Japan   Pending   Patent   2015560203   Feb-14-2014      
Feb-14-2034 TAOC   2001U-001721/US   Urea Common Rail injection   United States
  Granted   Patent   13/780279   Feb-28-2013   9222388   Dec-29-2015  
Feb-28-2033 TAOC  

2001U-

001721/US/COB

  Urea Common Rail injection   United States   Granted   Patent   14/944800  
Nov-18-2015   9695722   Jul-04-2017   Feb-28-2033 TAOC   2001P-101722/BR/01  
Exhaust Gas Flow Distribution System   Brazil   Pending   Patent  
112015006062.5   Sep-18-2013       Sep-18-2033

 

Page 33



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101722/CN/01   Exhaust Gas Flow Distribution System   China  
Granted   Patent   201380048591.1   Sep-18-2013   ZL2013800485913   Nov-24-2017
  Sep-18-2033 TAOC   2001P-101722/DE/01   Exhaust Gas Flow Distribution System  
Germany   Pending   Patent   112013004524.9   Sep-18-2013       Sep-18-2033 TAOC
  2001P-101722/IN/01   Exhaust Gas Flow Distribution System   India   Pending  
Patent   1152/CHENP/2015   Sep-18-2013       Sep-18-2033 TAOC  
2001P-101722/JP/01   Exhaust Gas Flow Distribution System   Japan   Pending  
Patent   2015532156   Sep-18-2013       Sep-18-2033 TAOC   2001P-101722/KR/01  
Exhaust Gas Flow Distribution System   South Korea   Pending   Patent  
1020157007437   Sep-18-2013       Sep-18-2033 TAOC   2001P-101722/TH/01  
Exhaust Gas Flow Distribution System   Thailand   Pending   Patent   1501001418
  Sep-18-2013       Sep-18-2033 TAOC   2001U-001722/US   Exhaust Gas Flow
Distribution System   United States   Granted   Patent   14/028645   Sep-17-2013
  9518496   Dec-13-2016   Sep-17-2033 TAOC   2001P-101723/BR/01   Exhaust Valve
with Resilient Spring Pad   Brazil   Pending   Patent   112015013559.5  
Nov-20-2013       Nov-20-2033 TAOC   2001P-101723/CN/01   Exhaust Valve with
Resilient Spring Pad   China   Granted   Patent   US2013070879   Nov-20-2013  
ZL201380065260.0   Jun-13-2017   Nov-20-2033 TAOC   2001P-101723/DE/01   Soft
Bumper for HP Valve Rattle Fix   Germany   Pending   Patent   112013005995.9  
Nov-20-2013       Nov-20-2033 TAOC   2001P-101723/IN/01   Exhaust Valve with
Resilient Spring Pad   India   Pending   Patent   US2013070879   Nov-20-2013    
  Nov-20-2033 TAOC   2001P-101723/JP/01   Exhaust Valve with Resilient Spring
Pad   Japan   Granted   Patent   US2013070879   Nov-20-2013   5998291  
Sep-02-2016   Nov-20-2033 TAOC   2001P-101723/KR/01   Exhaust Valve with
Resilient Spring Pad   South Korea   Granted   Patent   US2013070879  
Nov-20-2013   101709163   Feb-16-2017   Nov-20-2033 TAOC   2001P-101723/TH/01  
Exhaust Valve with Resilient Spring Pad   Thailand   Pending   Patent  
US2013070879   Nov-20-2013       Nov-20-2033 TAOC   2001U-001723/US   Soft
Bumper for HP Valve Rattle Fix   United States   Granted   Patent   13/715172  
Dec-14-2012   8657065   Feb-25-2014   Dec-14-2032 TAOC   2001P-101724/CN/01  
Exhaust Aftertreatment Burner With Preheated Combustion Air   China   Granted  
Patent   201480010555.2   Feb-14-2014   ZL2014800105552   Sep-01-2017  
Feb-14-2034 TAOC   2001P-101724/DE/01   Exhaust Aftertreatment Burner with
Preheated Combustion Air   Germany   Pending   Patent   112014001010.3  
Feb-14-2014       Feb-14-2034 TAOC   2001U-001724/US   Exhaust Aftertreatment
Burner with Preheated Combustion Air   United States   Granted   Patent  
13/778649   Feb-27-2013   9027331   May-12-2015   Feb-27-2033 TAOC  
2001P-101725/CN/01   Burner with Air-Assisted Fuel Nozzle and Vaporizing
Ignition System   China   Pending   Patent   201480010835.3   Feb-14-2014      
Feb-14-2034 TAOC   2001P-101725/DE/01   Burner with Air-Assisted Fuel Nozzle and
Vaporizing Ignition System   Germany   Pending   Patent   112014001011.1  
Feb-14-2014       Feb-14-2034 TAOC   2001U-001725/US   Burner with Air-Assisted
Fuel Nozzle and Vaporizing Ignition System   United States   Granted   Patent  
13/778682   Feb-27-2013   8991163   Mar-31-2015   Feb-27-2033 TAOC  
2001P-101726/CN/01   Ion-Sensor with Decoking Heater   China   Pending   Patent
  201480010877.7   Feb-18-2014       Feb-18-2034 TAOC   2001P-101726/DE/01  
Ion-Sensor with Decoking Heater   Germany   Pending   Patent   112014001029.4  
Feb-18-2014       Feb-18-2034 TAOC   2001U-001726/US   Flame rod ion sensing
system with integral decoking heater   United States   Granted   Patent  
13/778709   Feb-27-2013   9027332   May-12-2015   Feb-27-2033 TAOC  
2001P-101727/CN/01   Exhaust System For Dual Fuel Engines   China   Pending  
Patent   201480015020.4   Mar-13-2014       Mar-13-2034 TAOC  
2001P-101727/EP/01   Exhaust System For Dual Fuel Engines   European Patent  
Pending   Patent   14773039.4   Mar-13-2014       Mar-13-2034 TAOC  
2001P-101727/JP/01   Exhaust System For Dual Fuel Engines   Japan   Pending  
Patent   PCT/US2014/025345   Mar-13-2014       Mar-13-2034 TAOC  
2001P-101727/KR/01   Exhaust System For Dual Fuel Engines   South Korea  
Pending   Patent   1020157025250   Mar-13-2014       Mar-13-2034 TAOC  
2001U-001727/US   Burner for dual fuels and prevention of ammonia bi sulfate  
United States   Granted   Patent   13/804027   Mar-14-2013   9057303  
Jun-16-2015   Mar-14-2033

 

Page 34



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC  

2001U-

001727/US/DVB

  Exhaust System for Dual Fuel Engines   United States   Granted   Patent  
14/732833   Jun-08-2015   9719393   Aug-01-2017   Mar-14-2033 TAOC  
2001U-001728/US  

Max (Full Flow Burner) re-design, eliminating secondary

combustion zone, adding vane type mixing

  United States   Granted   Patent   13/778737   Feb-27-2013   8959902  
Feb-24-2015   Feb-27-2033 TAOC   2001P-101729/CN/01   Compressor For Exhaust
Treatment System   China   Pending   Patent   201480011813.9   Feb-18-2014      
Feb-18-2034 TAOC   2001U-001729/US   Electrically assisted, belt driven
compressor for RGU   United States   Granted   Patent   13/782240   Mar-01-2013
  8893478   Nov-25-2014   Mar-01-2033 TAOC   2001P-101730/EP/01   Modular
Exhaust Treatment System   European Patent   Pending   Patent   14768807.1  
Mar-05-2014       Mar-05-2034 TAOC   2001P-101730/JP/01   Modular Isothermal Box
  Japan   Pending   Patent   2015561574   Mar-05-2014       Mar-05-2034 TAOC  
2001P-101730/KR/01   Modular Exhaust Treatment System   South Korea   Pending  
Patent   1020157025938   Mar-05-2014       Mar-05-2034 TAOC   2001U-001730/US  
Modular Isothermal Box   United States   Granted   Patent   13/833574  
Mar-15-2013   9103252   Aug-11-2015   Mar-15-2033 TAOC   2001P-101731/CN/01  
Exhaust Treatment Component Mounting System   China   Pending   Patent  
201480014076.8   Mar-06-2014       Mar-06-2034 TAOC   2001P-101731/DE/01  
Exhaust Treatment Component Mounting System   Germany   Pending   Patent  
112014001319.6   Mar-06-2014       Mar-06-2034 TAOC   2001U-001731/US  
Single-Ended DPF Assembly Joint System (Exhaust treatiment mounting System)  
United States   Granted   Patent   13/795430   Mar-12-2013   8974740  
Mar-10-2015   Mar-12-2033 TAOC   2001P-101732/CN/01   MULTI-LOBED SOOT BLOWER  
China   Granted   Patent   201380071768.1   Jan-31-2013   ZL2013800717681  
Oct-20-2017   Jan-31-2033 TAOC   2001P-101732/JP/01   MULTI-LOBED SOOT BLOWER  
Japan   Pending   Patent   2015555519   Jan-31-2013       Jan-31-2033 TAOC  
2001P-101732/KR/01   MULTI-LOBED SOOT BLOWER   South Korea   Pending   Patent  
1020157023504   Jan-31-2013       Jan-31-2033 TAOC   2001U-001732/US/NP  
MULTI-LOBED SOOT BLOWER   United States   Granted   Patent   14/764847  
Jan-31-2013   9719386   Aug-01-2017   Jan-31-2033 TAOC   2001P-101733/CN/01  
Multi-Layer Liquid-Cooled Mount   China   Granted   Patent   201480015667.7  
Mar-06-2014   ZL201480015667.7   Oct-10-2017   Mar-06-2034 TAOC  
2001P-101733/DE/01   Multi-Layer Liquid-Cooled Mount   Germany   Pending  
Patent   112014001473.7   Mar-06-2014       Mar-06-2034 TAOC  
2001P-101733/JP/01   Liquid Cooled injector mount   Japan   Pending   Patent  
2016500746   Mar-06-2014       Mar-06-2034 TAOC   2001P-101733/KR/01  
Multi-Layer Liquid-Cooled Mount   South Korea   Pending   Patent   1020157025939
  Mar-06-2014       Mar-06-2034 TAOC   2001U-001733/US   11-0599 Liquid Cooled
injector mount   United States   Granted   Patent   13/833850   Mar-15-2013  
8973355   Mar-10-2015   Mar-15-2033 TAOC   2001P-101734/CN/01   Air-Assisted
Reductant Delivery System   China   Granted   Patent   201380010877.2  
Feb-17-2013   201380010877.2   Aug-08-2017   Feb-17-2033 TAOC  
2001P-101734/IN/01   Air-Assisted Reductant Delivery System   India   Pending  
Patent   5518/CHENP/2014   Feb-17-2013       Feb-17-2033 TAOC  
2001P-101734/JP/01   Air-Assisted Reductant Delivery System   Japan   Pending  
Patent   2014-557983   Feb-17-2013       Feb-17-2033 TAOC   2001P-101734/TH/01  
Air-Assisted Reductant Delivery System   Thailand   Pending   Patent  
1401007448   Feb-17-2013       Feb-17-2033 TAOC   2001U-001734/US/NP  
Air-Assisted Reductant Delivery System   United States   Granted   Patent  
14/380414   Feb-17-2013   9359928   Jun-07-2016   Feb-17-2033 TAOC  
2001U-001735/US   Modular System for Reduction of Sulphur Oxides in Exhaust  
United States   Granted   Patent   14/180616   Feb-14-2014   9387438  
Jul-12-2016   Feb-14-2034 TAOC   2001P-101737/CN/01   Exhaust Treatment Device
Insulation Detection System   China   Pending   Patent   PCT/US2015/010444  
Jan-07-2015       Jan-07-2035 TAOC   2001U-001737/US   Insulation detection for
large engine   United States   Granted   Patent   14/154524   Jan-14-2014  
9108157   Aug-18-2015   Jan-14-2034 TAOC   2001P-101739/BR/01   Exhaust
Treatment System With Urea Temperature Rationality Diagnostic   Brazil   Pending
  Patent   112015022330.3   Mar-07-2014       Mar-07-2034

 

Page 35



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101739/DE/01   Exhaust Treatment System With Urea Temperature
Rationality Diagnostic   Germany   Pending   Patent   112014001297.1  
Mar-07-2014       Mar-07-2034 TAOC   2001P-101739/IN/01   Exhaust Treatment
System With Urea Temperature Rationality Diagnostic   India   Pending   Patent  
2537/MUMNP/2015   Mar-07-2014       Mar-07-2034 TAOC   2001P-101739/JP/01  
Exhaust Treatment System With Urea Temperature Rationality Diagnostic   Japan  
Pending   Patent   2016500804   Mar-07-2014       Mar-07-2034 TAOC  
2001P-101739/KR/01   Exhaust Treatment System With Urea Temperature Rationality
Diagnostic   South Korea   Pending   Patent   1020157025251   Mar-07-2014      
Mar-07-2034 TAOC   2001U-001739/US   Urea Temperature Rationality Diagnostic  
United States   Granted   Patent   13/803205   Mar-14-2013   9016043  
Apr-28-2015   Mar-14-2033 TAOC   2001P-101740/CN/01   Mirrored Two-Stage Mixer  
China   Pending   Patent   US2014048533   Jul-29-2014       Jul-29-2034 TAOC  
2001P-101740/JP-01   Mirrored 2-Stage Mixer Concept   Japan   Pending   Patent  
US2014048533   Jul-29-2014       Jul-29-2034 TAOC   2001P-101740/KR/01  
Mirrored Two-Stage Mixer   South Korea   Granted   Patent   US2014048533  
Jul-29-2014   101780339   Sep-14-2017   Jul-29-2034 TAOC   2001P-101741/CN  
Water Injection Exhaust Treatment System   China   Pending   Patent  
PCT/CN2013/081643   Aug-16-2013       Aug-16-2033 TAOC   2001P-101741/CN/01  
Water Injection Exhaust Treatment System   China   Pending   Patent  
201510650030.1   Oct-09-2015       Oct-09-2035 TAOC   2001P-101741/DE   Water
Injection Exhaust Treatment System   Germany   Pending   Patent   112013007188.6
  Aug-16-2013       Aug-16-2033 TAOC  

2001U-

001741/US/CPA

  Water Injection Exhaust Treatment System   United States   Granted   Patent  
14/512609   Oct-13-2014   9822685   Nov-21-2017   Aug-16-2033 TAOC  
2001U-001741/US/NP   Water Injection Exhaust Treatment System   United States  
Granted   Patent   14/389224   Aug-16-2013   9334775   May-10-2016   Aug-16-2033
TAOC  

2001U-

001741/US/CPA/CN

  Water Injection Exhaust Treatment System   China   Pending   Patent  
201510650030.1   Oct-09-2015       Oct-09-2035 TAOC  

2001U-

001741/US/CPA/US

  Water Injection Exhaust Treatment System   United States   Granted   Patent  
14/512609   Oct-13-2014   9822685   Nov-21-2017   Aug-16-2033 TAOC  
2001P-101742/CN/01   Engine Exhaust After-Treatment System   China   Pending  
Patent   201380075456.8   Apr-10-2013       Apr-10-2033 TAOC  
2001P-101742/JP/01   Engine Exhaust After-Treatment System   Japan   Pending  
Patent   2016-506743   Apr-10-2013       Apr-10-2033 TAOC   2001U-001742/US/NP  
Engine Exhaust After-Treatment System   United States   Pending   Patent  
14/782874   Apr-10-2013       Apr-10-2033 TAOC   2001P-101743/CN/04   Flow
Reversing Exhaust Gas Mixer   China   Pending   Patent   201480025720.1  
May-07-2014       May-07-2034 TAOC   2001P-101743/CN/08   Axial Flow Atomization
Module   China   Granted   Patent   PCT/US2014/048374   Jul-28-2014  
201480044809.2   Apr-05-2018   Jul-28-2034 TAOC   2001P-101743/DE/04   Flow
Reversing Exhaust Gas Mixer   Germany   Pending   Patent   112014002314.0  
May-07-2014       May-07-2034 TAOC   2001P-101743/DE/08   Axial Flow Atomization
Module   Germany   Pending   Patent   112014003600.5   Jul-28-2014      
Jul-28-2034 TAOC   2001P-101743/DE/10   Vertical Ultrasonic Decomposition Pipe  
Germany   Pending   Patent   PCT/US2015/049623   Sep-11-2015       Sep-11-2035
TAOC   2001P-101743/IN/10   Vertical Ultrasonic Decomposition Pipe   India  
Pending   Patent   PCT/US2015/049623   Sep-11-2015       Sep-11-2035 TAOC  
2001P-101743/IN/11   Exhaust Mixing Assembly (Flow Stabalizer)   India   Pending
  Patent   PCT/US2015/049638   Sep-11-2015       Sep-11-2035 TAOC  
2001P-101743/JP/08   Axial Flow Atomization Module   Japan   Pending   Patent  
PCT/US2014/048374   Jul-28-2014       Jul-28-2034 TAOC   2001P-101743/KR/08  
Axial Flow Atomization Module   South Korea   Granted   Patent   1020167005610  
Jul-28-2014   101780341   Sep-14-2017   Jul-28-2034 TAOC   2001P-101743-CN-09  
Axial Flow Atomization Module   China   Pending   Patent   PCT/US2015/010450  
Jan-07-2015       Jan-07-2035 TAOC   2001P-101743-DE-09   Axial Flow Atomization
Module   Germany   Pending   Patent   PCT/US2015/010450   Jan-07-2015      
Jan-07-2035

 

Page 36



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101743-DE-11   Exhaust Mixing Assembly (Flow Stabalizer)   Germany
  Pending   Patent   PCT/US2015/049638   Sep-11-2015       Sep-11-2035 TAOC  
2001P-101743-KR-09   Axial Flow Atomization Module   South Korea   Pending  
Patent   PCT/US2015/010450   Jan-07-2015       Jan-07-2035 TAOC  
2001U-001743/CN/10   Vertical Ultrasonic Decomposition Pipe   China   Pending  
Patent   PCT/US2015/049623   Sep-11-2015       Sep-11-2035 TAOC  
2001U-001743/CN/11   Exhaust Mixing Assembly (Flow Stabalizer)   China   Pending
  Patent   PCT/US2015/049638   Sep-11-2015       Sep-11-2035 TAOC  
2001U-001743/US   Flow Reversing Exhaust Gas Mixer   United States   Granted  
Patent   13/888861   May-07-2013   9289724   Mar-22-2016   May-16-2034 TAOC  

2001U-

001743/US/CPA

  Axial Flow Atomization Module (reverse Flow)   United States   Granted  
Patent   13/958955   Aug-05-2013   9314750   Apr-19-2016   Jan-22-2034 TAOC  

2001U-

001743/US/CPB

  Compact High-Velocity Urea Atomization Tube (anto wetting)   United States  
Granted   Patent   14/165923   Jan-28-2014   9291081   Mar-22-2016   Aug-30-2033
TAOC  

2001U-

001743/US/CPC

  Vertical Ultrasonic Decomp Pipe (Ultrasonic)   United States   Granted  
Patent   14/486171   Sep-15-2014   9334781   May-10-2016   May-07-2033 TAOC  

2001U-

001743/US/CPE

  Compact High-Velocity Urea Atomization Tube Assembly for Multiple SCR
Substrates   United States   Granted   Patent   14/486213   Sep-15-2014  
9352276   May-31-2016   Jun-08-2033 TAOC  

2001U-

001743/US/CPF

  Exhaust Mixing Assembly (Flow Stabalizer)   United States   Granted   Patent  
14/486253   Sep-15-2014   9364790   Jun-14-2016   Jun-21-2033 TAOC  
2001P-101745/CN/01   Reductant Sensor System   China   Pending   Patent  
201480025433.0   May-07-2014       May-07-2034 TAOC   2001P-101745/DE/01  
Reductant Sensor System   Germany   Pending   Patent   112014002334.5  
May-07-2014       May-07-2034 TAOC   2001P-101745/JP/01   Reductant Sensor
System   Japan   Pending   Patent   PCT/US2014/37157   May-07-2014      
May-07-2034 TAOC   2001P-101745/KR/01   Reductant Sensor System   South Korea  
Pending   Patent   1020157031717   May-07-2014       May-07-2034 TAOC  
2001U-001745/US   Reductant Sensor System   United States   Granted   Patent  
14/271788   May-07-2014   9752486   Sep-05-2017   May-07-2034 TAOC  
2001P-101746/CN/01   Exhaust Treatment Regeneration Control System   China  
Pending   Patent   201380077162.9   Jun-06-2013       Jun-06-2033 TAOC  
2001P-101746/DE/01   Exhaust Treatment Regeneration Control System   Germany  
Pending   Patent   112013007140.1   Jun-06-2013       Jun-06-2033 TAOC  
2001P-101746/IN/01   Closed Loop non-Linear Targeting and Fuel Control for
DOC/DPF   India   Pending   Patent   3294/MUMNP/2015   Jun-06-2013      
Jun-06-2033 TAOC   2001P-101746/JP/01   Closed Loop non-Linear Targeting and
Fuel Control for DOC/DPF   Japan   Pending   Patent   PCT/US2013/044420  
Jun-06-2013       Jun-06-2033 TAOC   2001U-001746/US   Closed Loop non-Linear
Targeting and Fuel Control for DOC/DPF   United States   Granted   Patent  
13/910626   Jun-05-2013   9046021   Jun-02-2015   Jun-05-2033 TAOC  
2001P-101747/CN/01   Soot Load Determination System   China   Granted   Patent  
PCT/US2014/56208   Sep-18-2014   ZL2014800514893   Nov-24-2017   Sep-18-2034
TAOC   2001P-101747/JP/01   Soot Load Determination System   Japan   Pending  
Patent   PCT/US2014/56208   Sep-18-2014       Sep-18-2034 TAOC  
2001P-101747/KR/01   Soot Load Determination System   South Korea   Pending  
Patent   PCT/US2014/56208   Sep-18-2014       Sep-18-2034 TAOC   2001U-001747/US
  Method for Use of Ammonia Sensor to Determine Soot Load on SCR Coated DPF  
United States   Granted   Patent   14/032665   Sep-20-2013   9371767  
Jun-21-2016   Sep-20-2033 TAOC   2001P-101748/CN/02   Perforated Mixing Pipe
with Swirler   China   Granted   Patent   PCT/US2014/048381   Jul-28-2014  
201480043906.X   Mar-20-2018   Jul-28-2034 TAOC   2001P-101748/CN/03  
Perforated Mixing Pipe with Swirler   China   Pending   Patent  
PCT/US2015/026843   Apr-21-2015       Apr-21-2035 TAOC   2001P-101748/DE/02  
Perforated Mixing Pipe with Swirler   Germany   Pending   Patent  
112014003618.8   Jul-28-2014       Jul-28-2034 TAOC   2001P-101748/DE/03  
Perforated Mixing Pipe with Swirler   Germany   Pending   Patent  
PCT/US2015/026843   Apr-21-2015       Apr-21-2035 TAOC   2001P-101748/IN/03  
Perforated Mixing Pipe with Swirler   India   Pending   Patent  
PCT/US2015/026843   Apr-21-2015       Apr-21-2035

 

Page 37



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101748/JP/02   Perforated Mixing Pipe with Swirler   Japan  
Granted   Patent   2016-531790   Jul-28-2014   6167239   Jun-30-2017  
Jul-28-2034 TAOC   2001P-101748/KR/02   Perforated Mixing Pipe with Swirler  
South Korea   Granted   Patent   1020167004942   Jul-28-2014   101787499  
Oct-12-2017   Jul-28-2034 TAOC   2001U-001748/US   Perforated Mixing Pipe with
Swirler   United States   Granted   Patent   13/960151   Aug-06-2013   9410464  
Aug-09-2016   Aug-06-2033 TAOC  

2001U-

001748/US/CPA

  Perforated Mixing Pipe with Swirler   United States   Granted   Patent  
14/260555   Apr-24-2014   9435240   Sep-06-2016   Aug-06-2033 TAOC  
2001P-101749/CN/01   Tailor to Fit Muffler Design   China   Granted   Patent  
PCT/US2014/051785   Aug-20-2014   201480045990.9   Apr-20-2018   Aug-20-2034
TAOC   2001P-101749/CN/02   Tailor to Fit Muffler Design   China   Pending  
Patent   201810232662.X   Mar-20-2018       Aug-20-2034 TAOC  
2001P-101749/DE/01   Tailor to Fit Muffler Design   Germany   Pending   Patent  
112014003814.8   Aug-20-2014       Aug-20-2034 TAOC   2001P-101749/JP/01  
Tailor to Fit Muffler Design   Japan   Granted   Patent   PCT/US2014/051785  
Aug-20-2014   6178009   Jul-21-2017   Aug-20-2034 TAOC   2001P-101749/KR/01  
Tailor to Fit Muffler Design   South Korea   Granted   Patent  
PCT/US2014/051785   Aug-20-2014   101798944   Nov-13-2017   Aug-20-2034 TAOC  
2001P-101749/KR-2   Tailor to Fit Muffler   South Korea   Granted   Patent  
10-2017-7032792   Nov-13-2017   10-1844387   Mar-27-2018   Aug-20-2034 TAOC  
2001P-101749-JP-02   Tailor to Fit Muffler Design   Japan   Pending   Patent  
2017-136662   Jul-12-2017       Aug-20-2034 TAOC   2001U-001749/US   Tailor to
Fit Muffler Design   United States   Granted   Patent   14/462857   Aug-19-2014
  9121320   Sep-01-2015   Aug-19-2034 TAOC  

2001U-

001749/US/COB

  Tailor to Fit Muffler Design   United States   Granted   Patent   14/810590  
Jul-28-2015   9689301   Jun-27-2017   Aug-19-2034 TAOC   2001P-101750/CN-01  
Fluid Injection Control System   China   Pending   Patent   PCT/US2014/066131  
Nov-18-2014       Nov-18-2034 TAOC   2001P-101750/DE-01   Fluid Injection
Control System   Germany   Pending   Patent   PCT/US2014/066131   Nov-18-2014  
    Nov-18-2034 TAOC   2001P-101750/IN-01   Fluid Injection Control System  
India   Pending   Patent   PCT/US2014/066131   Nov-18-2014       Nov-18-2034
TAOC   2001P-101750/JP-01   Fluid Injection Control System   Japan   Granted  
Patent   PCT/US2014/066131   Nov-18-2014   6236529   Nov-02-2017   Nov-18-2034
TAOC   2001P-101750/KR-01   Fluid Injection Control System   South Korea  
Pending   Patent   PCT/US2014/066131   Nov-18-2014       Nov-18-2034 TAOC  
2001U-001750/US   Injector_height_compensation_sw_algorithm   United States  
Granted   Patent   14/085308   Nov-20-2013   9221014   Dec-29-2015   Nov-20-2033
TAOC   2001P-101752-CN-01   Exhaust Aftertreatment system with Low- Temperature
SCR   China   Pending   Patent   PCT/US2015/032093   May-22-2015      
May-22-2035 TAOC   2001P-101753-CN-01   Exhaust Treatment System with Soot
Blower   China   Pending   Patent   PCT/CN2014/072101   Feb-14-2014      
Feb-14-2034 TAOC   2001U-001754/US   Exhaust System with Zone Coated Catalyst  
United States   Granted   Patent   14/592034   Jan-08-2015   9482131  
Nov-01-2016   Jan-08-2035 TAOC   2001U-001756/US   Exhaust After-treatment
System Having Low Temperature SCR Catalyst   United States   Pending   Patent  
14/445686   Jul-29-2014       Jul-29-2034 TAOC   2001P-101757/CN/01  
Recirculating Exhaust Treatment Fluid System   China   Granted   Patent  
PCT/US2014/037171   May-07-2014   ZL2014800254345   Jan-26-2018   May-07-2034
TAOC   2001P-101757/CN/02   Recirculating Exhaust Treatment Fluid System   China
  Pending   Patent   2017114210649   Dec-25-2017       May-07-2034 TAOC  
2001P-101757/DE/01   Recirculating Exhaust Treatment Fluid System   Germany  
Pending   Patent   PCT/US2014/037171   May-07-2014       May-07-2034 TAOC  
2001P-101757/JP/01   Recirculating Exhaust Treatment Fluid System   Japan  
Granted   Patent   PCT/US2014/037171   May-07-2014   6307595   Mar-16-2018  
May-07-2034 TAOC   2001P-101757/KR/01   Recirculating Exhaust Treatment Fluid
System   South Korea   Pending   Patent   PCT/US2014/037171   May-07-2014      
May-07-2034 TAOC   2001U-001757/US   Recirculating Exhaust Treatment Fluid
System   United States   Granted   Patent   14/271811   May-07-2014   9903250  
Feb-27-2018   Aug-31-2036 TAOC  

2001U-

001757/US/COB

  Recirculating Exhaust Treatment Fluid System   United States   Pending  
Patent   15/868132   Jan-11-2018       May-07-2034

 

Page 38



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant
Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101758-CN-01   Fluid Delivery System with Line Pressure Control
Valve   China   Pending   Patent   PCT/CN2014/079662   Jun-11-2014      
Jun-11-2034 TAOC   2001P-101758-DE-01   Fluid Delivery System with Line Pressure
Control Valve   Germany   Pending   Patent   PCT/CN2014/079662   Jun-11-2014    
  Jun-11-2034 TAOC   2001P-101758-IN-01   Fluid Delivery System with Line
Pressure Control Valve   India   Pending   Patent   PCT/CN2014/079662  
Jun-11-2014       Jun-11-2034 TAOC   2001U-001758-US-NP   Fluid Delivery System
with Line Pressure Control Valve   United States   Pending   Patent  
PCT/CN2014/079662   Jun-11-2014       Jun-11-2034 TAOC   2001P-101759/CN/01  
System and Method for Detecting face-Plugging of an Exhaust Aftertreatment
Component   China   Pending   Patent   201580073546.2   Oct-22-2015      
Oct-22-2035 TAOC   2001P-101759/DE/01   System and Method for Detecting
face-Plugging of an Exhaust Aftertreatment Component   Germany   Pending  
Patent   112015005978.4   Oct-22-2015       Oct-22-2035 TAOC   2001U-001759/US  
System and Method for Detecting Face-Plugging of an Exhaust Aftertreatment
Component   United States   Granted   Patent   14/597745   Jan-15-2015   9702284
  Jul-11-2017   Jan-15-2035 TAOC   2001U-001760/US   Carbon Dioxide
Recirculation System   United States   Granted   Patent   14/925062  
Oct-28-2015   9546621   Jan-17-2017   Oct-28-2035 TAOC   2001P-101761/CN/01  
Exhaust Aftertreatment System Having Mixer Assembly   China   Pending   Patent  
201680006780.8   Jan-21-2016       Jan-21-2036 TAOC   2001P-101761/DE/01  
Exhaust Aftertreatment System Having Mixer Assembly   Germany   Pending   Patent
  112016000450.8   Jan-21-2016       Jan-21-2036 TAOC   2001U-001761/US  
Exhaust Aftertreatment System Having Mixer Assembly   United States   Granted  
Patent   15/001356   Jan-20-2016   9784163   Oct-10-2017   Jan-20-2036 TAOC  

2001U-

001761/US/COB

  Exhaust Aftertreatment System Having Mixer Assembly (Dogbowl)   United States
  Granted   Patent   15/677458   Aug-15-2017   10047657   Aug-14-2018  
Jan-24-2036 TAOC  

2001U-

001761/US/COC

  Exhaust Aftertreatment System Having Mixer Assembly   United States   Pending
  Patent   16/014106   Jun-21-2018       Jan-20-2036 TAOC   2001P-101763/CN  
Waste Heat Recovery System with Current Regulator   China   Pending   Patent  
201610274765.3   Apr-22-2016       Apr-22-2036 TAOC   2001P-101763/DE   Waste
Heat Recovery System with Current Regulator   Germany   Pending   Patent  
102016107458.6   Apr-22-2016       Apr-22-2036 TAOC   2001P-101764/CN   Urea
Electrolysis for NH3 and H2 Blends   China   Pending   Patent   201710037450.1  
Jan-20-2017       Jan-20-2037 TAOC   2001P-101764/DE   Urea Electrolysis for NH3
and H2 Blends   Germany   Pending   Patent   102017100 682.6   Jan-16-2017      
Jan-16-2037 TAOC   2001U-001764/US   EXHAUST AFTER-TREATMENT SYSTEM INCLUDING
AMMONIA AND HYDROGEN GENERATION   United States   Granted   Patent   15/001448  
Jan-20-2016   10036291   Jul-31-2018   Sep-25-2036 TAOC   2001U-001765/US  
Exhaust System Having Segmented Service Flange   United States   Granted  
Patent   14/677012   Apr-02-2015   9687784   Jun-27-2017   Apr-02-2035 TAOC  
2001P-101766/DE  

Utilization of exhaust heat for heating electrolysis reactor for fast
electrolysis and

evaporation of water

  Germany   Pending   Patent   112016003787.2   Feb-08-2018       Feb-08-2038
TAOC   2001P-101766-CN-01   Tri Mode Injection   China   Pending   Patent  
PCT/US2016/047700   Aug-19-2016       Aug-19-2036 TAOC   2001U-001766/US  
Exhaust Aftertreatment System With Ammonia Gas Generator   United States  
Granted   Patent   14/931039   Nov-03-2015   9702291   Jul-11-2017   Nov-03-2035
TAOC  

2001U-

001766/WO/POA

  Tri Mode Injection   WO   Pending   Patent   PCT/US2016/047700   Aug-19-2016  
    Feb-20-2019 TAOC   2001U-001766-US- NPB   Exhaust Aftertreatment System with
Ammonia Gas Generator   United States   Pending   Patent   15/753494  
Feb-19-2018       Feb-19-2038 TAOC   2001P-101767/CN/01   Combo Mixer   China  
Pending   Patent   2016800300253   Nov-23-2017       Nov-23-2037 TAOC  
2001U-001767/US   Combination Mixer Assembly   United States   Granted   Patent
  14/722762   May-27-2015   9534525   Jan-03-2017   May-27-2035 TAOC  

2001U-

001767/WO/POA

  Combo Mixer   WO   Pending   Patent   PCT/US16/34150   May-25-2016      
Nov-27-2018

 

Page 39



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101768/CN   Electrolysis Generated H2 and NH3 for LNT and SCR  
China   Pending   Patent   201611164404.X   Dec-16-2016       Dec-16-2036 TAOC  
2001P-101768/DE   Electrolysis Generated H2 and NH3 for LNT and SCR   Germany  
Pending   Patent   1020161238503   Dec-08-2016       Dec-08-2036 TAOC  
2001U-001768/US   Exhaust After-Treatment System Including Electrolysis
Generated H2 and NH3   United States   Granted   Patent   14/972642  
Dec-17-2015   9790830   Oct-17-2017   Dec-17-2035 TAOC   2001P-101769/CN/01  
Dual Auger Mixing System   China   Pending   Patent   PCT/US2016/019122  
Feb-23-2016       Feb-23-2036 TAOC   2001P-101769/DE/01   Dual Auger System  
Germany   Pending   Patent   PCT/US2016/019122   Feb-23-2016       Feb-23-2036
TAOC   2001U-001769/US   Dual Auger System   United States   Pending   Patent  
15/050504   Feb-23-2016       Feb-23-2036 TAOC   2001P-101770/CN   Arrangement
of Catalyzed TEG Systems   China   Pending   Patent   201610594474.2  
Jul-26-2016       Jul-26-2036 TAOC   2001P-101770/DE   Arrangement of Catalyzed
TEG Systems   Germany   Pending   Patent   10 2016 112 816.3   Jul-13-2016      
Jul-13-2036 TAOC   2001U-001770/US   Arrangement of Catalyzed TEG Systems  
United States   Granted   Patent   14/809730   Jul-27-2015   9551257  
Jan-24-2017   Jul-27-2035 TAOC   2001P-101771/CN   Engine Exhaust Particulate
Sensor Filtering Housing   China   Pending   Patent   201610594460.0  
Jul-26-2016       Jul-26-2036 TAOC   2001P-101771/DE   Engine Exhaust
Particulate Sensor Filtering Housing   Germany   Pending   Patent  
102016113232.2   Jul-19-2016       Jul-19-2036 TAOC   2001U-001771/US  
Particulate Sensor Assembly   United States   Pending   Patent   14/818361  
Aug-05-2015       Aug-05-2035 TAOC   2001P-101773/CN   Exhaust Treatment System
Having Membrane Module for Water Removal   China   Pending   Patent  
201710100002.1   Feb-23-2017       Feb-23-2037 TAOC   2001P-101773/DE   Membrane
Module for H2O Removal   Germany   Pending   Patent   102017102430.1  
Feb-08-2017       Feb-08-2037 TAOC   2001U-001773/US   Exhaust Treatment System
Having Membrane Module For Water Removal   United States   Granted   Patent  
15/050521   Feb-23-2016   10054022   Aug-21-2018   Jul-21-2036 TAOC  
2001P-101774/CN/01   Slotted Snap-Action Valve Assembly for Exhaust System  
China   Pending   Patent   PCT/US2017/045907   Aug-08-2017       Aug-08-2037
TAOC   2001P-101774/DE/01   Slotted Snap-Action Valve Assembly for Exhaust
System   Germany   Pending   Patent   PCT/US2017/045907   Aug-08-2017      
Aug-08-2037 TAOC   2001U-001774/US   Slotted Snap-Action Valve Assembly for
Exhaust System   United States   Pending   Patent   15/238838   Aug-17-2016    
  Aug-17-2036 TAOC  

2001U-

001774/US/CPB

  Alignment System for Slotted Snap-Action Valve Assembly for Exhaust System  
United States   Pending   Patent   15/797140   Oct-30-2017       Aug-17-2036
TAOC  

2001U-

001774/WO/POA

  Slotted Snap-Action Valve Assembly for Exhaust System   WO   Pending   Patent
  PCT/US2017/045907   Aug-08-2017       Feb-17-2020 TAOC   2001P-101775/CN  
Fliter for Assembly   China   Pending   Patent   201710140846.9   Mar-10-2017  
    Mar-10-2037 TAOC   2001P-101775/DE   Fliter for Assembly   Germany   Pending
  Patent   102017105420.0   Mar-14-2017       Mar-14-2037 TAOC   2001U-001775/US
  Filter Assembly   United States   Granted   Patent   15/075803   Mar-21-2016  
9956509   May-01-2018   Nov-02-2036 TAOC  

2001U-

001775/US/DVA

  Fluid Delivery System for Exhaust Aftertreatment System   United States  
Pending   Patent   15/928710   Mar-22-2018       Mar-22-2038 TAOC  
2001P-101776/CN   Fluid Delivery System for Exhaust Aftertreatment System  
China   Granted   Patent   201620556991.6   Jun-08-2016   ZL201620556991.6  
Dec-28-2016   Jun-08-2036 TAOC   2001P-101776/IN   Fluid Delivery System for
Exhaust Aftertreatment System   India   Pending   Patent   201641012576  
Apr-11-2016       Apr-11-2036 TAOC   2001U-001776/US   Fluid Delivery System for
Exhaust Aftertreatment System   United States   Pending   Patent   15/172357  
Jun-03-2016       Jun-03-2036 TAOC   2001U-001776/US- DVA   Fluid Delivery
System for Exhaust Aftertreatment System   United States   Pending   Patent  
15/928710   Mar-22-2018       Jun-03-2036 TAOC   2001P-101777/CN   Compact
Inline Inlet with Integrated Cast Ring   China   Pending   Patent  
201710318013.7   May-08-2017       May-08-2037 TAOC   2001P-101777/DE   Compact
Inline Inlet with Integrated Cast Ring   Germany   Pending   Patent   10 2017
109 908.5   May-09-2017       May-09-2037 TAOC   2001U-001777/US   Compact
Inline Inlet with Integrated Cast Ring   United States   Pending   Patent  
15/494592   Apr-24-2017       Apr-24-2037 TAOC   2001P-101778/CN/01   Cantileved
Mixer   China   Pending   Patent   201610487729.5   Jun-28-2016      
Jun-28-2036 TAOC   2001P-101778-DE-01   Cantileved Mixer   Germany   Pending  
Patent   DE102016111704   Jun-27-2016       Jun-27-2036 TAOC   2001U-001778/US  
Cantilevered Flow Distributing Apparatus   United States   Pending   Patent  
15/182697   Jun-15-2016       Jun-15-2036

 

Page 40



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant
Number

 

Grant Date

 

Expiration
Date

TAOC   2001P-101779/CN/01   Flutter Dampened Exhaust Valve   China   Pending  
Patent   PCT/US2017/045923   Aug-08-2017       Aug-08-2037 TAOC  
2001P-101779/DE/01   Flutter Dampened Exhaust Valve   Germany   Pending   Patent
  PCT/US2017/045923   Aug-08-2017       Aug-08-2037 TAOC   2001U-001779/US  
Flutter Dampened Exhaust Valve   United States   Pending   Patent   15/238872  
Aug-17-2016       Aug-17-2036 TAOC  

2001U-

001779/WO/POA

  Flutter Dampened Exhaust Valve   WO   Pending   Patent   PCT/US2017/045923  
Aug-08-2017       Feb-17-2020 TAOC   2001P-101780/CN   Passive Exhaust Valve
with Dual Torsion Spring   China   Pending   Patent   2017106575877  
Aug-03-2017       Aug-03-2037 TAOC   2001P-101780/DE   Passive Exhaust Valve
with Dual Torsion Spring   Germany   Pending   Patent   102017116977.6  
Jul-27-2017       Jul-27-2037 TAOC   2001U-001780/US   Passive Exhaust Valve
with Dual Torsion Spring   United States   Granted   Patent   15/229180  
Aug-05-2016   9982793   May-29-2018   Sep-17-2036 TAOC   2001P-101781/CN  
Passive Exhaust Valve with External Torsion Spring   China   Pending   Patent  
201710387743.2   May-27-2017       May-27-2037 TAOC   2001P-101781/DE   Passive
Exhaust Valve with External Torsion Spring   Germany   Pending   Patent  
102017113379.8   Jun-19-2017       Jun-19-2037 TAOC   2001U-001781/US   Passive
Exhaust Valve with External Torsion Spring   United States   Granted   Patent  
15/229189   Aug-05-2016   9982794   May-29-2018   Aug-06-2036 TAOC  
2001P-101783/DE   Apparatus And Method Of Producing Insulation Preform With
Graded Porosity   Germany   Pending   Patent   102171289682   Dec-06-2017      
Dec-06-2037 TAOC   2001U-001783/CN   Apparatus And Method Of Producing
Insulation Preform With Graded Porosity   China   Pending   Patent  
201711372487.6   Dec-19-2017       Dec-19-2037 TAOC   2001U-001783/US  
Apparatus And Method Of Producing Insulation Preform With Graded Porosity  
United States   Pending   Patent   15/386126   Dec-21-2016       Dec-21-2036
TAOC   2001U-001784/US   Method for Urea Conversion Efficiency Measurement  
United States   Pending   Patent   15/874358   Jan-18-2018       Jan-18-2038
TAOC   2001U-001784-WO- POA   Improved Method for Urea Conversion Efficiency
Measurement”   WO   Pending   Patent   PCT/US2018/014410   Jan-19-2018      
Jul-20-2020 TAOC   2001U-001785/CN   Exhaust Conduit Hanger   China   Pending  
Patent   2018102899829   Apr-03-2018       Apr-03-2038 TAOC   2001U-001785/DE  
Exhaust Conduit Hanger   Germany   Pending   Patent   102018106595.7  
Mar-21-2018       Mar-21-2038 TAOC   2001U-001785/US   Exhaust Conduit Hanger  
United States   Pending   Patent   15/480776   Apr-06-2017       Apr-06-2037
TAOC   2001P-001786/DE   Double Thin Wall Conduit Hanger   Germany   Pending  
Patent   10 2018 106 596.5   Mar-21-2018       Mar-21-2038 TAOC  
2001U-001786/CN   Double Thin Wall Conduit Hanger   China   Pending   Patent  
2018102899759   Apr-03-2018       Apr-03-2038 TAOC   2001U-001786/US   Double
Thin Wall Conduit Hanger   United States   Pending   Patent   15/480830  
Apr-06-2017       Apr-06-2037 TAOC   2001P-101787/CN   Counter-Swirl Mixer
Concept   China   Pending   Patent   2018102529713   Mar-26-2018      
Mar-26-2038 TAOC   2001P-101787/DE   Counter-Swirl Mixer Concept   Germany  
Pending   Patent   1020181062869   Mar-19-2018       Mar-19-2038 TAOC  
2001U-001787/IN   Counter-Swirl Mixer Concept   India   Pending   Patent  
201824014466   Apr-16-2018       Apr-16-2038 TAOC   2001U-001787/US  
Counter-Swirl Mixer   United States   Pending   Patent   15/496128   Apr-25-2017
      Apr-25-2037 TAOC   2001P-101792/CN   Spokes Mixer   China   Pending  
Patent   201810510319-7   Jun-27-2017       Jun-27-2037 TAOC   2001P-101792/DE  
Spokes Mixer   Germany   Pending   Patent   102018111886.4   Jun-27-2017      
Jun-27-2037 TAOC   2001U-001792/US   Impingement Mixer for Exhaust Treatment  
United States   Pending   Patent   15/634402   Jun-27-2017       Jun-27-2037
TAOC   2001U-001798/US   Method and Apparatus for Preparation of a Urea Solution
  United States   Pending   Patent   15/712253   Sep-22-2017       Sep-22-2037
TAOC  

2001U-

001798/US/CPA

  Method and Apparatus for Preparation of a Urea Solution   United States  
Pending   Patent   15/944891   Apr-04-2018       Sep-22-2037 TAOC  
2001U-001799/US   Wire Mesh Mixing Tube   United States   Pending   Patent  
15/719699   Sep-29-2017       Sep-29-2037 TAOC   2001U-001802/US   Fluid Pump
With Shim and Related Methods Of Manufacture   United States   Pending   Patent
  15/797101   Oct-30-2017       Oct-30-2037 TAOC   2001U-001803-US   XNOx
Pressure Sensing Systems and Methods   United States   Pending   Patent  
15/727976   Oct-09-2017       Oct-09-2037 TAOC   2001U-001804/US   Pipe and
Metal Sheet Subassembly For An Exhaust Treatment Device   United States  
Pending   Patent   15/817721   Nov-20-2017       Nov-20-2037 TAOC  

2001U-

001805/US/PS1

  Acoustically Tuned Muffler   United States   Pending   Patent   62/568421  
Oct-05-2017       Oct-05-2018 TAOC  

2001U-

001805/US/PS2

  Acoustically Tuned Muffler   United States   Pending   Patent   62/598147  
Dec-13-2017       Dec-13-2018

 

Page 41



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   2001U-001805-US   Acoustically Tuned Muffler   United States   Pending  
Patent   16/119011   Aug-31-2018       Aug-31-2038 TAOC   2001U-001807/US  
SYSTEMS AND METHODS FOR IMPROVING INJECTOR ACCURACY   United States   Pending  
Patent   15/878952   Jan-24-2018       Jan-24-2038 TAOC   2001U-001808-US  
Muffler Assembly Including a Center Muffler and Two Satellite Mufflers   United
States   Pending   Patent   15/972663   May-07-2018       May-07-2038 TAOC  
2001U-001809/US   Diesel Exhaust Fluid Pressure Measuring and Control Systems
and Methods   United States   Pending   Patent   15/890409   Feb-07-2018      
Feb-07-2038 TAOC   2001U-001810-US   Acoustically Tuned Muffler   United States
  Pending   Patent   15/955252   Apr-17-2018       Apr-17-2038 TAOC  
2001U-001811-US   System for Neutralizing the PH of Exhaust Condensate   United
States   Pending   Patent   15/949206   Apr-10-2018       Apr-10-2038 TAOC  
2001U-001812-US   Exhaust Valve Damper   United States   Pending   Patent  
15/988417   May-24-2018       May-24-2038 TAOC   2001U-001813-US   Muffler
Assembly Including a Center Muffler and Two Satellite Mufflers   United States  
Pending   Patent   15/972686   May-08-2018       May-08-2038 TAOC  
2001U-001814/US   Reduced Length Exhaust System With Valve   United States  
Pending   Patent   16/040975   Jul-20-2018       Jul-20-2038 TAOC  
52533-143989/CN  

Loose-Fill Insulation Exhaust Gas Treatment Device and Methods of

Manufacturing

  China   Pending   Patent   201380060442.9   Nov-20-2013       Nov-20-2033 TAOC
  52533-143990/JP  

Loose-Fill Insulation Exhaust Gas Treatment Device and Methods of

Manufacturing

  Japan   Pending   Patent   2015-544114   Nov-20-2013       Nov-20-2033 TAOC  
52533-143992/KR  

Loose-Fill Insulation Exhaust Gas Treatment Device and Methods of

Manufacturing

  South Korea   Pending   Patent   10-2015-7016428   Nov-20-2013      
Nov-20-2033 TAOC   52533-143993/IN  

Loose-Fill Insulation Exhaust Gas Treatment Device and Methods of

Manufacturing

  India   Pending   Patent   4095/DELNP/2015   Nov-20-2013       Nov-20-2033
TAOC   52533-128061/US  

LOOSE-FILL INSULATION EXHAUST GAS TREATMENT DEVICE

AND METHODS OF MANUFACTURING

  United States   Granted   Patent   14/085576   Nov-20-2013   9790836  
Oct-17-2017   Mar-14-2033 TAOC   BRAZIL-1/CN   Safe Check 1 -Device to monitor
the wear of an automotive suspension (SLM)   China   Granted   Patent  
200780052141.6   Dec-14-2007   ZL200780052141.6   Jan-23-2013   Dec-14-2027 TAOC
  BRAZIL-1/KR   Safe Check 1 -Device to monitor the wear of an automotive
suspension (SLM)   South Korea   Pending   Patent   2009-7017110   Dec-14-2007  
    Dec-14-2027 TAOC   BRAZIL-3/AR   CYCLES SENSOR - SHOCK ABSORBER   Argentina
  Pending   Patent   080105058   Nov-20-2008       Nov-20-2028 TAOC  
BRAZIL-4/BR   SHOCK ABSORBER WITH BIODEGRADABLE FLUID AND BIODEGRADABLE FLUID
FOR ALL TYPES OF SHOCK ABSOBERS.   Brazil   Pending   Patent   PI0900559.5  
Feb-20-2009       Feb-20-2029 TAOC   1316I-101799-BR   PHS (Progressive
Hydraulic Stop)   Brazil   Pending   Utility Model   MU9102003-4   Nov-01-2011  
    Nov-01-2026 TAOC   BRAZIL-6/AR   PHS (Progressive Hydraulic Stop)  
Argentina   Granted   Utility Model   20120104083   Nov-01-2012   AR0088602B4  
Jun-29-2018   Nov-01-2022 TAOC   BRAZIL-7/BR   SHOCK ABSORBER WITH BIODEGRADABLE
FLUID AND BIODEGRADABLE FLUID FOR ALL TYPES OF SHOCK ABSOBERS   Brazil   Pending
  Patent   PI1005122-8   Nov-03-2010       Nov-03-2030 TAOC   P046834-US-NP/US  
Dual Compound Elastomer Bushing for Vehicle Suspension Component   United States
  Pending   Patent   16/100575   Aug-10-2018       Aug-10-2038 TAOC  
PA-NACA-15-01040- US   Exhaust Aftertreatment System for an Engine   United
States   Pending   Patent   16/022085   Jun-28-2018       Jun-28-2038 TAOC  
PA-NACA-17- 01189/US   Regent Injector Freeze Protection   United States  
Pending   Patent   16/045036   Jul-25-2018       Jul-25-2038 TAOC   PA-NACA-17-
01197/US   Compact CSTU   United States   Pending   Patent   16/106780  
Aug-21-2018       Aug-21-2038 TAOC   PA-NACA-18-01250- US   Regent Injector  
United States   Pending   Patent   16/044980   Jul-25-2018       Jul-25-2038
TAOC   PA-NACA-18-01257- US   Valve Assembly   United States   Pending   Patent
  16/045235   Jul-25-2018       Jul-25-2038

 

Page 42



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   PA-NACA-18- 01260/US   Joint Assembly   United States   Pending   Patent
  16/045184   Jul-25-2018       Jul-25-2038 TAOC   PA-NARP-17-01212- US  
SUSPENSION SYSTEM AND METHOD FOR CONTROLLING SUSPENSION SYSTEM   United States  
Pending   Patent   15/972604   May-07-2018       May-07-2038 TAOC  
PA-NARP-18-00002- US   DAMPER WITH PRINTED CIRCUIT BOARD CARRIER   United States
  Pending   Patent   16/103068   Aug-14-2018       Jun-06-2037 TAOC  
PA-NARP-18- 00003/US   Valve Assembly   United States   Pending   Patent  
16/044922   Jul-25-2018       Jul-25-2038 TAOC   PA-NARP-18-03111- US   Method
of Manufacturing a Damper Tube   United States   Pending   Patent   16/045271  
Jul-25-2018       Jul-25-2038 TAOC   01259-0001/US   Water Separation Device for
Engine Exhaust Gas   United States   Pending   Patent   15/648748   Jul-13-2017
      Jul-13-2037 TAOC   01259-0002/US   Passive NOx Adsorber   United States  
Pending   Patent   15/723635   Oct-03-2017       Oct-03-2037 TAOC   T115-1010/US
  Linear Control of an Automobile Suspension   United States   Granted   Patent
  10/861373   Jun-07-2004   7386378   Jun-10-2008   Jun-07-2024 TAOC  
T115-1040/DE2   SHOCK ABSORBER WITH INTEGRATED DISPLACEMENT SENSOR   Germany  
Granted   Patent   10 2005 063 565.2   Jul-14-2005       Jul-14-2025 TAOC  
T115-1040-1/CN   SHOCK ABSORBER PISTON ROD   China   Granted   Patent  
200580023566.5   Jul-14-2005   ZL200580023566.5   May-05-2010   Jul-14-2025 TAOC
  T115-1040-1/DE1   SHOCK ABSORBER PISTON ROD   Germany   Granted   Patent   11
2005 001 650.1   Jul-14-2005   11 2005 001650 B4   Jun-06-2012   Jul-14-2025
TAOC   T115-1040-1/DE-2   SHOCK ABSORBER PISTON ROD   Germany   Granted   Patent
  PCT/US2005/024986   Jul-14-2005   10 2005 063565 B3   Jul-07-2016  
Jul-14-2025 TAOC   T115-1040-1/US   SHOCK ABSORBER WITH INTEGRATED DISPLACEMENT
SENSOR   United States   Granted   Patent   11/181026   Jul-14-2005   7493995  
Feb-24-2009   Jul-14-2025 TAOC   TEN10442P00010/CN   Device for Lowering Tail
Pipe Exhaust Temperature   China   Granted   Patent   200780042261.8  
Nov-14-2007   ZL200780042261.8   Apr-24-2013   Nov-14-2027 TAOC  
TEN10442P00010/JP   Device for Lowering Tail Pipe Exhaust Temperature   Japan  
Granted   Patent   2009-537193   Nov-14-2007   5789084   Aug-07-2015  
Nov-14-2027 TAOC   TEN10442P00010/KR   Device for Lowering Tail Pipe Exhaust
Temperature   South Korea   Granted   Patent   10-2009-7012102   Nov-14-2007  
10-1377233   Mar-14-2014   Nov-14-2027 TAOC   TEN10442P00010/US   Device for
Lowering Tail Pipe Exhaust Temperature   United States   Granted   Patent  
11/985221   Nov-14-2007   7913489   Mar-29-2011   Nov-14-2027 TAOC  
TEN10442P00020/US   Exhaust Gas Additive / Treatment System and Mixer for Use
Therein   United States   Granted   Patent   12/150269   Apr-25-2008   8141353  
Mar-27-2012   Apr-25-2028 TAOC   TEN10442P00030/EP   Tailpipe cooling device  
European Patent   Granted   Patent   09742985.6   Apr-17-2009   2262982  
Aug-17-2016   Apr-17-2029 TAOC   TEN10442P00030/EP- DE   Tailpipe cooling device
  Germany   Granted   Patent   09742985.6   Apr-17-2009   2262982   Aug-17-2016
  Apr-17-2029 TAOC   TEN10442P00030/US   Tailpipe cooling device   United States
  Granted   Patent   12/386449   Apr-17-2009   8272210   Sep-25-2012  
Apr-17-2029 TAOC   TEN10442P00090/DE   IMD or GBD control for Multi-Layer mat
wrap   Germany   Pending   Patent   11 2009 002 618.4   Nov-11-2009      
Nov-11-2029 TAOC   TEN10442P00090/IN   IMD or GBD control for Multi-Layer mat
wrap   India   Pending   Patent   1224/KOLNP/2011   Nov-11-2009      
Nov-11-2029 TAOC   TEN10442P00090/JP   IMD or GBD control for Multi-Layer mat
wrap   Japan   Granted   Patent   2011-535787   Nov-11-2009   5608665  
Sep-05-2014   Nov-11-2029 TAOC   TEN10442P00090/KR   IMD or GBD control for
Multi-Layer mat wrap   South Korea   Granted   Patent   10-2011-7010730  
Nov-11-2009   10-1643953   Jul-25-2016   Nov-11-2029 TAOC   TEN10442P00090/US  
IMD or GBD control for Multi-Layer mat wrap   United States   Granted   Patent  
12/616568   Nov-11-2009   8667681   Mar-11-2014   Nov-11-2029 TAOC  
TEN10442P00092/CN   IMD or GBD control for Multi-Layer mat wrap   China  
Pending   Patent   201510131051.2   Nov-11-2009       Nov-11-2029 TAOC  
TEN10442P00100/CN   Injector Mounting System   China   Granted   Patent  
201080006041.1   Feb-02-2010   ZL201080006041.1   Dec-24-2014   Feb-02-2030 TAOC
  TEN10442P00100/DE   Injector Mounting System   Germany   Pending   Patent   11
2010 004 027.3   Feb-02-2010       Feb-02-2030 TAOC   TEN10442P00100/IN  
Injector Mounting System   India   Pending   Patent   1344/KOLNP/2011  
Feb-02-2010       Feb-02-2030

 

Page 43



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC   TEN10442P00100/US   Injector Mounting System   United States   Granted  
Patent   12/698488   Feb-02-2010   8327829   Dec-11-2012   Feb-02-2030 TAOC  
TEN10442P00110/BR   Burner for a Diesel Aftertreatment System   Brazil   Pending
  Patent   112012005827.4   Sep-15-2010       Sep-15-2030 TAOC  
TEN10442P00110/IN   Burner for a Diesel Aftertreatment System   India   Pending
  Patent   1309/CHENP/2012   Sep-15-2010       Sep-15-2030 TAOC  
TEN10442P00140/CN   Elim-NOx Injector firing control circuit concepts   China  
Granted   Patent   201080054959.3   Dec-02-2010   ZL201080054955.3   Dec-24-2014
  Dec-02-2030 TAOC   TEN10442P00140/IN   Elim-NOx Injector firing control
circuit concepts   India   Pending   Patent   3353/CHENP/2012   Dec-02-2010    
  Dec-02-2030 TAOC   TEN10442P00140/KR   Elim-NOx Injector firing control
circuit concepts   South Korea   Pending   Patent   10-2012-7010997  
Dec-02-2010       Dec-02-2030 TAOC   TEN10442P00150/CN   Flared Siphon Tube (Non
round dust ejector)   China   Pending   Patent   CN201080042628.8   Sep-22-2010
      Sep-22-2030 TAOC   TEN10442P00150/IN   Flared Siphon Tube (Non round dust
ejector)   India   Pending   Patent   1315/CHENP/2012   Sep-22-2010      
Sep-22-2030 TAOC   TEN10442P00150/JP   Flared Siphon Tube (Non round dust
ejector)   Japan   Granted   Patent   2012-530992   Sep-22-2010   5806671  
Sep-11-2015   Sep-22-2030 TAOC   TEN10442P00150/KR   Flared Siphon Tube (Non
round dust ejector)   South Korea   Granted   Patent   10-2012-7006374  
Sep-22-2010   101524220   May-22-2015   Sep-22-2030 TAOC   TEN10442P00150/TH  
Flared Siphon Tube (Non round dust ejector)   Thailand   Pending   Patent  
1201001053   Sep-22-2010       Sep-22-2030 TAOC   TEN10442P00150/US   Flared
Siphon Tube (Non round dust ejector)   United States   Granted   Patent  
12/567311   Sep-25-2009   8277548   Oct-02-2012   Sep-25-2029 TAOC  
TEN10442P00151/KR- 02   Flared Siphon Tube (Non round dust ejector)   South
Korea   Pending   Patent   10-2013-7034768   Sep-22-2010       Sep-22-2030 TAOC
  TEN10442P00160/IN   Butterfly Mixer - Enhanced   India   Pending   Patent  
US2010056982   Nov-17-2010       Nov-17-2030 TAOC   TEN10442P00160/JP  
Butterfly Mixer - Enhanced   Japan   Granted   Patent   US2010056982  
Nov-17-2010   5782447   Jul-24-2015   Nov-17-2030 TAOC   TEN10442P00160/KR  
Butterfly Mixer - Enhanced   South Korea   Granted   Patent   US2010056982  
Nov-17-2010   101573880   Nov-26-2015   Nov-17-2030 TAOC   TEN10442P00160/TH  
Butterfly Mixer - Enhanced   Thailand   Pending   Patent   US2010056982  
Nov-17-2010       Nov-17-2030 TAOC   TEN10442P00160/US   Butterfly Mixer -
Enhanced   United States   Granted   Patent   12/620302   Nov-17-2009   8375709
  Feb-19-2013   Nov-17-2029 TAOC   TEN10442P00170/IN   Calcination of Silica
Fiber Insulation Materials Prior to Installation in Application   India  
Pending   Patent   6133/CHENP/2012   Jun-03-2010       Jun-03-2030 TAOC  
TEN10442P00170/TH   Calcination of Silica Fiber Insulation Materials Prior to
Installation in Application   Thailand   Pending   Patent   1201003714  
Jun-03-2010       Jun-03-2030 TAOC   TEN10442P00190/CN   Spiral Telescoping for
Multi-Layer Wrapping   China   Granted   Patent   201180046942.8   May-26-2011  
ZL201180046942.8   Apr-22-2015   May-26-2031 TAOC   TEN10442P00190/DE   Spiral
Telescoping for Multi-Layer Wrapping   Germany   Pending   Patent   11 2011 104
746.0   May-26-2011       May-26-2031 TAOC   TEN10442P00190/IN   Spiral
Telescoping for Multi-Layer Wrapping   India   Pending   Patent   560/KOLNP/2013
  May-26-2011       May-26-2031 TAOC   TEN10442P00190/JP   Spiral Telescoping
for Multi-Layer Wrapping   Japan   Granted   Patent   2013/531570   May-26-2011
  5878927   Feb-05-2016   May-26-2031 TAOC   TEN10442P00190/KR   Spiral
Telescoping for Multi-Layer Wrapping   South Korea   Granted   Patent  
10-2013-7008091   May-26-2011   10-1478590   Dec-26-2014   May-26-2031 TAOC  
TEN10442P00190/TH   Spiral Telescoping for Multi-Layer Wrapping   Thailand  
Pending   Patent   1301001039   May-26-2011       May-26-2031 TAOC  
TEN10442P00190/US   Spiral Telescoping for Multi-Layer Wrapping   United States
  Granted   Patent   12/894712   Sep-30-2010   8752290   Jun-17-2014  
Sep-30-2030

 

Page 44



--------------------------------------------------------------------------------

Patent Status Report

 

Grantor

 

Docket ID

 

Technology / Invention Title

 

Country

 

Status

 

Type

 

Application
Number

 

Application
Date

 

Grant Number

 

Grant Date

 

Expiration
Date

TAOC  

TEN10442P00190/US

/2

  Spiral Telescoping for Multi-Layer Wrapping   United States   Granted   Patent
  13/399365   Sep-30-2010   8661673   Mar-04-2014   Sep-30-2030 TAOC  
TEN10442P00230/CN   Taper Cut Edge Mat   China   Granted   Patent  
201180046941.3   May-26-2011   201180046941.3   Mar-16-2016   May-26-2031 TAOC  
TEN10442P00230/DE   Taper Cut Edge Mat   Germany   Pending   Patent   11 2011
103 328.1   May-26-2011       May-26-2031 TAOC   TEN10442P00230/JP   Taper Cut
Edge Mat   Japan   Granted   Patent   2013/531571   May-26-2011   5815036  
Oct-02-2015   May-26-2031 TAOC   TEN10442P00230/KR   Taper Cut Edge Mat   South
Korea   Granted   Patent   10-2013-7008092   May-26-2011   10-1478591  
Dec-26-2014   May-26-2031 TAOC   TEN10442P00230/TH   Taper Cut Edge Mat  
Thailand   Pending   Patent   1301001040   May-26-2011       May-26-2031 TAOC  
TEN10442P00230/US   Method of installing a longitudinally offset multi- layer
mat in an exhaust gas aftertreatment or acoustic device   United States  
Granted   Patent   12/894851   Sep-30-2010   8505203   Aug-13-2013   Sep-30-2030
TAOC   TEN10442P00240/CN   Multi-Layer Wrap Mat to Mat Adhesion for
Transportation of Wrapped Substrates   China   Pending   Patent   201280037388.1
  Jun-27-2012       Jun-27-2032 TAOC   TEN10442P00280/JP   Method of Insulating
an Exhaust Device   Japan   Pending   Patent   2014-520176   Dec-16-2011      
Dec-16-2031 TAOC   TEN10442P00280/TH   Method of Insulating an Exhaust Device  
Thailand   Pending   Patent   1301006694   Dec-16-2011       Dec-16-2031 TAOC  
TEN10442P00280/US   Method of Insulating an Exhaust Device   United States  
Granted   Patent   13/179982   Jul-11-2011   8100315   Jan-24-2012   Jul-11-2031
TAOC   TEN10442P00290/CN   Method of Producing an Insulated Exhaust Device  
China   Pending   Patent   201280050971.6   Jun-28-2012       Jun-28-2032 TAOC  
TEN10442P00290/US   Method of Producing an Insulated Exhaust Device  
United States   Granted   Patent   13/277663   Oct-20-2011   9217357  
Dec-22-2015   Oct-20-2031 TAOC   TEN10442P00310/CN   Method of Installing a
Multi-Layer Batt, Blanket or Mat in an Exhaust Gas Aftertreatment or Acoustic
Device   China   Pending   Patent   201380047558.9   Jun-27-2013      
Jun-27-2033 TAOC   TEN10442P00310/IN   Method of Installing a Multi-Layer Batt,
Blanket or Mat in an Exhaust Gas Aftertreatment or Acoustic Device   India  
Pending   Patent   2911/KOLNP/2014   Jun-27-2013       Jun-27-2033 TAOC  
TEN10442P00310/JP   Method of Installing a Multi-Layer Batt, Blanket or Mat in
an Exhaust Gas Aftertreatment or Acoustic Device   Japan   Pending   Patent  
2015-531071   Jun-27-2013       Jun-27-2033 TAOC   TEN10442P00310/KR   Method of
Installing a Multi-Layer Batt, Blanket or Mat in an Exhaust Gas Aftertreatment
or Acoustic Device   South Korea   Pending   Patent   10-2015-7001723  
Jun-27-2013       Jun-27-2033 TAOC   TEN10442P00310/TH   Method of Installing a
Multi-Layer Batt, Blanket or Mat in an Exhaust Gas Aftertreatment or Acoustic
Device   Thailand   Pending   Patent   1501000446   Jun-27-2013      
Jun-27-2033 TAOC   TEN10442P00310/US   11-0632_Powder Insulation Impregnated
Multi- Layer wrap.pdf   United States   Granted   Patent   13/612269  
Sep-12-2012   8747510   Jun-10-2014   Sep-12-2032

 

Page 45



--------------------------------------------------------------------------------

COPYRIGHTS

Registered Copyrights

 

1. Registration Number:

  

TX-4-813-381

Title:

  

Quiet-Flow exhaust systems 1980 and newer passenger car and truck :

  

1998 master catalog.

Description:

  

768 p.

Claimant:

  

acTenneco Automotive, Inc. (now TAOCI)

Created:

  

1997

Published:

  

31Dec97

Registered:

  

28Apr00

Miscellaneous:

  

C.O. corres.

2. Registration Number:

  

TX-6-177-896

Title:

  

Exhaust system acoustics and backpressure.

Note:

  

Cataloged from appl.

Claimant:

  

acTenneco Automotive Operating Company, Inc.

Created:

  

2005

Published:

  

29Mar05

Registered:

  

25Apr05

3. Registration Number:

  

TXu-1-223-170

Title:

  

Engine exhaust after treatment mechanical, thermal and production knowledge
base.

Note:

  

Cataloged from appl. only.

Claimant:

  

acTenneco Automotive

Created:

  

2005

Registered:

  

20Jun05

4. Registration Number:

  

TX0006828850

Title:

  

Quick-Strut Installation Instructions

Note:

  

C.O. corres.

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2003

Published:

  

01May2004

Registered:

  

28Feb08

5. Registration Number:

  

TX0007102555

Title:

  

QUICK-STRUT INSTALLATION INSTRUCTIONS

Note:

  

C.O. corres.

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2003

Published:

  

13May2003

Registered:

  

07Feb2008



--------------------------------------------------------------------------------

6. Registration Number:

  

PAu000125783

Title:

  

[The Vital connection]

Note:

  

Deposit consists of 1 sound cassette (deposited in lieu of tape) & synopsis (2
p.).

Title from synopsis

Claimant:

  

Monroe Auto Equipment Company

Created:

  

1979

Registered:

  

10May1979

7. Registration Number:

  

2013F00087597

Title:

  

Wings Logo China Copyright

Note:

  

NA

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2013

Registered:

  

01April2013

8. Registration Number:

  

TXu 2-016-686

Title:

  

Controller_sf.h

Note:

  

NA

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2016

Registered:

  

18April2016

9. Registration Number:

  

TXu 2-014-312

Title:

  

Controller_sf.c

Note:

  

NA

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2016

Registered:

  

18April2016

10. Registration Number:

  

TXu 2-021-512

Title:

  

Controller_v2_sf.h

Note:

  

NA

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2016

Registered:

  

05July2016



--------------------------------------------------------------------------------

11. Registration Number:

  

TXu 2-021-523

Title:

  

Controller_v2_sf.c

Note:

  

NA

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2016

Registered:

  

05July2016

12. Registration Number:

  

TXu 2-021-508

Title:

  

AcocarActiveQCarCtrl_v2

Note:

  

NA

Claimant:

  

Tenneco Automotive Operating Company Inc.

Created:

  

2016

Registered:

  

05July2016

Unregistered Copyrights

The Grantors may have unregistered copyrights in various types of material
prepared within the conduct of their business. These types of materials can
include all written material, including but not limited to any catalogs,
manuals, packaging, labels, and marketing materials for all products
manufactured and sold by a Grantor, as well as pictorial, graphical and other
audio-visual works, computer programs, video records, compilations of data,
multimedia and derivative works. However, except as noted above, no
registrations have been sought for these types of copyrightable materials, and
it is not the policy of the Grantors to pursue registered copyrights for these
materials.

Copyright Licenses

Copyright Licenses Granted By A Grantor

None

Copyright Licenses Granted To A Grantor

The Grantors have entered into various operational copyright licenses, such as
software shrink wrap licenses, commensurate with an organization of their size,
which may or may not expressly permit the applicable Grantor to grant a security
interest in its rights under such license.



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date   

Title

   Current Owner    Publication
Date    Publication
Number    Segment 40869    1    AFTERMARKET-MISC    United States    Design   
Original Filing    National    09/04/2007    29/284221    09/15/2009   
D600125 S    Granted    09/15/2023    PACKAGE DESIGN FOR MULTI-USE CONTAINER FOR
A SMALL ENGINE TUNE-UP KIT    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 40869       AFTERMARKET-MISC    United States    Regular   
Original Filing    National    01/30/2008    12/022232    01/26/2016    9243750
   Granted    08/29/2034    MULTI-USE CONTAINER FOR ENGINE MAINTENANCE KIT   
FEDERAL-MOGUL
LLC          MP 00367    1    BEARINGS    United States    Regular    Original
Filing    National    11/04/1999    09/433689    11/06/2001    6312579   
Granted    11/04/2019    BEARING HAVING MULTI-LAYER OVERLAY AND METHOD OF USE   
FEDERAL-MOGUL
WORLD WIDE
LLC          PT 00367    2    BEARINGS    United States    Regular    Division
   National    09/19/2001    09/957317    08/26/2003    6609830    Granted   
11/04/2019    BEARING HAVING MULTILAYER OVERLAY AND METHOD OF MANUFACTURE   
FEDERAL-MOGUL
WORLD WIDE
LLC    01/31/2002    2002/0011414    PT 00743       BEARINGS    United States   
Regular    Original Filing    National    02/26/1999    09/258,639    04/23/2002
   6376062    Granted    02/26/2019    OVERLAY MATERIAL AND COMPOSITE MULTILAYER
MATERIAL (GLYCO 193) GLEITSCHICHTMATERIAL UND SCHICHTVERBUNDWERKSTOFF   
FEDERAL-MOGUL
WIESBADEN
GMBH          PT 00744       BEARINGS    United States    Regular    Original
Filing    National    02/26/1999    09/258624    04/23/2002    6376061   
Granted    02/26/2019    COMPOSITE MULTILAYER MATERIAL    FEDERAL-MOGUL
WIESBADEN
GMBH          PT 00752       BEARINGS    United States    Regular    Original
Filing    National    12/26/2000    09/748,610    12/10/2002    6492039   
Granted    12/26/2020    GLYCO 188 (VM 250) SCHICHTVERBUNDWERKSTOFF FUER
GLEITLAGER    FEDERAL-MOGUL
WIESBADEN
GMBH    08/23/2001    2001/0016267    PT 30149       BEARINGS    United States
   Regular    Original Filing    National    01/16/2001    09/760875   
11/19/2002    6481895    Granted    01/16/2021    LONG RELIEF CONTOURED FLANGE
BEARING    FEDERAL-MOGUL
WORLD WIDE
LLC    07/18/2002    US2002-0094143    PT 30283    1    BEARINGS    United
States    Regular    Original Filing    National    10/07/2002    10/265953   
06/08/2004    6746154    Granted    10/07/2022    LEAD-FREE BEARING (LF-5)   
FEDERAL-MOGUL
WORLD WIDE
LLC    04/10/2003    US2003-0068106    PT 30283    2    BEARINGS    United
States    Regular    Division    National    12/08/2003    10/730308   
02/15/2005    6854183    Granted    10/07/2022    LEAD-FREE BEARING   
FEDERAL-MOGUL
WORLD WIDE
LLC          PT 30284    1    BEARINGS    United States    Regular    Original
Filing    National    10/15/2002    10/272054    09/07/2004    6787100   
Granted    12/28/2022    MULTIPLE LAYER POWDER METAL BEARINGS    FEDERAL-MOGUL
WORLD WIDE
LLC    04/17/2003    US2003-0072670    PT 30418       BEARINGS    United States
   Regular    Original Filing    National    12/07/2004    11/006273   
06/12/2007    7229699    Granted    08/04/2025    BEARING HAVING EMBEDDED HARD
PARTICLE LAYER AND OVERLAY AND METHOD MANUFACTURE    FEDERAL-MOGUL
WORLD WIDE
LLC          PT 30455       BEARINGS    United States    Regular    Original
Filing    National    06/01/2005    11/141895    04/08/2008    7354199   
Granted    02/17/2026    THRUST BEARING    FEDERAL-MOGUL
WORLD WIDE
LLC          PT 30455    1    BEARINGS    United States    Regular    Division
   National    02/13/2008    12/030384    10/25/2011    8042272    Granted   
08/26/2030    THRUST BEARING    FEDERAL-MOGUL
WORLD WIDE
LLC          PT 30611(00797)       BEARINGS    United States    Regular   
Original Filing    Patent
Cooperation
Treaty    08/05/2004    10568110    08/18/2009    7575814    Granted   
08/05/2024    SCHICHTVERBUNDWERKSTOFF, HERSTELLUNG UND VERWENDUNG [COMPOSITE
MULTILAYER MATERIAL, PRODUCTION AND USE]    FEDERAL-MOGUL
WIESBADEN
GMBH    02/17/2005    2005/015036    PT 30699       BEARINGS    United States   
Regular    Original Filing    National    11/12/2004    10/987014    08/21/2007
   7258489    Granted    02/10/2025    LOW-COST THREE-PIECE THRUST WASHER DESIGN
   FEDERAL-MOGUL
WORLD WIDE
LLC          PT 40086       BEARINGS    United States    Regular    Original
Filing    National    06/28/2005    11/169032    12/02/2008    7458158   
Granted    10/06/2026    METHOD OF MAKING A SLIDING BEARING    FEDERAL-MOGUL
WORLD WIDE
LLC          PT 40155(00767)       BEARINGS    United States    Regular   
Original Filing    Patent
Cooperation
Treaty    09/24/2002    10490849    10/08/2013    8551569    Granted   
09/24/2022    VERFAHREN ZUR HERSTELLUNG EINES MIT EINER GLEITSCHICHT VERSEHENEN
METALLISCHEN TRÄGERWERKSTOFFES SOWIE DESSEN VERWENDUNG    FEDERAL-MOGUL
WIESBADEN
GMBH          PT 40456(00824)       BEARINGS    United States    Regular   
Original Filing    National    03/16/2006    11377039    09/23/2008    7426855
   Granted    03/16/2026    VERFAHREN UND VORRICHTUNG ZUR UEBERPRUEFUNG DER
HAFTFESTIGKEIT VON GLEITSCHICHTEN VON GLEITLAGERBUCHSEN    FEDERAL-MOGUL
WIESBADEN
GMBH    11/02/2006    2006/0243046    PT 40481(00812.1)       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    05/13/2006    11/914,356    08/09/2011    7993758    Granted   
05/13/2026    GLEITLAGERVERBUNDWERKSTOFF, VERWENDUNG UND HERSTELLUNGSVERFAHREN
(SOLID BRONZE / MASSIV)    FEDERAL-MOGUL
WIESBADEN
GMBH    03/26/2009    2009-00814771    PT 40482(00825.1)       BEARINGS   
United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/13/2006    11914350    01/29/2013    8360647    Granted   
05/13/2026    GLEITLAGERVERBUNDWERKSTOFF, VERWENDUNG UND HERSTELLUNGSVERFAHREN
(SOLID BRONZE / STAHL)    FEDERAL-MOGUL
WIESBADEN
GMBH    11/16/2006    2006/120016    PT 40483(00826.1)       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    05/13/2006    11914352    08/14/2012    8241758    Granted   
05/13/2026    GLEITLAGERVERBUNDWERKSTOFF, VERWENDUNG UND HERSTELLUNGSVERFAHREN
(SOLID BRONZE / MASSIV GESPUTTERT)    FEDERAL-MOGUL
WIESBADEN
GMBH    11/16/2006    2006/120022    PT 40492(00817)       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    05/22/2006    11/915283    11/08/2011    8053087    Granted   
07/20/2028    ANTIFRICTION COMPOSITE, USE OF THE ANTIFRICTION COMPOSITE, AND
METHOD FOR PRODUCING THE ANTIFRICTION COMPOSITE [GLEITLAGERVERBUNDWERKSTOFF,
VERWENDUNG DES GLEITLAGERVERBUNDWERKSTOFFES UND VERFAHREN ZUR HERSTELLUNG DES
GLEITLAGERVERBUNDWERKSTOFFES (GLYCO 273)]    FEDERAL-MOGUL
WIESBADEN
GMBH    11/30/2006    2006/125584    PT 40588(00840)       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    12/13/2006    12/097401    11/10/2015    9181976    Granted   
12/13/2026    LAGERSCHALE UND VERFAHREN ZU IHRER HERSTELLUNG    FEDERAL-MOGUL
WIESBADEN
GMBH    07/12/2007    WO2007/076803    PT 40871(00851)       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    04/26/2010    13/266887    07/08/2014    8771838    Granted   
04/26/2030    Nachgiebige Lagerschale mit Anpassungspotential unter Betriebslast
   FEDERAL-MOGUL
WIESBADEN
GMBH    11/04/2010    WO2010/125026    PT 40936(00854)       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/15/2008    12669363    04/22/2014    8703660    Granted   
07/15/2028    BLEIFREIER GESINTERTER GLEITLAGERWERKSTOFF UND SINTERPULVER ZUR
HERSTELLUNG DESSELBEN    FEDERAL-MOGUL
WIESBADEN
GMBH    01/29/2009    WO2008/013178    PT 40949    3    BEARINGS    United
States    Regular    Division    National    03/24/2014    14/223513   
05/23/2017    9657777    Granted    08/18/2028    WEAR RESISTANT LEAD FREE ALLOY
BUSHING AND METHOD OF MAKING    FEDERAL-MOGUL
WORLD WIDE
LLC          PT 40949    2    BEARINGS    United States    Regular    Original
Filing    National    07/31/2007    11/830913    03/25/2014    8679641   
Granted    11/24/2030    BUSHING MATERIAL WITH IMPROVED WEAR PROPERTIES (LF4)   
FEDERAL-MOGUL
WORLD WIDE
LLC          PT 41047(00862)       BEARINGS    United States    Regular   
Original Filing    Patent
Cooperation
Treaty    11/10/2008    12742826    02/19/2013    8376618    Granted   
11/10/2028    Bundlager mit lasergepunkteten Anlaufscheiben und verbesserter,
formschlüssiger Verdrehsicherung    FEDERAL-MOGUL
WIESBADEN
GMBH          PT 41183       BEARINGS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/28/2009    13/142887    10/25/2016    9476454    Granted   
12/28/2029    Application of iron oxide in painted bearings Verwendung von
Eisenoxid in Lacken für Gleitelemente    FEDERAL-MOGUL
WIESBADEN
GMBH    07/08/2010    WO2010/076306    PT 41183       BEARINGS    United States
   Regular    Continuation-In-Part    Patent
Cooperation
Treaty                Docketed       Application of iron oxide in painted
bearings Verwendung von Eisenoxid in Lacken für Gleitelemente    FEDERAL-MOGUL
WIESBADEN
GMBH          PT 41183       BEARINGS    United States    Regular   
Continuation    Patent
Cooperation
Treaty    12/28/2009    15262469          Filed       Application of iron oxide
in painted bearings Verwendung von Eisenoxid in Lacken für Gleitelemente   
FEDERAL-MOGUL
WIESBADEN
GMBH          PT 41191       BEARINGS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/28/2009    13142953    02/11/2014    8646977    Granted   
12/28/2029    Self-lubricating thermoplastic coatings with PTFE loaded surface /
Selbstschmierende thermoplastische Schichten mit PTFE-angereicheter Oberfläche
   FEDERAL-MOGUL
WIESBADEN
GMBH    07/08/2010    WO2010/076307    PT 41200       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    02/16/2012    14/004505    07/22/2014    8783954    Granted   
02/16/2032    upper main-bearing, oil groove configuration Oberes Hauptlager,
Anordnung der Ölnut    FEDERAL-MOGUL
WIESBADEN
GMBH    09/20/2012    WO2012/123213    PT 41201       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    03/21/2011    13635967    08/20/2013    8511900    Granted   
03/21/2031    Oil grooves for bearings Maßnahmen zur Verringerung von
Ölverlusten im Bereich der Freilegung    FEDERAL-MOGUL
WIESBADEN
GMBH    09/22/2011    WO2011/113952    PT 41206       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    03/10/2010    13/262104    06/10/2014    8748006    Granted   
03/10/2030    lead free material for sintered bearings Bleifreier
Gleitlagerwerkstoff auf der Basis eines gesinterten Gradientenwerkstoffes   
FEDERAL-MOGUL
WIESBADEN
GMBH    10/07/2010    WO2010/112309    PT 41271       BEARINGS    United States
   Regular    Original Filing    National    05/18/2011    13/110482   
12/17/2013    8608385    Granted    10/26/2031    MAIN BEARING FOR ENGINE WITH
HIGH BELT LOAD    FEDERAL-MOGUL
LLC          PT 41451       BEARINGS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/18/2010    13259938    04/08/2014    8689457    Granted   
05/18/2030    process and device for protrusion measurement of bearings
Verfahren und Vorrichtung zur Überstandsmessung an Lagerschalen    FEDERAL-MOGUL
WIESBADEN
GMBH    11/25/2010    WO2010/133579    PT 41473       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    05/05/2010    13/318521    10/18/2016    9468974    Granted   
05/05/2030    CuFe2P coating Bleifreier Gleitlagerwerkstoff auf Bais einer
gesinterten CuFe2P Legierung    FEDERAL-MOGUL
WIESBADEN
GMBH    11/11/2010    WO2010/128086    PT 41480       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    04/14/2011    13/811314    11/01/2016    9482275    Granted   
04/14/2031    Structured sliding surface / Herstellung einer gezielt
strukturierten Gleitfläche oder einer Gleitfläche mit einer definierten
Oberflächengeometrie von Gleitlagerschalen    FEDERAL-MOGUL
WIESBADEN
GMBH    01/26/2012    WO2012/010334    PT 41568       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    05/23/2011    13/820389    05/17/2016    9341211    Granted   
05/23/2031    laser structured dirt depot in surface seals Laserstrukturierte
Schmutzdepots in Gleitoberflächen    FEDERAL-MOGUL
WIESBADEN
GMBH    03/08/2012    WO2012/028345    PT 41570       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    12/16/2010    13/518557    12/29/2015    9222513    Granted   
12/16/2030    PTFElayer improvement Verbesserung der Haftung der PTFE-Schicht
von Verbundwerkstoffen mit porösen Substratmaterialien durch Vorbehandlung des
Substrates mit Fluorthermoplasten    FEDERAL-MOGUL
WIESBADEN
GMBH    06/30/2011    WO2011/076662    PT 41635       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    09/01/2011    13/820220    07/22/2014    8783956    Granted   
09/01/2031    dirt capturing bags in bearings Schmutzfangtaschen in Gleitlagern
   FEDERAL-MOGUL
WIESBADEN
GMBH    03/08/2012    WO2012/028682    PT 41688       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    12/22/2014    PCT/
EP2014/079008          Filed       PTFE sliding layer with filler in synergistic
composition of barium sulfate and zinc sulfide Verwendung einer synergistischen
Zusammensetzung aus Bariumsulfat und Zinksulfid als Füllstoff für PTFE in
Gleitschichten    FEDERAL-MOGUL
WIESBADEN
GMBH    07/22/2015    Wo2015/097158    PT 41694       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    06/10/2010    13/703137    05/12/2015    9027249    Granted   
06/10/2030    Sintered bushing material with improved corrosion resistance
Bleifreies gesintertes Gleitlagermaerial mit verbesserter
Korrosionsbeständigkeit    FEDERAL-MOGUL
WIESBADEN
GMBH    12/15/2011    WO2011/154039    PT 41779       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    09/17/2015    PCT/
EP2015/071328          Filed       Lead free aluminium, bearing with optimized
intermediate layer for highly loaded engines - VM389 LT&I-Project “High Strength
Al Bearing” Bleifreies Aluminium-Gleitlager mit optimierter Zwischenschicht für
hochbelastete Motoren - VM 389 LT&I-Projekt “Hochfestes Al-lager”   
FEDERAL-MOGUL
WIESBADEN
GMBH    04/21/2016    WO2016/08780    PT 41784       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    09/02/2011    13820262    09/02/2014    8821023    Granted   
09/02/2031    dirt conduction groove at bearings schmutzleitnuten in Gleitlagern
   FEDERAL-MOGUL
WIESBADEN
GMBH    03/08/2012    WO2012/028715    PT 41811       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    10/27/2011    13/985814    11/24/2015    9193017    Granted   
10/27/2031    unleaded clad aluminium bearing material with improved fretting
resistance Bleifreies plattiertes Aluminiumgleitlagermaterial mit verbesserter
Fressbeständigkeit    FEDERAL-MOGUL
WIESBADEN
GMBH    08/23/2012    WO2012/110115    PT 41814       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    05/27/2011    13822158          Filed       graphited tin (iV) sulfid
dispersion coating Graphitierte Zinn (IV) Sulfid Zinn Dispersions Gleitschichten
   FEDERAL-MOGUL
WIESBADEN
GMBH    03/15/2012    WO2012031792    PT 41815       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    05/25/2012    14/124932    07/14/2015    9080604    Granted   
05/25/2032    bearing with in axial direction profiled surfce geometry of the
sliding surface Gleitlagerschale mit in axiler Richtung profilierter
Oberflächengeometrie der Gleitfläche    FEDERAL-MOGUL
WIESBADEN
GMBH    12/13/2012    WO2012/168096    PT 41957       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    12/10/2013    14651017          Filed       composite material steel -
cu- bronze - aluminium Verbundwerkstoff Stahl - Cu - Bronze - Aluminium   
FEDERAL-MOGUL
WIESBADEN
GMBH    06/19/2014    WO2014/090764    PT 42026       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    12/28/2011    14/111629    11/15/2016    9492868    Granted   
12/28/2031    Sintered bushing material with improved corrosion resistance
Bleifreies gesintertes Buchsenmaterial mit verbesserter Korrosionsbeständigkeit
   FEDERAL-MOGUL
WIESBADEN
GMBH    10/18/2012    WO2012/139671    PT 42129       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    11/06/2013    14/647,188    04/10/2018    9937564    Granted   
11/06/2033    Bearings, variable surface µ-pfofile, getting deeper and wider
toward edges Lager, unbeständiger oberflächlicher µ-Profile, tiefer und weiter
werdend gegenüber Kanten    FEDERAL-MOGUL
WIESBADEN
GMBH    05/30/2014    WO2014/079685    PT 42187       BEARINGS    United States
   Regular    Original Filing    National    10/10/2013    14/050501   
08/18/2015    9108275    Granted    10/10/2033    BI-MATERIAL STRIP AND A METHOD
OF BONDING STRIPS OF DIFFERENT MATERIALS TOGETHER    FEDERAL-MOGUL
LLC          PT 42187    1    BEARINGS    United States    Regular    Division
   National    07/22/2015    14/805892    12/19/2017    9844836    Granted   
10/10/2033    BI-MATERIAL STRIP AND A METHOD OF BONDING STRIPS OF DIFFERENT
MATERIALS TOGETHER    FEDERAL-MOGUL
LLC          PT 42197       BEARINGS    United States    Regular    Original
Filing    National    11/29/2012    14/363477          Filed       Lead free
sintered matrix material as a basis for the production of GLYCODUR Bleifreies
gesintertes Matrixmaterial als Basis für die Glycodurherstellung   
FEDERAL-MOGUL
WIESBADEN
GMBH    06/13/2013    WO2013/083471A1    PT 42198       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    08/17/2012    14/36947    04/04/2017    9611889    Granted   
08/17/2032    increase of fatigue strength by bi-aluminium-bearings by objective
intiate destinctive pressure tension in the layer of bearings surface Erhöhung
der Ermüdungsfestigkeit von Zweistoff-Aluminium -lLgerschalen durch gezieltes
Einbringen von Druckeigenspannungen in die Gleitschichtoberfläche   
FEDERAL-MOGUL
WIESBADEN
GMBH    06/13/2013    WO2013/083302A1    PT 42211       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    12/22/2014    15106917          Filed       conditions of BASO4 and
ZnS at paints for bearings Verwendung von BASO4 und ZnS in Lacken für
Gleitelemente    FEDERAL-MOGUL
WIESBADEN
GMBH    07/22/2015    WO2015/097159    PT 42255       BEARINGS    United States
   Regular    Original Filing    National    11/20/2013    14/085181   
06/14/2016    9366290    Granted    02/29/2020    HIGH STRENGTH LOW FRICTION
ENGINEERED MATERIAL FOR BEARINGS AND OTHER APPLICATIONS    FEDERAL-MOGUL
LLC          PT 42255    1    BEARINGS    United States    Regular    Division
   National    05/12/2016    15/153541          Filed       HIGH STRENGTH LOW
FRICTION ENGINEERED MATERIAL FOR BEARINGS AND OTHER APPLICATIONS   
FEDERAL-MOGUL
LLC          PT 42323       BEARINGS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/31/2012    14/404,857    03/08/2016    9279454    Granted   
05/31/2032    Convex shape bearings with straight coated polymer layer   
FEDERAL-MOGUL
WIESBADEN
GMBH    12/05/2013    WO2013/178266A1    PT 42415       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    06/06/2014    14896502          Filed          FEDERAL-MOGUL
WIESBADEN
GMBH    12/11/2014    WO2014/195458    PT 42437       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    03/02/2015    14651017    01/16/2018    9869349    Granted   
03/02/2035    Stretch metal bushing with trapezoidal form of clinch   
FEDERAL-MOGUL
WIESBADEN
GMBH    09/11/2015    WO2015/132188    PT 50023       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    05/08/2014    14890002          Filed       Copper based lead-free
sintered bushing material with improved corrosion resistance, fatigue strength
and sliding properties Kupferbasiertes bleifreies gesintertes Buchsenmaterial
mit verbesserter Korrosionsbeständigkeit, Ermüdungsfestigkeit und Gleitfähigkeit
   FEDERAL-MOGUL
WIESBADEN
GMBH    12/31/2014    WO2014/180951A3    PT 50109       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    12/22/2014    15107972    05/15/2018    9970483    Granted   
12/22/2034    Self-lubricating thermoplastic coatings with PTFE alloy with
bimodal molecular weight Selbstschmierende thermoplastische Schichten mit Zusatz
von PTFE mit bimodalem Molekulargewicht    FEDERAL-MOGUL
WIESBADEN
GMBH    07/22/2015    WO2015/097160    PT 50173       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    04/16/2015    PCT/
EP2015/058235          Filed       unleaded plain baring material based on CU
Fe2P Bleifreier Gleitlagerwerkstoff auf Basis von CuFe2P unter Zugabe eines
spanbrechend wirkenden Metalls    FEDERAL-MOGUL
WIESBADEN
GMBH    10/22/2015    WO2015/158807    PT 50296       BEARINGS    United States
   Regular    Original Filing    Patent
Cooperation
Treaty    08/27/2015    15508239          Filed       unleaded bearing material
based on CuCrZr coating Bleifreier Gleitlagerwerkstoff auf der Basis einer
CuCrZr Legierung    FEDERAL-MOGUL
WIESBADEN
GMBH    03/10/2016    WO2016/034484    PT 50351       BEARINGS    United States
   Regular    Original Filing    National    05/13/2015    14/710918         
Filed       APPLYING POLYMER COATING TO CONNECTING ROD SURFACES FOR REDUCED WEAR
   FEDERAL-MOGUL
LLC          PT 50451       BEARINGS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    07/06/2016    15/744,406          Filed       substrat material for
bearings Substratwerkstoff als Gleitelement, bestehnd aus einer faser- und/oder
partikelverstärkten bleifreien Aluminiumlegierung    FEDERAL-MOGUL
WIESBADEN
GMBH    01/19/2017    WO2017/009132A1    PT 50461       BEARINGS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    05/18/2016    102016208482.8          Filed       Method and process
of maufacture composite material by cooper based alloy at steel and bearings
with heat-set Verfahren und Prozess zur Herstellung eines Verbundwerkstoffes mit
einer warmgehärteten Kupferbasislegierung auf Stahl und hieraus hergestellten
Gleitelementen    FEDERAL-MOGUL
WIESBADEN
GMBH    11/23/2017    102016208482.8    PT 50558       BEARINGS    United States
   Regular    Original Filing    National    03/21/2018    15/927461         
Filed       BEARING AND METHOD OF MANUFACTURING PERMITTING HIGH TEMPERATURE HEAT
TREATMENT    FEDERAL-MOGUL
LLC          PT 50588       BEARINGS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/11/2017    PCT/
EP2017/061306          Filed       Method and process for manufacturing
composite material with hot hardened cooper based alloy on steel and sliding
element according to this process Verfahren und Prozess zur Herstellung eines
Verbundwerkstoffes mit einer warmgehärteten Kupferbasislegierung auf Stahl und
hieraus hergestellten Gleitelementen    FEDERAL-MOGUL
WIESBADEN
GMBH    11/23/2017    WO2017/198533    PT 00200-CH    1    CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
05/05/2000    09/566288    07/02/2002    6413003    Granted    05/05/2020   
COMPLIANT PIVOT SOCKET FOR AUTOMOTIVE STEERING (FULL BALL)    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 00200-CH    4    CHASSIS & BRAKE
HARD PARTS    United States    Regular    Continuation-In-Part    National   
05/15/2002    10/145683    01/13/2004    6676325    Granted    05/05/2020   
COMPLIANT PIVOT SOCKET FOR AUTOMOTIVE STEERING (FULL BALL)    FEDERAL-MOGUL
WORLD WIDE
LLC    09/12/2002    US2002-0127048    MP 00200-CH    2    CHASSIS & BRAKE
HARD PARTS    United States    Regular    Division    National    09/18/2001   
09/955001    08/27/2002    6439794    Granted    05/05/2020    COMPLIANT PIVOT
SOCKET FOR AUTOMOTIVE STEERING (PART SPHERICAL W/ PIN EXTENSIONS)   
FEDERAL-MOGUL
WORLD WIDE
LLC          MP 00200-CH    3    CHASSIS & BRAKE
HARD PARTS    United States    Regular    Division    National    09/18/2001   
09/954743    09/24/2002    6454484    Granted    05/05/2020    COMPLIANT PIVOT
SOCKET FOR AUTOMOTIVE STEERING (FLUTED COIL W/ HEMISPHERE)    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 25156-1       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
10/07/1998    09/167917    03/20/2001    6202280    Granted    10/07/2018   
COVER-PLATE EXPANSION ASSEMBLY METHOD    Federal-Mogul
Motorparts
Corporation          MP 25156-2       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
10/20/1998    09/175915    10/03/2000    6125541    Granted    10/20/2018   
DEVICE AND METHOD FOR CLOSING A MOVEABLE SOCKET& ESTABLISHING A PREDETERMINED
WEAR INDICATOR DISTANCE    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 30077       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
12/20/2000    09/742863    08/27/2002    6439795    Granted    12/20/2020   
BALL JOINT COVER MEANS    FEDERAL-MOGUL
WORLD WIDE
LLC    06/20/2002    2002/0076267    MP 30178       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
03/15/2001    09/681305    03/18/2003    6532665    Granted    03/15/2021   
METHOD FOR EXPANDING A COVER PLATE    FEDERAL-MOGUL
LLC    09/19/2002    2002 0129482A1    MP 30232       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
09/06/2001    09/948005    09/16/2003    6619873    Granted    09/06/2021   
DEVICE AND METHOD FOR CLOSING MOVABLE SOCKET ASSEMBLIES BY EXPANDING SOLID COVER
PLATES    FEDERAL-MOGUL
WORLD WIDE
LLC    03/06/2003    2003-0044224A1    MP 30334       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
10/18/2002    10/273958    06/10/2003    6575030    Granted    10/18/2022   
BRAKE ROTOR MILL BALANCE CLAMPING APPARATUS    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 30351       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
01/16/2004    10/760053    05/02/2006    7037199    Granted    01/16/2024   
UNIVERSAL JOINT WASHER BAFFLE    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 30351    2    CHASSIS & BRAKE
HARD PARTS    United States    Regular    Division    National    01/02/2006   
11/366131    02/20/2007    7179172    Granted    01/16/2024    UNIVERSAL JOINT
   FEDERAL-MOGUL
WORLD WIDE
LLC          MP 30482       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
02/18/2003    10/369153    04/05/2005    6874380    Granted    02/18/2023   
SLIDE ADJUSTMENT SYSTEM FOR BRAKE ROTOR TESTING GAUGE    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 30684       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
03/30/2004    10/813242    11/01/2011    8047739    Granted    04/03/2024   
METAL SPLIT BEARING COMPRESSION LOAD BALL JOINT    FEDERAL-MOGUL
WORLD WIDE
LLC       2005/0220531    MP 30711       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
03/16/2004    10/802641    03/18/2008    7344311    Granted    09/20/2024   
SUSPENSION JOINT BEARING    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 40029       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
12/21/2004    11/018765    07/25/2006    7080539    Granted    12/21/2024   
FORGED KNURLED SOCKET HOUSING AND METHOD OF MANUFACTURE    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 40029       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Division    National    06/07/2006   
11/422746    09/28/2010    7802940    Granted    12/21/2024    FORGED KNURLED
SOCKET HOUSING    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 40376       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
08/25/2006    11/510327    03/02/2010    7670078    Granted    08/25/2026   
DUST BOOT WITH GREASE PASSAGE RIBS    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 40377       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
08/25/2006    11/510326    04/27/2010    7704007    Granted    11/26/2026   
DUST BOOT WITH GREASE CHANNEL    FEDERAL-MOGUL
WORLD WIDE
LLC          MP 40379       CHASSIS & BRAKE
HARD PARTS    United States    Regular    Original Filing    National   
08/18/2005    11/206889    03/11/2014    8668058    Granted    07/09/2028   
VENTED BRAKE ROTOR    FEDERAL-MOGUL
WORLD WIDE
LLC          MP



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

40468

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    09/19/2006
   11/533186    07/02/2008    7393152    Granted    09/19/2026    CONE ADAPTOR
FOR
BALL JOINT STUDS, TIE
RODS, SWAY BAR
LINKS AND THE LIKE   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40468

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Division    National    06/13/2008   
12/139177    11/23/2010    7837407    Granted    09/19/2026    CONE ADAPTOR FOR
BALL JOINT STUDS, TIE
RODS, SWAY BAR
LINKS AND THE LIKE   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40514

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    01/17/2006
   11/332886    01/12/2010    7644500    Granted    12/07/2026    METHOD OF
SETTING
THE PRE-LOAD FOR A
BALL SOCKET JOINT   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40840

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Division    National    10/21/2016   
15/331254          Filed    05/21/2028    BALL JOINT ASSEMBLY
AND METHOD OF
MAKING   Federal-Mogul
Motorparts
Corporation          MP

40840

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    05/21/2008
   12/124215    10/25/2016    9476447    Granted    03/25/2031    BALL JOINT
ASSEMBLY
AND METHOD OF
MAKING   FEDERAL-
MOGUL
POWERTRAIN
LLC          MP

41077

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/06/2009
   12/399460    06/10/2014    8747012    Granted    03/06/2029    TIE ROD END
WITH
FRICTION REDUCING
COATING   FEDERAL-
MOGUL LLC       2009/0226244    MP

41081

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    02/17/2009
   12/372038    10/13/2009    7600940    Granted    02/17/2029    BALLJOINT WITH
SPACER CUP   FEDERAL-
MOGUL LLC          MP

41245

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    02/13/2009
   12/371051    01/01/2013    8342769    Granted    11/08/2029    COMPLIANT
PIVOT
SOCKET FOR
AUTOMOTIVE
STEERING   FEDERAL-
MOGUL LLC          MP

41566

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/03/2009
   12/630357    09/20/2016    9446644    Granted    04/05/2033    CONCENTRIC
KNURL
BALL JOINT   FEDERAL-
MOGUL LLC          MP

41566-1

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Continuation-In-Part    National   
08/17/2016    15/238923          Filed       CONCENTRIC KNURL
BALL JOINT   FEDERAL-
MOGUL LLC          MP

41650

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    09/25/2013
   14/036119    04/19/2016    9316250    Granted    09/25/2033    BALL JOINT
WITH
IMPROVED UPPER
BEARING AND METHOD
OF CONSTRUCTION
THEREOF [CARBON
FIBER REINFORCED
THERMOPLASTIC
BEARINGS FOR
AUTOMOTIVE
STEERING]   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

42131

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/14/2013
   13/804571    01/06/2015    8925944    Granted    03/14/2033    CONTROL ARM
WITH
SOCKET [HEIM JOINT
BUSHING]   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

50084

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    07/23/2014
   14/339282          Filed       DUST BOOT FOR A
MOVEABLE JOINT   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

50139

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/23/2014
   14/581130    09/19/2017    9765811    Granted    07/24/2035    PIVOTAL SOCKET
FOR
AUTOMOTIVE
STEERING AND
METHOD OF
FABRICATION   Federal-Mogul
Motorparts
Corporation          MP

50139

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Division    National    09/18/2017   
15/706912          Filed       PIVOTAL SOCKET FOR
AUTOMOTIVE
STEERING AND
METHOD OF
FABRICATION   Federal-Mogul
Motorparts LLC          MP

50142

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/04/2015
   14/637707    03/27/2018    9925838    Granted    04/04/2036    BALL JOINT
ASSEMBLY
FOR A CONTROL ARM
BUSHING ASSEMBLY   Federal-Mogul
Motorparts
Corporation          MP

50152

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/19/2014
   14/576472    01/05/2016    9227661    Granted    12/19/2034    LENGTH
ADJUSTER
AND CLAMPING
MECHANISM FOR A
STEERING MECHANISM
use award December 2016.   Federal-Mogul
Motorparts
Corporation          MP

50185

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/23/2014
   14/580572    05/03/2016    9327570    Granted    12/23/2034    BALL JOINT
ASSEMBLY
FOR A CONTROL ARM
[BUSHING ASSEMBLY]   Federal-Mogul
Motorparts
Corporation          MP

50230

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/03/2014
   14/559233    03/22/2016    9291195    Granted    12/03/2034    BALL JOINT
ASSEMBLY
[COMPRESSION
LOADED BALL TYPE
SOCKET BEARING &
CLOSURE METHOD]   Federal-Mogul
Motorparts
Corporation          MP

50245

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/22/2001
   09/887851    01/14/2003    6505990    Granted    06/22/2021    BEARING SOCKET
LINER FOR BALL JOINT   Federal-Mogul
Chassis LLC          MP

50248

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    04/05/2001
   09/828063    04/22/2003    6550120    Granted    04/05/2021    THREADED
CONVERSION KIT FOR
REPLACEMENT BALL
JOINTS   Federal-Mogul
Chassis LLC          MP

50253

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/22/1999
   09/470349    10/09/2001    6298570    Granted    12/22/2019    GAGE ASSEMBLY
AND
METHOD   Federal-Mogul
Chassis LLC          MP

50253

   2    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/27/1999
   09/473260    08/07/2001    6269545    Granted    12/27/2019    GAGE ASSEMBLY
AND
METHOD   Federal-Mogul
Chassis LLC          MP

50259

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/07/2004
   11/006269    06/24/2008    7390126    Granted    07/22/2025    ZERO RADIAL
PLAY
IDLER ARM BRACKET
BEARING   Federal-Mogul
Chassis LLC          MP

50259

   2    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/18/2008
   12/141590    07/08/2014    8770846    Granted    09/16/2028    ZERO RADIAL
PLAY
IDLER ARM BRACKET
BEARING   Federal-Mogul
Chassis LLC          MP

50260

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    05/26/2000
   09/579647    04/16/2002    6371682    Granted    05/26/2020    ANCHOR POST
NON-ARTICULATING
IDLER SOCKET JOINT   Federal-Mogul
Chassis LLC          MP

50264

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    01/30/2001
   09/771683    10/08/2002    6461267    Granted    01/30/2021    ELECTRONICALLY
CONTROLLED AXLE
ASSEMBLY   Federal-Mogul
Chassis LLC          MP

50265

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/05/2001
   09/874951    11/11/2003    6644671    Granted    07/31/2021    HIGH
ARTICULATION
DUST BOOT FOR BALL
JOINT   Federal-Mogul
Chassis LLC          MP

50267

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/22/1999
   09/469801    03/25/2003    6536779    Granted    12/22/2019    SLEEVE DUST
COVER   Federal-Mogul
Chassis LLC          MP

50380

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    05/21/2015
   14/718715    10/17/2017    9790983    Granted    11/12/2035    MOVABLE JOINT
ASSEMBLY [Grease Boot
With Inner Lip Seal at Press
on Retainer]   Federal-Mogul
Motorparts
Corporation          MP

50380

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Division    National    10/16/2017   
15/784749          Filed       MOVABLE JOINT
ASSEMBLY [Grease Boot
With Inner Lip Seal at Press
on Retainer]   Federal-Mogul
Motorparts
Corporation          MP

50509

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/01/2016
   15/057703    12/19/2017    9845823    Granted    03/01/2036    RESTRICTED
SWING
ANGLE BEARING
PACKAGE   Federal-Mogul
Motorparts
Corporation          MP

50546

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/15/2016
   15/070363          Filed       BALL JOINT ASSEMBLY
WITH FLOATING
LOWER BEARING AND
RADIAL RING BEARING
SUPPORT   Federal-Mogul
Motorparts
Corporation          MP

50547

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    07/13/2016
   15/209100          Filed       BALL JOINT ASSEMBLY   Federal-Mogul
Motorparts
Corporation          MP

50548

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/29/2016
   15/197168    07/10/2018    100177026    Granted    06/29/2036    SWAY BAR
LINKAGE
WITH BUSHING   Federal-Mogul
Motorparts LLC          MP

50548

   1    CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Continuation-In-Part    National   
07/06/2018    16/028997          Filed       SWAY BAR LINKAGE
WITH BUSHING   Federal-Mogul
Motorparts LLC          MP

50568

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/10/2016
   15/178779          Filed       SOCKET ASSEMBLY
AND METHOD OF
MAKING A SOCKET
ASSEMBLY   Federal-Mogul
Motorparts
Corporation          MP

50569

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/22/2016
   15/077444          Filed       FLANGE FORMING
DUST BOOT DESIGN
WITH HIGH FLOW
GREASE RELIEF
PASSAGES AND
REDUNDANT SEALING
FEATURES   Federal-Mogul
Motorparts
Corporation          MP

50584

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    09/13/2016
   15/263982          Filed       A SOCKET ASSEMBLY
WITH AN IMPROVED
BOOT   Federal-Mogul
Motorparts
Corporation          MP

50665

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/01/2016
   15/170600          Filed       SOCKET ASSEMBLY
AND METHOD OF
MAKING A SOCKET
ASSEMBLY   Federal-Mogul
Motorparts
Corporation          MP

50730

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    12/22/2016
   15/388135    06/19/2018    10001163    Granted    12/22/2036    BALL JOINT
WITH
IMPROVED UPPER
BEARING AND METHOD
OF CONSTRUCTIONS
(ACETAL)   Federal-Mogul
Motorparts LLC          MP

50731

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    04/17/2017
   US15/489422          Filed       BALL JOINT WITH
IMPROVED UPPER
BEARING FOR
MOTORSPORT
APPLICATIONS   Federal-Mogul
Motorparts LLC          MP

50760

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/21/2017
   US15/629209          Filed       ALTERNATIN STEP
ENSERT FOR DUST
BOOTS   Federal-Mogul
Motorparts LLC          MP

50771

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/01/2017
   15/446105          Filed       BEARING OVERMOLD   Federal-Mogul
Motorparts
Corporation          MP

50778

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/10/2017
   15/455302          Filed       Ball joint with self centering
stud   Federal-Mogul
Motorparts
Corporation          MP

50779

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/14/2017
   15/458164          Filed       Rotary shaft seal with
unidirectional sealing
feature for use in automotive
steering and suspension
components.   Federal-Mogul
Motorparts
Corporation          MP

50780

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    08/09/2017
   15/673127          Filed       SERRATED SEAL DUST
RETAINER   Federal-Mogul
Motorparts LLC          MP

50785

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/22/2017
   US15/629844          Filed       DUST BOOT BEARING
FOR SICKLE BAR   Federal-Mogul
Motorparts LLC          MP

50786

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    06/22/2017
   US15/629875          Filed       BUSHING WITH
CONTROLLED ELASTIC
ABSORPTION OF
RADIAL STRESS   Federal-Mogul
Motorparts LLC          MP

50802

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    07/25/2018    62703069          Filed
   07/25/2019    ALIGNMENT SAFETY
JACK STAND   Federal-Mogul
Motorparts LLC          MP

50813

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    07/13/2017
   15/649042          Filed       WAVE DUST BOOT   Federal-Mogul
Motorparts LLC          MP

50814

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    07/13/2017
   15/649069          Filed       GUSSET DUST BOOT   Federal-Mogul
Motorparts LLC          MP

50890

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/06/2018
   15/912715          Filed       PLASTIC BEARING
WITH METAL RETAINER
FOR REDIAL
CLEARANCE SOCKET
DESIGNS   Federal-Mogul
Motorparts LLC          MP

50891

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/06/2018
   15/912777          Filed       OVERMOLDED PLASTIC
BEARING WITH METAL
INSERT FO RADIAL
CLEARANCE SOCKET
DESIGNS   Federal-Mogul
Motorparts LLC          MP

50903

      CHASSIS &
BRAKE
HARD
PARTS    United States    Regular    Original Filing    National    03/23/2018
   15/933684          Filed       Ball Joint with Low Friction
Thrust Bearing   Federal-Mogul
Motorparts LLC          MP

50906

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    11/29/2017    62/592297          Filed
   11/29/2018    POWDERED METAL
MATRIX COMPOSITE   Federal-Mogul
Motorparts LLC          MP

50924

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    10/27/2017    62/577900          Filed
   10/27/2018    CONTROL ARM
BUSHING WITH
INTEGRATED BEARING   Federal-Mogul
Motorparts LLC          MP

50925

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    10/27/2017    62/578103          Filed
   10/27/2018    CARBON FIBER
BEARING AND
INDUCTION HEAT
TREATED BALL STUD
SYSTEM   Federal-Mogul
Motorparts LLC          MP

50945

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    03/16/2018    62/643954          Filed
   03/16/2019    BALL JOINT WITH ONE
TRANSLATIONAL
DEGREE OF FREEDOM   Federal-Mogul
Motorparts LLC          MP

50966

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    07/18/2018    62699847          Filed
   07/18/2019    SPRING STEEL SPLIT
PRELOAD BEARING   Federal-Mogul
Motorparts LLC          MP

50986

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    05/11/2018    62/670035          Filed
   05/11/2019    Tri-Bearing Solid Axle
compression Loaded Ball
Joint   Federal-Mogul
Motorparts LLC          MP

51022

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    07/17/2018    62699122          Filed
   07/17/2019    FIBER REINFORCED
ACETAL BALL SOCKET
FOR ENHANCED
DURABILITY AND
MANUFACTURABILITY   Federal-Mogul
Motorparts LLC          MP

51036

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    05/18/2018    62673616          Filed
   05/18/2019    LOW PROFILE—HIGH
STRENGTH RETENTION
DEVICE FOR BALL
JOINT SOCKETS   Federal-Mogul
Motorparts LLC          MP

51037

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    07/13/2018    62697467          Filed
   07/13/2019    THREADED INSERT AND
DOME COVER PLATE
ASSEMBLY   Federal-Mogul
Motorparts LLC          MP

51041

      CHASSIS &
BRAKE
HARD
PARTS    United States    Provisional
Filing    Original Filing    National    08/02/2018    62/13588          Filed
   08/02/2019    BELLEVILLE SPRING
WASHER WTH
FRICTION REDUCTION
COATING   Federal-Mogul
Motorparts LLC          MP

40046

      CORPORATE
GENERAL    United States    Regular    Original Filing    National    12/05/2005
   11/293943    04/28/2009    7525222    Granted    12/24/2026    SENSOR
ASSEMBLY
AND SENSING SYSTEM
FOR SENSING HUMAN
TISSUE IN A
PROTECTED AREA OF A
MACHINE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

50978

      CPT    United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/03/2009    13/063451    09/24/2013    8541914    Granted   
09/03/2029    LIQUID COOLED
ELECTRICAL MACHINE   FEDERAL-
MOGUL
CONTROLLED
POWER
LIMITED          PT

50978

   1    CPT    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/19/2013    13/921978    08/25/2015    9118228    Granted   
06/19/2033    LIQUID COOLED
ELECTRICAL MACHINE   FEDERAL-
MOGUL
CONTROLLED
POWER
LIMITED          PT

50978

   2    CPT    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/19/2013    13/922041    01/21/2014    8633624    Granted   
06/19/2033    LIQUID COOLED
ELECTRICAL MACHINE   FEDERAL-
MOGUL
CONTROLLED
POWER
LIMITED          PT

50979

      CPT    United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/16/2009    13/063457    01/31/2017    9559570    Granted   
09/16/2029    ELECTRICAL MACHINE   FEDERAL-
MOGUL
CONTROLLED
POWER
LIMITED          PT

50981

      CPT    United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/18/2013    14/431704          Filed       POSITION SENSING
SYSTEM   FEDERAL-
MOGUL
CONTROLLED
POWER
LIMITED       20150311771    PT

50982

      CPT    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/23/2014    14/784755    08/15/2017    9732681    Granted   
04/23/2034    GENERATION OF
ELECTRICITY FROM
EXHAUST GAS   FEDERAL-
MOGUL
CONTROLLED
POWER
LIMITED          PT

00375

      CYLINDER
LINERS    United States    Regular    Original Filing    National    03/07/2000
   09/520111    03/19/2002    6357400    Granted    03/07/2020    PISTON SLEEVE
  FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

00376

   1    CYLINDER
LINERS    United States    Regular    Original Filing    National    10/16/2000
   09/688676    05/11/2004    6732698    Granted    02/28/2022    AUSTEMPERED
GRAY
IRON CYLINDER LINER
AND METHOD OF
MANUFACTURE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

02655

      CYLINDER
LINERS    United States    Regular    Original Filing    National    04/10/2001
   09829610    03/12/2002    6354259    Granted    04/10/2021   
ZYLINDERLAUFBUCHSE   FEDERAL-
MOGUL
FRIEDBERG
GMBH          PT

30096

      CYLINDER
LINERS    United States    Regular    Original Filing    National    09/18/2001
   09/954810    07/08/2003    6588408    Granted    09/18/2021    CYLINDER LINER
FOR
DIESEL ENGINES WITH
EGR AND METHOD OF
MANUFACTURE   FEDERAL-
MOGUL
WORLD WIDE
LLC    03/20/2003    US2003-
0051713    PT

30194

      CYLINDER
LINERS    United States    Regular    Original Filing    National    09/18/2001
   09/954903    01/21/2003    6508240    Granted    09/18/2021    CYLINDER LINER
HAVING EGR COATING   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

30419

      CYLINDER
LINERS    United States    Regular    Original Filing    National    10/10/2002
   10/268820    04/20/2004    6722320    Granted    10/10/2022    CYLINDER LINER
  FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

30510

      CYLINDER
LINERS    United States    Regular    Original Filing    National    03/14/2005
   11/079032    06/01/2010    7726273    Granted    05/04/2025    HIGH STRENGTH
STEEL
CYLINER LINER FOR
DIESEL ENGINE
APPLICATIONS   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40255

      CYLINDER
LINERS    United States    Regular    Original Filing    National    09/13/2005
   11/225523    12/12/2006    7146939    Granted    09/13/2025    ANTICAVITATION
DIESEL CYLINDER
LINER STRUCTURES   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40667

      CYLINDER
LINERS    United States    Regular    Original Filing    National    04/03/2007
   11/695638    10/21/2008    7438038    Granted    04/03/2027    CYLINDER LINER
AND
METHODS
CONSTRUCTION
THEREOF AND
IMPROVING ENGINE
PERFORMANCE
THEREWITH   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40886

      CYLINDER
LINERS    United States    Regular    Original Filing    National    06/22/2007
   11/766898    11/17/2009    7617805    Granted    07/24/2027    CYLINDER LINER
AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

41894

      CYLINDER
LINERS    United States    Regular    Original Filing    National    06/06/2011
   13/153897    10/27/2015    9170210    Granted    06/06/2031    TECHNIQUE FOR
CYLINDRICAL PART
INNER SURFACE
INSPECTION   FEDERAL-
MOGUL LLC          PT

42020

      CYLINDER
LINERS    United States    Regular    Original Filing    National    09/07/2012
   13/606286          Filed       CYLINDER LINER WITH
A THERMAL BARRIER
COATING [THERMALLY
APPLIED TBC COATING
TO INSULATE LINER
OD]   FEDERAL-
MOGUL LLC          PT

42041

      CYLINDER
LINERS    United States    Regular    Original Filing    National    06/11/2012
   13/493215    12/30/2014    8919318    Granted    06/28/2033    GERMANIUM
CONTAINING COATING
FOR INNER SURFACES
OF CYLINDER LINERS
[GERMANIUM-DOPED
DCL COATING OF ID
CYLINDER LINER]   FEDERAL-
MOGUL LLC          PT

42370

      CYLINDER
LINERS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/29/2013    14/419,30    07/10/2018    10017845    Granted   
04/29/2033    cylinder surface for internal
combustion engine
Zylinderoberfläche für
Verbrennungsmotoren   FEDERAL-
MOGUL
BURSCHEID
GMBH    02/06/2014    WO2014/019723    PT

42394

      CYLINDER
LINERS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/15/2013    14428867    06/26/2018    10006399    Granted   
07/15/2033    Multilayer Cylinder Liner
with graded peripheral zone
Mehrlagige
Zylinderlaufbuchse mit
gradierter Randzone   FEDERAL-
MOGUL
BURSCHEID
GMBH    03/20/2014    WO2014/040775    PT

42405

      CYLINDER
LINERS    United States    Regular    Original Filing    National    03/13/2013
   13/801736    09/19/2017    9765726    Granted    07/06/2035    CYLINDER
LINERS
WITH ADHESIVE
METALLIC LAYERS
AND METHODS OF
FORMING THE
CYLINDER LINERS   FEDERAL-
MOGUL LLC          PT

50053

      CYLINDER
LINERS    United States    Regular    Original Filing    National    07/16/2014
   14/332586    04/19/2016    9316173    Granted    07/16/2034    CYLINDER LINER
WITH
BONDING LAYER   FEDERAL-
MOGUL LLC    01/22/2015    2015/0020757    PT

50053

   1    CYLINDER
LINERS    United States    Regular    Continuation    National    10/26/2015   
14/922657          Filed       CYLINDER LINER WITH
BONDING LAYER   FEDERAL-
MOGUL LLC          PT

50225

      CYLINDER
LINERS    United States    Regular    Original Filing    National    03/18/2015
   14/661520    10/31/2017    9803583    Granted    11/10/2035    DOUBLE WALL
SELF-
CONTAINED LINER   FEDERAL-
MOGUL LLC          PT

50541

      CYLINDER
LINERS    United States    Regular    Original Filing    National    03/15/2016
   15/071114    01/23/2018    9873928    Granted    03/15/2036    HIGH STRENGTH
CAST
IRON FOR CYLINDER
LINERS   FEDERAL-
MOGUL LLC          PT

02626

      FACE SEALS    United States    Regular    Original Filing    National   
11/20/2000    09715006    12/17/2002    6494459    Granted    11/20/2020   
GLEITRINGDICHTUNG   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

02708

      FACE
SEALS    United
States    Regular    Original Filing    National    01/23/2002    10/052443   
12/20/2005    6976681    Granted    01/23/2022    LAUFWERKDICHTUNG
WINKELFOERMIG MIT
VERDREH- UND
AUSRUECKSICHERUNG   FEDERAL-
MOGUL
FRIEDBERG
GMBH    08/08/2003    0105147    PT

40327(MW2941)

      FACE
SEALS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    02/08/2006    11/817752    11/27/2012    8317942    Granted   
02/08/2026    Werkstoff für
verschleißfesteren und
korrosionsbeständigeren
Laufwerksdichtungen zu
höheren
Umfangsgeschwindigkeiten
(> 5m/s) LEDEBURITE
CAST IRON WITH A
HIGH CARBIDE
CONTENT AND AN
EVENLY DISTRIBUTED
GRAPHITE
EMBODIMENT   FEDERAL-
MOGUL
FRIEDBERG
GMBH    09/14/2006    WO2006/094591    PT

41604

      FACE
SEALS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    12/02/2010    13/516323    12/19/2017    9845887    Granted   
12/02/2030    High-load face-seal -
Hochbelastbare
Laufwerkdichtung   FEDERAL-
MOGUL
BURSCHEID
GMBH    06/23/2011    WO2011/072640    PT

41903

      FACE
SEALS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    01/20/2012    14/000304    04/05/2016    9302378    Granted   
01/20/2032    asssembly instruction Dino
seals Montagewerkzeug für
große
Laufwerksdichtungen >
500 mm   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/05/2013    2013/0328760A1    PT

41925

      FACE
SEALS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    02/29/2012    14/003982    08/02/2016    9404583    Granted   
02/29/2032    notch for face-seals
Verdrehsicherungsdesign
für Laufwerksdichtungen   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/26/2013    US2013/0341871    PT

41926

      FACE
SEALS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    01/20/2012    13/984989    02/21/2017    9574665    Granted   
01/20/2032    elastomeric design for high
external pressure of face
seals Elastomerdesign für
hohe Außendrücke bei
Laufwerksdichtungen   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/05/2013    2013/0320628A1    PT

50107

      FACE
SEALS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/03/2014    15026037          Filed       Face seals with molten
functional group
Laufwerksichtung mit
umgeschmolzenen
Funktionsbereichen   FEDERAL-
MOGUL
FRIEDBERG
GMBH    04/02/2015    WO2015/043782    PT

00200-FR

   2    FRICTION    United
States    Regular    Division    National    08/07/2000    09/633432   
02/12/2002    6345427    Granted    07/30/2019    APPARATUS AND
METHOD FOR
RE-SHAPING BRAKE
CORES   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40575

      FRICTION    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    11/15/2006    12/094829    07/10/2012    8215461    Granted   
11/15/2026    BACKPLATE FOR DISC
BRAKE PADS   FEDERAL-
MOGUL
FRICTION
PRODUCTS
LIMITED    05/31/2008    WO2007/060391    MP

40575

      FRICTION    United
States    Regular    Continuation    Patent
Cooperation
Treaty    05/02/2012    13/462441          Filed       BACKPLATE FOR DISC
BRAKE PADS   FEDERAL-
MOGUL
FRICTION
PRODUCTS
LIMITED          MP

40809

   5    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282913   
03/20/2009    D588969
S    Granted    03/20/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   3    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282909   
03/24/2009    D589419
S    Granted    03/24/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   4    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282911   
03/24/2009    D588968
S    Granted    03/24/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   9    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282918   
03/24/2009    D588970
S    Granted    03/24/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   10    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282920   
03/24/2009    D588971
S    Granted    03/24/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   11    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282921   
03/24/2009    D588972
S    Granted    03/24/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   12    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282922   
03/24/2009    D588973
S    Granted    03/24/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   13    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282924   
03/24/2009    D588974
S    Granted    03/24/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   8    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282917   
04/14/2009    D590310
S    Granted    04/14/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   6    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282914   
07/14/2009    D596092
S    Granted    07/14/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   7    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282915   
07/14/2009    D596093
S    Granted    07/14/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   2    FRICTION    United
States    Design    Original Filing    National    08/01/2007    29/282904   
07/21/2009    D596544
S    Granted    07/21/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809

   1    FRICTION    United
States    Regular    Original Filing    National    08/01/2008    12/184455   
04/10/2012    8151433    Granted    12/25/2030    METHOD OF MAKING
DISC BRAKE PADS   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

40809

      FRICTION    United
States    Regular    Original Filing    National    08/01/2008    12/184606   
08/13/2013    8505698    Granted    01/27/2031    BRAKE PAD   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

40809

   2    FRICTION    United
States    Regular    Division    National    03/15/2012    13/421218   
03/15/2014    8689421    Granted    07/26/2032    UNIQUE DISC PAD
SHAPE (CENTER
NOTCH AND/OR
V-CHAMFER) DESIGN
FOR REDUCING BRAKE
NOISE   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

40809a

   8    FRICTION    United
States    Design    Division    National    02/16/2009    29/332368   
08/11/2009    D597905
S    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   13    FRICTION    United
States    Design    Division    National    02/13/2009    29/332352   
08/11/2009    D597902
S    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   12    FRICTION    United
States    Design    Division    National    02/13/2009    29/332349   
08/11/2009    D597901
S    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   10    FRICTION    United
States    Design    Division    National    02/13/2009    29/332359   
08/11/2009    D597903
S    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   9    FRICTION    United
States    Design    Division    National    02/13/2009    29/332361   
08/11/2009    D597904    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   6    FRICTION    United
States    Design    Division    National    02/13/2009    29/332369   
08/11/2009    D597906
S    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   2    FRICTION    United
States    Design    Division    National    02/13/2009    29/332370   
08/11/2009    D597907
S    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   4    FRICTION    United
States    Design    Division    National    02/12/2009    29/332273   
08/11/2009    D597900
S    Granted    08/11/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   3    FRICTION    United
States    Design    Division    National    02/13/2009    29/332365   
08/18/2009    D598343
S    Granted    08/18/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   5    FRICTION    United
States    Design    Division    National    02/13/2009    29/332367   
08/18/2009    D598344
S    Granted    08/18/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   11    FRICTION    United
States    Design    Division    National    02/13/2009    29/332354   
08/18/2009    D598342
S    Granted    08/18/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809a

   7    FRICTION    United
States    Design    Division    National    02/13/2009    29/332363   
09/08/2009    D599723
S    Granted    09/08/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   5    FRICTION    United
States    Design    Division    National    04/29/2009    29/336118   
10/27/2009    D602824    Granted    10/27/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   4    FRICTION    United
States    Design    Division    National    04/29/2009    29/336142   
10/27/2009    D602825    Granted    10/27/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   13    FRICTION    United
States    Design    Division    National    04/30/2009    29/336248   
10/27/2009    D602827    Granted    10/27/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   2    FRICTION    United
States    Design    Division    National    04/30/2009    29/336246   
10/27/2009    D602826    Granted    10/27/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   11    FRICTION    United
States    Design    Division    National    04/29/2009    29/336147   
11/10/2009    D603768    Granted    11/10/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   7    FRICTION    United
States    Design    Division    National    04/30/2009    29/336264   
11/10/2009    D603771    Granted    11/10/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   8    FRICTION    United
States    Design    Division    National    04/30/2009    29/336252   
11/10/2009    D603769    Granted    11/10/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   10    FRICTION    United
States    Design    Division    National    04/30/2009    29/336253   
11/10/2009    D603770    Granted    11/10/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   6    FRICTION    United
States    Design    Division    National    04/30/2009    29/336271   
11/17/2009    D604215    Granted    11/17/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   9    FRICTION    United
States    Design    Division    National    04/30/2009    29/336247   
11/17/2009    D604213    Granted    11/17/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   12    FRICTION    United
States    Design    Division    National    04/30/2009    29/336256   
11/17/2009    D604214    Granted    11/17/2023    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809b

   3    FRICTION    United
States    Design    Division    National    04/29/2009    29/336172   
01/26/2010    D608704    Granted    01/26/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   13    FRICTION    United
States    Design    Division    National    07/31/2009    29/341136   
01/26/2010    D608707    Granted    01/26/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   11    FRICTION    United
States    Design    Division    National    08/06/2009    29/341489   
01/26/2010    D608708    Granted    01/26/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   4    FRICTION    United
States    Design    Division    National    06/30/2009    29/339403   
01/26/2010    D608705    Granted    01/26/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   2    FRICTION    United
States    Design    Division    National    07/31/2009    29/341142   
02/23/2010    D610508    Granted    02/23/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   10    FRICTION    United
States    Design    Division    National    08/06/2009    29/341483   
02/23/2010    D610509    Granted    02/23/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   7    FRICTION    United
States    Design    Division    National    08/06/2009    29/341493   
02/23/2010    D610510    Granted    02/23/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   5    FRICTION    United
States    Design    Division    National    07/30/2009    29/341096   
03/10/2010    D612780    Granted    03/10/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   6    FRICTION    United
States    Design    Division    National    09/22/2009    29/343963   
04/27/2010    D614553    Granted    04/27/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   8    FRICTION    United
States    Design    Division    National    09/21/2009    29/343849   
04/27/2010    D614551    Granted    04/27/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   9    FRICTION    United
States    Design    Division    National    09/21/2009    29/343876   
04/27/2010    D614552    Granted    04/27/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   3    FRICTION    United
States    Design    Division    National    11/17/2009    29/350449   
05/04/2010    D615010    Granted    05/04/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809c

   12    FRICTION    United
States    Design    Division    National    09/22/2009    29/343977   
06/08/2010    D617241    Granted    06/08/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809d

   11    FRICTION    United
States    Design    Division    National    11/20/2009    29/350624   
06/29/2010    D618601    Granted    06/29/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809d

   3    FRICTION    United
States    Design    Division    National    03/08/2010    29/357126   
05/22/2012    D660206    Granted    05/22/2026    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809e

   11    FRICTION    United
States    Design    Division    National    03/26/2010    29/358424   
10/26/2010    D626043    Granted    10/26/2024    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40809e

   3    FRICTION    United
States    Design    Division    National    04/10/2012    29/417882   
10/30/2012    D669828
S    Granted    10/30/2026    BRAKE FRICTION PAD
[design]   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

41112

   3    FRICTION    United
States    Regular    Continuation-In-Part    National    08/18/2011    13/212445
   10/21/2014    8863917    Granted    11/27/2028    FRICTION MATERIAL
FOR BRAKES   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

41114

      FRICTION    United
States    Regular    Original Filing    National    10/03/2008    12/245253   
05/08/2012    8172051    Granted    01/06/2031    COPPER FREE NAO
BRAKE PAD
FORMULATIONS   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

41915

      FRICTION    United
States    Regular    Original Filing    National    09/26/2012    13/627120   
03/10/2015    8974725    Granted    05/14/2033    IMPROVED FRICTION
MATERIAL TOOLING   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

42049

      FRICTION    United
States    Regular    Original Filing    National    11/30/2011    13/307563   
06/03/2014    8739947    Granted    04/23/2032    BRAKE LINING FOR A
DRUM BRAKE
ASSEMBLY   FEDERAL-
MOGUL
PRODUCTS,
INC.          MP

50240

      FRICTION    United
States    Regular    Original Filing    National    06/12/2015    14/737885   
05/23/2017    9657797    Granted    06/12/2035    DISC BRAKE PAD FOR
A VEHICLE   Federal-Mogul
Motorparts LLC          MP

50322

      FRICTION    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    10/20/2014    15030915          Filed       TRAGER MIT FASE IM
TILGERLOCH   FEDERAL-
MOGUL
BREMSBELAG
GMBH    04/30/2015    WO2015/059097    MP

50323

      FRICTION    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    10/20/2014    15030921          Filed       BEFESTIGUNG VON
TILGERMASSE   FEDERAL-
MOGUL
BREMSBELAG
GMBH    09/01/2016    2016-052148 A1    MP

50375

      FRICTION    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    06/02/2016    15/579,679          Filed       spring system for
reaming
of flexible brake lining
Federsystem für
Reibelemente in flexiblen
Bremsbelägen   FEDERAL-
MOGUL
BREMSBELAG
GMBH    12/15/2016    WO2016/198309    MP

50378

      FRICTION    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    04/27/2016    15580102          Filed       assembly of friction
elements at brake pad
Anordnung der
Reibelemente eines
Bremsbelags   FEDERAL-
MOGUL
BREMSBELAG
GMBH    01/12/2016    WO2016/198206    MP

50480

      FRICTION    United
States    Regular    Original Filing    National    12/14/2016    15/378961   
      Filed       FRICTION LINING AND
BRAKE PAD FOR A
BRAKING SYSTEM   Federal-Mogul
Motorparts LLC          MP

50519

   1    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538117   
04/18/2017    D784222    Granted    04/18/2032    DISC PAD DESIGN (Part
No. OEX785)   Federal-Mogul
Motorparts LLC          MP

50519

   10    FRICTION    United
States    Design    Division    National    09/01/2015    29/538136   
04/25/2017    D784876    Granted    04/25/2032    DISC PAD DESIGN (Part
No. OEX1324)   Federal-Mogul
Motorparts LLC          MP

50519

   5    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538126   
04/25/2017    D784874    Granted    04/25/2032    DISC PAD DESIGN (Part
No. OEX1210)   Federal-Mogul
Motorparts LLC          MP

50519

   8    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538133   
04/25/2017    D784875    Granted    04/25/2032    DISC PAD DESIGN (Part
No. OEX1327)   Federal-Mogul
Motorparts LLC          MP

50519

   3    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538121   
05/02/2017    D785518    Granted    05/02/2032    DISC PAD DESIGN (Part
No. OEX1084)   Federal-Mogul
Motorparts LLC          MP

50519

   6    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538129   
05/02/2017    D785519    Granted    05/02/2032    DISC PAD DESIGN (Part
No. OEX1414)   Federal-Mogul
Motorparts LLC          MP

50519

   2    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538120   
05/16/2017    D786751    Granted    05/16/2032    DISC PAD DESIGN (Part
No. OEX1363)   Federal-Mogul
Motorparts LLC          MP

50519

   4    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538122   
05/16/2017    D786752    Granted    05/16/2032    DISC PAD DESIGN (Part
No. OEX976)   Federal-Mogul
Motorparts LLC          MP

50519

   9    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538135   
05/23/2017    D787393    Granted    05/23/2032    DISC PAD DESIGN (Part
No. OEX1508)   Federal-Mogul
Motorparts LLC          MP

50519

   7    FRICTION    United
States    Design    Original Filing    National    09/01/2015    29/538130   
05/25/2017    D787392    Granted    05/25/2032    DISC PAD DESIGN (Part
No. OEX1421)   Federal-Mogul
Motorparts LLC          MP

50630

      FRICTION    United
States    Regular    Original Filing    National    06/25/2018    16/017975   
      Filed       IMPROVED BRAKE PAD
DESIGN TO AID
COOLING   Federal-Mogul
Motorparts LLC          MP

50885

      FRICTION    United
States    Provisional
Filing    Original Filing    National    04/06/2018    62/653679          Filed
   04/06/2019    FRICTION RETENTION
PLATE   Federal-Mogul
Motorparts LLC          MP

50894

      FRICTION    United
States    Provisional
Filing    Original Filing    National    05/16/2018    62/672323          Filed
   05/16/2019    STEEL BACKPLATE
METAL ADHESION
LAYER   Federal-Mogul
Motorparts LLC          MP

00202-PS

   1    HD
PISTONS    United
States    Regular    Original Filing    National    11/23/1998    09/198297   
02/06/2001    6182630    Granted    11/23/2018    BOLTED
ARTICULATED PISTON
BOLTED
ARTICULATED PISTON   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

00369

   1    HD
PISTONS    United
States    Regular    Original Filing    National    10/16/2000    09/688677   
05/06/2003    6557457    Granted    04/05/2021    BUSHINGLESS PISTON
AND CONNECTING
ROD ASSEMBLY AND
METHOD OF
MANUFACTURE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

00374

   1    HD
PISTONS    United
States    Regular    Original Filing    National    10/06/2000    09/684127   
11/12/2002    6477941    Granted    10/06/2020    DUAL GALLERY
PISTON DUAL
GALLERY PISTON   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

00374

   2    HD
PISTONS    United
States    Regular    Continuation    National    08/12/2002    10/217854   
11/25/2003    6651549    Granted    10/06/2020    DUAL GALLERY
PISTON DUAL
GALLERY PISTON   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

00377

   1    HD
PISTONS    United
States    Regular    Original Filing    National    12/27/2000    09/749705   
07/08/2003    6588320    Granted    12/27/2020    PISTON HAVING
UNCOUPLED SKIRT   FEDERAL-
MOGUL
WORLD WIDE
LLC    10/18/2001    US2001/0029840    PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

30140

   1    HD
PISTONS    United
States    Regular    Original Filing    National    10/17/2001    09/981414   
01/11/2005    6840155    Granted    10/17/2021    MULTI-AXIALLY
FORGED PISTON   FEDERAL-MOGUL
WORLD WIDE
LLC    04/25/2002    2002/0046593A1    PT

30140

   2    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    07/27/2004    10/899959
   01/18/2011    7870669    Granted    10/17/2021    MULTI-AXIALLY
FORGED PISTON   FEDERAL-MOGUL
LLC          PT

30152

      HD
PISTONS    United
States    Regular    Original Filing    National    08/24/2001    09/939195   
03/04/2003    6526871    Granted    08/24/2021    MONOBLOC PISTON
FOR DIESEL
ENGINES   FEDERAL-MOGUL
WORLD WIDE
LLC    02/27/2003    US2003-
0037671    PT

30185

      HD
PISTONS    United
States    Regular    Original Filing    National    09/18/2001    09/954842   
08/19/2003    6606983    Granted    09/18/2021    FERROUS PISTONS
FOR DIESEL
ENGINES HAVING
EGR COATING   FEDERAL-MOGUL
WORLD WIDE
LLC    03/20/2003    US2003-
0051714    PT

30197

   1    HD
PISTONS    United
States    Regular    Original Filing    National    05/21/2003    10/442472   
02/13/2007    7175752    Granted    01/26/2024    METHOD AND
APPARATUS FOR
ELECTROCHEMICAL
MACHINING   FEDERAL-MOGUL
WORLD WIDE
LLC    11/27/2003    2003-0217930A1    PT

30197

   2    HD
PISTONS    United
States    Regular    Division    National    10/30/2006    11/554198   
12/14/2010    7850831    Granted    03/06/2026    METHOD AND
APPARATUS FOR
ELECTROCHEMICAL
MACHINING   FEDERAL-MOGUL
WORLD WIDE
LLC    11/27/2003    2003-0217930A1    PT

30253

      HD
PISTONS    United
States    Regular    Original Filing    National    09/19/2001    09/957703   
12/10/2002    6491013    Granted    09/19/2021    CLOSED GALLERY
PISTON HAVING
REINFORCED OIL
HOLE   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

30254

      HD
PISTONS    United
States    Regular    Original Filing    National    09/19/2001    09/957704   
04/01/2003    6539910    Granted    09/19/2021    CLOSED GALLERY
PISTON HAVING
CON ROD
LUBRICATION   FEDERAL-MOGUL
WORLD WIDE
LLC    03/20/2003    US2003-
0051694    PT

30255

      HD
PISTONS    United
States    Regular    Original Filing    National    09/19/2001    09/957716   
02/04/2003    6513477    Granted    09/19/2021    CLOSED GALLERY
PISTON HAVING PIN
BORE LUBRICATION   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

30275

      HD
PISTONS    United
States    Regular    Original Filing    National    09/24/2002    10/253785   
03/08/2005    6862976    Granted    09/24/2022    MONOBLOC PISTON  
FEDERAL-MOGUL
WORLD WIDE
LLC    04/24/2003    US-2003-007504    PT

30318

   1    HD
PISTONS    United
States    Regular    Original Filing    National    02/03/2004    10/770930   
04/11/2006    7024981    Granted    04/03/2024    WRIST PIN   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

30421

   1    HD
PISTONS    United
States    Regular    Original Filing    National    11/04/2003    10/701274   
11/30/2004    6825450    Granted    11/04/2023    PISTON AND
METHOD OF
MANUFACTURE   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

30421

   2    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    12/12/2003    10/735798
   02/28/2006    7005620    Granted    12/01/2023    PISTON AND
METHOD OF
MANUFACTURE   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

30436

   1    HD
PISTONS    United
States    Regular    Original Filing    National    11/04/2003    10/700657   
01/31/2006    6990890    Granted    11/04/2023    MONOBLOC PISTON
HAVING OPEN
FLOOR   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

30436

   2    HD
PISTONS    United
States    Regular    Division    National    09/28/2005    11/237463   
12/05/2006    7143685    Granted    11/04/2023    MONOBLOC PISTON
HAVING OPEN
FLOOR   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

30497

      HD
PISTONS    United
States    Regular    Original Filing    National    09/24/2002    10/253786   
05/06/2003    6557514    Granted    09/24/2022    CLOSED GALLERY
MONOBLOC PISTON
HAVING OIL
DRAINAGE GROOVE   FEDERAL-MOGUL
WORLD WIDE
LLC    04/24/2003    US2003-
0075137    PT

40015

      HD
PISTONS    United
States    Regular    Original Filing    National    05/10/2006    11/431297   
12/02/2008    7458358    Granted    05/30/2026    THERMAL
OXIDATION
PROTECTIVE
SURFACE FOR
STEEL PISTONS   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

40227

      HD
PISTONS    United
States    Regular    Original Filing    National    07/20/2005    11/185413   
08/05/2008    7406941    Granted    08/26/2025    ONE PIECE CAST
STEEL MONOBLOC
PISTON   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

40466

      HD
PISTONS    United
States    Regular    Original Filing    National    05/23/2006    11/439353   
06/10/2008    7383807    Granted    08/11/2026    COATED POWER
CYLINDER
COMPONENTS FOR
DIESEL ENGINES   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

40499

      HD
PISTONS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/26/2006    12/092185    11/15/2011    8057644    Granted   
06/27/2028    PROCESS AND
APPARATUS FOR
PLATING ARTICLES   FEDERAL-MOGUL
WORLD WIDE
LLC    01/31/2008    WO/
2006/013535    PT

40509

      HD
PISTONS    United
States    Regular    Original Filing    National    04/04/2007    11/696278   
10/20/2009    7603944    Granted    12/18/2027    PISTON ASSEMBLY
AND WRIST PIN
THEREFOR
PROVIDING A
METHOD OF
CONTROLLING
ROTATION OF THE
WRIST PIN WITHIN
CORRESPONDING
PISTON PIN BORES
AND CONNECTING
ROD WRIST PIN
BORE   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

40510

      HD
PISTONS    United
States    Regular    Original Filing    National    12/09/2008    12/330932   
09/24/2013    8539928    Granted    01/01/2031    PISTON ASSEMBLY
AND CONNECTING
ROD HAVING A
PROFILED WRIST
PIN   FEDERAL-MOGUL
LLC          PT

40777

      HD
PISTONS    United
States    Regular    Original Filing    National    08/08/2007    11/835489   
01/19/2010    7647911    Granted    08/29/2027    SMALL END CON
ROD GUIDANCE
PISTON   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

40778

      HD
PISTONS    United
States    Regular    Original Filing    National    07/03/2007    11/772869   
06/10/2008    7383808    Granted    07/03/2027    ARTICULATED
PISTON SKIRT   FEDERAL-MOGUL
WORLD WIDE
LLC          PT

40800

      HD
PISTONS    United
States    Regular    Original Filing    National    10/02/2008    12/244355   
01/24/2012    8100048    Granted    05/13/2030    PINLESS PISTON
AND CONNECTING
ROD ASSEMBLY   FEDERAL-MOGUL
LLC          PT

40950

      HD
PISTONS    United
States    Regular    Original Filing    National    06/13/2008    12/138660   
09/20/2011    8020530    Granted    03/10/2030    Joint w/Volvo Lubrizol
MIT aka Wavy Spiral
Topland | PISTON
AND INTERNAL
COMBUSTION
ENGINE
THEREWITH AND
METHOD OF
CONSTRUCTING
THE PISTON   FEDERAL-MOGUL
LLC    02/26/2009    US2009/0050101    PT

40953

   1    HD
PISTONS    United
States    Design    Original Filing    National    10/27/2009    29/346124   
09/28/2011    D645883    Granted    09/28/2025    PISTON LOWER
CROWN   FEDERAL-MOGUL
LLC          PT

40953

      HD
PISTONS    United
States    Regular    Original Filing    National    08/12/2008    12/190256   
10/25/2011    8042453    Granted    03/15/2030    [MONOBLOC]
PISTON WITH A
SKIRT HAVING OIL
FLOW SLOTS   FEDERAL-MOGUL
LLC    02/19/2009    US2009/0044697    PT

40953

   2    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    11/13/2009    12/617772
   07/02/2013    8474366    Granted    01/18/2031    MONOBLOC PISTON
WITH A SKIRT
HAVING OIL FLOW
SLOTS   FEDERAL-MOGUL
LLC          PT

41291

      HD
PISTONS    United
States    Regular    Original Filing    National    02/26/2010    12/713814   
12/31/2013    8616114    Granted    11/02/2032    PISTON WITH
CENTRAL
DIRECTIONAL OIL
FLOW AND WRIST
PIN LUBRICATION
FEATURE AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC          PT

41295

   2    HD
PISTONS    United
States    Regular    Division    National    04/12/2016    15/096377   
03/13/2018    9915223    Granted    12/23/2029    PISTON, METHOD
OF CONSTRUCTION,
AND PISTON BODY
PORTIONS THEREOF   FEDERAL-MOGUL
LLC          PT

41295

      HD
PISTONS    United
States    Regular    Original Filing    National    12/23/2009    12/646227   
12/11/2012    8327537    Granted    04/29/2031    REINFORCED DUAL
GALLERY PISTON
AND METHOD OF
CONSTRUCTION   FEDERAL-MOGUL
LLC          PT

41295

   1    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    11/14/2012    13/677022
   05/10/2016    9334957    Granted    05/28/2031    PISTON, METHOD
OF CONSTRUCTION,
AND PISTON BODY
PORTIONS THEREOF   FEDERAL-MOGUL
LLC          PT

41329

      HD
PISTONS    United
States    Regular    Original Filing    National    05/04/2009    12/434713   
11/29/2011    8065985    Granted    06/08/2030    FLANGE FOR
PISTON COOLING   FEDERAL-MOGUL
LLC          PT

41420

      HD
PISTONS    United
States    Regular    Original Filing    National    04/09/2010    12/757391   
04/30/2013    8430070    Granted    06/17/2031    AUXILIAR COOLING
JET FOR PISTON
UNDERCROWN   FEDERAL-MOGUL
LLC          PT

41422

   1    HD
PISTONS    United
States    Regular    Continuation    National    08/29/2013    14/013349   
10/28/2014    8869768    Granted    08/04/2031    PISTON INCLUDING
A PAIR OF COOLING
CHAMBERS
[HEAVY-DUTY
PISTON WITH A
PLURALITY OF
COOLING
SOLUTIONS]   FEDERAL-MOGUL
LLC          PT

41422

      HD
PISTONS    United
States    Regular    Original Filing    National    08/04/2011    13/197813   
10/01/2013    8544441    Granted    12/07/2031    PISTON INCLUDING
A PAIR OF COOLING
CHAMBERS
[HEAVY-DUTY
PISTON WITH A
PLURALITY OF
COOLING
SOLUTIONS]   FEDERAL-MOGUL
LLC          PT

41564

   1    HD
PISTONS    United
States    Regular    Original Filing    National    10/01/2010    12/896202   
08/19/2014    8807109    Granted    12/27/2032    STEEL PISTON WITH
COOLING GALLERY
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC       20110107997    PT

41564

   2    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    05/20/2011    13/112772
   05/15/2018    9970384    Granted    08/27/2033    STEEL PISTON WITH
COOLING GALLERY
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC          PT

41564

   3    HD
PISTONS    United
States    Regular    Continuation    National    08/14/2014    14/459929      
   Filed       STEEL PISTON WITH
COOLING GALLERY
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC          PT

41578

      HD
PISTONS    United
States    Regular    Original Filing    National    08/27/2010    12/869906   
03/06/2018    9909526    Granted    08/22/2032    MONOBLOC PISTON
WITH A LOW
FRICTION SKIRT   FEDERAL-MOGUL
LLC          PT

41595

      HD
PISTONS    United
States    Regular    Original Filing    National    08/06/2010    12/851654   
10/21/2014    8863718    Granted    02/23/2031    LOW THERMAL
CONDUCTIVITY
PISTON AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC          PT

41638

      HD
PISTONS    United
States    Regular    Original Filing    National    11/10/2010    12/943283   
01/28/2014    8635943    Granted    10/07/2032    PISTON WITH
BLOW-BY FEATURE
AND METHOD OF
PREVENTING
CATASTROPHIC
FAILURE TO AN
INTERNAL
COMBUSTION
ENGINE   FEDERAL-MOGUL
LLC          PT

41758

      HD
PISTONS    United
States    Regular    Original Filing    National    10/31/2012    13/664778   
10/21/2014    8863720    Granted    10/31/2032    COATED PISTON
AND A METHOD OF
MAKING A COATED
PISTON
[ELECTROCHEMICAL
METALLIZING OF
PISTON BOWL RIM
USING NOBLE
METALS]   FEDERAL-MOGUL
LLC          PT

41771

      HD
PISTONS    United
States    Regular    Original Filing    National    11/04/2013    14/070839   
09/08/2015    9127619    Granted    11/13/2033    PISTON WITH A
COOLING GALLERY
PARTIALLY FILLED
WITH A
THERMALLY
CONDUCTIVE
METAL-
CONTAINING
COMPOSITION   FEDERAL-MOGUL
LLC          PT

41806

      HD
PISTONS    United
States    Regular    Original Filing    National    02/10/2012    13/370609   
02/17/2015    8955486    Granted    11/06/2032    PISTON WITH
ENHANCED
COOLING GALLERY
[ENHANCED PISTON
COOLING
CHAMBER]   FEDERAL-MOGUL
LLC          PT

41821

      HD
PISTONS    United
States    Regular    Original Filing    National    02/10/2012    13/370744   
02/17/2015    8955487    Granted    12/13/2032    PISTON AND
COOLED PISTON
RING THEREFOR
AND METHOD OF
CONSTRUCTION
THEREOF
[ACTIVELY COOLED
L SECTION TOP
RING]   FEDERAL-MOGUL
LLC          PT

41823

      HD
PISTONS    United
States    Regular    Original Filing    National    02/10/2012    13/370645   
      Filed       PISTON WITH
ENHANCED
COOLING GALLERY
[ADVANCED
MONOSTEEL
PISTON SYSTEM]   FEDERAL-MOGUL
LLC          PT

41825

      HD
PISTONS    United
States    Regular    Original Filing    National    02/10/2012    13/370695   
03/04/2014    8662026    Granted    08/26/2032    PISTON WITH
SUPPLEMENTAL
COOLING GALLERY
AND INTERNAL
COMBUSTION
ENGINE
THEREWITH
[ENHANCED
COOLING OF THE
PISTON]   FEDERAL-MOGUL
LLC          PT

41909

      HD
PISTONS    United
States    Regular    Original Filing    National    01/09/2012    13/345851   
08/11/2015    9103441    Granted    02/10/2034    NOVEL PISTON PIN
FOR HEAT
DISSIPATION   FEDERAL-MOGUL
LLC          PT

41918

      HD
PISTONS    United
States    Regular    Original Filing    National    04/13/2012    13/446683   
04/11/2017    9616529    Granted    07/08/2034    PISTON AND
METHOD OF
MAKING A PISTON   FEDERAL-MOGUL
LLC          PT

41918

   1    HD
PISTONS    United
States    Regular    Division    National    11/23/2016    15/360060         
Filed       PISTON AND
METHOD OF
MAKING A PISTON   FEDERAL-MOGUL
LLC          PT

41935

      HD
PISTONS    United
States    Regular    Original Filing    National    07/19/2013    13/946866   
06/23/2015    9062768    Granted    09/11/2033    PISTON WITH OIL
COOLING PASSAGE
AND METHOD OF
CONSTRUCTION
THEREOF [SCRAPED
OIL COOLED PISTON
(SCROIL)]   FEDERAL-MOGUL
LLC          PT

42067

      HD
PISTONS    United
States    Regular    Original Filing    National    11/28/2011    13/304895   
10/27/2015    9169800    Granted    11/28/2031    PISTON WITH ANTI-
CARBON DEPOSIT
COATING AND
METHOD OF
CONSTRUCTION
THREOF [GALLERY
UNDERCROWN
ANTI-STICK
COATING]   FEDERAL-MOGUL
LLC          PT

42067

   1    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    03/05/2013    13/786156
   10/20/2015    9163579    Granted    01/04/2032    PISTON WITH ANTI-
CARBON DEPOSIT
COATING AND
METHOD OF
CONSTRUCTION
THREOF [GALLERY
UNDERCROWN
ANTI-STICK
COATING]   FEDERAL-MOGUL
LLC          PT

42089

      HD
PISTONS    United
States    Design    Original Filing    National    05/20/2011    29/392404   
09/16/2014    D713422    Granted    09/16/2028    Piston (design) See also
CIP case 50141   FEDERAL-MOGUL
LLC          PT

42184

      HD
PISTONS    United
States    Regular    Original Filing    National    12/07/2012    13/708656   
06/30/2015    9068531    Granted    04/05/2033    ONE-PIECE PISTON
WITH IMPROVED
COMBUSTION
BOWL RIM REGION
AND METHOD OF
MANUFACTURE
[CLOSED GALLERY
PISTON WITH
IMPROVED BOWL
RIM STRENGTH]   FEDERAL-MOGUL
LLC          PT

42305

      HD
PISTONS    United
States    Regular    Original Filing    National    02/20/2013    13/772022   
04/14/2015    9004037    Granted    02/20/2033    PISTON ASSEMBLY
FOR INTERNAL
COMBUSTION
ENGINE [TWO
STROKE STEEL
PISTON]   FEDERAL-MOGUL
LLC          PT

42359

   1    HD
PISTONS    United
States    Regular    Division    National    08/04/2015    14/817385         
Filed    09/27/2033    REDUCED
COMPRESSION
HEIGHT PISTON
AND PISTON
ASSEMBLY
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF [H-HD
DIESEL
DEVELOPMENTS IN
POWER CYLINDER
UNIT (PCU)
COMPACTATION
AND COOLING]   FEDERAL-MOGUL
LLC          PT

42359

      HD
PISTONS    United
States    Regular    Original Filing    National    09/27/2013    14/040259   
09/08/2015    9127618    Granted    09/27/2033    REDUCED
COMPRESSION
HEIGHT PISTON
AND PISTON
ASSEMBLY
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF [H-HD
DIESEL
DEVELOPMENTS IN
POWER CYLINDER
UNIT (PCU)
COMPACTATION
AND COOLING]   FEDERAL-MOGUL
LLC          PT

42359

   2    HD
PISTONS    United
States    Regular    Division    National    08/30/2018    16/117263         
Filed       REDUCED
COMPRESSION
HEIGHT PISTON
AND PISTON
ASSEMBLY
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF [H-HD
DIESEL
DEVELOPMENTS IN
POWER CYLINDER
UNIT (PCU)
COMPACTATION
AND COOLING]   FEDERAL-MOGUL
LLC          PT

42433

      HD
PISTONS    United
States    Regular    Original Filing    National    10/09/2013    14/049622   
09/08/2015    9127616    Granted    10/09/2033    PISTON ASSEMBLY
AND METHOD OF
MAKING A PISTON
[PISTON ASSEMBLY
FOR OPPOSED
PISTON 2-STROKE
ENGINE WITH
SINGLE
CRANKSHAFT]   FEDERAL-MOGUL
LLC          PT

42434

   1    HD
PISTONS    United
States    Regular    Division    National    03/18/2016    15/073988   
06/13/2017    9677500    Granted    09/18/2033    STEEL PISTON WITH
COUNTERBORE
DESIGN   FEDERAL-MOGUL
LLC          PT

42434

      HD
PISTONS    United
States    Regular    Original Filing    National    09/18/2013    14/030530   
03/22/2016    9291120    Granted    10/21/2033    STEEL PISTON WITH
COUNTERBORE
DESIGN   FEDERAL-MOGUL
LLC          PT

42454

      HD
PISTONS    United
States    Regular    Original Filing    National    01/21/2014    14/159729   
      Filed       PISTON AND
METHOD OF
MAKING A PISTON
[PISTON AND ROD
ASSEMBLY FOR
OPPOSED PISTON
2-STROKE ENGINE]   FEDERAL-MOGUL
LLC          PT

42575

   2    HD
PISTONS    United
States    Regular    Continuation    National    04/12/2016    15/096498   
08/22/2017    9739234    Granted    02/18/2033    COMPLEX SHAPED
FORGED PISTON OIL
GALLERIES
[NON-SYMMETRIC
PISTON CROWN
GALLERY AND
CROWN TOP]   FEDERAL-MOGUL
LLC          PT

42575

      HD
PISTONS    United
States    Regular    Original Filing    National    02/18/2013    13/769751   
05/10/2016    9334958    Granted    10/08/2033    COMPLEX SHAPED
FORGED PISTON OIL
GALLERIES
[NON-SYMMETRIC
PISTON CROWN
GALLERY AND
CROWN TOP]   FEDERAL-MOGUL
LLC          PT

42575

   1    HD
PISTONS    United
States    Regular    Original Filing    National    02/17/2014    14/182165   
01/26/2016    9243582    Granted    02/17/2034    COMPLEX SHAPED
PISTON OIL
GALLERIES WITH
PISTON CROWNS
MADE BY CAST
METAL OR POWDER
METAL PROCESSES
[NON-SYMMETRIC
PISTON CROWN
GALLERY AND
CROWN TOP]   FEDERAL-MOGUL
LLC          PT

42575

   3    HD
PISTONS    United
States    Regular    Continuation    National    12/14/2015    14/968415   
05/16/2017    9650988    Granted    02/17/2034    PISTONS WITH
COMPLEX SHAPED
PISTON CROWNS
AND
MANUFACTURING
PROCESSES
[NON-SYMMETRIC
PISTON CROWN
GALLERY AND
CROWN TOP]   FEDERAL-MOGUL
LLC          PT

42575

   5    HD
PISTONS    United
States    Regular    Division    National    05/15/2017    15/594964         
Filed       PISTONS WITH
COMPLEX SHAPED
PISTON CROWNS
AND
MANUFACTURING
PROCESSES
[NON-SYMMETRIC
PISTON CROWN
GALLERY AND
CROWN TOP]   FEDERAL-MOGUL
LLC          PT

42575

   4    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    03/23/2016    15/078813
         Filed       COMPLEX SHAPED
FORGED PISTON OIL
GALLERIES
[NON-SYMMETRIC
PISTON CROWN
GALLERY AND
CROWN TOP]   FEDERAL-MOGUL
LLC          PT

50002

      HD
PISTONS    United
States    Regular    Original Filing    National    08/28/2014    14/471069   
07/11/2017    9702317    Granted    08/28/2034    DOUBLE WELDED
STEEL PISTON WITH
FULL SKIRT   FEDERAL-MOGUL
LLC          PT

50017

      HD
PISTONS    United
States    Regular    Original Filing    National    09/16/2014    14/487498   
04/05/2016    9303584    Granted    09/16/2034    PINLESS PISTON
WITH GALLERY   FEDERAL-MOGUL
LLC          PT

50036

      HD
PISTONS    United
States    Regular    Original Filing    National    04/04/2014    14/245138   
      Filed       PISTON MADE
USING ADDITIVE
MANUFACTURING
TECHNIQUES   FEDERAL-MOGUL
LLC          PT

50058

      HD
PISTONS    United
States    Regular    Original Filing    National    04/09/2015    14/682649   
      Filed       DESIGN OF ZERO
OIL COOLED (ZOC)
PISTON
INCORPORATIING
HEAT PIPE
TECHNOLOGY   FEDERAL-MOGUL
LLC          PT

50141

   2    HD
PISTONS    United
States    Design    Original Filing    National    07/16/2014    29/496734   
10/04/2016    D768207    Granted    10/04/2030    PISTON [CIP of
42089]   FEDERAL-MOGUL
LLC          PT

50141

   1    HD
PISTONS    United
States    Regular    Original Filing    National    11/07/2014    14/535839   
02/08/2018    9869268    Granted    06/21/2035    MONOLITHIC,
GALLERYLESS
PISTON AND
METHOD OF
CONSTRUCTION
THEREOF [CIP of
42089]   FEDERAL-MOGUL
LLC          PT

50141

   5    HD
PISTONS    United
States    Regular    Continuation    National    08/23/2018    16/110874      
   Filed       MONOLITHIC,
GALLERYLESS
PISTON AND
METHOD OF
CONSTRUCTION
THEREOF [CIP of
42089]   FEDERAL-MOGUL
LLC          PT

50141

   3    HD
PISTONS    United
States    Regular    Continuation    National    11/13/2015    14/940416      
   Filed       MONOLITHIC,
GALLERYLESS
PISTON AND
METHOD OF
CONSTRUCTION
THEREOF [CIP of
42089]   FEDERAL-MOGUL
LLC          PT

50141

   4    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    01/06/2016    14/988885
         Filed       MONOLITHIC,
GALLERYLESS
PISTON AND
METHOD OF
CONSTRUCTION
THEREOF [CIP of
42089]   FEDERAL-MOGUL
LLC          PT

50141

   1    HD
PISTONS    United
States    Regular    Division    National    07/21/2017    15/657018         
Filed       MONOLITHIC,
GALLERYLESS
PISTON AND
METHOD OF
CONSTRUCTION
THEREOF [CIP of
42089]   FEDERAL-MOGUL
LLC          PT

50193

      HD
PISTONS    United
States    Regular    Original Filing    National    03/02/2015    14/635348   
09/19/2017    9765727    Granted    06/25/2035    ONE PIECE PISTON
FEATURING
ADDITIVE
MANUFACTURING
PRODUCED
COMBUSTION
BOWL RIM AND
COOLING GALLERY   FEDERAL-MOGUL
LLC          PT

50204

      HD
PISTONS    United
States    Regular    Original Filing    National    02/01/2016    15/011784   
      Filed       PISTON WITH
COOLING GALLERY
COOLING INSERT
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC          PT

50206

      HD
PISTONS    United
States    Regular    Original Filing    National    04/30/2015    14/700654   
04/24/2018    9951714    Granted    06/30/2035    STEEL PISTON WITH
FILLED GALLERY   FEDERAL-MOGUL
LLC          PT

50220

      HD
PISTONS    United
States    Regular    Original Filing    National    05/23/2014    14/286328   
      Filed       PISTON WITH
KEYSTONE SECOND
RING GROOVE FOR
HIGH
TEMPERATURE
INTERNAL
COMBUSTION
ENGINES   FEDERAL-MOGUL
LLC          PT

50332

      HD
PISTONS    United
States    Regular    Original Filing    National    10/30/2015    14/928870   
      Filed       PISTON, OIL
CONTROL RING
THEREFOR AND
METHOD OF
CONSTRUCTION
THEREOF [MOR -
MONORAIL OIL
CONTROL RING FOR
HD ENGINES]   FEDERAL-MOGUL
LLC          PT

50373

      HD
PISTONS    United
States    Regular    Original Filing    National    02/01/2016    15/011852   
      Filed       PISTON WITH
SEALED COOLING
GALLERY AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC          PT

50382

      HD
PISTONS    United
States    Regular    Original Filing    National    12/18/2015    14/975451   
06/10/2018    10018148    Granted    06/28/2036    PISTON WITH
COOLING GALLERY
HAVING ENHANCED
OIL INLET AND
METHOD OF
CONSTRUCTION
THEREOF [OIL HOLE
DRILLING WITH
STANDPIPE]   FEDERAL-MOGUL
LLC          PT

50383

      HD
PISTONS    United
States    Regular    Original Filing    National    12/28/2015    14/981319   
      Filed       REDUCED
COMPRESSION
HEIGHT DUAL
GALLERY PISTON,
PISTON ASSEMBLY
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF [JANUS:
ADAPTABLE
MONOSTEEL
PISTON SYSTEM
(AMPS) DESIGN]   FEDERAL-MOGUL
LLC          PT

50437

      HD
PISTONS    United
States    Regular    Original Filing    National    03/22/2016    15/077168   
      Filed       Robust, Lightweight,
Low Compression
Height Piston and
Method of Construction
Thereof
[GALLERYLESS
PISTON WITHOUT
POCKETS]   FEDERAL-MOGUL
LLC          PT

50446

      HD
PISTONS    United
States    Regular    Original Filing    National    01/25/2017    15/414954   
      Filed       PISTON WITH ANTI
COKING DESIGN
FEATURES (See
50422)   FEDERAL-MOGUL
LLC          PT

50448

      HD
PISTONS    United
States    Regular    Original Filing    National    04/19/2016    15/132924   
      Filed       PISTON WITH
COMPLEX SHAPED
COMBUSTION
BOWL AND
COOLING GALLERY
AND METHOD OF
CONSTRUCTION
THEREOF [NON
SYMMETRIC PISTON
CROWN GALLERY
AND CROWN TOP
(see also 42575)]   FEDERAL-MOGUL
LLC          PT

50459

      HD
PISTONS    United
States    Regular    Original Filing    National    01/23/2017    15/412457   
      Filed       PISTON WITH
COOLING GALLERY
RADIATOR AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-MOGUL
LLC          PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

50474

      HD
PISTONS    United
States    Regular    Original Filing    National    11/11/2016    15/349820   
      Filed       ISOBARIC PISTON
ASSEMBLY   FEDERAL-
MOGUL
LLC          PT

50475

      HD
PISTONS    United
States    Regular    Original Filing    National    04/05/2017    15/480066   
      Filed       PISTON WITH
THERMALLY
INSULATING INSERT
AND METHOD OF
CONSTRUCTION
THEREOF [INFUSED
CERAMIC
ADIABATIC PISTON
(INCA)] combined with
PA-50497   FEDERAL-
MOGUL
LLC          PT

50530

      HD
PISTONS    United
States    Regular    Original Filing    National    09/27/2016    15/277443   
      Filed       PISTON RING BELT
STRUCTURAL
REINFORCEMENT
VIA ADDITIVE
MANUFACTURING   FEDERAL-
MOGUL
LLC          PT

50556

      HD
PISTONS    United
States    Regular    Original Filing    National    12/23/2016    15/389862   
      Filed       PISTON INCLUDING
A COMPOSITE
LAYER APPLIED TO
METAL SUBSTRATE   FEDERAL-
MOGUL
LLC          PT

50559

      HD
PISTONS    United
States    Regular    Original Filing    National    11/30/2016    15/364616   
      Filed       PISTON WITH
SEALED COOLING
GALLERY
CONTAINING A
THERMALLY
CONDUCTIVE
COMPOSITION
[ENVIROKOOL
VERSION 2.0 (SUPER
EKOOL)]   FEDERAL-
MOGUL
LLC          PT

50578

      HD
PISTONS    United
States    Regular    Original Filing    National    11/15/2016    15/352418   
      Filed       CONCEPT TO
REDUCE HEAT LOSS
TO PISTON USING
GAS MEDIA   FEDERAL-
MOGUL
LLC          PT

50613

      HD
PISTONS    United
States    Regular    Original Filing    National    05/18/2017    15/598564   
      Filed       PISTON HAVING AN
UNDERCROWN
SURFACE WITH
INSULATING
COATING AND
METHOD OF
MANUFACTURE
THEREOF   FEDERAL-
MOGUL
LLC          PT

50622

      HD
PISTONS    United
States    Regular    Original Filing    National    02/24/2017    15/441659   
      Filed       GALLERYLESS
PISTON WITH
CONNECTION TO
POCKETS
[MONOSTEEL LITE
WITH CONNECTION
TO POCKETS OVER
THE PINBORE]   FEDERAL-
MOGUL
LLC          PT

50623

      HD
PISTONS    United
States    Regular    Original Filing    National    02/28/2017    15/445317   
      Filed       GALLERYLESS
PISTON WITH
SLOTTED RING
GROOVE
[MONOSTEEL LITE
WITH FULLY
SLOTTED 3RD
GROOVE]   FEDERAL-
MOGUL
LLC          PT

50624

      HD
PISTONS    United
States    Regular    Original Filing    National    02/21/2017    15/437631   
      Filed       GALLERYLESS
PISTON WITH
IMPROVED POCKET
COATING   FEDERAL-
MOGUL
LLC          PT

50625

      HD
PISTONS    United
States    Regular    Original Filing    National    03/02/2017    15/448522   
      Filed       GALLERYLESS
PISTON WITH OIL
DRAIN FEATURES   FEDERAL-
MOGUL
LLC          PT

50626

      HD
PISTONS    United
States    Regular    Original Filing    National    03/02/2017    15/448421   
      Filed       GALLERYLESS
PISTON WITH
CUTOUT ABOVE
PINBORE
[MONOSTEEL LITE
WITH CUTOUT
ABOVE PINBORE]   FEDERAL-
MOGUL
LLC          PT

50627

      HD
PISTONS    United
States    Regular    Original Filing    National    04/20/2017    15/493025   
      Filed       PISTON WITH
ASYMMETRIC
UPPER
COMBUSTION
SURFACE AND
METHOD OF
MANUFACTURE
THEREFOR
[MONOSTEEL LITE
WITH PREFORMED
ASYMMETRIC
BOWL
GEOMETRIES]   FEDERAL-
MOGUL
LLC          PT

50629

      HD
PISTONS    United
States    Regular    Original Filing    National    01/25/2018    15/880359   
      Filed       STEEL PISTON WITH
METALLURGICALLY
BONDED BUSHING
AND METHOD OF
MANUFACTURING   FEDERAL-
MOGUL
LLC          PT

50632

      HD
PISTONS    United
States    Regular    Original Filing    National    02/20/2017    15/436966   
      Filed       INSULATION LAYER
ON STEEL PISTONS
WITHOUT GALLERY   FEDERAL-
MOGUL
LLC          PT

50639

      HD
PISTONS    United
States    Regular    Original Filing    National    03/14/2017    15/458495   
06/10/2018    10018146    Granted    03/14/2037    PISTON WITH
ADVANCED
CATALYTIC
ENERGY RELEASE
[MONOSTEEL WITH
ADIABATIC
CATALYTIC
ENERGY (ACE)]   FEDERAL-
MOGUL
LLC          PT

50671

      HD
PISTONS    United
States    Regular    Original Filing    National    01/09/2018    15/866121   
      Filed       GALLERYLESS
SHORT
COMPRESSION
INSULATED STEEL
PISTON   FEDERAL-
MOGUL
LLC          PT

50794

   1    HD
PISTONS    United
States    Design    Original Filing    National    04/27/2018    29/645655      
   Filed       DESIGN PATENT
IDEA FOR
APPEARANCE OF
PISTON WITH
THERMAL BARRIER
COATING   FEDERAL-
MOGUL
LLC          PT

50794

   2    HD
PISTONS    United
States    Design    Original Filing    National    04/27/2018    29/645668      
   Filed       DESIGN PATENT
IDEA FOR
APPEARANCE OF
PISTON WITH
THERMAL BARRIER
COATING   FEDERAL-
MOGUL
LLC          PT

50794

   3    HD
PISTONS    United
States    Design    Original Filing    National    04/27/2018    29/645685      
   Filed       DESIGN PATENT
IDEA FOR
APPEARANCE OF
PISTON WITH
THERMAL BARRIER
COATING   FEDERAL-
MOGUL
LLC          PT

50794

   4    HD
PISTONS    United
States    Design    Original Filing    National    04/27/2018    29/645694      
   Filed       DESIGN PATENT
IDEA FOR
APPEARANCE OF
PISTON WITH
THERMAL BARRIER
COATING   FEDERAL-
MOGUL
LLC          PT

50794

   5    HD
PISTONS    United
States    Regular    Original Filing    National    05/01/2018    29/645698   
      Filed       DESIGN PATENT
IDEA FOR
APPEARANCE OF
PISTON WITH
THERMAL BARRIER
COATING   FEDERAL-
MOGUL
LLC          PT

50794

   6    HD
PISTONS    United
States    Regular    Original Filing    National    05/01/2018    29/645715   
      Filed       DESIGN PATENT
IDEA FOR
APPEARANCE OF
PISTON WITH
THERMAL BARRIER
COATING   FEDERAL-
MOGUL
LLC          PT

50826

      HD
PISTONS    United
States    Provisional
Filing    Original Filing    National    10/27/2017    62/578105          Filed
   10/27/2018    STEEL PISTON
CROWN AND/OR
COMBUSTION
ENGINE
COMPONENTS WITH
DYNAMIC
THERMAL
INSULATION
COATING AND
METHOD OF
MAKING AND USING
SUCH A COATING
[HITHERM]   FEDERAL-
MOGUL
LLC          PT

50826

   1    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    12/20/2017    15/848763
         Filed       STEEL PISTON
CROWN AND/OR
COMBUSTION
ENGINE
COMPONENTS WITH
DYNAMIC
THERMAL
INSULATION
COATING AND
METHOD OF
MAKING AND USING
SUCH A COATING
[HITHERM]   FEDERAL-
MOGUL
LLC          PT

50826

   2    HD
PISTONS    United
States    Regular    Continuation-In-Part    National    04/05/2018    15/936285
         Filed       COMBUSTION
ENGINE
COMPONENTS WITH
DYNAMIC
THERMAL
INSULATION
COATING AND
METHOD OF
MAKING AND USING
SUCH A COATING
[HITHERM]   FEDERAL-
MOGUL
LLC          PT

50836

      HD
PISTONS    United
States    Regular    Original Filing    National    04/26/2018    15/963838   
      Filed       PISTON WITH
OPTIMIZED OIL
RING NEGATION   FEDERAL-
MOGUL
LLC          PT

50837

      HD
PISTONS    United
States    Regular    Original Filing    National    02/21/2018    15/901783   
      Filed       COATING TO
REDUCE COKING
DEPOSITS ON STEEL
PISTONS   FEDERAL-
MOGUL
LLC          PT

50861

      HD
PISTONS    United
States    Regular    Original Filing    National    03/30/2018    15/942359   
      Filed       LUBRICATION
FEATURE FOR TWO
STROKE PISTON PIN   FEDERAL-
MOGUL
LLC          PT

50868

      HD
PISTONS    United
States    Regular    Original Filing    National    05/15/2018    15/980595   
      Filed       DUAL GALLERY
STEEL PISTON   FEDERAL-
MOGUL
LLC          PT

50991

      HD
PISTONS    United
States    Provisional
Filing    Original Filing    National    02/28/2018    62/636423          Filed
   02/28/2019    DUAL GALLERY
TWO STROKE
PISTON   FEDERAL-
MOGUL
LLC          PT

50993

      HD
PISTONS    United
States    Provisional
Filing    Original Filing    National    06/26/2018    62/68970          Filed
   06/26/2019    METHOD TO
DETERMINE CRANK
ANGLE FROM ON A
PISTON   FEDERAL-
MOGUL
LLC          PT

51030

      HD
PISTONS    United
States    Provisional
Filing    Original Filing    National    06/19/2018    62/686811          Filed
   06/19/2019    PIEZOCERAMIC
GENERATOR FOR
PISTSON
INSTRUMENTATION   FEDERAL-
MOGUL
LLC          PT

51031

      HD
PISTONS    United
States    Provisional
Filing    Original Filing    National    07/10/2018    62/696259          Filed
   07/10/2019    LINEAR INDUCTION
GENERATOR FOR
POWERING PISTON
INSTRUMENTATION
AND OTHER ENGINE
COMPONENTS   FEDERAL-
MOGUL
LLC          PT

51032

   1    HD
PISTONS    United
States    Provisional
Filing    Original Filing    National    06/26/2018    62/690156          Filed
   06/26/2019    ROTATIONAL
INDUCTION
GENERATOR FOR
PISTON
INSTRUMENTATION   FEDERAL-
MOGUL
LLC          PT

51032

   2    HD
PISTONS    United
States    Provisional
Filing    Original Filing    National    07/24/2018    62/702880          Filed
   06/26/2019    ROTATIONAL
INDUCTION
GENERATOR FOR
PISTON
INSTRUMENTATION
AND OTHER ENGINE
COMPONENTS   FEDERAL-
MOGUL
LLC          PT

41218

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    10/05/2009    12/573380   
02/05/2013    8365710    Granted    05/07/2031    IGNITOR FOR AIR/
FUEL MIXTURE AND
ENGINE THEREWITH
AND METHOD OF
ASSEMBLY
THEREOF INTO A
CYLINDER HEAD   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41408

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    01/12/2010    12/686251   
05/07/2013    8434443    Granted    01/12/2030    IGNITOR SYSTEM
FOR IGNITING FUEL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41409

   1    IGNITION
- ACIS    United
States    Regular    Continuation    National    03/07/2012    13/414129   
07/02/2013    8474428    Granted    01/12/2030    FLEXIBLE IGNITER
ASSEMBLY FOR AIR/
FUEL MIXTURE AND
METHOD OF
CONSTRUCTION
THEREOF [CORONA
IGNITOR MADE IN
TWO PIECES]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41409

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    01/12/2010    12/685825   
04/10/2012    8151781    Granted    10/11/2030    CORONA IGNITOR
MADE IN TWO
PIECES   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41457

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    10/28/2011    13/283666   
05/20/2014    8729782    Granted    05/06/2032    NON-THERMAL
PLASMA IGNITION
ARC SUPPRESSION I   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41466

   1    IGNITION
- ACIS    United
States    Regular    Continuation-In-Part    National    03/15/2013    13/842803
   08/09/2016    9413314    Granted    10/09/2031    CORONA IGNITION
WITH SELF-TUNING
POWER AMPLIFIER   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41466

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    05/10/2010    12/777105   
11/12/2013    8578902    Granted    07/06/2032    CORONA IGNITION
WITH SELF-TUNING
POWER AMPLIFIER   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41466

   2    IGNITION
- ACIS    United
States    Regular    Continuation-In-Part    National    08/08/2016    15/230927
         Filed       CORONA IGNITION
WITH SELF-TUNING
POWER AMPLIFIER   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41467

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    01/13/2012    13/350456   
09/30/2014    8844490    Granted    09/09/2032    CORONA IGNITOR
PRODUCING
CORONA BETWEEN
INSULATOR AND
SHELL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41469

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    05/04/2010    12/773608   
06/18/2013    8464679    Granted    10/09/2031    CORONA TIP
INSULATOR   FEDERAL-
MOGUL
LLC          PT

41691

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    04/13/2011    13/085991   
07/15/2014    8776751    Granted    12/04/2032    IGNITER INCLUDING
A CORONA
ENHANCING
ELECTRODE TIP   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41728

   1    IGNITION
- ACIS    United
States    Regular    Division    National    11/13/2014    14/540861   
08/08/2017    9728941    Granted    01/10/2032    IGNITER ASSEMBLY
INCLUDING ARCING
REDUCTION
FEATURE [IGNITOR
ASSEMBLY FOR
IGNITING AN AIR/
FUEL MIXTURE,
OUTER METAL
SHELL THEREFOR
AND METHODS OF
CONSTRUCTION
THEREOF]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41728

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    05/26/2011    13/116269   
11/18/2014    8890397    Granted    01/30/2033    IGNITER ASSEMBLY
INCLUDING ARCING
REDUCTION
FEATURE [IGNITOR
ASSEMBLY FOR
IGNITING AN AIR/
FUEL MIXTURE,
OUTER METAL
SHELL THEREFOR
AND METHODS OF
CONSTRUCTION
THEREOF]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41728

   2    IGNITION
- ACIS    United
States    Regular    Division    National    08/07/2017    15/670312         
Filed       IGNITER ASSEMBLY
INCLUDING ARCING
REDUCTION
FEATURE [IGNITOR
ASSEMBLY FOR
IGNITING AN AIR/
FUEL MIXTURE,
OUTER METAL
SHELL THEREFOR
AND METHODS OF
CONSTRUCTION
THEREOF]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41729

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/14/2011    13/325433   
      Filed       CORONA IGNITER
WITH IMPROVED
CORONA CONTROL
[IGNITOR
ASSEMBLY FOR
IGNITING AN AIR/
FUEL MIXTURE AND
METHODS OF
CONSTRUCTION
THEREOF]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41777

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    01/14/2011    13/006555   
09/23/2014    8839752    Granted    07/04/2033    CORONA IGNITER
WITH MAGNETIC
SCREENING   FEDERAL-
MOGUL
LLC          PT

41849

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    08/31/2011    13/222616   
06/10/2014    8749945    Granted    08/31/2031    ELECTRICAL
ARRANGEMENT OF
HYBRID IGNITION
DEVICE   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41938

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/29/2011    13/339737   
09/23/2014    8839753    Granted    12/12/2032    CORONA IGNITER
HAVING IMPROVED
GAP CONTROL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41943

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/14/2011    13/325362   
05/26/2015    9041273    Granted    01/22/2033    CORONA IGNITER
HAVING SHAPED
INSULATOR]
[INSULATOR SHAPE
TO REDUCE POWER-
ARCING IN A
CORONA IGNITION
SYSTEM   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41944

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/15/2011    13/326897   
01/28/2014    8638540    Granted    07/25/2032    CORONA IGNITER
INCLUDING
IGNITION COIL
WITH IMPROVED
ISOLATION
[IMPROVED
ISOLATION SCHEME
FOR CORONA
IGNITER COIL]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41947

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/13/2011    13/324069   
08/11/2015    9103313    Granted    02/18/2034    CORONA IGNITION
DEVICE HAVING
ASYMMETRIC
FIRING TIP
[CORONA IGNITER
FOR
NON-HOMOGENEOUS
COMBUSTION
SYSTEMS]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41954

   1    IGNITION
- ACIS    United
States    Regular    Continuation    National    05/07/2014    14/271817   
10/28/2014    8869766    Granted    01/13/2032    CORONA IGNITION
SYSTEM HAVING
SELECTIVE
ENHANCED ARC
FORMATION   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

41954

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    01/13/2012    13/349921   
05/20/2014    8726871    Granted    11/08/2032    CORONA IGNITION
SYSTEM HAVING
SELECTIVE
ENHANCED ARC
FORMATION   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42010

      IGNITION
- ACIS    United
States    Design    Original Filing    National    02/22/2011    29/385899   
11/06/2012    D670246
S    Granted    11/06/2026    KEEP THIS PATENT -
IGNITER [design]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42038

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    04/03/2012    13/438116   
11/10/2015    9181920    Granted    06/28/2033    SYSTEM AND
METHOD FOR
DETECTING ARC
FORMATION IN A
CORONA IGNITION
SYSTEM   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42039

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    04/03/2012    13/438127   
06/24/2014    8760067    Granted    06/22/2032    SYSTEM AND
METHOD FOR
CONTROLLING ARC
FORMATION IN A
CORONA IGNITION
SYSTEM   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42106

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    06/27/2012    13/534251   
06/10/2014    8749126    Granted    07/12/2032    CORONA
IGNIGHTER
ASSEMBLY
INCLUDING
CORONA
ENHANCING
INSULATOR
GEOMETRY
[IGNITER
ASSEMBLY
INCLUDING
CORONA
ENHANCING
INSULATOR
GEOMETRY]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42141

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    08/20/2012    13/589617   
04/21/2015    9010294    Granted    06/21/2033    CORONA IGNITER
INCLUDING
TEMPERATURE
CONTROL
FEATURES
[TEMPERATURE
CONTROL IN A
CORONA IGNITOR]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42280

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    03/14/2013    13/829405   
05/12/2015    9030086    Granted    03/14/2033    SHRINK FIT
CERAMIC CENTER
ELECTRODE   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42280

   1    IGNITION
- ACIS    United
States    Regular    Division    National    05/11/2015    14/709094   
11/22/2016    9502865    Granted    03/14/2033    SHRINK FIT
CERAMIC CENTER
ELECTRODE   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42280

   2    IGNITION
- ACIS    United
States    Regular    Continuation    National    11/16/2016    15/355516      
   Filed       SHRINK FIT
CERAMIC CENTER
ELECTRODE   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42324

   2    IGNITION
- ACIS    United
States    Regular    Continuation-In-Part    National    08/18/2016    15/240502
   08/21/2018    10056737    Granted    04/06/2032    CORONA IGNITION
DEVICE WITH
IMPROVED
ELECTRICAL
PERFORMANCE
[ASSEMBLY
METHOD FOR
CORONA IGNITION
DEVICE]   FEDERAL-
MOGUL
LLC          PT

42324

   3    IGNITION
- ACIS    United
States    Regular    Continuation-In-Part    National    08/10/2016    15/240652
   08/21/2018    10056738    Granted    04/05/2033    CORONA IGNITION
DEVICE WITH
IMPROVED
ELECTRICAL
PERFORMANCE
[ASSEMBLY
METHOD FOR
CORONA IGNITION
DEVICE]   FEDERAL-
MOGUL
LLC          PT

42324

   1    IGNITION
- ACIS    United
States    Regular    Continuation    National    06/17/2015    14/742064   
05/15/2018    9970408    Granted    11/15/2033    CORONA IGNITION
DEVICE WITH
IMPROVED
ELECTRICAL
PERFORMANCE
[ASSEMBLY
METHOD FOR
CORONA IGNITION
DEVICE]   FEDERAL-
MOGUL
LLC          PT

42324

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    03/15/2013    13/843336   
07/21/2015    9088136    Granted    02/07/2034    CORONA IGNITION
DEVICE WITH
IMPROVED
ELECTRICAL
PERFORMANCE
[ASSEMBLY
METHOD FOR
CORONA IGNITION
DEVICE]   FEDERAL-
MOGUL
LLC          PT

42324

   4    IGNITION
- ACIS    United
States    Regular    Continuation    National    07/20/2018    16/041209      
   Filed       CORONA IGNITION
DEVICE WITH
IMPROVED
ELECTRICAL
PERFORMANCE
[ASSEMBLY
METHOD FOR
CORONA IGNITION
DEVICE]   FEDERAL-
MOGUL
LLC          PT

42419

   2    IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/23/2013    14/138249   
04/19/2016    9318881    Granted    08/09/2033    INTER-EVENT
CONTROL
STRATEGY FOR
CORONA IGNITION
SYSTEMS   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42419

   3    IGNITION
- ACIS    United
States    Regular    Division    National    04/11/2016    15/095436   
07/18/2017    9709018    Granted    12/23/2033    INTER-EVENT
CONTROL
STRATEGY FOR
CORONA IGNITION
SYSTEMS   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42419

   5    IGNITION
- ACIS    United
States    Regular    Division    National    07/17/2017    15/651562   
05/29/2018    9982649    Granted    12/23/2033    INTER-EVENT
CONTROL
STRATEGY FOR
CORONA IGNITION
SYSTEMS   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42419

   4    IGNITION
- ACIS    United
States    Regular    Division    National    10/06/2016    15/286947   
04/17/2018    9945345    Granted    12/24/2033    INTRA-EVENT
CONTROL
STRATEGY FOR
CORONA IGNITION
SYSTEMS   FEDERAL-
MOGUL
IGNITION
COMPANY       20170022962    PT

42419

   1    IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/23/2013    14/138228   
10/11/2016    9466953    Granted    09/29/2034    INTRA-EVENT
CONTROL
STRATEGY FOR
CORONA IGNITION
SYSTEMS   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42456

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    03/15/2014    14/215540   
04/17/2018    9945347    Granted    03/21/2035    WEAR PROTECTION
FEATURES FOR
CORONA IGNITER   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42486

   1    IGNITION
- ACIS    United
States    Regular    Continuation    National    05/17/2017    15/595142   
07/24/2018    10033162    Granted    03/15/2034    HIGH VOLTAGE
CONNECTON
SEALING METHOD
FOR CORONA
IGNITION COIL   FEDERAL-
MOGUL
LLC          PT

42486

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    03/15/2014    14/215375   
05/16/2017    9653885    Granted    07/22/2035    HIGH VOLTAGE
CONNECTON
SEALING METHOD
FOR CORONA
IGNITION COIL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

42486

   2    IGNITION
- ACIS    United
States    Regular    Continuation    National    06/27/2018    16/019901      
   Filed       HIGH VOLTAGE
CONNECTON
SEALING METHOD
FOR CORONA
IGNITION COIL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50034

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    05/05/2014    14/269448   
      Filed       CORONA IGNITION
WITH HERMETIC
COMBUSTION SEAL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50129

   1    IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/12/2014    14/568219   
      Filed       FLEXIBLE CONTROL
SYSTEM FOR
CORONA IGNITION
POWER SUPPLY   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50134

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/12/2014    14/568438   
07/25/2017    9716371    Granted    01/10/2036    NON-INVASIVE
METHOD FOR
RESONANT
FREQUENCY
DETECTION IN
CORONA IGNITION
SYSTEMS   FEDERAL-
MOGUL
LLC          PT

50147

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    12/12/2014    14/568266   
11/28/2017    9831639    Granted    12/12/2034    CONCURRENT
METHOD FOR
RESONANT
FREQUENCY
DETECTION IN
CORONA IGNITION
SYSTEMS   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50164

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    08/06/2014    14/452802   
06/09/2015    9054502    Granted    08/06/2034    CERAMIC FOR
IGNITION DEVICFE
INSULATOR WITH
LOW RELATIVE
PERMITTIVITY   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50191

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    06/18/2014    14/307796   
12/20/2016    9525274    Granted    01/08/2035    DISTRIBUTION OF
CORONA IGNITER
POWER SIGNAL
(co-owned with
Richardo; inventors:
Zdenek Szimbersky and
Robert Ratz)   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50196

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    08/10/2015    14/822073   
09/05/2017    9751797    Granted    08/10/2035    CORONA IGNITION
DEVICE WITIH
IMPROVED SEAL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50196

   1    IGNITION
- ACIS    United
States    Regular    Continuation-In-Part    National    08/01/2016    15/225341
   06/20/2017    9685767    Granted    08/10/2035    CORONA IGNITION
DEVICE WITIH
IMPROVED SEAL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50197

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    08/10/2015    14/822159   
08/02/2016    9407069    Granted    08/10/2035    SPARK PLUG WITH
IMPROVED SEAL   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50197

   1    IGNITION
- ACIS    United
States    Regular    Continuation-In-Part    National    08/01/2016    15/225216
   02/13/2018    9893495    Granted    08/10/2035    SPARK PLUG WITH
IMPROVED SEAL
[related to 50196]   FEDERAL-
MOGUL
IGNITION
COMPANY          PT

50333

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    03/22/2016    15/077475   
06/26/2018    10008831    Granted    03/22/2036    CORONA
SUPPRESSION AT
MATERIALS
INTERFACE
THROUGH GLUING
OF THE
COMPONENTS   FEDERAL-
MOGUL
LLC          PT

50334

      IGNITION
- ACIS    United
States    Regular    Original Filing    National    03/22/2016    15/077615   
09/05/2017    9755405    Granted    03/22/2036    CORONA
SUPPRESSION AT
THE HIGH VOLTAGE
JOINT THROUGH
INTRODUCTION OF
A SEMI-
CONDUCTIVE
SLEEVE BETWEEN
THE CENTRAL
ELECTRODE AND
THE DISSIMILAR
INSULATING
MATERIALS   FEDERAL-
MOGUL
LLC          PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner   Publication
Date    Publication
Number    Segment

50359

      IGNITION -
ACIS    United
States    Regular    Original Filing    National    12/12/2014    14/568330   
06/05/2018    9991681    Granted    12/12/2034    RELAY-MODE
METHOD TO DRIVE
CORONA IGNITION
SYSTEM   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

50538

      IGNITION -
ACIS    United
States    Regular    Original Filing    National    09/21/2016    15/271874   
04/10/2018    9941671    Granted    09/21/2036    AIR-FREE CAP END
DESIGN FOR
CORONA IGNITION
SYSTEM   FEDERAL-
MOGUL
LLC         PT

50538

   1    IGNITION -
ACIS    United
States    Regular    Division    National    04/09/2018    15/948238         
Filed       AIR-FREE CAP END
DESIGN FOR
CORONA IGNITION
SYSTEM   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

50597

      IGNITION -
ACIS    United
States    Regular    Original Filing    National    01/19/2017    15/409694   
      Filed       CORONA IGNITER
WITH HERMETIC
COMBUSTION
SEAL ON
INSULATOR INNER
DIAMETER   FEDERAL-
MOGUL
LLC         PT

50690

      IGNITION -
ACIS    United
States    Regular    Original Filing    National    03/15/2017    15/459753   
      Filed       ADVANCED
IGNITION COIL
WIRES   FEDERAL-
MOGUL
LLC         PT

50734

      IGNITION -
ACIS    United
States    Regular    Original Filing    National    03/26/2018    15/935540   
      Filed       IGNITOR
ASSEMBLY WITH
IMPROVED
INSULATOR AND
METHOD OF
INSULATING THE
IGNITER
ASSEMBLY   FEDERAL-
MOGUL
LLC         PT

50831

      IGNITION -
ACIS    United
States    Regular    Original Filing    National    04/10/2018    15/949296   
      Filed       IGNITER
ASSEMBLY,
INSULATOR
THEREFOR AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
LLC         PT

50851

      IGNITION -
ACIS    United
States    Provisional
Filing    Original Filing    National    01/04/2018    62/613518          Filed
   01/04/2019    SHAPED COLLET
FOR ELECTRICAL
STRESS GRADING
IN CORONA
IGNITION
SYSTEMS   FEDERAL-
MOGUL
LLC         PT

50898

      IGNITION -
ACIS    United
States    Regular    Original Filing    National    08/27/2018    16/113177   
      Filed       CORONA IGNITER
FIRING END
ELECTRODE TIP
WITH DUAL
METAL RIVETS
AND METHOD OF
MANUFACTURE   FEDERAL-
MOGUL
LLC         PT

25609

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    10/20/1998    09/175437   
10/17/2000    6132277    Granted    10/20/2018    APPLICATION OF
PRECIOUS METAL
TO SPARK PLUG
ELECTRODE   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

30063

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    07/27/2000    09/626759   
07/02/2002    6412465    Granted    07/27/2020    IGNITION DEVICE
HAVING A FIRING
TIP FORMED FROM
ATTRIUM-
STABILIZED
PLATINUM-
TUNGSTEN ALLOY   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

30212

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    09/15/2002    10/486962    01/29/2008    7323810    Granted   
06/28/2023    A SPARK PLUG
FOR AN INTERNAL
COMBUSTION
ENGINE   FEDERAL-
MOGUL
SA
(AUBANGE)         PT

30297

   1    IGNITION -
AUTOMOTIVE    United
States    Reissue Patent    Original Filing    National    03/10/2009   
12/401120    09/14/2010    RE41672E    Granted    11/05/2022    SPARK PLUG  
FEDERAL-
MOGUL
IGNITION
[UK]
LIMITED         PT

30664

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    11/08/2005    11/164042   
07/07/2009    7557495    Granted    03/31/2027    LASER CAPPING
WELD
REINFORCEMENT
OF NOBLE METAL
PAD   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

30712

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    11/09/2004    10/984135   
01/30/2007    7169723    Granted    11/09/2024    CERAMIC WITH
IMPROVED HIGH-
TEMPERATURE
ELECTRICAL
PROPERTIES FOR
USE AS A SPARK
PLUG INSULATOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

30712

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    12/18/2006    11/611946   
09/21/2010    7799717    Granted    11/09/2024    SPARK PLUG
HAVING A
CERAMIC WITH
IMPROVED HIGH-
TEMPERATURE
FOR USE AS A
SPARK PLUG
INSULATOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40034

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    10/20/2004    10/969492   
10/28/2008    7443088    Granted    02/28/2027    COAXIAL TWIN-
SPARK PLUG   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40105(IT 2882)

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    04/19/2005    11/587653    08/17/2010    7775187    Granted   
04/19/2025    FM/SIEMENS - A
GLOW PLUG HEAD
EQUIPPED WITH A
PRESSURE SENSOR   FEDERAL-
MOGUL
IGNITION
SrL         PT

40304 KEEP OPEN

   3    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    09/07/2012    13/607224   
11/08/2016    9490609    Granted    02/12/2027    METALLIC
INSULATOR
COATING FOR
HIGH CAPACITY
SPARK PLUG   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40304 keep open

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    02/12/2007    11/673815
   10/02/2012    8278808    Granted    11/08/2028    METALLIC
INSULATOR
COATING FOR
HIGH CAPACITY
SPARK PLUG   FEDERAL-
MOGUL
LLC         PT

40309

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    09/21/2009    12/563625   
12/20/2011    8079136    Granted    06/12/2030    METHOD FOR
FORMING
LAYERED
HEATING
ELEMENT FOR A
GLOW PLUG   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40366

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/16/2006    11/454995   
10/28/2008    7443089    Granted    05/02/2027    SPARK PLUG WITH
TAPERED FIRED-IN
SUPPRESSOR SEAL   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40469

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/19/2007    11/765179   
10/05/2010    7808165    Granted    05/01/2028    SPARK PLUG WITH
FINE WIRE
GROUND
ELECTRODE   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40472

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    11/20/2006    11/602146   
04/21/2009    7521850    Granted    11/20/2026    SPARK PLUG WITH
MULTI-LAYER
FIRING TIP   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40472

   3    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    11/20/2006    11/602169   
03/02/2010    7671521    Granted    11/20/2026    SPARK PLUG WITH
MULTI-LAYER
ELECTRODE
FIRING TIP   FEDERAL-
MOGUL
WORLD
WIDE LLC      60/737963    PT

40472

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    11/20/2006    11/602028   
09/01/2009    7581304    Granted    02/11/2027    METHOD OF
FORMING A SPARK
PLUG WITH MULTI-
LAYER FIRING TIP   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40472

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    03/25/2009    12/410847   
05/24/2011    7948159    Granted    02/27/2027    SPARK PLUG WITH
MULTI-LAYER
FIRING TIP   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40497

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    09/06/2006    11/516920   
08/03/2010    7768183    Granted    08/22/2027    EXTENSION SPARK
PLUG   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40515

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/08/2006    11/500850   
12/14/2010    7851984    Granted    09/02/2026    IGNITION DEVICE
HAVING A
REFLOWED FIRING
TIP AND METHOD
OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40555

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/18/2007    11/764528   
11/02/2010    7823556    Granted    06/18/2027    ELECTRODE
MATERIAL FOR
SPARK PLUGS AND
THE LIKE   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40556

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    09/25/2006    11/534718   
04/21/2009    7521849    Granted    04/25/2027    SPARK PLUG WITH
WELDED SLEEVE
ON ELECTRODE   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40613

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/03/2007    11/833810   
09/14/2010    7795791    Granted    08/03/2027    ONE-PIECE SHELL,
HIGH THREAD
SPARK PLUG   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40652

   6    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/19/2007    11/765060   
03/24/2009    7508121    Granted    06/19/2027    SMALL BORE
DIAMETER AND/
OR RATIO   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40652

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/19/2007    11/765032   
09/15/2009    7589460    Granted    06/19/2027    SMALL DIAMETER/
LONG REACH
SPARK PLUG WITH
RIMMED
HEMISPHERICAL
SPARKING TIP   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40652

   4    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/19/2007    11/765051   
08/11/2009    7573185    Granted    10/06/2027    SMALL DIAMETER/
LONG REACH
SPARK PLUG WITH
IMPROVED
INSULATOR
DESIGN   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40684

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation    National    01/12/2009    12/351240   
05/04/2010    7707985    Granted    06/18/2027    ELECTRODE FOR
AN IGNITION
DEVICE   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40684

   3    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    03/17/2010    12/726048   
01/11/2011    7866294    Granted    01/12/2029    ELECTRODE FOR
AN IGNITION
DEVICE   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40689

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    04/05/2007    11/697124   
08/04/2009    7569979    Granted    05/24/2027    SPARK PLUG   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40699

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    05/08/2007    11/745736   
10/06/2009    7598661    Granted    07/15/2027    SPARK PLUG
INSULATOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40699

      IGNITION -
AUTOMOTIVE    United
States    Re-Examination    Original Filing    National    06/17/2016   
90/013748          Filed       SPARK PLUG
INSULATOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40703

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    09/23/2011    13/243543   
06/25/2013    8471450    Granted    08/22/2028    CERAMIC
ELECTRODE,
IGNITION DEVICE
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

40703

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/22/2008    12/200244   
10/25/2011    8044561    Granted    05/16/2029    CERAMIC
ELECTRODE,
IGNITION DEVICE
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY   03/04/2010    US2010/0052497    PT

40703

   4    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    10/29/2014    14/526862
   01/05/2016    9231381    Granted    09/03/2031    IGNITION DEVICE,
INCLUDING
CERAMIC
ELECTRODE   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

40703

   3    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation    National    05/21/2013    13/898898   
12/02/2014    8901805    Granted    09/03/2031    CERAMIC
ELECTRODE,
IGNITION DEVICE
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

40705

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    09/26/2007    11/861834
   09/27/2011    8026654    Granted    08/17/2028    IGNITION DEVICE
HAVING AN
INDUCTION
WELDED AND
LASER WELD
REINFORCED
FIRING TIP AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40705

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    01/18/2007    11/624272   
04/12/2011    7923909    Granted    10/18/2028    IGNITION DEVICE
HAVING AN
ELECTRODE WITH
PLATINUM FIRING
TIP AND METHOD
OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40718

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/15/2007    11/763786   
06/28/2011    7969077    Granted    06/15/2027    SPARK PLUG   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40753

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/29/2008    12/201567   
10/19/2010    7816845    Granted    08/29/2028    CERAMIC
ELECTRODE FOR
SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

40754

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    08/17/2011    13/211539   
09/25/2012    8272909    Granted    05/16/2028    SMALL DIAMETER
SPARK PLUG WITH
A RESISTIVE SEAL   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40754

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    05/16/2008    12/121821   
09/06/2011    8013502    Granted    11/26/2029    SMALL DIAMETER
SPARK PLUG WITH
A RESISTIVE SEAL   FEDERAL-
MOGUL
LLC         PT

40755

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    12/01/2010    12/957757   
09/06/2011    8012898    Granted    12/20/2026    See 30712 CERAMIC
WITH IMPROVED
HIGH
TEMPERATURE
ELECTRICAL
PROPERTIES FOR
USE AS A SPARK
PLUG INSULATOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40755

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    12/20/2006    11/642210
   12/28/2010    7858547    Granted    09/17/2027    See 30712 CERAMIC
WITH IMPROVED
HIGH
TEMPERATURE
ELECTRICAL
PROPERTIES FOR
USE AS A SPARK
PLUG INSULATOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT

40762

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    03/07/2008    12/044155   
11/02/2010    7825573    Granted    03/07/2028    14 MM EXTENSION
SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

40865

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    06/28/2007    12/307841    06/12/2012    8196459    Granted   
11/08/2028    [FM/Continental]
SPARK PLUG
INCORPORATING A
PRESSURE SENSOR
[Bougie d’allumage
integrant un capteur de
pression]   FEDERAL-
MOGUL
IGNITION
SrL   01/10/2008    WO/
2008/003846    PT

41044

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    10/29/2008    12/740438   
10/14/2014    8860291    Granted    05/11/2031    FM/SIEMENS -
SPARK IGNITION
DEVICE WITH
INTEGRAL
COMBUSTION
SENSOR   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41065

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    09/04/2009    13/062346    11/04/2014    8875565    Granted   
05/01/2030    FM/CONTINENTAL
- Device with an
integral pressure
sensor for measuring
pressures in an
internal combustion
engine   FEDERAL-
MOGUL
ITALY
S.r.L.   06/17/2010    WO/
2010/066956    PT

41084

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/29/2008    12/201590   
10/25/2011    8044565    Granted    03/30/2029    COMPOSITE
CERAMIC
ELECTRODE
IGNITION DEVICE
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY   02/16/2012    20120038262    PT

41084

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    10/24/2011    13/279862   
02/26/2013    8384279    Granted    03/30/2029    COMPOSITE
CERAMIC
ELECTRODE
IGNITION DEVICE
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41105

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    11/17/2008    12/271948   
11/27/2012    8319153    Granted    09/20/2031    REDUCED
DIAMETER
CONNECTION,
METAL PROBE TO
GLOWPLUG SHELL
[GLOW PLUG WITH
METALLIC
HEATER PROBE]   FEDERAL-
MOGUL
ITALY
S.r.L.         PT

41138

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation    National    08/01/2013    13/957025   
04/05/2016    9304059    Granted    06/23/2030    [F-M & Continental]
SPARK PLUG WITH
COMBUSTION
SENSOR   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41138

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    01/29/2010    12/696456   
08/13/2013    8505366    Granted    04/15/2031    [F-M & Continental]
SPARK PLUG WITH
COMBUSTION
SENSOR   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41139

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    01/29/2010    12/696532   
11/12/2013    8578762    Granted    02/18/2031    [F-M & Continental]
SPARK PLUG WITH
INTEGRAL
COMBUSTION
SENSOR AND
ENGINE
THEREWITH   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41205

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/14/2009    12/541425   
06/28/2011    7969268    Granted    08/14/2029    IGNITION COIL
WITH SPACED
SECONDARY
SECTOR WINDINGS   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41212

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    03/24/2014    14/223216   
07/17/2018    10027092    Granted    02/08/2031    SPARK IGNITION
DEVICE FOR AN
INTERNAL
COMBUSTION
ENGINE AND
CENTRAL
ELECTRODE
ASSEMBLY
THEREFOR   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41212

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    12/15/2009    12/638597   
04/29/2014    8707922    Granted    11/27/2032    SPARK IGNITION
DEVICE FOR AN
INTERNAL
COMBUSTION
ENGINE AND
CENTRAL
ELECTRODE
ASSEMBLY
THEREFOR   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41212

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    07/16/2018    16/036062         
Filed       SPARK IGNITION
DEVICE FOR AN
INTERNAL
COMBUSTION
ENGINE AND
CENTRAL
ELECTRODE
ASSEMBLY
THEREFOR   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41259

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/14/2009    12/541442   
04/24/2012    8164241    Granted    04/10/2030    EXTENSION-TYPE
SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41330

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    10/19/2009    12/581539   
03/25/2014    8680758    Granted    02/27/2032    SPARK PLUG
HAVING A PLASTIC
UPPER INSULATOR
AND METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41402

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    08/12/2010    12/855229   
10/16/2012    8288927    Granted    08/12/2030    SPARK PLUG
INCLUDING
ELECTRODES
WITH LOW
SWELLING RATE
AND HIGH
CORROSION
RESISTANCE   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41402

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    09/14/2012    13/617237.   
08/26/2014    8816577    Granted    09/17/2030    SPARK PLUG
INCLUDING
ELECTRODES
WITH LOW
SWELLING RATE
AND HIGH
CORROSION
RESISTANCE   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41438

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    03/30/2010    12/749570   
08/07/2012    8237341    Granted    10/02/2030    SPARK IGNITION
DEVICE WITH
BRIDGING
GROUND
ELECTRODE AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41445

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    07/15/2010    12/837026   
11/05/2013    8575829    Granted    01/12/2031    SPARK PLUG
INCLUDING HIGH
TEMPERATURE
PERFORMANCE
ELECTRODE   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41485

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    03/31/2010    12/750775   
10/07/2014    8853924    Granted    12/05/2031    SPARK IGNITION
DEVICE FOR AN
INTERNAL
COMBUSTION
ENGINE, METAL
SHELL THEREFOR
AND METHODS OF
CONSTRUCTION
THEREOF (41696 is a
supplement)   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41647

      IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    08/26/2010    12/869259
   12/24/2013    8614542    Granted    10/26/2031    ALUMINA
CERAMIC FOR
SPARK PLUG
INSULATOR   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41668

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/15/2010    12/816035   
10/16/2012    8289117    Granted    08/11/2030    IGNITION COIL
WITH ENERGY
STORAGE AND
TRANSFORMATION   FEDERAL-
MOGUL
LLC         PT

41671

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    10/20/2014    14/518166   
01/12/2016    9236713    Granted    01/13/2032    SPARK PLUG
HAVING
IMPROVED
GROUND
ELECTRODE
ORIENTATION AND
METHOD OF
FORMING
[INGITOR DEVICE
HAVING A
THREADED
INSTALLATION
FEATURE WITH AN
IGNITOR FEATURE
ORIENTED IN A
PREDETERMINED
ANGULAR
RELATION
RELATIVE TO THE
THREADED
INSTALLATION
FEATURE AND
METHOD OF
CONSTRUCTION
THEREOF]   FEDERAL-
MOGUL
LLC         PT

41671

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    01/13/2012    13/350140   
10/21/2014    8866369    Granted    02/28/2032    SPARK PLUG
HAVING
IMPROVED
GROUND
ELECTRODE
ORIENTATION AND
METHOD OF
FORMING
[INGITOR DEVICE
HAVING A
THREADED
INSTALLATION
FEATURE WITH AN
IGNITOR FEATURE
ORIENTED IN A
PREDETERMINED
ANGULAR
RELATION
RELATIVE TO THE
THREADED
INSTALLATION
FEATURE AND
METHOD OF
CONSTRUCTION
THEREOF]   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41683

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    09/15/2012    13/620786   
02/04/2014    8641467    Granted    05/14/2030    SPARK IGNITION
DEVICE AND
GROUND
ELECTRODE
THEREFOR AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41683

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    09/15/2012    13/620783   
02/04/2014    8643262    Granted    05/14/2030    SPARK IGNITION
DEVICE AND
GROUND
ELECTRODE
THEREFOR AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41683

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    05/14/2010    12/780166   
10/16/2012    8288930    Granted    10/22/2030    SPARK IGNITION
DEVICE AND
GROUND
ELECTRODE
THEREFOR AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41696

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    03/22/2012    13/427043
   11/25/2014    8896194    Granted    01/12/2033    SPARK PLUG -
LASER WELD
GROUND
ELECTRODE TO
SHELL (supplement
to 41485)   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41698

   2    IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    12/19/2014    14/577174
   12/22/2015    9219351    Granted    08/28/2028    CERAMIC
ELECTRODE TIP
FOR SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41698

      IGNITION -
AUTOMOTIVE    United
States    Regular    Continuation-In-Part    National    10/24/2011    13/279418
   12/24/2013    8614541    Granted    08/28/2028    CERAMIC
ELECTRODE TIP
FOR SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41698

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    11/20/2013    14/085293   
01/13/2015    8933617    Granted    08/28/2028    CERAMIC
ELECTRODE TIP
FOR SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41858

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    10/08/2013    14/048368   
05/10/2016    9337624    Granted    02/02/2034    ELECTRODE
MATERIAL FOR A
SPARK PLUG AND
METHOD OF
MAKING THE
SAME   FEDERAL-
MOGUL
IGNITION
COMPANY   04/17/2014    US2014/0103792    PT

41897

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/15/2012    13/524054   
07/09/2013    8482188    Granted    06/15/2032    SPARK PLUG
ELECTRODE WITH
NANOCARBON
ENHANCED
COPPER CORE
[ELECTRODES
WITH
NANOCARBON
ENHANCED
COPPER MATRIX
COMPOSITE CORE
IN SPARK PLUGS]   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

41979

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    09/16/2013    14/028269   
02/21/2017    9573218    Granted    02/03/2035    WELDING SYSTEM
FOR ATTACHING
FIRING TIPS TO
SPARK PLUG
ELECTRODES
[ROBOTIC PULSE
WELD GROUND
WIRE BALLS]   FEDERAL-
MOGUL
IGNITION
COMPANY   03/27/2014    2014/0083982    PT

41985

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    05/09/2013    13/890661   
03/17/2015    8981634    Granted    05/09/2033    SPARK PLUG WITH
INCREASED
MECHANICAL
STRENGTH   FEDERAL-
MOGUL
IGNITION
GmbH         PT

42013

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    09/21/2012    13/624316   
10/29/2013    8569940    Granted    09/21/2032    SPARK PLUG
FIRING END
CONFIGUARATION
[HIGH
IGNITABILITY
SPARK PLUG
DESIGN #1]   FEDERAL-
MOGUL
IGNITION
COMPANY   03/28/2013    20130076224    PT

42014

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    06/28/2012    13/535505   
08/27/2013    8519607    Granted    06/28/2032    SPARK PLUG
ELECTRODE
CONFIGURATION
[HIGH
IGNITABILITY
SPARK PLUG
DESIGN #2]   FEDERAL-
MOGUL
IGNITION
COMPANY   01/13/2013    2013/0002122    PT

42138

   1    IGNITION -
AUTOMOTIVE    United
States    Regular    Division    National    05/11/2015    14/709004   
04/18/2017    9627856    Granted    12/13/2031    JDA w Trimac -
ELECTRON BEAM
WELDED
ELECTRODES FOR
INDUSTRIAL
SPARK PLUGS (add
2 inventors Bayer &
McIntosh)   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

42138

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    12/13/2011    13/324054   
05/12/2015    9028289    Granted    01/30/2033    JDA w Trimac -
ELECTRON BEAM
WELDED
ELECTRODES FOR
INDUSTRIAL
SPARK PLUGS (add
2 inventors Bayer &
McIntosh)   FEDERAL-
MOGUL
IGNITION
COMPANY         PT

42209

      IGNITION -
AUTOMOTIVE    United
States    Regular    Original Filing    National    11/11/2013    14/076840   
07/04/2017    9698573    Granted    12/13/2034    EXTRUDED
INSULATOR FOR
SPARK PLUG AND
METHOD OF
MAKING THE
SAME   FEDERAL-
MOGUL
IGNITION
COMPANY         PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division   Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner   Publication
Date    Publication
Number    Segment 42209    1    IGNITION -
AUTOMOTIVE   United
States    Regular    Continuation    National    05/25/2017    15/605223      
   Filed       EXTRUDED
INSULATOR FOR
SPARK PLUG AND
METHOD OF
MAKING THE
SAME   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42241       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    12/10/2012    13/709237   
02/04/2014    8643263    Granted    12/10/2032    IMPROVEMENTS
TO INSULATOR
STRENGTH BY
SEAT GEOMETRY   FEDERAL-
MOGUL
LLC         PT 42278       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    02/05/2014    14/173451   
07/14/2015    9083156    Granted    02/05/2034    ELECTRODE CORE
MATERIAL FOR
SPARK PLUGS
[COPPER CORED
ELECTRODES IN
SPARK PLUGS]   FEDERAL-
MOGUL
IGNITION
COMPANY   08/21/2014    US20140232254    PT 42317       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    03/11/2014    14/204281   
06/02/2015    9048635    Granted    03/11/2034    SPARK PLUG
WITH LASER
KEYHOLE WELD
ATTACHING
GROUND
ELECTRODE TO
SHELL (see 50037)   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42318       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    03/17/2014    14/216094   
05/16/2017    9651306    Granted    09/13/2034    METHOD FOR
DRYING SEAL
MATERIALS FOR
IGNITION
DEVICES   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42331       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    08/08/2013    13/962496   
06/06/2017    9673593    Granted    03/05/2035    SPARK PLUG
HAVING FIRING
PAD [IDF #1 -
LOCATION OF
LASER WELD
WHEN WELDING
THROUGH
PRECIOUS METAL
SPARKING
SURFACE]   FEDERAL-
MOGUL
IGNITION
COMPANY   02/13/2014    2014/0042892    PT 42331    1    IGNITION -
AUTOMOTIVE   United
States    Regular    Continuation    National    05/03/2017    15/585907      
   Filed       SPARK PLUG
HAVING FIRING
PAD [IDF #1 -
LOCATION OF
LASER WELD
WHEN WELDING
THROUGH
PRECIOUS METAL
SPARKING
SURFACE]   FEDERAL-
MOGUL
IGNITION
COMPANY   08/17/2017    2017/0237235    PT 42332       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    06/03/2013    13/908255   
09/08/2015    9130356    Granted    01/30/2034    SPARK PLUG
HAVING A THIN
NOBLE METAL
FIRING PAD [IDF
#2 - HIGH
SURFACE AREA /
VOLUME
PRECIOUS METAL
SPARK PLUG
DESIGN]   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42333       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    10/17/2013    14/056536   
04/19/2016    9318879    Granted    11/20/2033    SPARK PLUG
HAVING FIRING
PAD [IDF #3 -
CHARACTERISTICS
OF LASER WELD
WHEN WELDING
THROUGH
PRECIOUS METAL
SPARKING
SURFACE]   FEDERAL-
MOGUL
IGNITION
COMPANY   04/24/2014    2014/0111078    PT 42335       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    01/28/2014    14/166145   
05/26/2015    9041274    Granted    01/28/2034    SPARK PLUG
HAVING FIRING
PAD [IDF #5 - HIGH
EXPOSURE
PRECIOUS METAL
SPARKING
SURFACE SPARK
PLUG DESIGN]   FEDERAL-
MOGUL
IGNITION
COMPANY   07/31/2014    US20140210334    PT 42335    1    IGNITION -
AUTOMOTIVE   United
States    Regular    Continuation-In-Part    National    04/28/2015    14/698339
   01/05/2016    9231379    Granted    01/28/2034    SPARK PLUG
HAVING FIRING
PAD [IDF #5 - HIGH
EXPOSURE
PRECIOUS METAL
SPARKING
SURFACE SPARK
PLUG DESIGN]   FEDERAL-
MOGUL
IGNITION
COMPANY   07/31/2014    US20140210334    PT 42395       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    02/14/2014    14/180745   
09/08/2015    9130357    Granted    02/17/2034    METHOD OF
CAPACITIVE
DISCHARGE
WELDING FIRING
TIP TO SPARK
PLUG ELECTRODE
[SEE IG-41979 - 2
ideas in that IDF -
ROBOTIC
RESISTANCE
GROUND WIRE
BALLS]   FEDERAL-
MOGUL
IGNITION
COMPANY   08/28/2014    20140239796    PT 50037       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    03/12/2014    14/206121   
01/20/2015    8937427    Granted    03/12/2034    METHOD OF
MANUFACTURING
SPARK PLUG (See
42317)   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 50059       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    04/18/2017    15/490061   
      Filed       SPARK PLUG
INSULATOR AND
METHOD OF
MAKING THE
SAME [FAST
FIRING OF
ALUMINA
CERAMICS]   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 50328       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    01/26/2016    15/005426   
      Filed       METHOD AND
TOOLING FOR
MAKING AN
INSULATOR FOR A
CONDITION
SENSING SPARK
PLUG [SPARK
PLUG FOR
MEASURING
ENGINE
TEMPERATURES]   FEDERAL-
MOGUL
IGNITION
COMPANY   07/28/2016    2016/0218488    PT 50416       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    06/13/2016    15/180606   
05/15/2018    9972978    Granted    06/24/2036    IMPROVED SPARK
PLUG GASKET
AND METHOD OF
ATTACHING
SAME   FEDERAL-
MOGUL
IGNITION
COMPANY   12/15/2016    2016/0365706    PT 50494       IGNITION -
AUTOMOTIVE   United
States    Regular    Original Filing    National    07/24/2017    15/661282   
      Filed       SPARK PLUG
WITH A
SUPPRESSOR
THAT IS FORMED
AT LOW
TEMPERATURE   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 50579       IGNITION -
AUTOMOTIVE   United
States    Regular    Continuation-In-Part    National    01/26/2017    15/417007
   02/13/2018    9893496    Granted    10/05/2035    Related to 41671 -
SPARK PLUG
HAVING
IMPROVED
GROUND
ELECTRODE
ORIENTATION
AND METHOD OF
FORMING   FEDERAL-
MOGUL
LLC         PT 42519 [09E596)       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    03/31/2015    14/674470   
10/10/2017    9787063    Granted    08/03/2035    Seal ring for a spark
plug of a combustion
engine, spark plug
and combustion
engine [Dichtring für
eine Zündkerze eines
Verbrennungsmotors,
Zündkerze und
Verbrennungsmotor]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42522 [10E639]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    03/30/2015    14/672383   
09/13/2016    9444228    Granted    03/30/2035    SPARK PLUG
[POKAL
ZUNDKERZE
(OHNE
ISOLATORFUSS]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42524 [11E662]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    08/19/2016    15/240222   
05/16/2017    9653887    Granted    08/19/2036    SPARK PLUG FOR
A PRECHAMBER
INTERNAL
COMBUSTION
ENGINE
[ZUNDKERZE MIT
RINGELEKTRODE
FUR
GASMOTOREN
MIT GESPULTER
VORKAMMER]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42525 [11E672]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    08/07/2015    14/821417   
10/03/2017    9780536    Granted    09/02/2035    Spark Plug with
Interference-
Suppressor Element   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42526 [11E678]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    08/10/2016    15/233668   
07/10/2018    10020640    Granted    08/10/2036    SPARK PLUG   FEDERAL-
MOGUL
IGNITION
GmbH   02/16/2017    2017/0047712    PT 42526 [11E678]    1    IGNITION -
GERMANY   United
States    Regular    Continuation    National    06/07/2018    16/002773      
   Filed       SPARK PLUG   FEDERAL-
MOGUL
IGNITION
GmbH   02/16/2017    2017/0047712    PT 42530 [12E710]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    08/21/2014    14/465026   
02/07/2017    9562510    Granted    03/06/2035    Spark Plug for a
Gas-Powered Internal
Combustion Engine
[Zündkerze für eine
stationäre, mit Gas
befeuerte
Brennkraftmaschine]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42539 [BE09E116       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    12/15/2010    12/969245   
11/18/2014    8890396    Granted    05/28/2031    Spark plug for
combustion engines
with gas.   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42540 [BE09E119       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    03/15/2011    13/048067   
07/02/2013    8476816    Granted    05/14/2031    Spark plug and
manufacturing
method   FEDERAL-
MOGUL
IGNITION
GmbH      2011/227472    PT 42541 [BE09E120       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    07/15/2011    13/135819   
12/17/2013    8610342    Granted    07/15/2031    Spark plug and
manufacturing
method   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42546 [BE09E159       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    04/07/2011    13/082218   
06/25/2013    8471449    Granted    04/07/2031    ATTACHING A
PRECIOUS METAL
COMPONENT TO A
SPARK PLUG AND
SPARK PLUG
HAVING THE
SAME   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42548 [BE09E195       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    03/16/2012    13/420287   
03/25/2014    8680757    Granted    03/16/2032    spark plug and
manufacturing
method   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42549 [BE09E222       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    12/21/2011    13/334055   
11/18/2014    8890398    Granted    12/24/2032    Spark plug for spark
ignition engine, has
center electrode
inserted in insulator
through protruded
front ends and is
electrically connected
to metallic
connecting pin,
where metallic
connecting pin is
projected over rear
end of insulator   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42550 [BE09E235       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    08/22/2013    13/973247   
07/14/2015    9083154    Granted    08/22/2033    SPARK PLUG   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42559 [9886]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    10/18/2000    09/690887   
06/24/2003    6583538    Granted    10/18/2020    Spark plug   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42560 [10113]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    04/09/2001    09/828357   
03/16/2004    6705009    Granted    04/09/2021    Spark plug   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42564 [11380]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    06/03/2003    10/452209   
12/21/2004    6833658    Granted    06/03/2023    middle electrode with
precious metal
reinforcement an a
process for producing
the same.   FEDERAL-
MOGUL
IGNITION
GmbH         PT 42567 [11977]       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    03/31/2006    11/278230   
06/22/2010    7740513    Granted    03/31/2026    Method for producing
an electrode for spark
plugs with noble
metal chip   FEDERAL-
MOGUL
IGNITION
GmbH   10/05/2006    20060223406    PT 50140       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    02/09/2017    15/428895   
08/22/2017    9742159    Granted    02/09/2037    Shielded Spark Plug   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50298       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    11/14/2014    14/932762   
07/26/2016    9401587    Granted    11/14/2034    Method of
Manufacturing an
Ignition Plug
[MABGENAUE
ZUNDGEOMETRIE
FUR
INDUSTRIEZUNDKERZEN]
ADD INVENTOR:
Thomas Steiner   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50299       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    07/15/2016    15/211810   
02/06/2018    9887520    Granted    07/15/2036    Method for
Producing a Spark
Plug   FEDERAL-
MOGUL
IGNITION
GmbH   01/26/2017    2017/0025826    PT 50343       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    12/02/2015    14/956762   
02/07/2017    9564740    Granted    12/02/2035    SPARK PLUG FOR
A GAS-POWERED
INTERNAL
COMBUSTION
ENGINE [Zundkerze
fur eine mit gas
betriebene
brennkraftmaschiene]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50358       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    06/30/2016    15/199294   
04/17/2018    9948066    Granted    08/10/2036    SPARK PLUG
[Zündkerze mit Finre
Wire
Masseelektroden]   FEDERAL-
MOGUL
IGNITION
GmbH   01/05/2017    2017/0005457    PT 50360       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    09/28/2016    15/278577   
05/30/2017    9667037    Granted    09/28/2036    PRECHAMBER
SPARK PLUG FOR
A GAS-POWERED
INTERNAL
COMBUSTION
ENGINE   FEDERAL-
MOGUL
IGNITION
GmbH   04/13/2017    2017/0104316    PT 50521       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    09/14/2016    15/265602   
07/04/2017    9698576    Granted    09/14/2036    MIM - METHOD
FOR
MANUFACTURING
AN IGNITION
ELECTRODE FOR
SPARK PLUGS
AND SPARK PLUG
MANUFACTURED
THEREWITH   FEDERAL-
MOGUL
IGNITION
GmbH   03/23/2017    2017/0085061    PT 50521    1    IGNITION -
GERMANY   United
States    Regular    Continuation    National    05/26/2017    15/606544   
11/28/2017    9831640    Granted    09/14/2036    MIM - METHOD
FOR
MANUFACTURING
AN IGNITION
ELECTRODE FOR
SPARK PLUGS
AND SPARK PLUG
MANUFACTURED
THEREWITH   FEDERAL-
MOGUL
IGNITION
GmbH   09/14/2017    2017/0264083    PT 50577       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    12/15/2016    15/380323   
10/24/2017    9800023    Granted    12/15/2036    SPARK PLUG
[Zündkerzenelektroden
aus Dual Iridium-
Nickelbasislegierung
Sinter Part]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50596       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    11/01/2017    15/800816   
      Filed       PRECHAMBER
SPARK PLUG FOR
A GAS-POWERED
INTERNAL
COMBUSTION
ENGINE, AND
METHOD FOR
MANUFACTURING
SAME
[Vorkammerzündkerze
mit zweigeteiltem
Körper]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50701       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    08/14/2017    15/676134   
      Filed       SPARK PLUG AND
METHOD FOR ITS
MANUFACTURING
[Zündkreze mit
Isolator -
Fangsicherung]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50747       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    05/07/2018    15/973096   
      Filed       Spark Plug with a
Conical Outer Seal
Seat and a Captive
Outer Seal Ring
[Zündkerze mit
konischem
Außendichtsitz und
unverlierbaren
Außendichtring]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50776       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    03/20/2018    15/926559   
      Filed       Pre-Chamber Spark
Plug for Highly
Stressed Mobile
Gasoline-Driven
Engine Applications
[Vorkammerzündkerze
mit Fine Wire
Elektrodenanordnung]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50781       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    04/04/2018    15/945048   
      Filed       Pre-Chamber Spark
Plug With Defined
Volume Ratio
[Vorkammerzündkerze
für benzinbetriebene
Ottomotoren]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 50798       IGNITION -
GERMANY   United
States    Regular    Original Filing    National    03/26/2018    15/935408   
      Filed       PRE-CHAMBER
SPARK PLUG
WITH
ORIENTATED
OPENINGS
[Vorkammerzündkerze
mit orientierten
Bohrungen]   FEDERAL-
MOGUL
IGNITION
GmbH         PT 30495    1    IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    03/17/2003    10/390075   
04/26/2005    6885136    Granted    03/17/2023    JV w/ Johnson
Matthey - IGNITION
DEVICE HAVING
AN ELECTRODE
FORMED FROM
AN IRIDIUM-
BASED ALLOY   FEDERAL-
MOGUL
IGNITION
[UK]
LIMITED   09/23/2004    2004/0183418    PT 30495    2    IGNITION -
IRIDIUM   United
States    Regular    Continuation-In-Part    National    07/23/2004    10/897844
   04/01/2008    7352120    Granted    04/06/2024    JV w/ Johnson
Matthey - IGNITION
DEVICE HAVING
AN ELECTRODE
TIP FORMED
FROM AN
IRIDIUM-BASED
ALLOY   FEDERAL-
MOGUL
IGNITION
[UK]
LIMITED         PT 40036    3    IGNITION -
IRIDIUM   United
States    Regular    Continuation    National    07/21/2009    12/506314   
07/05/2011    7973459    Granted    03/02/2024    SPARK PLUG
CONFIGURATION
HAVING A NOBLE
METAL TIP   FEDERAL-
MOGUL
IGNITION
[UK]
LIMITED   11/19/2009    2009/0284118A1    PT 40036    2    IGNITION -
IRIDIUM   United
States    Regular    Division    National    07/02/2007    11/772553   
08/04/2009    7569978    Granted    08/31/2024    SPARK PLUG
WITH IRIDIUM-
BASED FIRING TIP   FEDERAL-
MOGUL
IGNITION
[UK]
LIMITED         PT 40037       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    02/26/2004    10/787280   
01/20/2008    7323811    Granted    09/24/2024    NOBLE METAL
FIRING TIP FOR A
SPARK PLUG
ELECTRODE   FEDERAL-
MOGUL
IGNITION
[UK]
LIMITED         PT 41421       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    11/24/2010    12/954262   
09/25/2012    8274204    Granted    12/31/2030    SPARK PLUG
WITH PLATINUM-
BASED
ELECTRODE
MATERIAL   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 41446       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    11/24/2010    12/954061   
07/23/2013    8492963    Granted    02/11/2031    SPARK PLUG
WITH VOLUME-
STABLE
ELECTRODE
MATERIAL   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 41597       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    11/24/2010    12/954011   
09/25/2012    8274203    Granted    01/06/2031    ELECTRODE
MATERIAL FOR A
SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 41712       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    07/16/2013    13/943423   
01/05/2016    9231380    Granted    09/02/2033    ENHANCED
MATERIAL FOR A
SPARK PLUG
[PARTICLE
ENHANCE
PREVIOUS METAL
ELECTRODES]   FEDERAL-
MOGUL
IGNITION
COMPANY   01/16/2014    20140015399    PT 41713       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    01/03/2012    13/342709   
06/25/2013    8471451    Granted    01/03/2032    RUTHENIUM-
BASED
ELECTRODE
MATERIAL FOR A
SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 41714       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    02/22/2012    13/402437   
06/24/2014    8760044    Granted    04/14/2032    ELECTRODE
MATERIAL FOR A
SPARK PLUG
[RHENIUM (RE)
CONTAINING
IRIDIUM (IR) AND
RUTHENIUM (RU)
BASED ALLOY
ELECTRODES IN
SPARK PLUGS]   FEDERAL-
MOGUL
IGNITION
COMPANY   08/23/2012    20120212119    PT 41747       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    07/28/2011    13/193121   
05/07/2013    8436520    Granted    08/01/2031    ELECTRODE
MATERIAL FOR
USE WITH A
SPARK PLUG
[HIGH WEAR
RESISTANT PT
ALLOY
ELECTRODES IN
SPARK PLUGS]   FEDERAL-
MOGUL
IGNITION
COMPANY   02/02/2012    20120025692    PT 41759       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    01/23/2012    13/355891   
11/05/2013    8575830    Granted    02/24/2032    ELECTRODE
MATERIAL FOR A
SPARK PLUG   FEDERAL-
MOGUL
IGNITION
COMPANY   08/02/2012    20120194056    PT 41921       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    10/24/2012    13/659297   
04/14/2015    9004969    Granted    07/12/2033    SPARK PLUG
ELECTRODE AND
SPARK PLUG
MANUFACTURING
METHOD
[RUTHENIUM (RU)
AND IRIDIUM (IR)
BASED ALLOY
ELECTRODES
WITH
PROTECTIVE
METAL CLAD IN
SPARK PLUGS]   FEDERAL-
MOGUL
IGNITION
COMPANY   04/24/2013    20130099654    PT 41978       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    06/26/2012    13/533264   
07/01/2014    8766519    Granted    06/26/2032    ELECTRODE
MATERIAL FOR A
SPARK PLUG
[DISPERSED
PARTICLE
ENHANCED RU
BASED ALLOY
ELECTRODE]   FEDERAL-
MOGUL
IGNITION
COMPANY   01/03/2013    2013/0002121    PT 41990       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    05/20/2013    13/898016   
11/18/2014    8890399    Granted    07/04/2033    METHOD OF
MAKING
RUTHENIUM-
BASED MATERIAL
FOR SPARK PLUG
ELECTRODE
[DUCTILITY AND
DURABILITY
IMPROVEMENT
OF RUTHENIUM
(RU) BASED
ALLOY BY
MICROSTRUCTURE
MODIFICATION]   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42158       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    04/25/2013    13/870631   
      Filed       ELECTRODE
MATERIAL FOR A
SPARK PLUG [RU
BASED ALLOYS
WITH IMPROVED
FORMABILITY]   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42270       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    06/20/2013    13/922632   
03/17/2015    8979606    Granted    06/20/2033    METHOD OF
MANUFACTURING
A SPARK PLUG
ELECTRODE
MATERIAL INTO A
DESIRED FORM
[FABRICATION
(SWAGING AND
WIRE DRAWING)
OF POWDER
METALLURGICAL
RU ALLOYS]   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42275       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    03/07/2014    14/201335   
06/14/2016    9368943    Granted    03/07/2034    SPARK PLUG
HAVING MULTI-
LAYER SPARKING
COMPONENT
ATTACHED TO
GROUND
ELECTRODE   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 42330       IGNITION -
IRIDIUM   United
States    Regular    Original Filing    National    02/28/2014    14/193914   
09/08/2015    9130358    Granted    02/28/2034    METHOD OF
MANUFACTURING
SPARK PLUG
ELECTRODE
MATERIAL   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 40363(F8030)       INDUSTRIAL &
NON-VEHICULAR
BEARINGS   United
States    Regular    Original Filing    National    12/15/2005    11300936   
12/30/2008    7470065    Granted    12/15/2025    Gleitlagerelement
und Verfahren zur
Herstellung einer
gerollten
Gleitlagerbuchse   FEDERAL-
MOGUL
DEVA
GMBH   08/10/2006    2006/0177166    PT 40760(F8044)       INDUSTRIAL &
NON-VEHICULAR
BEARINGS   United
States    Regular    Original Filing    National    09/14/2007    11855535   
01/22/2013    8357622    Granted    09/14/2027    Kunststoffgleitschicht
und Gleitelement mit
einer solchen.   FEDERAL-
MOGUL
DEVA
GMBH   07/03/2008    2008/0160853    PT 41035(F8053)       INDUSTRIAL &
NON-VEHICULAR
BEARINGS   United
States    Regular    Original Filing    National    02/15/2007    11/855512   
07/24/2012    8226297    Granted    02/15/2027    Gewickelter Gleit-
Werkstoff auf
Kunststoff.Basis und
Verfahren zu seiner
Herstellung   FEDERAL-
MOGUL
DEVA
GMBH         PT 25578       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    09/16/1998    09/154092   
10/31/2000    6139334    Granted    09/16/2018    INTEGRAL
SOCKET
BACKPLATE   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 30261    4    LIGHTING
JUAREZ   United
States    Regular    Continuation    National    01/10/2005    11/032512   
12/12/2006    7147521    Granted    05/29/2023    WIRING
JUNCTION BLOCK   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40380       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    02/15/2006    11/354674   
10/23/2007    7284882    Granted    03/13/2026    LED LIGHT
MODULE
ASSEMBLY   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40409       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    10/15/2007    11/872207   
04/06/2010    7690950    Granted    10/15/2027    WIRING SYSTEM
AND CONNECTOR
THEREFOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40409    1    LIGHTING
JUAREZ   United
States    Regular    Division    National    03/08/2010    12/719498   
04/26/2011    7931506    Granted    10/15/2027    WIRING SYSTEM
AND CONNECTOR
THEREFOR   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40422       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    10/26/2006    11/553193   
07/09/2013    8480275    Granted    07/23/2030    MOLDED LIGHT
SOCKET (See also
40969 CIP of this
case)   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40493       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    11/17/2006    11/561045   
10/20/2009    7604386    Granted    02/18/2027    LAMP ASSEMBLY
HAVING A
SOCKET MADE
FROM HIGH
TEMPERATURE
PLASTIC   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40792       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    11/12/2007    11/938549   
11/17/2009    7618275    Granted    11/12/2027    VENTED SOCKET   FEDERAL-
MOGUL
LLC         PT 40969       LIGHTING
JUAREZ   United
States    Regular    Continuation-In-Part    National    10/02/2008    12/243245
   01/01/2013    8342727    Granted    07/25/2028    (THIS CASE IS A
CIP OF 40422)
MOLDED
ELECTRICAL
SOCKET   FEDERAL-
MOGUL
IGNITION
COMPANY         PT 40994       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    08/20/2008    12/194959   
08/23/2011    8003888    Granted    08/20/2028    ELECTRICAL
JUNCTION
ADSSEMBLY FOR
WIRING HARNESS   FEDERAL-
MOGUL
IGNITION
COMPANY   04/23/2009    2009/0101406    PT 41510       LIGHTING
JUAREZ   United
States    Regular    Original Filing    National    03/15/2013    13/843570   
05/24/2016    9347637    Granted    09/12/2033    VEHICLE LAMP
SOCKET
ASSEMBLY   FEDERAL-
MOGUL
LLC         PT 30681       MANUF.
TECHNOLOGY   United
States    Regular    Original Filing    National    09/07/2004    10/935546   
08/21/2007    7259351    Granted    09/07/2024    HEAT TREATING
ASSEMBLY AND
METHOD   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40206       MANUF.
TECHNOLOGY   United
States    Regular    Original Filing    National    05/23/2005    11/135469   
07/15/2008    7400417    Granted    07/13/2026    DIFFRACTION
METHOD FOR
MEASURING
THICKNESS OF A
WORKPART   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 40354       MANUF.
TECHNOLOGY   United
States    Regular    Original Filing    National    03/29/2006    11/391879   
08/04/2009    7568409    Granted    03/29/2026    HYBRID
ORBITING
SPINDLE FOR
SHAPING
NON-CIRCULAR
HOLES   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 00177       old *** SEALS &
GASKETS   United
States    Regular    Original Filing    National    08/17/1999    09/375735   
05/08/2001    6227784    Granted    08/17/2019    FASTENER
ASSEMBLY WITH
VIBRATION
ISOLATING
FEATURES   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 30007       old *** SEALS &
GASKETS   United
States    Regular    Original Filing    National    04/02/2001    09/824449   
12/31/2002    6499743    Granted    04/02/2021    GASKET WITH
DYNAMIC JOINT
MOTION
CONTROL   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 30008       old *** SEALS &
GASKETS   United
States    Regular    Original Filing    National    06/13/2000    09/592969   
06/13/2006    7059609    Granted    07/28/2023    METAL GASKET
WITH COLD-
FORMED STOPPER   FEDERAL-
MOGUL
WORLD
WIDE LLC         PT 30029       old *** SEALS &
GASKETS   United
States    Regular    Original Filing    National    03/25/2002    10/105519   
12/30/2003    6669204    Granted    03/25/2022    CYLINDER HEAD
GASKET HAVING
REINFORCED
COMBUSTION
SEAL   FEDERAL-
MOGUL
WORLD
WIDE LLC   09/25/2003    US2003-
0178788    PT 30046    1    old *** SEALS &
GASKETS   United
States    Regular    Original Filing    National    05/31/2002    10/158814   
01/27/2004    6682079    Granted    05/31/2022    METAL PLATE
GASKET   FEDERAL-
MOGUL
WORLD
WIDE LLC   12/04/2003    US2003-
0222408    PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division   Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

30046

   2    old ***
SEALS &
GASKETS   United States    Regular    Division    National    11/20/2003   
10/718935    10/03/2006    7114254    Granted    07/24/2023    METAL PLATE
GASKET   FEDERAL-
MOGUL
WORLD
WIDE LLC          PT

30206

      old ***
SEALS &
GASKETS   United States    Regular    Original Filing    National    10/25/2001
   10/004071    03/28/2006    7017918    Granted    10/25/2021    COMBUSTION
STOPPER SEAL   FEDERAL-
MOGUL
WORLD
WIDE LLC    05/01/2003    US2003-0080514    PT

30246

   1    old ***
SEALS &
GASKETS   United States    Regular    Original Filing    National    02/25/2003
   10/373913    08/23/2005    6931705    Granted    12/04/2023    CYLINDER LINER
HAVING
MODIFIED COMBUSTION SEAL
AND METHOD   FEDERAL-
MOGUL
WORLD
WIDE LLC    12/04/2003    2003-0221654A1    PT

30287

   1    old ***
SEALS &
GASKETS   United States    Regular    Original Filing    National    11/07/2002
   10/289891    04/20/2004    6722660    Granted    11/07/2022    MOLDED GASKET
  FEDERAL-
MOGUL
WORLD
WIDE LLC    01/01/2004    US2004-0000763    PT

30287

   2    old ***
SEALS &
GASKETS   United States    Regular    Division    National    02/10/2004   
10/775430    09/13/2005    6942827    Granted    11/07/2022    METHOD OF
INJECTION
MOLDING A GASKET   FEDERAL-
MOGUL
WORLD
WIDE LLC          PT

02527

      PISTON RINGS   United States    Regular    Original Filing    National   
11/30/1998    09203174    03/13/2001    6199274
B1    Granted    11/30/2018    OELRINGE MIT
CKS-BESCHICHTUNG   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

02583

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/15/2000    09/786570    01/07/2003    6503642    Granted   
06/15/2020    GDC-SCHICHT   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/18/2001    01/04386    PT

02632

      PISTON RINGS   United States    Regular    Original Filing    National   
08/24/2001    09/935607    10/14/2003    6631908    Granted    08/24/2021   
KOMPRESSIONSKOLBENRING   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

02642

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/19/2000    10/169,774    10/10/2006    7117594B2    Granted   
12/19/2020    OELABSTREIFKOLBENRING
SOWIE VERFAHREN ZUR
HERSTELLUNG EINES
OELABSTREIF-
KOLBENRINGES   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/19/2002    0190476    PT

02666

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/17/2001    10/363341    05/03/2005    6887585    Granted   
08/17/2021    KOLBENRING MIT
PULVERBESCHICHTUNG   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/25/2003    2003-0180565    PT

02689

      PISTON RINGS   United States    Regular    Original Filing    National   
06/03/2002    10/158836    04/27/2004    6726216    Granted    06/03/2022   
OXIDIEREN VON GAS- UND
PLASMANITRIERTEN
KOLBENRINGEN   FEDERAL-
MOGUL
FRIEDBERG
GMBH    12/05/2002    2002-0180157    PT

02701

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/17/2001    10/450220    02/21/2006    7001670B2    Granted   
11/17/2021    WOLFRAMHALTIGE
VERSCHLEISSSCHUTZSCHICHT
FUER KOLBENRINGE   FEDERAL-
MOGUL
BURSCHEID
GMBH    04/15/2004       PT

30324 (MW 2764)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/01/2003    10/505042    09/11/2007    7267344    Granted   
02/01/2023    PVD-BESCHICHTUNGEN FÜR
KOLBENRINGLUAFFLÄCHEN   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/28/2003    WO03/070999    PT

30486 (MW 2805)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/18/2003    10/536665    04/20/2010    7699970    Granted   
09/18/2023    STRUKTURIERTE
HARTCHROMSCHICHT UND
VERFAHREN ZU DEREN
HERSTELLUNG   FEDERAL-
MOGUL
BURSCHEID
GMBH    03/16/2006    2006-005450    PT

30486 (MW 2805)

      PISTON RINGS   United States    Regular    Division    Patent
Cooperation
Treaty    01/07/2010    12/683890    10/02/2012    8277953    Granted   
09/18/2023    STRUKTURIERTE
HARTCHROMSCHICHT UND
VERFAHREN ZU DEREN
HERSTELLUNG   FEDERAL-
MOGUL
BURSCHEID
GMBH    05/06/2010    2010/0112376    PT

30537 (MA 2820)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/31/2004    10551245    02/04/2009    7494129    Granted   
01/31/2024    PISTON RING KOLBENRING
MIT ÜBER DEM UMFANG
KONSTANTEM TWISTWINKEL
DURCH ÜBER DEM UMFANG
VARIIERENDER
RINGWANDDICKE UND
ÜBERLAGERTER
KONSTANTER FASE ODER
WINKEL- siehe Zeichnung -   FEDERAL-
MOGUL
BURSCHEID
GMBH    10/14/2004    WO2004/088179    PT

40010 (MA 2865)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/17/2004    10583433    01/18/2011    7871078    Granted   
11/17/2024    KOLBENRING MIT
AUFDAMPFBESCHICHTUNG
UND SCHARF
AUSGEPRAEGTER UNTERER
LAUFKANTE   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/07/2005    WO2005/061751    PT

40088(MW 2877)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/05/2005    11/587117    02/07/2012    8110087    Granted   
01/05/2025    STRUKTURIERTE
GALVANISCH ERZEUGTE
BESCHICHTUNG UND
VERFAHREN ZU DEREN
HERSTELLUNG   FEDERAL-
MOGUL
BURSCHEID
GMBH    03/13/2008    US2008/0060945    PT

40598(MA3009)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/30/2006    12159428    06/19/2012    8201831    Granted   
11/30/2026    PVD-Beschichtungen für
Kolbenringe mit optimiertem
Einlaufverhalten PVD-Coating for
piston rings   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/19/2007    WO2007/079834    PT

40625(MA3022)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/01/2007    12/444187    03/21/2017    9598763    Granted   
10/01/2027    Kolbenring mit viellagig
strukturierter
Verschleißschutzschicht   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

40626(MA3023)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/07/2007    12/377,789    08/14/2012    8241559    Granted   
05/07/2027    Hochsiliciumhaltiger Stahlwerkstoff
für Kolbenringe und
Zylinderlaufbüchsen Piston made of
steel   FEDERAL-
MOGUL
BURSCHEID
GMBH    02/21/2008    WO2008/019717    PT

40657(MA3038)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/01/2007    12/444217          Filed       Kolbenring mit nonolagig
strukturierter
Verschleißschutzschicht Piston ring
with multi layer coating   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/07/2008    WO2008/040695    PT

40770(MA3053)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/18/2008    12/671,100    09/20/2016    9447490    Granted   
07/18/2028    Kolbenring mit
Verschleißschutzschicht Piston ring
coated with Al-nitrid   FEDERAL-
MOGUL
BURSCHEID
GMBH    02/05/2009    WO2009/016051    PT

40811(MA3058)

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/12/2008    12/664,462    09/25/2012    8273469    Granted   
06/12/2028    Kolbenring mit
Verschleißschutzschicht auf der
Basis von Dreistoffsystemen /
PVD-Coating for piston rings (Zr,
Cr, N)   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/18/2008    2008/152104    PT

40833

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/18/2007    12/527,051    01/22/2013    8356820    Granted   
12/18/2027    Kolbenring mit DLC-Einlaufschicht
und kleiner unterer Laufkante /
Diamond like carbon coating on
running face and PVD coating on
ring flanks   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/21/2008    WO2008/098534    PT

40834

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/30/2008    12527115    04/30/2013    8430410    Granted   
01/30/2028    Verschleißschutz der
Kolbenringflanken durch
PVD-Beschichtung PVD coating on
flanks of piston rings   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/21/2008    WO2008/098548    PT

40835

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/24/2008    12/527,152    08/07/2012    8235393    Granted   
01/24/2028    Gekammerter Kolbenring mit
PVD-Beschichtung / Chambered
Piston Ring coated with PVD   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/21/2008    WO2008/098544    PT

40946

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/15/2008    12664536    02/12/2013    8371585    Granted   
04/15/2028    Ölabstreifring mit
fertigungsfreundlicher Kontur
Oilring with special running face   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/18/2008    WO2008/151589    PT

41074

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/20/2009    12933181    07/16/2013    8484843    Granted   
01/20/2029    Nanopartikel verstätkte
Beschichtungen für Kolbenringe
thermal sprayed coating for piston
rings with nanoparticles to increase
the strength of the coating   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/23/2009    WO/2009/115156    PT

41118

      PISTON RINGS   United States    Regular    Division    National   
01/27/2014    14/164535    03/29/2016    9297421    Granted    01/04/2031   
PISTON AND RING ASSEMBLY /
ENGINE INSTALLATION
SYSTEM   FEDERAL-
MOGUL
LLC          PT

41118

      PISTON RINGS   United States    Regular    Original Filing    National   
08/03/2010    12/849097    02/04/2014    8640314    Granted    07/18/2031   
PISTON AND RING ASSEMBLY /
ENGINE INSTALLATION
SYSTEM   FEDERAL-
MOGUL
LLC          PT

41125

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/18/2009    12936003    02/04/2014    8641046B2    Granted   
03/18/2029    Gleitelement, insbesondere
Kolbenring, mit
lebensdauerbeständiger und
reibungsreduzierter Beschichtung
bei optimalem Einlaufverhalten
sliding element, especially piston
ring, with operations life durable
and low friction coating at ideal
early-life behaviour   FEDERAL-
MOGUL
BURSCHEID
GMBH    10/08/2009    WO2009/121719    PT

41126

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/22/2009    12/936158    12/25/2012    8337687    Granted   
01/22/2029    Strukturierte Hartchromschicht mit
in deren Mikrorissnetzwerk
eingelagerten Partikeln mit
Erdalkalizusätzen Structured hard
chrome layers with embeded hard
particles with rare earth   FEDERAL-
MOGUL
BURSCHEID
GMBH    10/08/2009    WO2009/121443    PT

41242

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/26/2009    13123580    02/18/2014    8652620B2    Granted   
08/26/2029    Bearing, esp. piston ring, with
reduced friction during lifetime
Gleitelement, insbesondere
Kolbenring, mit reduzierter
Reibung, während der Lebensdauer   FEDERAL-
MOGUL
BURSCHEID
GMBH    04/15/2010    WO2010/040596    PT

41251

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/23/2009    13/259300    11/27/2012    8317938    Granted   
11/23/2029    Nitrid capable cast steel material for
piston rings and cylinder liners.
Nitrierfähiger Stahlgußwerkstoff für
Kolbenringe und
Zylinderlaufbüchsen   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/30/2010    WO2010/108528    PT

41252

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/23/2009    13260476    05/16/2017    9650702    Granted   
11/23/2029    High silicon containing chrome steel
material for piston rings and
cylinder liners. Hochsiliciumhaltiger
Chromstahl—Werkstoff für
Kolbenringe und
Zylinderlaufbüchsen   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/30/2010    WO2010/108529    PT

41252

   2    PISTON RINGS   United States    Regular    Division    Patent
Cooperation
Treaty    03/25/2010    13/260437    02/11/2014    8,647,448    Granted   
03/25/2030    High silicon containing chrome steel
material for piston rings and
cylinder liners. Hochsiliciumhaltiger
Chromstahl—Werkstoff für
Kolbenringe und
Zylinderlaufbüchsen   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/30/2010    WO2010/108685    PT

41306

   1    PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/24/2010    13/321261    10/27/2015    9169547    Granted   
02/24/2030    DLC coating typ Aa-C /
Gleitelement, insbesondere
Kolbenring, mit
lebensdauerbeständiger
reibungsreduzierter Schutzschicht
bei variablen Verschleißverhalten   FEDERAL-
MOGUL
BURSCHEID
GMBH    11/25/2010    WO2010/133384    PT

41306

   2    PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/19/2010    13/321689    03/24/2015    8986821    Granted   
05/19/2030    DLC coating typ Aa-C /
Gleitelement, insbesondere
Kolbenring, mit
lebensdauerbeständiger
reibungsreduzierter Schutzschicht
bei variablen Verschleißverhalten   FEDERAL-
MOGUL
BURSCHEID
GMBH    11/25/2010    WO2010/133633    PT

41307

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/15/2009    13/124709    11/07/2017    9809885    Granted   
10/15/2029    Piston ring with different portions of
hard coating and DLC-phases /
Gleitelement, insbesondere
Kolbenring, mit
lebensdauerbeständiger
Verschleißschutzschicht bei in-situ
reibungsreduzierter Komponenten   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

41320

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/04/2009    13/201172    10/04/2016    9458934    Granted   
12/04/2029    PVD-coated 2 lip ring out of steel or
cast iron for compression ring
PVD-beschichtet 2 Lippenring aus
Stahl oder Guss als
Kompressionsring   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/26/2010    WO2010/094247    PT

41336

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/12/2009    13203559    11/12/2013    8580048    Granted   
10/12/2029    High silicon chromium steel—
material for piston rings and
cylinder liners Hochsiliciumhaltiger
Chrommanganstahl—Werkstoff für
Kolbenringe und
Zylinderlaufbüchsen   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

41337

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/13/2009    13203580    08/13/2013    8506727    Granted   
10/13/2029    High silicium steel material with
primary carbid for piston rings and
cylinder liners Hochsiliciumhaltiger
stahl Werkstoff mit Primärkarbiden
für Kolbenringe und
Zylinderlaufbüchsen   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/22/2011    20110311391    PT

41338

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/26/2011    13/203596    02/10/2012    8277576    Granted   
08/26/2031    Highsilicium manganese steel
material for piston rings and
cylinder liners Hochsiliciumhaltiger
Manganstahl-Werkstoff für
Kolbenringe und
Zylinderlaufbüchsen   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

41339

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/13/2009    13/203609    11/11/2014    8882937    Granted   
10/13/2029    High silicium steel material with bor
for piston rings and cylinder liners
Hochsiliciumhaltiger Stahl
Werkstoff mit Bor für Kolbenringe
und Zylinderlaufbüchsen   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

41411

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/24/2011    13/699898    07/12/2016    9388900    Granted   
05/24/2031    Sliding element, in particular piston
ring, with a-C:H:Me wear coating /
Gleitelement, insbesondere
Kolbenring, mit lebensdauer-
beständiger a-C:H:Me
Verschleißschutzschicht   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/01/2011    WO2011/147808    PT

41431

      PISTON RINGS   United States    Regular    Division    Patent
Cooperation
Treaty    12/10/2009    14813481    04/10/2018    9938626    Granted   
03/19/2029    Sliding element with physical
coating bolstered up by nano particle
/ Gleitelement mit Nanopartikel-
verstärkter physikalischer
Beschichtung   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

41431

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/10/2009    13/257396          Filed       Sliding element with
physical
coating bolstered up by nano particle
/ Gleitelement mit Nanopartikel-
verstärkter physikalischer
Beschichtung   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/23/2010    WO2010/105710    PT

41500

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/23/2009    13/260107    12/16/2014    8911875    Granted   
11/23/2029    Piston ring / Gleitelement,
insbesondere Kolbenring mit
einstellbaren Eigenschaften   FEDERAL-
MOGUL
BURSCHEID
GMBH    10/14/2010    WO2010/115448    PT

41519

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/25/2010    13/259968    03/24/2015    8985009    Granted   
01/25/2030    Thermal sprayed sliding element
with released function surface
Thermisch gespritztes Gleitelement
mit freigelegter Funktionsfläche   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/02/2010    WO2010/136223    PT

41526

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/14/2010    13/508799    10/14/2014    8857820    Granted   
10/14/2030    High load piston ring
Hochbelastbarer Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH    05/19/2011    WO2011/057875    PT

41582

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/15/2010    13/387864    09/09/2014    8827276    Granted   
04/15/2030    Sliding element, especially piston
ring with thermal coating on
Cr-base. Gleitelement, insbesondere
Kolbenring, mit thermish gespritzter
Beschichtung auf Cr-Basis   FEDERAL-
MOGUL
BURSCHEID
GMBH    02/03/2011    WO2011/012336    PT

41587

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/11/2010    13/390238    04/04/2017    9611543    Granted   
05/11/2030    DLC-coated sliding element,
especially piston ring
DLC-beschichtetes Gleitelement,
insbesondere Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH    02/17/2011    2011/018252    PT

41609

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/09/2012    13/980994    03/17/2015    8979094    Granted   
01/09/2032    Gap relief for inlaid PVD, DLC or
Cr coated Piston Rings /
Stoßentlastete Kolbenringe bei
gekammerten Ringen mit PVD-,
DLC- oder Cr-Schichten   FEDERAL-
MOGUL
BURSCHEID
GMBH    11/21/2013    2013/0307221A1    PT

41610

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/09/2010    13/502843    12/22/2015    9217507    Granted   
09/09/2030    Form optimized Piston Rings
Systems with expander /
Formoptimierte federgestützte
Ringsysteme   FEDERAL-
MOGUL
BURSCHEID
GMBH    04/28/2011    WO2011/047922    PT

41619

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/19/2010    13/505308          Filed       CrN-DLC coated sliding
element,
piston rings /
CrN-DLC-beschichtetes
Gleitelement insbesondere
Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH    05/05/2011    WO2011/051008A    PT

41637

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/17/2011    13/583690    08/11/2015    9103015    Granted   
02/17/2031    multi-layer CrN/DLC-coated
bearings, esp. piston-ring Viellagen
CrN/DLC-beschichtetes
Gleitelement, insbesondere
Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/15/2011    WO2011/110413    PT

41656

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/09/2011    13/580783    07/14/2015    9079276    Granted   
02/09/2031    simplified method to manufacture a
complete chromiumplated
compression ring in B/BS-style
Vereinfachtes Verfahren zum
Herstellen eines komplett
überchromten Kompressionsringes
in B/BS-Ausführung   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/01/2011    WO2011/103853    PT

41664

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/09/2010    13/576459    07/08/2014    8770590    Granted   
11/09/2030    oil rings with quadrajat scraping
Ölringe mit vierfacher Abstreifung   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/04/2011    WO2011/091876    PT

41673

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/17/2011    13/583715          Filed       two piece oil sraper ring
with inside
coil spring: PVD/DLC-coating of
surface between contact face/coil
spring Zweiteiliger Ölabstreifring
mit innenliegender Schlauchfeder:
PVD/DLC-Beschichtung des
Grundkörpers an der Kontaktfläche
zur Schlauchfeder   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/15/2011    WO2011/110411    PT

41682

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/19/2011    13/879472    11/03/2015    9174276    Granted   
07/19/2031    casting material with embedded
particles to avoid side waer of
pistons Gusswerkstoff mit
eingelagerten Partikeln zur
Vermeidung des Flankenverschleiss
bei Kolbenringen   FEDERAL-
MOGUL
BURSCHEID
GMBH    04/19/2012    WO2012/048919    PT

41701

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/17/2011    13/583828    04/14/2015    9,004,465    Granted   
02/17/2031    oilring with PVD/PA-CVD
Mulitlayer—coated coil spring
Ölring mit einer PVD/PA-CVD
Multilayer-beschichteten
Schraubendruckfeder   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/15/2011    WO2011/110412    PT

41717

   1    PISTON RINGS   United States    Regular    Division    National   
06/17/2015    14/741678    04/19/2016    9316313    Granted    11/29/2032   
HIGH MODULUS WEAR
RESISTANT GRAY CAST IRON
FOR PISTON RING
APPLICATIONS   FEDERAL-
MOGUL
LLC          PT

41717

      PISTON RINGS   United States    Regular    Original Filing    National   
11/29/2012    13/688802    07/28/2015    9091345    Granted    05/16/2033   
HIGH MODULUS WEAR
RESISTANT GRAY CAST IRON
FOR PISTON RING
APPLICATIONS   FEDERAL-
MOGUL
LLC          PT

41770

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/20/2011    13/811582    11/24/2015    9194492    Granted   
06/20/2031    piston ring with thermal sprayed
coating lubrication products
inclusive Kolbenring mit thermisch
gespritzter Beschichtung inklusive
Festschmierstoffe   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/26/2012    WO2012/010376    PT

41799

      PISTON RINGS   United States    Regular    Original Filing    National   
08/07/2014    14/453849    08/23/2016    9423028    Granted    08/07/2034   
PISTON RING   FEDERAL-
MOGUL
LLC          PT

41804

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/13/2000    09/936894    03/09/2004    6703145    Granted   
03/13/2020    ZEOLIT Process for electrolytic
coating of a substrate   DAROS
PISTON
RINGS AB          PT

41805

   2    PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/18/2002    10/471 561    05/30/2006    7052018    Granted   
03/18/2022    MIRA II Nickel-Aluminide based
wear resistant material for piston
rings   DAROS
PISTON
RINGS AB          PT

41805

   1    PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/18/2002    10/469686    01/04/2005    6838196    Granted   
03/18/2022    MIRA I Nickel-Aluminide based
wear resistant material for piston
rings   DAROS
PISTON
RINGS AB          PT

41818

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/02/2011    13/823051    07/21/2015    9085056    Granted   
09/02/2031    sharp-edged PVD-ring with
conically surface Scharfkantiger
PVD-Ring mit konischer Lauffläche   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/25/2013    2013/0187340A1    PT

41820

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/02/2011    13/823040    09/15/2015    9132517    Granted   
09/02/2031    half-inlaid ring or fully inlaid
compressionring with PVD-DLC or
multi-layer Einseitig gekammerter
oder vollgekammerter
Kompressionsring mit PVD—DLC
oder Multilagenschicht   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/18/2013    2013-0181411    PT

41835

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/24/2011    13/990236    08/11/2015    9103442    Granted   
11/24/2031    DLC-coated sliding element,
particularly piston ring
DLC-beschichtetes Gleitelement,
insbesondere Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

41847

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/13/2011    13/823566    03/10/2015    8973262    Granted   
08/13/2031    Profile grinded oel rings
Laufsteggestaltung von 2tlg.,
profilgeschliffenen Ölabstreifringen   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/25/2013    2013/0187341A1    PT

41856

      PISTON RINGS   United States    Regular    Original Filing    National   
11/09/2012    13/673546    05/10/2016    9334960    Granted    12/18/2033   
PISTON RING WITH A WEAR-
RESISTANT COBALT COATING
[APPLICATION OF COBALT AS
A WEAR RESISTANT RING
COATING]   FEDERAL-
MOGUL
LLC          PT

41890

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/13/2011    13/637526    07/21/2015    9086148    Granted   
10/13/2031    manufacture of wear and friction
resistant piston rings for IC engines
Herstellung eines verschleiß- u nd
reibungsresistenten Kolbenrings für
Verbrennungskraftmaschinen   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

41971

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/14/2013    14371909    03/13/2018    9915346
B2    Granted    01/14/2033    Sliding Element Gleitelement   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/18/2013    WO2013/104784    PT

41971

      PISTON RINGS   United States    Regular    Division    Patent
Cooperation
Treaty                Docketed       Sliding Element Gleitelement   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/18/2013    WO2013/104784    PT

41984

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/02/2012    14/005969    05/31/2016    9352427    Granted   
02/02/2032    inlaid and nitrited PVD-ring with
“sharp” unnitrited functional edge
Gekammerte und nitrierte
PVD-Ringe with “scharfer”
unnitrierter Funktionskante   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/09/2014    2014/0008874    PT

42045

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/07/2012    14385327    08/02/2016    9404578    Granted   
12/07/2032    Nitrided piston ring   FEDERAL-
MOGUL
BURSCHEID
GMBH    02/26/2015    UA2015/0054222A1    PT

42081

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/14/2012    14/116970    03/12/2016    9,273,629    Granted   
03/14/2032    Piston/ Piston ring design for
optimisaton of oil-film distribution
at 2 stroke shipmotors with oil
injection system Kolben/
Kolbenringdesign zur Optimierung
der Ölfilmverteilung in 2 takt
Schiffsmotoren mit Öleinspritz
Systemen   FEDERAL-
MOGUL
BURSCHEID
GMBH    03/20/2014    2014/0076265    PT

42084

      PISTON RINGS   United States    Regular    Original Filing    National   
07/03/2012    13/540884    06/10/2014    8746976    Granted    07/03/2032    DLC
coated piston ring with defined
surface DLC beschichteter
Kolbenring mit definierter
Oberfläche   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

42090

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/19/2012    14/127356    11/08/2016    9487855    Granted   
03/19/2032    HVOF coated piston ring with
extrem Mo-element Kolbenring mit
HVOF gespritzter Beschichtung mit
hohem Mo-Anteil.   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/17/2013    WO/2013/007401    PT

42170

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/06/2012    14/361956    11/22/2016    9500558    Granted   
12/06/2032    measuring method and definition of
light gap pistons Messmethode und
Definition der Llichtspaltundichter
Ringe   FEDERAL-
MOGUL
BURSCHEID
GMBH    05/07/2015    US2015/0122045A1    PT

42263

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/15/2013    14378170    09/13/2016    9442039    Granted   
01/15/2033    gap edge rounding measurement
device
Stoßkantenverrundungs-Meßgerät   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/22/2013    WO2013/120471    PT

42268

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/25/2013    14401946    05/02/2017    9638321    Granted   
04/25/2033    axial low LKZ oilring with fat hard
coating (> 10 µm) Axial niedriger
LKZ Ölring mit icker Hartschicht
(>10µm)   FEDERAL-
MOGUL
BURSCHEID
GMBH    05/14/2015    US2015/0130143A1    PT

42286

   1    PISTON RINGS   United States    Regular    Division    National   
01/21/2016    15/002753    11/15/2016    9494233    Granted    03/14/2033   
comb with 42315 LOW TENSION
PISTON RINGS AND METHOD
FOR MANUFACTURING THE
SAME   FEDERAL-
MOGUL
LLC          PT

42286

      PISTON RINGS   United States    Regular    Original Filing    National   
03/14/2013    13/827255    02/16/2016    9261190    Granted    06/08/2033   
comb with 42315 LOW TENSION
PISTON RINGS AND METHOD
FOR MANUFACTURING THE
SAME   FEDERAL-
MOGUL
LLC          PT

42299

      PISTON RINGS   United States    Regular    Original Filing    National   
02/15/2013    13/768284          Filed       Piston Ring for an Internal
Combustion Engine [STATIC
LINER SEAL #1]   FEDERAL-
MOGUL
LLC          PT

42300

      PISTON RINGS   United States    Regular    Original Filing    National   
02/15/2013    13/768435          Filed       PISTON RING FOR AN
INTERNAL COMBUSTION
ENGINE [STATIC LINER SEAL
#2]   FEDERAL-
MOGUL
LLC          PT

42301

      PISTON RINGS   United States    Regular    Original Filing    National   
02/15/2013    13/768535    11/22/2016    9500280    Granted    05/30/2034   
Piston Ring for an Internal
Combustion Engine [STATIC
LINER SEAL #3]   FEDERAL-
MOGUL
LLC          PT

42302

      PISTON RINGS   United States    Regular    Original Filing    National   
02/15/2013    13/768196          Filed       PISTON RONG FOR AN
INTERNAL COMBUSTION
ENGINE [STATIC LINER SEAL
#4]   FEDERAL-
MOGUL
LLC          PT

42303

      PISTON RINGS   United States    Regular    Original Filing    National   
02/15/2013    13/768355    04/19/2016    9316312    Granted    07/20/2034   
Piston Ring for an Internal
Combustion Engine [STATIC
LINER SEAL #5]   FEDERAL-
MOGUL
LLC          PT

42393

      PISTON RINGS   United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/30/2013    14/420,733    10/25/2016    9476504    Granted   
07/30/2033    DLC coated sliding element
particularly piston ring DLC
beschichtetes Gleitelement
insbesondere Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH    02/13/2014    WO2014/023615    PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

42399

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/31/2013    14439813    11/08/2016    9488276    Granted   
10/31/2033    DCL coated piston ring DLC
beschichteter Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH    05/08/2014    WO2014/068040    PT

42410

      PISTON
RINGS    United States    Regular    Original Filing    National    10/11/2013
   14/051696    03/06/2018    9909210    Granted    11/11/2036    CHEMICAL VAPOR
DEPOSITION OF WEAR
RESISTANT COATINGS
ONTO PISTON RING
RUNNING FACE, SIDE
FACE, AND INNER
DIAMETER IN ONE
COATING RUN   FEDERAL-
MOGUL LLC          PT

42431

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/08/2014    14762278    11/08/2016    9488275    Granted   
01/08/2034    Piston ring with carbon coating
including high strengh
running-in coating Kolbenring
mit Kohlenstoff-Beschichtung
incl. für den Einlauf
verbesserter Deckschicht   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/24/2014    WO2014/111294    PT

42432

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/09/2013    14/428,140    01/16/2018    9869390    Granted   
09/09/2033    piston ring with thermal
sprayed running face
Kolbenring mit thermisch
gespritzter Lauffläche   FEDERAL-
MOGUL
BURSCHEID
GMBH    03/20/2014    WO2014/040940    PT

42458

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/10/2014    14896179          Filed         FEDERAL-
MOGUL
BURSCHEID
GMBH    05/05/2016    2016/0122862A1    PT

42460

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/29/2013    14/653611    08/01/2017    9719596    Granted   
10/29/2033    Piston Ring with Roll
Burnished Edges   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/17/2014    WO2014/108226A1    PT

42470

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/24/2013    14/441,891    06/06/2017    9671019    Granted   
09/24/2033    oil distribution ring with
variable oil distribution groove
Ölverteilring mit variabler
Ölverteilnut   FEDERAL-
MOGUL
BURSCHEID
GMBH    05/15/2014    WO2014/072115    PT

42471

      PISTON
RINGS    United States    Regular    Continuation    Patent
Cooperation
Treaty    05/29/2018    15991503          Filed       oil distribution ring with
variable pivotpoint layer
around the circumference
Oelverteilring mit auf den
Umfang variabler
Pivotpunktlage   FEDERAL-
MOGUL
BURSCHEID
GMBH          PT

50004

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/09/2014    14/783,926          Filed       variable
ring-borecontact
surface at piston ring scope
Variable Läppspiegelbreite am
Kolbenringumfang   FEDERAL-
MOGUL
FRIEDBERG
GMBH    10/16/2014    WO2014/166997    PT

50144

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/04/2015    15123876          Filed       oil scraper ring with
special
design for axial low altitude
Ölabstreifring mmit speziellem
Design für axial niedrige Höhe   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/19/2017    2017/0016537A1    PT

50151

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/08/2014    15111272          Filed       piston ring with carbon
based
coating and definite roughness
profile gradient at running face
Kolbenring mit
kohlenstoffbasierter
Beschichtung und definierter
Rauheitsprofilsteigung auf der
Lauffläche   FEDERAL-
MOGUL
BURSCHEID
GMBH    07/23/2015    WO2015/106884    PT

50179

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/15/2015    15529232          Filed       two pieces comression
rings
zweiteilige Kompressionsringe   FEDERAL-
MOGUL
BURSCHEID
GMBH    06/02/2016    WO2016082955    PT

50214

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/18/2015    15/312293    04/24/2018    9951868    Granted   
03/18/2035    piston ring with groove
Kolbenring mit Nut   FEDERAL-
MOGUL
FRIEDBERG
GMBH    11/26/2015    WO2015/176843    PT

50223

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/10/2015    15/321844          Filed       piston ring with
compensation
of piston edge tip Kolbenring
mit Kompensation der
Kolbennutkippung   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/30/2015    WO2015/197361    PT

50291

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/15/2015    15325860          Filed       sliding element,
especially
piston ring, with reduced
friction, wear resistand sides
and persistence towards beats
Gleitelement, insbesondere
Kolbenring, mit reduzierter
reibung, verschleißbeständigen
Flanken und Beständigkeit
gegen Klopfen   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/21/2016    WO2016/0020
A189    PT

50330

      PISTON
RINGS    United States    Regular    Original Filing    National    04/22/2015
   14/693194    01/24/2017    9551419    Granted    04/22/2035    COATED SLIDING
ELEMENT   FEDERAL-
MOGUL LLC          PT

50330

   1    PISTON
RINGS    United States    Regular    Continuation    National    01/23/2017   
15/412551    11/14/2017    9816613    Granted    04/22/2035    COATED SLIDING
ELEMENT   FEDERAL-
MOGUL LLC          PT

50411

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/02/2016    15/744247          Filed       Double BS ring Doppel BS
Ring   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/19/2017    WO2017/008948    PT

50413

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/19/2016    15/737867          Filed       compression ring with
self-
side gasket Kompressionsring
mit Selbst-Flankendichtung   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/22/2016    WO2016/202485    PT

50449

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/22/2016    15/742,356          Filed       sharp-edged chromium
plated
compression ring
Scharfkantiger verchromter
Kompressionsring   FEDERAL-
MOGUL
BURSCHEID
GMBH    08/02/2018    2018/0216734 A1    PT

50486

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/16/2016    15745535          Filed       optimized layout of
topring
running face Optimierte
Gestaltung der
Topringlauffläche   FEDERAL-
MOGUL
BURSCHEID
GMBH    01/26/2017    WO2017/012796    PT

50510

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/07/2016    15765871          Filed       Flange + Sinus Wave Flanke
+
Sinus Welle   FEDERAL-
MOGUL
BURSCHEID
GMBH    04/13/2017    WO2017/059971    PT

50517

      PISTON
RINGS    United States    Regular    Original Filing    National    07/07/2016
   15/204264    04/17/2018    9945481    Granted    07/07/2036    POLYMER
COATING IN
CRACKED PISTON RING
COATING   FEDERAL-
MOGUL LLC          PT

50555

      PISTON
RINGS    United States    Regular    Original Filing    National    04/18/2016
   15/131641          Filed       TEETER-TOTTER OIL RING
(TTOR)   FEDERAL-
MOGUL LLC          PT

50599

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/28/2017    PCT/
EP2017/060200          Filed       Sliding element, particulary a
Piston ring, with thermally
stable bonding Gleitelement,
insbesondere Kolbenring, mit
thermisch stabiler Haftung   FEDERAL-
MOGUL
BURSCHEID
GMBH    11/02/2017    WO2017/186915A1    PT

50611NEU

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/01/2017    PCT/
EP2017/054747          Filed       coated pistonring with
protective coating
Beschichteter Kolbenring mit
Schutzschicht   FEDERAL-
MOGUL
BURSCHEID
GMBH    10/26/2017    WO2017/182185    PT

50633

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/28/2016    PCT/
EP2016/078954          Filed       MF-oil ring system with steel
rail segment and wear
protection disk
MF-Ölringsystem mit einem
Stahlbandring und einer
Verschleißschutzscheibe   FEDERAL-
MOGUL
BURSCHEID
GMBH    09/21/2017    WO2017/157490    PT

50667

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/26/2017    PCT/
EP2017/059855          Filed       2 piece oil ring with oil
pressure effect 2 teiliger Ölring
mit Öldruck Effekt-Stegen   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/07/2017    WO2017/207172    PT

50675

      PISTON
RINGS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/22/2017    PCT/
EP2017/062263          Filed       Compression - Oil Control -
Piston Ring Kompressions-
Öl-Kolbenring   FEDERAL-
MOGUL
BURSCHEID
GMBH    12/07/2017    WO2017/207323    PT

50726

      PISTON
RINGS    United States    Provisional
Filing    Original Filing    National    11/02/2017    62/580792          Filed
   11/02/2018    PISTON COMPRESSION
RING WITH BLOW-BY GAS
RESTRICTION FEATURES   FEDERAL-
MOGUL LLC          PT

40173(NU2899)

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/01/2005    11575010    07/06/2010    7748361    Granted   
09/01/2025    Kühlkanal für
Brennkraftmaschinen-Kolben   FEDERAL-
MOGUL
NÜRNBERG
GMBH    03/16/2006    WO2006/027157    PT

40524

      PISTONS    United States    Regular    Original Filing    National   
01/25/2008    12/019817    12/07/2010    7845269    Granted    02/25/2029   
PISTON WITH PIN BORE
LUBRICATION FEATURES   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40848

   1    PISTONS    United States    Regular    Continuation    National   
01/20/2011    13/010149    12/25/2012    8336446    Granted    11/08/2027   
PISTON HAVING TWISTED
SKIRT PANELS   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40848

      PISTONS    United States    Regular    Original Filing    National   
11/08/2007    11/937276    03/01/2011    7895937    Granted    05/31/2029   
PISTON HAVING TWISTED
SKIRT PANELS   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40852

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/13/2008    12679110    04/15/2014    8695559    Granted   
06/13/2028    Ölversorgungsrinne für
Nabenbohrungen / Oil groove
to pin bore   FEDERAL-
MOGUL
NÜRNBERG
GMBH    04/02/2009    WO2009/040148    PT

40875

   1    PISTONS    United States    Regular    Division    National   
05/12/2011    13/008250    08/07/2012    8235090    Granted    04/14/2028   
PISTON MOLD ASSEMBLY
AND METHOD OF
CONSTRUCTING A PISTON
THEREWITH   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

40875

      PISTONS    United States    Regular    Original Filing    National   
04/14/2008    12/102379    02/22/2011    7891403    Granted    04/28/2029   
PISTON MOLD ASSEMBLY
AND METHOD OF
CONSTRUCTING A PISTON
THEREWITH   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

40885

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/17/2008    12664441    04/29/2014    8709175    Granted   
04/17/2028    Hochlegierter
Gusseisenwerkstoff mit
lamellarer Graphitausbildung
sowie Verfahren zu dessen
Herstellung für Ringträger für
Fahrzeugkolben High alloyed
lamelar cast iron for ringcarrier
of pistons   FEDERAL-
MOGUL
NÜRNBERG
GMBH          PT

40907

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/02/2008    12746400    03/04/2014    8662049    Granted   
10/02/2028    Gußkolben in
Querrippenausführung casted
piston with ribs   FEDERAL-
MOGUL
NÜRNBERG
GMBH          PT

40960

      PISTONS    United States    Regular    Original Filing    National   
06/22/2009    12/488853    10/16/2012    8286607    Granted    06/22/2029   
WRIST PIN, CONNECTING
ROD, PISTON AND PISTON
ASSEMBLY THEREWITH
AND METHODS OF
CONSTRUCTING AND
ASSEMBLING THE SAME   FEDERAL-
MOGUL LLC          PT

40960

   1    PISTONS    United States    Regular    Division    National   
03/29/2012    13/434700    09/24/2013    8539927    Granted    06/22/2029   
WRIST PIN, CONNECTING
ROD, PISTON AND PISTON
ASSEMBLY THEREWITH
AND METHODS OF
CONSTRUCTING AND
ASSEMBLING THE SAME   FEDERAL-
MOGUL LLC          PT

40960

   2    PISTONS    United States    Regular    Division    National   
09/18/2013    14/030291    05/31/2016    9353863    Granted    07/06/2036   
WRIST PIN AND METHOD
OF REDUCING WEAR
BETWEEN MEMBERS
THEREOF, CONNECTING
ROD, PISTON AND
METHODS OF
CONSTRUCTING SAME   FEDERAL-
MOGUL LLC          PT

40960

   3    PISTONS    United States    Regular    Division    National   
04/01/2016    15/088625          Filed       WRIST PIN AND METHOD
OF REDUCING WEAR
BETWEEN MEMBERS
THEREOF, CONNECTING
ROD, PISTON AND
METHODS OF
CONSTRUCTING SAME   FEDERAL-
MOGUL LLC          PT

41002

      PISTONS    United States    Regular    Original Filing    National   
03/21/2011    13/052431    09/08/2015    9128036    Granted    10/31/2033   
MULTISPECTRAL
IMAGING SYSTEM AND
METHOD OF SURFACE
INSPECTION THEREWITH   FEDERAL-
MOGUL LLC          PT

41048

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/15/2009    13/000219    07/05/2016    9382869    Granted   
06/15/2029    “STEP UP” Cooling gallery /
Kühlkanal   FEDERAL-
MOGUL
NÜRNBERG
GMBH    12/23/2009    WO2009/153237    PT

41087

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/22/2009    12/999719          Filed       Steifelastischer
Kolbenschaft
stifelastic piston skirt   FEDERAL-
MOGUL
NÜRNBERG
GMBH    12/23/2009    WO2009/153088    PT

41156

   1    PISTONS    United States    Regular    Division    National   
08/09/2013    13/963525    01/06/2015    8926239    Granted    06/24/2029   
METHOD OF FORMING
PISTON PIN HOLES AND
BORING SYSTEM
THEREFOR   FEDERAL-
MOGUL LLC          PT

41156

      PISTONS    United States    Regular    Original Filing    National   
06/24/2009    12/490616    08/13/2013    8506215    Granted    01/03/2032   
METHOD OF FORMING
PISTON PIN HOLES AND
BORING SYSTEM
THEREFOR   FEDERAL-
MOGUL LLC          PT

41246

   1    PISTONS    United States    Regular    Original Filing    National   
07/09/2009    12/500291    01/22/2013    8356550    Granted    05/25/2031   
PISTON WITH OIL
RESERVOIR AND OIL
RECESS   FEDERAL-
MOGUL LLC          PT

41375

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/09/2010    13/266559    12/02/2014    8898898    Granted   
03/09/2030    process for automatic
manufacture of pistons with
heat coated ring groove
patching and cooling gallery
Verfahren zur automatisierten
Herstellung vonKolben mit
thermisch gespritzter
Ringnutarmierung und
Kühlkanal   FEDERAL-
MOGUL
NÜRNBERG
GMBH    11/04/2010    WO2010/124894A    PT

41380

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/27/2010    13/318193    09/13/2016    9441182    Granted   
04/27/2030    wear-resistant seal paint for
coating on engine pistons
Verschleißfester Gleitlack zur
Beschichtung von Motorkolben   FEDERAL-
MOGUL
NÜRNBERG
GMBH    11/04/2010    WO2010/125060    PT

41596

      PISTONS    United States    Regular    Original Filing    National   
10/26/2012    13/661597    04/17/2018    9945480    Granted    09/16/2035   
PISTON ASSEMBLY
INCLUDING A POLYMER
COATING WITH HARD
PARTICLES APPLIED TO
SLIDING SURFACES
[POLYMER COATING WITH
HARD PARTICLES APPLIED
TO PISTON/WRIST PIN
INTERFACE SLIDING
SURFACES [Replaces 41342 -
USE OF POLYAMIDEIMIDE
(PAI) WITH SOLID
LUBRICANT (BN) AND
SURFACE MODIFIERS
(SiC & Fe2 O3) COATING AT
INTERFACE OF PISTON PIN
AND CONNECTING ROD
OR PISTON PIN PISTON PIN
BORE]   FEDERAL-
MOGUL LLC          PT

41620

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/24/2011    13/637501    11/18/2014    8887794    Granted   
03/24/2031    Compressed air cooling and -
quenching of the pin bore
through the casting core while
die casting of pistons /
Druckluftkühlung und -
abschrecken in der
Bolzenbohrung beim
Kokillenguss von Kolben
mittels Kühlluftleitung durch
den Werkzeugkern   FEDERAL-
MOGUL
NÜRNBERG
GMBH    09/29/2011    WO2011/117343    PT

41721

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/11/2012    13/979692    02/17/2015    8955488    Granted   
01/11/2032    Piston with parabolic geometry
shaft Kolben mit
parabelförmiger
Schaftgeometrie   FEDERAL-
MOGUL
NÜRNBERG
GMBH    07/19/2012    WO2012/095445    PT

41762

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/18/2011    13/997432    03/24/2015    8985186    Granted   
11/18/2031    HYBRID Design of
Elastoval2Piston HYBRID
Design für Elastoval2Kolben   FEDERAL-
MOGUL
NÜRNBERG
GMBH    06/28/2012    WO2012/084364    PT

41854

      PISTONS    United States    Regular    Original Filing    National   
07/09/2012    13/544978    06/11/2013    8459332    Granted    07/09/2032   
PISTON OUTER PANEL
MOLD AND METHOD OF
CONSTRUCTING A PISTON
AND FORMING AN
UNDERCUT COOLING
GALLERY O FA PISTON
THEREWITH [TOOLING TO
WITHDRAW COMPLEX
OUTER PANEL FORM
FROM CAST PISTONS]   FEDERAL-
MOGUL LLC          PT

41904

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/27/2012    14/008652    12/22/2015    9216480    Granted   
03/27/2032    piston with machined gallery;
optional with improved bowl
rim properties Kolben mit
mechanisch bearbeitetem
Kühlkanal; optional mit
verbesserten
Muldenrandeigenschaften   FEDERAL-
MOGUL
NÜRNBERG
GMBH    10/04/2012    WO2012/130839    PT

42111

      PISTONS    United States    Regular    Original Filing    National   
06/29/2012    13/538653    06/02/2015    9046053    Granted    08/28/2033   
PISTON WITH AN UNDER
CROWN SUPPORT
FEATURE   FEDERAL-
MOGUL LLC          PT

42169

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/26/2013    14/397267          Filed       Casting method for
pistons as a
combination of horizontal and
vertical casting Verfahren zur
Kolbenherstellung in einer
Kombination aus liegender und
stehender Gießweise   FEDERAL-
MOGUL
NÜRNBERG
GMBH    10/31/2013    WO2013/160447    PT

42262

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/10/2013    14415221          Filed       Process for manufacturing
of
pistons with remelted areas,
characterized by a controlled
variable depths of remelted
zones within one welding seam
Verfahren zur Herstellung von
Kolben für
Verbrennungskraftmaschinen
mit umgeschmolzenen
Bereichen, die innerhalb einer
Schmelzbahn unterschiedliche
Schmelztiefen aufweisen,
welches kontrolliert in
Abhängigkeit von der Höhe der
Belastung im Motor
angewendet werden kann   FEDERAL-
MOGUL
NÜRNBERG
GMBH    01/23/2014    WO2014/012826    PT

42269

      PISTONS    United States    Regular    Original Filing    National   
03/12/2013    13/795361          Filed       ENGINE PISTON [LIGHT
WEIGHT STEEL PISTON
DESIGN FOR GASOLINE
ENGINES]   FEDERAL-
MOGUL LLC          PT

42271

      PISTONS    United States    Regular    Original Filing    National   
03/13/2014    14/209201    12/15/2015    9212621    Granted    03/13/2034   
PISTON AND METHOD OF
CONSTRUCTION THEREOF   FEDERAL-
MOGUL LLC          PT

42390

      PISTONS    United States    Regular    Division    Patent
Cooperation
Treaty    12/05/2017    15831834          Filed       Aluminum Alloy for engine
parts Verfahren zur Herstellung
eines Motorbauteils und
Motorbauteil   FEDERAL-
MOGUL
NÜRNBERG
GMBH    05/22/2014    WO2014/076174    PT

42390

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/14/2013    14/442,615          Filed       Aluminum Alloy for
engine
parts Verfahren zur Herstellung
eines Motorbauteils und
Motorbauteil   FEDERAL-
MOGUL
NÜRNBERG
GMBH    05/22/2014    WO2014/076174    PT

42406

      PISTONS    United States    Regular    Original Filing    National   
03/04/2013    13/784015    09/30/2014    8844341    Granted    03/29/2023   
DATA COLLECTOR FOR AN
INTERNAL ENGINE
COMPONENT [PISTON
TEMPERATURE DATA
LOGGER]   FEDERAL-
MOGUL LLC          PT

42496

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/11/2015    15313829          Filed       Aluminum Alloy for engine
parts Verfahren zur Herstellung
eines Motorbauteils und
Motorbauteil   FEDERAL-
MOGUL
NÜRNBERG
GMBH    11/19/2015    WO2015/173172    PT

42498

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/28/2014    14907985          Filed         FEDERAL-
MOGUL
NÜRNBERG
GMBH    02/05/2015    WO2015/014779    PT

42510

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/29/2016    15576972          Filed       Lightweight-Pistonskirt
with
load optimized wall thickness
distribution Leichtbau-
Kolbenschaft mit
belastungsgerechter
Wandstärkenverteilung   FEDERAL-
MOGUL
NÜRNBERG
GMBH          PT

50044

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/30/2014    14/910,082    04/17/2018    9945320    Granted   
07/30/2034    Kolben für Verbrennungsmotor   FEDERAL-
MOGUL
NÜRNBERG
GMBH    02/12/2015    WO2015/018712    PT

50187

      PISTONS    United States    Regular    Original Filing    National   
02/04/2015    14/613603    03/06/2018    9909528    Granted    04/26/2036   
PISTON WITH ABRADABLE
COATING TO GENERATE
APPROPRIATE CONTACT
GEOMETRY ON RUNNING
SURFACE   FEDERAL-
MOGUL LLC          PT

50238

      PISTONS    United States    Regular    Original Filing    National   
08/27/2014    14/470200    03/06/2018    9909527    Granted    12/19/2035   
HYBRID INDUCTION
WELDING PROCESS
APPLIED TO PISTON
MANUFACTURING   FEDERAL-
MOGUL LLC          PT

50292

      PISTONS    United States    Regular    Original Filing    National   
10/30/2015    14/928033          Filed       PISTON [STEEL PISTON
MANUFACTURING
PROCESS]   FEDERAL-
MOGUL LLC          PT

50345

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/21/2016    15/563,786          Filed       Aluminium casting alloy
and
manufacturing process for
engine components
Aluminium-Gusslegierung und
Verfahren zur Herstellung eines
Motorbauteils   FEDERAL-
MOGUL
NÜRNBERG
GMBH    10/06/2016    WO2016/156084    PT

50365

      PISTONS    United States    Regular    Original Filing    National   
06/18/2015    14/743221          Filed       POWER GENERATOR FOR
PISTON
INSTRUMENTATION   FEDERAL-
MOGUL LLC    05/05/2016    2016/0123272    PT

50391

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/26/2016    15/546,339          Filed       weight reduced steel
piston for
internal combustion engine
Gewichtsreduzierter
Stahlkolben für
Verbrennungsmotoren   FEDERAL-
MOGUL
NÜRNBERG
GMBH    08/04/2016    WO2016/120245A1    PT

50435

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/22/2017    PCT/
EP2017/054011          Filed       adhesive and wear-resistant
slide paint for coating at engine
pistons Haftfester und
verschleißfester Gleitlack zur
Beschichtung von Motorkolben   FEDERAL-
MOGUL
NÜRNBERG
GMBH    10/05/2017    WO2017/167505    PT

50501

      PISTONS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/08/2016    15774393          Filed       Piston with
polysilazane-based
coating Beschichtung von
Kolben mit Polysilazanen   FEDERAL-
MOGUL
NÜRNBERG
GMBH    05/18/2017    WO2017/80986    PT

50516

      PISTONS    United States    Regular    Original Filing    National   
11/17/2016    15/354001          Filed       THERMALLY INSULATED
STEEL PISTON CROWN
AND METHOD OF MAKING
USING A CERAMIC
COATING   FEDERAL-
MOGUL LLC          PT

50516

   1    PISTONS    United States    Regular    Original Filing    National   
11/17/2016    15/354080          Filed       THERMALLY INSULATED
ENGINE COMPONENT AND
METHOD OF MAKING
USING A CERAMIC
COATING   FEDERAL-
MOGUL LLC          PT

50575

      PISTONS    United States    Regular    Original Filing    National   
01/19/2017    15/409928          Filed       VARIABLE COMPRESSION
RATIO CONNECTING ROD   FEDERAL-
MOGUL LLC          PT

50900

      PISTONS    United States    Regular    Original Filing    National   
08/22/2018    16/109328          Filed       PISTON WITH BROAD
OVATE GALLERY   FEDERAL-
MOGUL LLC          PT

30438 (BR 2789)

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    National    09/30/2003
   10/675750    06/20/2006    7063327    Granted    09/30/2023    DICHTPROFIL
FÜR
AKUSTISCHE
ENTKOPPLUNG   FM SEALING
SYSTEMS
BRETTEN
GMBH          PT

30593 (BR 2837)

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    National    05/13/2004
   10/844927    10/28/2008    7442422    Granted    05/13/2024    DECKEL MIT
NEUER
DICHTUNGSTECHNOLOGIE   FM SEALING
SYSTEMS
BRETTEN
GMBH          PT

40085

   1    SEALS -
COLD
STATIC
GASKETS    United States    Regular    Division    National    01/15/2010   
12/688114    04/17/2012    8157269    Granted    08/17/2025    GASKET FOR
SEALING
MULTIPLE FLUIDS   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40085

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    National    06/07/2005
   11/146735    02/15/2011    7887063    Granted    01/15/2028    GASKET FOR
SEALING
MULTIPLE FLUIDS   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40353

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    National    04/17/2006
   11/405306    01/04/2011    7862049    Granted    12/07/2026    GASKET AND
METHOD OF
FORMING A SEAL
THEREWITH   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40453

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    National    11/07/2007
   11/936489    01/11/2011    7866670    Granted    10/26/2028    STATIC GASKET
  FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40608(BR3017)

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/18/2007    12279801    08/07/2012    8235016    Granted   
01/18/2027    Dichtsystem mit
Kunststoffträgerrahmen gasket
with bolt clip   FM SEALING
SYSTEMS
BRETTEN
GMBH    08/23/2007    WO2007/093265    PT

40707

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    National    11/07/2007
   11/936409    10/05/2010    7806413    Granted    01/05/2029    STATIC GASKET
  FEDERAL-
MOGUL LLC          PT

41586

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/10/2010    13/393126    04/24/2018    9951665    Granted   
05/10/2030    innovative fixing conception/
gasket with fixed body
Neuartiges
Befestigungskonzept /
Dichtung mit Fixierkörper   FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    03/03/2011    WO2011/023425    PT

41679

   1    SEALS -
COLD
STATIC
GASKETS    United States    Regular    Continuation    National    09/12/2014   
14/484680    05/16/2017    9651152    Granted    03/03/2032    GASKET ASSEMBLY
WITH
IMPROVED LOCATING
AND RETENTION PIN AND
METHOD OF
CONSTRUCTION THEREOF   FEDERAL-
MOGUL LLC          PT

41679

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    National    12/20/2010
   12/972907    09/16/2014    8833771    Granted    12/05/2032    GASKET
ASSEMBLY WITH
IMPROVED LOCATING
AND RETENTION PIN AND
METHOD OF
CONSTRUCTION THEREOF   FEDERAL-
MOGUL LLC          PT

42336

      SEALS -
COLD
STATIC
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/28/2012    14/396864    03/27/2018    9926882    Granted   
11/28/2032    land solution to reduce stress at
sealing profiles Steglösung zur
Reduzierung der
Beanspruchung von
Dichtprofilen   FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    10/31/2013    WO2013/159839    PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date   

Title

   Current Owner    Publication
Date    Publication
Number    Segment 30173       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    07/09/2002
   10/191945    09/16/2003    6620361    Granted    07/09/2022    METHOD FOR
MANUFACTURING A COMPOSITE SEAL    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 30328    1    SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/21/2003
   10/394272    06/06/2006    7055828    Granted    07/24/2023    SHAFT SEAL   
FEDERAL-
MOGUL
WORLD
WIDE LLC    10/02/2003    2003-
0184021A1    PT 30695 (BR 2857)       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/11/2004    10578987    11/02/2010    7823886    Granted   
05/11/2024    BESCHICHTUNG DES AUSSENDURCHMESSERS EINES RWDR ZUR ERHÖHUNG DER
HALTEKRÄFTE IN DER BOHRUNG    FM
SEALING
SYSTEMS
BRETTEN
GMBH    05/26/2005    WO2005/047740    PT 40072       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    09/12/2005
   11/224362    07/09/2013    8480092    Granted    02/28/2031    RADIAL SEAL
AND METHOD OF MAKING    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40259       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    04/27/2006
   11/412471    03/25/2008    7347424    Granted    04/27/2026    SHAFT SEAL
HAVING INTEGRATED REMOVAL FEATURE    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40259    1    SEALS -
DYNAMIC
SEALS    United States    Regular    Division    National    01/25/2008   
12/019752    09/06/2011    8011671    Granted    05/16/2028    SHAFT SEAL HAVING
INTEGRATED REMOVAL FEATURE    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40614       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    09/12/2007
   11/853861    03/22/2011    7909333    Granted    06/07/2029    UNITIZED OIL
SEAL HAVING SOFT RETENTION AND DEBRIS EXPULSION FEATURES    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40803       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/07/2008
   12/044252    11/08/2011    8052152    Granted    02/26/2030    DYNAMIC SHAFT
SEAL AND METHOD OF INSTALLATION THEREOF    FEDERAL-
MOGUL
LLC          PT 40851       SEALS -
DYNAMIC
SEALS    United States    Regular    Continuation-In-Part    National   
07/06/2007    11/774233    10/04/2011    8029714    Granted    01/23/2028   
RADIAL SEAL IMPROVEMENT (CIP of DS-40072)    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40891    1    SEALS -
DYNAMIC
SEALS    United States    Regular    Division    National    12/07/2012   
13/708294    03/31/2015    8991829    Granted    11/19/2028    Non-Contract
Labyrinth Seal Assembly and Method of Construction Thereof [See Timken JV
Agreement]    FEDERAL-
MOGUL
LLC          PT 40891    2    SEALS -
DYNAMIC
SEALS    United States    Regular    Continuation    National    02/13/2015   
14/622809    03/22/2016    9291272    Granted    11/27/2028    Non-Contract
Labyrinth Seal Assembly and Method of Construction Thereof [See Timken JV
Agreement]    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40891       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    11/19/2008
   12/273995    01/01/2013    8342535    Granted    08/26/2031    Non-Contract
Labyrinth Seal Assembly and Method of Construction Thereof [See Timken JV
Agreement]    FEDERAL-
MOGUL
LLC          PT 40898       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    06/11/2009
   12/482562    06/14/2011    7959840    Granted    07/30/2029    LOW TORQUE
SHAFT SEAL AND METHOD OF CONSTRUCTION THEREOF    FEDERAL-
MOGUL
LLC          PT 41171       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    09/30/2009
   12/571083    05/22/2012    8182646    Granted    11/13/2029    SUBSTRATE AND
RUBBER COMPOSITION AND METHOD OF MAKING THE COMPOSITION    FEDERAL-
MOGUL
LLC          PT 41171    1    SEALS -
DYNAMIC
SEALS    United States    Regular    Division    National    05/01/2012   
13/461009    07/05/2016    9382451    Granted    07/21/2032    SUBSTRATE AND
RUBBER COMPOSITION AND METHOD OF MAKING THE COMPOSITION    FEDERAL-
MOGUL
LLC          PT 41303       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/17/2010
   12/725759    08/07/2012    8235391    Granted    03/17/2030    RADIAL SHAFT
SEAL ASSEMBLY WITH LUBRICATION RETENTION AND DEBRIS EXCLUSION FEATURE AND METHOD
OF CONSTRUCTION THEREOF    FEDERAL-
MOGUL
LLC          PT 41396       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/11/2010
   12/722109    08/13/2013    8505926    Granted    12/29/2030    LOW TORQUE
SHAFT SEAL WITH IMPROVED SEAL ELEMENT BOND JOINT    FEDERAL-
MOGUL
LLC          PT 41398       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    06/17/2011
   13/162646    10/15/2013    8556270    Granted    09/10/2031    RADIAL SHAFT
SEAL, RADIAL SHAFT SEAL ASSEMBLY AND METHOD OF INSTALLATION    FEDERAL-
MOGUL
LLC          PT 41399       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    08/23/2011
   13/215528    11/05/2013    8573602    Granted    12/03/2031    RADIAL SHAFT
SEAL WITH DUST EXCLUSION AND HYDRODYNAMIC SEALING FEATURE    FEDERAL-
MOGUL
LLC          PT 41400       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    01/28/2010
   12/695534    03/19/2013    8398089    Granted    03/17/2031    RADIAL SHAFT
SEAL, RADIAL SHAFT SEAL ASSEMBLY AND METHOD OF INSTALLATION    FEDERAL-
MOGUL
LLC          PT 41424       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    01/28/2010
   12/695404    08/06/2013    8500130    Granted    02/16/2032    DYNAMIC SHAFT
SEAL AND METHOD OF INSTALLATION    FEDERAL-
MOGUL
LLC          PT 41615       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    05/03/2011
   13/099474    06/11/2013    8459654    Granted    10/11/2031    HYDRODYNAMIC
SEAL WITH INCREASED FLEXIBILITY SEALING ELEMENT    FEDERAL-
MOGUL
LLC          PT 41781       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    01/27/2012
   13/359721    12/30/2014    8919206    Granted    09/05/2032    METHOD OF
TESTING SEAL LIP BOND STRENGTH TO METAL SUBSTRATE AND APPARATUS THEREFOR   
FEDERAL-
MOGUL
LLC          PT 41809    1    SEALS -
DYNAMIC
SEALS    United States    Regular    Division    National    10/06/2015   
14/875990    05/16/2017    9651154    Granted    10/25/2032    RADIAL SHAFT
SEAL, RADIAL SHAFT SEAL ASSEMBLY AND METHOD OF INSTALLATION [MICROTORQ AIRSIDE
SHAFT SEAL INSTALL DESIGN WITH INCREASED INSTALLATION ABILITY    FEDERAL-
MOGUL
LLC          PT 41809       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    10/25/2012
   13/660766    11/03/2015    9175774    Granted    10/21/2033    RADIAL SHAFT
SEAL, RADIAL SHAFT SEAL ASSEMBLY AND METHOD OF INSTALLATION [MICROTORQ AIRSIDE
SHAFT SEAL INSTALL DESIGN WITH INCREASED INSTALLATION ABILITY    FEDERAL-
MOGUL
LLC          PT 41831       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    09/20/2010
   12/886099    05/14/2013    8439363    Granted    11/19/2031    DYNAMIC RADIAL
SHAFT SEAL ASSEMBLY WITH COMBINATION DUST EXCLUSION THRUST PAD    FEDERAL-
MOGUL
LLC          PT 41848       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/08/2011
   13/042533    06/23/2015    9062773    Granted    07/22/2031    RADIAL SHAFT
SEAL, RADIAL SHAFT SEAL ASSEMBLY AND METHOD OF INSTALLATION    FEDERAL-
MOGUL
LLC          PT 41889       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    01/24/2013
   13/748752    07/21/2015    9086150    Granted    01/24/2033    ELASTOMERIC
SHAFT SEAL FORMED WITHOUT OVEN POST CURING [DEVELOPMENT OF NO PAST CURE FKM
COMPOUND FOR SHAFT SEAL APPLICATIONS]    FEDERAL-
MOGUL
LLC          PT 41889    1    SEALS -
DYNAMIC
SEALS    United States    Regular    Division    National    06/17/2015   
14/741737          Filed       ELASTOMERIC SHAFT SEAL FORMED WITHOUT OVEN POST
CURING [DEVELOPMENT OF NO PAST CURE FKM COMPOUND FOR SHAFT SEAL APPLICATIONS]   
FEDERAL-
MOGUL
LLC          PT 41898       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    10/04/2012
   13/645303    07/19/2016    9394998    Granted    01/02/2035    RADIAL SHAFT
SEAL ASSEMBLY WITH SNAP IN AUXILIARY MEMBER [SEAL WITH OPTIONAL INSTALLABLE
SECOND OR THIRD SEALING LIP]    FEDERAL-
MOGUL
LLC          PT 41936       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    11/23/2011
   13/303242    02/10/2015    8950753    Granted    10/24/2033    RADIAL SHAFT
SEAL, RADIAL SHAFT SEAL ASSEMBLY AND METHOD OF INSTALLATION [MICROTORQ
INSTALLATION AID WITH INTEGRATED “INSTALLATION SKIDS” AND “INSTALLATION BUMPS”]
   FEDERAL-
MOGUL
LLC          PT 41946       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    07/06/2011
   13/176835    09/27/2016    9452464    Granted    05/13/2034    METHOD OF
FORMING A TUBULAR MEMBER [COMBINED ROLL-FORMING AND SPIN-FORMING OF METAL
POWERTRAIN COMPONENTS]    FEDERAL-
MOGUL
LLC          PT 41946    1    SEALS -
DYNAMIC
SEALS    United States    Regular    Continuation    National    09/26/2016   
15/275731          Filed       METHOD OF FORMING A TUBULAR MEMBER [COMBINED
ROLL-FORMING AND SPIN-FORMING OF METAL POWERTRAIN COMPONENTS]    FEDERAL-
MOGUL
LLC          PT 41956       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    10/14/2011
   13/273514    09/15/2015    9133698    Granted    10/10/2033    MODULAR
FRACTURE PLUG AND METHOD OF CONSTRUCTION THEREOF    FEDERAL-
MOGUL
LLC          PT 41981       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/19/2012
   13/423365    08/12/2014    8800996    Granted    08/03/2032    LOW TORQUE
RADIAL SHAFT SEAL ASSEMBLY    FEDERAL-
MOGUL
LLC          PT 42163       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/21/2012
   13/426450    06/23/2015    9062774    Granted    05/30/2033    RADIAL SHAFT
SEAL WITH STATIC AND HYDRODYNAMIC SEALING FEATURES [MAIN LIP THREAT PATTERN WITH
VARIOUS HYDRODYNAMIC REGIONS]    FEDERAL-
MOGUL
LLC          PT 42200       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    08/24/2012
   13/594765    09/16/2014    8833804    Granted    08/24/2032    HAMMER UNION
FACE SEALS WITH WELDED RING USED IN OIL/GAS INDUSTRY    FEDERAL-
MOGUL
LLC          PT 42207       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    02/26/2014
   14/190199          Filed       JV w/ Hendrickson - MAIN SEAL FOR A HEAVY DUTY
VEHICLE WHEEL END ASSEMBLY    FEDERAL-
MOGUL
LLC          PT 42247       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    06/04/2013
   13/909874    02/17/2015    8955849    Granted    06/04/2033    RADIAL SHAFT
SEAL AND ASSEMBLY THEREWITH [LOW TORQUE VENTED AUX LIP FOR DYNAMIC SHAFT SEALS]
   FEDERAL-
MOGUL
LLC          PT 42353       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    08/14/2014
   14/459702    10/04/2016    9458937    Granted    08/14/2034    SHAFT SEAL
ASSEMBLY WITH EXCLUSION PUMP DUST LIP    FEDERAL-
MOGUL
LLC          PT 42418       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    03/17/2014
   14/216640    06/10/2018    10018272    Granted    05/31/2036    SCAVENGER
PUMP SEAL AND RADIAL SHAFT SEAL ASSEMBLY THEREWITH    FEDERAL-
MOGUL
LLC          PT 50340       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    05/20/2015
   14/717178    08/22/2017    9739318    Granted    07/15/2035    CLUTCH PISTON
ASSEMBLY    FEDERAL-
MOGUL
LLC          PT 50536       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    10/18/2016
   15/296587          Filed       RADIAL SHAFT SEAL ASSEMBLY WITH AXIALLY
ADAPTIVE DEBRIS EXCLUSION FACE LIP AND OIL SEAL FACE LIP    FEDERAL-
MOGUL
LLC          PT 50739       SEALS -
DYNAMIC
SEALS    United States    Regular    Original Filing    National    09/25/2017
   15/714477          Filed       RADIAL SHAFT SEAL ASSEMBLY WITH DEBRIS
EXCLUSION MEMBER AND METHOD OF CONSTRUCTION THEREOF    FEDERAL-
MOGUL
LLC          PT 41377       SEALS -
HEAT
SHIELDS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/07/2009    13255605    08/13/2013    8507067    Granted   
12/07/2029    Temperature-Vibration decoupling element / Temperatur
Schwingungsentkoppelelement    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    09/16/2010    WO2010/102656    PT 42124       SEALS -
HEAT
SHIELDS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/08/2012    14/342507    07/04/2017    9694761    Granted   
05/08/2032    Heat shielding plate in hybridconstruction Wärmeabschirmblech in
Hybridbauweise    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH       WO2013/034321    PT 50015       SEALS -
HEAT
SHIELDS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/20/2013    14/779705    12/05/2017    9835219    Granted   
11/20/2033    shock absorber of shield plate [Schwingungsdämpfer für
Abschirmblech]    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    10/02/2014    WO2014/54307    PT 50329       SEALS -
HEAT
SHIELDS    United States    Regular    Original Filing    National    12/27/2015
   14/979416    12/12/2017    9840959    Granted    12/27/2035    HEAT SHIELD
ASSEMBLY FOR AN EXHAUST SYSTEM    FEDERAL-
MOGUL
LLC          PT 50453       SEALS -
HEAT
SHIELDS    United States    Regular    Original Filing    National    04/21/2016
   15/134568          Filed       HEAT AND VIBRATION MOUNTING ISOLATOR FOR A
HEAT SHIELD, HEAT SHIELD ASSEMBLY AND METHOD OF CONSTRUCTION THEREOF    FEDERAL-
MOGUL
LLC          PT 02588 US-C       SEALS -
HOT
GASKETS    United States    Regular    Continuation-In-Part    National   
01/18/2002    10/050906    04/06/2004    6715770    Granted    07/24/2020   
LASERSCHWEISSVERFAHREN FUER DUENNE STOPPERLAGEN    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    07/18/2002    US-2002-009314    PT 02705       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    01/16/2002
   10/046664    04/20/2004    6722662    Granted    01/16/2022    MLS FUER
DIESELMOTOREN    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH          PT 30256       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    11/01/2001
   10/037052    03/23/2004    6708983    Granted    11/01/2021    SPIRAL WOUND
CYLINDER HEAD GASKET    FEDERAL-
MOGUL
WORLD
WIDE LLC    05/01/2003    US2003-
0080517    PT 30335 (DA 2767)       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    12/13/2002
   10/318,701    09/28/2004    6796562    Granted    12/13/2022    OPTIMIERTE
ZKD ZUM AUSGLEICH VON LOKALEN BUCHSENABSENKUNGEN (Cylinder head gasket for
compensating local depressions in the region of the compression limiter)   
FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH          PT 30529    1    SEALS -
HOT
GASKETS    United States    Regular    Continuation-In-Part    National   
02/28/2007    11/679955    05/20/2008    7374176    Granted    01/13/2024   
LASER WELDED MULTI-LAYERED STEEL GASKET ASSEMBLY    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 30529       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    01/13/2004
   10/756591    04/10/2007    7200932    Granted    03/02/2025    LASER WELDED
MULTI-LAYERED STEEL GASKET ASSEMBLY    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 30532       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    12/11/2003
   10/733914    08/30/2005    6935635    Granted    12/11/2023    METAL GASKET
   FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 30535 (DA 2819)       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/12/2003    10/545885    04/06/2010    7690657    Granted   
12/12/2023    GLEITENDE STATISCHE DICHTUNG - ÜBERTRAGEN DER RELATIVBEWEGUNG DER
DICHTFLÄCHEN IN DIE DICHTUNG    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH          PT 30584       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    01/11/2005
   11/032738    07/22/2008    7401790    Granted    05/17/2025    MOTION
CONTROLLING RIGID GASKET DESIGN    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 30591    1    SEALS -
HOT
GASKETS    United States    Regular    Division    National    04/21/2011   
13/091191    10/15/2013    8556271    Granted    06/05/2025    MULTILAYER METAL
GASKET    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40021 (DA 2869)       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    09/22/2004    10583535    02/26/2013    8382123    Granted   
09/22/2024    SICKE AUF STOPPER MIT ZUSÄTZLICHER ABDICHTFUNKTION    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH          PT 40021 (DA 2869)       SEALS -
HOT
GASKETS    United States    Regular    Division    Patent
Cooperation
Treaty    06/03/2009    13413997    05/21/2013    8444154    Granted   
09/22/2024    SICKE AUF STOPPER MIT ZUSÄTZLICHER ABDICHTFUNKTION    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH          PT 40184       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    09/30/2005
   11/241206    01/11/2011    7867374    Granted    08/16/2029    ACTIVE MATRIX
ELECTROCHEMICAL MACHINING APPARATUS AND METHOD    FEDERAL-
MOGUL
WORLD
WIDE LLC    04/06/2006    20060070887    PT 40462       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    07/03/2007
   11/773200    05/04/2010    7708842    Granted    07/03/2027    METAL GASKET
AND METHOD OF MAKING    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40462    1    SEALS -
HOT
GASKETS    United States    Regular    Division    National    03/18/2010   
12/726591    05/15/2012    8177929    Granted    11/06/2027    METAL GASKET AND
METHOD OF MAKING    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40465    1    SEALS -
HOT
GASKETS    United States    Regular    Division    National    12/18/2009   
12/641772    10/20/2015    9163321    Granted    01/19/2027    FABRICATION OF
TOPICAL STOPPER ON HEAD GASKET BY ACTIVE MATRIX ELECTROCHEMICAL DEPOSITION   
FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40465       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    03/27/2006
   11/277544    02/02/2010    7655126    Granted    02/29/2028    THE
FABRICATION OF TOPOGRAPHICAL STOPPER ON MLS GASKETS BY ACTIVE MATRIX
ELECTROCHEMICAL DEPOSITION    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40479(DA2980)       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/13/2006    12/066,699    08/21/2012    8246054    Granted   
06/13/2026    Fomschlüssig befestigte Stopperbrille Metallic gasket with stopper
fixed by elements    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    03/22/2007    WO2007/031127    PT 40585       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    01/31/2008
   12/023339    01/24/2012    8100409    Granted    06/07/2030    METALLIC
CYLINDER HEAD GASKET    FEDERAL-
MOGUL
WORLD
WIDE LLC          PT 40882    2    SEALS -
HOT
GASKETS    United States    Regular    Division    National    06/24/2013   
13/925038    04/11/2017    9618121    Granted    11/13/2029    METAL GASKET [HTA
ALLOY HIGH STRESS RETENTION MLS GASKETS]    FEDERAL-
MOGUL
LLC          PT 40882       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    03/10/2008
   12/045215    06/25/2013    8470098    Granted    10/19/2031    METAL GASKET
[HTA ALLOY HIGH STRESS RETENTION MLS GASKETS]    FEDERAL-
MOGUL
LLC          PT 41021       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    08/11/2010
   12/854626    12/13/2016    9518660    Granted    07/29/2031    BIMETALLIC
STATIC GASKET AND METHOD OF CONSTRUCTION THEREOF    FEDERAL-
MOGUL
LLC          PT 41021    1    SEALS -
HOT
GASKETS    United States    Regular    Division    National    12/07/2016   
15/371426          Filed       BIMETALLIC STATIC GASKET AND METHOD OF
CONSTRUCTION THEREOF    FEDERAL-
MOGUL
LLC          PT 41124    1    SEALS -
HOT
GASKETS    United States    Regular    Continuation-In-Part    National   
12/17/2013    14/108709    07/22/2014    8783692    Granted    02/12/2029   
MULTILAYER STATIC GASKET WITH BEAD COMPRESSION LIMITER    FEDERAL-
MOGUL
LLC          PT 41124       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    02/12/2009
   12/370253    01/21/2014    8632077    Granted    12/03/2029    MULTILAYER
STATIC GASKET WITH BEAD COMPRESSION LIMITER    FEDERAL-
MOGUL
LLC          PT 41462       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    04/14/2011
   13/086481    07/04/2017    9695936    Granted    02/20/2032    MULTILAYER
METAL GASKET WITH BEAD STOPPER    FEDERAL-
MOGUL
LLC          PT 41487       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    06/24/2010
   12/822392    06/26/2018    10006403    Granted    03/21/2032    CYLINDER HEAD
GASKET    FEDERAL-
MOGUL
LLC          PT 41493       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    01/26/2010    13320595    03/11/2014    8668205    Granted   
01/26/2030    Stamping bead on limiter ring / Prägung Sicke auf Stopper   
FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    11/18/2010    WO2010/130469    PT 41494       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    06/25/2010    13/379112    11/21/2017    9822879    Granted   
06/25/2030    Structure limiter ring for steel gaskets / Strukturstopper für
Stahldichtungen    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    12/29/2010    WO2010/149774    PT 41607       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    08/19/2010
   12/859398    04/15/2014    8695986    Granted    09/01/2031    CYLINDER HEAD
GASKET ASSEMBLY    FEDERAL-
MOGUL
LLC          PT 41678       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/14/2010    13/577501          Filed       metal gasket with fibre
application Metalldichtung mit Fasereinsatz    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    08/11/2011    WO2011/095236    PT 41788       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    03/05/2012
   13/412139    02/10/2015    8950754    Granted    04/26/2033    CYLINDER HEAD
GASKET    FEDERAL-
MOGUL
LLC          PT 41789       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    10/06/2011
   13/267020    12/31/2013    8616557    Granted    01/09/2032    MULTILAYER
GASKET WITH SEGMENTED INTEGRAL STOPPER FEATURE [CHAIN STOP]    FEDERAL-
MOGUL
LLC          PT 41790       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    01/31/2012
   13/362459    05/12/2015    9027935    Granted    04/15/2033    GASKET WITH A
COMPRESSION LIMITER [GEARSTOP, FORMED STOPPER TECHNOLOGY FOR GASKETS]   
FEDERAL-
MOGUL
LLC          PT 41790    1    SEALS -
HOT
GASKETS    United States    Regular    Division    National    05/11/2015   
14/708922          Filed       GASKET WITH A COMPRESSION LIMITER [GEARSTOP,
FORMED STOPPER TECHNOLOGY FOR GASKETS]    FEDERAL-
MOGUL
LLC          PT 41972       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    02/24/2012
   13/404188    03/24/2015    8984750    Granted    03/03/2033    STATIC GASKET
WITH WIRE COMPRESSION LIMITER [FM THERMO-FORM CYLINDER HEAD GASKET STOPPER]   
FEDERAL-
MOGUL
LLC          PT 41972    1    SEALS -
HOT
GASKETS    United States    Regular    Division    National    03/23/2015   
14/665178          Filed       STATIC GASKET WITH WIRE COMPRESSION LIMITER [FM
THERMO-FORM CYLINDER HEAD GASKET STOPPER]    FEDERAL-
MOGUL
LLC          PT 41982       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    02/01/2012
   13/363714    10/15/2013    8556272    Granted    02/01/2032    MULTILAYER
STATIC GASKET WITH SECONDARY COMPRESSION LIMITER    FEDERAL-
MOGUL
LLC          PT 42136       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    06/05/2012
   13/488805    05/09/2017    9644741    Granted    01/03/2034    METAL GASKET
[CHG WELD STOPPER WITH COATING BETWEEN STOPPER AND PLATE]    FEDERAL-
MOGUL
LLC          PT 42251       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    05/18/2012
   13/475025    06/17/2014    8752841    Granted    05/18/2032    GASKET WITH A
COMPRESSION LIMITER [RINGED STOPPER]    FEDERAL-
MOGUL
LLC          PT 42277       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    03/14/2013
   13/827828    05/15/2018    9970548    Granted    07/10/2033    MULTI-LAYER
GASKET    FEDERAL-
MOGUL
LLC          PT 42322       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    03/14/2013
   13/804853    04/10/2018    9939066    Granted    03/14/2033    ELASTIC
SEALING MEMBER RADIALLY INWARDLY OF PRIMARY SEALING BEAD    FEDERAL-
MOGUL
LLC          PT 42443       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/12/2013    14439983          Filed       steel elastomer cyllinder
head gasket - integrated dirt- and media sealing
Stahl-Elastomer-Zylinderkopfdichtung - Integration von Schmutz- und
Medienabdichtung    FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    05/08/2014    WO2014/067680    PT 42450       SEALS -
HOT
GASKETS    United States    Regular    Original Filing    National    03/14/2013
   13/828024    02/24/2015    8960682    Granted    03/14/2033    HYBRID RING
WELDED CYLINDER HEAD GASKET    FEDERAL-
MOGUL
LLC          PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

50032

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    02/13/2014
   14/179934    01/26/2016    9243584    Granted    03/23/2034    CYLINDER HEAD
GASKET WITH
COMPRESSION
CONTROL FEATURES
[NOTE: PART OF 50162
was combined herein but
also filed separately]   FEDERAL-
MOGUL LLC          PT

50033

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    01/16/2015
   14/598547    01/09/2018    98633535    Granted    02/08/2035    GASKET
COMPONENT
WITH HALF-STOP
AND METHOD OF
MANUFACTURING   FEDERAL-
MOGUL LLC          PT

50046

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    06/10/2014
   14/300694          Filed       STATIC GASKET AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL LLC          PT

50124

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    09/15/2014
   14/486145    11/03/2015    9175637    Granted    09/15/2034    HOT GASKET
WITH
STAINLESS STEEL   FEDERAL-
MOGUL LLC          PT

50130

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    09/10/2014
   14/482230    09/08/2015    9127621`    Granted    09/10/2034    COATINGLESS
CYLINDER HEAD
GASKET [CHG WITH
NO COATING OR
PARTIAL COATING
AT STOPPER AREA]   FEDERAL-
MOGUL LLC          PT

50162

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    02/13/2014
   14/179961          Filed       CYLINDER HEAD
GASKET FOR HIGH
LOAD AND MOTION
APPLICATIONS
[BOSTEC 2]   FEDERAL-
MOGUL LLC          PT

50213

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    06/22/2015
   14/746202          Filed       CYLINDER HEAD
GASKET WITH
COMPRESSION
LIMITER AND FULL
BEAD LOADING   FEDERAL-
MOGUL LLC          PT

50216

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    02/27/2015
   14/633946    12/27/2016    9528466    Granted    06/27/2035    CYLINDER HEAD
GASKET   FEDERAL-
MOGUL LLC          PT

50216

   1    SEALS - HOT
GASKETS    United States    Regular    Division    National    12/23/2016   
15/389798          Filed       CYLINDER HEAD
GASKET   FEDERAL-
MOGUL LLC          PT

50231

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    01/05/2016
   14/988228          Filed       MULTI-LAYER
GASKET ASSEMBLY   FEDERAL-
MOGUL LLC          PT

50361

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    12/19/2015
   14/975263          Filed       MULTILAYER STATIC
GASKET, DISTANCE
LAYER WITH
IMPROVED STOPPER
REGION THEREFOR,
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL LLC          PT

50444

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    07/28/2015
   14/811150          Filed       MULTI LAYER
GASKET ASSEMBLY
[HYBRID HIGH
PRESSURE
COMBUSTION SEAL]   FEDERAL-
MOGUL LLC          PT

50529

      SEALS - HOT
GASKETS    United States    Regular    Original Filing    National    09/23/2016
   15/274783          Filed       STATIC GASKET AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL LLC          PT

40141

   1    SEALS -
MODULES    United States    Regular    Division    National    10/05/2009   
12/573372    10/09/2012    8281475    Granted    01/16/2027    SHEET METAL JOINT
  FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40282(BR2932)

      SEALS -
MODULES    United States    Regular    Original Filing    National    12/05/2005
   11/293152    10/16/2007    7281508    Granted    12/05/2025    NEUES
MODULKONZEPT FÜR
KUNSTSTOFFHAUBEN   FM SEALING
SYSTEMS
BRETTEN
GMBH          PT

50387

      SEALS -
MODULES    United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/14/2015    15534180          Filed       balance modul consisting
of piston and spring
Ausgleichmodul
bestehend aus Kolben
und federn   FEDERAL-
MOGUL
SEALING
SYSTEMS
GMBH    06/16/2016    WO2016/091436    PT

30218

   1    SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    04/30/2002
   10/135817    01/20/2004    6679932    Granted    04/30/2022    HIGH
MACHINABILITY
IRON BASE SINTERED
ALLOY FOR VALVE
SEAT INSERTS   FEDERAL-
MOGUL
WORLD WIDE
LLC    01/16/2003    US2003-
0010153    PT

40775

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/09/2007    12/377,094    10/02/2012    8277533    Granted   
08/09/2027    Improved Powder
Metallurgy Composition   FEDERAL-
MOGUL
SINTERED
PRODUCTS
LIMITED    07/29/2010    US2010/0190025    PT

41140

   1    SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Continuation-In-Part    National   
03/15/2013    13/837549    10/20/2015    9162285    Granted    04/07/2029   
[J.V. with Ecole
Polytechnique]
POWDER METAL
COMPOSITIONS FOR
WEAR AND
TEMPERATURE
RESISTANCE
APPLICATIONS AND
METHOD OF
PRODUCING SAME   FEDERAL-
MOGUL LLC          PT

41140

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    04/07/2009
   12/419683    01/17/2017    9546412    Granted    11/29/2031    POWDERED METAL
ALLOY COMPOSITION
FOR WEAR AND
TEMPERATURE
RESISTANCE
APPLICATIONS AND
METHOD OF
PRODUCING SAME
[J.V. with Ecole
Polytechnique]   FEDERAL-
MOGUL LLC          PT

41140

   3    SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Continuation    National    09/13/2017   
15/709552          Filed       [J.V. with Ecole
Polytechnique]
POWDER METAL
COMPOSITIONS FOR
WEAR AND
TEMPERATURE
RESISTANCE
APPLICATIONS AND
METHOD OF
PRODUCING SAME   FEDERAL-
MOGUL LLC          PT

41140

   2    SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Division    National    09/16/2015   
14/855883          Filed       [J.V. with Ecole
Polytechnique]
POWDER METAL
COMPOSITIONS FOR
WEAR AND
TEMPERATURE
RESISTANCE
APPLICATIONS AND
METHOD OF
PRODUCING SAME   FEDERAL-
MOGUL LLC          PT

41461

   1    SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Division    National    08/03/2012   
13/566432    08/12/2014    8801828    Granted    10/15/2029    METHOD TO
PRODUCE POWDER
METAL COMPONENTS
CONTAINING FREE
GRAPHITE TO
PROMOTE SELF-
LUBRICATION AND
IMPROVED WEAR
RESISTANCE   FEDERAL-
MOGUL LLC          PT

41461

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    10/15/2009
   12/579772    09/04/2012    8257462    Granted    03/24/2030    METHOD TO
PRODUCE POWDER
METAL COMPONENTS
CONTAINING FREE
GRAPHITE TO
PROMOTE SELF-
LUBRICATION AND
IMPROVED WEAR
RESISTANCE   FEDERAL-
MOGUL LLC          PT

41461

   2    SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Division    National    06/18/2014   
14/308030          Filed       IRON-BASED
SINTERED POWDER
METAL FOR WEAR
RESISTANT
APPLICATIONS   FEDERAL-
MOGUL LLC          PT

41916

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    12/05/2011
   13/311123    02/24/2015    8962147    Granted    08/16/2032    POWDERED METAL
COMPONENT
IMPREGNATED WITH
CERIA AND/OR
YTTRIA AND
METHOD OF
MANUFACTURE
[NANOCERIA-TYPE
SOLUTION
IMPREGNATION OF
POWDER METAL
COMPONENTS FOR
CORROSION
RESISTANCE AND
PERFORMANCE
IMPROVEMENT]   FEDERAL-
MOGUL LLC          PT

42185

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    03/08/2013
   13/790466    04/18/2017    9624568    Granted    10/12/2034    JDA W/ Ecole
Polytechnique
THERMAL SPRAY
APPLICATIONS USING
IRON BASED ALLOY
POWDER [USE OF
LEAN TOOL STEEL-
TYPE ALLOY
POWDER FOR
THERMAL SPRAY
APPLICATIONS]   FEDERAL-
MOGUL LLC          PT

42411

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/15/2011    13/579083          Filed       A MASTER ALLOY
FOR PRODUCING
SINTER HARDENED
OR IMPROVED
DURABILITY
POWDER METAL (PM)
COMPONENTS   FEDERAL-
MOGUL LLC    08/18/2011    WO/
2011/097736    PT

50470

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    10/17/2016
   15/295733          Filed       JV with Ecole
Polytechnique -
TREATMENT OF
MELT FOR
ATOMIZATION
TECHNOLOGY   FEDERAL-
MOGUL LLC          PT

50607

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    10/16/2017
   15/784587          Filed       FREE GRAPHITE
CONTAINING
POWDERS [CAST
IRON POWER (CIP)
DEVELOPMENT]   FEDERAL-
MOGUL LLC          PT

50649

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    09/01/2017
   15/693747          Filed       SELF-GENERATED
PROTECTIVE
ATMOSPHERE FOR
LIQUID METALS (Joint
w/Ecole Polytechnique)   FEDERAL-
MOGUL LLC          PT

50698

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    08/03/2017
   15/668368          Filed       COPPER
INFILTRATED
MOLYBDENUM AND/
OR TUNGSTEN BASE
POWDER METAL
ALLOY FOR
SUPERIOR THERMAL
CONDUCTIVITY   FEDERAL-
MOGUL LLC          PT

50723

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    National    12/15/2017
   15/844277          Filed       THERMOMETRIC
METALLURGY
MATERIALS   FEDERAL-
MOGUL LLC          PT

50827

      SINTERED -
VAVLE
SEATS &
GUIDES    United States    Regular    Original Filing    Patent
Cooperation
Treaty    04/12/2018    15/951688          Filed       MULTILAYER
SINTERED BUSHINGS
AND BEARINGS   FEDERAL-
MOGUL LLC          PT

40245

      SKOKIE
SEALING    United States    Regular    Original Filing    National    07/29/2005
   11/193810    12/11/2007    7306235    Granted    07/29/2025    PINNED LIMITER
  FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40245

   2    SKOKIE
SEALING    United States    Regular    Continuation-In-Part    National   
09/14/2012    13/617651    05/27/2014    8733763    Granted    07/29/2025   
GASKET ASSEMBLY
HAVING ISOLATED
COMPRESSION
LIMITING DEVICE   FEDERAL-
MOGUL LLC          MP

40245

   1    SKOKIE
SEALING    United States    Regular    Division    National    10/29/2007   
11/927221    05/13/2014    8720906    Granted    10/08/2026    GASKET ASSEMBLY
HAVING ISOLATED
COMPRESSION
LIMITING DEVICE   FEDERAL-
MOGUL LLC          MP

40246

      SKOKIE
SEALING    United States    Regular    Original Filing    National    07/29/2005
   11/193812    12/04/2007    7302925    Granted    07/29/2025    MANIFOLD
GASKET
HAVING PUSHROD
GUIDE   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

40246

   1    SKOKIE
SEALING    United States    Regular    Division    National    10/23/2007   
11/877362    10/23/2012    8292303    Granted    08/09/2026    MANIFOLD GASKET
HAVING PUSHROD
GUIDE   FEDERAL-
MOGUL
WORLD WIDE
LLC          MP

41417

      SKOKIE
SEALING    United States    Regular    Original Filing    National    02/03/2010
   12/699310    10/08/2013    8550469    Granted    10/11/2031    MULTI-LAYERED
COMPOSITE GASKET   FEDERAL-
MOGUL LLC          MP

41767

      SKOKIE
SEALING    United States    Regular    Original Filing    National    06/08/2012
   13/492143    12/19/2017    9845883    Granted    07/04/2032    SHAFT SEAL
ASSEMBLY [TRUCK
AXLE SEAL WITH
VACUUM PORT
FEATURE]   FEDERAL-
MOGUL LLC          MP

42260

      SKOKIE
SEALING    United States    Regular    Original Filing    National    03/17/2014
   14/215796    09/13/2016    9441574    Granted    04/25/2034    ENGINE SPACER
PLATE GASKET   FEDERAL-
MOGUL LLC          MP

42260

   1    SKOKIE
SEALING    United States    Regular    Division    National    08/29/2016   
15/249745          Filed       ENGINE SPACER
PLATE GASKET   FEDERAL-
MOGUL LLC          MP

50052

      SKOKIE
SEALING    United States    Regular    Original Filing    National    07/15/2014
   14/331972    11/01/2016    9482179    Granted    07/15/2034    CYLINDER HEAD
GASKETS WITH
PUSH-ROD EYELETS   FEDERAL-
MOGUL LLC          MP

50127

      SKOKIE
SEALING    United States    Regular    Original Filing    National    08/19/2014
   14/462836    05/23/2017    9657840    Granted    09/19/2034    MULTI-LAYER
GASKET ASSEMBLY   FEDERAL-
MOGUL LLC          MP

50184

      SKOKIE
SEALING    United States    Regular    Original Filing    National    08/20/2014
   14/464161          Filed       MULTI-LAYER
GASKET ASSEMBLY   FEDERAL-
MOGUL LLC          MP

51045

      SKOKIE
SEALING    United States    Provisional
Filing    Original Filing    National    08/01/2018    62/713018          Filed
   08/01/2019    SELF-EMBOSSING
GASKET
TECHNOLOGY   Federal-Mogul
Motorparts
LLC          MP

30322

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
11/14/2001    09/993155    10/28/2003    6639148    Granted    11/14/2021   
DUAL DRAIN WIRE
FOR EMI SHIELDING
SLEEVE   Federal-Mogul
Systems
Protection
Group          PT

30323

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
10/22/2002    10/277297    03/30/2004    6711920    Granted    10/22/2022   
KNIT CONVOLUTE
PROTECTED SLEEVE   FEDERAL-
MOGUL
WORLD WIDE
LLC    05/15/2003    2003/0089971    PT

30413

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
06/20/2003    10/600944    12/27/2005    6978643    Granted    01/20/2024   
MULTIPLE LAYER
INSULATING SLEEVE   FEDERAL-
MOGUL
WORLD WIDE
LLC    01/08/2004    2004/0003630    PT

30586

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
03/02/2004    10/791230    11/01/2005    6960722    Granted    03/02/2024   
HARNESS JUNCTION
OVERWRAP   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

30586

   1    SYSTEMS
PROTECTION    United States    Reissue
Patent    Original Filing    National    11/01/2007    11/933767    05/25/2010
   RE41348E    Granted    03/02/2024    HARNESS JUNCTION
OVERWRAP   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

30687

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
12/21/2004    11/018700    04/24/2007    7207762    Granted    12/21/2024   
ATTACHABLE
PUSH-ON RETAINERS   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40018

      SYSTEMS
PROTECTION    United States    Regular    Continuation-In-Part    National   
03/27/2007    11/691541    09/11/2012    8263866    Granted    09/16/2024   
PROTECTION SHIELD
POSITIONING
ASSEMBLY AND
POSITIONING DEVICE
THEREFOR AND
METHOD OF USE
[HEAT SHIELD
POSITIONING
ASSEMBLY]   FEDERAL-
MOGUL
WORLD WIDE
LLC       US20070191755    PT

40018

   1    SYSTEMS
PROTECTION    United States    Regular    Division    National    08/08/2012   
13/569775    10/13/2015    9157564    Granted    03/27/2027    PROTECTION SHIELD
POSITIONING
ASSEMBLY AND
POSITIONING DEVICE
THEREFOR AND
METHOD OF USE   FEDERAL-
MOGUL
WORLD WIDE
LLC    11/29/2012    2012/02988178    PT

40018

   2    SYSTEMS
PROTECTION    United States    Regular    Division    National    09/08/2015   
14/847706          Filed       PROTECTION SHIELD
POSITIONING
ASSEMBLY AND
POSITIONING DEVICE
THEREFOR AND
METHOD OF USE   FEDERAL-
MOGUL
WORLD WIDE
LLC    11/29/2012    2012/02988178    PT

40081

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
08/06/2002    10/213022    08/26/2003    6610928    Granted    08/06/2022   
THERMALLY
INSULATIVE SLEEVE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40123

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
02/22/2005    11/063321    03/13/2007    7188642    Granted    08/18/2025    LOW
FRICTION PULL
TAPE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40133

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
10/01/2004    10/956550    05/15/2007    7216622    Granted    10/01/2024   
WIRING HARNESS
WITH INTEGRATED
COMPONENT HEAT
SHIELD   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40135

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
12/21/2005    11/316313    02/06/2007    7171940    Granted    12/21/2025   
HEAT SHIELD FOR
ENGINE MOUNT   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40238

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
07/20/2005    11/185589    05/15/2007    7216678    Granted    07/20/2025   
SELF-WRAPPING
TUBE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40238

   2    SYSTEMS
PROTECTION    United States    Regular    Continuation-In-Part    National   
12/28/2006    11/616983    07/08/2008    7395680    Granted    07/27/2025   
SELF-CURLING
KNITTED SLEEVE
AND METHOD OF
FABRICATION   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40361

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
03/12/2007    11/684984    08/18/2009    7576286    Granted    03/12/2027   
PROTECTIVE SLEEVE
FABRICATED WITH
HYBRID YARN
HAVING WIRE
FILAMENTS AND
METHODS OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40384

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    08/01/2000    10/048568          Filed       SOUND ABSORBENT
PROTECTIVE SLEEVE
[Gaine Textile de
Protection Acoustique]   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.    02/08/2001    WO01/09417    PT

40386

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    12/03/2002    10/498997    07/10/2007    7241482    Granted   
02/16/2023    [PROTECTIVE
SHEATH
RECLOSEABLE BY
OVERLAPPING AND
USE OF THIS SHEATH
[GAINE DE
PROTECTION
REFERMABLE PAR
RECOUVREMENT ET
UTILISATION DE
CETTE GAINE]   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.    03/31/2005    us-2005-006966    PT

40390

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    03/22/2004    10/550727    06/26/2007    7235737    Granted   
03/22/2024    ELECTROMAGNETIC
SHIELDING SLEEVE
WHICH IS INTENDED,
FOR EXAMPLE, TO
PROTECT BUNDLES
OF CABLES FOR USE
IN AERONAUTICS   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.       2006185872    PT

40390

   1    SYSTEMS
PROTECTION    United States    Regular    Continuation    National    05/22/2007
   11/751927          Filed       ELECTROMAGNETIC
SHIELDING SLEEVE
FOR PROTECTING
BUNDLES OF CABLES
AND METHODS OF
CONSTRUCTION
THEREOF AND
PROTECTING WIRES   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.       2006185872    PT

40393

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/14/2005    11/665328    11/02/2010    7823420    Granted   
10/14/2025    ELEMENT TEXTILE
DE PROTECTION
D’UN SUPPORT
PLASTIQUE   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.    04/21/2006    WO2006/042946    PT

40394

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    10/11/2005    11/665536          Filed       PROCEDE DE
FIXATION D’UN
ECRAN THERMIQUE
SUR UNE PIECE
PLASTIQUE ET
ECRAN THERMIQUE
(Method for Fixing a
Thermal Screen onto a
Plastic Part and Thermal
Screen Thus Adapted)   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.    04/27/2006    WO/
2006/042935    PT

40434

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
03/14/2006    11/375326    10/28/2008    7442875    Granted    05/26/2026   
PROTECTED SHEATH
WITH INTEGRAL
BIASED FLAP
CLOSURE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40582

   1    SYSTEMS
PROTECTION    United States    Regular    Division    National    08/23/2012   
13/593325    03/04/2014    8663766    Granted    01/18/2027    FABRIC FOR END
FRAY RESISTANCE
AND PROTECTIVE
SLEEVES FORMED
THEREWITH AND
METHODS OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40582

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
01/18/2007    11/654943    09/25/2012    8273429    Granted    10/04/2028   
FABRIC FOR END
FRAY RESISTANCE
AND PROTECTIVE
SLEEVES FORMED
THEREWITH AND
METHODS OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40599

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
01/04/2007    11/619736    05/29/2012    8186325    Granted    06/10/2030   
HEAT SHIELD
HAVING LOCATING
AND RETENTION
FEATURES   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40599

   1    SYSTEMS
PROTECTION    United States    Regular    Division    National    05/11/2012   
13/469658    11/18/2014    8887687    Granted    06/10/2030    HEAT SHIELD
HAVING LOCATING
AND RETENTION
FEATURES   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40620

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    02/26/2007    12/279725          Filed       SLEEVING FOR
IMPACT PROTECTION
OF A PIPE AGAINST
IMPACTS, IN
PARTICULAR FOR
FUEL PIPES [Gaine de
protection aux chocs]   FEDERAL-
MOGUL
OPERATIONS
FRANCE SAS    09/07/2007    WO/
2007/099219    PT

40660

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
03/01/2007    11/712650    10/13/2009    7600539    Granted    07/10/2027    LOW
PROFILE
TEXTILE WIRE
BUNDLER SLEEVE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40663

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
12/28/2006    11/617686    06/04/2013    8455080    Granted    12/28/2026   
SELF-ADHESIVE
PROTECTIVE
SUBSTRATE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40664

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
04/09/2007    11/697836    04/28/2009    7523532    Granted    04/09/2027   
NONWOVEN SELF
WRAPPING ACOUSTIC
SLEEVE AND
METHOD OF
CONSTRUCTION
THEREFOR   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40664

   1    SYSTEMS
PROTECTION    United States    Regular    Division    National    03/25/2009   
12/410947    07/13/2010    7754301    Granted    04/09/2027    NONWOVEN SELF
WRAPPING ACOUSTIC
SLEEVE AND
METHOD OF
CONSTRUCTION
THEREFOR   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40665

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
04/03/2007    11/696043    12/28/2010    7858164    Granted    08/06/2029    END
FRAY SOLUTION
FOR TEXTILE
STRUCTURE   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40737

   2    SYSTEMS
PROTECTION    United States    Regular    Division    National    09/02/2011   
13/224401    06/18/2013    8464427    Granted    06/27/2027    SLEEVE BEARING
ASSEMBLY AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40745

   1    SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
06/27/2007    11/769354    04/10/2012    8152380    Granted    01/12/2030   
SLEEVE BEARING
ASSEMBLY AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40802

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
09/21/2007    11/859428    09/18/2012    8268916    Granted    09/21/2027   
FLAME-RETARDANT
COMPOUND AND
METHOD OF
MANUFACTURE
THEREOF   FEDERAL-
MOGUL
WORLD WIDE
LLC          PT

40856

   1    SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
01/09/2008    11/971484    06/29/2010    7744143    Granted    10/15/2028   
NONWOVEN PANEL
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

40924

   1    SYSTEMS
PROTECTION    United States    Regular    Continuation    National    12/17/2013
   14/109601    01/05/2016    9228278    Granted    02/25/2029    PROTECTIVE
TEXTILE
SLEEVE HAVING
HIGH EDGE
ABRASION
RESISTANCE AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

40924

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
02/25/2009    12/392156    04/22/2014    8701716    Granted    02/09/2032   
PROTECTIVE TEXTILE
SLEEVE HAVING
HIGH EDGE
ABRASION
RESISTANCE AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

40935

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    05/07/2008    12/599099          Filed       ELECTROMAGNETIC
PROTECTION SHEATH
MADE OF TEXTILE
[ROUND-IT] (Gaine de
protection
electromagnetique (EMI)
en textile)   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.    08/26/2010    2010/0212952    PT

40978

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    07/16/2008    12/669850    07/08/2014    8771817    Granted   
07/16/2028    METHOD OF
APPLYING AN
ELASTOMER TO A
SHEATH [PROCEDE
D’APPLICATION D’UN
ELASTOMERE SUR
UNE GAINE]   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.    03/12/2009    WO/
2009/030834    PT

40979

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
01/06/2009    12/349264    05/12/2015    9028937    Granted    12/01/2031   
MULTILAYER
PROTECTIVE TEXTILE
SLEEVE AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

40999

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
08/22/2008    12/196375    07/20/2010    7757517    Granted    09/07/2028   
PROTECTIVE SLEEVE
WITH KNITTED
OPENING AND
METHOD OF
MANUFACTURE   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41007

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    National   
10/07/2010    12/900105    01/17/2017    9548596    Granted    06/14/2031   
FLEXIBLE TEXTILE
SLEEVE WITH END
FRAY RESISTANT,
PROTECTIVE
COATING AND
METHOD OF
CONSTSRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41032

      SYSTEMS
PROTECTION    United States    Regular    Original Filing    Patent
Cooperation
Treaty    11/30/2010    12/995276          Filed       OVEN SEALING WITH
SPRING EFFECT FOR
AUTOMATIC FIXTURE
TO THE OVEN [Joint d/
etancheite, piece de four
equipe d’un tel joint et
four comprenant un tel
joint]   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.          PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner    Publication
Date    Publication
Number    Segment

41129

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    09/03/2009    12/553231   
06/10/2014    8747582    Granted    09/03/2029    SELF-WRAPPING
TEXTILE SLEEVE
WITH PROTECTIVE
COATING AND
METHOD OF
MANUFACTURE   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41129

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    05/15/2014    14/278798   
05/10/2016    9336924    Granted    09/03/2029    SELF-WRAPPING
TEXTILE SLEEVE
WITH PROTECTIVE
COATING AND
METHOD OF
MANUFACTURE   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41155

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    03/25/2009    12/933773    05/21/2013    8445784    Granted   
02/07/2030    Protective Device,
Particularly for
Connection Element [
Dispositif de protection,
notamment pour un
lement de connexion]   FEDERAL-
MOGUL
SYSTEMS
PROTECTION
S.A.S.          PT

41231

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/10/2009    12/481670   
      Filed       NON-WOVEN SELF-
WRAPPING THERMAL
SLEEVE   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41249

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/22/2008    12/196715   
01/25/2011    7874184    Granted    04/10/2029    THERMAL
PROTECTION SLEEVE
WITH KNIT THERMAL
PROTECTION
FEATURES AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41294

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    05/10/2011    13/104508   
      Filed       NON-WOVEN, SELF-
WRAPPING THERMAL
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF (look at 40664
and 41261)   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41459

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/16/2011    13/210638   
      Filed       NON-KINKING SELF-
WRAPPING WOVEN
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41460

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/16/2011    13/162006   
04/15/2014    8697786    Granted    06/16/2031    FLAME-RETARDANT
COMPOUND,
CONTINUOUS
MATERIALS
CONSTRUCTED
THEREFROM AND
METHODS OF
MANUFACTURE
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41554

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/10/2010    12/797798   
      Filed       FLEXIBLE, ABRASION
RESISTANT TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
HEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41562

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/08/2011    13/314289   
      Filed       TEXTILE SLEEVE
WITH PROTECTIVE
COATING AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41571

      SYSTEMS
PROTECTION    United
States    Regular    Continuation-In-Part    National    09/04/2009    12/554454
   10/09/2012    8283563    Granted    07/10/2029    EMI/RFI/ESD
SHIELDING SLEEVES
FABRICATED WITIH
HYBRID YARN
HAVING BOTH
NON-CONDUCTIVE
FILAMENTS AND
SINGLE PIECE
CONDUCTIVE WIRE
FILAMENTS AND
METHODS OF
CONSTRUCTING THE
SLEEVES AND
HYBRID YARN   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41580

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/19/2010    12/838816   
05/07/2013    8434333    Granted    12/19/2030    TRI-LAYER KNIT
FABRIC, THERMAL
PROTECTIVE MEMBER
FORMED THEREFROM
AND METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41631

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/15/2013    13/836299   
06/23/2015    9062396    Granted    09/18/2033    CORRUGATED KNIT
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41642

   2    SYSTEMS
PROTECTION    United
States    Regular    Division    National    06/08/2015    14/733031   
01/02/2018    9856061    Granted    11/09/2030    LOW PROFILE,
WRAPPABLE
ELONGATE MEMBERS
SPACER AND METHOD
OF MAINTAINING
ELONGATE MEMBERS
IN FIXED, SPACED
RELATIVE RELATION   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41642

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    11/09/2010    12/942309   
06/23/2015    9062802    Granted    06/25/2032    LOW PROFILE,
WRAPPABLE SPACER
FOR MAINTAINING A
PAIR OF ELONGATE
MEMBERS IN FIXED,
SPACED RELATIVE
RELATION AND
METHOD OF
MAINTAINING
ELONGATE MEMBERS
IN FIXED, SPACED
RELATIVE RELATION   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41642

   3    SYSTEMS
PROTECTION    United
States    Regular    Division    National    12/28/2017    15/856634         
Filed       LOW PROFILE,
WRAPPABLE
ELONGATE MEMBERS
SPACER AND METHOD
OF MAINTAINING
ELONGATE MEMBERS
IN FIXED, SPACED
RELATIVE RELATION   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41655

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/02/2012    13/633528   
11/04/2014    8875746    Granted    11/08/2032    TEXTILE SLEEVE
WITH TWISTED
HYBRID FILL YARN
AND METHOD OF
CONSTRUCTION
THEREOF [TWISTED
YARN IN THE FILL
DIRECTION FOR
MULTIFUNCTIONAL
PERFORMANCE IN A
SINGLE END]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41661

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/16/2010    12/856919   
07/04/2017    9695962    Granted    10/26/2032    FIRE RESISTANT
TEXTILE SLEEVE AND
METHODS OF
CONSTRUCTION
THEREOF AND
PROVIDING FIRE
PROTECTION
THEREWITH   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41662

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    11/24/2010    12/953788   
02/05/2013    8367182    Granted    06/11/2031    OPEN SLEEVE WITH
INTEGRATED FIXING
(LOOP) AND CLOSING
(LACING TAPE)
MECHANISM [Gaine
ouverte avec fixation et
fermeture integree]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41764

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/15/2011    13/160613   
09/24/2013    8540531    Granted    11/16/2031    EMI CONNECTOR
FERRULE AND
ASSEMBLY
COMBINATION
THEREWITH   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41807

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/22/2012    13/592150   
05/10/2016    9334591    Granted    12/27/2032    FLEXIBLE GREEN
NONWOVEN
BATTERY COVER AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41807

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    04/12/2016    15/096426         
Filed       FLEXIBLE GREEN
NONWOVEN
BATTERY COVER AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41826

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/16/2014    14/333342   
04/05/2016    9307685    Granted    07/16/2034    See also 50118 THE USE
OF LOW MELT
FUSABLE MATERIAL
FOR RETAINING THE
BRAID ANGLE ON EMI
SLEEVING   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41826

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    03/23/2016    15/078341         
Filed       PROTECTIVE SLEEVE
WITH BONDED WIRE
FILAMENTS AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41876

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    09/20/2011    13/236960   
      Filed       (JDA with e2e)
COMPOSITE PANEL
HAVING BONDED
NONWOVEN AND
BIODEGRADABLE
RESINOUS-FIBER
LAYERS AND
METHOD OF
CONSTRUCTION (f/k/a
PRESSED QUIET
SHIELD)   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41887

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    09/30/2011    13/249667   
08/13/2013    8505339    Granted    12/23/2031    KNIT SLEEVE WITH
KNIT BARRIER
HAVING A BARRIER
THEREIN AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41910

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/04/2012    13/644781   
01/09/2018    9862109    Granted    10/04/2034    METHOD OF CUTTING
TUBULAR MEMEBERS
AND APPARATUS
THEREFOR
[MULTI-END
TWISTUBE TOWER
FORM AND CUT
MACHINE]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41937

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/25/2012    13/531768   
04/17/2018    9945054    Granted    10/21/2032    HIGH TEMPERATURE
RESISTANT WEFT
KNIT TEXTILE SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41939

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/14/2012    13/523405   
09/10/2013    8528456    Granted    06/14/2032    COATED TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

41961

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/22/2012    13/592172   
06/24/2014    8757215    Granted    09/07/2032    RADIALLY
COLLAPSIBLE AND
EXPANDABLE
TEXTILE SLEEVE AND
METHOD OF
CONSTRUCTION
THEREOF [sleeve which
allows for low profile
shipping]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42034

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/11/2012    13/493661   
      Filed       REFLECTIVE TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF [FLEXIBLE
HEAT SHIELD: SILVER
FLEXGUARD]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42054

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    04/18/2012    13/450021   
      Filed       MULTILAYER
TEXTILE SLEEVE AND
METHOD OF
CONSTRUCTION
THEREOF [TEXTILE
HIGH STRENGTH
CRASH PROTECTION]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42151

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/25/2014    14/340691   
      Filed       REINFORCED
WRAPPABLE
PROTECTIVE SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42152

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/13/2013    13/801633   
03/06/2018    9913415    Granted    01/19/2036    EMI SHIELDING
TEXTILE FABRIC,
WRAPPABLE SLEEVE
CONSTRUCTED
THEREFROM AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42188

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    11/01/2013    14/070237   
06/26/2018    10006157    Granted    04/07/2034    POWDER RESIN
LAYERED
NONWOVEN
MATERIAL AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42214

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/01/2013    13/782813   
07/28/2015    9091002    Granted    03/01/2033    WRAPPABLE END
FRAY RESISTANT
PROTECTIVE TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF [COLD CUT
END FRAY SOLUTION
BY SUDDENLY
INCREASING WARP
YARN DENSITY AND
CALENDERING
PROCESS]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42216

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/05/2014    14/198288   
03/22/2016    9290876    Granted    03/20/2034    HEAT-SHRUNK
TEXTILE SLEEVE
WITH EXTENDED
ELECTRO-
FUNCTIONAL YARN
AND METHOD OF
CONSTRUCTION
THEREOF [Gain
chauffante textile thermo
retractable incluant des
fils metalliques a
degagement
akutomatique]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42223

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/04/2014    14/172715   
03/06/2018    9909237    Granted    06/23/2035    NON-KINKING SELF-
WRAPPING WOVEN
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF [FLEXIBLE
WOVEN STRUCTURES]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42223

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    03/05/2018    15/911525         
Filed       NON-KINKING SELF-
WRAPPING WOVEN
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF [FLEXIBLE
WOVEN STRUCTURES]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42276

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/13/2013    13/801889   
03/01/2016    9277684    Granted    11/02/2033    SELF-WRAPPING EMI
SHIELDING TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42298

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    04/12/2016    15/096561   
03/06/2018    9908251    Granted    10/05/2032    METHOD OF CUTTING
TUBULAR MEMBERS
AND APPARATUS
THEREFOR [ANGLE
CUTTING FOR
TWISTTUBE PROCESS
(VER.5.3 CUTTING
MACHINE)   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42298

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/05/2012    13/645097   
05/10/2016    9333662    Granted    12/20/2033    METHOD OF CUTTING
TUBULAR MEMBERS
AND APPARATUS
THEREFOR [ANGLE
CUTTING FOR
TWISTTUBE PROCESS
(VER.5.3 CUTTING
MACHINE)   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42320

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/11/2013    13/793397   
10/25/2016    9478954    Granted    10/22/2028    SELF-CURLING
NONWOVEN SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF [FLEXIBLE
QUIETWRAP]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42320

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    10/19/2016    15/297330         
Filed       SELF-CURLING
NONWOVEN SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF [FLEXIBLE
QUIETWRAP]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42361

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/11/2014    14/204294   
      Filed       WRAPPABLE TEXTILE
SLEEVE HAVING
SUPPLEMENTAL LACE
CLOSURE AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42396

   1    SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/11/2013    13/764443   
05/12/2015    9027706    Granted    06/13/2033    ENHANCED,
LIGHTWEIGHT SCRIM
ABSORBER
[IMPROVED LIGHTER
SOUND ABSORBER]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42429

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/06/2013    13/761049   
07/19/2016    9394636    Granted    04/29/2034    ENHANCED BRAIDED
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF [TUBULAR
BRAIDED SLEEVE FOR
HIGH STRENGTH
CRASH PROTECTION]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42444

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/10/2012    13/710148   
03/29/2016    9297491    Granted    08/15/2033    CLEVAFLEX
ACQUISITION -
THERMALLY
INSULATIVE AND
REFLECTIVE
CONVOLUTED
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42445

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    05/09/2002    10/142017   
03/16/2004    6705669    Granted    05/09/2022    CLEVAFLEX ACQ -
ENERGY ABSORBER   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42446

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/11/2003    10/733596   
08/12/2008    7410550    Granted    12/11/2023    CLEVAFLEX ACQ -
FLEXIBLE
INSULATING SLEEVE   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42451

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/17/2014    14/216444   
      Filed       MOLDABLE
NONWOVEN HAVING
HIGH STRENGTH TO
WEIGHT RATIO FOR
STRUCTURAL
COMPONENTS AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42461

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    11/27/2017    15/823102         
Filed       [F-M POWERTRAIN
AND ACOME JOINTLY
OWN THIS PATENT]
COAXIAL CABLE AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42461

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/10/2013    14/102180   
      Filed       [F-M POWERTRAIN
AND ACOME JOINTLY
OWN THIS PATENT]
COAXIAL CABLE AND
METHOD OF
CONSTRUCTION
THEREOF
[AUTOMOTIVE HIGH
VOLTAGE CASBLE >60
V RMS) SHIELDED
AGAINST EMI WITH A
LIGHT AND FLEXIBLE
BRAID]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42465

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/26/2013    13/952441   
      Filed       WRAPPABLE
PROTECTIVE SLEEVE
WITH CLOSURE AND
LOCATING FEATURE
AND METHODS OF
CONSTRUCTION AND
USE THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42477

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/10/2014    14/203162   
09/08/2015    9127381    Granted    03/26/2034    WRAPPABLE TEXTILE
SLEEVE WITH
EXTENDABLE
ELECTRO-
FUNCTIONAL YARN
LEADS AND METHOD
OF CONSTRUCTION
THEREOF
[WRAPPABLE WOVEN
SLEEVE INTEGRATED
WITH ACTIVE WIRES
FOR ENERGY
TRANSER
APPLICATIONS]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42484

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/13/2014    14/209340   
08/29/2017    9745679    Granted    11/24/2035    WARP KNIT
WRAPPABLE SLEEVE
WITH EXTENDABLE
ELECTRO-
FUNCTIONAL YARNS
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42506

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/13/2014    14/209563   
11/14/2017    9816208    Granted    11/11/2035    SELF-WRAPPABLE
ePTFE TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF (combined
with 42452)   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42508

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    09/12/2014    14/484369   
      Filed       HIGH SURFACE AREA
FIBER AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42509

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/03/2015    14/636662   
08/16/2016    9416469    Granted    03/03/2035    FLEXIBLE, ABRASION
RESISTANT TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

42576

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/14/2013    13/803225   
      Filed       END-FRAY RESISTANT
HEAT-SHRINKABLE
WOVEN SLEEVE,
ASSEMBLY
THEREWITH AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50016

   2    SYSTEMS
PROTECTION    United
States    Regular    Continuation-In-Part    National    12/03/2014    14/559832
   08/02/2016    9404204    Granted    03/15/2033    CIP of SY-41554
FLEXIBLE, ABRASION
RESISTANT TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50016

   1    SYSTEMS
PROTECTION    United
States    Regular    Continuation-In-Part    National    03/15/2013    13/837136
   01/06/2015    8925592    Granted    06/08/2033    CIP of SY-41554
FLEXIBLE, ABRASION
RESISTANT TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50048

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    05/28/2014    14/288795   
04/25/2017    9633758    Granted    11/07/2034    WRAPPED TEXTILE
SLEEVE WITH
BONDED CLOSURE
MECHANISM AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50048

   1    SYSTEMS
PROTECTION    United
States    Regular    Division    National    09/02/2016    15/255661         
Filed       WRAPPED TEXTILE
SLEEVE WITH
BONDED CLOSURE
MECHANISM AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50090

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    11/21/2014    14/550621   
      Filed       SPIRAL WRAPPED
NONWOVEN SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF
[REFLECTSLEEVE 1485
/ 1486 EDGE SEALING]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50092

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/26/2014    14/468997   
      Filed       PROTECTIVE TEXTILE
SLEEVE WITH HOT
MELT FIXATION, END
FRAY PREVENTION
LAYER AND
METHODS OF
CONSTRUCTION AND
APPLICATION
THEREOF [HOT MELT
POWDER AND SHEET
FOR FIXATION OF
APPLICATION]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50112

      SYSTEMS
PROTECTION    United
States    Regular    Division    National    04/02/2018    15/943201         
Filed       50115 50116 combined
into 50112 WRAPPABLE
LAMINATED TEXTILE
SLEEVE WITH
ENHANCED
FLEXIBILITY AND
METHOD OF
REDUCING CRACKING
IN A FOIL LAYER OF A
WRAPPABLE TEXTILE
SLEEVE   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50112

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/01/2013    14/043663   
      Filed       50115 50116 combined
into 50112 WRAPPABLE
LAMINATED TEXTILE
SLEEVE WITH
ENHANCED
FLEXIBILITY AND
METHOD OF
REDUCING CRACKING
IN A FOIL LAYER OF A
WRAPPABLE TEXTILE
SLEEVE   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50114

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/26/2014    14/468858   
      Filed       WRAPPABLE MULTI-
LAYERED
HEATSHIELD [MULTI-
LAYERED SANDWICH
STRUCTURE
THERMAL
INSULATING
HEATSHIELD FOR
AUTOMOTIVE
EXHAUST SYSTEM]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50137

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    05/01/2015    14/701875   
      Filed       MICRO-PERFORATED
REFLECTIVE TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50154

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/20/2015    14/627462   
12/12/2017    9840793    Granted    10/15/2035    Non-Kinking Wrappable
Knit Sleeve and Method
of Construction Thereof   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50163

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/08/2014    14/563786   
01/09/2018    9863070    Granted    05/01/2036    TUBULAR KNITTING
EDGES TO PREVENT
INTERLOCK OR
JERSEY KNITTING
SLEEVE EDGE
ROLLED UP PROBLEM   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50199

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/16/2015    14/801175   
      Filed       WRAPPABLE
ABRASION
RESISTANT,
REFLECTIVE
THERMAL
PROTECTIVE TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50241

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/10/2015    14/643638   
05/08/2018    9963808    Granted    06/26/2036    KNIT EMI SHIELD AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50339

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/24/2015    14/833461   
      Filed       FLEXIBLE BATTERY
COVER WITH
INTEGRAL LID,
METHOD OF
CONSTRUCTION
THEREOF, AND
METHOD OF
ENCLOSING A
BATTERY THEREWITH   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50341

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    09/21/2015    14/859632   
05/02/2017    9637071    Granted    09/21/2035    MOLDABLE NATURAL
FIBER NONWOVEN
WIRE HARNESS
TROUGH AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50348

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    09/24/2015    14/863201   
      Filed       TEXTILE SLEEVE
WITH ADHESIVE
FIXATION LAYER AND
METHODS OF
CONSTRUCTION AND
USE THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50366

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/27/2015    14/634216   
      Filed       BRAIDED TEXTILE
SLEEVE WITH SELF-
SUSTAINING
EXPANDED AND
CONTRACTED STATES
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50366

   1    SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/30/2015    14/928107   
      Filed       BRAIDED TEXTILE
SLEEVE WITH SELF-
SUSTAINING
EXPANDED AND
CONTRACTED STATES
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50379

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    11/25/2015    14/952553   
10/04/2016    9457739    Granted    11/25/2035    NONWOVEN
ACOUSTIC SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50402

   1    SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/05/2016    15/202132   
01/23/2018    9876339    Granted    07/05/2036    THERMAL SLEEVE
WITH INTEGRAL
POSITIONING
MEMBER, ASSEMBLY
THEREWITH AND
METHOD OF
CONSTRUCTION
THEREOF
CIRCUMFERENTIALLY
CONTINUOUS AND
CONSTRICTABLE
TEXTILE SLEEVE AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50402

   3    SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/03/2016    15/227585   
01/09/2018    9865379    Granted    08/03/2036    THERMAL SLEEVE
WITH SELF-
ADJUSTING
POSITIONING
MEMBER, ASSEMBLY
THEREWITH AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50402

   5    SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/29/2016    15/224348   
      Filed       THERMAL SLEEVE
WITH POSITIONING
MEMBER, ASSEMBLY
THEREWITH AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50402

   2    SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/03/2016    15/227210   
      Filed       THERMAL SLEEVE
WITH REFLECTIVE
POSITIONING
MEMBER, ASSEMBLY
THEREWITH AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50402

   4    SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/03/2016    15/227329   
      Filed       THERMAL SLEEVE
WITH SELF-
RETAINING
POSITIONING
MEMBER, ASSEMBLY
THEREWITH AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50423

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/24/2017    15/658128   
      Filed       KNIT TUBULAR
PROTECTIVE SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50445

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/18/2015    14/975129   
      Filed       WRAPPABLE END
FRAY RESISTENT
WOVEN PROTECTIVE
TEXTILE SLEEVE AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50452

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    04/15/2016    15/130076   
      Filed       EMI PROTECTIVE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF [FLAT WIRE
BASED SELF-
WRAPPABLE EMI
SHIELDING]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50457

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    09/30/2016    15/282366   
      Filed       TOOL FOR FIXING A
TEXTILE SLEEVE
ABOUT AN ELONGATE
MEMBER TO BE
PROTECTED AND
METHOD OF USE
THEREOF (see also
50549)   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50476

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/08/2016    15/176584   
      Filed       TRANSPARENT,
END-FRAY RESISTANT
TEXTILE SLEEVE AND
METHOD OF
CONSTRUCTION
THEREOF [CLEAR
ROUNDIT EMC]   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50483

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/03/2016    15/227480   
      Filed       WOVEN TUBULAR
THERMAL SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50487

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/08/2016    15/530182   
      Filed       BRAIDED,
REFLECTIVE TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF (related to
50483)   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50552

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/28/2016    15/337472   
      Filed       SELF-WRAPPING,
BRAIDED TEXTILE
SLEEVE WITH SELF-
SUSTAINING
EXPANDED AND
CONTRACTED STATES
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT

50553

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    11/10/2016    15/348682   
      Filed       BRAIDED TEXTILE
SLEEVE WITH
AXIALLY
COLLAPSIBLE, ANTI-
KINKING FEATURE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC          PT



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current
Owner   Publication
Date    Publication
Number    Segment

50554

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/28/2016    15/337750   
      Filed       BRAIDED TEXTILE
SLEEVE WITH
INTEGRATED
OPENING AND SELF-
SUSTAINING
EXPANDED AND
CONTRACTED STATES
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50557

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/08/2018    15/892242   
      Filed       THERMALLY
INSULATIVE,
DURABLE,
REFLECTIVE
CONVOLUTED
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50560

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    06/30/2017    15/639053   
      Filed       CIRCUMFERENTIALLY
CONTINUOUS AND
CONSTRICTABLE
TEXTILE SLEEVE AND
METHOD OF
CONSTRUCTION
THEREOF [HALF-
FUNCTIONALLY
FILLED OPTIMIZED
SHRINKABLE WOVEN
TUBE]   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50595

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/13/2017    15/457085   
      Filed       TEXTILE SLEEVE
HAVING A LOW MELT
ADHESIVE COATING
WITH PROTECTIVE
LAYER THEREOVER
AND METHOD OF
CONSTRUCTION
THEREOF [NEW
COATING METHOD TO
IMPROVE BOND ISSUE
AND LONG DRY
PROCESS]   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50608

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/12/2017    15/648336   
      Filed       KNIT TEXTILE SLEEVE
WITH SELF-
SUSTAINING
EXPANDED AND
CONTRACTED STATES
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50609

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    03/13/2017    15/457729   
      Filed       TOOL FOR FIXING A
TEXTILE SLEEVE
ABOUT AN ELONGATE
MEMBER TO BE
PROTECTED AND
METHOD OF FIXING A
PROTECTIVE TEXTILE
SLEEVE ABOUT AN
ELONGATE MEMBER   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50610

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    01/20/2017    15/411080   
      Filed       ABRASION
RESISTANT BRAIDED
TEXTILE SLEEVE AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50612

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    01/18/2017    15/409150   
      Filed       ABRASION
RESISTANT TEXTILE
SLEEVE, IMPROVED
MULTIFILAMENT
YARN THEREFOR AND
METHODS OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50620

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/08/2017    15/428029   
      Filed       BRAIDED TEXTILE
SLEEVE WITH SELF-
SUSTAINING
EXPANDED AND
CONTRACTED STATES
AND ENHANCED “AS
SUPPLIED” BULK
CONFIGURATION AND
METHODS OF
CONSTRUCTION AND
SUPPLYING BULK
LENGTHS THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50683

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/26/2018    16/046919   
      Filed       BRAIDED TEXTILE
SLEEVE WITH
LOCKED YARNS AND
METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50715

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/23/2017    15/684857   
      Filed       IMPACT RESISTANT,
SHRINKABLE WOVEN
TUBULAR SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50716

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/23/2017    15/684875   
      Filed       IMPACT RESISTANT,
SHRINKABLE
KNITTED TUBULAR
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50718

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    08/23/2017    15/684799   
      Filed       IMPACT RESISTANT,
SHRINKABLE
BRAIDED TUBULAR
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50740

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    10/27/2017    15/796333   
      Filed       MULTI-CAVITY,
SHRINKABLE SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50742

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    01/31/2018    15/885638   
      Filed       WOVEN SLEEVE WITH
INTEGRAL
ATTACHMENT LOOPS
AND METHOD OF
CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50769

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    02/28/2018    15/908791   
      Filed       ABRASION
RESISTANT BRAIDED
CONVOLUTE TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF
[ACCORDION
BRAIDING
PROTECTOR]   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50774

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    12/13/2017    15/840514   
      Filed       GROUND STRAP AND
METHOD OF
GROUNDING A
PLURALITY OF
ELECTRICALLY
CONDUCTIVE
MEMBERS
THEREWITH   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50790

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    07/25/2018    16/045521   
      Filed       BRAIDED TEXTILE
SLEEVE WITH
HOT-MELT ADHESIVE
YARN AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50795

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    04/03/2018    15/944708   
      Filed       WOVEN EMI AND
ABRASION
RESISTANT SLEEVE
AND METHOD OF
MANUFACTURING   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50799

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    01/30/2018    15/884174   
      Filed       BRAIDED
ELECTROMAGNETIC
INTERFERENCE
PROTECTIVE SLEEVE
AND METHOD OF
CONSTRUCTION
THEREOF [ULTRA-
HIGH EXPANSION
RATIO LIGHT EMI
SHIELDING BRAID]   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50922

      SYSTEMS
PROTECTION    United
States    Provisional
Filing    Original Filing    National    01/10/2018    62/615842          Filed
   01/10/2019    IMPACT RESISTANT,
TUBULAR TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

50938

      SYSTEMS
PROTECTION    United
States    Provisional
Filing    Original Filing    National    11/06/2017    62/582140          Filed
   11/06/2018    REFLECTIVE
THERMAL BATTERY
INSULATOR COVER   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

51004

      SYSTEMS
PROTECTION    United
States    Provisional
Filing    Original Filing    National    06/18/2018    62/686572          Filed
   06/18/2019    TOOL FOR FIXING A
TEXTILE SLEEVE
ABOUT AN ELONGATE
MEMBER AND
METHOD OF FIXING A
TEXTILE SLEEVE
ABOUT AN ELONGATE
MEMBER   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

51017

      SYSTEMS
PROTECTION    United
States    Provisional
Filing    Original Filing    National    04/06/2018    62/654177          Filed
   04/06/2019    SELF-WRAPPING
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF [NEEDLE
PUNCHED
PROTECTOR FOR
NOISE ABSORPTION,
EMC SHIELD, CRASH
SHIELD, AND OTHERS]   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

51051

      SYSTEMS
PROTECTION    United
States    Provisional
Filing    Original Filing    National    06/05/2018    62/681006          Filed
   06/05/2019    IMPACT RESISTANT,
TUBULAR TEXTILE
SLEEVE AND METHOD
OF CONSTRUCTION
THEREOF
[ELONGATED
ELEMENTS CRASH
PROTECTION
COMPOSED OF
TUBULAR INTERACED
TUBULAR TEXTILE
SUBCOMPONENTS]   FEDERAL-
MOGUL
POWERTRAIN
LLC         PT

P/3021

      SYSTEMS
PROTECTION    United
States    Regular    Original Filing    National    04/26/1999    09/299247   
05/08/2001    6227094    Granted    04/26/2019    BRAIDED TUBULAR
ARTICLE   Federal-Mogul
Systems
Protection
Group         PT

50425

      VALVETRAIN    United
States    Regular    Original Filing    National    11/28/1994    08/345206   
10/21/2003    6635128    Granted    10/21/2020    WORK HARDENED
POPPET EXHAUST
VALVE   Federal-Mogul
Valvetrain
GmbH         PT

50428

      VALVETRAIN    United
States    Regular    Original Filing    National    12/10/2001    10/016343   
09/02/2003    6613251    Granted    12/10/2021    METHOD OF FORMING
A CERAMIC ARTICLE
INCLUDING SILICON
CARBIDE   Federal-Mogul
Valvetrain
GmbH         PT

50429

      VALVETRAIN    United
States    Regular    Original Filing    National    08/19/2002    10/223182   
03/14/2006    7011067    Granted    08/19/2022    CHROME PLATED
ENGINE VALVE   Federal-Mogul
Valvetrain
GmbH         PT

50430

      VALVETRAIN    United
States    Regular    Original Filing    National    07/10/2006    11/483882   
03/23/2010    7682471    Granted    07/10/2026    AUSTENITIC IRON-
BASED ALLOY   Federal-Mogul
Valvetrain
GmbH         PT

50512

      VALVETRAIN    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/27/2016    15762170          Filed       Hollow valve with hollow
sided whirling blades
Hohlraumventil mit
hohlraumseitig
angebrachten
Verwirbelungsschaufeln   Federal-Mogul
Valvetrain
GmbH   03/30/3017    WO2017/050468    PT

50513

      VALVETRAIN    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/11/2016    15761643          Filed       cavety valve with
blanking over with
reducing notch
Hohlraumventil mit
Verschlußdeckel mit
Entlastungskerbe   Federal-Mogul
Valvetrain
GmbH   03/30/2018    WO2017/050453    PT

50514

      VALVETRAIN    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/06/2016    PCT/
EP2016/065965          Filed       heat roll of cavity valve
Warmwalzen von
Hohlraumventilen   Federal-Mogul
Valvetrain
GmbH   05/04/2017    WO2017/071840    PT

00202-WP

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    08/21/2002    10/130908    03/27/2007    7194781    Granted   
08/21/2022    WINDSCREEN WIPER
DEVICE (WEAR
INDICATOR)   FEDERAL-
MOGUL SA
(AUBANGE)         MP

00204-WP

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    10/02/2000    10/110357    11/23/2004    6820304    Granted   
10/02/2020    WINDSCREEN WIPER
DEVICE ( X 6
ARTICULATION)   FEDERAL-
MOGUL SA
(AUBANGE)   04/19/2001    WO01/26942    MP

30074-1

   1    WIPERS    United
States    Regular    Original Filing    National    03/21/2002    10/103477   
07/27/2004    6766553    Granted    05/24/2022    HEAVY-DUTY FLAT
WIPER BLADE
ASSEMBLY   FEDERAL-
MOGUL
WORLD WIDE
LLC   09/25/2003    2003-0177599A1    MP

30074-2

   2    WIPERS    United
States    Regular    Division    National    03/10/2004    10/797336   
05/01/2007    7210228    Granted    03/21/2022    METHOD OF
MANUFACTURING A
FLAT WIPER BLADE   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

30175

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    05/02/2002    10/476929    09/01/2009    7581277    Granted   
05/02/2022    SPOILER FOR
YOKELESS BLADE ( X
1 SPOILERS )   FEDERAL-
MOGUL SA
(AUBANGE)   08/11/2005    US2005/01724443    MP

30175

   1    WIPERS    United
States    Regular    Division    Patent
Cooperation
Treaty    07/28/2009    12/510476    01/08/2013    8347449    Granted   
05/02/2022    SPOILER FOR
YOKELESS BLADE ( X
1 SPOILERS )   FEDERAL-
MOGUL SA
(AUBANGE)         MP

30175

   2    WIPERS    United
States    Regular    Division    Patent
Cooperation
Treaty    12/18/2012    13718355    11/12/2013    8578583    Granted   
05/02/2022    SPOILER FOR
YOKELESS BLADE ( X
1 SPOILERS )   FEDERAL-
MOGUL SA
(AUBANGE)   05/02/2013    US2013/0104371    MP

30175

   3    WIPERS    United
States    Regular    Division    Patent
Cooperation
Treaty    07/25/2013    13/950615    04/14/2015    9003597    Granted   
05/02/2022    SPOILER FOR
YOKELESS BLADE ( X
1 SPOILERS )   FEDERAL-
MOGUL SA
(AUBANGE)         MP

30404

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    04/29/2003    10/511,473    04/06/2010    7690073    Granted   
04/29/2023    NEW FIXATION OF
CONNECTOR ON
YOKELESS X1 BLADE
( REAR CONNECTION )   FEDERAL-
MOGUL SA
(AUBANGE)         MP

30491

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    09/23/2003    10/528,856    12/11/2007    7305734    Granted   
09/23/2023    BAYONET
CONNECTORS   FEDERAL-
MOGUL SA
(AUBANGE)         MP

30491

      WIPERS    United
States    Regular    Division    Patent
Cooperation
Treaty    09/23/2003    11/930503    12/22/2009    7634833    Granted   
09/23/2023    BAYONET
CONNECTORS   FEDERAL-
MOGUL SA
(AUBANGE)         MP

30617

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    08/25/2004    10/570729    10/02/2012    8276239    Granted   
08/25/2024    CO-EXTRUDED
SPOILER FOR X1
BLADE (
CO-EXTRUSION )   FEDERAL-
MOGUL SA
(AUBANGE)   05/24/2007    US2007/0113367    MP

30619

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    05/22/2008    10/562193    07/22/2014    8782844    Granted   
05/22/2028    X1 END CAP   FEDERAL-
MOGUL SA
(AUBANGE)   09/18/2008    US2008/0222833    MP

40052

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    02/06/2006    11816368    07/09/2013    8479349    Granted   
02/06/2026    X1 BAYONET FITTING
POKA-YOKE   FEDERAL-
MOGUL SA
(AUBANGE)   08/24/2006    WO2006/050683    MP

40076

      WIPERS    United
States    Regular    Original Filing    National    06/03/2005    11/144,435   
07/15/2008    7398577    Granted    06/03/2025    A WINDSCREEN
WIPER DEVICE (
STANDARD BLADE
BAYONETT )   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40176

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    02/16/2005    10590753    10/08/2013    8549696    Granted   
02/16/2025    X1 BAYONET FITTING
WITH EXTRA SAFETY
RETENTION   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40249(AU2924)

   zu
3    WIPERS    United
States    Regular    Continuation    Patent
Cooperation
Treaty    08/07/2014    14454307    08/22/2017    9738261    Granted   
07/18/2025    X1 BAYONET FITTING
WITH NEW SPACER
BUTTON   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40249(AU2924)

   von
2    WIPERS    United
States    Regular    Continuation    Patent
Cooperation
Treaty    06/04/2013    13/909620    08/12/2014    8800099    Granted   
07/18/2025    X1 BAYONET FITTING
WITH NEW SPACER
BUTTON   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40249(AU2924)

   aus
1    WIPERS    United
States    Regular    Division    Patent
Cooperation
Treaty    06/15/2011    13/160920    08/13/2013    8505152    Granted   
07/18/2025    X1 BAYONET FITTING
WITH NEW SPACER
BUTTON   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40249(AU2924)

   zu
3    WIPERS    United
States    Regular    Continuation-In-Part    Patent
Cooperation
Treaty    06/04/2017    13909475    03/22/2016    9290157    Granted   
07/18/2025    X1 BAYONET FITTING
WITH NEW SPACER
BUTTON   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40249(AU2924)

   1    WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/18/2005    11/573065    07/19/2011    7979950    Granted   
09/02/2028    X1 BAYONET FITTING
WITH NEW SPACER
BUTTON   FEDERAL-
MOGUL SA
(AUBANGE)   02/09/2006    WO2006/013152    MP

40287

      WIPERS    United
States    Regular    Continuation    National    08/05/2013    13/759,833   
06/14/2016    9365189    Granted    01/10/2026    X1 BAYONET LOW
COST VERSION   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40287

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    01/10/2006    11814022    09/03/2013    8522393    Granted   
01/10/2026    X1 BAYONET LOW
COST VERSION   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40288

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    10/06/2005    11/665,593          Filed       NEW SPRING
RETENTION IN
CHANNEL   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40335(AU2948)

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    02/09/2006    11817719    06/12/2012    8196252    Granted   
02/09/2026    X1 End Cap with Rubber
Retention   FEDERAL-
MOGUL SA
(AUBANGE)   09/08/2006    WO2006/092356    MP

40336(AU2949)

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    01/13/2006    11815515    03/26/2013    8402593    Granted   
01/13/2026    X1 (Flat Blade) with
refillable construction   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40473(AU2978)

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    07/06/2006    11996225    01/22/2013    8356383    Granted   
07/06/2026    BRAZING TECHNIQUE
BETWEEN X1 (FLAT
BLADE) CONNECTOR
AND PLASTIC
COVERED FLEXOR   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40653

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    04/05/2007    12/297,945          Filed       New Master Connector for
X1   FEDERAL-
MOGUL SA
(AUBANGE)   11/01/2007    US2010000041    MP

40654

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    03/02/2009    12/298853    07/14/2015    9079569    Granted   
03/02/2029    Standard Spacer for X1
Arm with U Shape   FEDERAL-
MOGUL SA
(AUBANGE)   11/15/2007    WO2007/128677    MP

40688

      WIPERS    United
States    Regular    Continuation    Patent
Cooperation
Treaty    02/05/2013    13759883    08/06/2013    8499408    Granted   
07/02/2027    Low cost connection for
flat blade with improve
retension   FEDERAL-
MOGUL SA
(AUBANGE)   06/13/2013    2013/0145569A1    MP

40695

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    04/23/2007    12/300,202    06/24/2014    8756748    Granted   
04/23/2027    Connector retrofit for X1   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40695

      WIPERS    United
States    Regular    Continuation    Patent
Cooperation
Treaty    05/12/2014    14275682    10/27/2015    9168897    Granted   
04/23/2027    Connector retrofit for X1   FEDERAL-
MOGUL SA
(AUBANGE)   03/26/2015    2015/0082578    MP

40696

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    05/14/2007    12301561    01/01/2013    8341801    Granted   
05/14/2027    RUBBER ELEMENT
RETENSION FOR X1   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40715

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    06/28/2007    12/307,460    03/24/2015    8984707    Granted   
06/28/2027    Connector X1 to avoid
after spray on some
applications   FEDERAL-
MOGUL SA
(AUBANGE)         MP

40783

      WIPERS    United
States    Design    Original Filing    National    09/22/2006    29/249129   
04/10/2007    D540243    Granted    04/10/2021    [DESIGN PATENT]
TWO-PIECE
CONNECTOR FOR
FLAT BLADE   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40784

      WIPERS    United
States    Regular    Original Filing    National    09/20/2007    11/858641   
04/28/2009    7523522    Granted    09/20/2027    2-PIECE CONNECTOR
FOR FLAT BLADE   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40794

      WIPERS    United
States    Regular    Original Filing    National    10/29/2007    11/926229   
07/05/2011    7971313    Granted    05/04/2030    WIPER ARM
ASSEMBLY HAVING A
LOCKING TAB AND A
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40795

      WIPERS    United
States    Regular    Original Filing    National    10/29/2007    11/926344   
10/25/2011    8042219    Granted    07/26/2030    WIPER ASSEMBLY
HAVING LOCKING
SURFACES AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40796

   1    WIPERS    United
States    Regular    Division    National    11/03/2011    13/181004   
10/16/2012    8286321    Granted    10/29/2027    WIPER ARM
ASSEMBLY HAVING A
LOCKING ARMS AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40796

      WIPERS    United
States    Regular    Original Filing    National    10/29/2007    11/926543   
08/09/2011    7992249    Granted    06/08/2030    WIPER ARM
ASSEMBLY HAVING A
LOCKING ARMS AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40797

   1    WIPERS    United
States    Regular    Division    National    09/23/2011    13/241866   
05/21/2013    8443505    Granted    10/24/2027    WIPER ARM
ASSEMBLY HAVING A
LOCKING MEMBER
AND METHOD OF
ASSEMBLY   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40797

      WIPERS    United
States    Regular    Original Filing    National    10/24/2007    11/923311   
10/18/2011    8037569    Granted    05/22/2030    ANTI ROTATION
FEATURE ON A
PLASTIC COMPOSITE
WIPER ARM
(CONCEPT #4)   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40798

      WIPERS    United
States    Regular    Original Filing    National    10/24/2007    11/877929   
08/16/2011    7996952    Granted    12/05/2028    WIPER ARM
ASSEMBLY HAVING A
LOCKING CATCH AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40798

   1    WIPERS    United
States    Regular    Division    National    11/17/2011    13/190834   
02/13/2014    8720035    Granted    02/18/2029    WIPER ARM
ASSEMBLY HAVING A
LOCKING CATCH AND
METHOD OF
CONSTRUCTION   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40801

   2    WIPERS    United
States    Design    Original Filing    National    09/22/2006    29/249147   
10/09/2007    D552486    Granted    10/09/2021    CONTOUR FLAT
BLADE PACKAGING
DESIGN   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40801

   1    WIPERS    United
States    Regular    Original Filing    National    09/21/2007    11/859319   
04/06/2010    7690509    Granted    07/01/2028    CONTOUR FLAT
BLADE PACKAGING
DESIGN   FEDERAL-
MOGUL
WORLD WIDE
LLC         MP

40916

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    06/18/2008    12/666558    11/13/2012    8307493    Granted   
06/18/2028    Single flexor X1 rubber
holder and connector
sharpe for better rigidity   FEDERAL-
MOGUL SA
(AUBANGE)   12/31/2008    WO2009/000729    MP

40917

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    06/17/2008    12/666901    01/09/2018    9862355    Granted   
06/17/2028    Single flexor X1
connection between the
rubber holder and the
connector or/and end caps
using welding, gluing,
brazing   FEDERAL-
MOGUL SA
(AUBANGE)   12/31/2008    WO2009/000706    MP

40947

      WIPERS    United
States    Regular    Original Filing    National    05/21/2008    12/124623   
08/09/2011    7992248    Granted    01/22/2030    SPOILERLESS
FLATBLADE WIPER
BLADE ASSEMBLY   FEDERAL-
MOGUL LLC      2009/0044365    MP

40947

   2    WIPERS    United
States    Regular    Division    National    11/03/2011    13/180618   
05/13/2014    8720033    Granted    05/03/2031    METHOD OF
ASSEMBLING A WIPER
BLADE   FEDERAL-
MOGUL LLC         MP

40973

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    09/30/2008    12681157    10/12/2013    8544138    Granted   
09/30/2028    Arm With Tube Spring
Retention   FEDERAL-
MOGUL SA
(AUBANGE)         MP

41041

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    03/30/2009    12/935649    11/21/2017    9821772    Granted   
03/30/2029    Spoiler symetric with
variable geometry   FEDERAL-
MOGUL SA
(AUBANGE)   10/08/2009    WO2009/12849    MP

41042

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    03/16/2009    12/933483    08/04/2015    9096195    Granted   
03/16/2029    SINGLE flexor flat blade
with sliding spoiler   FEDERAL-
MOGUL SA
(AUBANGE)   09/24/2009    WO2009/115494    MP

41059

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    03/23/2009    12/935055    07/14/2015    9079568    Granted   
03/23/2029    Double “Stege” Profile
and other “Stege” Position   FEDERAL-
MOGUL SA
(AUBANGE)   10/10/2009    WO2009/118279    MP

41066

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    03/02/2009    12/933458    08/15/2014    8793833    Granted   
03/02/2029    X1 with longer rubber
with guiding and
localisation of the refill
with the endcap   FEDERAL-
MOGUL SA
(AUBANGE)   09/24/2009    WO2009/115408    MP

41108

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    02/17/2009    12918261    03/26/2013    8402594    Granted   
02/17/2029    RUBBER HOLDER FOR
SINGLE FLEXOR FLAT
BLADE WITH OVER
ETRUDED PLASTIC
ABOVE METALIC
SUELET   FEDERAL-
MOGUL SA
(AUBANGE)         MP

41153

      WIPERS    United
States    Regular    Original Filing    Patent
Cooperation
Treaty    03/31/2009    12936240    03/26/2013    8402595    Granted   
03/31/2029    End Cap X1 with metallic
insert   FEDERAL-
MOGUL SA
(AUBANGE)   10/08/2009    WO2009/121896    MP

41190

      WIPERS    United
States    Regular    Original Filing    National    06/29/2009    12/493550   
10/15/2013    8555455    Granted    06/29/2029    RE-ENFORCED
CONNECTOR BASE
FOR FFAT BLADE
WITH METALLIC
INSERT   FEDERAL-
MOGUL SA
(AUBANGE)         MP

41236

      WIPERS    United
States    Regular    Original Filing    National    08/26/2009    12/548062   
11/13/2012    8307494    Granted    08/26/2029    END CAP WITH
RUBBER RETENTION
TO LOCK THE
RUBBER AT THE
BLADE EXTREMITY   FEDERAL-
MOGUL SA
(AUBANGE)         MP

41253

      WIPERS    United
States    Regular    Original Filing    National    07/13/2009    12/501768   
11/11/2014    8,881,337    Granted    07/13/2029    New arm and blade
concept direct connection
between MH and Blade   FEDERAL-
MOGUL SA
(AUBANGE)         MP



--------------------------------------------------------------------------------

Docket #

   File #    Client
Division    Country    Case
Type    Relation
Type    Filing
Type    Application
Date    Application
Number    Grant
Date    Patent
Number    Status    Expiration
Date    Title   Current Owner   Publication
Date    Publication
Number    Segment

41384

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/01/2010    13/262740    01/31/2017    9555774    Granted   
04/01/2030    Connector Base for
mono flexor flat blade
(X0)   FEDERAL-
MOGUL
SA
(AUBANGE)   10/07/2010    WO2010/112579    MP

41386

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/20/2010    13699100    05/03/2016    9327688    Granted   
05/20/2030    Universal connector for
9x3 and 9x4 pin hole
plus side pin   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

41426

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    10/28/2009    13/504610    06/07/2016    9358957    Granted   
10/28/2029    Dedicated limitation in
rotation device for
hook connector   FEDERAL-
MOGUL
SA
(AUBANGE)   05/05/2011    WO2011/050836    MP

41430

      WIPERS    United States    Regular    Original
Filing    National    04/13/2010    12761637    12/03/2013    8595890    Granted
   04/13/2030    End Cap of Single
Flexor Blade hold on
the Rubber   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

41434

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/24/2009    13/265941          Filed       Very strong connection
for wiper system with
no channel and no
spring   FEDERAL-
MOGUL
SA
(AUBANGE)   10/28/2010    WO2010/121665    MP

41444

      WIPERS    United States    Regular    Original
Filing    National    03/22/2010    12727683    12/11/2012    8327499    Granted
   03/22/2030    Flat blade rubber for
single flexor flat blade
having auto correction
in Z and damping
effect for the reversal
noise   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

41484

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/27/2009    13/266572    09/09/2014    8826485    Granted   
04/27/2029    FLAT BLADE
RUBBER (“W”) FOR
SINGLE FLEXOR
FLAT BLADE
HAVING DAMPING
EFFECT ON THE
REVERSAL NOISE
AND LOWER
PROFILE AND
MATERIAL   FEDERAL-
MOGUL
SA
(AUBANGE)   11/04/2010    WO2010/124718    MP

41541

      WIPERS    United States    Regular    Original
Filing    National    07/08/2010    12/832134    01/01/2013    8341799   
Granted    07/01/2031    MULTIFUNCTIONAL
WIPER BLADE
CONNECTOR   FEDERAL-
MOGUL
LLC         MP

41666

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/22/2010    13/642718          Filed       A Windscreen Wiper
Device   FEDERAL-
MOGUL
SA
(AUBANGE)   10/27/2011    WO2011/131245    MP

41707

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/20/2010    13/699200    04/26/2016    9321431    Granted   
05/20/2030    RETROFIT
CONNECTOR FOR
X1 WITH THE CAP
STOP THE HOOK   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

41739

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/28/2010    13/695146          Filed       WO CO EXTRUDED
RUBBER (combined
with 41522)   FEDERAL-
MOGUL
SA
(AUBANGE)   11/03/2011    WO2011/134502    MP

41760

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    06/23/2010    13/806517          Filed       W0 Connector to avoid
fish Tailling   FEDERAL-
MOGUL
SA
(AUBANGE)   12/29/2011    WO2011/160689    MP

41787

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    07/12/2010    13/810012    12/01/2015    9199612    Granted   
07/12/2030    W0 Connector in two
parts   FEDERAL-
MOGUL
SA
(AUBANGE)   01/19/2012    WO2012/007028    MP

41842

      WIPERS    United States    Regular    Continuation    Patent
Cooperation
Treaty    12/18/2015    14974397          Filed       Cut at the extremity of
the W0   FEDERAL-
MOGUL
SA
(AUBANGE)   04/05/2012    Wo2012/041379    MP

41843

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    09/30/2010    13/877215          Filed       Retention Rubber -
flexor - Base for the
W0   FEDERAL-
MOGUL
SA
(AUBANGE)   04/05/2012    WO2012/041378    MP

41867

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    09/30/2010    13/877209    12/19/2017    9845078    Granted   
09/30/2030    PACKING FLAT
BLADE HOLDER   FEDERAL-
MOGUL
SA
(AUBANGE)   04/05/2012    WO2012/041384    MP

41867

      WIPERS    United States    Regular    Division    Patent
Cooperation
Treaty    09/30/2010    15/846874          Filed       PACKING FLAT
BLADE HOLDER   FEDERAL-
MOGUL
SA
(AUBANGE)   04/05/2012    WO2012/041384    MP

41928

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    02/02/2011    13/983212    08/16/2016    9415750    Granted   
02/02/2031    Connector Tab with
step 9x3 9x4   FEDERAL-
MOGUL
SA
(AUBANGE)   08/09/2012    WO2012/103944    MP

41929

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    02/03/2011    13/983621    02/28/2017    9580048    Granted   
02/03/2031    Connector Base for W0
with double “U” shape   FEDERAL-
MOGUL
SA
(AUBANGE)   08/09/2012    WO2012/103947    MP

41929

      WIPERS    United States    Regular    Division    Patent
Cooperation
Treaty    02/03/2011    15281922          Filed       Connector Base for W0
with double “U” shape   FEDERAL-
MOGUL
SA
(AUBANGE)   08/09/2012    WO2012/103947    MP

41931

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/07/2011    14/110218    08/01/2017    9623844    Granted   
04/07/2031    ASSEMBLY
PROCESS FOR THE
W0   FEDERAL-
MOGUL
SA
(AUBANGE)   10/11/2012    WO2012/136257    MP

41991

      WIPERS    United States    Regular    Original
Filing    National    04/13/2011    14/111632    04/18/2017    9623844   
Granted    04/13/2031    W0 CONNECTOR
WITH PIN LOCK   FEDERAL-
MOGUL
SA
(AUBANGE)   10/18/2012    WO2012/139645    MP

41993

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/13/2011    14/111630    02/28/2017    9580047    Granted   
04/13/2031    W0 CONNECTOR
WITH PIN CUT AND
LOCK   FEDERAL-
MOGUL
SA
(AUBANGE)   10/18/2012    WO2012/139635    MP

42030

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/13/2011    14/111637    02/14/2017    9566949    Granted   
04/13/2031    New X1 Retention for
extruded rubber   FEDERAL-
MOGUL
SA
(AUBANGE)   10/18/2012    WO2012/139643    MP

42042

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    06/28/2011    14/129487    12/19/2017    9845075    Granted   
06/28/2031    W0 CONNECTOR
WITH PIN
INTEGRATED   FEDERAL-
MOGUL
SA
(AUBANGE)   01/03/2013    WO2013/000502    MP

42076

      WIPERS    United States    Regular    Original
Filing    National    11/16/2012    13/678863          Filed       WINDSCREEN
WIPER DEVICE
[MICROTEXTURED
WIPER SURFACE
(moved from SY to
WP for decision)]   FEDERAL-
MOGUL
LLC   05/23/2013    20130125332    MP

42099

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    10/26/2011    PCT/
EP2011/068732    04/18/2017    9623842    Granted    10/26/2031    W0 RUBBER
CAVITY WITH
CONCAVE
SURFACE   FEDERAL-
MOGUL
SA
(AUBANGE)   10/30/2014    2014-0317877    MP

42107

      WIPERS    United States    Regular    Continuation    Patent
Cooperation
Treaty    08/31/2011    14/926,113          Filed       W0 WIPER BLADE
WITH CONNECTOR
BASE WITH 2
PRESSURE POINT   FEDERAL-
MOGUL
SA
(AUBANGE)   03/17/2016    US2016/0077604A1    MP

42107

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    08/31/2011    14/342,500          Filed       W0 WIPER BLADE
WITH CONNECTOR
BASE WITH 2
PRESSURE POINT   FEDERAL-
MOGUL
SA
(AUBANGE)   08/28/2014    US2014/0237750A1    MP

42118

      WIPERS    United States    Regular    Original
Filing    National    12/14/2012    13/714987    04/07/2015    8997304   
Granted    12/14/2032    WINDSCREEN
WIPER DEVICE
(WIPER BLADE
CONNECTOR)
[WIPER
CONNECTOR
INTERFACE (Twist
Lock)]   FEDERAL-
MOGUL
LLC         MP

42118

   1    WIPERS    United States    Regular    Division    National    04/07/2015
   14/680602    12/05/2017    9834178    Granted    12/14/2032    WINDSCREEN
WIPER DEVICE
(WIPER BLADE
CONNECTOR)
[WIPER
CONNECTOR
INTERFACE (Twist
Lock)]   FEDERAL-
MOGUL
LLC         MP

42132

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/14/2011    14/365737          Filed       End Cap for W0   FEDERAL-
MOGUL
SA
(AUBANGE)   06/20/2013    WO2013/087098    MP

42172

   2    WIPERS    United States    Regular    Original
Filing    National    12/14/2011    13/714497    10/18/2016    9469276   
Granted    12/14/2031    WINDSCREEN
WIPER DEVICE
(Floating End Cap)
[HYBRID WIPER
BLADE ASSEMBLY]   FEDERAL-
MOGUL
LLC         MP

42172

   1-A    WIPERS    United States    Regular    Division    National   
10/28/2016    15/337303          Filed    12/13/2032    WINDSCREEN
WIPER DEVICE
(M-Shaped Flexors)
[HYBRID WIPER
BLADE ASSEMBLY]   FEDERAL-
MOGUL
LLC         MP

42172

   4    WIPERS    United States    Regular    Original
Filing    National    12/14/2012    13/714742    05/09/2017    9643573   
Granted    12/14/2032    WINDSCREEN
WIPER DEVICE
(Flanged End Caps)
[HYBRID WIPER
BLADE ASSEMBLY]   FEDERAL-
MOGUL
LLC         MP

42172

   1    WIPERS    United States    Regular    Original
Filing    National    12/13/2012    13/713173    11/01/2016    9481343   
Granted    04/06/2033    WINDSCREEN
WIPER DEVICE
(M-Shaped Flexors)
[HYBRID WIPER
BLADE ASSEMBLY]   FEDERAL-
MOGUL
LLC         MP

42172

   5    WIPERS    United States    Regular    Original
Filing    National    12/14/2012    13/714800    05/10/2016    9333947   
Granted    06/06/2033    WINDSCREEN
WIPER DEVICE
(Method of Sliding
Pieces onto Carrier
Elements and Then
Connecting [HYBRID
WIPER BLADE
ASSEMBLY]   FEDERAL-
MOGUL
LLC         MP

42172

   3    WIPERS    United States    Regular    Original
Filing    National    12/14/2012    13/714662          Filed       WINDSCREEN
WIPER DEVICE
(Subassemblies and
Bayonet Connection)
[HYBRID WIPER
BLADE ASSEMBLY]   FEDERAL-
MOGUL
LLC         MP

42177

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/14/2011    14/365804    02/20/2018    9896064    Granted   
12/14/2031    ARM HINGE DESIGN
FOR PAINTING
HELPFUL   FEDERAL-
MOGUL
SA
(AUBANGE)   06/20/2013    WO2013/087102    MP

42190

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/16/2011    14365730          Filed       REAR WIPER ARM
SAFE LOCK FOR
SERVICE POSITION   FEDERAL-
MOGUL
SA
(AUBANGE)   06/20/2013    WO2013/087121    MP

42219

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/15/2011    14/365733          Filed       END CAP FOR W0 2  
FEDERAL-
MOGUL
SA
(AUBANGE)   06/20/2013    WO2013/087109    MP

42230

      WIPERS    United States    Regular    Original
Filing    National    12/27/2012    13/728280    11/10/2015    9180839   
Granted    07/31/2033    WINDSCREEN
WIPER DEVICE
(Wiper Connector
Interface with Door)
[Wiper Connector
Interface]   FEDERAL-
MOGUL
LLC         MP

42341

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    04/05/2012    PCT/
EP2012/056356    07/19/2016    9393934    Granted    04/05/2032    New arm
articulation
with stopin service
position   FEDERAL-
MOGUL
SA
(AUBANGE)   10/10/2013    WO2013/149676    MP

42342

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    06/21/2012    PCT/
EP2012/061914          Filed       Arm articulation with
service stop with
improve groove   FEDERAL-
MOGUL
SA
(AUBANGE)   12/27/2013    WO2013/189539    MP

42343

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/14/2012    14/401025    10/10/2017    9783164    Granted   
05/14/2032    bayonet connection
without adapter   FEDERAL-
MOGUL
SA
(AUBANGE)   11/21/2013    WO2013/170877    MP

42344

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    06/26/2012    14/410,826          Filed       AX1 base with pin
inserted for flexor
retention   FEDERAL-
MOGUL
SA
(AUBANGE)   01/03/2014    WO2014/000768    MP

42459

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    11/21/2012    PCT/
EP2012/073237          Filed       END CAP with spoiler
groove   FEDERAL-
MOGUL
SA
(AUBANGE)   03/02/2014    WO2014/079488    MP

42513

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/02/2013    14784159    08/01/2017    9623844    Granted   
05/02/2033      FEDERAL-
MOGUL
SA
(AUBANGE)   11/06/2014    WO2014/177219    MP

50042

      WIPERS    United States    Regular    Original
Filing    National    04/14/2014    14/252296          Filed       WINDSCREEN
WIPER DEVICE   FEDERAL-
MOGUL
LLC         MP

50055

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/22/2013    14/892455          Filed       Extrusion Tandem
Back to Back   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

50065

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    07/22/2013    14905037          Filed       Cap cover with
integrated water spray   FEDERAL-
MOGUL
SA
(AUBANGE)   01/29/2015    WO2015/010719    MP

50075

      WIPERS    United States    Regular    Original
Filing    National    05/29/2014    14/290609    03/07/2017    9586560   
Granted    04/30/2035    WINDSCREEN
WIPER DEVICE   FEDERAL-
MOGUL
LLC         MP

50085

      WIPERS    United States    Regular    Original
Filing    National    11/06/2014    14/534820    12/19/2017    9845079   
Granted    02/19/2036    REAR WINDSHIELD
WINDSCREEN
WIPER DEVICE
[REAR FLAT BLADE
FOR USE WITH
MULTIPLE PLASTIC
ARM
CONNECTIONS]   Federal-
Mogul
Motorparts
Corporation         MP

50091

      WIPERS    United States    Regular    Original
Filing    National    11/06/2014    14/535073    03/20/2018    9919684   
Granted    04/24/2036    WINDSCREEN
WIPER DEVICE
[FLAT BLADE
SPOILER WITH
STRUCTURAL CORE
/ INTERIOR
SECTION AND
OUTER SHELL WITH
HYDROPHOBIC
PROPERTIES]   Federal-
Mogul
Motorparts
Corporation         MP

50097

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    07/09/2013    14903329    09/12/2017    9623844    Granted   
07/09/2033    Poke yoke for rear flat
blade   FEDERAL-
MOGUL
SA
(AUBANGE)   01/15/2015    WO2015/003740    MP

50158

      WIPERS    United States    Regular    Original
Filing    National    12/16/2014    14/572101          Filed       WINDSCREEN
WIPER DEVICE [X1
BEAM BLADE
ALL--IN-ONE
CONNECTOR]   Federal-
Mogul
Motorparts
Corporation         MP

50218

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    07/03/2014    15/321941          Filed       Multiclip connector
bayonet 19 and 22 mm   FEDERAL-
MOGUL
SA
(AUBANGE)   01/07/2016    WO2016/000778    MP

50219

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    07/03/2014    15/322016          Filed       Side 22 and low cost
connector   FEDERAL-
MOGUL
SA
(AUBANGE)   01/07/2016    WO2016/000785    MP

50222

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    05/01/2014    15307479          Filed       Optimized wiper arm
extension (u shape)
with water/energy
conveying   FEDERAL-
MOGUL
SA
(AUBANGE)   11/05/2015    WO2015/165543    MP

50233

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    07/16/2014    15321310          Filed       Retrofit multiclip
wiperblade (universal
wiperblade)   FEDERAL-
MOGUL
SA
(AUBANGE)   01/21/2016    WO2016/008523A1    MP

50234

      WIPERS    United States    Regular    Original
Filing    National    05/13/2015    14/710745    08/29/2017    9744946   
Granted    05/13/2035    WINDSCREEN
WIPER DEVICE   Federal-
Mogul
Motorparts
LLC         MP

50356

      WIPERS    United States    Regular    Original
Filing    National    10/16/2015    14/885395          Filed       WINDSCREEN
WIPER DEVICE [X1
BEAM BLADE
ALL-IN-ONE
CONNECTOR
(INCLUDING ALL
OE CONNECTIONS
IN N.A.
AFTERMARKET AS
FOLLOWS: 19MM
AND 22 MM
BAYONET, 19MM
AND 22 MM
CYLINDRICAL
(BOSCH) PIN
CONNECTION, 2
PINCH TAB
CONNECTOINS
(VALEO)]   Federal-
Mogul
Motorparts
Corporation         MP

50357

      WIPERS    United States    Regular    Original
Filing    National    10/16/2015    14/885297          Filed       WINDSCREEN
WIPER DEVICE
[CYLINDRICAL
RETENTION TABS
FOR PINCHTAB
(ROCK-LOCK) OE
SPACERS]   Federal-
Mogul
Motorparts
Corporation         MP

50440

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    10/14/2015    15766940          Filed       15 02 Connector base
compatible with
ultrasonic weld
assembly and pin
assembly   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

50441

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    02/15/2016    PCT/
EP2016/053149          Filed       153 LPC with no
visible hopening in the
top   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

50498

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    09/24/2015    PCT/
EP2015/072026          Filed       15 04 LPC WITH
EXTRA OPENING TO
RELEASE   FEDERAL-
MOGUL
SA
(AUBANGE)   03/30/2017    WO2017/050381    MP

50539

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/04/2015    PCT/
EP2015/078685          Filed       15 09 HEATING
BLADE   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

50540

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    12/09/2015    PCT/
EP2015/079122          Filed       1510 W0 CLIPPING
PIN   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

50601

      WIPERS    United States    Regular    Original
Filing    Patent
Cooperation
Treaty    02/15/2016    16076795          Filed       Wiper Arm WITH
SPRING EXTENSION
15 15   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

50661

      WIPERS    United States    Regular    Original
Filing    National    06/13/2017    US15/620852          Filed       X1 FLAT
BLADE
CONNECTOR FOR
22MM, 19MM, 19MM
OE SIDE PIN, PINCH
TAB WIPER ARM
CONNECTIONS   Federal-
Mogul
Motorparts
LLC         MP

50717

      WIPERS    United States    Regular    Original
Filing    National    06/26/2017    15/632495          Filed       X1 BLADE WITH
SIDE LOCKS ON
CONNECTOR BASE   Federal-
Mogul
Motorparts
Corporation         MP

50755

      WIPERS    United States    Regular    Original
Filing    National    10/13/2017    15/783327          Filed       METAL/PLASTIC
CONNECTOR BASE
[3 BASE VERSIONS]   Federal-
Mogul
Motorparts
LLC         MP

50758

      WIPERS    United States    Regular    Original
Filing    National    10/13/2017    15/782949          Filed       METAL/PLASTIC
CONNECTOR BASE
[19mm AND DENSO
ADAPTER]   Federal-
Mogul
Motorparts
Corporation         MP

50759

      WIPERS    United States    Regular    Original
Filing    National    11/03/2017    15/802750          Filed       CONNECTOR
SLIDE
LOCKS   Federal-
Mogul
Motorparts
Corporation         MP

50904

   2    WIPERS    United States    Provisional
Filing    Original
Filing    National    11/03/2017    62/581432          Filed    11/03/2018   
DUAL BUTTON
SPACER   Federal-
Mogul
Motorparts
LLC         MP

50904

   3    WIPERS    United States    Provisional
Filing    Original
Filing    National    11/03/2017    62/581458          Filed    11/03/2018   
DUAL BUTTON
SPACER   Federal-
Mogul
Motorparts
LLC         MP

50904

   1    WIPERS    United States    Provisional
Filing    Original
Filing    National    11/03/2017    62/581419          Filed    11/03/2018   
DUAL BUTTON
SPACER   Federal-
Mogul
Motorparts
LLC         MP

51050

      WIPERS    United States    Provisional
Filing    Original
Filing    National    09/04/2018    62/726534          Filed    09/04/2019   
SPOILER WITH
ELEMENT AND
FLEXOR REGAINER
INTEGRATED   Federal-
Mogul
Motorparts
LLC         MP

D1

      WIPERS    United States    Design    Original
Filing    National    04/26/2004    29/204288          Filed       Windscreen
wiper
blade no. 1   FEDERAL-
MOGUL
SA
(AUBANGE)         MP

D5

      WIPERS    United States    Design    Original
Filing    National    04/26/2004    29/204227    07/03/2007    D545752   
Granted    07/03/2021    Windscreen wiper
blade no. 5   FEDERAL-
MOGUL
SA
(AUBANGE)         MP



--------------------------------------------------------------------------------

FEDERAL-MOGUL FILTRATION LLC COPYRIGHTS

 

    

Title

   Reg No.   

Owner

1.

   2013 NAPA Coil Spring Catalogue (NCS13C October)       FEDERAL-MOGUL
FILTRATION LLC

2.

   2013 NAPA COIL SPRING CATALOG (NC513 October); Supersedes NCS11      
FEDERAL-MOGUL FILTRATION LLC

3.

   2013 Raybestos Chassis Parts Catalog RC13-LM       FEDERAL-MOGUL FILTRATION
LLC

4.

   2014 Carquest Raybestos Medium & Heavy Duty Chassis Application Guide
(ffCQ2014PCHHD Supersedes CQ-10009)       FEDERAL-MOGUL FILTRATION LLC

5.

   Raybestos Suspension and Steering System Diagrams; SSD-13    TX 7-722-794   
FEDERAL-MOGUL FILTRATION LLC

6.

   Raybestos Alignments Parts Catalog RA-13 Coverage Thru 2013    TX 7-679-514
   FEDERAL-MOGUL FILTRATION LLC

7.

   McQuay-Norris 1991-2013 Alignment Parts Catalog; MNA-13    TX-7-708-39G   
FEDERAL-MOGUL FILTRATION LLC

8.

   2013 NAPA Alignment Products Catalogue NA13C    TX7-721-465    FEDERAL-MOGUL
FILTRATION LLC

9.

   2013 CARQUEST Chassis Alignment Reference & Application Guide CQ2013AL    TX
7-719-383    FEDERAL-MOGUL FILTRATION LLC

10.

   ACDelco 2013 Chassis Parts Alignment Products Catalog 4SA- 120-13; Supersedes
45A-120-12    TX 7-717-960    FEDERAL-MOGUL FILTRATION LLC

11.

   ACDelco 2013 Car & Light-Duty Truck Chassis Catalog 45A-1QO- 13-V2/1991
Present; Supersedes 45A-100-12-V2    TX 7-722-850    FEDERAL-MOGUL FILTRATION
LLC

12.

   2008 Chassis Parts- Alignment Products Catalog 45A120-OB    TX 6-977-281   
FEDERAL-MOGUL FILTRATION LLC

13.

   2011 NAPA Coil Springs Catalogue NCS11C    TX 7-477-355    FEDERAL-MOGUL
FILTRATION LLC

14.

   2011 NAPA Coil Spring Catalog NCS11    TX 7-476-043   

15.

   NAPA Heavy Duty Chassis Parts CH-MHD-07    TX 6-941-713    FEDERAL-MOGUL
FILTRATION LLC



--------------------------------------------------------------------------------

16.

   McQuay-Norris Alignment Products Catalog MNA07    TX 6-941-730   
FEDERAL-MOGUL FILTRATION LLC

17.

   2008 Chassis Parts- Alignment Products Catalog 45A-120-OB- GMP    TX
6-941-735    FEDERAL-MOGUL FILTRATION LLC

18.

   2010 Heavy Duty Chassis Part Catalog CH-MHD-10    TX 7-346-745   
FEDERAL-MOGUL FILTRATION LLC

19.

   2010 Heavy Duty Chassis Parts Catalogue CH-MHD-10C    TX 7-323-026   
FEDERAL-MOGUL FILTRATION LLC

20.

   2010 NAPA Coil Spring Catalogue NCS10C    TX 7-313-721   

21.

   !010 NAPA Coil Spring Catalog NCS10    TX 7-312-772    FEDERAL-MOGUL
FILTRATION LLC

22.

   vlcQuay-Norris 2012 Control Arm Parts Catalog MNCA12    TX 0007487996   
FEDERAL-MOGUL FILTRATION LLC

23.

   .012 NAPA Control Arm Catalog NCCA12    TX 7-491-384    FEDERAL-MOGUL
FILTRATION LLC

24.

   Raybestos 2012 Heavy Duty Chassis Parts Catalog (RCHD-12)    TX0007478689   
FEDERAL-MOGUL FILTRATION LLC

25.

   2012 Heavy Duty Chassis Parts Catalog CH-MHD-12    TX 7-483-454   

26.

   2010 Carquest Medium & Heavy Duty Chassis Application Guide CQ-10009   
TX-7-326-073    FEDERAL-MOGUL FILTRATION LLC

27.

   NAPA 2007 Interchange & Product Numeric Catalog Reference Guide    TX
6-536-456    FEDERAL-MOGUL FILTRATION LLC

28.

   Raybestos Hub Assemblies Domestic & Import Applications BPC-HA1    TX
6-974-677    FEDERAL-MOGUL FILTRATION LLC

29.

   Raybestos Chassis Parts Catalog 1991*2009 (RC09-LM)    TX 6-938-861   
FEDERAL-MOGUL FILTRATION LLC

30.

   2008 NAPA Strut Mounts Catalogue NCSM08C    TX 7-174-261    FEDERAL-MOGUL
FILTRATION LLC

31.

   NAPA Chassis Parts Catalog NC07-LM-C1991-2007    TX 6-565-481   
FEDERAL-MOGUL FILTRATION LLC

32.

   NAPA Chassis Parts Catalog NC07-LM 1991-2007    TX 6-572-749    FEDERAL-MOGUL
FILTRATION LLC

33.

   2009 NAPA Coil Spring Catalog NCS09    TX 6-963-346    FEDERAL-MOGUL
FILTRATION LLC

34.

   2011 NAPA Alignment Products Catalog NA11    TX 7-360-813    FEDERAL-MOGUL
FILTRATION LLC



--------------------------------------------------------------------------------

35.

   Raybestos Alignment Parts Catalog Coverage Thru 2011 RA-11    TX 7-335-476   
FEDERAL-MOGUL FILTRATION LLC

36.

   2011 NAPA Alignment Products Catalogue NA11C    TX 7-360-815    FEDERAL-MOGUL
FILTRATION LLC

37.

   2009 NAPA Coil Spring Catalogue NCS09C    TX 6-948-897    FEDERAL-MOGUL
FILTRATION LLC

38.

   2009 NAPA Heavy Duty Chassis Parts Catalog CH-MHD-09    TX 6-960-458   
FEDERAL-MOGUL FILTRATION LLC

39.

   2010 NAPA Alignment Products Catalogue NA10C    TX 7-158-912    FEDERAL-MOGUL
FILTRATION LLC

40.

   2012 CARQUEST Alignment Catalog CA2012AL    TX 7-527-266    FEDERAL-MOGUL
FILTRATION LLC

41.

   Raybestos Alignment Parts Catalog RA-12 Coverage Thru 2012    TX 7-507-133   
FEDERAL-MOGUL FILTRATION LLC

42.

   2012 NAPA Alignment Products Catalog NA12    TX 7-502-526    FEDERAL-MOGUL
FILTRATION LLC

43.

   2012 Heavy Duty Chassis Parts Catalogue CH-MHD-12C    TX 7-509-996   
FEDERAL-MOGUL FILTRATION LLC

44.

   2008 NAPA Strut Mounts Catalog NCSM08    TX 6-952-062    FEDERAL-MOGUL
FILTRATION LLC

45.

   1991-2010 Raybestos Alignment Parts Catalog RA-10    TX 7-169-190   
FEDERAL-MOGUL FILTRATION LLC

46.

   1990 & Prior Chassis Parts Catalog Domestic, Impart, Passenger Cars,
Light-Duty Trucks & SUVS RC09-VIN    TX 6-953-523    FEDERAL-MOGUL FILTRATION
LLC

47.

   ACDelco 2012 Chassis Parts Alignment Products Catalog 45A- 120-12   
TX 7-508-091 f    FEDERAL-MOGUL FILTRATION LLC

48.

   1991-2011 Raybestos Chassis Parts Catalog RC11-LM    TX 7-364-037   
FEDERAL-MOGUL FILTRATION LLC

49.

   Chassis Parts Catalog NCQ50VIN 1990 & Prior    TX 6-404-978    FEDERAL-MOGUL
FILTRATION LLC

50.

   2012 NAPA Chassis Applications Catalog 1996-2013 Coverage Supplement /
NC12-LM-S March 2012    TX 7-517-366    FEDERAL-MOGUL FILTRATION LLC

51.

   2011 NAPA Chassis Applications Catalog 1996-2011 Coverage NC11-LM    TX
7-355-290    FEDERAL-MOGUL FILTRATION LLC



--------------------------------------------------------------------------------

52.

   2011 NAPA Chassis Applications Catalogue 1996-2011 Coverage NC11-LM-C    TX
7-353-775    FEDERAL-MOGUL FILTRATION LLC

53.

   2012 NAPA Strut Mount Catalogue; NCSM12/December (Supersedes NCSM11C)    TX
7-657-244    FEDERAL-MOGUL FILTRATION LLC

54.

   McQuay-Norris 1991-2010 Alignment Parts Catalog MNA-10    TX 7-174-591   
FEDERAL-MOGUL FILTRATION LLC

55.

   2012 NAPA Alignment Products Catalogue NA12C    TX 7-522-867    FEDERAL-MOGUL
FILTRATION LLC

56.

   Spicer Chassis Parts Catalog Coverage for Vehicles from 1991 Thru 2007
SC07-LM    TX 6-590-864    FEDERAL-MOGUL FILTRATION LLC

57.

   ACDelco 2011 Car & Light-Duty Truck Chassis Catalog 45A-100- 11 Volume 2   
TX 7-364-645    FEDERAL-MOGUL FILTRATION LLC

58.

   ACDelco 2011 Chassis Parts Alignment Products Catalog 45A- 120-11    TX
7-373-434    FEDERAL-MOGUL FILTRATION LLC

59.

   2012 NAPA Chassis Applications Catalogue NC12-LM-CS; 1996- 2012 Coverage
Supplement    TX 7-539-207    FEDERAL-MOGUL FILTRATION LLC

60.

   2009 Heavy Duty Chassis Parts Catalogue CH-MHD-09C    TX 6-970-350   
FEDERAL-MOGUL FILTRATION LLC

61.

   2009 Professional Grade Hub Assemblies Catalog BPC-HA2    TX0006965271   
FEDERAL-MOGUL FILTRATION LLC

62.

   CARQUEST Passenger Cars / Light Duty Trucks 1991 - 2014; CQ2013PCH;
Supersedes CQ2012B    TX 7-743-963    FEDERAL-MOGUL FILTRATION LLC

63.

   2010 NAPA Chassis Applications Catalogue 1996-2010 Coverage NC10-LM-C    TX
7-207-968    FEDERAL-MOGUL FILTRATION LLC

64.

   2013 McQuay-Narris Chassis Parts Catalog MN13-LM    TX 7-735-673   
FEDERAL-MOGUL FILTRATION LLC

65.

   2013 NAPA Chassis Applications Catalog 1996-2014 Coverage NC13-LM May 2013   
TX 7-744-803    FEDERAL-MOGUL FILTRATION LLC

66.

   Canadian NAPA Chassis Applications Catalogue 1996-      

67.

   Coverage; NC13-LM-C Supersedes NC13-LM-C May 2013    TX 7-731-631   
FEDERAL-MOGUL FILTRATION LLC



--------------------------------------------------------------------------------

68.

   Raybestos 1991-2010 Chassis Parts Catalog RC10-LM    TX 7-211-602   
FEDERAL-MOGUL FILTRATION LLC

69.

   1991-2012 CAR QUEST Chassis Passenger Cars/Ught Duty Trucks CQ2012B; Code PCH
   TX 7-549-306    FEDERAL-MOGUL FILTRATION LLC

70.

   ACDelco 2010 Chassis Parts Alignment Products Catalog 45A- 120-10    TX
7-189-116    FEDERAL-MOGUL FILTRATION LLC

71.

   2011 Raybestos Hub Assemblies Catalog BPC-HA-11    TX 7-387-194   
FEDERAL-MOGUL FILTRATION LLC

72.

   Spicer CV Boot Catalog SCV06    TX 6-421-643    FEDERAL-MOGUL FILTRATION LLC

73.

   ACDelco 2007 Chassis Parts Catalog 45A-100-07-GMP - Volume 2 Years 1990 and
Earlier    TX 6-596-371    FEDERAL-MOGUL FILTRATION LLC

74.

   McQuay-Norris Chassis Parts Catalog Passenger Cars/Ught Trucks/SUV’s Coverage
for Vehicles from 1991 thru 2007 MN07-LM    TX 6-605-869    FEDERAL-MOGUL
FILTRATION LLC

75.

   McQuay-Norris Chassis Parts Catalog Passenger Cars/Ught Trucks/SUV’s Coverage
for Vehicles thru 1990 MN07-EM    TX 6-594-833    FEDERAL-MOGUL FILTRATION LLC

76.

   Mighty Chassis Parts 2007-1991 Steering System Suspension System    TX
6-605-868    FEDERAL-MOGUL FILTRATION LLC

77.

   Mighty Chassis Parts 1990 & Earlier Steering System Suspension System    TX
6596-372    FEDERAL-MOGUL FILTRATION LLC

78.

   Instructions for a Come-Back Free Installation    TX 6B44-296   
FEDERAL-MOGUL FILTRATION LLC

79.

   ACDelco 2010 Car & Light-Duty Truck Chassis Catalog 45A-100- 10 Volume 2
1991-2010    TX 7-231-326    FEDERAL-MOGUL FILTRATION LLC

80.

   1991-2010 McQuay-Norris Chassis Parts Catalog MN10-LM    TX 7-230-756   
FEDERAL-MOGUL FILTRATION LLC

81.

   2010 NAPA Chassis Applications Catalog 1996-2010 Coverage NC 10-LM    TX
7-231-321    FEDERAL-MOGUL FILTRATION LLC

82.

   Chassis Parts Catalog NC06-LM1991-2006    TX 6-405-685    FEDERAL-MOGUL
FILTRATION LLC

83.

   2009 Master Reference Guide MRG-09    TX0006985116    FEDERAL-MOGUL
FILTRATION LLC

84.

   2007 Chassis Parts-Coil Springs 45A-110-07-GMP    TX 6-982-460   
FEDERAL-MOGUL FILTRATION LLC



--------------------------------------------------------------------------------

85.

   Spicer the Choice in Chassis SC06-LM    TX 6-409-075    FEDERAL-MOGUL
FILTRATION LLC

86.

   ACDelco 2007 Chassis Parts Catalog 4SA-100-07 - Volume 2 Years 2007-1991   
TX 6-606197    FEDERAL-MOGUL FILTRATION LLC

87.

   ACDelco 2007 Chassis Parts Catalog 45A-100-07-GMP - Volume 2 Years 2007-1991
   TX 6596370    FEDERAL-MOGUL FILTRATION LLC

88.

   ACDelco 2007 Chassis Parts Catalog 45A-100-07 - Volume 1 Years 1990 & Earlier
   TX 6606196    FEDERAL-MOGUL FILTRATION LLC

89.

   McQuay-Norris CV Boot Catalog MNCV06    TX 6421-642    FEDERAL-MOGUL
FILTRATION LLC

90.

   Spicer the Choice in Chassis SC06-VIN    TX 6-404-998    FEDERAL-MOGUL
FILTRATION LLC

91.

   NAPA Chassis NCS06    TX 6421-465    FEDERAL-MOGUL FILTRATION LLC

92.

   2009 NAPA Chassis Applications Catalogue 1991-2009 Coverage NC09-LM-C   
TX 7-224-517    FEDERAL-MOGUL FILTRATION LLC

93.

   2009 NAPA Chassis Applications Catalog 1991-2009 Coverage NC09-LM    TX
7-001-580    FEDERAL-MOGUL FILTRATION LLC

94.

   2010 NAPA Chassis Applications Catalogue 1995 and Prior Coverage NC10-VIN-C
   TX 7-225-213    FEDERAL-MOGUL FILTRATION LLC

95.

   2010 Hub Assemblies Catalog Domestic/lmport Applications BPC-HA-10    TX
7-229-059    FEDERAL-MOGUL FILTRATION LLC

96.

   2013 NAPA Alignment Products Catalog NA13 Passenger Cars, Light Trucks, SUV
(Supersedes NA12)    TX 7-689-952    FEDERAL-MOGUL FILTRATION LLC

97.

   ACDelco 2009 Car & Light-Duty Truck Chassis Catalog 45A-100- 09-GMP Volume
21991-2009    TX 7-043-067    FEDERAL-MOGUL FILTRATION LLC

98.

   AC Delco 2012 Car & Light Duty Truck Chassis Catalog; 45A- 100-12-V2;
1991-present; Supersedes 45A-100-11-V2    TX 7-572-957    FEDERAL-MOGUL
FILTRATION LLC

99.

   ACDelco 2009 Car & Ught-Duty Truck Chassis Catalog 45A-100- 09 Volume
11990-Prior    TX 6-990-351    FEDERAL-MOGUL FILTRATION LLC



--------------------------------------------------------------------------------

100.

   ACDelco 2009 Car & Light-Duty Truck Chassis Catalog 45A-100- 09-GMP Volume
11990-Prior    TX 7-001-489    FEDERAL-MOGUL FILTRATION LLC

101.

   McQuay-Norris Coil Springs Catalog7riNC506    TX 6-421-677    FEDERAL-MOGUL
FILTRATION LLC

102.

   McQuay-Norris Chassis Parts Catalog MN06    TX 6-421-684    FEDERAL-MOGUL
FILTRATION LLC

103.

   McQuay-Norris CV Boot Catalog Import and Domestic Applications MNCV06R    TX
6429-040    FEDERAL-MOGUL FILTRATION LLC

104.

   ACDelco 2006 Chassis Parts Catalog Car and Light Duty Truck 45A-100-06-GMP   
TX 6431-744    FEDERAL-MOGUL FILTRATION LLC

105.

   Spicer The Choice in Chassis Interchange Listing SIG06    TX 6-501-143   
FEDERAL-MOGUL FILTRATION LLC

106.

   McQuay-Norris Alignment Products Catalog MNA06    TX 6-453-330   
FEDERAL-MOGUL FILTRATION LLC

107.

   ACDelco 2007 Chassis Parts Competitive Reference & Wholesale Buyers Guide
45A-138/139-07    TX-6/826-082    FEDERAL-MOGUL FILTRATION LLC

108.

   McQuay-Norris U-Joint Catalog MNUJ07    TX 6-835-588    FEDERAL-MOGUL
FILTRATION LLC

109.

   ACDelco 2009 Car & Light-Duty Truck Chassis Catalog 45A-100- 09 Volume
21991-2009    TX 7-054-722    FEDERAL-MOGUL FILTRATION LLC

110.

   ACDelco 2006 Chassis Parts Catalog Car and Light Duty Truck 45A-100-06   
TX-6-428-584    FEDERAL-MOGUL FILTRATION LLC

111.

   Mighty Auto Parts 2006 Chassis Parts CHASSIS-06    TX-6-428-269   
FEDERAL-MOGUL FILTRATION LLC

112.

   2010 Carquest Chassis Alignment Reference and Application Guide CQ-10010   
TX 7-247-563    FEDERAL-MOGUL FILTRATION LLC

113.

   2011 McQuay-Norris U-Joint Catalog MNUJ11    TX 7-424-970    FEDERAL-MOGUL
FILTRATION LLC

114.

   2008 ACDelco Chassis Parts Catalog 45A-100-08    TX 6-880-235   
FEDERAL-MOGUL FILTRATION LLC

115.

   2008 ACDelco chassis Parts Catalog 45A-100-08-GMP    TX 6-879-432   
FEDERAL-MOGUL FILTRATION LLC

116.

   2010 NAPA Chassis Applications Catalog 1995 and Prior Coverage NC10-VIN    TX
7-260-299    FEDERAL-MOGUL FILTRATION LLC



--------------------------------------------------------------------------------

117.

   Spicer the Choice in Chassis Alignment Products Catalog Import and Domestic
Weatherly Index 110 SA06    TX 6-454-881    FEDERAL-MOGUL FILTRATION LLC

118.

   NAPA Chassis Alignment Products Catalog Weatherly Index 110 NA06    TX
6-446-847    FEDERAL-MOGUL FILTRATION LLC

119.

   Spicer the Choice In Chassis Import and Domestic Buyer’s Guide/Numerical
Listing SBG06    TX 6-445-858    FEDERAL-MOGUL FILTRATION LLC

120.

   McQuay-Norris Buyer’s Guide/Numerlcal Listing MNBG06    TX 6-439-357   
FEDERAL-MOGUL FILTRATION LLC

121.

   ACDelco 2007 Chassis Parts Competitive Reference & Wholesale Buyers Guide
45A-138/139-07-GMP    TX 6-826-079    FEDERAL-MOGUL FILTRATION LLC

122.

   2008 Napa Alignment Products Catalog NA08    TX 6-883-356    FEDERAL-MOGUL
FILTRATION LLC

123.

   ACDelco 2009 Chassis Parts Competitive Cross-Reference & Wholesale Buyer’s
Guide 45A-138-139-09    TX 7-053-482    FEDERAL-MOGUL FILTRATION LLC

124.

   ACDelco 2009 Chassis Parts Competitive Cross-Reference & Wholesale Buyer’s
Guide 45A-13B-139-09-GMP    TX 7-040-752    FEDERAL-MOGUL FILTRATION LLC

125.

   Raybestos 1991-2009 Alignment Parts Catalog RA-09    TX 7-040-800   
FEDERAL-MOGUL FILTRATION LLC

126.

   McQuay-Norris Interchange Listing MIGOG    TX6-645-882    FEDERAL-MOGUL
FILTRATION LLC

127.

   2008 NAPA Chassis Applications Catalogue 1991-2008 Coverage NC08-LM-C    TX
7-225-497    FEDERAL-MOGUL FILTRATION LLC

128.

   200B NAPA Alignment Products Catalogue NA08C    TX6-B90-575    FEDERAL-MOGUL
FILTRATION LLC

129.

   2008 NAPA Brake Systems Catalogue 1991-2008 Coverage BSP LM-08C    TX
6-887-905    FEDERAL-MOGUL FILTRATION LLC

130.

   2010 Carquest Chassis Passenger Cars Light Duty Trucks 1991- 2010 CQ-10011   
TX 7-283-975    FEDERAL-MOGUL FILTRATION LLC

131.

   2010 Carquest Chassis Passenger Cars Light Duty Trucks 1990 & Prior CQ-10012
   TX0007286770    FEDERAL-MOGUL FILTRATION LLC



--------------------------------------------------------------------------------

132.

   2012 CARQUE5T Chassis Light Duty Application Guide Catalog HCQ1012R; Code RCH
   TX 7-545-941    FEDERAL-MOGUL FILTRATION LLC

133.

   2010 Carquest Light Duty Chassis Application Guide CQ-10017    TX 7-268-193
   FEDERAL-MOGUL FILTRATION LLC

134.

   2010 Raybestos Stmt Assembly Catalog RSA-10    TX 7-270-184    FEDERAL-MOGUL
FILTRATION LLC

135.

   2008 ACDelco Chassis Parts Competitive Cross Reference & Wholesale Buyer’s
Guide 45A-138/139-0SGMP    TX 6-912-672    FEDERAL-MOGUL FILTRATION LLC

136.

   2009 NAPA Alignment Products Catalog NA09    TX 7-066-738    FEDERAL-MOGUL
FILTRATION LLC

137.

   2009 NAPA Alignment Products Catalogue NA09C    TX 7-045-872    FEDERAL-MOGUL
FILTRATION LLC

138.

   2008 NAPA Chassis Applications Catalog 1991-2008 Coverage NC08-LM    TX
6-897-617    FEDERAL-MOGUL FILTRATION LLC

139.

   1991-2010 Stmt Mount Catalog RSM-10    TX 7-168-666    FEDERAL-MOGUL
FILTRATION LLC

140.

   ACDelco 2009 Chassis Parts Alignment Products Catalog 45A- 120-09.1 GMP   
TX 7-132-848    FEDERAL-MOGUL FILTRATION LLC

141.

   2011 NAPA Stmt Mount Catalogue NCSM11C    TX 7-442-189    FEDERAL-MOGUL
FILTRATION LLC

142.

   2009 ACDelco Chassis Parts-Alignment Products Catalog 45A- 120-09-GMP    TX
6-895-402    FEDERAL-MOGUL FILTRATION LLC

143.

   2008 ACDelco Chassis Parts Competitive Cross Reference & Wholesale Buyer’s
Guide 45A-138/139-08    TX 6-889-783    FEDERAL-MOGUL FILTRATION LLC

144.

   NAPA Chassis Strut Precision Engineered Mounts NCSM06    TX 6-468-966   
FEDERAL-MOGUL FILTRATION LLC

145.

   ACDelco 2006 Chassis Parts Competitive Cross Reference and Wholesale Buyer’s
Guide 4SA-138/139-06    TX 6-466-463    FEDERAL-MOGUL FILTRATION LLC

146.

   ACDelco 2006 Chassis Parts Competitive Cross Reference and Wholesale Buyer’s
Guide 14A-138/139-06-GMP    TX 6-468-119    FEDERAL-MOGUL FILTRATION LLC



--------------------------------------------------------------------------------

147.

   ACDelco 2006 Chassis Parts Catalog Alignment Products 45A- 120-06    TX
6-480-041    FEDERAL-MOGUL FILTRATION LLC

148.

   ACDelco 2006 Chassis Parts Catalog Alignment Products 45A- 120-06-GMP    TX
6-480-057    FEDERAL-MOGUL FILTRATION LLC

149.

   Raybestos 1991-2012 Stmt Mount Catalog RSM-12    TX 7-463-125   
FEDERAL-MOGUL FILTRATION LLC

150.

   2009 ACDelco Chassis Parts Alignment Products Catalog 45A- 120-09    TX
6-912-777    FEDERAL-MOGUL FILTRATION LLC

151.

   NAPA Alignment Products Catalog NA07    TX 6-903-205    FEDERAL-MOGUL
FILTRATION LLC

152.

   NAPA Coil Springs Catalog NCS07    TX 6-909-715    FEDERAL-MOGUL FILTRATION
LLC

153.

   2011 Raybestos Stmt Assembly Catalog RSA-11    TX 7-457-024    FEDERAL-MOGUL
FILTRATION LLC

154.

   TECUT CO. BULLETIN NO. 2    A731.585    FEDERAL-MOGUL FILTRATION LLC

155.

   Import Idle/Shut-Off Solenoids (Emission Controls)    TX 594-756   
FEDERAL-MOGUL FILTRATION LLC

156.

   Spicer Coil Springs Catalog SCS07    TX 6-909-580    FEDERAL-MOGUL FILTRATION
LLC

157.

   McQuay-Norris Coil Springs Catalog MNCS07    TX 6-908-199    FEDERAL-MOGUL
FILTRATION LLC

158.

   2009 ACDelco Coil Springs Catalog 45A-110-09    TX 7-099-247    FEDERAL-MOGUL
FILTRATION LLC

159.

   2009 ACDelco Coil Springs Catalog 45A-110-09 GMP    TX 7-098-537   
FEDERAL-MOGUL FILTRATION LLC

160.

   2012 NAPA Control Arm Catalogue NCCA12C    TX 7-522-668    FEDERAL-MOGUL
FILTRATION LLC

161.

   1991-2012 Raybestos Control Arm Parts Catalog RCA12    TX 7-463-468   
FEDERAL-MOGUL FILTRATION LLC

162.

   Spicer The Choice in Chassis Strut Mount Catalog SSM07    TX 6-482-356   
FEDERAL-MOGUL FILTRATION LLC

163.

   McQuay-Norris Stmt Mount Catalog MNSM07    TX 6-480-056    FEDERAL-MOGUL
FILTRATION LLC

164.

   Spicer The Choice In Chassis Heavy Duty Chassis Parts Catalog SHD-CH07    TX
6-492-516    FEDERAL-MOGUL FILTRATION LLC

165.

   NAPA Heavy Duty Chassis Parts Catalog CH-MHD-06    TX 6-495-595   
FEDERAL-MOGUL FILTRATION LLC

166.

   2007 Chassis Parts-Coil Springs 45A-110-07    TX 6-919-974    FEDERAL-MOGUL
FILTRATION LLC



--------------------------------------------------------------------------------

167.    2010 NAPA Stmt Mount Catalogue NCSM10C    TX 7-294-482    FEDERAL-MOGUL
FILTRATION LLC 168.    Spicer Alignment Products Catalog 5A07    TX 6-928-243   
FEDERAL-MOGUL FILTRATION LLC 169.    2009 NAPA Stmt Mount Catalogue NCSM09C   
TX 7-120-627    FEDERAL-MOGUL FILTRATION LLC 170.    2009 NAPA 5tmt Mount
Catalog NCSM09    TX 7-118-182    FEDERAL-MOGUL FILTRATION LLC 171.    NAPA
Chassis Stmt Mounts NCSM07    TX 6-960-568    FEDERAL-MOGUL FILTRATION LLC 172.
   Raybestos 2010 Coil Spring Catalog RCS-10    TX 7-307-252    FEDERAL-MOGUL
FILTRATION LLC 173.    2010 McQuay-Norris Coil Spring Catalog MNCS10    TX
7-316-716    FEDERAL-MOGUL FILTRATION LLC 174.    2013 Heavy Duty Chassis Parts
   TX7-823-881    FEDERAL-MOGUL FILTRATION LLC

FEDERAL-MOGUL LLC COPYRIGHTS

 

Title

   Reg No   

Owner

1.

   Bower/B C A and NATIONAL sheave bearings and excluder SEALs    TX0000928726
   Federal-Mogul LLC

2.

   Bower/BCA 515A : quick reference specifications manual.    TX0003803791   
Federal-Mogul LLC

3.

   Bower roller bearings, B C A ball bearings, heavy duty transmission &
differential kits, agricultural kits : 1986 buyers guide    TX0002053237   
Federal-Mogul LLC

4.

   Federal-Mogul Remanufactured connecting rod    VA0000287227    Federal-Mogul
LLC

5.

   Federal-Mogul water pumps    VA0000322412    Federal-Mogul LLC

6.

   Heavy duty transmission & differential applications : Bower/B C
A--anti-friction bearings, NATIONAL--oil SEALs    TX0001106763    Federal-Mogul
LLC

7.

   Federal-Mogul engine bearings : shop specification manual    TX0002549793   
Federal-Mogul LLC

8.

   Federal-Mogul engine bearing catalog = catalogue coussinets europeens et
japonais = catalogo bronzine europee e giapponesi = catalogo decojinetes
europeos y japoneses    TX0002032662    Federal-Mogul LLC

9.

   Import vehicle applications : roller and ball bearings, oil SEALs, engine
bearings : [catalog].    TX0000562771    Federal-Mogul LLC

10.

   NATIONAL Oil SEALs industrial interchange with zero duplication part numbers
: [no.] 428    TX0001116440    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

11.

   NATIONAL oil SEALs specifications manual : [no.] 415 : size, design, and
installation data    TX0000845010    Federal-Mogul LLC

12.

   NATIONAL wear sleeves and oil SEALs : [catalog].    TX0000386113   
Federal-Mogul LLC

13.

   Signal-Stat lighting and safety products : for heavy-duty, automotive, and
industrial applications.    TX0002355486    Federal-Mogul LLC

14.

   Sterling pistons master catalog : passenger car & light truck    TX0001481548
   Federal-Mogul LLC

15.

   Sterling pistons master catalog : passenger car & light truck : [no.] 604.   
TX0000870872    Federal-Mogul LLC

16.

   Bearing basic facts, installation : film reference training book   
TX0000254033    Federal-Mogul LLC

17.

   Bearing basic facts : selection : film reference training book   
TX0000068845    Federal-Mogul LLC

18.

   Bower/B C A master bearing interchange    TX0000413519    Federal-Mogul LLC

19.

   Heavy-duty wheel applications : 502-W : [catalog].    TX0001195962   
Federal-Mogul LLC

20.

   Heavy-duty wheel applications : [catalog].    TX0000413520    Federal-Mogul
LLC

21.

   Heavy-duty wheel applications : [catalog] 502W    TX0002031766   
Federal-Mogul LLC

22.

   Transmission applications : anti-friction bearings, oil SEALs : [catalog].   
TX0000521118    Federal-Mogul LLC

23.

   115G 1985 Federal-Mogul engine bearing catalog coussinets, catalogo brozine,
catalogo de cojinetes : Daimler-Benz, Volkswagen    TX0002188721   
Federal-Mogul LLC

24.

   1989 buyers guide--Carter fuel pumps : 3770 FP    TX0002611082   
Federal-Mogul LLC

25.

   1995 buyers guide, oil SEALs : CQ470 1995, SLS    TX0004081195   
Federal-Mogul LLC

26.

   3882 Carter engine management components for fuel injected vehicles, 1993   
TX0003838550    Federal-Mogul LLC

27.

   Agricultural bearings master catalog, December 1986    TX0002254949   
Federal-Mogul LLC

28.

   Agricultural bearings master catalog, May 1983    TX0002137180   
Federal-Mogul LLC

29.

   Analisis de fallas de rodamientos : 3304 BRB 85.    TX0002006669   
Federal-Mogul LLC

30.

   Anti-friction bearing distress analysis.    TX0002008536    Federal-Mogul LLC

31.

   Anti-friction bearing distress analysis : 3302 BRB/85    TX0002006670   
Federal-Mogul LLC

32.

   The Ball and roller bearing group, atlas of microstructures / compiled by Jon
T. Gabrielsen    TX0000254034    Federal-Mogul LLC

33.

   BCA agricultural bearings catalog : 518 : 1997 : specifications,
applications, numerical listings and interchanges    TX0003954556   
Federal-Mogul LLC

34.

   BCA bearings, NATIONAL oil SEALs : vol. 1 : application listings for 1979.   
TX0004078164    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

35.

   BCA bearings, NATIONAL oil SEALs : vol. 2 : application listings for
1980-1995.    TX0004078148    Federal-Mogul LLC

36.

   BCA bearings, NATIONAL oil SEALs : vol. 2 : application listings for
1980-1995.    TX0004078165    Federal-Mogul LLC

37.

   BCA boot kit : [no.] LBBK-20    VA0000287232    Federal-Mogul LLC

38.

   BCA clutch release bearings : 302, 1987    TX0002604028    Federal-Mogul LLC

39.

   BCA clutch release bearings : 304, 1994    TX0003945690    Federal-Mogul LLC

40.

   BCA clutch release bearings and clutch forks : catalog 304S, 1995   
TX0004075092    Federal-Mogul LLC

41.

   BCA constant velocity components : 529, 1988    TX0002940799    Federal-Mogul
LLC

42.

   BCA constant velocity components : 529S, 1989 : for imported passenger car
and light truck applications    TX0003000983    Federal-Mogul LLC

43.

   BCA constant velocity components : for U. S. and imported passenger cars and
light trucks / Federal Mogul    TX0002032663    Federal-Mogul LLC

44.

   BCA,CV joints : [no.] LBCV-10    VA0000287229    Federal-Mogul LLC

45.

   BCA halfshaft assembly : [no.] LBHS-1.    VA0000287231    Federal-Mogul LLC

46.

   BCA mast guide bearing catalog : specifications and interchanges : 305   
TX0002931865    Federal-Mogul LLC

47.

   BCA master antifriction bearing interchange, 1992 : 525    TX0003238840   
Federal-Mogul LLC

48.

   BCA NATIONAL agricultural specifications : catalog no. 518, 1995   
TX0004003032    Federal-Mogul LLC

49.

   BCA NATIONAL wheel service catalog, 1995 : no. 505    TX0004151741   
Federal-Mogul LLC

50.

   BCA quick reference specifications manual : catalog no. 515A    TX0003981438
   Federal-Mogul LLC

51.

   Bearing & SEAL transmission & differential kits    VA0000287230   
Federal-Mogul LLC

52.

   Bearings & SEALs quick reference guide : form no. CQ 505    TX0004023711   
Federal-Mogul LLC

53.

   Bower/B C A 515 specifications manual : dimensions, load ratings, and
additional data    TX0000856710    Federal-Mogul LLC

54.

   Bower/B C A bearings : [no.] B-103    VA0000268304    Federal-Mogul LLC

55.

   Bower/B C A clutch release bearing catalog : including clutch pilot bearings
   TX0000666606    Federal-Mogul LLC

56.

   Bower/B C A drive shaft supports : [catalog] : popular applications,
interchanges    TX0000476666    Federal-Mogul LLC

57.

   Bower/B C A drive shaft supports : popular applications, interchanges   
TX0001942761    Federal-Mogul LLC

58.

   Bower/B C A mast guide bearing catalog : specifications, interchanges,
popular applications    TX0000666604    Federal-Mogul LLC

59.

   Bower/B C A NATIONAL bearings and SEALs for U. S. and imported passenger
cars, light and medium duty trucks (thru 2 1/2 ton)    TX0001945221   
Federal-Mogul LLC

60.

   Bower/B C A NATIONAL construction equipment bearings and SEALs : 503   
TX0001465226    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

61.

   Bower/B C A quick reference specifications manual : numerical & bore size
listings (tapered, cylindrical, needles, journal roller bearings, and ball
bearings).    TX0000797550    Federal-Mogul LLC

62.

   CarQuest bearings & SEALs 1993    TX0003759380    Federal-Mogul LLC

63.

   CarQuest bearings & SEALs 1994    TX0003806273    Federal-Mogul LLC

64.

   CarQuest bearings & SEALs : vol. 1 : form no. CQ 510    TX0004023714   
Federal-Mogul LLC

65.

   Carquest bearings & SEALs : vol. 2.    TX0004144779    Federal-Mogul LLC

66.

   CarQuest bearings/SEALs agricultural specifications : form no. CQ 518 :
August 1994    TX0003928921    Federal-Mogul LLC

67.

   CARQUEST bearings specification manual, issued August 1944    TX0003758388   
Federal-Mogul LLC

68.

   CarQuest clutch release bearings : CQ 304 : October 1994    TX0003948065   
Federal-Mogul LLC

69.

   CarQuest oil & grease SEALs : specification manual : March 1995   
TX0004145810    Federal-Mogul LLC

70.

   Carter carburetor emission components : 3881, 1989    TX0002487536   
Federal-Mogul LLC

71.

   Carter carburetor : [no.] C18LB.    VA0000319253    Federal-Mogul LLC

72.

   Carter electric super fuel pump    VA0000322007    Federal-Mogul LLC

73.

   Carter engine management components for fuel injected vehicles, 1990 :
catalog    TX0003758738    Federal-Mogul LLC

74.

   Carter engine management components for fuel injected vehicles : catalog no.
3882S    TX0004096054    Federal-Mogul LLC

75.

   Carter fuel injection & F. I. emission components : 3882, 1988 : for U. S.
and imported passenger cars and light trucks, for fuel injected vehicles only   
TX0002487575    Federal-Mogul LLC

76.

   Carter Fuel pump    VA0000287233    Federal-Mogul LLC

77.

   Carter fuel pumps : 3879, August 1987 : applications, numerical listings,
interchanges, and specifications    TX0002751913    Federal-Mogul LLC

78.

   Carter fuel pumps and fuel pump assemblies, 1990 : 3879    TX0002834558   
Federal-Mogul LLC

79.

   Carter fuel pumps and fuel pump assemblies, 1992 : 3879    TX0003239211   
Federal-Mogul LLC

80.

   Carter fuel pumps and fuel pump assemblies, 1994 : 3879    TX0003785208   
Federal-Mogul LLC

81.

   Carter fuel pumps, applications and interchanges, 1987    TX0002516390   
Federal-Mogul LLC

82.

   Carter Fuel system components    VA0000287226    Federal-Mogul LLC

83.

   Carter new carburetors : applications and interchanges : no. 3878, 1987.   
TX0002191168    Federal-Mogul LLC

84.

   Carter new water pumps, 3870, 1988    TX0002939329    Federal-Mogul LLC

85.

   Carter PCV valves : 3881PCV : 1990 : for US and imported passenger cars and
light trucks    TX0002753715    Federal-Mogul LLC

86.

   Carter performance products : [no.] PP12LB    VA0000320006    Federal-Mogul
LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

87.

   Carter super fuel pump    VA0000322005    Federal-Mogul LLC

88.

   Carter TRW new water pumps : catalog no. X3004S    TX0004151740   
Federal-Mogul LLC

89.

   Carter water pumps : 1989 buyers guide    TX0002611335    Federal-Mogul LLC

90.

   Carter water pumps and water pump kits : 3870, 1990 : for domestic & imported
passenger cars, trucks, marine, agricultural & industrial applications   
TX0003000982    Federal-Mogul LLC

91.

   Carter Zip-Kits : 3880, 1987.    TX0003030782    Federal-Mogul LLC

92.

   Clutch release bearings supplement, June 1995    TX0004083665   
Federal-Mogul LLC

93.

   Competitor’s interchange Federal-Mogul engine bearing : [part no.] 130.   
TX0000422701    Federal-Mogul LLC

94.

   Differential applications. Anti-friction bearings, oil SEALs : [catalog].   
TX0000538299    Federal-Mogul LLC

95.

   Discover opportunities in bearings : Bower/B C A.    TX0002008928   
Federal-Mogul LLC

96.

   Discover opportunities in bearings : N A P A bearings    TX0002008929   
Federal-Mogul LLC

97.

   Discover opportunities in engine bearings : Federal-Mogul    TX0002008927   
Federal-Mogul LLC

98.

   Discover opportunities in engine bearings : N A P A engine bearings : form
5001 NEB/82.    TX0002012825    Federal-Mogul LLC

99.

   Engine bearing service manual    TX0000800389    Federal-Mogul LLC

100.

   Engine bearing service manual : Napa engine bearings : when the name is Napa,
the standard is quality    TX0000800388    Federal-Mogul LLC

101.

   Engine parts for Japanese vehicles = Refacciones para motores de vehiculos
japoneses = Pieces de moteur pour vehicules japonais    TX0002052488   
Federal-Mogul LLC

102.

   Environmental, health and safety management systems
implementation/registration guidance / authored by Roger Strelow and Cornelius
C. Smith    TXu001155414    Federal-Mogul LLC

103.

   Federal-Mogul Bower B C A bearings, NATIONAL oil SEALs : Feb. 1989, 510A   
TX0002611080    Federal-Mogul LLC

104.

   Federal-Mogul Bower/B C A bearings, NATIONAL oil SEALs : for U. S. and
imported passenger cars, light and medium duty trucks (through 2 1/2 ton), boat
trailers, snowmobiles, and ATV’s : 510, 1987.    TX0002604092    Federal-Mogul
LLC

105.

   Federal-Mogul Bower/BCA bearings, BCA C.V. components, NATIONAL oil SEALs :
1990, 510.    TX0003050892    Federal-Mogul LLC

106.

   Federal-Mogul Bower/BCA bearings, BCA C.V. components, NATIONAL oil SEALs :
1991, 510    TX0003405404    Federal-Mogul LLC

107.

   Federal-Mogul Bower/BCA bearings, NATIONAL oil SEALs : 1994, 510.   
TX0003765443    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

108.

   Federal Mogul engine bearing distress analysis : 1400 EB/86    TX0002191467
   Federal-Mogul LLC

109.

   Federal-Mogul Engine bearings    VA0000263499    Federal-Mogul LLC

110.

   Federal-Mogul engine bearings complete interchange : 125WT, 1985 weatherly
index, no. 032.    TX0002004872    Federal-Mogul LLC

111.

   Federal-Mogul engine bearings : master interchange : 125 : 1986 : weatherly
index no. 032    TX0002751143    Federal-Mogul LLC

112.

   Federal-Mogul engine bearings master interchange : 125, 1990    TX0002819911
   Federal-Mogul LLC

113.

   Federal-Mogul engine bearings : [no.] 829AL    VA0000319307    Federal-Mogul
LLC

114.

   Federal-Mogul engine bearings : shop specification manual    TX0001282304   
Federal-Mogul LLC

115.

   Federal-Mogul engine bearings : shop specification manual    TX0000599794   
Federal-Mogul LLC

116.

   Federal-Mogul engine bearings, shop specification manual, 1989 : 115   
TX0002603032    Federal-Mogul LLC

117.

   Federal-Mogul engine bearings shop specification manual : no. 115.   
TX0001004151    Federal-Mogul LLC

118.

   Federal-Mogul engine bearings shop specification manual : no. 115, 1984   
TX0002494578    Federal-Mogul LLC

119.

   Federal-Mogul engine bearings shop specification manual : no. 115, 1991   
TX0003238969    Federal-Mogul LLC

120.

   Federal-Mogul engine parts and kits : vol. 1, 1979 and earlier : catalog no.
SP1501    TX0004313021    Federal-Mogul LLC

121.

   Federal-Mogul engine parts and kits : vol. 2, 1980 to present : no. SP1502,
1996    TX0004314136    Federal-Mogul LLC

122.

   Federal-Mogul heavy-duty transmission & differential applications : Bower/B C
A antifriction bearings, NATIONAL oil SEALs and GASKETs : 502TD, 1987   
TX0002084849    Federal-Mogul LLC

123.

   Federal-Mogul heavy-duty wheel applications : Bower/B C A antifriction
bearings, NATIONAL oil SEALs, hubcaps, and GASKETs : 502W, 1989    TX0002604027
   Federal-Mogul LLC

124.

   Federal-Mogul Marine products catalog    TX0002819995    Federal-Mogul LLC

125.

   Federal Mogul performance : 3209    TX0003441623    Federal-Mogul LLC

126.

   Federal-Mogul performance products    TX0002957318    Federal-Mogul LLC

127.

   Federal-Mogul performance products : 3209EP : Federal-Mogul engine bearings,
Sterling pistons    TX0002753716    Federal-Mogul LLC

128.

   Federal Mogul performance products catalog, 1991 : 3209    TX0002990315   
Federal-Mogul LLC

129.

   Federal-Mogul pistons master catalog : catalog no. 604, 1966.    TX0004318301
   Federal-Mogul LLC

130.

   Federal-Mogul Shim stock    VA0000287228    Federal-Mogul LLC

131.

   Federal-Mogul Thrust washer : [no.] E-34TW    VA0000319296    Federal-Mogul
LLC

132.

   Federal-Mogul valve seat catalog : 605VS 1986 weatherly index no. 060   
TX0002279697    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

133.

   Firestone NATIONAL wheel SEALs : front and rear wheel SEAL and bearing
applications    TX0000666603    Federal-Mogul LLC

134.

   Instrumented gasoline piston    VAu000605984    Federal-Mogul LLC

135.

   Instrumetned diesel piston    VAu000603974    Federal-Mogul LLC

136.

   Japanese application catalog : Federal-Mogul engine bearings, Hastings piston
rings    TX0000486935    Federal-Mogul LLC

137.

   Linkage capabilities.    TXu001145939    Federal-Mogul LLC

138.

   Manual de servicio de cojinetes para motor    TX0000856711    Federal-Mogul
LLC

139.

   N305 NAPA bearings : mast guide bearing catalog : August 1990    TX0002962412
   Federal-Mogul LLC

140.

   NAPA bearings : agricultural catalog    TX0000386112    Federal-Mogul LLC

141.

   NAPA bearings : bearings and SEALs : for U. S. and imported passenger cars,
light duty trucks (thru 1 1/2 ton), boat trailers, snowmobiles, and A T V’s   
TX0000797549    Federal-Mogul LLC

142.

   NAPA bearings : [catalog] : drive shaft supports    TX0000476667   
Federal-Mogul LLC

143.

   NAPA bearings : clutch bearing master catalog    TX0000386111   
Federal-Mogul LLC

144.

   NAPA bearings : drive shaft supports    TX0001965484    Federal-Mogul LLC

145.

   NAPA bearings : heavy duty differential catalog    TX0000549163   
Federal-Mogul LLC

146.

   NAPA bearings : heavy duty differential catalog    TX0000386114   
Federal-Mogul LLC

147.

   NAPA bearings : heavy duty transmission catalog    TX0000386110   
Federal-Mogul LLC

148.

   NAPA bearings : import vehicle applications.    TX0000666605    Federal-Mogul
LLC

149.

   NAPA bearings : mast guide bearing catalog    TX0000660484    Federal-Mogul
LLC

150.

   NAPA bearings : master bearing interchange    TX0000426347    Federal-Mogul
LLC

151.

   NAPA bearings : master bearing interchange    TX0000386115    Federal-Mogul
LLC

152.

   NAPA bearings : N302.    TX0002640056    Federal-Mogul LLC

153.

   NAPA bearings : N502-T : heavy duty transmission catalog    TX0000556786   
Federal-Mogul LLC

154.

   NAPA bearings : N510, April 1990    TX0003431806    Federal-Mogul LLC

155.

   NAPA bearings : N510, Nov., 1992 : master catalog featuring bearing and SEAL
listings for US and imported vehicles, light and medium trucks (thru 2 1/2
ton[s] : N510.    TX0003509104    Federal-Mogul LLC

156.

   NAPA bearings numerical listing    TX0000798055    Federal-Mogul LLC

157.

   NAPA bearings numerical listing    TX0000526390    Federal-Mogul LLC

158.

   NAPA bearings : passenger car, light truck catalog.    TX0000362420   
Federal-Mogul LLC

159.

   NAPA bearings quick reference specifications manual : [no.] N515A :
numerical & bore size listings, tapered, cylindrical, needles, journal roller
bearings, and ball bearings    TX0000845009    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

160.

   NAPA bearings : weatherly index 300 : N510 : Aug., 1987 : master catalog
featuring bearing and SEAL listings for US and imported vehicles, light and
medium duty trucks (thru 2 1/2 ton)    TX0002711815    Federal-Mogul LLC

161.

   NAPA engine bearings : master catalog and shop manual    TX0000800386   
Federal-Mogul LLC

162.

   NAPA engine bearings : master catalog shop manual, March 1989 : N115   
TX0002612159    Federal-Mogul LLC

163.

   NAPA engine bearings : N115 : master catalog, shop manual    TX0001027673   
Federal-Mogul LLC

164.

   NAPA engine bearings : replacement parts : [master catalog, shop manual].   
TX0003236498    Federal-Mogul LLC

165.

   NAPA engine bearings : replacement parts : [master catalog, shop manual].   
TX0002132707    Federal-Mogul LLC

166.

   NAPA engine bearings : replacement parts : [master catalog, shop manual].   
TX0002045884    Federal-Mogul LLC

167.

   NAPA fuel pumps : fuel pumps and fuel pump assemblies : N3879 : catalog.   
TX0003637418    Federal-Mogul LLC

168.

   NAPA fuel pumps : fuel pumps and fuel pump assemblies : N3879, Jan. 1992   
TX0003239661    Federal-Mogul LLC

169.

   NAPA lighting : lighting and safety products : N2001    TX0003328813   
Federal-Mogul LLC

170.

   NAPA lighting : lighting and safety products : N2001-S : for automotive,
heavy-duty and industrial applications    TX0003446460    Federal-Mogul LLC

171.

   NATIONAL O-rings    VA0000319297    Federal-Mogul LLC

172.

   NATIONAL O-rings industrial maintenance guide : 915    TX0002004869   
Federal-Mogul LLC

173.

   NATIONAL O-rings industrial maintenance guide : [no.] 915    TX0002483514   
Federal-Mogul LLC

174.

   NATIONAL oil SEALs.    VA0000263500    Federal-Mogul LLC

175.

   NATIONAL oil SEALs 1995 buyers guide : catalog no. 470 1995 SLS   
TX0004020016    Federal-Mogul LLC

176.

   NATIONAL oil SEALs 1996 buyers guide : BCA bearings : catalog no. 570   
TX0004266168    Federal-Mogul LLC

177.

   NATIONAL oil SEALs industrial interchange : 428, 1988    TX0002972647   
Federal-Mogul LLC

178.

   NATIONAL oil SEALs, industrial “zero-duplication plus” : specification
manual, 1990 : no. 415-I    TX0002931864    Federal-Mogul LLC

179.

   NATIONAL oil SEALs master interchange    TX0001954864    Federal-Mogul LLC

180.

   NATIONAL oil SEALs master interchange    TX0001004334    Federal-Mogul LLC

181.

   NATIONAL oil SEALs master interchange    TX0000711329    Federal-Mogul LLC

182.

   NATIONAL oil SEALs master interchange, 1988 : 425    TX0002959184   
Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

183.

   NATIONAL oil SEALs master interchange : catalog no. 425, 1995    TX0004161856
   Federal-Mogul LLC

184.

   NATIONAL oil SEALs specifications manual, 1985 : no. 415.    TX0002389997   
Federal-Mogul LLC

185.

   NATIONAL oil SEALs specifications manual, 1988 : no. 415.    TX0002487733   
Federal-Mogul LLC

186.

   NATIONAL oil SEALs specifications manual, 1995 : catalog no. 415   
TX0004147997    Federal-Mogul LLC

187.

   NATIONAL redi-sleeves.    VA0000327565    Federal-Mogul LLC

188.

   NATIONAL to Redi-Sleeve cross reference listing : 435RS, January 1982   
TX0002137178    Federal-Mogul LLC

189.

   Pistones Sterling : catalogo maestro para automoviles y camiones livianos :
SP604    TX0001027672    Federal-Mogul LLC

190.

   RingChek.    TXu001155202    Federal-Mogul LLC

191.

   SEALed power engine kits and parts : vol. 1, 1976 & earlier : catalog no.
SP1051, 1994    TX0003942165    Federal-Mogul LLC

192.

   SEALed power engine kits and parts : vol. 2, 1977 to present : catalog no.
SP1502, 1994    TX0003942166    Federal-Mogul LLC

193.

   SEALed power engine kits and parts : vol. 3 : numerical & progressive
diametrical listings & POP code : cat. no. SP1053    TX0003952667   
Federal-Mogul LLC

194.

   Source power    TX0004106874    Federal-Mogul LLC

195.

   Sterling pistons    VA0000300339    Federal-Mogul LLC

196.

   Sterling pistons master catalog : 604, 1987    TX0002801354    Federal-Mogul
LLC

197.

   Sterling pistons master catalog : 604, 1990    TX0002847605    Federal-Mogul
LLC

198.

   Stock check guide—bearings and SEALs    TX0000856712    Federal-Mogul LLC

199.

   TRW constant velocity joints and boot kits : catalog no. X-4012, 1995
supplersedes 1992    TX0004078147    Federal-Mogul LLC

200.

   TRW engine kits, 1994 : catalog no. X-3000    TX0003978936    Federal-Mogul
LLC

201.

   TRW wheel alignment products : catalog no. X4023, 1995.    TX0004020010   
Federal-Mogul LLC

202.

   X4000-2 TRW chassis parts : vol. 2, 1994    TX0003964930    Federal-Mogul LLC

203.

   Bower/B C A bearings and NATIONAL oil SEALs : [catalog].    TX0000348441   
Federal-Mogul LLC

204.

   Bower/B C A bearings and NATIONAL oil SEALs : [catalog].    TX0000470946   
Federal-Mogul LLC

205.

   Bower/B C A bearings and NATIONAL oil SEALs : [catalog].    TX0000327185   
Federal-Mogul LLC

206.

   Bower/B C A bearings and NATIONAL oil SEALs : catalog : 510 : for U. S. and
imported passenger cars, light duty trucks (thru 1 1/2 ton), boat trailers,
snowmobiles, and A T V’s    TX0001963488    Federal-Mogul LLC

207.

   Bower/B C A bearings and NATIONAL oil SEALs : catalog : 510 : for U. S. and
imported passenger cars, light duty trucks (thru 1 1/2 ton), boat trailers,
snowmobiles, and A T V’s.    TX0001243331    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

208.

   Bower/B C A bearings and NATIONAL oil SEALs : catalog : 510 : for U. S. and
imported passenger cars, light duty trucks (thru 1 1/2 ton), boat trailers,
snowmobiles, and A T V’s    TX0000752738    Federal-Mogul LLC

209.

   Bower/B C A NATIONAL : 517 : agricultural catalog bearings and SEALs /
Federal Mogul    TX0001083780    Federal-Mogul LLC

210.

   Bower/B C A NATIONAL [catalog] : 0505 : wheel bearings and SEALs : pinion and
transmission SEALs : passenger cars and light trucks : includes import vehicle
coverage    TX0000618359    Federal-Mogul LLC

211.

   Buyers guide 1986. Federal Mogul engine bearings.    TX0002004835   
Federal-Mogul LLC

212.

   Buyers guide 1986. Federal Mogul engine bearings.    TX0002004870   
Federal-Mogul LLC

213.

   Buyers guide 1986. NATIONAL oil SEALs    TX0002029577    Federal-Mogul LLC

214.

   Buyers guide 1986. Bower roller bearings, B C A ball bearings, heavy duty
transmission & differential kits, agricultural kits    TX0002029574   
Federal-Mogul LLC

215.

   Buyers guide 1986. Sterling pistons.    TX0002029575    Federal-Mogul LLC

216.

   Buyers guide 1986. Sterling pistons.    TX0002004871    Federal-Mogul LLC

217.

   EB64M Engine Bearings    A678911    Federal-Mogul LLC

218.

   SRB64P Front/Rear Wheel Bearings & SEALs    A678912    Federal-Mogul LLC

219.

   Supp.1 NATIONAL Oil SEAL Specifications Manual    A678913    Federal-Mogul
LLC

220.

   EB64PLT Engine Bearings    A678914    Federal-Mogul LLC

221.

   RB64TR Truck Ball and Roller Bearings    A683999    Federal-Mogul LLC

222.

   Engine Bearing Service Manual, 8th Ed    A701792    Federal-Mogul LLC

223.

   EB64MX Engine Bearings    A701791    Federal-Mogul LLC

224.

   PT63S NATIONAL Oil SEALs – Supplement to PT63    A702491    Federal-Mogul LLC

225.

   Tapered Bearings Rapid Selection Chart    A706095    Federal-Mogul LLC

226.

   SRB64PLT Wheel Bearings and Oil SEALs    A708009    Federal-Mogul LLC

227.

   Supp.1 Engine Bearings Shop Specifications Manual    A721780    Federal-Mogul
LLC

228.

   1965 Autos - Advance Replacement Parts    A729703    Federal-Mogul LLC

229.

   S65DOSS NATIONAL Oil SEALs Obsolete, Substitute Numbers    A729703   
Federal-Mogul LLC

230.

   S65SP NATIONAL Oil SEALs Specification Manual    A744979    Federal-Mogul LLC

231.

   RD64 NATIONAL Red-Dot Oil SEALs    A679653    Federal-Mogul LLC

232.

   WS64 NATIONAL Wear Sleeves    A689011    Federal-Mogul LLC

233.

   Oil and Grease SEALs    A689012    Federal-Mogul LLC

234.

   FM Job-Tailored Crankshaft Kit    A753869    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

235.

   SRB65P Front and Rear Wheel Bearings    A760235    Federal-Mogul LLC

236.

   S6515XPR Distributors Net Prices, Stock Items - May 1965    A760236   
Federal-Mogul LLC

237.

   S651-5X NATIONAL Oil SEALs Export Net Prices – Jan 1965    A760237   
Federal-Mogul LLC

238.

   OR65M NATIONAL O-Rings    A763203    Federal-Mogul LLC

239.

   NSD - A Look into The Future    A764272    Federal-Mogul LLC

240.

   RB651-5XPR Bower Roller Bearings - BCA Ball Bearings Prices    A768866   
Federal-Mogul LLC

241.

   RMC - For 45 Years A Trusted Name    Kk94513    Federal-Mogul LLC

242.

   RMC Replacement Valves    Kk94514    Federal-Mogul LLC

243.

   EB65CK Federal-Mogul Crankshaft Kit    A771383    Federal-Mogul LLC

244.

   SRB65PS Front Wheel Bearing and Oil SEAL Application Chart    A783179   
Federal-Mogul LLC

245.

   SRV65PSC Front Wheel Bearing and Oil SEAL Application Chart    A783180   
Federal-Mogul LLC

246.

   EB65MX Engine Bearings    A783181    Federal-Mogul LLC

247.

   SRB65PLT Fast Moving Service System    A783978    Federal-Mogul LLC

248.

   B65CR Clutch Release Bearings    A783979    Federal-Mogul LLC

249.

   RAS-65 RMC Rocker Parts, June 1965    A787245    Federal-Mogul LLC

250.

   P65 Sterling Pistons Master Catalog    A797840    Federal-Mogul LLC

251.

   VP65M Federal-Mogul Engine Products    A797841    Federal-Mogul LLC

252.

   V65 RMC Valves Master Catalog    A797842    Federal-Mogul LLC

253.

   Why Do O-Rings Fail? From NATIONAL SEAL    A810775    Federal-Mogul LLC

254.

   OP66M Federal-Mogul Reconditioned Oil Pumps    A816974    Federal-Mogul LLC

255.

   OP6613 Federal-Mogul Engine Products, Resale    A816976    Federal-Mogul LLC

256.

   OP6615 Federal-Mogul Engine Products, Distributor    A816975    Federal-Mogul
LLC

257.

   1966 Autos - Advance Replacement Parts    A824868    Federal-Mogul LLC

258.

   OP66MS Federal-Mogul Engine Products    A829732    Federal-Mogul LLC

259.

   801 Master Catalog, 1966    A829733    Federal-Mogul LLC

260.

   EB65SP Shop Specification Manual, U.S.    A832749    Federal-Mogul LLC

261.

   1101 Federal-Mogul Crankshaft Kit    A836766    Federal-Mogul LLC

262.

   1010 NATIONAL GASKET Quick Reference, 1966    A851343    Federal-Mogul LLC

263.

   401 NATIONAL Oil SEAL Catalog, 1966    A851344    Federal-Mogul LLC

264.

   505 Wheel Bearing & SEAL Catalog, 1966    A852577    Federal-Mogul LLC

265.

   1001 NATIONAL GASKET Catalog, 1966    A852810    Federal-Mogul LLC

266.

   503 Bower/BCA Ball and Roller Bearings    A852999    Federal-Mogul LLC

267.

   490 NATIONAL Oil SEALs DOSS, 1966    A857114    Federal-Mogul LLC

268.

   502 Bower/BCA Ball and Roller Bearings    A857115    Federal-Mogul LLC

269.

   0505 Wheel Bearing & SEAL Catalog, 1966    A857113    Federal-Mogul LLC

270.

   VM66 Vellumoid GASKETs, Master Catalog    A858839    Federal-Mogul LLC

271.

   101 Federal-Mogul Engine Bearings, 1966    A862422    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

272.

   Introducing NATIONAL GASKETs    A863091    Federal-Mogul LLC

273.

   NATIONAL GASKET Mart    A863092    Federal-Mogul LLC

274.

   Look What’s Been Added to the Federal-Mogul Line    A863093    Federal-Mogul
LLC

275.

   The Newest Name In GASKETs Is The    A863094    Federal-Mogul LLC

276.

   B65S Sterling, Supplement to Master Catalog    A881307    Federal-Mogul LLC

277.

   Bearing Down!    A887632    Federal-Mogul LLC

278.

   112 FM Engine Bearing Racing Catalog    A889106    Federal-Mogul LLC

279.

   601S Federal-Mogul Engine Products    A891368    Federal-Mogul LLC

280.

   V65S Supplement to V-65 Master Catalog    A898118    Federal-Mogul LLC

281.

   P65S Supplement to P-65 Master Catalog    A898119    Federal-Mogul LLC

282.

   Federal-Mogul Service Replacement Parts    A898074    Federal-Mogul LLC

283.

   510 Bower/BCA Bearings Plus NATIONAL    A905304    Federal-Mogul LLC

284.

   101S Federal-Mogul Engine Bearings    A905305    Federal-Mogul LLC

285.

   OP167 SSD Remanufactured Oil Pumps    A923809    Federal-Mogul LLC

286.

   304 Clutch Release Bearings / Assemblies    A92667    Federal-Mogul LLC

287.

   505 Wheel Bearings and Oil SEALs    A932957    Federal-Mogul LLC

288.

   415 NATIONAL Oil SEAL Specification Manual    A935852    Federal-Mogul LLC

289.

   416 NATIONAL Oil SEAL Specification Manual    A935853    Federal-Mogul LLC

290.

   701 FM Remanufactured Oil Pumps, 1967    A935850    Federal-Mogul LLC

291.

   OP267 SSD Remanufactured Oil Pumps    A935851    Federal-Mogul LLC

292.

   BCA, Serving Industry With Widest    A937980    Federal-Mogul LLC

293.

   BOWER, The Most Complete Line Of    A937979    Federal-Mogul LLC

294.

   VG67 Vellumoid GASKETs DOSS, 1967    A958107    Federal-Mogul LLC

295.

   1090 NATIONAL GASKETs DOSS, 1967    A958108    Federal-Mogul LLC

296.

   1001 NATIONAL GASKET Master Catalog    A952457    Federal-Mogul LLC

297.

   VM67 - Vellumoid GASKETs Master Catalog    A952456    Federal-Mogul LLC

298.

   590 Bower Ball/BCA Roller Bearings DOSS    A956606    Federal-Mogul LLC

299.

   601 Federal-Mogul Engine Products    A957130    Federal-Mogul LLC

300.

   P68M Sterling Pistons Catalog    A957131    Federal-Mogul LLC

301.

   V68MSterling Valves Catalog    A957132    Federal-Mogul LLC

302.

   490 NATIONAL Oil SEALs DOSS, 1968    A962427    Federal-Mogul LLC

303.

   Vellumoid GASKETs, Handbook    A967728    Federal-Mogul LLC

304.

   510 Bower/BCA Bearings Plus NATIONAL    A981554    Federal-Mogul LLC

305.

   505 Bower/BCA/NATIONAL Wheel Service    A984207    Federal-Mogul LLC

306.

   101 Federal-Mogul Engine Bearings    A986395    Federal-Mogul LLC

307.

   0101 Federal-Mogul Engine Bearings    A7194    Federal-Mogul LLC

308.

   101MX Federal-Mogul Engine Bearings    A16677    Federal-Mogul LLC

309.

   101MX FM Catalogo de Cojinetes para    A16678    Federal-Mogul LLC

310.

   101MX FM Cuscinetti per Motore    A16679    Federal-Mogul LLC

311.

   502S Truck Catalog Supplement, 1968    A46171    Federal-Mogul LLC

312.

   Bower Roller Bearing Life Computer    A80420    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

313.

   611 Engine Parts Quick Reference, 1969    A46571    Federal-Mogul LLC

314.

   901 NATIONAL O-Rings    A61435    Federal-Mogul LLC

315.

   510 Bower/BCA & NATIONAL Oil SEALs    A70916    Federal-Mogul LLC

316.

   505 Bower/BCA & NATIONAL Wheel    A72817    Federal-Mogul LLC

317.

   401 NATIONAL Oil SEALs, 1969    A82591    Federal-Mogul LLC

318.

   611 Federal-Mogul Service Engine Parts, 1969    A82582    Federal-Mogul LLC

319.

   Welcome to Federal-Mogul    A84457    Federal-Mogul LLC

320.

   112 Federal-Mogul Racing Engine Bearings, 1969    A90453    Federal-Mogul LLC

321.

   315 BCA Ball Bearings, 1969    A90565    Federal-Mogul LLC

322.

   BCA Ball Bearings for Agriculture    A139967    Federal-Mogul LLC

323.

   610 Federal-Mogul Quick Reference, Engine Parts, 1970    A126907   
Federal-Mogul LLC

324.

   701 Federal-Mogul Remanufactured Oil Pumps, 1970    A137657    Federal-Mogul
LLC

325.

   404 NATIONAL Unitized Oil SEALs, 1970    A146894    Federal-Mogul LLC

326.

   505 Bower/BCA and NATIONAL Wheel, 1970    A157646    Federal-Mogul LLC

327.

   215 Bower Specification Manual, 1968    A26857    Federal-Mogul LLC

328.

   510 Bower/BCA and NATIONAL SEALs, 1970    A158478    Federal-Mogul LLC

329.

   112 Federal-Mogul Racing Engine Bearings, 1970    A173953    Federal-Mogul
LLC

330.

   304 BCA Clutch Release Catalog, 1970    A185951    Federal-Mogul LLC

331.

   530 Bower/BCA Competitors Manual, 1970    A208022    Federal-Mogul LLC

332.

   Haller P/M Design Guide    A218937    Federal-Mogul LLC

333.

   401 NATIONAL Oil SEALs    A278808    Federal-Mogul LLC

334.

   112 FM Engine Bearing Racing Catalog    A256310    Federal-Mogul LLC

335.

   505 Bower/BCA and NATIONAL Wheel    A256313    Federal-Mogul LLC

336.

   510 Bower/BCA and NATIONAL Oil SEALs    A256341    Federal-Mogul LLC

337.

   Happiness Is an Engine with Federal-Mogul    A256427    Federal-Mogul LLC

338.

   560 Snowmobile Bearings Catalog, 1971    A277777    Federal-Mogul LLC

339.

   415 NATIONAL Oil SEALs, 1972    A285502    Federal-Mogul LLC

340.

   610 Federal-Mogul Engine Parts, 1972    A318823    Federal-Mogul LLC

341.

   72 BCA Ball Bearings General Catalog    A319012    Federal-Mogul LLC

342.

   505 Bower/BCA and NATIONAL Wheel, 1972    A320949    Federal-Mogul LLC

343.

   Master Carbide Reamers and Boring Tools    A335218    Federal-Mogul LLC

344.

   502W Wheel Applications, Bearings, SEALs, 1972    A336605    Federal-Mogul
LLC

345.

   502M Federal-Mogul Heavy Duty Fleet Products, 1972    A381785   
Federal-Mogul LLC

346.

   701 Federal-Mogul Reconditioned Oil Pumps, 1972    A347192    Federal-Mogul
LLC

347.

   EM71 Master Carbide End Mills / Routers    A347163    Federal-Mogul LLC

348.

   101S Federal-Mogul Engine Bearings, 1972    A348229    Federal-Mogul LLC



--------------------------------------------------------------------------------

Title

   Reg No   

Owner

349.

   329 Agricultural Bearings, 1972    A348230    Federal-Mogul LLC

350.

   508 Bower/BCA Wheel Bearings, 1972    A348231    Federal-Mogul LLC

351.

   309S Bower/BCA Drive Shafts, 1972    A348233    Federal-Mogul LLC

352.

   226 Matched Assemblies, 1972    A348232    Federal-Mogul LLC

353.

   502D Federal-Mogul Heavy Duty Fleet Products, 1972    A356156   
Federal-Mogul LLC

354.

   612 Federal-Mogul Engine Sets, 1972    A360586    Federal-Mogul LLC

355.

   502T Federal-Mogul Heavy Duty Fleet Products, 1972    A369421   
Federal-Mogul LLC

356.

   602 Federal-Mogul Industrial Engine Parts, 1972    A370099    Federal-Mogul
LLC

357.

   615 Sterling Pistons & RMC Valves, 1972    A373499    Federal-Mogul LLC

358.

   490 NATIONAL Oil SEALs DOSS, 1972    A381783    Federal-Mogul LLC

359.

   590 Bower & BCA Bearings DOSS, 1972    A381784    Federal-Mogul LLC

360.

   610 Federal-Mogul Engine Parts, 1973    A416009    Federal-Mogul LLC

361.

   AT3 Portable Air Tools, 1973    A426517    Federal-Mogul LLC

362.

   B3 Master Carbide Burs and Tools, 1973    A415406    Federal-Mogul LLC

363.

   1501 Federal-Mogul Timing Components, 1973    A416008    Federal-Mogul LLC

364.

   6510 Vehicle Replacement Parts, 1973    A426581    Federal-Mogul LLC

365.

   SS3 Master Solid Carbide Saws, 1973    A426580    Federal-Mogul LLC

366.

   CD3 Metal Removal Contour Discs, 1973    A426766    Federal-Mogul LLC

367.

   612 Federal-Mogul Engine Sets, 1973    A426767    Federal-Mogul LLC

368.

   V3 Metal Removal Grinding Wheels, 1973    A433572    Federal-Mogul LLC

369.

   T3 Master Carbide Tips, 1973    A433571    Federal-Mogul LLC

370.

   Master Carbide Burs and Rotary Tools    A433570    Federal-Mogul LLC

371.

   517 Federal-Mogul Agricultural Bearings    A434788    Federal-Mogul LLC

372.

   Bower Roller Bearings Selection Chart    A460005    Federal-Mogul LLC

373.

   115 Federal-Mogul Engine Bearing Shop Manual    A591293    Federal-Mogul LLC

374.

   415S NATIONAL Oil SEALs, Zero Duplication, Industrial Spec, 1976    A830335
   Federal-Mogul LLC

375.

   428 NATIONAL Oil SEALs, Zero Duplication, Industrial Interchg, 1976   
A830334    Federal-Mogul LLC

376.

   425 NATIONAL Oil SEALs, 1977    A830333    Federal-Mogul LLC

377.

   115 Federal-Mogul Engine Bearings, 1977    A830336    Federal-Mogul LLC

378.

   Colorful Federal-Mogul    A830332    Federal-Mogul LLC

379.

   EBF3-76 Bearing Basic Facts, Distress    A841766    Federal-Mogul LLC

380.

   EBF2-76 Bearing Basic Facts, Terms    A841767    Federal-Mogul LLC

381.

   Grid design/Carter carburetor    VA319-258    Federal-Mogul LLC



--------------------------------------------------------------------------------

FOREIGN COPYRIGHTS

 

Reg No.

  

Title

  

Owner

India Reg No. A-100349/2013

   GOETZE TP PISTON RING SET    Federal-Mogul Goetze (India) Limited

India Reg No. A-100350/2013

   GOETZEPOWER ORIGINAL RING    Federal-Mogul Goetze (India) Limited

India Reg No. A-100350/2013

   GOETZE PISTON RING PACKAGING    Federal-Mogul Goetze (India) Limited

India Reg No. A-100353/2013

   GOETZE PISTIONS    F-M Trademarks Limited

India Reg No. A-100354/2013

   GOETZE CYLINDER LINERS    F-M Trademarks Limited



--------------------------------------------------------------------------------

MarkName

  

Country

   Application Date    Application Number    Registration Date   
Registration Number   

Current
Owner

  

Status

   Segment

21

   United States    09/30/1938    71/411141    02/21/1939    0365051   
Federal-Mogul Motorparts LLC    REGISTERED    MP

7733PT-2

   United States    03/12/2007    77/128097    12/01/2009    3719004   
FEDERAL-MOGUL LLC    REGISTERED    MP

ABEX

   United States    09/26/1940    71/436369    01/28/1941    0384700   
Federal-Mogul Motorparts LLC    REGISTERED    MP

ACCUFIT

   United States    11/01/2011    85/461691    12/24/2013    4455555   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ACOUTHERM

   United States    10/31/2006    0912254    02/12/2008    3382179   
FEDERAL-MOGUL SEALING SYSTEMS GMBH    REGISTERED    PT

AE MONOGRAM

   United States    09/07/1994    74/570890    10/08/1996    2005528   
FEDERAL-MOGUL AFTERMARKET U.K. LIMITED    REGISTERED    MP

AEROVANTAGE

   United States    02/13/1989    73/782043    02/13/1990    1582452   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

AEROVANTAGE DESIGN (Stylized A)

   United States    08/06/2001    76/295026    08/05/2003    2748226   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

AEROVENT

   United States    08/14/2013    86/038146    11/11/2014    4638163   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

AEROVENT DESIGN

   United States    08/14/2013    86/038163    11/11/2014    4638164   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ALTIDUR

   United States    03/27/2013    85/887,583    12/17/2013    4450513   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

ANCO

   United States    11/24/2009    77/880046    12/28/2010    3896224   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ANCO

   United States    06/20/1969    72/330574    02/17/1970    0886221   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ANCO

   United States    12/11/1975    73/071494    10/12/1976    1049939   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ANCO

   United States    12/11/1975    73/071495    10/12/1976    1050069   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ANCO & WIPE DESIGN

   United States    11/02/2001    76/333743    07/23/2002    2597999   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ARCTIC ARMOR DESIGN

   United States    06/25/2014    86/320505    02/07/2017    5137938   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ARTICULATED CONTACT

   United States    08/14/2013    86/038179    02/16/2016    4902289   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ARTICULATED CONTACT DESIGN

   United States    08/14/2013    86/038185    11/25/2014    4646185   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

AUBURN

   United States    03/05/1987    73/647973    08/23/1988    1500980   
FEDERAL-MOGUL IGNITION LLC    REGISTERED    PT

AUBURN & DESIGN

   United States    01/15/1988    73/705747    07/18/1989    1547972   
FEDERAL-MOGUL IGNITION LLC    REGISTERED    PT

BECK/ARNLEY

   United States    02/20/2003    76/490112    08/17/2004    2873519    BECK
ARNLEY HOLDINGS LLC    REGISTERED    MP

BECK/ARNLEY

   United States    06/26/2014    86/321536    02/17/2015    4688142    BECK
ARNLEY HOLDINGS LLC    REGISTERED    MP

BEN-HAR

   United States    05/12/2008    77/471786    12/30/2008    3553672   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

BENTLEYHARRIS

   United States    07/18/1988    73/740474    01/02/1990    1574969   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

BERAL (IN ELLIPSE)

   United States    11/02/1989    73/835527    07/02/1991    1649408   
FEDERAL-MOGUL FRICTION PRODUCTS GmbH    REGISTERED    MP

BLITZCHROME

   United States    07/07/2004    79/007532    01/24/2006    3051171   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

BLUE SEAL DESIGN

   United States    04/06/2015    86/588222    02/28/2017    5148795   
FEDERAL-MOGUL LLC    REGISTERED    PT

BLUE SEAL DESIGN

   United States    03/07/2016    86/931680    10/11/2016    5059241   
FEDERAL-MOGUL LLC    REGISTERED    PT

BLUE STRIPE

   United States    01/30/1985    73/519877    09/10/1985    1359210   
FEDERAL-MOGUL LLC    REGISTERED    MP

BLUE STRIPE DESIGN

   United States    09/29/1982    73/394275    04/24/1984    1275173   
FEDERAL-MOGUL LLC    REGISTERED    MP

BOSTEC

   United States    07/02/2004    79/007813    01/24/2006    3051178   
FEDERAL-MOGUL SEALING SYSTEMS GMBH    REGISTERED    PT

BRICO

   United States    03/18/1968    72/293425    12/30/1969    0883177   
FEDERAL-MOGUL SINTERED PRODUCTS LIMITED    REGISTERED    PT

BRITELITE

   United States    06/10/2011    85/343726    08/21/2012    4192960   
Federal-Mogul Motorparts LLC    REGISTERED    MP

CarboGlide

   United States    10/11/2011    1068944    10/11/2011    4037104   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

CARGO COIL DESIGN

   United States    11/27/1978    73/194577    02/03/1981    1146635   
Federal-Mogul Motorparts LLC    REGISTERED    MP

CERAMIC NXT

   United States    10/25/2011    85/455658    11/19/2013    4437025   
Federal-Mogul Motorparts LLC    REGISTERED    MP

C-GROUND

   United States    04/03/2017    87/410623          FEDERAL-MOGUL POWERTRAIN
LLC    FILED    PT

CHAMPION

   United States    12/11/2012    85/799645    08/06/2013    4379520   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION

   United States    08/08/2014    86/361680          Federal-Mogul Motorparts
LLC    FILED    MP

CHAMPION

   United States    04/25/1913    71/070053    08/12/1913    0092950   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION

   United States    04/16/1917    71/103012    03/19/1918    0120950   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION

   United States    06/11/1930    71/302316    02/17/1931    0280405   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION

   United States    06/02/1988    73/732196    08/15/1989    1551621   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION & GLOBE

   United States    04/16/1917    71/103011    01/15/1918    0120167   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION AND BOW TIE

   United States    12/11/2012    85/799648    08/06/2013    4379521   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION AND BOW TIE

   United States    06/21/2007    77/211861    10/08/2013    4415020   
FEDERAL-MOGUL WORLD WIDE LLC    REGISTERED    MP

CHAMPION AND BOW TIE

   United States    06/11/1973    72/459954    07/30/1974    0989525   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION AND BOW TIE

   United States    08/20/1982    73/380887    07/12/1983    1245482   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION AND BOW TIE

   United States    06/21/2007    77/981568    04/12/2011    3946020   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION AND BOW TIE

   United States    06/10/1988    73/733596    04/04/1989    1532801   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION AND BOW TIE

   United States    06/09/1988    73/733350    08/15/1989    1551606   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CHAMPION AND BOW TIE w/Motor Speedway

   United States    02/26/2016    86/921421          Federal-Mogul Motorparts
LLC    FILED    MP

CHAMPION AND BOW TIE w/Motor Speedway

   United States    02/26/2016    86/980462          Federal-Mogul Motorparts
LLC    FILED    MP



--------------------------------------------------------------------------------

CHAMPION AND BOW TIE w/Motor Speedway-Pontiac MI

   United States    02/26/2016    86/921373          Federal-Mogul Motorparts
LLC    FILED    MP

CHAMPION AND BOW TIE w/Motor Speedway-Pontiac MI

   United States    02/26/2016    86/980463          Federal-Mogul Motorparts
LLC    FILED    MP

CHAMPION CONTACT

   United States    06/05/2007    77/198108    04/21/2009    3609350   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CKS

   United States    05/17/1999    75/704340    10/08/2002    2629660   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

CKS

   United States    04/04/2000    76/017251    11/25/2003    2785270   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

CLEVAFLEX

   United States    08/25/1965    72/226418    07/05/1966    0810783   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

COAT+

   United States    06/13/2018    87/960299          FEDERAL-MOGUL FRICTION
PRODUCTS LIMITED    FILED    MP

COAT+ LOGO

   United States    06/13/2018    87/959798          FEDERAL-MOGUL FRICTION
PRODUCTS LIMITED    FILED    MP

CONTOUR

   United States    03/14/2006    78/836372    08/07/2007    3277937   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CONTROL COIL

   United States    09/03/1992    74/310527    12/28/1993    1813616   
Federal-Mogul Motorparts LLC    REGISTERED    MP

CONVOSHIELD

   United States    01/30/2001    78/045671    07/16/2002    2594407   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

COPPER PLUS

   United States    09/27/1982    73/389890    10/25/1983    1255128   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

CORK-LAM

   United States    06/25/1981    73/316263    02/08/1983    1226653   
FEDERAL-MOGUL LLC    REGISTERED    MP

CORPORATE SYMBOL

   United States    06/04/1987    73/664730    11/27/1990    1624440   
FEDERAL-MOGUL LLC    REGISTERED    PT

CORPORATE SYMBOL

   United States    10/11/1990    74/106199    12/17/1991    1668425   
FEDERAL-MOGUL LLC    REGISTERED    PT

CORPORATE SYMBOL

   United States    12/28/1992    74/343728    11/02/1993    1802103   
FEDERAL-MOGUL LLC    REGISTERED    PT

CPT SPEEDTORQ

   United States    09/25/2015    79/178368    11/29/2016    5088851   
FEDERAL-MOGUL CONTROLLED POWER LIMITED    REGISTERED    PT

CRUSHSHIELD

   United States    08/05/2011    85/390675    11/24/2015    4859938   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

DAROS (word)

   United States    09/02/1994    74/569456    05/13/1997    2060263   
Federal-Mogul Göteborg AB    REGISTERED    PT

DELTA Q (DQ) ADVANTAGE DESIGN

   United States    10/06/2017    87/636425          FEDERAL-MOGUL LLC    FILED
   PT

DELTA Q (DQ) ADVANTAGE PLUS DESIGN

   United States    10/19/2017    87/652631          FEDERAL-MOGUL LLC    FILED
   PT

DEVA

   United States    02/26/2003    78/219107    10/10/2006    3154694   
FEDERAL-MOGUL DEVA GMBH    REGISTERED    PT

DEVA

   United States    12/13/1988    73/769222    03/06/1990    1585294   
FEDERAL-MOGUL DEVA GMBH    REGISTERED    PT

DEVA & DESIGN

   United States    03/22/2000    76/007492    10/21/2003    2776051   
FEDERAL-MOGUL DEVA GMBH    REGISTERED    PT

DEVA.BM

   United States    02/07/2005    78/561825    07/29/2008    3477946   
FEDERAL-MOGUL DEVA GMBH    REGISTERED    PT

DEVA.GLIDE

   United States    02/07/2005    78/561922    12/30/2008    3555258   
FEDERAL-MOGUL DEVA GMBH    REGISTERED    PT

DEVA.METAL

   United States    02/26/2003    78/219196    02/07/2006    3058127   
FEDERAL-MOGUL DEVA GMBH    REGISTERED    PT

DEVA.TEX

   United States    02/07/2005    78/561723    07/29/2008    3477945   
FEDERAL-MOGUL DEVA GMBH    REGISTERED    PT

DUAL GALLERY MONOSTEEL

   United States    05/18/2012    85/629659    12/06/2016    5095636   
FEDERAL-MOGUL LLC    REGISTERED    PT

DUAL STEEL MONOSTEEL

   United States    04/03/2012    85/587910    12/06/2016    5095633   
FEDERAL-MOGUL LLC    REGISTERED    PT

DuraForm-G91

   United States    10/18/2016    79199230    09/19/2017    5288318   
FEDERAL-MOGUL NÜRNBERG GMBH    REGISTERED    PT

DuraForm-P20

   United States    02/03/2017    1336537    02/03/2017    5314372   
FEDERAL-MOGUL NÜRNBERG GMBH    REGISTERED    PT

DURAKLEAR

   United States    06/09/2000    76/067345    07/31/2001    2473480   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

DURAKLEAR DESIGN

   United States    08/14/2013    86/038193    11/25/2014    4646187   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

DURAKLEAR PLUS DESIGN

   United States    08/14/2013    86/038199    11/25/2014    4646188   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

DuroGlide

   United States    05/26/2011    79/103716    10/13/2015    4829310   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

DYNAMIC EDGE

   United States    02/17/2011    85/245403    10/09/2012    4222601   
FEDERAL-MOGUL LLC    REGISTERED    PT

ECO-FRICTION

   United States    11/15/2011    85/472619    08/19/2014    4589114   
Federal-Mogul Motorparts LLC    REGISTERED    MP

ecoSurf

   United States                FEDERAL-MOGUL BURSCHEID GMBH    DOCKETED    PT

ELASTOTHERMIC

   United States    08/29/2012    1134173    01/14/2014    1134173   
FEDERAL-MOGUL NÜRNBERG GMBH    REGISTERED    PT

ENGINE EXPRESS

   United States    09/23/2002    76/452386    03/29/2005    2937054   
FEDERAL-MOGUL LLC    REGISTERED    MP

ENGINE EXPRESS

   United States    09/23/2002    76/977075    03/15/2005    2932642   
FEDERAL-MOGUL LLC    REGISTERED    MP

ENGINE EXPRESS

   United States    04/03/2015    86/586761    12/27/2016    5107412   
FEDERAL-MOGUL LLC    REGISTERED    MP

ENGINE$AVER

   United States    07/16/1991    74/185526    12/21/1993    1812690   
FEDERAL-MOGUL LLC    REGISTERED    MP

ENVIROKOOL

   United States    01/28/2016    86/890099          FEDERAL-MOGUL LLC    FILED
   PT

ENVIROKOOL MONOSTEEL PISTON

   United States    04/09/2013    85/899213    12/13/2016    5100605   
FEDERAL-MOGUL LLC    REGISTERED    PT

E-SHIELD

   United States    02/19/2014    86/197655    07/19/2016    5003787   
Federal-Mogul Motorparts LLC    REGISTERED    MP

eWave

   United States    11/20/2014    79160769    07/07/2015    4766654   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

EXPANDO

   United States    08/10/1973    72/465327    04/01/1975    1008111   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

EZ CLICK

   United States    12/11/2012    85/799651    07/23/2013    4372203   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

EZ CLICK INSTALLATION DESIGN

   United States    12/11/2012    85/799669    12/17/2013    4450175   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

FEDERAL MOGUL

   United States    09/10/1990    74/095881    10/01/1991    1658813   
FEDERAL-MOGUL LLC    REGISTERED    PT

FEDERAL MOGUL

   United States    09/20/1990    74/098870    01/21/1992    1672542   
FEDERAL-MOGUL LLC    REGISTERED    PT

FEDERAL MOGUL

   United States    12/21/1992    74/341643    10/19/1993    1799352   
FEDERAL-MOGUL LLC    REGISTERED    PT

FELCOID

   United States    03/01/2004    78/376115    09/01/2009    3677825   
FEDERAL-MOGUL LLC    REGISTERED    MP



--------------------------------------------------------------------------------

FEL-COPRENE

   United States    07/06/1960    72/100357    02/28/1961    0711858   
FEDERAL-MOGUL LLC    REGISTERED    MP

FEL-PRO

   United States    10/18/1971    72/405340    01/23/1973    0951367   
Federal-Mogul Motorparts LLC    REGISTERED    MP

FEL-PRO DESIGN

   United States    11/20/1975    73/069632    08/10/1976    1045920   
Federal-Mogul Motorparts LLC    REGISTERED    MP

FEL-PRO DESIGN

   United States    07/26/1976    73/094657    05/31/1977    1066518   
Federal-Mogul Motorparts LLC    REGISTERED    MP

FEL-RAMIC

   United States    08/25/1980    73/275576    10/27/1981    1175148   
FEDERAL-MOGUL LLC    REGISTERED    MP

FERODO

   United States    05/18/1987    73/661374    04/04/1989    1533102   
FEDERAL-MOGUL FRICTION PRODUCTS LIMITED    REGISTERED    MP

FERODO

   United States    08/31/2015    86/743089    09/27/2016    5048063   
FEDERAL-MOGUL FRICTION PRODUCTS LIMITED    REGISTERED    MP

FIT

   United States    11/17/1987    73/696037    07/12/1988    1495770   
FEDERAL-MOGUL LLC    REGISTERED    MP

FLAT-INSTALL

   United States    04/14/2004    78/401821    12/22/2009    3730009   
FEDERAL-MOGUL LLC    REGISTERED    PT

FLATWRAP

   United States    01/07/2003    78/200708    06/05/2007    3249911   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

FLEXFIT

   United States    07/18/1988    73/740472    02/27/1990    1584674   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

FLEXGUARD

   United States    01/30/1995    74/626794    04/30/1996    1971079   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

FLEXWRAP

   United States    02/17/1989    73/781319    12/05/1989    1569716   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

FM

   United States    10/17/1968    72/309856    11/25/1969    0881149   
FEDERAL-MOGUL LLC    REGISTERED    PT

FM

   United States    11/17/1968    72/309857    12/16/1969    0882450   
FEDERAL-MOGUL LLC    REGISTERED    PT

F-M

   United States    09/14/2014    86/394271          FEDERAL-MOGUL LLC    FILED
   MP

FO-RING

   United States    05/15/2001    76/257543    08/27/2002    2612281   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

FP DIESEL

   United States    05/02/2002    76/402993    10/14/2003    2773161   
FEDERAL-MOGUL LLC    REGISTERED    MP

FP DIESEL & POWER O DESIGN

   United States    08/06/2001    76/295630    12/03/2002    2656064   
FEDERAL-MOGUL LLC    REGISTERED    MP

FYREJACKET

   United States    01/25/1993    74/351642    09/28/1993    1794989   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

FYRETAPE

   United States    01/25/1993    74/351747    01/25/1994    1817924   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

G (DESIGN)

   United States    01/15/1960    72/089059    02/28/1961    0711798   
FEDERAL-MOGUL WIESBADEN GMBH    REGISTERED    PT

G (DESIGN)

   United States    08/20/1990    74/090036    12/14/1993    1811337   
FEDERAL-MOGUL WIESBADEN GMBH    REGISTERED    PT

GARAGE GURUS

   United States    03/04/2015    86/553127          Federal-Mogul Motorparts
LLC    FILED    MP

GDC

   United States    05/17/1999    75/704339    01/15/2002    2528883   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

GDC

   United States    04/04/2000    76/017252    10/07/2003    2770588   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

GEOCORE

   United States    06/25/2014    86/320484    03/08/2016    4914537   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

GEOCORE DESIGN

   United States    06/25/2014    86/320493    03/22/2016    4923504   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

GLOBE (in Piston Ring) DESIGN jordgloben Globus im Kolbenring Device only

   United States    04/06/1995    74/656790    09/17/1996    2000837   
KONCENTRA HOLDING AKTIEBOLAG    REGISTERED    PT

GLYCO

   United States    01/15/1960    72/089060    02/07/1961    0710863   
FEDERAL-MOGUL WIESBADEN GMBH    REGISTERED    PT

GLYCO SPUTTERLAGER

   United States    11/10/2008    75315139    11/10/2008    2202697   
FEDERAL-MOGUL WIESBADEN GMBH    REGISTERED    PT

GLYCODUR

   United States    10/09/1981    73/331952    12/06/1983    1259821   
FEDERAL-MOGUL WIESBADEN GMBH    REGISTERED    PT

GOE

   United States    01/16/1970    72/348713    02/09/1971    0907507   
FEDERAL-MOGUL LIMITED    REGISTERED    PT

GOETZE

   United States    10/11/1966    72/256208    01/13/1970    0884079   
FEDERAL-MOGUL LIMITED    REGISTERED    PT

GOETZE

   United States    10/11/1966    72/256209    01/13/1970    0884154   
FEDERAL-MOGUL LIMITED    REGISTERED    PT

GOETZE

   United States    02/07/1980    73/249308    08/25/1981    1166153   
FEDERAL-MOGUL LIMITED    REGISTERED    PT

GOETZEMANNCHEN

   United States    10/04/1923    71/186551    02/19/1924    0179902   
FEDERAL-MOGUL LIMITED    REGISTERED    PT

GOETZEMANNCHEN IN 1-RING

   United States    10/11/1966    72/256211    04/21/1970    0889751   
FEDERAL-MOGUL LIMITED    REGISTERED    PT

GOETZEMANNCHEN IN 1-RING

   United States    10/11/1966    72/256210    04/28/1970    0890119   
FEDERAL-MOGUL LIMITED    REGISTERED    PT

HARNASLEEVE

   United States    06/28/2007    77/217975    06/03/2008    3443174   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

HARNASLEEVE

   United States    05/29/2014    86/294726    03/15/2016    4916481   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

HEADSAVER

   United States    08/25/1989    73/821460    01/01/1991    1629815   
FEDERAL-MOGUL LLC    REGISTERED    MP

HIW

   United States    03/18/2013    85/878613    12/13/2016    5100589   
FEDERAL-MOGUL LLC    REGISTERED    PT

INSTOP

   United States    07/02/2004    79/006659    01/31/2006    3055669   
FEDERAL-MOGUL SEALING SYSTEMS GMBH    REGISTERED    PT

INTERFIL

   United States    08/14/2000    76/109058    06/11/2002    2577553   
Federal-Mogul Filtration LLC    REGISTERED    MP

IROX

   United States    07/26/2011    79/088,359    07/26/2011    4000617   
FEDERAL-MOGUL WIESBADEN GMBH    REGISTERED    PT

JURID

   United States    06/29/1988    75/540053    04/24/2001    2445492   
FEDERAL-MOGUL BREMSBELAG GMBH    REGISTERED    MP

K8695T

   United States    03/12/2007    77/128122    12/29/2009    3731804   
Federal-Mogul Motorparts LLC    REGISTERED    MP

KARROPAK

   United States    01/26/1950    71/591472    08/21/1951    0546878   
FEDERAL-MOGUL LLC    REGISTERED    MP

KWIK CONNECT

   United States    06/09/2000    76/067338    03/05/2002    2545412   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

KWIK CONNECT DESIGN

   United States    08/14/2013    86/038210    11/11/2014    4638165   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

LASPOT

   United States    11/16/2000    30055292.0/07    07/16/2002    2594033   
FEDERAL-MOGUL SEALING SYSTEMS GMBH    REGISTERED    PT

LIGHTNING BOLT

   United States    03/30/1981    73/303252    02/02/1982    1188412   
FEDERAL-MOGUL LLC    REGISTERED    MP

LKZ-RING

   United States    07/20/2010    1050199    04/12/2011    3943205   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

LOC WIRE

   United States    07/15/1993    74/412882    12/05/1995    1939121   
FEDERAL-MOGUL LLC    REGISTERED    MP



--------------------------------------------------------------------------------

LOCKHEED

   United States    12/21/1928    71/277040    07/09/1929    0258572   
Federal-Mogul Motorparts LLC    REGISTERED    MP

LOCKHEED

   United States    08/04/1928    71/270593    02/26/1929    0253474   
Federal-Mogul Motorparts LLC    REGISTERED    MP

McCORD

   United States    01/22/1948    71/547745    04/19/1949    0508805   
FEDERAL-MOGUL LLC    REGISTERED    MP

McCORD DESIGN

   United States    05/26/1988    73/730946    03/31/1992    1681194   
FEDERAL-MOGUL LLC    REGISTERED    MP

MCQUAY-NORRIS

   United States    08/28/1989    73/822193    03/31/1992    1681113   
Federal-Mogul Chassis LLC    REGISTERED    MP

Micro Wipe (µWipe)

   United States                FEDERAL-MOGUL BURSCHEID GMBH    DOCKETED    PT

MICROTORQ

   United States    05/01/2015    86/617502          FEDERAL-MOGUL LLC    FILED
   PT

MKJet

   United States    05/16/2002    76/410840    09/30/2003    2768888   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

MONOSTEEL

   United States    06/26/2001    76/276888    09/02/2003    2759729   
FEDERAL-MOGUL LLC    REGISTERED    PT

MONOSTEEL ACE

   United States    06/03/2016    87/059653          FEDERAL-MOGUL LLC    FILED
   PT

MONOSTEEL CARBON SHIELD

   United States    08/26/2016    87/152104          FEDERAL-MOGUL LLC    FILED
   PT

MONOSTEEL HITHERM

   United States    07/29/2015    86/708839          FEDERAL-MOGUL LLC    FILED
   PT

MONOSTEEL LITE

   United States    09/30/2014    86/410300          FEDERAL-MOGUL LLC    FILED
   PT

MONOSTEEL THERMTRACK

   United States    04/17/2018    87/880790          FEDERAL-MOGUL LLC    FILED
   PT

MOOG

   United States    03/18/2013    85/878553    05/13/2014    4528066   
Federal-Mogul Motorparts LLC    REGISTERED    MP

MOOG

   United States    08/11/1947    71/531045    07/05/1949    0511779   
Federal-Mogul Motorparts LLC    REGISTERED    MP

MOOG

   United States    07/03/1972    72/429121    07/23/1974    0988779   
Federal-Mogul Motorparts LLC    REGISTERED    MP

MOOG

   United States    09/27/2011    85/433156    12/10/2013    4448240   
Federal-Mogul Motorparts LLC    REGISTERED    MP

MOOG CHASSIS PARTS

   United States    11/26/1997    75/396877    07/29/2003    2742167   
Federal-Mogul Motorparts LLC    REGISTERED    MP

MOOG CHASSIS PARTS DESIGN

   United States    05/14/2003    78/249660    12/21/2004    2912760   
Federal-Mogul Motorparts LLC    REGISTERED    MP

MOOG GO THE EXTRA MILE

   United States    07/11/2016    87/098934          Federal-Mogul Motorparts
LLC    FILED    MP

MOTOR CITY

   United States    07/26/2001    76/291325    07/30/2002    2603202   
FEDERAL-MOGUL LLC    REGISTERED    MP

nanoCatch

   United States                FEDERAL-MOGUL BURSCHEID GMBH    DOCKETED    PT

NAPD & DESIGN

   United States    12/24/1990    74/125753    09/22/1992    1717891   
Federal-Mogul Chassis LLC    REGISTERED    MP

NATIONAL

   United States    12/16/1992    74/340566    10/12/1993    1797828   
FEDERAL-MOGUL LLC    REGISTERED    MP

NATIONAL

   United States    10/30/1957    72/039797    10/07/1958    0668050   
FEDERAL-MOGUL LLC    REGISTERED    MP

NATIONAL

   United States    10/20/2003    78/315818    12/29/2009    3732779   
FEDERAL-MOGUL LLC    REGISTERED    MP

NATIONAL & SEAL DESIGN

   United States    10/30/1957    72/039798    09/30/1958    0667747   
FEDERAL-MOGUL LLC    REGISTERED    MP

NECTO

   United States    07/21/2014    86/343356    06/23/2015    4758875   
Federal-Mogul Friction Products, S.A. (ES)    REGISTERED    MP

NIGHTDEFENSE

   United States    12/24/2011    85/503584    10/29/2013    4426069   
Federal-Mogul Motorparts LLC    REGISTERED    MP

NIMBUS

   United States    10/21/2015    86/794681    06/28/2016    4988043    PAYEN
INTERNATIONAL LIMITED    REGISTERED    PT

NOTCHBLOK

   United States    12/08/1994    74/608497    10/15/1996    2009020   
Federal-Mogul Motorparts LLC    REGISTERED    MP

NÜRAL (MIT KOLBEN)

   United States    10/13/1987    73/689246    08/27/1991    1654713   
FEDERAL-MOGUL NÜRNBERG GMBH    REGISTERED    PT

NÜRAL IN KURSIVSCHRIFT

   United States    10/13/1987    73/689230    10/22/1991    1661427   
FEDERAL-MOGUL NÜRNBERG GMBH    REGISTERED    PT

NXN

   United States    03/10/2017    79/212,766    12/26/2017    5362189   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

NYLOGARD

   United States    05/13/2004    78/418139    01/17/2006    3044815   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

PARTS MATTER

   United States    04/07/2015    86/590040          Federal-Mogul Motorparts
LLC    FILED    MP

PAYEN

   United States    03/31/1987    73/652492    12/13/1988    1516392    PAYEN
INTERNATIONAL LIMITED    REGISTERED    MP

PERMA-DRY

   United States    04/08/1991    74/154617    03/03/1992    1677628   
FEDERAL-MOGUL LLC    REGISTERED    MP

PERMADRYPLUS

   United States    11/19/1996    75/200034    11/25/1997    2116083   
FEDERAL-MOGUL LLC    REGISTERED    MP

PERMATORQUE

   United States    12/11/1974    73/039310    08/26/1975    1018835   
FEDERAL-MOGUL LLC    REGISTERED    MP

POWER O DESIGN

   United States    08/06/2001    76/296057    10/22/2002    2639001   
FEDERAL-MOGUL LLC    REGISTERED    MP

POWERFORGED

   United States    03/24/1958    72/048370    08/02/1960    0702403   
FEDERAL-MOGUL LLC    REGISTERED    MP

POWERSPORT

   United States    08/30/1999    75/787400    09/05/2000    2383053   
FEDERAL-MOGUL WORLD WIDE LLC    REGISTERED    MP

PPV POLICE PURSUIT VEHICLE DESIGN

   United States    06/10/2015    86/658648    08/30/2016    5033368   
Federal-Mogul Motorparts LLC    REGISTERED    MP

PREMIER

   United States    05/04/2005    78/623207    05/09/2006    3089958   
FEDERAL-MOGUL FRICTION PRODUCTS LIMITED    REGISTERED    MP

PRiME 3D

   United States    09/28/2016    79208913    11/14/2017    5332247   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

PRINTOSEAL

   United States    01/24/1972    72/413623    06/12/1973    0960897   
FEDERAL-MOGUL LLC    REGISTERED    MP

PROFESSIONAL GRADE CHASSIS

   United States    11/15/1999    75/848508    09/11/2001    2489600   
Federal-Mogul Chassis LLC    REGISTERED    MP

PROFILE

   United States    10/21/2010    85/158100    12/04/2012    4254448   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

PROGARD

   United States    11/11/2004    78/515314    01/10/2006    3041084   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

PROGARD

   United States    01/31/2001    78/045814    10/30/2001    2502225   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

PRO-METRIC

   United States    02/22/2018    87/807279          Federal-Mogul Motorparts
LLC    FILED    MP

PRO-RAMIC

   United States    09/17/1991    74/204486    07/28/1992    1703285   
FEDERAL-MOGUL LLC    REGISTERED    MP

PROTEXX-SHIELD

   United States    12/24/2011    85/503582    04/08/2014    4511220   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT



--------------------------------------------------------------------------------

QUICKSTEER

   United States    03/08/2017    87/362788          Federal-Mogul Motorparts
LLC    FILED    MP

QUICKSTEER

   United States    09/19/2014    86/399926    05/31/2016    4967164   
Federal-Mogul Motorparts LLC    REGISTERED    MP

QUICKSTEER

   United States    02/04/2015    86/524299    09/13/2016    5041998   
Federal-Mogul Motorparts LLC    REGISTERED    MP

QUICKSTOP

   United States    02/15/2000    75/919070    10/23/2001    2500997   
Federal-Mogul Motorparts LLC    REGISTERED    MP

QUIETKLEAR

   United States    12/04/2015    86/839485          Federal-Mogul Motorparts
LLC    FILED    MP

QUIETSHIELD

   United States    09/17/2004    78/485258    04/17/2007    3230693   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

QUIETSLEEVE

   United States    08/01/1995    74/709712    07/09/1996    1985657   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

QUIETSLEEVE

   United States    06/23/2016    87/082122    02/21/2017    5145502   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

RAINY DAY

   United States    11/09/2005    78/750004    10/24/2006    3162317   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

RED SEAL DESIGN

   United States    08/07/1995    74/712390    04/01/1997    2048683   
FEDERAL-MOGUL LLC    REGISTERED    MP

REDI

   United States    12/06/2011    85/488541    01/06/2015    4667903   
FEDERAL-MOGUL LLC    REGISTERED    PT

REDI-FIT

   United States    07/18/2017    87/532235          Federal-Mogul Motorparts
LLC    FILED    MP

REDI-FIT LOGO

   United States    07/18/2017    87/532439          Federal-Mogul Motorparts
LLC    FILED    MP

REDI-SEAL

   United States    10/13/1992    74/321488    06/29/1993    1778943   
FEDERAL-MOGUL LLC    REGISTERED    PT

REFLECTSHIELD

   United States    11/17/2004    78/518338    04/18/2006    3082028   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

REFLECTSLEEVE

   United States    11/23/1998    75/593587    03/07/2000    2325842   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

REFLECTSNAP

   United States    03/10/1999    75/657553    02/22/2000    2321648   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

REFLECTUBE

   United States    05/28/1998    75/492348    11/14/2000    2404610   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

REFLECTWRAP

   United States    07/05/1996    75/130220    08/11/1998    2181161   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

ROUNDIT

   United States    11/22/1993    74/460981    10/31/1995    1932121   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

R-SERIES

   United States    02/12/2014    86/192026    11/25/2014    4644031   
Federal-Mogul Motorparts LLC    REGISTERED    MP

SEAL DESIGN

   United States    07/12/1934    71/353816    03/12/1935    0322520   
FEDERAL-MOGUL LLC    REGISTERED    MP

SEALED POWER

   United States    05/02/2002    76/402989    10/14/2003    2773160   
FEDERAL-MOGUL LLC    REGISTERED    MP

SEALED POWER

   United States    02/01/1932    71/323714    06/13/1933    0303861   
FEDERAL-MOGUL LLC    REGISTERED    MP

SEALED POWER

   United States    04/17/1933    71/336885    09/05/1933    0306126   
FEDERAL-MOGUL LLC    REGISTERED    MP

SEALED POWER

   United States    12/23/1976    73/110637    10/11/1977    1074888   
FEDERAL-MOGUL LLC    REGISTERED    MP

SEALED POWER

   United States    05/02/2002    76/402994    10/21/2003    2774754   
FEDERAL-MOGUL LLC    REGISTERED    MP

SEALED POWER & POWER O DESIGN

   United States    08/07/2015    86/717885          Federal-Mogul Motorparts
LLC    FILED    MP

SEALED POWER & POWER O DESIGN

   United States    08/08/2001    76/295803    11/12/2002    2648895   
FEDERAL-MOGUL LLC    REGISTERED    MP

SILVER SUPREME

   United States    10/05/1998    75/564729    07/18/2000    2367669    BECK
ARNLEY HOLDINGS LLC    REGISTERED    MP

SLEEVE 'N' SEAL

   United States    11/06/1978    73/192204    01/15/1980    1129263   
FEDERAL-MOGUL LLC    REGISTERED    MP

SLYK SLEEVE

   United States    08/01/1995    74/709535    07/02/1996    1984201   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

SMARTAUTHENTICATION

   United States    05/13/2015    86/627696    11/01/2016    5075281   
Federal-Mogul Motorparts LLC    REGISTERED    MP

SMARTCHOICE (CAR) DESIGN

   United States    08/20/2013    86/042507    10/14/2014    4622290   
FEDERAL-MOGUL LLC    REGISTERED    MP

SNAP-UPS

   United States    03/01/2004    78/376255    11/29/2005    3019814   
FEDERAL-MOGUL LLC    REGISTERED    MP

SPEED PRO

   United States    11/02/2002    76/403149    03/30/2004    2826957   
FEDERAL-MOGUL LLC    REGISTERED    MP

SPEED PRO

   United States    05/10/2002    76/405989    04/27/2004    2835887   
FEDERAL-MOGUL LLC    REGISTERED    MP

SPEED PRO

   United States    05/21/1971    72/392809    04/03/1973    0956450   
FEDERAL-MOGUL LLC    REGISTERED    MP

SPEED PRO & POWER O DESIGN

   United States    08/06/2001    76/296056    10/22/2002    2639000   
FEDERAL-MOGUL LLC    REGISTERED    MP

Sprayfit

   United States    02/27/2013    79129987    02/27/2013    1159860   
FEDERAL-MOGUL BURSCHEID GMBH    REGISTERED    PT

STAINLESS STEEL ICON

   United States    06/16/2015    86/663603          Federal-Mogul Motorparts
LLC    FILED    MP

STOCKWORKS

   United States    10/05/1998    75/564730    10/12/1999    2285468    BECK
ARNLEY HOLDINGS LLC    REGISTERED    MP

SUNBURST DESIGN

   United States    09/30/1938    71/411142    02/21/1939    0365052   
Federal-Mogul Motorparts LLC    REGISTERED    MP

SUPER STRENGTH

   United States    01/24/2003    78/207035    08/24/2004    2877129   
Federal-Mogul Motorparts LLC    REGISTERED    MP

SURE SIGNAL LOGO

   United States    08/01/2018    88/061678          Federal-Mogul Motorparts
LLC    FILED    MP

THE CLEAREST CHOICE

   United States    06/14/2001    76/272221    09/17/2002    2620693   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

THE PROBLEM SOLVER

   United States    12/24/2011    85/503583    06/03/2014    4543905   
Federal-Mogul Motorparts LLC    REGISTERED    MP

THE STOP BOX

   United States    07/05/1973    72/462278    03/11/1975    1006563   
Federal-Mogul Motorparts LLC    REGISTERED    MP

THERE'S A CHAMPION IN HERE

   United States    08/10/2016    87/133235          Federal-Mogul Motorparts
LLC    FILED    MP

THERE'S A CHAMPION IN HERE DESIGN

   United States    08/10/2016    87/133260          Federal-Mogul Motorparts
LLC    FILED    MP

THERMFLEX

   United States    08/01/1995    74/709536    12/31/1996    2026563   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

THERM-L-GARD

   United States    05/12/2006    78/882527    02/09/2010    3747863   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

THERM-L-LITE

   United States    05/15/1998    75/485699    08/29/2000    2380348   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

THERMOCORD

   United States    02/25/1981    73/298644    05/11/1982    1195191   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

THERMOJACKET

   United States    02/22/1983    73/414580    12/25/1984    1311077   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT



--------------------------------------------------------------------------------

THERMOQUIET

   United States    06/14/2001    76/271659    05/14/2002    2569946   
Federal-Mogul Motorparts LLC    REGISTERED    MP

THERMOQUIET

   United States    05/26/2016    87/051051    07/25/2017    5248770   
Federal-Mogul Motorparts LLC    REGISTERED    MP

THERMOTAPE

   United States    02/22/1983    73/414579    12/18/1984    1310031   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

THERMOTAPE

   United States    02/25/1981    73/298643    05/11/1982    1195190   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

THINGLIDE

   United States    04/30/2018    87/900754          Federal-Mogul Valvetrain
GmbH    FILED    PT

TQ

   United States    09/15/2003    78/300637    07/12/2005    2968582   
Federal-Mogul Motorparts LLC    REGISTERED    MP

TRANSFORM

   United States    07/13/2012    85/676726    11/05/2013    4429679   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

TRUCKIN' SMART TRAINING

   United States    08/22/2018    88/088741          Federal-Mogul Motorparts
LLC    FILED    MP

TRUVIEW

   United States    12/02/2002    78/190079    02/12/2008    3382667   
Federal-Mogul Motorparts LLC    REGISTERED    MP

TUFF COIL

   United States    08/28/1992    74/308676    12/28/1993    1813615   
Federal-Mogul Motorparts LLC    REGISTERED    MP

TWISTTUBE

   United States    03/26/1997    75/264072    11/17/1998    2203594   
FEDERAL-MOGUL POWERTRAIN LLC    REGISTERED    PT

UNIPISTON

   United States    03/15/1990    74/038678    08/20/1991    1654276   
FEDERAL-MOGUL LLC    REGISTERED    PT

VEHICLE DESIGN

   United States    05/06/2014    86/272996          FEDERAL-MOGUL LLC    FILED
   MP

VEHICLE DESIGN

   United States    07/08/2014    86/331499          FEDERAL-MOGUL LLC    FILED
   MP

VISTA

   United States    10/13/2011    85/446881    04/08/2014    4511162   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

WAGNER

   United States    09/23/1997    75/361950    01/05/1999    2216139   
Federal-Mogul Motorparts LLC    REGISTERED    MP

WAGNER

   United States    11/22/2013    86/127120    04/21/2015    4724732   
Federal-Mogul Motorparts LLC    REGISTERED    MP

WAGNER BRAKE RATE

   United States    02/26/2016    86/921241          Federal-Mogul Motorparts
LLC    FILED    MP

WAGNER LOCKHEED & V DEVICE

   United States    09/15/1958    72/058967    06/21/1960    0699638   
Federal-Mogul Motorparts LLC    REGISTERED    MP

WAGNER NEW LOGO

   United States    02/02/2017    87/321793    09/26/2017    5294889   
Federal-Mogul Motorparts LLC    REGISTERED    MP

WAGNER OE21 LOW COPPER

   United States    05/01/2013    85/920236    01/27/2015    4679458   
Federal-Mogul Motorparts LLC    REGISTERED    MP

WAGNER OE25 ZERO COPPER

   United States    05/30/2017    87/467610          Federal-Mogul Motorparts
LLC    FILED    MP

WAGNER QS DESIGN

   United States    03/13/2015    86/563626          Federal-Mogul Motorparts
LLC    FILED    MP

WAGNER SD DESIGN

   United States    03/16/2015    86/564793    12/05/2017    5350944   
Federal-Mogul Motorparts LLC    REGISTERED    MP

WAGNER TRIANGLE A BRAKE PRODUCTS

   United States    12/02/1997    75/398695    03/14/2000    2327682   
FEDERAL-MOGUL PRODUCTS, INC.    REGISTERED    MP

WHERE SEALING IS A SCIENCE (DESIGN)

   United States    04/10/1978    73/165724    10/16/1979    1126073   
FEDERAL-MOGUL LLC    REGISTERED    MP

WINTER DEFENSE

   United States    10/13/2011    85/446875    04/30/2013    4329008   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

WINTER EXTREME

   United States    04/23/2014    86/260388    04/12/2016    4937328   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP

ZANXX

   United States    10/10/1989    73/830077    05/01/1990    1594042   
FEDERAL-MOGUL IGNITION COMPANY    REGISTERED    MP



--------------------------------------------------------------------------------

SCHEDULE 3.07

DEPOSIT ACCOUNTS

 

Bank Name

  

Account Number

*Denotes that the account will
be added on October 31, 2018

  

Grantor

  

Currency

  

Description

  

Excluded

Deposit

Account?

(Y/N)

JPMorgan Chase

   1076017    Tenneco Inc.    USD    Concentration    N

JPMorgan Chase

   TBD    Tenneco Inc.    USD    Concentration    N

JPMorgan Chase

   1076009    Tenneco Automotive Operating Company Inc.    USD    Concentration
   N

JPMorgan Chase

   632618054    Tenneco Automotive Operating Company Inc.    USD    Accounts
Payable    N

JPMorgan Chase

   496553871    Tenneco Automotive Operating Company Inc.    USD    Prime
Revenue AP    N

JPMorgan Chase

   2911909395    Tenneco Automotive Operating Company Inc.    USD    Accounts
Payable    N

JPMorgan Chase

   291910229    Tenneco Automotive Operating Company Inc.    USD    Prime
Revenue AP    N

JPMorgan Chase

   2911907357    Tenneco Automotive Operating Company Inc.    USD   
Concentration    N

Scotiabank

   476960172014    Tenneco Automotive Operating Company Inc.    USD   
Concentration    N

Scotiabank

   TBD    Tenneco Automotive Operating Company Inc.    USD    Concentration    N

Scotiabank

   476960055719    Tenneco Automotive Operating Company Inc.    USD    Lockbox
   N

Scotiabank

   476960055816    Tenneco Automotive Operating Company Inc.    USD    Lockbox
   N

Scotiabank

   476960055913    Tenneco Automotive Operating Company Inc.    USD    Lockbox
   N

Scotiabank

   476960056014    Tenneco Automotive Operating Company Inc.    USD    Lockbox
   N



--------------------------------------------------------------------------------

Bank Name

  

Account Number

*Denotes that the account will
be added on October 31, 2018

  

Grantor

  

Currency

  

Description

  

Excluded

Deposit

Account?

(Y/N)

Bank of America    4427319862    Tenneco Automotive Operating Company Inc.   
USD    Rebate Program    N PNC Bank    1028897002*    Tenneco Automotive
Operating Company Inc.    USD    Concentration    N PNC Bank    1028896974*   
Tenneco Automotive Operating Company Inc.    USD    Collections    N PNC Bank   
1028896982*    Tenneco Automotive Operating Company Inc.    USD    Collections
   N PNC Bank    1028896931*    Tenneco Automotive Operating Company Inc.    USD
   Collections    N PNC Bank    1028896958*    Tenneco Automotive Operating
Company Inc.    USD    Collections    N PNC Bank    1028896966*    Tenneco
Automotive Operating Company Inc.    USD    Collections    N Citibank   
31028225    Federal-Mogul Filtration LLC    USD    Receipts / Collections    N
Citibank    30956601    Federal-Mogul LLC    USD    Bank Fees    N Fifth Third
Bank    7914640821    Federal-Mogul Motorparts LLC    USD    Motorparts
Disbursement Account    N Fifth Third Bank    7914640359    Federal-Mogul
Motorparts LLC    USD    Motorparts Concentration Receipt / Disbursement Account
   N Fifth Third Bank    7914640458    Federal-Mogul Motorparts LLC    USD   
Motorparts Receipts / Collections    N Fifth Third Bank    7914339580   
Federal-Mogul Motorparts LLC    USD    Export (Sunrise) Customer Receipts /
Collections    N Fifth Third Bank    7914640268    Federal-Mogul Motorparts LLC
   USD    Supply Chain Financing Account    N



--------------------------------------------------------------------------------

Bank Name

  

Account Number

*Denotes that the account will
be added on October 31, 2018

  

Grantor

  

Currency

  

Description

  

Excluded

Deposit

Account?

(Y/N)

Fifth Third Bank    7914640953    Federal-Mogul Motorparts LLC    USD   
Motorparts Concur – Disbursement Account    N Fifth Third Bank    7915874411   
Federal-Mogul Motorparts LLC    USD    Motorparts Collection Account    N Fifth
Third Bank    7914640300    Federal-Mogul Motorparts LLC    USD    Motorparts
Collection Account NAPD    N Fifth Third Bank    7914640722    Beck Arnley
Holdings LLC    USD    Motorparts Collection / Disbursement Account    N Fifth
Third Bank    7481298664    Federal-Mogul Powertrain LLC    USD    Powertrain
Disbursement Account    N Fifth Third Bank    7481298631    Federal-Mogul
Powertrain LLC    USD    Powertrain Disbursement Account    N Fifth Third Bank
   7913715160    Federal-Mogul Powertrain LLC    USD    Powertrain Concentration
Receipt / Disbursement Account    N Fifth Third Bank    7914339648   
Federal-Mogul Powertrain LLC    USD    OEM Collection Account    N Fifth Third
Bank    7481874381    Federal-Mogul Valve Train International LLC    USD   
Powertrain Disbursement Account    N Fifth Third Bank    7481874324   
Federal-Mogul Valve Train International LLC    USD    Powertrain Disbursement
Account    N Fifth Third Bank    7914339523    Federal-Mogul Powertrain LLC   
USD    Non Trade Depository Collection Account    N



--------------------------------------------------------------------------------

Bank Name

  

Account Number

*Denotes that the account will
be added on October 31, 2018

  

Grantor

  

Currency

  

Description

  

Excluded

Deposit

Account?

(Y/N)

Fifth Third Bank    7914339705    Federal-Mogul Powertrain LLC    USD    Retiree
Payments    Y Fifth Third Bank    7481048093    Federal-Mogul Powertrain LLC   
USD    Payroll    Y Fifth Third Bank    7913715343    Federal-Mogul Powertrain
LLC    USD    US Asbestos Trust Reimbursement Account    N Fifth Third Bank   
7914640482    Federal-Mogul Powertrain LLC    USD    Powertrain Concur –
Disbursement Account    N Fifth Third Bank    7481890957    Federal-Mogul
Motorparts LLC    USD    Motorparts Non- SAP Disbursement Account    N Wells
Fargo Bank    7774011097    Federal-Mogul LLC    EUR    EUR FX Account    N
Wells Fargo Bank    7770010457    Federal-Mogul LLC    GBP    GBP FX Account   
N Wells Fargo Bank    7775037455    Federal-Mogul LLC    JPY    JPY FX Account
   N Wells Fargo Bank    4123512428    Federal-Mogul LLC    USD    USD Fee
Account    N



--------------------------------------------------------------------------------

SCHEDULE 3.09

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.01

CERTAIN CERTIFICATED SECURITIES

As set forth below, the provisions of Section 4.01 shall not apply to the
Capital Stock of the following Foreign Subsidiaries:

 

Grantor

  

Issuer

  

Permitted Deviation from Section 4.1

Federal-Mogul Products Company, LLC (f/k/a Federal-Mogul Products, Inc.)   
Productos de Frenos Automotrices de Calidad S.A. de C.V.    The Issuer, acquired
through an acquisition, is dormant, but the Grantor has never had sufficient
paperwork to liquidate the Issuer. The Grantor shall not be required to deliver
certificates for this Issuer so long as such Issuer remains dormant.
Federal-Mogul Valve Train International LLC    Forjan Macquinas S. de R.L. C.V.
(Mexico)    The Grantor owns 0.01% of the Issuer. So long as the Grantor owns
less than 5% of the equity of the Issuer, the Grantor shall not be required to
deliver certificates for the Issuer.



--------------------------------------------------------------------------------

Exhibit A to

Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                     (the “Additional Grantor”), in favor of Wilmington Trust,
National Association, not individually but solely as Collateral Trustee (the
“Collateral Trustee”) under the Collateral Agreement, dated as of October 1,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among Tenneco Inc., a Delaware corporation (the
“Company”), the Subsidiaries of Company parties thereto and the Collateral
Trustee.

W I T N E S S E T H :

WHEREAS, Company and certain of its Subsidiaries (other than the Additional
Grantor) have entered into the Collateral Agreement in favor of the Collateral
Trustee for the benefit of the Credit Facility Secured Parties;

WHEREAS, the Additional Grantor desires to become a party to the Collateral
Agreement as a Grantor thereunder; and

WHEREAS, terms defined in the Collateral Agreement and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 7.11 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Collateral Agreement. The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Article 3 of the Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.



--------------------------------------------------------------------------------

[ADDITIONAL GRANTOR] By:  

                    

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1.01A

Supplement to Schedule 1.01B

Supplement to Schedule 1.01C

Supplement to Schedule 3.02

Supplement to Schedule 3.06

Supplement to Schedule 3.07

Supplement to Schedule 3.09

Supplement to Schedule 4.01



--------------------------------------------------------------------------------

Exhibit B to

Collateral Agreement

DEPOSIT ACCOUNT CONTROL AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT dated as of             , 20     among
                     (the “Lien Grantor”), ***NAME OF LIEN GRANTEE***, as
Collateral Trustee (the “Secured Party”), and                      (the “Bank”).
All references herein to the “UCC” refer to the Uniform Commercial Code as in
effect from time to time in [the State of New York]. Terms defined in the UCC
have the same meanings when used herein.

W I T N E S S E T H:

WHEREAS, the Lien Grantor is the Bank’s customer (as defined in
Section 4104(1)(e) of the UCC) with respect to the Account (as defined below);

WHEREAS, pursuant to a Collateral Agreement, dated as of October 1, 2018 (as
such agreement may be amended and/or supplemented from time to time, the
“Security Agreement”), the Lien Grantor has granted to the Secured Party a
continuing security interest (the “Transaction Lien”) in all right, title and
interest of the Lien Grantor in, to and under the Account; and

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Account and any and all funds or deposits from time
to time held therein or credited thereto, whether now owned or existing or
hereafter acquired or arising;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Establishment of Account. The Bank confirms that:

(i) the Bank has established account number [identify account number] in the
name of “[name of Lien Grantor]” (such account and any successor account, the
“Account”);

(ii) the Account is a “deposit account” as defined in Section 9-102(a)(29) of
the UCC; and

(iii) the Bank is a “bank” (as defined in section 9-102 of the UCC) and is
acting in such capacity in respect of the Account.

Section 2. Instructions. The Lien Grantor, the Secured Party and the Bank agree
that the Bank will comply with (i) any instruction originated by the Secured
Party directing disposition of funds in the Account and (ii) any other
instruction from the Secured Party in respect of the Account, in each case
without further consent by the Lien Grantor or any other person.



--------------------------------------------------------------------------------

Section 3. Waiver of Lien; Waiver of Set-off. The Bank waives any security
interest, lien or right to make deductions or setoffs that it may now have or
hereafter acquire in or with respect to the Account or any or all funds or
deposits from time to time held therein or credited thereto. No amounts credited
to the Account will be subject to deduction, set-off, banker’s lien, or any
other right in favor of any person other than the Secured Party [(except that
the Bank may set off (i) all amounts due to it in respect of its customary fees
and expenses for the routine maintenance and operation of the Account and
(ii) the face amount of any checks that have been credited to the Account but
are subsequently returned unpaid because of uncollected or insufficient funds)].

Section 4. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of [the State of New York]. [The State of New York]
shall be deemed to be the bank’s jurisdiction (as defined in Section 9-304 of
the UCC) with respect to the Account.

Section 5. Conflict with Other Agreements. There is no agreement (except this
Agreement) between the Bank and the Lien Grantor with respect to the Account
[except for [identify any existing other agreements] (the “Existing Other
Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Bank and the Lien Grantor with respect to the Account or
any or all funds or deposits from time to time held therein or credited thereto,
whether now existing or hereafter entered into, the terms of this Agreement
shall prevail. [If any Existing Other Agreement does not specify that it is
governed by the laws of [the jurisdiction specified in Section 4], such Existing
Other Agreement is hereby amended to specify that it is governed by the laws of
[the jurisdiction specified in Section 4].

Section 6. Amendments. No amendment or modification of this Agreement or waiver
of any right hereunder shall be binding on any party hereto unless it is in
writing and is signed by all the parties hereto.

Section 7. Notice of Adverse Claims. Except for the claims and interests of the
Secured Party and the Lien Grantor, the Bank does not know of any claim to, or
interest in, the Account or any or all funds or deposits held therein or
credited thereto. If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, attachment, execution or similar
process) against the Account or any or all funds or deposits held therein or
credited thereto, the Bank will promptly notify the Secured Party and the Lien
Grantor thereof.

Section 8. Maintenance of Account. In addition to, and not in lieu of, the
obligation of the Bank to honor instructions originated by the Secured Party as
agreed in Section 2 hereof, the Bank agrees to maintain the Account as follows:

(i) Lien Grantor Entitlement Orders; Notice of Exclusive Control. So long as the
Bank has not received a Notice of Exclusive Control (as defined below), the Bank
may comply with instructions originated by the Lien Grantor or any duly
authorized agent of the Lien Grantor in respect of the Account and any or all
funds or deposits held therein or credited thereto. After the Bank receives a
written notice from the Secured Party that it is exercising exclusive control
over the Account (a “Notice of Exclusive Control”), the Bank will cease
complying with instructions originated by the Lien Grantor or any of its agents.



--------------------------------------------------------------------------------

(ii) Statements. The Bank will promptly send copies of all statements and other
correspondence concerning the Account simultaneously to each of the Lien Grantor
and the Secured Party at their respective addresses specified in Section 11
hereof.

(iii) Tax Reporting. All items of income, gain, expense and loss recognized in
the Account or in respect of any funds or deposits held therein or credited
thereto shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
the Lien Grantor.

Section 9. Representations, Warranties and Covenants of the Bank. The Bank makes
the following representations, warranties and covenants:

(i) The Account has been established as set forth in Section 1 above and will be
maintained in the manner set forth herein until this Agreement is terminated.
The Bank will not change the name or account number of the Account without the
prior written consent of the Secured Party.

(ii) Neither the Account nor any funds or deposits at any time held therein or
credited thereto is or will be evidenced by any instrument (as defined in
Section 9-102 of the UCC) or constitutes or will constitute investment property
(as defined in Section 9-102 of the UCC)

(iii) This Agreement is a valid and binding agreement of the Bank enforceable in
accordance with its terms.

(iv) The Bank has not entered into, and until the termination of this Agreement
will not enter into, any agreement with any person (other than the Secured
Party) relating to the Account and/or any funds or deposits held therein or
credited thereto pursuant to which it has agreed, or will agree, to comply with
instructions of such person. The Bank has not entered into any other agreement
with the Lien Grantor or the Secured Party purporting to limit or condition the
obligation of the Bank to comply with instructions originated by the Secured
Party as agreed in Section 2 hereof.

Section 10. Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

Section 11. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

Lien Grantor:

Secured Party:

Bank:

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.



--------------------------------------------------------------------------------

Section 12. Termination. The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Lien Grantor or any lapse of time. The obligations of the Bank hereunder
shall continue in effect until the Secured Party has notified the Bank in
writing that the Transaction Lien has been terminated pursuant to the terms of
the Security Agreement.



--------------------------------------------------------------------------------

[NAME OF LIEN GRANTOR] By:  

 

  Name:   Title: ***NAME OF LIEN GRANTEE***,   as Collateral Trustee By:  

 

  Name:   Title: [NAME OF BANK] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of Secured Party]

[Date]

[Name and Address of Bank]

Attention:

Re: Notice of Exclusive Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of             ,
             among [name of Lien Grantor], us and you (a copy of which is
attached), we notify you that we will hereafter exercise exclusive control over
deposit account number                         (the “Account”) and all funds and
deposits from time to time held therein or credited thereto. You are instructed
not to accept any directions or instructions with respect to the Account or the
funds or deposits held therein or credited thereto from any person other than
the undersigned unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[name of Lien Grantor].

 

Very truly yours, ***NAME OF LIEN GRANTEE***, as Collateral Trustee By:  

                    

  Name:   Title:

cc: [name of Lien Grantor]



--------------------------------------------------------------------------------

Exhibit C to

Collateral Agreement

PERFECTION CERTIFICATE

                     , 2018

With reference to the (x) Collateral Agreement dated as of the date hereof among
TENNECO INC. (“Company”), Wilmington Trust, National Association, as collateral
trustee under the Collateral Trustee Agreement (in such capacity, the
“Collateral Trustee”) and the Subsidiaries of Company (together with Company,
collectively the “Grantors” and, individually a “Grantor”) (the “Collateral
Agreement”), and (y) the Collateral Trust Agreement (as defined in the
Collateral Agreement) (capitalized terms used but not defined herein shall have
the meaning assigned to such term in the Collateral Agreement), the Company, on
behalf of each Grantor, hereby certifies as follows:

Section 1. Legal Names, Organizations and Jurisdictions of Organization. (a) Set
forth on Schedule 1(a) is the exact legal name, the type of organization and the
jurisdiction of organization or formation, as applicable, of each Grantor.

(b) Except as set forth on Schedule 1(b), no Grantor has, within the past five
years, changed its legal name, jurisdiction of organization or its corporate
structure in any way (e.g., by merger or consolidation with any other Person or
acquired all or substantially all of the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) another Person (other than any other Grantor)).

(c) Set forth on Schedule 1(c) is each trade name or assumed name used by any
Grantor during the past five years or by which any Grantor has been known or has
transacted any business during the past five years.

Section 2. Organizational and Federal Taxpayer Identification Numbers. Set forth
on Schedule 2 is (i) the jurisdiction of organization and the form of
organization of each Grantor, (ii) the organizational identification number, if
any, assigned by such jurisdiction, (iii) the address (including street address,
city, county and state) of the chief executive office of such Grantor or the
registered office of such Grantor, if applicable, at any time in the past five
years and (iv) the U.S. federal taxpayer identification number of each Grantor.

Section 3. Acquisitions of Capital Stock or Assets. Except as set forth on
Schedule 3, no Grantor has acquired any Capital Stock of another entity or
substantially all the assets of another entity within the past five years.

Section 4. UCC Filings; Authorization to File Financing Statements.
(a) Financing statements have been prepared for filing in the proper Uniform
Commercial Code filing office in the jurisdiction in which each Grantor is
located. Set forth on Schedule 4 is a true and correct list of each such filing
and the Uniform Commercial Code filing office in which such filing is to be
made.



--------------------------------------------------------------------------------

(b) Each Grantor, to the extent permitted by applicable law, hereby agrees to
file and hereby authorizes the Collateral Trustee to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Collateral Trustee may determine, in its reasonable
discretion, are necessary or advisable to perfect the security interest granted
or to be granted to the Collateral Trustee for the benefit of the Credit
Facility Secured Parties. Such financing statements may describe the collateral
in the same manner as described in the agreement granting a security interest or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Trustee may determine, in its
reasonable discretion, is necessary or advisable to ensure the perfection of the
security interest in the collateral granted or to be granted to the Collateral
Trustee for the benefit of the Credit Facility Secured Parties, including,
without limitation, describing such property as “all assets” or “all personal
property.”

Section 5. Real Property. (a) Set forth on Schedule 5(a) is a true and correct
list of (i) all real property owned, leased or otherwise held by each Grantor as
of the Closing Date (including fixtures) having a value, in the reasonable
opinion of Company, of $[5,000,000] or greater to be encumbered by a Mortgage
and fixture filing, which real property includes all real property owned by each
Grantor as of the Closing Date, (iii) the common names, addresses and uses of
each Mortgaged Property (stating improvements located thereon), (iv) the county
or other jurisdiction in which a Mortgage and, if applicable, a fixture filing
on each Mortgage is to be recorded and/or filed and (v) any other information
relating thereto required by Schedule 5(a).

(b) Except as described in Schedule 5(b), (i) no Grantor has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property listed in Schedule 5(a) and (ii) no Grantor
has any leases which require the approval, consent, exemption, authorization, or
other action by, or notice to, or filing with any federal, state, local,
supranational or foreign court or governmental agency, authority,
instrumentality or regulatory body, or any other Person for the transactions
contemplated by the Credit Agreement.

Section 6. Tangible Personal Property. Set forth on Schedule 6 are all the
locations where any Grantor currently maintains or has maintained within the
past five years any of its tangible personal property (including goods,
inventory and equipment), including property in the possession of a third party
(e.g., warehouseman or other bailee) to the extent not provided pursuant to
Section 5 above.

Section 7. Investment-Related Property. Set forth on Schedule 7 is a true and
correct list, for each Grantor, of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
Capital Stock of Company or any Subsidiary or (to the extent such Capital Stock
is certificated) of any other Person owned, beneficially or of record, by such
Grantor, specifying the issuer and certificate number (if any) of, and the
number and percentage of ownership represented by, such Capital Stock and
setting forth the percentage of such Capital Stock pledged under the Security
Documents.

Section 8. Debt Instruments. Set forth on Schedule 8 is a true and correct list,
for each Grantor, of all promissory notes and other instruments held by such
Grantor that are required to be pledged under the Security Documents, including
all intercompany notes between or among Company and the Subsidiaries, and to the
extent applicable, specifying the creditor and debtor thereunder and the
outstanding principal amount thereof.



--------------------------------------------------------------------------------

Section 9. Intellectual Property. (a) Set forth on Schedule 9(a) is a true and
correct list, for each Grantor, of all Patents and Patent applications owned by
such Grantor (except, for the avoidance of doubt, as otherwise indicated on
Schedule 9(a)), including the name of the owner, title, registration or
application number of any registrations or applications.

(b) Set forth on Schedule 9(b) is a true and correct list, for each Grantor, of
all Trademark and service mark registrations and applications owned by such
Grantor (other than intent-to-use Trademark and service mark applications),
including the name of the registered owner and the registration or application
number of any registrations and applications.

(c) Set forth on Schedule 9(c) is a true and correct list, for each Grantor, of
all Copyright registrations and applications owned by such Grantor, including
the name of the registered owner, title and the registration number of any
Copyright registrations.

(d) Set forth on Schedule 9(d) is a true and correct list, for each Grantor, of
all exclusive Copyright Licenses under which such Grantor is a licensee,
including the name and address of the licensor under such exclusive Copyright
License and the name of the registered owner, title and the registration or
serial number of any copyright registration to which such exclusive Copyright
License relates.

Section 10. Commercial Tort Claims. Set forth on Schedule 10 is a true and
correct list of Commercial Tort Claims held by any Grantor, including a brief
description thereof.

Section 11. Letter of Credit Rights. Set forth on Schedule 11 is a true and
correct list of all letters of credit issued in favor of any Grantor, as
beneficiary thereunder.

Section 12. Securities Accounts. Set forth on Schedule 12 is a true and correct
list of all securities accounts in which any Grantor maintains securities or
other similar assets.

Section 13. Deposit Accounts. Set forth below on Schedule 13 is a true and
correct list of all deposit accounts of each Grantor.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Perfection Certificate to be
executed as of the date first written above by its officer thereunto duly
authorized.

 

TENNECO INC. By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1(a)

Legal Names, Organizations and Jurisdictions of Organization

 

Grantor’s Legal Name

  

Type of Organization

  

Jurisdiction of

Organization/Formation

1.       2.       3.      

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1(b)

Changes to Legal Name, Jurisdiction or Organization

 

Grantor

  

Corporate Name of

Predecessor Entity

  

Description of

Change (and date)

  

Jurisdiction of

Organization/

Formation

1.          2.          3.         

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 1(c)

Trade Names

 

Grantor

  

Trade Name

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 2

Organizational and Federal Taxpayer Identification Numbers

 

Grantor

  

Jurisdiction of Organization

(and form)

  

Organizational Identification

Number

  

Address of Chief

Executive Office

  

Federal

Taxpayer

Identification

Number

1.             2.             3.             4.            

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 3

Acquisitions of Capital Stock or Assets

 

Acquired Business

  

Acquiring Grantor

  

Acquisition Date

  

Operations & Locations(s)

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Filings

 

Grantor

  

UCC Filing Office / County Recorder’s Office

1.    2.    3.   

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 5(a)

Real Property

I. Owned Real Property

 

Entity of Record

  

Common Name
and Address

  

County or Other
Recording/Filing
Office (if subject
to Mortgage)

  

Purpose/Use

  

Improvements
Located on Real
Property

  

Approximate
Square Footage
(for non-landfill
properties)

  

To be
Encumbered by
Mortgage and
Fixture Filing

  

Option to
Purchase/Right
of First Refusal

                                                              

II. Real Property Leased or Otherwise Held by a Grantor

 

Owner/Landlord of
Record

  

Lessee/Grantor

  

Common Name
and Address

  

To Be
Encumbered by
Mortgage or
Fixture Filing

  

County or Other
Recording/Filing
Office (if subject
to Mortgage)

  

Purpose/Use

  

Improvements
Located on
Property

  

Approximate
Square Footage
(for non-landfill
properties if
subject to
mortgage) (1)

                                                              

 

S-8



--------------------------------------------------------------------------------

Operating Leases/Agreements

 

Owner/Landlord

of Record

  

Lessee/Grantor

  

Common Name
and Address

  

To Be
Encumbered by
Mortgage or
Fixture Filing

  

County or Other
Recording/Filing
Office (if subject
to Mortgage)

  

Purpose/Use

  

Improvements
Located on
Property

  

Approximate
Square Footage
(for non-landfill
properties if
subject to
mortgage) (1)

                    

 

(1)

Square footage estimates represent amounts provided for property and casualty
insurance coverage purposes and do not represent net usable area. Furthermore,
Grantors make no representations or warranties whatsoever as to the actual
square footage of any improvements.

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 5(b)

I. Landlord’s / Grantor’s Consent Required

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Grantor holds Landlord’s / Grantor’s
Interest

 

S-10



--------------------------------------------------------------------------------

SCHEDULE 6

Tangible Personal Property

(to the extent not listed in Schedule 5(a) above)

 

S-11



--------------------------------------------------------------------------------

SCHEDULE 7

Stock Ownership and Other Capital Stock

 

Grantor

  

Issuer and Type

of Organization

  

Certificate

Number (if certificated)

  

Number of

Capital Stock

  

Percentage of
Ownership

  

Percentage

Pledged

                                            

 

S-12



--------------------------------------------------------------------------------

SCHEDULE 8

Debt Instruments

 

Grantor

  

Type and Description of

Debt Instrument

(including date)

  

Original Principal

Amount

  

Maturity Date

                          

 

S-13



--------------------------------------------------------------------------------

SCHEDULE 9

Intellectual Property

Schedule 9(a): Patents

Schedule 9(b): Trademarks

Schedule 9(c): Copyrights

Schedule 9(d): Copyright Licenses

 

S-14



--------------------------------------------------------------------------------

SCHEDULE 10

Commercial Tort Claims

 

Grantor

  

Amount of Commercial Tort Claim

  

Description

           

 

S-15



--------------------------------------------------------------------------------

SCHEDULE 11

Letter of Credit Rights

 

S-16



--------------------------------------------------------------------------------

SCHEDULE 12

Securities Accounts

 

S-17



--------------------------------------------------------------------------------

SCHEDULE 13

Deposit Accounts

 

Grantor

  

Depository Institution

& Address

  

Account Number

  

Type of Account

  

Account Name

                                   

 

S-18



--------------------------------------------------------------------------------

Exhibit D-1 to

Collateral Agreement

LIST OF MATERIAL GOVERNMENT CONTRACTS

 

Contract Number

  

Name of

Government

Entity Purchaser

  

Type of Products

Sold

  

Agreement Start

Date/End Date

  

Commitment to

Purchase (Y/N)

 

S-19



--------------------------------------------------------------------------------

Exhibit D-2 to

Collateral Agreement

ASSIGNMENT OF GOVERNMENT CONTRACTS

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
Wilmington Trust, National Association, as Collateral Trustee, all monies due or
to become due under the contracts identified in Exhibit D-1 hereto, on this
[        ] day of [                    ], 20[        ].

 

[GRANTOR] By:  

 

  Name:   Title:

 

S-20



--------------------------------------------------------------------------------

Exhibit D-3 to

Collateral Agreement

NOTICE OF ASSIGNMENT OF GOVERNMENT CONTRACTS

TO: [Name of Government Entity]

This has reference to Contract No.          dated                     , entered
into between [GRANTOR], [GRANTOR’S ADDRESS] (the “Contractor”), and
                                 [governmental agency, name of office, and
address], for                                                   [describe nature
of the contract].

Moneys due or to become due under the contract described above have been
assigned to the undersigned under the provisions of the Assignment of Claims Act
of 1940, as amended, 31 U.S.C. Section 3727 and 41 U.S.C. 6305.

A true copy of the instrument of assignment executed by the Contractor on
                                 is attached to the original notice.

Payments due or to become due under this contract should be made to the
undersigned assignee.

Please return to the undersigned the three enclosed copies of this notice with
appropriate notations showing the date and hour of receipt, and signed by the
person acknowledging receipt on behalf of the addressee.

 

Very truly yours,

Wilmington Trust, National Association, as

        Collateral Trustee

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Receipt is acknowledged of the above notice and of a copy of the instrument of
assignment. They were received at                  (a.m.) (p.m.) on
                            ,         .

 

 

[signature and title]

 

On Behalf of

 

[name of addressee of this notice]